
	

 HR 302 ENR: FAA Reauthorization Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteen
		H. R. 302
		
		AN ACT
		To provide protections for certain sports medicine professionals, to reauthorize Federal aviation
			 programs, to improve aircraft safety certification processes, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the FAA Reauthorization Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Division A—Sports Medicine Licensure
					Sec. 11. Short title.
					Sec. 12. Protections for covered sports medicine professionals.
					Division B—FAA Reauthorization Act of 2018
					Sec. 101. Definition of appropriate committees of Congress.
					Title I—Authorizations
					Subtitle A—Funding of FAA Programs
					Sec. 111. Airport planning and development and noise compatibility planning and programs.
					Sec. 112. Facilities and equipment.
					Sec. 113. FAA operations.
					Sec. 114. Weather reporting programs.
					Sec. 115. Adjustment to AIP program funding.
					Sec. 116. Funding for aviation programs.
					Sec. 117. Extension of expiring authorities.
					Subtitle B—Passenger Facility Charges
					Sec. 121. Passenger facility charge modernization.
					Sec. 122. Future aviation infrastructure and financing study.
					Sec. 123. Intermodal access projects.
					Subtitle C—Airport Improvement Program Modifications
					Sec. 131. Grant assurances.
					Sec. 132. Mothers’ rooms.
					Sec. 133. Contract Tower Program.
					Sec. 134. Government share of project costs.
					Sec. 135. Updated veterans’ preference.
					Sec. 136. Use of State highway specifications.
					Sec. 137. Former military airports.
					Sec. 138. Eligibility of CCTV projects for airport improvement program.
					Sec. 139. State block grant program expansion.
					Sec. 140. Non-movement area surveillance pilot program.
					Sec. 141. Property conveyance releases.
					Sec. 142. Study regarding technology usage at airports.
					Sec. 143. Study on airport revenue diversion.
					Sec. 144. GAO study on the effect of granting an exclusive right of aeronautical services to an
			 airport sponsor.
					Sec. 145. Sense of Congress on smart airports.
					Sec. 146. Critical airfield markings.
					Sec. 147. General facilities authority.
					Sec. 148. Recycling plans; uncategorized small airports.
					Sec. 149. Evaluation of airport master plans.
					Sec. 150. Definition of small business concern.
					Sec. 151. Small airport regulation relief.
					Sec. 152. Construction of certain control towers.
					Sec. 153. Nondiscrimination.
					Sec. 154. Definition of airport development.
					Sec. 155. General aviation airport expired funds.
					Sec. 156. Priority review of construction projects in cold weather States.
					Sec. 157. Minority and disadvantaged business participation.
					Sec. 158. Supplemental discretionary funds.
					Sec. 159. State taxation.
					Sec. 160. Airport investment partnership program.
					Sec. 161. Remote tower pilot program for rural and small communities.
					Sec. 162. Airport access roads in remote locations.
					Sec. 163. Limited regulation of non-federally sponsored property.
					Sec. 164. Seasonal airports.
					Sec. 165. Amendments to definitions.
					Sec. 166. Pilot program sunsets.
					Sec. 167. Buy America requirements.
					Subtitle D—Airport Noise and Environmental Streamlining
					Sec. 171. Funding eligibility for airport energy efficiency assessments.
					Sec. 172. Authorization of certain flights by stage 2 aircraft.
					Sec. 173. Alternative airplane noise metric evaluation deadline.
					Sec. 174. Updating airport noise exposure maps.
					Sec. 175. Addressing community noise concerns.
					Sec. 176. Community involvement in FAA NextGen projects located in metroplexes.
					Sec. 177. Lead emissions.
					Sec. 178. Terminal sequencing and spacing.
					Sec. 179. Airport noise mitigation and safety study.
					Sec. 180. Regional ombudsmen.
					Sec. 181. FAA leadership on civil supersonic aircraft.
					Sec. 182. Mandatory use of the New York North Shore Helicopter Route.
					Sec. 183. State standards for airport pavements.
					Sec. 184. Eligibility of pilot program airports.
					Sec. 185. Grandfathering of certain deed agreements granting through-the-fence access to general
			 aviation airports.
					Sec. 186. Stage 3 aircraft study.
					Sec. 187. Aircraft noise exposure.
					Sec. 188. Study regarding day-night average sound levels.
					Sec. 189. Study on potential health and economic impacts of overflight noise.
					Sec. 190. Environmental mitigation pilot program.
					Sec. 191. Extending aviation development streamlining.
					Sec. 192. Zero-emission vehicles and technology.
					Title II—FAA Safety Certification Reform
					Subtitle A—General Provisions
					Sec. 201. Definitions.
					Sec. 202. Safety Oversight and Certification Advisory Committee.
					Subtitle B—Aircraft Certification Reform
					Sec. 211. Aircraft certification performance objectives and metrics.
					Sec. 212. Organization designation authorizations.
					Sec. 213. ODA review.
					Sec. 214. Type certification resolution process.
					Sec. 215. Review of certification process for small general aviation airplanes.
					Sec. 216. ODA staffing and oversight.
					Subtitle C—Flight Standards Reform
					Sec. 221. Flight standards performance objectives and metrics.
					Sec. 222. FAA task force on flight standards reform.
					Sec. 223. Centralized safety guidance database.
					Sec. 224. Regulatory Consistency Communications Board.
					Subtitle D—Safety Workforce
					Sec. 231. Safety workforce training strategy.
					Sec. 232. Workforce review.
					Subtitle E—International Aviation
					Sec. 241. Promotion of United States aerospace standards, products, and services abroad.
					Sec. 242. Bilateral exchanges of safety oversight responsibilities.
					Sec. 243. FAA leadership abroad.
					Sec. 244. Registration, certification, and related fees.
					Title III—Safety
					Subtitle A—General provisions
					Sec. 301. Definitions.
					Sec. 302. FAA technical training.
					Sec. 303. Safety critical staffing.
					Sec. 304. International efforts regarding tracking of civil aircraft.
					Sec. 305. Aircraft data access and retrieval systems.
					Sec. 306. Advanced cockpit displays.
					Sec. 307. Emergency medical equipment on passenger aircraft.
					Sec. 308. FAA and NTSB review of general aviation safety.
					Sec. 309. Call to action airline engine safety review.
					Sec. 310. Sense of Congress on access to air carrier flight decks.
					Sec. 311. Part 135 accident and incident data.
					Sec. 312. Sense of Congress; pilot in command authority.
					Sec. 313. Report on conspicuity needs for surface vehicles operating on the airside of air carrier
			 served airports.
					Sec. 314. Helicopter air ambulance operations data and reports.
					Sec. 315. Aviation rulemaking committee for part 135 pilot rest and duty rules.
					Sec. 316. Report on obsolete test equipment.
					Sec. 317. Helicopter fuel system safety.
					Sec. 318. Applicability of medical certification standards to operators of air balloons.
					Sec. 319. Designated pilot examiner reforms.
					Sec. 320. Voluntary reports of operational or maintenance issues related to aviation safety.
					Sec. 321. Evaluation regarding additional ground based transmitters.
					Sec. 322. Improved safety in rural areas.
					Sec. 323. Exit rows.
					Sec. 324. Comptroller General report on FAA enforcement policy.
					Sec. 325. Annual safety incident report.
					Sec. 326. Aircraft air quality.
					Sec. 327. Approach control radar.
					Sec. 328. Report on airline and passenger safety.
					Sec. 329. Performance-based standards.
					Sec. 330. Report and recommendations on certain aviation safety risks.
					Sec. 331. Review of FAA’s Aviation Safety Information Analysis and Sharing System.
					Sec. 332. Airport rescue and firefighting.
					Sec. 333. Safe air transportation of lithium cells and batteries.
					Sec. 334. Runway safety.
					Sec. 335. Flight attendant duty period limitations and rest requirements.
					Sec. 336. Secondary cockpit barriers.
					Sec. 337. Aircraft cabin evacuation procedures.
					Sec. 338. Sense of Congress.
					Sec. 339. Civil penalties for interference.
					Sec. 339A. National in-flight sexual misconduct task force.
					Sec. 339B. Reporting process for sexual misconduct onboard aircraft.
					Subtitle B—Unmanned Aircraft Systems
					Sec. 341. Definitions; Integration of civil unmanned aircraft systems into national airspace
			 system.
					Sec. 342. Update of FAA comprehensive plan.
					Sec. 343. Unmanned aircraft test ranges.
					Sec. 344. Small unmanned aircraft in the Arctic.
					Sec. 345. Small unmanned aircraft safety standards.
					Sec. 346. Public unmanned aircraft systems.
					Sec. 347. Special authority for certain unmanned aircraft systems.
					Sec. 348. Carriage of property by small unmanned aircraft systems for compensation or hire.
					Sec. 349. Exception for limited recreational operations of unmanned aircraft.
					Sec. 350. Use of unmanned aircraft systems at institutions of higher education.
					Sec. 351. Unmanned aircraft systems integration pilot program.
					Sec. 352. Part 107 transparency and technology improvements.
					Sec. 353. Emergency exemption process.
					Sec. 354. Treatment of unmanned aircraft operating underground.
					Sec. 355. Public UAS operations by Tribal governments.
					Sec. 356. Authorization of appropriations for Know Before You Fly campaign.
					Sec. 357. Unmanned aircraft systems privacy policy.
					Sec. 358. UAS privacy review.
					Sec. 359. Study on fire department and emergency service agency use of unmanned aircraft systems.
					Sec. 360. Study on financing of unmanned aircraft services.
					Sec. 361. Report on UAS and chemical aerial application.
					Sec. 362. Sense of Congress regarding unmanned aircraft safety.
					Sec. 363. Prohibition regarding weapons.
					Sec. 364. U.S. Counter-UAS system review of interagency coordination processes.
					Sec. 365. Cooperation related to certain counter-UAS technology.
					Sec. 366. Strategy for responding to public safety threats and enforcement utility of unmanned
			 aircraft systems.
					Sec. 367. Incorporation of Federal Aviation Administration occupations relating to unmanned
			 aircraft into veterans employment programs of the administration.
					Sec. 368. Public UAS access to special use airspace.
					Sec. 369. Applications for designation.
					Sec. 370. Sense of Congress on additional rulemaking authority.
					Sec. 371. Assessment of aircraft registration for small unmanned aircraft.
					Sec. 372. Enforcement.
					Sec. 373. Federal and local authorities.
					Sec. 374. Spectrum.
					Sec. 375. Federal Trade Commission authority.
					Sec. 376. Plan for full operational capability of unmanned aircraft systems traffic management.
					Sec. 377. Early implementation of certain UTM services.
					Sec. 378. Sense of Congress.
					Sec. 379. Commercial and governmental operators.
					Sec. 380. Transition language.
					Sec. 381. Unmanned aircraft systems in restricted buildings or grounds.
					Sec. 382. Prohibition.
					Sec. 383. Airport safety and airspace hazard mitigation and enforcement.
					Sec. 384. Unsafe operation of unmanned aircraft.
					Subtitle C—General Aviation Safety
					Sec. 391. Short title.
					Sec. 392. Expansion of Pilot’s Bill of Rights.
					Sec. 393. Notification of reexamination of certificate holders.
					Sec. 394. Expediting updates to NOTAM Program.
					Sec. 395. Accessibility of certain flight data.
					Sec. 396. Authority for legal counsel to issue certain notices.
					Title IV—Air Service Improvements
					Subtitle A—Airline Customer Service Improvements
					Sec. 401. Definitions.
					Sec. 402. Reliable air service in American Samoa.
					Sec. 403. Cell phone voice communication ban.
					Sec. 404. Improved notification of insecticide use.
					Sec. 405. Consumer complaints hotline.
					Sec. 406. Consumer information on actual flight times.
					Sec. 407. Training policies regarding racial, ethnic, and religious nondiscrimination.
					Sec. 408. Training on human trafficking for certain staff.
					Sec. 409. Prohibitions against smoking on passenger flights.
					Sec. 410. Report on baggage reporting requirements.
					Sec. 411. Enforcement of aviation consumer protection rules.
					Sec. 412. Strollers.
					Sec. 413. Causes of airline delays or cancellations.
					Sec. 414. Involuntary changes to itineraries.
					Sec. 415. Extension of Advisory Committee for Aviation Consumer Protection.
					Sec. 416. Online access to aviation consumer protection information.
					Sec. 417. Protection of pets on airplanes.
					Sec. 418. Advisory committee on air ambulance and patient billing.
					Sec. 419. Air ambulance complaints to the Department of Transportation.
					Sec. 420. Report to Congress on air ambulance oversight.
					Sec. 421. Refunds for other fees that are not honored by a covered air carrier.
					Sec. 422. Advance boarding during pregnancy.
					Sec. 423. Consumer complaint process improvement.
					Sec. 424. Aviation consumer advocate.
					Sec. 425. TICKETS Act.
					Sec. 426. Report on availability of lavatories on commercial aircraft.
					Sec. 427. Consumer protection requirements relating to large ticket agents.
					Sec. 428. Widespread disruptions.
					Sec. 429. Passenger rights.
					Subtitle B—Aviation Consumers with Disabilities
					Sec. 431. Aviation consumers with disabilities study.
					Sec. 432. Study on in-cabin wheelchair restraint systems.
					Sec. 433. Improving wheelchair assistance for individuals with disabilities.
					Sec. 434. Airline Passengers with Disabilities Bill of Rights.
					Sec. 435. Sense of Congress regarding equal access for individuals with disabilities.
					Sec. 436. Civil penalties relating to harm to passengers with disabilities.
					Sec. 437. Harmonization of service animal standards.
					Sec. 438. Review of practices for ticketing, pre-flight seat assignments, and stowing of assistive
			 devices for passengers with disabilities.
					Sec. 439. Advisory committee on the air travel needs of passengers with disabilities.
					Sec. 440. Regulations ensuring assistance for passengers with disabilities in air transportation.
					Sec. 441. Transparency for disabled passengers.
					Subtitle C—Small Community Air Service
					Sec. 451. Essential air service authorization.
					Sec. 452. Study on essential air service reform.
					Sec. 453. Air transportation to noneligible places.
					Sec. 454. Inspector general review of service and oversight of unsubsidized carriers.
					Sec. 455. Small community air service.
					Sec. 456. Waivers.
					Sec. 457. Extension of final order establishing mileage adjustment eligibility.
					Sec. 458. Reduction in subsidy-per-passenger.
					Title V—Miscellaneous
					Sec. 501. Definitions.
					Sec. 502. Report on air traffic control modernization.
					Sec. 503. Return on investment report.
					Sec. 504. Air traffic control operational contingency plans.
					Sec. 505. 2020 ADS-B Out mandate plan.
					Sec. 506. Securing aircraft avionics systems.
					Sec. 507. Human factors.
					Sec. 508. Programmatic risk management.
					Sec. 509. Review of FAA strategic cybersecurity plan.
					Sec. 510. Consolidation and realignment of FAA services and facilities.
					Sec. 511. FAA review and reform.
					Sec. 512. Air shows.
					Sec. 513. Part 91 review, reform, and streamlining.
					Sec. 514. Aircraft leasing.
					Sec. 515. Pilots sharing flight expenses with passengers.
					Sec. 516. Terminal Aerodrome Forecast.
					Sec. 517. Public aircraft eligible for logging flight times.
					Sec. 518. Aircraft Registry Office.
					Sec. 519. FAA data transparency.
					Sec. 520. Intra-agency coordination.
					Sec. 521. Administrative Services Franchise Fund.
					Sec. 522. Automatic dependent surveillance-broadcast.
					Sec. 523. Contract weather observers.
					Sec. 524. Regions and centers.
					Sec. 525. Geosynthetic materials.
					Sec. 526. National Airmail Museum.
					Sec. 527. Status of agreement between FAA and Little Rock Port Authority.
					Sec. 528. Briefing on aircraft diversions from Los Angeles International Airport to Hawthorne
			 Municipal Airport.
					Sec. 529. TFR report.
					Sec. 530. Air traffic services at aviation events.
					Sec. 531. Application of veterans’ preference to Federal Aviation Administration personnel
			 management system.
					Sec. 532. Clarification of requirements for living history flights.
					Sec. 533. Review and reform of FAA performance management system.
					Sec. 534. NextGen delivery study.
					Sec. 535. Study on allergic reactions.
					Sec. 536. Oxygen mask design study.
					Sec. 537. Air cargo study.
					Sec. 538. Sense of Congress on preventing the transportation of disease-carrying mosquitoes and
			 other insects on commercial aircraft.
					Sec. 539. Technical corrections.
					Sec. 540. Report on illegal charter flights.
					Sec. 541. Use of NASA’s super guppy aircraft for commercial transport.
					Sec. 542. Prohibited airspace assessment.
					Sec. 543. Report on multiagency use of airspace and environmental review.
					Sec. 544. Agency procurement reporting requirements.
					Sec. 545. FAA organizational reform.
					Sec. 546. FAA Civil Aviation Registry upgrade.
					Sec. 547. Enhanced air traffic services.
					Sec. 548. Sense of Congress on artificial intelligence in aviation.
					Sec. 549. Study on cybersecurity workforce of FAA.
					Sec. 550. Treatment of multiyear lessees of large and turbine-powered multiengine aircraft.
					Sec. 551. Employee Assault Prevention and Response Plans.
					Sec. 552. Study on training of customer-facing air carrier employees.
					Sec. 553. Automated weather observing systems policy.
					Sec. 554. Prioritizing and supporting the Human Intervention Motivation Study (HIMS) program and
			 the Flight Attendant Drug and Alcohol Program (FADAP).
					Sec. 555. Cost-effectiveness analysis of equipment rental.
					Sec. 556. Aircraft registration.
					Sec. 557. Requirement to consult with stakeholders in defining scope and requirements for future
			 flight service program.
					Sec. 558. Federal Aviation Administration performance measures and targets.
					Sec. 559. Report on plans for air traffic control facilities in the New York City and Newark
			 region.
					Sec. 560. Work plan for the New York/New Jersey/Philadelphia Metropolitan Area Airspace Project.
					Sec. 561. Annual report on inclusion of disabled veteran leave in personnel management system.
					Sec. 562. Enhanced surveillance capability.
					Sec. 563. Access of air carriers to information about applicants to be pilots from national driver
			 register.
					Sec. 564. Regulatory reform.
					Sec. 565. Aviation fuel.
					Sec. 566. Right to privacy when using air traffic control system.
					Sec. 567. Federal Aviation Administration workforce review.
					Sec. 568. Review of approval process for use of large air tankers and very large air tankers for
			 wildland firefighting.
					Sec. 569. FAA technical workforce.
					Sec. 570. Study on airport credit assistance.
					Sec. 571. Spectrum availability.
					Sec. 572. Special review relating to air space changes.
					Sec. 573. Reimbursement for immigration inspections.
					Sec. 574. FAA employees in Guam.
					Sec. 575. GAO study on airline computer network disruptions.
					Sec. 576. Tower marking.
					Sec. 577. Minimum dimensions for passenger seats.
					Sec. 578. Judicial review for proposed alternative environmental review and approval procedures.
					Sec. 579. Regulatory streamlining.
					Sec. 580. Spaceports.
					Sec. 581. Special rule for certain aircraft operations (space support vehicles).
					Sec. 582. Portability of repairman certificates.
					Sec. 583. Undeclared hazardous materials public awareness campaign.
					Sec. 584. Liability protection for volunteer pilots who fly for the public benefit.
					Title VI—Aviation Workforce
					Subtitle A—Youth in Aviation
					Sec. 601. Student outreach report.
					Sec. 602. Youth Access to American Jobs in Aviation Task Force.
					Subtitle B—Women in Aviation
					Sec. 611. Sense of Congress regarding women in aviation.
					Sec. 612. Supporting women’s involvement in the aviation field.
					Subtitle C—Future of Aviation Workforce
					Sec. 621. Aviation and aerospace workforce of the future.
					Sec. 622. Aviation and aerospace workforce of the future study.
					Sec. 623. Sense of Congress on hiring veterans.
					Sec. 624. Aviation maintenance industry technical workforce.
					Sec. 625. Aviation workforce development programs.
					Subtitle D—Unmanned Aircraft Systems Workforce
					Sec. 631. Community and technical college centers of excellence in small unmanned aircraft system
			 technology training.
					Sec. 632. Collegiate training initiative program for unmanned aircraft systems.
					Title VII—FLIGHT R&D Act
					Subtitle A—General Provisions
					Sec. 701. Short title.
					Sec. 702. Definitions.
					Sec. 703. Authorization of appropriations.
					Subtitle B—FAA Research and Development Organization
					Sec. 711. Assistant Administrator for Research and Development.
					Sec. 712. Research advisory committee.
					Subtitle C—Unmanned Aircraft Systems
					Sec. 721. Unmanned aircraft systems research and development roadmap.
					Subtitle D—Cybersecurity and responses to other threats
					Sec. 731. Cyber Testbed.
					Sec. 732. Study on the effect of extreme weather on air travel.
					Subtitle E—FAA Research and Development Activities
					Sec. 741. Research plan for the certification of new technologies into the national airspace
			 system.
					Sec. 742. Technology review.
					Sec. 743. CLEEN aircraft and engine technology partnership.
					Sec. 744. Research and deployment of certain airfield pavement technologies.
					Subtitle F—Geospatial data
					Sec. 751. Short title; findings.
					Sec. 752. Definitions.
					Sec. 753. Federal Geographic Data Committee.
					Sec. 754. National Geospatial Advisory Committee.
					Sec. 755. National Spatial Data Infrastructure.
					Sec. 756. National Geospatial Data Asset data themes.
					Sec. 757. Geospatial data standards.
					Sec. 758. GeoPlatform.
					Sec. 759. Covered agency responsibilities.
					Sec. 759A. Limitation on use of Federal funds.
					Sec. 759B. Savings provision.
					Sec. 759C. Private sector.
					Subtitle G—Miscellaneous
					Sec. 761. NextGen research.
					Sec. 762. Advanced Materials Center of Excellence.
					Title VIII—Aviation Revenue Provisions
					Sec. 801. Expenditure authority from Airport and Airway Trust Fund.
					Sec. 802. Extension of taxes funding Airport and Airway Trust Fund.
					Division C—National Transportation Safety Board Reauthorization Act of 2018
					Sec. 1101. Short title.
					Sec. 1102. Definitions.
					Sec. 1103. Authorization of appropriations.
					Sec. 1104. Still images.
					Sec. 1105. Electronic records.
					Sec. 1106. Report on Most Wanted List methodology.
					Sec. 1107. Methodology.
					Sec. 1108. Multimodal accident database management system.
					Sec. 1109. Addressing the needs of families of individuals involved in accidents.
					Sec. 1110. Government Accountability Office report on investigation launch decision-making
			 processes.
					Sec. 1111. Periodic review of safety recommendations.
					Sec. 1112. General organization.
					Sec. 1113. Technical and conforming amendments.
					Division D—Disaster Recovery Reform
					Sec. 1201. Short title.
					Sec. 1202. Applicability.
					Sec. 1203. Definitions.
					Sec. 1204. Wildfire prevention.
					Sec. 1205. Additional activities.
					Sec. 1206. Eligibility for code implementation and enforcement.
					Sec. 1207. Program improvements.
					Sec. 1208. Prioritization of facilities.
					Sec. 1209. Guidance on evacuation routes.
					Sec. 1210. Duplication of benefits.
					Sec. 1211. State administration of assistance for direct temporary housing and permanent housing
			 construction.
					Sec. 1212. Assistance to individuals and households.
					Sec. 1213. Multifamily lease and repair assistance.
					Sec. 1214. Private nonprofit facility.
					Sec. 1215. Management costs.
					Sec. 1216. Flexibility.
					Sec. 1217. Additional disaster assistance.
					Sec. 1218. National veterinary emergency teams.
					Sec. 1219. Right of arbitration.
					Sec. 1220. Unified Federal environmental and historic preservation review.
					Sec. 1221. Closeout incentives.
					Sec. 1222. Performance of services.
					Sec. 1223. Study to streamline and consolidate information collection.
					Sec. 1224. Agency accountability.
					Sec. 1225. Audit of contracts.
					Sec. 1226. Inspector general audit of FEMA contracts for tarps and plastic sheeting.
					Sec. 1227. Relief organizations.
					Sec. 1228. Guidance on inundated and submerged roads.
					Sec. 1229. Extension of assistance.
					Sec. 1230. Guidance and recommendations.
					Sec. 1231. Guidance on hazard mitigation assistance.
					Sec. 1232. Local impact.
					Sec. 1233. Additional hazard mitigation activities.
					Sec. 1234. National public infrastructure predisaster hazard mitigation.
					Sec. 1235. Additional mitigation activities.
					Sec. 1236. Guidance and training by FEMA on coordination of emergency response plans.
					Sec. 1237. Certain recoupment prohibited.
					Sec. 1238. Federal assistance to individuals and households and nonprofit facilities.
					Sec. 1239. Cost of assistance estimates.
					Sec. 1240. Report on insurance shortfalls.
					Sec. 1241. Post disaster building safety assessment.
					Sec. 1242. FEMA updates on national preparedness assessment.
					Sec. 1243. FEMA report on duplication in non-natural disaster preparedness grant programs.
					Sec. 1244. Study and report.
					Sec. 1245. Review of assistance for damaged underground water infrastructure.
					Sec. 1246. Extension.
					Division E—Concrete masonry
					Sec. 1301. Short title.
					Sec. 1302. Declaration of policy.
					Sec. 1303. Definitions.
					Sec. 1304. Issuance of orders.
					Sec. 1305. Required terms in orders.
					Sec. 1306. Assessments.
					Sec. 1307. Referenda.
					Sec. 1308. Petition and review.
					Sec. 1309. Enforcement.
					Sec. 1310. Investigation and power to subpoena.
					Sec. 1311. Suspension or termination.
					Sec. 1312. Amendments to orders.
					Sec. 1313. Effect on other laws.
					Sec. 1314. Regulations.
					Sec. 1315. Limitation on expenditures for administrative expenses.
					Sec. 1316. Limitations on obligation of funds.
					Sec. 1317. Study and report by the Government Accountability Office.
					Sec. 1318. Study and report by the Department of Commerce.
					Division F—BUILD Act of 2018
					Sec. 1401. Short title.
					Sec. 1402. Definitions.
					Title I—Establishment
					Sec. 1411. Statement of policy.
					Sec. 1412. United States International Development Finance Corporation.
					Sec. 1413. Management of Corporation.
					Sec. 1414. Inspector General of the Corporation.
					Sec. 1415. Independent accountability mechanism.
					Title II—Authorities
					Sec. 1421. Authorities relating to provision of support.
					Sec. 1422. Terms and conditions.
					Sec. 1423. Payment of losses.
					Sec. 1424. Termination.
					Title III—Administrative and general provisions
					Sec. 1431. Operations.
					Sec. 1432. Corporate powers.
					Sec. 1433. Maximum contingent liability.
					Sec. 1434. Corporate funds.
					Sec. 1435. Coordination with other development agencies.
					Title IV—Monitoring, evaluation, and reporting
					Sec. 1441. Establishment of risk and audit committees.
					Sec. 1442. Performance measures, evaluation, and learning.
					Sec. 1443. Annual report.
					Sec. 1444. Publicly available project information.
					Sec. 1445. Engagement with investors.
					Sec. 1446. Notifications to be provided by the Corporation.
					Title V—Conditions, restrictions, and prohibitions
					Sec. 1451. Limitations and preferences.
					Sec. 1452. Additionality and avoidance of market distortion.
					Sec. 1453. Prohibition on support in countries that support terrorism or violate human rights and
			 with sanctioned persons.
					Sec. 1454. Applicability of certain provisions of law.
					Title VI—Transitional provisions
					Sec. 1461. Definitions.
					Sec. 1462. Reorganization plan.
					Sec. 1463. Transfer of functions.
					Sec. 1464. Termination of Overseas Private Investment Corporation and other superceded authorities.
					Sec. 1465. Transitional authorities.
					Sec. 1466. Savings provisions.
					Sec. 1467. Other terminations.
					Sec. 1468. Incidental transfers.
					Sec. 1469. Reference.
					Sec. 1470. Conforming amendments.
					Division G—Syria Study Group
					Sec. 1501. Syria Study Group.
					Division H—Preventing Emerging Threats
					Sec. 1601. Short title.
					Sec. 1602. Protection of certain facilities and assets from unmanned aircraft.
					Sec. 1603. Protecting against unmanned aircraft.
					Division I—Supplemental appropriations for disaster relief, 2018 
					Sec. 1701. Budgetary effects.
					Division J—Maritime security
					Sec. 1801. Short title.
					Sec. 1802. Definitions.
					Sec. 1803. Coordination with TSA on maritime facilities.
					Sec. 1804. Strategic plan to enhance the security of the international supply chain.
					Sec. 1805. Cybersecurity information sharing and coordination in ports.
					Sec. 1806. Facility inspection intervals.
					Sec. 1807. Updates of maritime operations coordination plan.
					Sec. 1808. Evaluation of Coast Guard deployable specialized forces.
					Sec. 1809. Repeal of interagency operational centers for port security and secure systems of
			 transportation.
					Sec. 1810. Duplication of efforts in the maritime domain.
					Sec. 1811. Maritime security capabilities assessments.
					Sec. 1812. Container Security Initiative.
					Sec. 1813. Maritime border security review.
					Sec. 1814. Maritime border security cooperation.
					Sec. 1815. Transportation worker identification credential appeals process.
					Sec. 1816. Technical and conforming amendments.
					Division K—Transportation Security
					Title I—Transportation Security
					Sec. 1901. Short title; references.
					Sec. 1902. Definitions.
					Subtitle A—Organization and authorizations
					Sec. 1903. Authorization of appropriations.
					Sec. 1904. Administrator of the Transportation Security Administration; 5-year term.
					Sec. 1905. Transportation Security Administration organization.
					Sec. 1906. Transportation Security Administration efficiency.
					Sec. 1907. Personnel management system review.
					Sec. 1908. TSA leap pay reform.
					Sec. 1909. Rank awards program for transportation security administration executives and senior
			 professionals.
					Sec. 1910. Transmittals to Congress.
					Subtitle B—Security technology
					Sec. 1911. Third party testing and verification of screening technology.
					Sec. 1912. Transportation security administration systems integration facility.
					Sec. 1913. Opportunities to pursue expanded networks for business.
					Sec. 1914. Reciprocal recognition of security standards.
					Sec. 1915. Transportation Security Laboratory.
					Sec. 1916. Innovation Task Force.
					Sec. 1917. 5-Year technology investment plan update.
					Sec. 1918. Maintenance of security-related technology.
					Sec. 1919. Biometrics expansion.
					Sec. 1920. Pilot program for automated exit lane technology.
					Sec. 1921. Authorization of appropriations; exit lane security.
					Sec. 1922. Real-time security checkpoint wait times.
					Sec. 1923. GAO report on deployment of screening technologies across airports.
					Sec. 1924. Screening technology review and performance objectives.
					Sec. 1925. Computed tomography pilot programs.
					Subtitle C—Public area security
					Sec. 1926. Definitions.
					Sec. 1927. Explosives detection canine capacity building.
					Sec. 1928. Third party domestic canines.
					Sec. 1929. Tracking and monitoring of canine training and testing.
					Sec. 1930. VIPR team statistics.
					Sec. 1931. Public area security working group.
					Sec. 1932. Public area best practices.
					Sec. 1933. Airport worker access controls cost and feasibility study.
					Sec. 1934. Securing airport worker access points.
					Sec. 1935. Law Enforcement Officer Reimbursement Program.
					Sec. 1936. Airport perimeter and access control security.
					Subtitle D—Passenger and cargo security
					Sec. 1937. PreCheck Program.
					Sec. 1938. PreCheck expedited screening.
					Sec. 1939. Trusted traveler programs; collaboration.
					Sec. 1940. Passenger security fee.
					Sec. 1941. Third party canine teams for air cargo security.
					Sec. 1942. Known Shipper Program review.
					Sec. 1943. Establishment of air cargo security division.
					Sec. 1944. Air cargo regulation review.
					Sec. 1945. GAO review.
					Sec. 1946. Screening partnership program updates.
					Sec. 1947. Screening performance assessments.
					Sec. 1948. Transportation security training programs.
					Sec. 1949. Traveler redress improvement.
					Sec. 1950. Improvements for screening of passengers with disabilities.
					Sec. 1951. Air cargo advance screening program.
					Sec. 1952. General aviation airports.
					Subtitle E—Foreign airport security
					Sec. 1953. Last point of departure airports; security directives.
					Sec. 1954. Last point of departure airport assessment.
					Sec. 1955. Tracking security screening equipment from last point of departure airports.
					Sec. 1956. International security standards.
					Sec. 1957. Aviation security in Cuba.
					Sec. 1958. Report on airports used by Mahan Air.
					Subtitle F—Cockpit and cabin security
					Sec. 1959. Federal air marshal service updates.
					Sec. 1960. Crew member self-defense training.
					Sec. 1961. Flight deck safety and security.
					Sec. 1962. Carriage of weapons, explosives, and incendiaries by individuals.
					Sec. 1963. Federal flight deck officer program improvements.
					Subtitle G—Surface transportation security
					Sec. 1964. Surface transportation security assessment and implementation of risk-based strategy.
					Sec. 1965. Risk-based budgeting and resource allocation.
					Sec. 1966. Surface transportation security management and interagency coordination review.
					Sec. 1967. Transparency.
					Sec. 1968. TSA counterterrorism asset deployment.
					Sec. 1969. Surface Transportation Security Advisory Committee.
					Sec. 1970. Review of the explosives detection canine team program.
					Sec. 1971. Expansion of national explosives detection canine team program.
					Sec. 1972. Study on security standards and best practices for passenger transportation systems.
					Sec. 1973. Amtrak security upgrades.
					Sec. 1974. Passenger rail vetting.
					Sec. 1975. Study on surface transportation inspectors.
					Sec. 1976. Security awareness program.
					Sec. 1977. Voluntary use of credentialing.
					Sec. 1978. Background records checks for issuance of hazmat licenses.
					Sec. 1979. Cargo container scanning technology review.
					Sec. 1980. Pipeline security study.
					Sec. 1981. Feasibility assessment.
					Sec. 1982. Best practices to secure against vehicle-based attacks.
					Sec. 1983. Surface transportation stakeholder survey.
					Sec. 1984. Nuclear material and explosive detection technology.
					Subtitle H—Transportation security
					Sec. 1985. National strategy for transportation security review.
					Sec. 1986. Risk scenarios.
					Sec. 1987. Integrated and unified operations centers.
					Sec. 1988. National Deployment Force.
					Sec. 1989. Information sharing and cybersecurity.
					Sec. 1990. Security technologies tied to foreign threat countries.
					Subtitle I—Conforming and miscellaneous amendments
					Sec. 1991. Title 49 amendments.
					Sec. 1992. Table of contents of chapter 449.
					Sec. 1993. Other laws; Intelligence Reform and Terrorism Prevention Act of 2004.
					Sec. 1994. Savings provisions.
				
			ASports Medicine Licensure
 11.Short titleThis division may be cited as the Sports Medicine Licensure Clarity Act of 2018. 12.Protections for covered sports medicine professionals (a)In generalIn the case of a covered sports medicine professional who has in effect medical professional liability insurance coverage and provides in a secondary State covered medical services that are within the scope of practice of such professional in the primary State to an athlete or an athletic team (or a staff member of such an athlete or athletic team) pursuant to an agreement described in subsection (c)(4) with respect to such athlete or athletic team—
 (1)such medical professional liability insurance coverage shall cover (subject to any related premium adjustments) such professional with respect to such covered medical services provided by the professional in the secondary State to such an individual or team as if such services were provided by such professional in the primary State to such an individual or team; and
 (2)to the extent such professional is licensed under the requirements of the primary State to provide such services to such an individual or team, the professional shall be treated as satisfying any licensure requirements of the secondary State to provide such services to such an individual or team to the extent the licensure requirements of the secondary State are substantially similar to the licensure requirements of the primary State.
 (b)Rule of constructionNothing in this section shall be construed— (1)to allow a covered sports medicine professional to provide medical services in the secondary State that exceed the scope of that professional’s license in the primary State;
 (2)to allow a covered sports medicine professional to provide medical services in the secondary State that exceed the scope of a substantially similar sports medicine professional license in the secondary State;
 (3)to supersede any reciprocity agreement in effect between the two States regarding such services or such professionals;
 (4)to supersede any interstate compact agreement entered into by the two States regarding such services or such professionals; or
 (5)to supersede a licensure exemption the secondary State provides for sports medicine professionals licensed in the primary State.
 (c)DefinitionsIn this division, the following definitions apply: (1)AthleteThe term athlete means—
 (A)an individual participating in a sporting event or activity for which the individual may be paid; (B)an individual participating in a sporting event or activity sponsored or sanctioned by a national governing body; or
 (C)an individual for whom a high school or institution of higher education provides a covered sports medicine professional.
 (2)Athletic teamThe term athletic team means a sports team— (A)composed of individuals who are paid to participate on the team;
 (B)composed of individuals who are participating in a sporting event or activity sponsored or sanctioned by a national governing body; or
 (C)for which a high school or an institution of higher education provides a covered sports medicine professional.
 (3)Covered medical servicesThe term covered medical services means general medical care, emergency medical care, athletic training, or physical therapy services. Such term does not include care provided by a covered sports medicine professional—
 (A)at a health care facility; or (B)while a health care provider licensed to practice in the secondary State is transporting the injured individual to a health care facility.
 (4)Covered sports medicine professionalThe term covered sports medicine professional means a physician, athletic trainer, or other health care professional who— (A)is licensed to practice in the primary State;
 (B)provides covered medical services, pursuant to a written agreement with an athlete, an athletic team, a national governing body, a high school, or an institution of higher education; and
 (C)prior to providing the covered medical services described in subparagraph (B), has disclosed the nature and extent of such services to the entity that provides the professional with liability insurance in the primary State.
 (5)Health care facilityThe term health care facility means a facility in which medical care, diagnosis, or treatment is provided on an inpatient or outpatient basis. Such term does not include facilities at an arena, stadium, or practice facility, or temporary facilities existing for events where athletes or athletic teams may compete.
 (6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (7)LicenseThe term license or licensure, as applied with respect to a covered sports medicine professional, means a professional that has met the requirements and is approved to provide covered medical services in accordance with State laws and regulations in the primary State. Such term may include the registration or certification, or any other form of special recognition, of an individual as such a professional, as applicable.
 (8)National governing bodyThe term national governing body has the meaning given such term in section 220501 of title 36, United States Code. (9)Primary StateThe term primary State means, with respect to a covered sports medicine professional, the State in which—
 (A)the covered sports medicine professional is licensed to practice; and (B)the majority of the covered sports medicine professional's practice is underwritten for medical professional liability insurance coverage.
 (10)Secondary stateThe term secondary State means, with respect to a covered sports medicine professional, any State that is not the primary State.
 (11)StateThe term State means each of the several States, the District of Columbia, and each commonwealth, territory, or possession of the United States.
 (12)Substantially similarThe term substantially similar, with respect to the licensure by primary and secondary States of a sports medicine professional, means that both the primary and secondary States have in place a form of licensure for such professionals that permits such professionals to provide covered medical services.
					BFAA Reauthorization Act of 2018
 101.Definition of appropriate committees of CongressIn this division, the term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. IAuthorizations AFunding of FAA Programs 111.Airport planning and development and noise compatibility planning and programs (a)AuthorizationSection 48103(a) of title 49, United States Code, is amended by striking section 47504(c) and all that follows through the period at the end and inserting the following:
							
 section 47504(c)—(1)$3,350,000,000 for fiscal year 2018; (2)$3,350,000,000 for fiscal year 2019;
 (3)$3,350,000,000 for fiscal year 2020; (4)$3,350,000,000 for fiscal year 2021;
 (5)$3,350,000,000 for fiscal year 2022; and (6)$3,350,000,000 for fiscal year 2023..
 (b)Obligation authoritySection 47104(c) of title 49, United States Code, is amended in the matter preceding paragraph (1) by striking 2018, and inserting 2023,.
						112.Facilities and equipment
 (a)Authorization of appropriations from Airport and Airway Trust FundSection 48101(a) of title 49, United States Code, is amended by striking paragraphs (1) through (5) and inserting the following:
							
 (1)$3,330,000,000 for fiscal year 2018. (2)$3,398,000,000 for fiscal year 2019.
 (3)$3,469,000,000 for fiscal year 2020. (4)$3,547,000,000 for fiscal year 2021.
 (5)$3,624,000,000 for fiscal year 2022. (6)$3,701,000,000 for fiscal year 2023..
 (b)Authorized expendituresSection 48101(c) of title 49, United States Code, is amended— (1)in the subsection heading by striking Automated Surface Observation System/Automated Weather Observing System Upgrade and inserting Authorized Expenditures; and
 (2)by striking may be used for the implementation and all that follows through the period at the end and inserting the following:  may be used for the following:(1)The implementation and use of upgrades to the current automated surface observation system/automated weather observing system, if the upgrade is successfully demonstrated.
 (2)The acquisition and construction of remote towers (as defined in section 161 of the FAA Reauthorization Act of 2018). (3)The remediation and elimination of identified cybersecurity vulnerabilities in the air traffic control system.
 (4)The construction of facilities dedicated to improving the cybersecurity of the National Airspace System.
 (5)Systems associated with the Data Communications program. (6)The infrastructure, sustainment, and the elimination of the deferred maintenance backlog of air navigation facilities and other facilities for which the Federal Aviation Administration is responsible.
 (7)The modernization and digitization of the Civil Aviation Registry. (8)The construction of necessary Priority 1 National Airspace System facilities.
 (9)Cost-beneficial construction, rehabilitation, or retrofitting programs designed to reduce Federal Aviation Administration facility operating costs..
							113.FAA operations
 (a)In generalSection 106(k)(1) of title 49, United States Code, is amended by striking subparagraphs (A) through (F) and inserting the following:
							
 (A)$10,247,000,000 for fiscal year 2018; (B)$10,486,000,000 for fiscal year 2019;
 (C)$10,732,000,000 for fiscal year 2020; (D)$11,000,000,000 for fiscal year 2021;
 (E)$11,269,000,000 for fiscal year 2022; and (F)$11,537,000,000 for fiscal year 2023..
 (b)Authorized expendituresSection 106(k)(2) of title 49, United States Code, is amended by adding at the end the following:  (D)Not more than the following amounts for commercial space transportation activities:
 (i)$22,587,000 for fiscal year 2018. (ii)$33,038,000 for fiscal year 2019.
 (iii)$43,500,000 for fiscal year 2020. (iv)$54,970,000 for fiscal year 2021.
 (v)$64,449,000 for fiscal year 2022. (vi)$75,938,000 for fiscal year 2023..
 (c)Authority to transfer fundsSection 106(k)(3) of title 49, United States Code, is amended by striking fiscal years 2012 through 2018, and inserting fiscal years 2018 through 2023,. 114.Weather reporting programsSection 48105 of title 49, United States Code, is amended—
 (1)by striking To reimburse the and all that follows through the Secretary of Transportation and inserting To sustain the aviation weather reporting programs of the Federal Aviation Administration, the Secretary of Transportation; and
 (2)by adding at the end the following:  (4)$39,000,000 for each of fiscal years 2019 through 2023..
 115.Adjustment to AIP program fundingSection 48112 of title 49, United States Code, and the item relating to such section in the analysis for chapter 481 of such title, are repealed.
 116.Funding for aviation programsSection 48114(a)(1)(A)(ii) of title 49, United States Code, is amended by striking in fiscal year 2014 and each fiscal year thereafter and inserting in fiscal years 2014 through 2018. 117.Extension of expiring authorities (a)Marshall Islands, Micronesia, and PalauSection 47115 of title 49, United States Code, is amended—
 (1)by striking subsection (i); (2)by redesignating subsection (j) as subsection (i); and
 (3)in subsection (i) (as so redesignated), by striking fiscal years 2012 through 2018 and inserting fiscal years 2018 through 2023. (b)Extension of compatible land use planning and projects by State and local governmentsSection 47141(f) of title 49, United States Code, is amended by striking September 30, 2018 and inserting September 30, 2023.
 (c)Midway Island AirportSection 186(d) of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 117 Stat. 2518) is amended by striking for fiscal years 2012 through 2018 and inserting for fiscal years 2018 through 2023.
 (d)Extension of Pilot Program for Redevelopment of Airport PropertiesSection 822(k) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47141 note) is amended by striking September 30, 2018 and inserting September 30, 2023.
						BPassenger Facility Charges
					121.Passenger facility charge modernization
 (a)Passenger facility charges; general authoritySection 40117(b)(4) of title 49, United States Code, is amended— (1)in the matter preceding subparagraph (A), by striking , if the Secretary finds— and inserting a period; and
 (2)by striking subparagraphs (A) and (B). (b)Pilot program for passenger facility charge authorizations at nonhub airportsSection 40117(l) of title 49, United States Code, is amended—
 (1)in the heading, by striking at nonhub airports; (2)in paragraph (1), by striking nonhub; and
 (3)in paragraph (6), by striking Not later than 180 days after the date of enactment of this subsection, the and inserting The. 122.Future aviation infrastructure and financing study (a)Future aviation infrastructure and financing studyNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall enter into an agreement with a qualified organization to conduct a study assessing the infrastructure needs of airports and existing financial resources for commercial service airports and make recommendations on the actions needed to upgrade the national aviation infrastructure system to meet the growing and shifting demands of the 21st century.
 (b)ConsultationIn carrying out the study, the qualified organization shall convene and consult with a panel of national experts, including representatives of—
 (1)nonhub airports; (2)small hub airports;
 (3)medium hub airports; (4)large hub airports;
 (5)airports with international service; (6)nonprimary airports;
 (7)local elected officials; (8)relevant labor organizations;
 (9)passengers; (10)air carriers;
 (11)the tourism industry; and (12)the business travel industry.
 (c)ConsiderationsIn carrying out the study, the qualified organization shall consider— (1)the ability of airport infrastructure to meet current and projected passenger volumes;
 (2)the available financial tools and resources for airports of different sizes; (3)the available financing tools and resources for airports in rural areas;
 (4)the current debt held by airports, and its impact on future construction and capacity needs; (5)the impact of capacity constraints on passengers and ticket prices;
 (6)the purchasing power of the passenger facility charge from the last increase in 2000 to the year of enactment of this Act;
 (7)the impact to passengers and airports of indexing the passenger facility charge for inflation; (8)how long airports are constrained with current passenger facility charge collections;
 (9)the impact of passenger facility charges on promoting competition; (10)the additional resources or options to fund terminal construction projects;
 (11)the resources eligible for use toward noise reduction and emission reduction projects; (12)the gap between the cost of projects eligible for the airport improvement program and the annual Federal funding provided;
 (13)the impact of regulatory requirements on airport infrastructure financing needs; (14)airline competition;
 (15)airline ancillary fees and their impact on ticket pricing and taxable revenue; and (16)the ability of airports to finance necessary safety, security, capacity, and environmental projects identified in capital improvement plans.
 (d)Large hub airportsThe study shall, to the extent not considered under subsection (c), separately evaluate the infrastructure requirements of the large hub airports identified in the National Plan of Integrated Airport Systems (NPIAS). The evaluation shall—
 (1)analyze the current and future capacity constraints of large hub airports; (2)quantify large hub airports’ infrastructure requirements, including terminal, landside, and airside infrastructure;
 (3)quantify the percentage growth in infrastructure requirements of the large hub airports relative to other commercial service airports;
 (4)analyze how much funding from the airport improvement program (AIP) has gone to meet the requirements of large hub airports over the past 10 years; and
 (5)project how much AIP funding would be available to meet the requirements of large hub airports in the next 5 years if funding levels are held constant.
 (e)ReportNot later than 15 months after the date of enactment of this Act, the qualified organization shall submit to the Secretary and the appropriate committees of Congress a report on the results of the study described in subsection (a), including its findings and recommendations related to each item in subsections (c) and (d).
 (f)Definition of qualified organizationIn this section, the term qualified organization means an independent nonprofit organization that recommends solutions to public policy challenges through objective analysis.
 123.Intermodal access projectsNot later than 6 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall, after consideration of all public comments, publish in the Federal Register a final policy amendment consistent with the notice published in the Federal Register on May 3, 2016 (81 Fed. Reg. 26611).
					CAirport Improvement Program Modifications
					131.Grant assurances
 Section 47107 of title 49, United States Code, is amended— (1)in subsection (a)(17), by striking each contract and inserting if any phase of such project has received funds under this subchapter, each contract;
 (2)in subsection (r)(3), by striking 2018 and inserting 2023; and (3)by adding at the end the following:
							
								(u)Construction of recreational aircraft
 (1)In generalThe construction of a covered aircraft shall be treated as an aeronautical activity for purposes of—
 (A)determining an airport’s compliance with a grant assurance made under this section or any other provision of law; and
 (B)the receipt of Federal financial assistance for airport development. (2)Covered aircraft definedIn this subsection, the term covered aircraft means an aircraft—
 (A)used or intended to be used exclusively for recreational purposes; and (B)constructed or under construction by a private individual at a general aviation airport.
										(v)Community use of airport land
 (1)In generalNotwithstanding subsection (a)(13), and subject to paragraph (2), the sponsor of a public-use airport shall not be considered to be in violation of this subtitle, or to be found in violation of a grant assurance made under this section, or under any other provision of law, as a condition for the receipt of Federal financial assistance for airport development, solely because the sponsor has entered into an agreement, including a revised agreement, with a local government providing for the use of airport property for an interim compatible recreational purpose at below fair market value.
 (2)RestrictionsThis subsection shall apply only— (A)to an agreement regarding airport property that was initially entered into before the publication of the Federal Aviation Administration’s Policy and Procedures Concerning the Use of Airport Revenue, dated February 16, 1999;
 (B)if the agreement between the sponsor and the local government is subordinate to any existing or future agreements between the sponsor and the Secretary, including agreements related to a grant assurance under this section;
 (C)to airport property that was acquired under a Federal airport development grant program; (D)if the airport sponsor has provided a written statement to the Administrator that the property made available for a recreational purpose will not be needed for any aeronautical purpose during the next 10 years;
 (E)if the agreement includes a term of not more than 2 years to prepare the airport property for the interim compatible recreational purpose and not more than 10 years of use for that purpose;
 (F)if the recreational purpose will not impact the aeronautical use of the airport; (G)if the airport sponsor provides a certification that the sponsor is not responsible for preparation, start-up, operations, maintenance, or any other costs associated with the recreational purpose; and
 (H)if the recreational purpose is consistent with Federal land use compatibility criteria under section 47502.
 (3)Statutory constructionNothing in this subsection may be construed as permitting a diversion of airport revenue for the capital or operating costs associated with the community use of airport land..
						132.Mothers’ rooms
 (a)Grant assurancesSection 47107 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
								(w)Mothers’ rooms
 (1)In generalIn fiscal year 2021 and each fiscal year thereafter, the Secretary of Transportation may approve an application under this subchapter for an airport development project grant only if the Secretary receives written assurances that the airport owner or operator will maintain—
 (A)a lactation area in the sterile area of each passenger terminal building of the airport; and (B)a baby changing table in one men’s and one women’s restroom in each passenger terminal building of the airport.
										(2)Applicability
 (A)Airport sizeThe requirement in paragraph (1) shall only apply to applications submitted by the airport sponsor of a medium or large hub airport.
 (B)Preexisting facilitiesOn application by an airport sponsor, the Secretary may determine that a lactation area in existence on the date of enactment of this Act complies with the requirement in paragraph (1), notwithstanding the absence of one of the facilities or characteristics referred to in the definition of the term lactation area in this subsection.
 (C)Special ruleThe requirement in paragraph (1) shall not apply with respect to a project grant application for a period of time, determined by the Secretary, if the Secretary determines that construction or maintenance activities make it impracticable or unsafe for the lactation area to be located in the sterile area of the building.
 (3)DefinitionIn this section, the term— (A)lactation area means a room or similar accommodation that—
 (i)provides a location for members of the public to express breast milk that is shielded from view and free from intrusion from the public;
 (ii)has a door that can be locked; (iii)includes a place to sit, a table or other flat surface, a sink or sanitizing equipment, and an electrical outlet;
 (iv)is readily accessible to and usable by individuals with disabilities, including individuals who use wheelchairs; and
 (v)is not located in a restroom; and (B)sterile area has the same meaning given that term in section 1540.5 of title 49, Code of Federal Regulations..
 (b)Terminal development costsSection 47119(a) of title 49, United States Code, is amended by adding at the end the following:  (3)Lactation areasIn addition to the projects described in paragraph (1), the Secretary may approve a project for terminal development for the construction or installation of a lactation area (as defined in section 47107(w)) at a commercial service airport..
						133.Contract Tower Program
						(a)Air traffic control contract program
 (1)Special ruleSection 47124(b)(1)(B) of title 49, United States Code, is amended— (A)by striking under the program continued under this paragraph and inserting under the Contract Tower Program; and
 (B)by striking exceeds the benefit for a period of 18 months after such determination is made and inserting the following:  exceeds the benefit—(i)for the 1-year period after such determination is made; or (ii)if an appeal of such determination is requested, for the 1-year period described in subsection (d)(4)(D)..
 (2)ExemptionSection 47124(b)(3)(D) of title 49, United States Code, is amended— (A)by striking under the program and inserting under the Cost-share Program; and
 (B)by adding at the end the following: Airports with air service provided under part 121 of title 14, Code of Federal Regulations, and more than 25,000 passenger enplanements in calendar year 2014 shall be exempt from any cost-share requirement under this paragraph..
								(3)Construction of air traffic control towers
 (A)GrantsSection 47124(b)(4)(A) of title 49, United States Code, is amended in each of clauses (i)(III) and (ii)(III) by inserting , including remote air traffic control tower equipment certified by the Federal Aviation Administration after 1996.
 (B)EligibilitySection 47124(b)(4)(B)(i)(I) of title 49, United States Code, is amended by striking contract tower program established under subsection (a) and continued under paragraph (1) or the pilot program established under paragraph (3) and inserting Contract Tower Program or the Cost-share Program.
 (C)Limitation on federal shareSection 47124(b)(4) of title 49, United States Code, is amended by striking subparagraph (C). (4)Benefit-to-cost calculation for program applicantsSection 47124(b)(3) of title 49, United States Code, is amended by adding at the end the following:
								
 (G)Benefit-to-cost calculationNot later than 90 days after receiving an application to the Contract Tower Program, the Secretary shall calculate a benefit-to-cost ratio (as described in subsection (d)) for the applicable air traffic control tower for purposes of selecting towers for participation in the Contract Tower Program..
 (b)Criteria To evaluate participantsSection 47124 of title 49, United States Code, is amended by adding at the end the following:  (d)Criteria To evaluate participants (1)Timing of evaluations (A)Towers participating in cost-share programIn the case of an air traffic control tower that is operated under the Cost-share Program, the Secretary shall annually calculate a benefit-to-cost ratio with respect to the tower.
 (B)Towers participating in contract tower programIn the case of an air traffic control tower that is operated under the Contract Tower Program, the Secretary shall not calculate a benefit-to-cost ratio after the date of enactment of this subsection with respect to the tower unless the Secretary determines that the annual aircraft traffic at the airport where the tower is located has decreased—
 (i)by more than 25 percent from the previous year; or (ii)by more than 55 percent cumulatively in the preceding 3-year period.
 (2)Costs to be consideredIn establishing a benefit-to-cost ratio under this section with respect to an air traffic control tower, the Secretary shall consider only the following costs:
 (A)The Federal Aviation Administration’s actual cost of wages and benefits of personnel working at the tower.
 (B)The Federal Aviation Administration’s actual telecommunications costs directly associated with the tower.
 (C)The Federal Aviation Administration’s costs of purchasing and installing any air traffic control equipment that would not have been purchased or installed except as a result of the operation of the tower.
 (D)The Federal Aviation Administration’s actual travel costs associated with maintaining air traffic control equipment that is owned by the Administration and would not be maintained except as a result of the operation of the tower.
 (E)Other actual costs of the Federal Aviation Administration directly associated with the tower that would not be incurred except as a result of the operation of the tower (excluding costs for noncontract tower-related personnel and equipment, even if the personnel or equipment is located in the contract tower building).
 (3)Other criteria to be consideredIn establishing a benefit-to-cost ratio under this section with respect to an air traffic control tower, the Secretary shall add a 10 percentage point margin of error to the benefit-to-cost ratio determination to acknowledge and account for the direct and indirect economic and other benefits that are not included in the criteria the Secretary used in calculating that ratio.
 (4)Review of cost-benefit determinationsIn issuing a benefit-to-cost ratio determination under this section with respect to an air traffic control tower located at an airport, the Secretary shall implement the following procedures:
 (A)The Secretary shall provide the airport (or the State or local government having jurisdiction over the airport) at least 90 days following the date of receipt of the determination to submit to the Secretary a request for an appeal of the determination, together with updated or additional data in support of the appeal.
 (B)Upon receipt of a request for an appeal submitted pursuant to subparagraph (A), the Secretary shall—
 (i)transmit to the Administrator of the Federal Aviation Administration any updated or additional data submitted in support of the appeal; and
 (ii)provide the Administrator not more than 90 days to review the data and provide a response to the Secretary based on the review.
 (C)After receiving a response from the Administrator pursuant to subparagraph (B), the Secretary shall—
 (i)provide the airport, State, or local government that requested the appeal at least 30 days to review the response; and
 (ii)withhold from taking further action in connection with the appeal during that 30-day period. (D)If, after completion of the appeal procedures with respect to the determination, the Secretary requires the tower to transition into the Cost-share Program, the Secretary shall not require a cost-share payment from the airport, State, or local government for 1 year following the last day of the 30-day period described in subparagraph (C).
 (e)DefinitionsIn this section: (1)Contract Tower ProgramThe term Contract Tower Program means the level I air traffic control tower contract program established under subsection (a) and continued under subsection (b)(1).
 (2)Cost-share ProgramThe term Cost-share Program means the cost-share program established under subsection (b)(3).. (c)Conforming amendmentsSection 47124(b) of title 49, United States Code, is amended—
 (1)in paragraph (1)(C), by striking the program established under paragraph (3) and inserting the Cost-share Program; (2)in paragraph (3)—
 (A)in the heading, by striking contract air traffic control tower program and inserting Cost-share Program; (B)in subparagraph (A), by striking contract tower program established under subsection (a) and continued under paragraph (1) (in this paragraph referred to as the Contract Tower Program) and inserting Contract Tower Program;
 (C)in subparagraph (B), by striking In carrying out the program and inserting In carrying out the Cost-share Program; (D)in subparagraph (C), by striking participate in the program and inserting participate in the Cost-share Program; and
 (E)in subparagraph (F), by striking the program continued under paragraph (1) and inserting the Contract Tower Program. (d)Approval of certain applications for the Contract Tower Program (1)In GeneralIf the Administrator of the Federal Aviation Administration has not implemented a revised cost-benefit methodology for purposes of determining eligibility for the Contract Tower Program before the date that is 30 days after the date of enactment of this Act, any airport with an application for participation in the Contract Tower Program pending as of January 1, 2017, shall be approved for participation in the Contract Tower Program if the Administrator determines the tower is eligible under the criteria set forth in the Federal Aviation Administration report entitled Establishment and Discontinuance Criteria for Airport Traffic Control Towers, and dated August 1990 (FAA–APO–90–7).
 (2)Requests for Additional AuthorityThe Administrator shall respond not later than 60 days after the date the Administrator receives a formal request from an airport and air traffic control contractor for additional authority to expand contract tower operational hours and staff to accommodate flight traffic outside of current tower operational hours.
 (3)Definition of Contract Tower ProgramIn this section, the term Contract Tower Program has the meaning given the term in section 47124(e) of title 49, United States Code, as added by this Act.
 134.Government share of project costsSection 47109(a) of title 49, United States Code, is amended— (1)in paragraph (1), by striking primary airport having at least .25 percent of the total number of passenger boardings each year at all commercial service airports; and inserting medium or large hub airport;; and
 (2)by striking paragraph (5) and inserting the following:  (5)95 percent for a project that—
 (A)the Administrator determines is a successive phase of a multiphase construction project for which the sponsor received a grant in fiscal year 2011; and
 (B)for which the United States Government’s share of allowable project costs would otherwise be capped at 90 percent under paragraph (2) or (3)..
 135.Updated veterans’ preferenceSection 47112(c)(1)(C) of title 49, United States Code, is amended— (1)by striking or Operation New Dawn for more and inserting Operation New Dawn, Operation Inherent Resolve, Operation Freedom’s Sentinel, or any successor contingency operation to such operations for more; and
 (2)by striking or Operation New Dawn (whichever is later) and inserting Operation New Dawn, Operation Inherent Resolve, Operation Freedom’s Sentinel, or any successor contingency operation to such operations (whichever is later).
 136.Use of State highway specificationsSection 47114(d)(5) of title 49, United States Code, is amended to read as follows:  (5)Use of State highway specificationsThe Secretary shall use the highway specifications of a State for airfield pavement construction and improvement using funds made available under this subsection at nonprimary airports serving aircraft that do not exceed 60,000 pounds gross weight if—
 (A)such State requests the use of such specifications; and (B)the Secretary determines that—
 (i)safety will not be negatively affected; and (ii)the life of the pavement, with necessary maintenance and upkeep, will not be shorter than it would be if constructed using Administration standards..
 137.Former military airportsSection 47118(a) of title 49, United States Code, is amended— (1)in paragraph (1)(C), by striking or at the end;
 (2)in paragraph (2), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
							
 (3)the airport is— (A)a former military installation that, at any time after December 31, 1965, was owned and operated by the Department of Defense; and
 (B)a nonhub primary airport.. 138.Eligibility of CCTV projects for airport improvement programSection 47119(a)(1)(B) is amended—
 (1)by striking ; and at the end and inserting ; or; (2)by striking directly related to moving passengers and inserting the following:
							
 directly related to—(i)moving passengers; and (3)by adding at the end the following:
							
 (ii)installing security cameras in the public area of the interior and exterior of the terminal; and. 139.State block grant program expansionSection 47128(a) of title 49, United States Code, is amended by striking not more than 9 qualified States for fiscal years 2000 and 2001 and 10 qualified States for each fiscal year thereafter and inserting not more than 20 qualified States for each fiscal year.
					140.Non-movement area surveillance pilot program
 (a)In generalSubchapter I of chapter 471 of title 49, United States Code, is amended by inserting after section 47142 the following:
							
								47143.Non-movement area surveillance surface display systems pilot program
 (a)In generalThe Administrator of the Federal Aviation Administration may carry out a pilot program to support non-Federal acquisition and installation of qualifying non-movement area surveillance surface display systems and sensors if—
 (1)the Administrator determines that such systems and sensors would improve safety or capacity in the National Airspace System; and
 (2)the non-movement area surveillance surface display systems and sensors supplement existing movement area systems and sensors at the selected airports established under other programs administered by the Administrator.
										(b)Project grants
 (1)In generalFor purposes of carrying out the pilot program, the Administrator may make a project grant out of funds apportioned under paragraph (1) or paragraph (2) of section 47114(c) to not more than 5 eligible sponsors to acquire and install qualifying non-movement area surveillance surface display systems and sensors. The airports selected to participate in the pilot program shall have existing Administration movement area systems and airlines that are participants in Federal Aviation Administration’s airport collaborative decision-making process.
 (2)Data exchange processesAs part of the pilot program carried out under this section, the Administrator may establish data exchange processes to allow airport participation in the Administration’s airport collaborative decision-making process and fusion of the non-movement surveillance data with the Administration's movement area systems.
 (c)SunsetThis section shall cease to be effective on October 1, 2023. (d)DefinitionsIn this section:
 (1)Non-movement areaThe term non-movement area means the portion of the airfield surface that is not under the control of air traffic control. (2)Non-movement area surveillance surface display systems and sensorsThe term non-movement area surveillance surface display systems and sensors means a non-Federal surveillance system that uses on-airport sensors that track vehicles or aircraft that are equipped with transponders in the non-movement area.
 (3)Qualifying non-movement area surveillance surface display system and sensorsThe term qualifying non-movement area surveillance surface display system and sensors means a non-movement area surveillance surface display system that— (A)provides the required transmit and receive data formats consistent with the National Airspace System architecture at the appropriate service delivery point;
 (B)is on-airport; and (C)is airport operated..
 (b)Technical and conforming amendmentsThe table of contents of chapter 471 of title 49, United States Code, is amended by inserting after the item relating to section 47142 the following:
							
								
									47143. Non-movement area surveillance surface display systems pilot program..
 141.Property conveyance releasesSection 817(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47125 note) is amended— (1)by striking or section 23 and inserting , section 23; and
 (2)by inserting , or section 47125 of title 49, United States Code before the period at the end. 142.Study regarding technology usage at airports (a)In generalNot later than 6 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a study on—
 (1)technology developed by international entities (including foreign nations and companies) that have been installed in American airports and aviation systems over the past decade, including the nation where the technology was developed and any airports utilizing the technology; and
 (2)aviation safety-related technology developed and implemented by international entities with proven track records of success that may assist in establishing best practices to improve American aviation operations and safety.
 (b)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the results of the study.
						143.Study on airport revenue diversion
 (a)StudyNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a study of—
 (1)the legal and financial challenges related to repealing the exception in section 47107(b)(2) of title 49, United States Code, for those airports that the Federal Aviation Administration has identified are covered by the exception; and
 (2)measures that may be taken to mitigate the impact of repealing the exception. (b)ContentsThe study required under subsection (a) shall address—
 (1)the level of revenue diversion at the airports covered by the exception described in subsection (a)(1) and the uses of the diverted revenue;
 (2)the terms of any bonds or financial covenants an airport owner has issued relying on diverted airport revenue;
 (3)applicable local laws or ordinances requiring use of airport revenue for nonairport purposes; (4)whether repealing the exception would improve the long-term financial performance of impacted airports; and
 (5)any other practical implications of repealing the exception for airports or the national aviation system.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the study.
						144.GAO study on the effect of granting an exclusive right of aeronautical services to an airport
			 sponsor
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study to examine the cases in which an airport sponsor has exercised an exclusive right (commonly known as a proprietary exclusive right), as described in the Federal Aviation Advisory Circular 150/1590–6 issued on January 4, 2007.
 (b)ReportUpon completion of the study described under subsection (a), the Comptroller General shall submit to the appropriate committees of Congress a report on the findings of the study.
 145.Sense of Congress on smart airportsIt is the sense of Congress that the Administrator of the Federal Aviation Administration and the Secretary of Transportation should produce a smart airports initiative plan that focuses on creating a more consumer-friendly and digitally connected airport experience. The plan should include recommendations on modernizing technologies to provide more efficient check-ins, shortened security lines, Wi-Fi and GPS upgrades, as well as improvements of aircraft turnaround for on-time boarding and flights. The purpose of the initiative is to invest in technologies and infrastructure toward better-connected airports while providing appropriate national security and cybersecurity for travelers.
 146.Critical airfield markingsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue a request for proposal for a study that includes—
 (1)an independent, third-party study to assess the durability of Type III and Type I glass beads applied to critical markings over a 2-year period at not fewer than 2 primary airports in varying weather conditions to measure the retroreflectivity levels of such markings on a quarterly basis; and
 (2)a study at 2 other airports carried out by applying Type III glass beads on half of the centerline and Type I glass beads to the other half and providing for assessments from pilots through surveys administered by a third party as to the visibility and performance of the Type III glass beads as compared to the Type I glass beads over a 1-year period.
 147.General facilities authoritySection 44502 of title 49, United States Code, is amended— (1)by striking subsection (e) and inserting the following:
							
								(e)Transfers of air traffic systems
 (1)In generalAn airport may transfer, without consideration, to the Administrator of the Federal Aviation Administration, an eligible air traffic system or equipment that conforms to performance specifications of the Administrator if a Government airport aid program, airport development aid program, or airport improvement project grant was used to assist in purchasing the system or equipment.
 (2)AcceptanceThe Administrator shall accept the eligible air traffic system or equipment and operate and maintain it under criteria of the Administrator.
 (3)DefinitionIn this subsection, the term eligible air traffic system or equipment means— (A)an instrument landing system consisting of a glide slope and localizer (if the Administrator has determined that a satellite navigation system cannot provide a suitable approach to an airport);
 (B)an Automated Weather Observing System weather observation system; or (C)a Remote Communication Air/Ground and Remote Communication Outlet communications facility.; and
 (2)by adding at the end the following:  (f)Airport space (1)RestrictionThe Administrator may not require an airport owner or sponsor (as defined in section 47102) to provide to the Federal Aviation Administration without cost any of the following:
 (A)Building construction, maintenance, utilities, or expenses for services relating to air traffic control, air navigation, or weather reporting.
 (B)Space in a facility owned by the airport owner or sponsor for services relating to air traffic control, air navigation, or weather reporting.
 (2)Rule of constructionNothing in this subsection may be construed to affect— (A)any agreement the Secretary may have or make with an airport owner or sponsor for the airport owner or sponsor to provide any of the items described in paragraph (1)(A) or (1)(B) at below-market rates; or
 (B)any grant assurance that requires an airport owner or sponsor to provide land to the Administration without cost for an air traffic control facility..
						148.Recycling plans; uncategorized small airports
 (a)Project grant application approvalSection 47106(a) of title 49, United States Code, is amended— (1)in paragraph (5), by striking and at the end;
 (2)in paragraph (6), by inserting that includes the project before , the master plan; (3)in paragraph (6)(E), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (7)if the project is at an airport that is listed as having an unclassified status under the most recent national plan of integrated airport systems (as described in section 47103), the project will be funded with an amount appropriated under section 47114(d)(3)(B) and is—
 (A)for maintenance of the pavement of the primary runway; (B)for obstruction removal for the primary runway;
 (C)for the rehabilitation of the primary runway; or (D)for a project that the Secretary considers necessary for the safe operation of the airport..
 (b)Nonprimary apportionmentSection 47114(d)(3) of title 49, United States Code, is amended by adding at the end the following:  (C)During fiscal years 2019 and 2020—
 (i)an airport that accrued apportionment funds under subparagraph (A) in fiscal year 2013 that is listed as having an unclassified status under the most recent national plan of integrated airport systems shall continue to accrue apportionment funds under subparagraph (A) at the same amount the airport accrued apportionment funds in fiscal year 2013, subject to the conditions of this paragraph;
 (ii)notwithstanding the period of availability as described in section 47117(b), an amount apportioned to an airport under clause (i) shall be available to the airport only during the fiscal year in which the amount is apportioned; and
 (iii)notwithstanding the waiver permitted under section 47117(c)(2), an airport receiving apportionment funds under clause (i) may not waive its claim to any part of the apportioned funds in order to make the funds available for a grant for another public-use airport.
 (D)An airport that re-establishes its classified status shall be eligible to accrue apportionment funds pursuant to subparagraph (A) so long as such airport retains its classified status..
 149.Evaluation of airport master plansSection 47106 of title 49, United States Code, is amended by adding at the end the following:  (h)Evaluation of airport master plansWhen evaluating the master plan of an airport for purposes of this subchapter, the Secretary shall take into account—
 (1)the role the airport plays with respect to medical emergencies and evacuations; and (2)the role the airport plays in emergency or disaster preparedness in the community served by the airport..
 150.Definition of small business concernSection 47113(a)(1) of title 49, United States Code, is amended to read as follows:  (1)small business concern—
 (A)has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632); but (B)in the case of a concern in the construction industry, a concern shall be considered a small business concern if the concern meets the size standard for the North American Industry Classification System Code 237310, as adjusted by the Small Business Administration;.
 151.Small airport regulation reliefSection 47114(c)(1) of title 49, United States Code, is amended by striking subparagraph (F) and inserting the following:
						
 (F)Special rule for fiscal years 2018 through 2020Notwithstanding subparagraph (A) and subject to subparagraph (G), the Secretary shall apportion to a sponsor of an airport under that subparagraph for each of fiscal years 2018 through 2020 an amount based on the number of passenger boardings at the airport during calendar year 2012 if the airport—
 (i)had 10,000 or more passenger boardings during calendar year 2012; (ii)had fewer than 10,000 passenger boardings during the calendar year used to calculate the apportionment for fiscal year 2018, 2019, or 2020, as applicable, under subparagraph (A); and
 (iii)had scheduled air service at any point in the calendar year used to calculate the apportionment. (G)Limitations and waiversThe authority to make apportionments in the manner prescribed in subparagraph (F) may be utilized no more than 3 years in a row. The Secretary may waive this limitation if the Secretary determines that an airport’s enplanements are substantially close to 10,000 enplanements and the airport sponsor or affected communities are taking reasonable steps to restore enplanements above 10,000.
							(H)Minimum apportionment for commercial service airports with more than 8,000 passenger boardings in a
 calendar yearNot less than $600,000 may be apportioned under subparagraph (A) for each fiscal year to each sponsor of a commercial service airport that had fewer than 10,000 passenger boardings, but at least 8,000 passenger boardings, during the prior calendar year.. 
 152.Construction of certain control towersSection 47116(d) of title 49, United States Code, is amended by adding at the end the following:  (3)Control tower constructionNotwithstanding section 47124(b)(4)(A), the Secretary may provide grants under this section to an airport sponsor participating in the contract tower program under section 47124 for the construction or improvement of a nonapproach control tower, as defined by the Secretary, and for the acquisition and installation of air traffic control, communications, and related equipment to be used in that tower. Such grants shall be subject to the distribution requirements of subsection (b) and the eligibility requirements of section 47124(b)(4)(B)..
 153.NondiscriminationSection 47123 of title 49, United States Code, is amended— (1)by striking The Secretary of Transportation and inserting the following:
							
 (a)In generalThe Secretary of Transportation; and (2)by adding at the end the following:
							
								(b)Indian employment
 (1)Tribal sponsor preferenceConsistent with section 703(i) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–2(i)), nothing in this section shall preclude the preferential employment of Indians living on or near a reservation on a project or contract at—
 (A)an airport sponsored by an Indian tribal government; or (B)an airport located on an Indian reservation.
 (2)State preferenceA State may implement a preference for employment of Indians on a project carried out under this subchapter near an Indian reservation.
 (3)ImplementationThe Secretary shall consult with Indian tribal governments and cooperate with the States to implement this subsection.
 (4)Indian tribal government definedIn this section, the term Indian tribal government has the same meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)..
 154.Definition of airport developmentSection 47116(d)(2) of title 49, United States Code, is amended to read as follows:  (2)Airport development for eligible mountaintop airportsIn making grants to sponsors described in subsection (b), the Secretary shall give priority consideration to mass grading and associated structural support (including access road, duct banks, and other related infrastructure) at mountaintop airports, provided that the airport would not otherwise have sufficient surface area for—
 (A)eligible and justified airport development projects; or (B)additional hangar space..
 155.General aviation airport expired fundsSection 47117(b) of title 49, United States Code, is amended— (1)by striking An amount and inserting (1) In general.—An amount;
 (2)by striking If the amount and inserting Except as provided in paragraph (2), if the amount; and (3)by adding at the end the following:
							
								(2)Expired amounts apportioned for general aviation airports
 (A)In generalExcept as provided in subparagraph (B), if an amount apportioned under section 47114(d) is not obligated within the time specified in paragraph (1), that amount shall be added to the discretionary fund under section 47115 of this title, provided that—
 (i)amounts made available under paragraph (2)(A) shall be used for grants for projects in accordance with section 47115(d)(2) at airports eligible to receive an apportionment under section 47114(d)(2) or (3)(A), whichever is applicable; and
 (ii)amounts made available under paragraph (2)(A) that are not obligated by July 1 of the fiscal year in which the funds will expire shall be made available for all projects in accordance with section 47115(d)(2).
 (B)State block grant programIf an amount apportioned to an airport under section 47114(d)(3)(A) is not obligated within the time specified in paragraph (1), and the airport is located in a State participating in the State block grant program under section 47128, the amount shall be made available to that State under the same conditions as if the State had been apportioned the amount under section 47114(d)(3)(B).. 
						156.Priority review of construction projects in cold weather States
 (a)In generalThe Administrator of the Federal Aviation Administration, to the extent practicable, shall schedule the Administrator’s review of construction projects so that projects to be carried out in the States in which the weather during a typical calendar year prevents major construction projects from being carried out before May 1 are reviewed as early as possible.
 (b)BriefingThe Administrator shall provide a briefing to the appropriate committees of Congress annually on the effectiveness of the review and prioritization.
 (c)Technical amendmentSection 154 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47112 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
						157.Minority and disadvantaged business participation
 (a)FindingsCongress finds the following: (1)While significant progress has occurred due to the establishment of the airport disadvantaged business enterprise program (sections 47107(e) and 47113 of title 49, United States Code), discrimination and related barriers continue to pose significant obstacles for minority- and women-owned businesses seeking to do business in airport-related markets across the Nation. These continuing barriers merit the continuation of the airport disadvantaged business enterprise program.
 (2)Congress has received and reviewed testimony and documentation of race and gender discrimination from numerous sources, including congressional hearings and roundtables, scientific reports, reports issued by public and private agencies, news stories, reports of discrimination by organizations and individuals, and discrimination lawsuits. This testimony and documentation shows that race- and gender-neutral efforts alone are insufficient to address the problem.
 (3)This testimony and documentation demonstrates that discrimination across the Nation poses a barrier to full and fair participation in airport-related businesses of women business owners and minority business owners in the racial groups detailed in parts 23 and 26 of title 49, Code of Federal Regulations, and has impacted firm development and many aspects of airport-related business in the public and private markets.
 (4)This testimony and documentation provides a strong basis that there is a compelling need for the continuation of the airport disadvantaged business enterprise program and the airport concessions disadvantaged business enterprise program to address race and gender discrimination in airport-related business.
							(b)Prompt payments
 (1)Reporting of ComplaintsNot later than 120 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall ensure that each airport that participates in the Program tracks, and reports to the Administrator, the number of covered complaints made in relation to activities at that airport.
							(2)Improving Compliance
 (A)In generalThe Administrator shall take actions to assess and improve compliance with prompt payment requirements under part 26 of title 49, Code of Federal Regulations.
 (B)Contents of assessmentIn carrying out subparagraph (A), the Administrator shall assess— (i)whether requirements relating to the inclusion of prompt payment language in contracts are being satisfied;
 (ii)whether and how airports are enforcing prompt payment requirements; (iii)the processes by which covered complaints are received and resolved by airports;
 (iv)whether improvements need to be made to— (I)better track covered complaints received by airports; and
 (II)assist the resolution of covered complaints in a timely manner; (v)whether changes to prime contractor specifications need to be made to ensure prompt payments to subcontractors; and,
 (vi)whether changes to prime contractor specifications need to be made to ensure prompt payment of retainage to subcontractors.
 (C)ReportingThe Administrator shall make available to the public on an appropriate website operated by the Administrator a report describing the results of the assessment completed under this paragraph, including a plan to respond to such results.
 (3)DefinitionsIn this subsection, the following definitions apply: (A)Covered complaintThe term covered complaint means a complaint relating to an alleged failure to satisfy a prompt payment requirement under part 26 of title 49, Code of Federal Regulations.
 (B)ProgramThe term Program means the airport disadvantaged business enterprise program referenced in subsection (a)(1) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47113 note).
 158.Supplemental discretionary fundsSection 47115 of title 49, United States Code, is further amended by adding at the end the following:
						
							(j)Supplemental discretionary funds
 (1)In generalThe Secretary shall establish a program to provide grants, subject to the conditions of this subsection, for any purpose for which amounts are made available under section 48103 that the Secretary considers most appropriate to carry out this subchapter.
								(2)Treatment of grants
 (A)In generalA grant made under this subsection shall be treated as having been made pursuant to the Secretary’s authority under section 47104(a) and from the Secretary’s discretionary fund under subsection (a) of this section.
 (B)ExceptionExcept as otherwise provided in this subsection, grants made under this subsection shall not be subject to subsection (c), section 47117(e), or any other apportionment formula, special apportionment category, or minimum percentage set forth in this chapter.
									(3)Eligibility and prioritization
 (A)EligibilityThe Secretary may provide grants under this subsection for an airport or terminal development project at any airport that is eligible to receive a grant from the discretionary fund under subsection (a) of this section.
 (B)PrioritizationNot less than 50 percent of the amounts available under this subsection shall used to provide grants at—
 (i)airports that are eligible for apportionment under section 47114(d)(3); and (ii)nonhub and small hub airports.
										(4)Authorization
 (A)In generalThere is authorized to be appropriated to the Secretary to carry out this subsection the following amounts:
 (i)$1,020,000,000 for fiscal year 2019. (ii)$1,041,000,000 for fiscal year 2020.
 (iii)$1,064,000,000 for fiscal year 2021. (iv)$1,087,000,000 for fiscal year 2022.
 (v)$1,110,000,000 for fiscal year 2023. (B)AvailabilitySums authorized to be appropriated under subparagraph (A) shall remain available for 2 fiscal years..
					159.State taxation
 (a)In generalSection 40116(d)(2)(A) of title 49, United States Code, is amended by adding at the end the following:
							
 (v)except as otherwise provided under section 47133, levy or collect a tax, fee, or charge, first taking effect after the date of enactment of this clause, upon any business located at a commercial service airport or operating as a permittee of such an airport that is not generally imposed on sales or services by that State, political subdivision, or authority unless wholly utilized for airport or aeronautical purposes..
 (b)Rule of constructionNothing in this section or an amendment made by this section shall affect a change to a rate or other provision of a tax, fee, or charge under section 40116 of title 49, United States Code, that was enacted prior to the date of enactment of this Act. Such provision of a tax, fee, or charge shall continue to be subject to the requirements to which such provision was subject under that section as in effect on the day before the date of enactment of this Act.
						160.Airport investment partnership program
 (a)In generalSection 47134 of title 49, United States Code, is amended— (1)by striking the section heading and inserting Airport investment partnership program;
 (2)in subsection (b), by striking , with respect to not more than 10 airports,; (3)in subsection (b)(2), by striking The Secretary may grant an exemption to a sponsor and inserting If the Secretary grants an exemption to a sponsor pursuant to paragraph (1), the Secretary shall grant an exemption to the sponsor;
 (4)in subsection (b)(3), by striking The Secretary may grant an exemption to a purchaser or lessee and inserting If the Secretary grants an exemption to a sponsor pursuant to paragraph (1), the Secretary shall grant an exemption to the corresponding purchaser or lessee;
 (5)by amending subsection (d) to read as follows:  (d)Program participation (1)Multiple airportsThe Secretary may consider applications under this section submitted by a public airport sponsor for multiple airports under the control of the sponsor if all airports under the control of the sponsor are located in the same State.
 (2)Partial privatizationA purchaser or lessee may be an entity in which a sponsor has an interest.; and (6)by striking subsections (l) and (m) and inserting the following:
								
 (l)Predevelopment limitationA grant to an airport sponsor under this subchapter for predevelopment planning costs relating to the preparation of an application or proposed application under this section may not exceed $750,000 per application or proposed application..
 (b)Clerical amendmentThe analysis for chapter 471 of title 49, United States Code, is amended by striking the item relating to section 47134 and inserting the following:
							
								
									47134. Airport investment partnership program..
						161.Remote tower pilot program for rural and small communities
						(a)Pilot program
 (1)EstablishmentThe Administrator of the Federal Aviation Administration shall establish— (A)in consultation with airport operators and other aviation stakeholders, a pilot program at public-use airports to construct and operate remote towers in order to assess their operational benefits;
 (B)a selection process for participation in the pilot program; and (C)a clear process for the safety and operational certification of the remote towers.
								(2)Safety considerations
 (A)Safety risk management panelPrior to the operational use of a remote tower under the pilot program established in subsection (a), the Administrator shall convene a safety risk management panel for the tower to address any safety issues with respect to the tower. The panels shall be created and utilized in a manner similar to that of the safety risk management panels previously convened for remote towers and shall take into account existing best practices and operational data from existing remote towers in the United States.
 (B)ConsultationIn establishing the pilot program, the Administrator shall consult with operators of remote towers in the United States and foreign countries to design the pilot program in a manner that leverages as many safety and airspace efficiency benefits as possible.
 (3)ApplicationsThe operator of an airport seeking to participate in the pilot program shall submit to the Administrator an application that is in such form and contains such information as the Administrator may require.
 (4)Program designIn designing the pilot program, the Administrator shall— (A)to the maximum extent practicable, ensure that at least 2 different vendors of remote tower systems participate;
 (B)identify which air traffic control information and data will assist the Administrator in evaluating the feasibility, safety, costs, and benefits of remote towers;
 (C)implement processes necessary to collect the information and data identified in subparagraph (B); (D)develop criteria, in addition to considering possible selection criteria in paragraph (5), for the selection of airports that will best assist the Administrator in evaluating the feasibility, safety, costs, and benefits of remote towers, including the amount and variety of air traffic at an airport; and
 (E)prioritize the selection of airports that can best demonstrate the capabilities and benefits of remote towers, including applicants proposing to operate multiple remote towers from a single facility.
 (5)Selection criteria for considerationIn selecting airports for participation in the pilot program, the Administrator, after consultation with representatives of labor organizations representing operators and employees of the air traffic control system, shall consider for participation in the pilot program—
 (A)1 nonhub airport; (B)3 airports that are not primary airports and that do not have existing air traffic control towers;
 (C)1 airport that participates in the Contract Tower Program; and (D)1 airport selected at the discretion of the Administrator.
 (6)DataThe Administrator shall clearly identify and collect air traffic control information and data from participating airports that will assist the Administrator in evaluating the feasibility, safety, costs, and benefits of remote towers.
 (7)ReportNot later than 1 year after the date the first remote tower is operational, and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report—
 (A)detailing any benefits, costs, or safety improvements associated with the use of the remote towers; and
 (B)evaluating the feasibility of using remote towers, particularly in the Contract Tower Program, for airports without an air traffic control tower, to improve safety at airports with towers, or to reduce costs without impacting safety at airports with or without existing towers.
 (8)DeadlineNot later than 1 year after the date of enactment of this Act, the Administrator shall select airports for participation in the pilot program.
 (9)DefinitionsIn this subsection: (A)Contract tower programThe term Contract Tower Program has the meaning given the term in section 47124(e) of title 49, United States Code, as added by this Act.
 (B)Remote towerThe term remote tower means a remotely operated air navigation facility, including all necessary system components, that provides the functions and capabilities of an air traffic control tower whereby air traffic services are provided to operators at an airport from a location that may not be on or near the airport.
 (C)Other definitionsThe terms nonhub airport, primary airport, and public-use airport have the meanings given such terms in section 47102 of title 49, United States Code. (10)SunsetThis subsection, including the report required under paragraph (8), shall not be in effect after September 30, 2023.
 (b)Remote tower programConcurrent with the establishment of the process for safety and operational certification of remote towers under subsection (a)(1)(C), the Administrator shall establish a process to authorize the construction and commissioning of additional remote towers that are certificated under subsection (a)(1)(C) at other airports.
 (c)AIP funding eligibilityFor purposes of the pilot program under subsection (a), and after certificated remote towers are available under subsection (b), constructing a remote tower or acquiring and installing air traffic control, communications, or related equipment specifically for a remote tower shall be considered airport development (as defined in section 47102 of title 49, United States Code) for purposes of subchapter I of chapter 471 of that title if the components are installed and used at the airport, except, as needed, for off-airport sensors installed on leased towers.
 162.Airport access roads in remote locationsNotwithstanding section 47102 of title 49, United States Code, for fiscal years 2018 through 2023— (1)the definition of the term airport development under that section includes the construction of a storage facility to shelter snow removal equipment or aircraft rescue and firefighting equipment that is owned by an airport sponsor and used exclusively to maintain safe airfield operations, up to the facility size necessary to accommodate the types and quantities of equipment prescribed by the FAA, regardless of whether Federal funding was used to acquire the equipment;
 (2)a storage facility to shelter snow removal equipment may exceed the facility size limitation described in paragraph (1) if the airport sponsor certifies to the Secretary that the following conditions are met:
 (A)The storage facility to be constructed will be used to store snow removal equipment exclusively used for clearing airfield pavement of snow and ice following a weather event.
 (B)The airport is categorized as a local general aviation airport in the Federal Aviation Administration’s 2017–2021 National Plan of Integrated Airport Systems (NPIAS) report.
 (C)The 30-year annual snowfall normal of the nearest weather station based on the National Oceanic and Atmospheric Administration Summary of Monthly Normals 1981–2010 exceeds 26 inches.
 (D)The airport serves as a base for a medical air ambulance transport aircraft. (E)The airport master record (Form 5010–1) effective on September 14, 2017 for the airport indicates 45 based aircraft consisting of single engine, multiple engine, and jet engine aircraft.
 (F)No funding under this section will be used for any portion of the storage facility designed to shelter maintenance and operations equipment that are not required for clearing airfield pavement of snow and ice.
 (G)The airport sponsor will complete design of the storage building not later than September 30, 2019, and will initiate construction of the storage building not later than September 30, 2020.
 (H)The area of the storage facility, or portion thereof, to be funded under this subsection does not exceed 6,000 square feet; and
 (3)the definition of the term terminal development under that section includes the development of an airport access road that— (A)is located in a noncontiguous State;
 (B)is not more than 5 miles in length; (C)connects to the nearest public roadways of not more than the 2 closest census designated places; and
 (D)may provide incidental access to public or private property that is adjacent to the road and is not otherwise connected to a public road.
							163.Limited regulation of non-federally sponsored property
 (a)In generalExcept as provided in subsection (b), the Secretary of Transportation may not directly or indirectly regulate—
 (1)the acquisition, use, lease, encumbrance, transfer, or disposal of land by an airport owner or operator;
 (2)any facility upon such land; or (3)any portion of such land or facility.
 (b)ExceptionsSubsection (a) does not apply to— (1)any regulation ensuring—
 (A)the safe and efficient operation of aircraft or safety of people and property on the ground related to aircraft operations;
 (B)that an airport owner or operator receives not less than fair market value in the context of a commercial transaction for the use, lease, encumbrance, transfer, or disposal of land, any facilities on such land, or any portion of such land or facilities; or
 (C)that the airport pays not more than fair market value in the context of a commercial transaction for the acquisition of land or facilities on such land;
 (2)any regulation imposed with respect to land or a facility acquired or modified using Federal funding; or
 (3)any authority contained in— (A)a Surplus Property Act instrument of transfer, or
 (B)section 40117 of title 49, United States Code. (c)Rule of constructionNothing in this section shall be construed to affect the applicability of sections 47107(b) or 47133 of title 49, United States Code, to revenues generated by the use, lease, encumbrance, transfer, or disposal of land under subsection (a), facilities upon such land, or any portion of such land or facilities.
 (d)Amendments to airport layout plansSection 47107(a)(16) of title 49, United States Code, is amended— (1)by striking subparagraph (B) and inserting the following:
								
 (B)the Secretary will review and approve or disapprove only those portions of the plan (or any subsequent revision to the plan) that materially impact the safe and efficient operation of aircraft at, to, or from the airport or that would adversely affect the safety of people or property on the ground adjacent to the airport as a result of aircraft operations, or that adversely affect the value of prior Federal investments to a significant extent;;
 (2)in subparagraph (C), by striking if the alteration and all that follows through airport; and and inserting the following:  unless the alteration—(i)is outside the scope of the Secretary’s review and approval authority as set forth in subparagraph (B); or
 (ii)complies with the portions of the plan approved by the Secretary; and; and (3)in subparagraph (D), in the matter preceding clause (i), by striking when an alternation and all that follows through Secretary, will and inserting when an alteration in the airport or its facility is made that is within the scope of the Secretary’s review and approval authority as set forth in subparagraph (B), and does not conform with the portions of the plan approved by the Secretary, and the Secretary decides that the alteration adversely affects the safety, utility, or efficiency of aircraft operations, or of any property on or off the airport that is owned, leased, or financed by the Government, then the owner or operator will, if requested by the Secretary.
 164.Seasonal airportsSection 47114(c)(1) of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
 (I)Seasonal airportsNotwithstanding section 47102, if the Secretary determines that a commercial service airport with at least 8,000 passenger boardings receives scheduled air carrier service for fewer than 6 months in the calendar year used to calculate apportionments to airport sponsors in a fiscal year, then the Secretary shall consider the airport to be a nonhub primary airport for purposes of this chapter..
 165.Amendments to definitionsSection 47102 of title 49, United States Code, is amended— (1)in paragraph (3)—
 (A)in subparagraph (K), by striking 7505a) and if such project will result in an airport receiving appropriate and inserting 7505a)) and if the airport would be able to receive; (B)by striking subparagraph (L) and inserting the following:
								
 (L)a project by a commercial service airport for the acquisition of airport-owned vehicles or ground support equipment equipped with low-emission technology if the airport is located in an air quality nonattainment or maintenance area (as defined in sections 171(2) and 175A of the Clean Air Act (42 U.S.C. 7501(2); 7505a)), if the airport would be able to receive appropriate emission credits (as described in section 47139), and the vehicles are;
 (i)used exclusively on airport property; or (ii)used exclusively to transport passengers and employees between the airport and the airport’s consolidated rental car facility or an intermodal surface transportation facility adjacent to the airport.; and 
 (C)by adding at the end the following:  (P)an on-airport project to improve the reliability and efficiency of the airport’s power supply and to prevent power disruptions to the airfield, passenger terminal, and any other airport facilities, including the acquisition and installation of electrical generators, separation of the airport’s main power supply from its redundant power supply, and the construction or modification of airport facilities to install a microgrid (as defined in section 641 of the United States Energy Storage Competitiveness Act of 2007 (42 U.S.C. 17231)).
 (Q)converting or retrofitting vehicles and ground support equipment into eligible zero-emission vehicles and equipment (as defined in section 47136) and for acquiring, by purchase or lease, eligible zero-emission vehicles and equipment.
 (R)predevelopment planning, including financial, legal, or procurement consulting services, related to an application or proposed application for an exemption under section 47134.;
 (2)in paragraph (5), by striking regulations and inserting requirements; and (3)in paragraph (8), by striking public and inserting public-use.
						166.Pilot program sunsets
 (a)In generalSections 47136 and 47140 of title 49, United States Code, are repealed. (b)Conforming amendments (1)Sections 47136a and 47140a of title 49, United States Code, are redesignated as sections 47136 and 47140, respectively.
 (2)Section 47139 of title 49, United States Code, is amended— (A)by striking subsection (c); and
 (B)by redesignating subsection (d) as subsection (c). (c)Clerical amendmentsThe analysis for chapter 471 of title 49, United States Code, is amended—
 (1)by striking the items relating to sections 47136, 47136a, 47140, and 47140a; (2)by inserting after the item relating to section 47135 the following:
								
									
										47136. Zero-emission airport vehicles and infrastructure.; and
 (3)by inserting after the item relating to section 47139 the following:   47140. Increasing the energy efficiency of airport power sources.. 167.Buy America requirements (a)Notice of waiversIf the Secretary of Transportation determines that it is necessary to waive the application of section 50101(a) of title 49, United States Code, based on a finding under section 50101(b) of that title, the Secretary, at least 10 days before the date on which the waiver takes effect, shall—
 (1)make publicly available, in an easily identifiable location on the website of the Department of Transportation, a detailed written justification of the waiver determination; and
 (2)provide an informal public notice and comment opportunity on the waiver determination. (b)Annual reportFor each fiscal year, the Secretary shall submit to the appropriate committees of Congress a report on waivers issued under section 50101 of title 49, United States Code, during the fiscal year.
						DAirport Noise and Environmental Streamlining
					171.Funding eligibility for airport energy efficiency assessments
 (a)Cost reimbursementsSection 47140(a) of title 49, United States Code, as so redesignated, is amended by striking airport. and inserting airport, and to reimburse the airport sponsor for the costs incurred in conducting the assessment.. (b)Safety prioritySection 47140(b)(2) of title 49, United States Code, as so redesignated, is amended by inserting , including a certification that no safety projects are being be deferred by requesting a grant under this section, after an application.
						172.Authorization of certain flights by stage 2 aircraft
 (a)In generalNotwithstanding chapter 475 of title 49, United States Code, not later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a pilot program to permit an operator of a stage 2 aircraft to operate that aircraft in nonrevenue service into not more than 4 medium hub airports or nonhub airports if—
 (1)the airport— (A)is certified under part 139 of title 14, Code of Federal Regulations;
 (B)has a runway that— (i)is longer than 8,000 feet and not less than 200 feet wide; and
 (ii)is load bearing with a pavement classification number of not less than 38; and (C)has a maintenance facility with a maintenance certificate issued under part 145 of such title; and
 (2)the operator of the stage 2 aircraft operates not more than 10 flights per month using that aircraft.
 (b)TerminationThe pilot program shall terminate on the earlier of— (1)the date that is 10 years after the date of the enactment of this Act; or
 (2)the date on which the Administrator determines that no stage 2 aircraft remain in service. (c)DefinitionsIn this section:
 (1)Medium hub airport; nonhub airportThe terms medium hub airport and nonhub airport have the meanings given those terms in section 40102 of title 49, United States Code. (2)Stage 2 aircraftThe term stage 2 aircraft has the meaning given the term stage 2 airplane in section 91.851 of title 14, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
 173.Alternative airplane noise metric evaluation deadlineNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall complete the ongoing evaluation of alternative metrics to the current Day Night Level (DNL) 65 standard.
 174.Updating airport noise exposure mapsSection 47503(b) of title 49, United States Code, is amended to read as follows:  (b)Revised maps (1)In generalAn airport operator that submits a noise exposure map under subsection (a) shall submit a revised map to the Secretary if, in an area surrounding an airport, a change in the operation of the airport would establish a substantial new noncompatible use, or would significantly reduce noise over existing noncompatible uses, that is not reflected in either the existing conditions map or forecast map currently on file with the Federal Aviation Administration.
 (2)TimingA submission under paragraph (1) shall be required only if the relevant change in the operation of the airport occurs during—
 (A)the forecast period of the applicable noise exposure map submitted by an airport operator under subsection (a); or
 (B)the implementation period of the airport operator’s noise compatibility program.. 175.Addressing community noise concernsWhen proposing a new area navigation departure procedure, or amending an existing procedure that would direct aircraft between the surface and 6,000 feet above ground level over noise sensitive areas, the Administrator of the Federal Aviation Administration shall consider the feasibility of dispersal headings or other lateral track variations to address community noise concerns, if—
 (1)the affected airport operator, in consultation with the affected community, submits a request to the Administrator for such a consideration;
 (2)the airport operator’s request would not, in the judgment of the Administrator, conflict with the safe and efficient operation of the national airspace system; and
 (3)the effect of a modified departure procedure would not significantly increase noise over noise sensitive areas, as determined by the Administrator.
						176.Community involvement in FAA NextGen projects located in metroplexes
 (a)Community involvement policyNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall complete a review of the Federal Aviation Administration’s community involvement practices for Next Generation Air Transportation System (NextGen) projects located in metroplexes identified by the Administration. The review shall include, at a minimum, a determination of how and when to engage airports and communities in performance-based navigation proposals.
 (b)ReportNot later than 60 days after completion of the review, the Administrator shall submit to the appropriate committees of Congress a report on—
 (1)how the Administration will improve community involvement practices for NextGen projects located in metroplexes;
 (2)how and when the Administration will engage airports and communities in performance-based navigation proposals; and
 (3)lessons learned from NextGen projects and pilot programs and how those lessons learned are being integrated into community involvement practices for future NextGen projects located in metroplexes.
							177.Lead emissions
 (a)StudyThe Secretary of Transportation shall enter into appropriate arrangements with the National Academies of Sciences, Engineering, and Medicine under which the National Research Council will study aviation gasoline.
 (b)ContentsThe study shall include an assessment of— (1)existing non-leaded fuel alternatives to the aviation gasoline used by piston-powered general aviation aircraft;
 (2)ambient lead concentrations at and around airports where piston-powered general aviation aircraft are used; and
 (3)mitigation measures to reduce ambient lead concentrations, including increasing the size of run-up areas, relocating run-up areas, imposing restrictions on aircraft using aviation gasoline, and increasing the use of motor gasoline in piston-powered general aviation aircraft.
 (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress the study developed by the National Research Council pursuant to this section.
 178.Terminal sequencing and spacingNot later than 60 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall provide a briefing to the appropriate committees of Congress on the status of Terminal Sequencing and Spacing (TSAS) implementation across all completed NextGen metroplexes with specific information provided by airline regarding the adoption and equipping of aircraft and the training of pilots in its use.
					179.Airport noise mitigation and safety study
 (a)StudyNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a study to review and evaluate existing studies and analyses of the relationship between jet aircraft approach and takeoff speeds and corresponding noise impacts on communities surrounding airports.
 (b)ConsiderationsIn conducting the study initiated under subsection (a), the Administrator shall determine— (1)whether a decrease in jet aircraft approach or takeoff speeds results in significant aircraft noise reductions;
 (2)whether the jet aircraft approach or takeoff speed reduction necessary to achieve significant noise reductions—
 (A)jeopardizes aviation safety; or (B)decreases the efficiency of the National Airspace System, including lowering airport capacity, increasing travel times, or increasing fuel burn;
 (3)the advisability of using jet aircraft approach or takeoff speeds as a noise mitigation technique; and
 (4)if the Administrator determines that using jet aircraft approach or takeoff speeds as a noise mitigation technique is advisable, whether any of the metropolitan areas specifically identified in section 189(b)(2) would benefit from such a noise mitigation technique without a significant impact to aviation safety or the efficiency of the National Airspace System.
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the results of the study initiated under subsection (a).
						180.Regional ombudsmen
 (a)In generalNot later than 1 year after the date of enactment of this Act, with respect to each region of the Federal Aviation Administration, the Regional Administrator for that region shall designate an individual to be the Regional Ombudsman for the region.
 (b)RequirementsEach Regional Ombudsman shall— (1)serve as a regional liaison with the public, including community groups, on issues regarding aircraft noise, pollution, and safety;
 (2)make recommendations to the Administrator for the region to address concerns raised by the public and improve the consideration of public comments in decision-making processes; and
 (3)be consulted on proposed changes in aircraft operations affecting the region, including arrival and departure routes, in order to minimize environmental impacts, including noise.
							181.FAA leadership on civil supersonic aircraft
 (a)In generalThe Administrator of the Federal Aviation Administration shall exercise leadership in the creation of Federal and international policies, regulations, and standards relating to the certification and safe and efficient operation of civil supersonic aircraft.
 (b)Exercise of leadershipIn carrying out subsection (a), the Administrator shall— (1)consider the needs of the aerospace industry and other stakeholders when creating policies, regulations, and standards that enable the safe commercial deployment of civil supersonic aircraft technology and the safe and efficient operation of civil supersonic aircraft; and
 (2)obtain the input of aerospace industry stakeholders regarding— (A)the appropriate regulatory framework and timeline for permitting the safe and efficient operation of civil supersonic aircraft within United States airspace, including updating or modifying existing regulations on such operation;
 (B)issues related to standards and regulations for the type certification and safe operation of civil supersonic aircraft, including noise certification, including—
 (i)the operational differences between subsonic aircraft and supersonic aircraft; (ii)costs and benefits associated with landing and takeoff noise requirements for civil supersonic aircraft, including impacts on aircraft emissions;
 (iii)public and economic benefits of the operation of civil supersonic aircraft and associated aerospace industry activity; and
 (iv)challenges relating to ensuring that standards and regulations aimed at relieving and protecting the public health and welfare from aircraft noise and sonic booms are economically reasonable, technologically practicable, and appropriate for civil supersonic aircraft; and
 (C)other issues identified by the Administrator or the aerospace industry that must be addressed to enable the safe commercial deployment and safe and efficient operation of civil supersonic aircraft.
 (c)International leadershipThe Administrator, in the appropriate international forums, shall take actions that— (1)demonstrate global leadership under subsection (a);
 (2)address the needs of the aerospace industry identified under subsection (b); and (3)protect the public health and welfare.
 (d)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report detailing—
 (1)the Administrator’s actions to exercise leadership in the creation of Federal and international policies, regulations, and standards relating to the certification and safe and efficient operation of civil supersonic aircraft;
 (2)planned, proposed, and anticipated actions to update or modify existing policies and regulations related to civil supersonic aircraft, including those identified as a result of industry consultation and feedback; and
 (3)a timeline for any actions to be taken to update or modify existing policies and regulations related to civil supersonic aircraft.
							(e)Long-term regulatory reform
 (1)Noise standardsNot later than March 31, 2020, the Administrator shall issue a notice of proposed rulemaking to revise part 36 of title 14, Code of Federal Regulations, to include supersonic aircraft in the applicability of such part. The proposed rule shall include necessary definitions, noise standards for landing and takeoff, and noise test requirements that would apply to a civil supersonic aircraft.
 (2)Special flight authorizationsNot later than December 31, 2019, the Administrator shall issue a notice of proposed rulemaking to revise appendix B of part 91 of title 14, Code of Federal Regulations, to modernize the application process for a person applying to operate a civil aircraft at supersonic speeds for the purposes stated in that rule.
							(f)Near-Term certification of supersonic civil aircraft
 (1)In generalIf a person submits an application requesting type certification of a civil supersonic aircraft pursuant to part 21 of title 14, Code of Federal Regulations, before the Administrator promulgates a final rule amending part 36 of title 14, Code of Federal Regulations, in accordance with subsection (e)(1), the Administrator shall, not later than 18 months after having received such application, issue a notice of proposed rulemaking applicable solely for the type certification, inclusive of the aircraft engines, of the supersonic aircraft design for which such application was made.
 (2)ContentsA notice of proposed rulemaking described in paragraph (1) shall— (A)address safe operation of the aircraft type, including development and flight testing prior to type certification;
 (B)address manufacturing of the aircraft; (C)address continuing airworthiness of the aircraft;
 (D)specify landing and takeoff noise standards for that aircraft type that the Administrator considers appropriate, practicable, and consistent with section 44715 of title 49, United States Code; and
 (E)consider differences between subsonic and supersonic aircraft including differences in thrust requirements at equivalent gross weight, engine requirements, aerodynamic characteristics, operational characteristics, and other physical properties.
 (3)Noise and performance dataThe requirement of the Administrator to issue a notice of proposed rulemaking under paragraph (1) shall apply only if an application contains sufficient aircraft noise and performance data as the Administrator finds necessary to determine appropriate noise standards and operating limitations for the aircraft type consistent with section 44715 of title 49, United States Code.
 (4)Final ruleNot later than 18 months after the end of the public comment period provided in the notice of proposed rulemaking required under paragraph (1), the Administrator shall publish in the Federal Register a final rule applying solely to the aircraft model submitted for type certification.
 (5)Review of rules of civil supersonic flightsBeginning December 31, 2020, and every 2 years thereafter, the Administrator shall review available aircraft noise and performance data, and consult with heads of appropriate Federal agencies, to determine whether section 91.817 of title 14, Code of Federal Regulations, and Appendix B of part 91 of title 14, Code of Federal Regulations, may be amended, consistent with section 44715 of title 49, United States Code, to permit supersonic flight of civil aircraft over land in the United States.
 (6)Implementation of noise standardsThe portion of the regulation issued by the Administrator of the Federal Aviation Administration titled Revision of General Operating and Flight Rules and published in the Federal Register on August 18, 1989 (54 Fed. Reg. 34284) that restricts operation of civil aircraft at a true flight Mach number greater than 1 shall have no force or effect beginning on the date on which the Administrator publishes in the Federal Register a final rule specifying sonic boom noise standards for civil supersonic aircraft.
							182.Mandatory use of the New York North Shore Helicopter Route
						(a)Public comment period
 (1)In generalThe Administrator of the Federal Aviation Administration shall provide notice of, and an opportunity for, at least 60 days of public comment with respect to the regulations in subpart H of part 93 of title 14, Code of Federal Regulations.
 (2)TimingThe public comment period required under paragraph (1) shall begin not later than 30 days after the date of enactment of this Act.
 (b)Public hearingNot later than 30 days after the date of enactment of this Act, the Administrator shall hold a public hearing in the communities impacted by the regulations described in subsection (a)(1) to solicit feedback with respect to the regulations.
 (c)ReviewNot later than 30 days after the date of enactment of this Act, the Administrator shall initiate a review of the regulations described in subsection (a)(1) that assesses the—
 (1)noise impacts of the regulations for communities, including communities in locations where aircraft are transitioning to or from a destination or point of landing;
 (2)enforcement of applicable flight standards, including requirements for helicopters operating on the relevant route to remain at or above 2,500 feet mean sea level; and
 (3)availability of alternative or supplemental routes to reduce the noise impacts of the regulations, including the institution of an all water route over the Atlantic Ocean.
 183.State standards for airport pavementsSection 47105(c) of title 49, United States Code, is amended— (1)by inserting (1) In general.— before The Secretary the first place it appears; and
 (2)by adding at the end the following:  (2)Pavement standards (A)Technical assistanceAt the request of a State, the Secretary shall, not later than 30 days after the date of the request, provide technical assistance to the State in developing standards, acceptable to the Secretary under subparagraph (B), for pavement on nonprimary public-use airports in the State.
 (B)RequirementsThe Secretary shall— (i)continue to provide technical assistance under subparagraph (A) until the standards are approved under paragraph (1); and
 (ii)clearly indicate to the State the standards that are acceptable to the Secretary, considering, at a minimum, local conditions and locally available materials..
						184.Eligibility of pilot program airports
 (a)Discretionary fundSection 47115 of title 49, United States Code, is further amended by adding at the end the following:
							
								(k)Partnership program airports
 (1)AuthorityThe Secretary may make grants with funds made available under this section for an airport participating in the program under section 47134 if—
 (A)the Secretary has approved the application of an airport sponsor under section 47134(b) in fiscal year 2019; and
 (B)the grant will— (i)satisfy an obligation incurred by an airport sponsor under section 47110(e) or funded by a nonpublic sponsor for an airport development project on the airport; or
 (ii)provide partial Federal reimbursement for airport development (as defined in section 47102) on the airport layout plan initiated in the fiscal year in which the application was approved, or later, for over a period of not more than 10 years.
 (2)Nonapplicability of certain sectionsGrants made under this subsection shall not be subject to— (A)subsection (c) of this section;
 (B)section 47117(e); or (C)any other apportionment formula, special apportionment category, or minimum percentage set forth in this chapter..
 (b)Allowable project costs; letters of intentSection 47110(e) of such title is amended by adding at the end the following:  (7)Partnership program airportsThe Secretary may issue a letter of intent under this section to an airport sponsor with an approved application under section 47134(b) if—
 (A)the application was approved in fiscal year 2019; and (B)the project meets all other requirements set forth in this chapter..
						185.Grandfathering of certain deed agreements granting through-the-fence access to general aviation
 airportsSection 47107(s) of title 49, United States Code, is amended by adding at the end the following:  (3)ExemptionThe terms and conditions of paragraph (2) shall not apply to an agreement described in paragraph (1) made before the enactment of the FAA Modernization and Reform Act of 2012 (Public Law 112–95) that the Secretary determines does not comply with such terms and conditions but involves property that is subject to deed or lease restrictions that are considered perpetual and that cannot readily be brought into compliance. However, if the Secretary determines that the airport sponsor and residential property owners are able to make any modification to such an agreement on or after the date of enactment of this paragraph, the exemption provided by this paragraph shall no longer apply..
					186.Stage 3 aircraft study
 (a)StudyNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a review of the potential benefits, costs, and other impacts that would result from a phaseout of covered stage 3 aircraft.
 (b)ContentsThe review shall include— (1)a determination of the number, types, frequency of operations, and owners and operators of covered stage 3 aircraft;
 (2)an analysis of the potential benefits, costs, and other impacts to air carriers, general aviation operators, airports, communities surrounding airports, and the general public associated with phasing out or reducing the operations of covered stage 3 aircraft, assuming such a phaseout or reduction is put into effect over a reasonable period of time;
 (3)a determination of lessons learned from the phaseout of stage 2 aircraft that might be applicable to a phaseout or reduction in the operations of covered stage 3 aircraft, including comparisons between the benefits, costs, and other impacts associated with the phaseout of stage 2 aircraft and the potential benefits, costs, and other impacts determined under paragraph (2);
 (4)a determination of the costs and logistical challenges associated with recertifying stage 3 aircraft capable of meeting stage 4 noise levels; and
 (5)a determination of stakeholder views on the feasibility and desirability of phasing out covered stage 3 aircraft, including the views of—
 (A)air carriers; (B)airports;
 (C)communities surrounding airports; (D)aircraft and avionics manufacturers;
 (E)operators of covered stage 3 aircraft other than air carriers; and (F)such other stakeholders and aviation experts as the Comptroller General considers appropriate.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the review.
 (d)Covered stage 3 aircraft definedIn this section, the term covered stage 3 aircraft means a civil subsonic jet aircraft that is not capable of meeting the stage 4 noise levels in part 36 of title 14, Code of Federal Regulations.
						187.Aircraft noise exposure
 (a)ReviewThe Administrator of the Federal Aviation Administration shall conclude the Administrator’s ongoing review of the relationship between aircraft noise exposure and its effects on communities around airports.
						(b)Report
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report containing the results of the review.
 (2)Preliminary recommendationsThe report shall contain such preliminary recommendations as the Administrator determines appropriate for revising the land use compatibility guidelines in part 150 of title 14, Code of Federal Regulations, based on the results of the review and in coordination with other agencies.
							188.Study regarding day-night average sound levels
 (a)StudyThe Administrator of the Federal Aviation Administration shall evaluate alternative metrics to the current average day-night level standard, such as the use of actual noise sampling and other methods, to address community airplane noise concerns.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the results of the study under subsection (a).
						189.Study on potential health and economic impacts of overflight noise
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall enter into an agreement with an eligible institution of higher education to conduct a study on the health impacts of noise from aircraft flights on residents exposed to a range of noise levels from such flights.
 (b)Scope of studyThe study conducted under subsection (a) shall— (1)include an examination of the incremental health impacts attributable to noise exposure that result from aircraft flights, including sleep disturbance and elevated blood pressure;
 (2)be focused on residents in the metropolitan area of— (A)Boston;
 (B)Chicago; (C)the District of Columbia;
 (D)New York; (E)the Northern California Metroplex;
 (F)Phoenix; (G)the Southern California Metroplex;
 (H)Seattle; or (I)such other area as may be identified by the Administrator;
 (3)consider, in particular, the incremental health impacts on residents living partly or wholly underneath flight paths most frequently used by aircraft flying at an altitude lower than 10,000 feet, including during takeoff or landing;
 (4)include an assessment of the relationship between a perceived increase in aircraft noise, including as a result of a change in flight paths that increases the visibility of aircraft from a certain location, and an actual increase in aircraft noise, particularly in areas with high or variable levels of nonaircraft-related ambient noise; and
 (5)consider the economic harm or benefits to businesses located party or wholly underneath flight paths most frequently used by aircraft flying at an altitude lower than 10,000 feet, including during takeoff or landing.
 (c)EligibilityAn institution of higher education is eligible to conduct the study if the institution— (1)has—
 (A)a school of public health that has participated in the Center of Excellence for Aircraft Noise and Aviation Emissions Mitigation of the Federal Aviation Administration; or
 (B)a center for environmental health that receives funding from the National Institute of Environmental Health Sciences;
 (2)is located in one of the areas identified in subsection (b); (3)applies to the Administrator in a timely fashion;
 (4)demonstrates to the satisfaction of the Administrator that the institution is qualified to conduct the study;
 (5)agrees to submit to the Administrator, not later than 3 years after entering into an agreement under subsection (a), the results of the study, including any source materials used; and
 (6)meets such other requirements as the Administrator determines necessary. (d)Submission of studyNot later than 90 days after the Administrator receives the results of the study, the Administrator shall submit to the appropriate committees of Congress the study and a summary of the results.
						190.Environmental mitigation pilot program
 (a)In generalThe Secretary of Transportation may carry out a pilot program involving not more than 6 projects at public-use airports in accordance with this section.
 (b)GrantsIn carrying out the program, the Secretary may make grants to sponsors of public-use airports from funds apportioned under section 47117(e)(1)(A) of title 49, United States Code.
 (c)Use of fundsAmounts from a grant received by the sponsor of a public-use airport under the program shall be used for environmental mitigation projects that will measurably reduce or mitigate aviation impacts on noise, air quality, or water quality at the airport or within 5 miles of the airport.
 (d)EligibilityNotwithstanding any other provision of chapter 471 of title 49, United States Code, an environmental mitigation project approved under this section shall be treated as eligible for assistance under that chapter.
 (e)Selection criteriaIn selecting from among applicants for participation in the program, the Secretary may give priority consideration to projects that—
 (1)will achieve the greatest reductions in aircraft noise, airport emissions, or airport water quality impacts either on an absolute basis or on a per dollar of funds expended basis; and
 (2)will be implemented by an eligible consortium. (f)Federal shareThe Federal share of the cost of a project carried out under the program shall be 50 percent.
 (g)Maximum amountNot more than $2,500,000 may be made available by the Secretary in grants under the program for any single project.
 (h)Identifying best practicesThe Secretary may establish and publish information identifying best practices for reducing or mitigating aviation impacts on noise, air quality, and water quality at airports or in the vicinity of airports based on the projects carried out under the program.
 (i)SunsetThe program shall terminate 5 years after the Secretary makes the first grant under the program. (j)DefinitionsIn this section, the following definitions apply:
 (1)Eligible consortiumThe term eligible consortium means a consortium that is composed of 2 or more of the following entities: (A)Businesses incorporated in the United States.
 (B)Public or private educational or research organizations located in the United States. (C)Entities of State or local governments in the United States.
 (D)Federal laboratories. (2)Environmental mitigation projectThe term environmental mitigation project means a project that—
 (A)introduces new environmental mitigation techniques or technologies that have been proven in laboratory demonstrations;
 (B)proposes methods for efficient adaptation or integration of new concepts into airport operations; and
 (C)will demonstrate whether new techniques or technologies for environmental mitigation are— (i)practical to implement at or near multiple public-use airports; and
 (ii)capable of reducing noise, airport emissions, or water quality impacts in measurably significant amounts.
									(k) Authorization for the transfer of funds from Department of Defense
 (1)In generalThe Administrator of the Federal Aviation Administration may accept funds from the Secretary of Defense to increase the authorized funding for this section by the amount of such transfer only to carry out projects designed for environmental mitigation at a site previously, but not currently, managed by the Department of Defense.
 (2)Additional granteesIf additional funds are made available by the Secretary of Defense under paragraph (1), the Administrator may increase the number of grantees under subsection (a).
							191.Extending aviation development streamlining
 (a)In generalSection 47171 of title 49, United States Code, is amended— (1)in subsection (a), in the matter preceding paragraph (1), by inserting general aviation airport construction or improvement projects, after congested airports,;
 (2)in subsection (b)— (A)by redesignating paragraph (2) as paragraph (3); and
 (B)by inserting after paragraph (1) the following:  (2)General aviation airport construction or improvement projectA general aviation airport construction or improvement project shall be subject to the coordinated and expedited environmental review process requirements set forth in this section.;
 (3)in subsection (c)(1), by striking subsection (b)(2) and inserting subsection (b)(3); (4)in subsection (d), by striking subsection (b)(2) and inserting subsection (b)(3);
 (5)in subsection (h), by striking subsection (b)(2) and inserting subsection (b)(3); and (6)in subsection (k), by striking subsection (b)(2) and inserting subsection (b)(3).
 (b)DefinitionsSection 47175 of title 49, United States Code, is amended by adding at the end the following:  (8)General aviation airport construction or improvement projectThe term general aviation airport construction or improvement project means—
 (A)a project for the construction or extension of a runway, including any land acquisition, helipad, taxiway, safety area, apron, or navigational aids associated with the runway or runway extension, at a general aviation airport, a reliever airport, or a commercial service airport that is not a primary airport (as such terms are defined in section 47102); and
 (B)any other airport development project that the Secretary designates as facilitating aviation capacity building projects at a general aviation airport..
						192.Zero-emission vehicles and technology
 (a)In generalSection 47136 of title 49, United States Code, as so redesignated, is amended— (1)by striking subsections (a) and (b) and inserting the following:
								
 (a)In generalThe Secretary of Transportation may establish a pilot program under which the sponsors of public-use airports may use funds made available under this chapter or section 48103 for use at such airports to carry out—
 (1)activities associated with the acquisition, by purchase or lease, and operation of eligible zero-emission vehicles and equipment, including removable power sources for such vehicles; and
 (2)the construction or modification of infrastructure to facilitate the delivery of fuel, power or services necessary for the use of such vehicles.
 (b)EligibilityA public-use airport is eligible for participation in the program if the eligible vehicles or equipment are—
 (1)used exclusively on airport property; or (2)used exclusively to transport passengers and employees between the airport and—
 (A)nearby facilities which are owned or controlled by the airport or which otherwise directly support the functions or services provided by the airport; or
 (B)an intermodal surface transportation facility adjacent to the airport.; (2)by striking subsections (d) through (f) and inserting the following:
								
 (d)Federal shareThe Federal share of the cost of a project carried out under the program shall be the Federal share specified in section 47109.
									(e)Technical assistance
 (1)In generalThe sponsor of a public-use airport may use not more than 10 percent of the amounts made available to the sponsor under the program in any fiscal year for—
 (A)technical assistance; and (B)project management support to assist the airport with the solicitation, acquisition, and deployment of zero-emission vehicles, related equipment, and supporting infrastructure.
 (2)Providers of technical assistanceTo receive the technical assistance or project management support described in paragraph (1), participants in the program may use—
 (A)a nonprofit organization selected by the Secretary; or (B)a university transportation center receiving grants under section 5505 in the region of the airport.
 (f)Materials identifying best practicesThe Secretary may create and make available materials identifying best practices for carrying out activities funded under the program based on previous related projects and other sources.
 (g)Allowable project costThe allowable project cost for the acquisition of a zero-emission vehicle shall be the total cost of purchasing or leasing the vehicle, including the cost of technical assistance or project management support described in subsection (e).
 (h)Flexible procurementA sponsor of a public-use airport may use funds made available under the program to acquire, by purchase or lease, a zero-emission vehicle and a removable power source in separate transactions, including transactions by which the airport purchases the vehicle and leases the removable power source.
									(i)Testing required
 (1)In generalA sponsor of a public-use airport may not use funds made available under the program to acquire a zero-emission vehicle unless that make, model, or type of vehicle has been tested by a Federal vehicle testing facility acceptable to the Secretary.
 (2)Penalties for false statementsA certification of compliance under paragraph (1) shall be considered a certification required under this subchapter for purposes of section 47126.
 (j)DefinitionsIn this section, the following definitions apply: (1)Eligible zero-emission vehicle and equipmentThe term eligible zero-emission vehicle and equipment means a zero-emission vehicle, equipment related to such a vehicle, or ground support equipment that includes zero-emission technology that is—
 (A)used exclusively on airport property; or (B)used exclusively to transport passengers and employees between the airport and—
 (i)nearby facilities which are owned or controlled by the airport or which otherwise directly support the functions or services provided by the airport; or
 (ii)an intermodal surface transportation facility adjacent to the airport. (2)Removable power sourceThe term removable power source means a power source that is separately installed in, and removable from, a zero-emission vehicle and may include a battery, a fuel cell, an ultra-capacitor, or other power source used in a zero-emission vehicle.
 (3)Zero-emission vehicleThe term zero-emission vehicle means— (A)a zero-emission vehicle as defined in section 88.102–94 of title 40, Code of Federal Regulations; or
 (B)a vehicle that produces zero exhaust emissions of any criteria pollutant (or precursor pollutant) under any possible operational modes and conditions..
 (b)Special apportionment categoriesSection 47117(e)(1)(A) of title 49, United States Code, is amended by inserting for airport development described in section 47102(3)(Q), after under section 47141,. (c)Deployment of zero emission vehicle technology (1)EstablishmentThe Secretary of Transportation may establish a zero-emission airport technology program—
 (A)to facilitate the deployment of commercially viable zero-emission airport vehicles, technology, and related infrastructure; and
 (B)to minimize the risk of deploying such vehicles, technology, and infrastructure. (2)General authority (A)Assistance to nonprofit organizationsThe Secretary may provide assistance under the program to not more than 3 geographically diverse, eligible organizations to conduct zero-emission airport technology and infrastructure projects.
 (B)Forms of assistanceThe Secretary may provide assistance under the program in the form of grants, contracts, and cooperative agreements.
								(3)Selection of participants
 (A)National solicitationIn selecting participants, the Secretary shall— (i)conduct a national solicitation for applications for assistance under the program; and
 (ii)select the recipients of assistance under the program on a competitive basis. (B)ConsiderationsIn selecting from among applicants for assistance under the program, the Secretary shall consider—
 (i)the ability of an applicant to contribute significantly to deploying zero-emission technology as the technology relates to airport operations;
 (ii)the financing plan and cost-share potential of the applicant; and (iii)other factors, as the Secretary determines appropriate.
 (C)Priorityln selecting from among applicants for assistance under the program, the Secretary shall give priority consideration to an applicant that has successfully managed advanced transportation technology projects, including projects related to zero-emission transportation operations.
 (4)Eligible projectsA recipient of assistance under the program shall use the assistance— (A)to review and conduct demonstrations of zero-emission technologies and related infrastructure at airports;
 (B)to evaluate the credibility of new, unproven vehicle and energy-efficient technologies in various aspects of airport operations prior to widespread investment in the technologies by airports and the aviation industry;
 (C)to collect data and make the recipient’s findings available to airports, so that airports can evaluate the applicability of new technologies to their facilities; and
 (D)to report the recipient’s findings to the Secretary. (5)Administrative provisions (A)Federal shareThe Federal share of the cost of a project carried out under the program may not exceed 80 percent.
 (B)Terms and conditionsA grant, contract, or cooperative agreement under this section shall be subject to such terms and conditions as the Secretary determines appropriate.
 (6)DefinitionsIn this subsection, the following definitions apply: (A)Eligible organizationThe term eligible organization means an organization that has expertise in zero-emission technology.
 (B)OrganizationThe term organization means— (i)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of the Internal Revenue Code of 1986;
 (ii)a university transportation center receiving grants under section 5505 of title 49, United States Code; or
 (iii)any other Federal or non-Federal entity as the Secretary considers appropriate. IIFAA Safety Certification Reform AGeneral Provisions 201.DefinitionsIn this title, the following definitions apply:
 (1)AdministratorThe term Administrator means the Administrator of the FAA. (2)Advisory CommitteeThe term Advisory Committee means the Safety Oversight and Certification Advisory Committee established under section 202.
 (3)FAAThe term FAA means the Federal Aviation Administration. (4)SecretaryThe term Secretary means the Secretary of Transportation.
 (5)Systems safety approachThe term systems safety approach means the application of specialized technical and managerial skills to the systematic, forward-looking identification and control of hazards throughout the lifecycle of a project, program, or activity.
						202.Safety Oversight and Certification Advisory Committee
 (a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish a Safety Oversight and Certification Advisory Committee.
 (b)DutiesThe Advisory Committee shall provide advice to the Secretary on policy-level issues facing the aviation community that are related to FAA safety oversight and certification programs and activities, including, at a minimum, the following:
 (1)Aircraft and flight standards certification processes, including efforts to streamline those processes.
 (2)Implementation and oversight of safety management systems. (3)Risk-based oversight efforts.
 (4)Utilization of delegation and designation authorities, including organization designation authorization.
 (5)Regulatory interpretation standardization efforts. (6)Training programs.
 (7)Expediting the rulemaking process and giving priority to rules related to safety. (8)Enhancing global competitiveness of United States manufactured and United States certificated aerospace and aviation products and services throughout the world.
 (c)FunctionsIn carrying out its duties under subsection (b), the Advisory Committee shall: (1)Foster industry collaboration in an open and transparent manner.
 (2)Consult with, and ensure participation by— (A)the private sector, including representatives of—
 (i)general aviation; (ii)commercial aviation;
 (iii)aviation labor; (iv)aviation maintenance, repair, and overhaul;
 (v)aviation, aerospace, and avionics manufacturing; (vi)unmanned aircraft systems operators and manufacturers; and
 (vii)the commercial space transportation industry; (B)members of the public; and
 (C)other interested parties. (3)Recommend consensus national goals, strategic objectives, and priorities for the most efficient, streamlined, and cost-effective certification and safety oversight processes in order to maintain the safety of the aviation system and, at the same time, allow the FAA to meet future needs and ensure that aviation stakeholders remain competitive in the global marketplace.
 (4)Provide policy guidance recommendations for the FAA’s certification and safety oversight efforts. (5)On a regular basis, review and provide recommendations on the FAA’s certification and safety oversight efforts.
 (6)Periodically review and evaluate registration, certification, and related fees. (7)Provide appropriate legislative, regulatory, and guidance recommendations for the air transportation system and the aviation safety regulatory environment.
 (8)Recommend performance objectives for the FAA and industry. (9)Recommend performance metrics and goals to track and review the FAA and the regulated aviation industry on their progress towards streamlining certification reform, conducting flight standards reform, and carrying out regulation consistency efforts.
 (10)Provide a venue for tracking progress toward national goals and sustaining joint commitments. (11)Recommend recruiting, hiring, training, and continuing education objectives for FAA aviation safety engineers and aviation safety inspectors.
 (12)Provide advice and recommendations to the FAA on how to prioritize safety rulemaking projects. (13)Improve the development of FAA regulations by providing information, advice, and recommendations related to aviation issues.
 (14)Facilitate the validation and acceptance of United States manufactured and United States certificated products and services throughout the world.
							(d)Membership
 (1)In generalThe Advisory Committee shall be composed of the following members: (A)The Administrator (or the Administrator’s designee).
 (B)At least 11 individuals, appointed by the Secretary, each of whom represents at least 1 of the following interests:
 (i)Transport aircraft and engine manufacturers. (ii)General aviation aircraft and engine manufacturers.
 (iii)Avionics and equipment manufacturers. (iv)Aviation labor organizations, including collective bargaining representatives of FAA aviation safety inspectors and aviation safety engineers.
 (v)General aviation operators. (vi)Air carriers.
 (vii)Business aviation operators. (viii)Unmanned aircraft systems manufacturers and operators.
 (ix)Aviation safety management experts. (x)Aviation maintenance, repair, and overhaul.
 (xi)Airport owners and operators. (2)Nonvoting members (A)In generalIn addition to the members appointed under paragraph (1), the Advisory Committee shall be composed of nonvoting members appointed by the Secretary from among individuals representing FAA safety oversight program offices.
 (B)DutiesThe nonvoting members may— (i)take part in deliberations of the Advisory Committee; and
 (ii)provide input with respect to any final reports or recommendations of the Advisory Committee. (C)LimitationThe nonvoting members may not represent any stakeholder interest other than that of an FAA safety oversight program office.
 (3)TermsEach voting member and nonvoting member of the Advisory Committee appointed by the Secretary shall be appointed for a term of 2 years.
 (4)Committee characteristicsThe Advisory Committee shall have the following characteristics: (A)Each voting member under paragraph (1)(B) shall be an executive officer of the organization who has decisionmaking authority within the member’s organization and can represent and enter into commitments on behalf of such organization.
 (B)The ability to obtain necessary information from experts in the aviation and aerospace communities. (C)A membership size that enables the Advisory Committee to have substantive discussions and reach consensus on issues in a timely manner.
 (D)Appropriate expertise, including expertise in certification and risked-based safety oversight processes, operations, policy, technology, labor relations, training, and finance.
 (5)Limitation on statutory constructionPublic Law 104–65 (2 U.S.C. 1601 et seq.) may not be construed to prohibit or otherwise limit the appointment of any individual as a member of the Advisory Committee.
							(e)Chairperson
 (1)In generalThe Chairperson of the Advisory Committee shall be appointed by the Secretary from among those members of the Advisory Committee that are voting members under subsection (d)(1)(B).
 (2)TermEach member appointed under paragraph (1) shall serve a term of 2 years as Chairperson. (f)Meetings (1)FrequencyThe Advisory Committee shall meet at least twice each year at the call of the Chairperson.
 (2)Public attendanceThe meetings of the Advisory Committee shall be open and accessible to the public. (g)Special committees (1)EstablishmentThe Advisory Committee may establish special committees composed of private sector representatives, members of the public, labor representatives, and other relevant parties in complying with consultation and participation requirements under this section.
 (2)Rulemaking adviceA special committee established by the Advisory Committee may— (A)provide rulemaking advice and recommendations to the Advisory Committee with respect to aviation-related issues;
 (B)provide the FAA additional opportunities to obtain firsthand information and insight from those parties that are most affected by existing and proposed regulations; and
 (C)assist in expediting the development, revision, or elimination of rules without circumventing public rulemaking processes and procedures.
 (3)Applicable lawPublic Law 92–463 shall not apply to a special committee established by the Advisory Committee. (h)SunsetThe Advisory Committee shall terminate on the last day of the 6-year period beginning on the date of the initial appointment of the members of the Advisory Committee.
 (i)Termination of Air Traffic Procedures Advisory CommitteeThe Air Traffic Procedures Advisory Committee established by the FAA shall terminate on the date of the initial appointment of the members of the Advisory Committee.
						BAircraft Certification Reform
					211.Aircraft certification performance objectives and metrics
 (a)In generalNot later than 120 days after the date on which the Advisory Committee is established under section 202, the Administrator shall establish performance objectives and apply and track performance metrics for the FAA and the aviation industry relating to aircraft certification in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Advisory Committee and update agency performance objectives and metrics after considering the recommendations of the Advisory Committee under paragraphs (8) and (9) of section 202(c).
 (c)Performance objectivesIn carrying out subsection (a), the Administrator shall establish performance objectives for the FAA and the aviation industry to ensure that, with respect to aircraft certification, progress is made toward, at a minimum—
 (1)eliminating certification delays and improving cycle times; (2)increasing accountability for both the FAA and the aviation industry;
 (3)achieving full utilization of FAA delegation and designation authorities, including organizational designation authorization;
 (4)fully implementing risk management principles and a systems safety approach; (5)reducing duplication of effort;
 (6)increasing transparency; (7)developing and providing training, including recurrent training, in auditing and a systems safety approach to certification oversight;
 (8)improving the process for approving or accepting certification actions between the FAA and bilateral partners;
 (9)maintaining and improving safety; (10)streamlining the hiring process for—
 (A)qualified systems safety engineers to support the FAA’s efforts to implement a systems safety approach; and
 (B)qualified systems engineers to guide the engineering of complex systems within the FAA; and (11)maintaining the leadership of the United States in international aviation and aerospace.
 (d)Performance metricsIn carrying out subsection (a), the Administrator shall apply and track performance metrics for the FAA and the regulated aviation industry established by the Advisory Committee.
						(e)Data generation
 (1)BaselinesNot later than 1 year after the date on which the Advisory Committee recommends initial performance metrics for the FAA and the regulated aviation industry under section 202, the Administrator shall generate initial data with respect to each of the performance metrics applied and tracked under this section.
 (2)Benchmarks to measure progress toward goalsThe Administrator shall use the metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the achievement of national goals recommended by the Advisory Committee.
 (f)PublicationThe Administrator shall make data generated using the performance metrics applied and tracked under this section available to the public in a searchable, sortable, and downloadable format through the internet website of the FAA or other appropriate methods and shall ensure that the data are made available in a manner that—
 (1)does not provide identifying information regarding an individual or entity; and (2)prevents inappropriate disclosure of proprietary information.
							212.Organization designation authorizations
 (a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following:  44736.Organization designation authorizations (a)Delegations of functions (1)In generalExcept as provided in paragraph (3), when overseeing an ODA holder, the Administrator of the FAA shall—
 (A)require, based on an application submitted by the ODA holder and approved by the Administrator (or the Administrator’s designee), a procedures manual that addresses all procedures and limitations regarding the functions to be performed by the ODA holder;
 (B)delegate fully to the ODA holder each of the functions to be performed as specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an inspection or other investigation, that the public interest and safety of air commerce requires a limitation with respect to 1 or more of the functions;
 (C)conduct regular oversight activities by inspecting the ODA holder’s delegated functions and taking action based on validated inspection findings; and
 (D)for each function that is limited under subparagraph (B), work with the ODA holder to develop the ODA holder’s capability to execute that function safely and effectively and return to full authority status.
 (2)Duties of ODA holdersAn ODA holder shall— (A)perform each specified function delegated to the ODA holder in accordance with the approved procedures manual for the delegation;
 (B)make the procedures manual available to each member of the appropriate ODA unit; and (C)cooperate fully with oversight activities conducted by the Administrator in connection with the delegation.
 (3)Existing ODA holdersWith regard to an ODA holder operating under a procedures manual approved by the Administrator before the date of enactment of the FAA Reauthorization Act of 2018, the Administrator shall—
 (A)at the request of the ODA holder and in an expeditious manner, approve revisions to the ODA holder’s procedures manual;
 (B)delegate fully to the ODA holder each of the functions to be performed as specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an inspection or other investigation, that the public interest and safety of air commerce requires a limitation with respect to one or more of the functions;
 (C)conduct regular oversight activities by inspecting the ODA holder’s delegated functions and taking action based on validated inspection findings; and
 (D)for each function that is limited under subparagraph (B), work with the ODA holder to develop the ODA holder’s capability to execute that function safely and effectively and return to full authority status.
											(b)ODA Office
 (1)EstablishmentNot later than 120 days after the date of enactment of this section, the Administrator of the FAA shall identify, within the FAA Office of Aviation Safety, a centralized policy office to be known as the Organization Designation Authorization Office or the ODA Office.
 (2)PurposeThe purpose of the ODA Office shall be to provide oversight and ensure the consistency of the FAA’s audit functions under the ODA program across the FAA.
 (3)FunctionsThe ODA Office shall— (A) (i)at the request of an ODA holder, eliminate all limitations specified in a procedures manual in place on the day before the date of enactment of the FAA Reauthorization Act of 2018 that are low and medium risk as determined by a risk analysis using criteria established by the ODA Office and disclosed to the ODA holder, except where an ODA holder's performance warrants the retention of a specific limitation due to documented concerns about inadequate current performance in carrying out that authorized function;
 (ii)require an ODA holder to establish a corrective action plan to regain authority for any retained limitations;
 (iii)require an ODA holder to notify the ODA Office when all corrective actions have been accomplished; and
 (iv)make a reassessment to determine if subsequent performance in carrying out any retained limitation warrants continued retention and, if such reassessment determines performance meets objectives, lift such limitation immediately;
 (B)improve FAA and ODA holder performance and ensure full utilization of the authorities delegated under the ODA program;
 (C)develop a more consistent approach to audit priorities, procedures, and training under the ODA program;
 (D)review, in a timely fashion, a random sample of limitations on delegated authorities under the ODA program to determine if the limitations are appropriate;
 (E)ensure national consistency in the interpretation and application of the requirements of the ODA program, including any limitations, and in the performance of the ODA program; and
 (F)at the request of an ODA holder, review and approve new limitations to ODA functions. (c)DefinitionsIn this section, the following definitions apply:
 (1)FAAThe term FAA means the Federal Aviation Administration. (2)ODA holderThe term ODA holder means an entity authorized to perform functions pursuant to a delegation made by the Administrator of the FAA under section 44702(d).
 (3)ODA unitThe term “ODA unit” means a group of 2 or more individuals who perform, under the supervision of an ODA holder, authorized functions under an ODA.
 (4)OrganizationThe term “organization” means a firm, partnership, corporation, company, association, joint-stock association, or governmental entity.
 (5)Organization Designation Authorization; ODAThe term Organization Designation Authorization or ODA means an authorization by the FAA under section 44702(d) for an organization composed of 1 or more ODA units to perform approved functions on behalf of the FAA..
 (b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, is amended by adding at the end the following:
							
								
									44736. Organization designation authorizations..
						213.ODA review
						(a)Establishment of expert review panel
 (1)Expert panelNot later than 120 days after the date of enactment of this Act, the Administrator shall convene a multidisciplinary expert review panel (in this section referred to as the Panel).
							(2)Composition of panel
 (A)Appointment of membersThe Panel shall be composed of not more than 20 members appointed by the Administrator. (B)QualificationsThe members appointed to the Panel shall—
 (i)each have a minimum of 5 years of experience in processes and procedures under the ODA program; and (ii)represent, at a minimum, ODA holders, aviation manufacturers, safety experts, and FAA labor organizations, including labor representatives of FAA aviation safety inspectors and aviation safety engineers.
 (b)SurveyThe Panel shall conduct a survey of ODA holders and ODA program applicants to document and assess FAA certification and oversight activities, including use of the ODA program and the timeliness and efficiency of the certification process. In carrying out this subsection, the Panel shall consult with appropriate survey experts to best design and conduct the survey.
 (c)Assessment and recommendationsThe Panel shall assess and make recommendations concerning— (1)the FAA’s processes and procedures under the ODA program and whether the processes and procedures function as intended;
 (2)the best practices of and lessons learned by ODA holders and FAA personnel who provide oversight of ODA holders;
 (3)performance incentive policies that— (A)are related to the ODA program for FAA personnel; and
 (B)do not conflict with the public interest; (4)training activities related to the ODA program for FAA personnel and ODA holders;
 (5)the impact, if any, that oversight of the ODA program has on FAA resources and the FAA’s ability to process applications for certifications outside of the ODA program; and
 (6)the results of the survey conducted under subsection (b). (d)ReportNot later than 180 days after the date the Panel is convened under subsection (a), the Panel shall submit to the Administrator, the Advisory Committee, and the appropriate committees of Congress a report on the findings and recommendations of the Panel.
 (e)DefinitionsThe definitions contained in section 44736 of title 49, United States Code, as added by this Act, apply to this section.
 (f)Applicable lawPublic Law 92–463 shall not apply to the Panel. (g)SunsetThe Panel shall terminate on the date of submission of the report under subsection (d), or on the date that is 1 year after the Panel is convened under subsection (a), whichever occurs first.
						214.Type certification resolution process
 (a)In generalSection 44704(a) of title 49, United States Code, is amended by adding at the end the following:  (6)Type certification resolution process (A)In generalNot later than 15 months after the date of enactment of the FAA Reauthorization Act of 2018, the Administrator shall establish an effective, timely, and milestone-based issue resolution process for type certification activities under this subsection.
 (B)Process requirementsThe resolution process shall provide for— (i)resolution of technical issues at pre-established stages of the certification process, as agreed to by the Administrator and the type certificate applicant;
 (ii)automatic elevation to appropriate management personnel of the Federal Aviation Administration and the type certificate applicant of any major certification process milestone that is not completed or resolved within a specific period of time agreed to by the Administrator and the type certificate applicant; and
 (iii)resolution of a major certification process milestone elevated pursuant to clause (ii) within a specific period of time agreed to by the Administrator and the type certificate applicant.
 (C)Major certification process milestone definedIn this paragraph, the term major certification process milestone means a milestone related to a type certification basis, type certification plan, type inspection authorization, issue paper, or other major type certification activity agreed to by the Administrator and the type certificate applicant..
 (b)Technical amendmentSection 44704 of title 49, United States Code, is amended in the section heading by striking airworthiness certificates,, and inserting airworthiness certificates,. 215.Review of certification process for small general aviation airplanes (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall initiate a review of the Federal Aviation Administration’s implementation of the final rule titled Revision of Airworthiness Standards for Normal, Utility, Acrobatic, and Commuter Category Airplanes (81 Fed. Reg. 96572).
 (b)ConsiderationsIn carrying out the review, the Comptroller General shall assess— (1)how the rule puts into practice the Administration’s efforts to implement performance and risk-based safety standards;
 (2)the extent to which the rule has resulted in the implementation of a streamlined regulatory regime to improve safety, reduce regulatory burden, and decrease costs;
 (3)whether the rule and its implementation have spurred innovation and technological adoption; (4)how consensus standards accepted by the FAA facilitate the development of new safety equipment and aircraft capabilities; and
 (5)whether lessons learned from the rule and its implementation have resulted in best practices that could be applied to airworthiness standards for other categories of aircraft.
 (c)ReportNot later than 180 days after the date of initiation of the review, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the review, including findings and recommendations.
						216.ODA staffing and oversight
 (a)Report to CongressNot later than 270 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the Administration’s progress with respect to—
 (1)determining what additional model inputs and labor distribution codes are needed to identify ODA oversight staffing needs;
 (2)developing and implementing system-based evaluation criteria and risk-based tools to aid ODA team members in targeting their oversight activities;
 (3)developing agreements and processes for sharing resources to ensure adequate oversight of ODA personnel performing certification and inspection work at supplier and company facilities; and
 (4)ensuring full utilization of ODA authority. (b)ODA definedIn this section, the term ODA has the meaning given that term in section 44736 of title 49, United States Code, as added by this Act.
						CFlight Standards Reform
					221.Flight standards performance objectives and metrics
 (a)In generalNot later than 120 days after the date on which the Advisory Committee is established under section 202, the Administrator shall establish performance objectives and apply and track performance metrics for the FAA and the aviation industry relating to flight standards activities in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Advisory Committee, and update agency performance objectives and metrics after considering the recommendations of the Advisory Committee under paragraphs (8) and (9) of section 202(c).
 (c)Performance objectivesIn carrying out subsection (a), the Administrator shall establish performance objectives for the FAA and the aviation industry to ensure that, with respect to flight standards activities, progress is made toward, at a minimum—
 (1)eliminating delays with respect to such activities; (2)increasing accountability for both the FAA and the aviation industry;
 (3)achieving full utilization of FAA delegation and designation authorities, including organizational designation authority;
 (4)fully implementing risk management principles and a systems safety approach; (5)reducing duplication of effort;
 (6)eliminating inconsistent regulatory interpretations and inconsistent enforcement activities; (7)improving and providing greater opportunities for training, including recurrent training, in auditing and a systems safety approach to oversight;
 (8)developing and allowing utilization of a single master source for guidance; (9)providing and utilizing a streamlined appeal process for the resolution of regulatory interpretation questions;
 (10)maintaining and improving safety; and (11)increasing transparency.
 (d)Performance metricsIn carrying out subsection (a), the Administrator shall apply and track performance metrics for the FAA and the regulated aviation industry established by the Advisory Committee.
						(e)Data generation
 (1)BaselinesNot later than 1 year after the date on which the Advisory Committee recommends initial performance metrics for the FAA and the regulated aviation industry under section 202, the Administrator shall generate initial data with respect to each of the performance metrics applied and tracked under this section.
 (2)Benchmarks to measure progress toward goalsThe Administrator shall use the metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the achievement of national goals recommended by the Advisory Committee.
 (f)PublicationThe Administrator shall make data generated using the performance metrics applied and tracked under this section available to the public in a searchable, sortable, and downloadable format through the internet website of the FAA or other appropriate methods and shall ensure that the data are made available in a manner that—
 (1)does not provide identifying information regarding an individual or entity; and (2)prevents inappropriate disclosure of proprietary information.
							222.FAA task force on flight standards reform
 (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator shall establish the FAA Task Force on Flight Standards Reform (in this section referred to as the Task Force).
						(b)Membership
 (1)AppointmentThe membership of the Task Force shall be appointed by the Administrator. (2)NumberThe Task Force shall be composed of not more than 20 members.
 (3)Representation requirementsThe membership of the Task Force shall include representatives, with knowledge of flight standards regulatory processes and requirements, of—
 (A)air carriers; (B)general aviation;
 (C)business aviation; (D)repair stations;
 (E)unmanned aircraft systems operators; (F)flight schools;
 (G)labor unions, including those representing FAA aviation safety inspectors and those representing FAA aviation safety engineers;
 (H)aviation and aerospace manufacturers; and (I)aviation safety experts.
 (c)DutiesThe duties of the Task Force shall include, at a minimum, identifying best practices and providing recommendations, for current and anticipated budgetary environments, with respect to—
 (1)simplifying and streamlining flight standards regulatory processes, including issuance and oversight of certificates;
 (2)reorganizing Flight Standards Services to establish an entity organized by function rather than geographic region, if appropriate;
 (3)FAA aviation safety inspector training opportunities; (4)ensuring adequate and timely provision of Flight Standards activities and responses necessary for type certification, operational evaluation, and entry into service of newly manufactured aircraft;
 (5)FAA aviation safety inspector standards and performance; and (6)achieving, across the FAA, consistent—
 (A)regulatory interpretations; and (B)application of oversight activities.
 (d)ReportNot later than 1 year after the date of the establishment of the Task Force, the Task Force shall submit to the appropriate committees of Congress a report detailing—
 (1)the best practices identified and recommendations provided by the Task Force under subsection (c); and
 (2)any recommendations of the Task Force for additional regulatory, policy, or cost-effective legislative action to improve the efficiency of agency activities.
 (e)Applicable lawPublic Law 92–463 shall not apply to the Task Force. (f)SunsetThe Task Force shall terminate on the earlier of—
 (1)the date on which the Task Force submits the report required under subsection (d); or (2)the date that is 18 months after the date on which the Task Force is established under subsection (a).
							223.Centralized safety guidance database
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a centralized safety guidance database that will—
 (1)encompass all of the regulatory guidance documents of the FAA Office of Aviation Safety; (2)contain, for each such guidance document, a link to the Code of Federal Regulations provision to which the document relates; and
 (3)be publicly available in a manner that— (A)protects from disclosure identifying information regarding an individual or entity; and
 (B)prevents inappropriate disclosure proprietary information. (b)Data entry timing (1)Existing documentsNot later than 14 months after the date of enactment of this Act, the Administrator shall begin entering into the database established under subsection (a) all of the regulatory guidance documents of the Office of Aviation Safety that are in effect and were issued before the date on which the Administrator begins such entry process.
 (2)New documents and changesOn and after the date on which the Administrator begins the document entry process under paragraph (1), the Administrator shall ensure that all new regulatory guidance documents of the Office of Aviation Safety and any changes to existing documents are included in the database established under subsection (a) as such documents or changes to existing documents are issued.
 (c)Consultation requirementIn establishing the database under subsection (a), the Administrator shall consult and collaborate with appropriate stakeholders, including labor organizations (including those representing aviation workers, FAA aviation safety engineers and FAA aviation safety inspectors) and aviation industry stakeholders.
 (d)Regulatory guidance documents definedIn this section, the term regulatory guidance documents means all forms of written information issued by the FAA that an individual or entity may use to interpret or apply FAA regulations and requirements, including information an individual or entity may use to determine acceptable means of compliance with such regulations and requirements, such as an order, manual, circular, policy statement, legal interpretation memorandum, or rulemaking document.
						224.Regulatory Consistency Communications Board
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a Regulatory Consistency Communications Board (in this section referred to as the Board).
 (b)Consultation requirementIn establishing the Board, the Administrator shall consult and collaborate with appropriate stakeholders, including FAA labor organizations (including labor organizations representing FAA aviation safety inspectors) and industry stakeholders.
 (c)MembershipThe Board shall be composed of FAA representatives, appointed by the Administrator, from— (1)the Flight Standards Service;
 (2)the Aircraft Certification Service; and (3)the Office of the Chief Counsel.
 (d)FunctionsThe Board shall carry out the following functions: (1)Establish, at a minimum, processes by which—
 (A)FAA personnel and persons regulated by the FAA may submit anonymous regulatory interpretation questions without fear of retaliation;
 (B)FAA personnel may submit written questions, and receive written responses, as to whether a previous approval or regulatory interpretation issued by FAA personnel in another office or region is correct or incorrect; and
 (C)any other person may submit written anonymous regulatory interpretation questions. (2)Meet on a regular basis to discuss and resolve questions submitted pursuant to paragraph (1) and the appropriate application of regulations and policy with respect to each question.
 (3)Provide to a person that submitted a question pursuant to subparagraph (A) or (B) of paragraph (1) a timely written response to the question.
 (4)Establish a process to make resolutions of common regulatory interpretation questions publicly available to FAA personnel, persons regulated by the FAA, and the public without revealing any identifying data of the person that submitted the question and in a manner that protects any proprietary information.
 (5)Ensure the incorporation of resolutions of questions submitted pursuant to paragraph (1) into regulatory guidance documents, as such term is defined in section 223(d).
 (e)Performance metrics, timelines, and goalsNot later than 180 days after the date on which the Advisory Committee recommends performance objectives and performance metrics for the FAA and the regulated aviation industry under section 202, the Administrator, in collaboration with the Advisory Committee, shall—
 (1)establish performance metrics, timelines, and goals to measure the progress of the Board in resolving regulatory interpretation questions submitted pursuant to subsection (d)(1); and
 (2)implement a process for tracking the progress of the Board in meeting the performance metrics, timelines, and goals established under paragraph (1).
							DSafety Workforce
					231.Safety workforce training strategy
 (a)Safety workforce training strategyNot later than 60 days after the date of enactment of this Act, the Administrator shall review and revise its safety workforce training strategy to ensure that such strategy—
 (1)aligns with an effective risk-based approach to safety oversight; (2)best uses available resources;
 (3)allows FAA employees participating in organization management teams or conducting ODA program audits to complete, in a timely fashion, appropriate training, including recurrent training, in auditing and a systems safety approach to oversight;
 (4)seeks knowledge-sharing opportunities between the FAA and the aviation industry in new technologies, equipment and systems, best practices, and other areas of interest related to safety oversight;
 (5)functions within the current and anticipated budgetary environments; (6)fosters an inspector and engineer workforce that has the skills and training necessary to improve risk-based approaches that focus on requirements management and auditing skills; and
 (7)includes, as appropriate, milestones and metrics for meeting the requirements of paragraphs (1) through (5).
 (b)ReportNot later than 270 days after the date of the revision of the strategy required under subsection (a), the Administrator shall submit to the appropriate committees of Congress a report on the implementation of the strategy and progress in meeting any milestones and metrics included in the strategy.
 (c)DefinitionsIn this section, the following definitions apply: (1)ODA; ODA holderThe terms ODA and ODA holder have the meanings given those terms in section 44736 of title 49, United States Code, as added by this Act.
 (2)ODA programThe term ODA program means the program to standardize FAA management and oversight of the organizations that are approved to perform certain functions on behalf of the Administration under section 44702(d) of title 49, United States Code.
 (3)Organization management teamThe term organization management team means a team consisting of FAA aviation safety engineers, flight test pilots, and aviation safety inspectors overseeing an ODA holder and its certification activity.
							232.Workforce review
 (a)Workforce reviewNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a review to assess the workforce and training needs of the FAA Office of Aviation Safety in the anticipated budgetary environment.
 (b)ContentsThe review required under subsection (a) shall include— (1)a review of current aviation safety inspector and aviation safety engineer hiring, training, and recurrent training requirements;
 (2)an analysis of the skills and qualifications required of aviation safety inspectors and aviation safety engineers for successful performance in the current and future projected aviation safety regulatory environment, including the need for a systems engineering discipline within the FAA to guide the engineering of complex systems, with an emphasis on auditing designated authorities;
 (3)a review of current performance incentive policies of the FAA, as applied to the Office of Aviation Safety, including awards for performance;
 (4)an analysis of ways the FAA can work with industry and labor, including labor groups representing FAA aviation safety inspectors and aviation safety engineers, to establish knowledge-sharing opportunities between the FAA and the aviation industry regarding new equipment and systems, best practices, and other areas of interest; and
 (5)recommendations on the most effective qualifications, training programs (including e-learning training), and performance incentive approaches to address the needs of the future projected aviation safety regulatory system in the anticipated budgetary environment.
 (c)ReportNot later than 270 days after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the review required under subsection (a).
						EInternational Aviation
 241.Promotion of United States aerospace standards, products, and services abroadSection 40104 of title 49, United States Code, is amended by adding at the end the following:  (d)Promotion of United States aerospace standards, products, and services abroadThe Secretary shall take appropriate actions to—
 (1)promote United States aerospace-related safety standards abroad; (2)facilitate and vigorously defend approvals of United States aerospace products and services abroad;
 (3)with respect to bilateral partners, utilize bilateral safety agreements and other mechanisms to improve validation of United States certificated aeronautical products, services, and appliances and enhance mutual acceptance in order to eliminate redundancies and unnecessary costs; and
 (4)with respect to the aeronautical safety authorities of a foreign country, streamline validation and coordination processes..
 242.Bilateral exchanges of safety oversight responsibilitiesSection 44701(e) of title 49, United States Code, is amended by adding at the end the following:  (5)Foreign airworthiness directives (A)AcceptanceSubject to subparagraph (D), the Administrator may accept an airworthiness directive, as defined in section 39.3 of title 14, Code of Federal Regulations, issued by an aeronautical safety authority of a foreign country, and leverage that authority’s regulatory process, if—
 (i)the country is the state of design for the product that is the subject of the airworthiness directive;
 (ii)the United States has a bilateral safety agreement relating to aircraft certification with the country;
 (iii)as part of the bilateral safety agreement with the country, the Administrator has determined that such aeronautical safety authority has an aircraft certification system relating to safety that produces a level of safety equivalent to the level produced by the system of the Federal Aviation Administration;
 (iv)the aeronautical safety authority of the country utilizes an open and transparent notice and comment process in the issuance of airworthiness directives; and
 (v)the airworthiness directive is necessary to provide for the safe operation of the aircraft subject to the directive.
 (B)Alternative approval processNotwithstanding subparagraph (A), the Administrator may issue a Federal Aviation Administration airworthiness directive instead of accepting an airworthiness directive otherwise eligible for acceptance under such subparagraph, if the Administrator determines that such issuance is necessary for safety or operational reasons due to the complexity or unique features of the Federal Aviation Administration airworthiness directive or the United States aviation system.
 (C)Alternative means of complianceThe Administrator may— (i)accept an alternative means of compliance, with respect to an airworthiness directive accepted under subparagraph (A), that was approved by the aeronautical safety authority of the foreign country that issued the airworthiness directive; or
 (ii)notwithstanding subparagraph (A), and at the request of any person affected by an airworthiness directive accepted under such subparagraph, approve an alternative means of compliance with respect to the airworthiness directive.
 (D)LimitationThe Administrator may not accept an airworthiness directive issued by an aeronautical safety authority of a foreign country if the airworthiness directive addresses matters other than those involving the safe operation of an aircraft..
					243.FAA leadership abroad
 (a)In generalTo promote United States aerospace safety standards, reduce redundant regulatory activity, and facilitate acceptance of FAA design and production approvals abroad, the Administrator shall—
 (1)attain greater expertise in issues related to dispute resolution, intellectual property, and export control laws to better support FAA certification and other aerospace regulatory activities abroad;
 (2)work with United States companies to more accurately track the amount of time it takes foreign authorities, including bilateral partners, to validate United States certificated aeronautical products;
 (3)provide assistance to United States companies that have experienced significantly long foreign validation wait times;
 (4)work with foreign authorities, including bilateral partners, to collect and analyze data to determine the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA;
 (5)establish appropriate benchmarks and metrics to measure the success of bilateral aviation safety agreements and to reduce the validation time for United States certificated aeronautical products abroad; and
 (6)work with foreign authorities, including bilateral partners, to improve the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report that—
 (1)describes the FAA’s strategic plan for international engagement; (2)describes the structure and responsibilities of all FAA offices that have international responsibilities, including the Aircraft Certification Office, and all the activities conducted by those offices related to certification and production;
 (3)describes current and forecasted staffing and travel needs for the FAA’s international engagement activities, including the needs of the Aircraft Certification Office in the current and forecasted budgetary environment;
 (4)provides recommendations, if appropriate, to improve the existing structure and personnel and travel policies supporting the FAA’s international engagement activities, including the activities of the Aviation Certification Office, to better support the growth of United States aerospace exports; and
 (5)identifies cost-effective policy initiatives, regulatory initiatives, or legislative initiatives needed to improve and enhance the timely acceptance of United States aerospace products abroad.
 (c)International travelThe Administrator, or the Administrator’s designee, may authorize international travel for any FAA employee, without the approval of any other person or entity, if the Administrator determines that the travel is necessary—
 (1)to promote United States aerospace safety standards; or (2)to support expedited acceptance of FAA design and production approvals.
 244.Registration, certification, and related feesSection 45305 of title 49, United States Code, is amended— (1)in subsection (a) by striking Subject to subsection (b) and inserting Subject to subsection (c);
 (2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and (3)by inserting after subsection (a) the following:
							
 (b)Certification servicesSubject to subsection (c), and notwithstanding section 45301(a), the Administrator may establish and collect a fee from a foreign government or entity for services related to certification, regardless of where the services are provided, if the fee—
 (1)is established and collected in a manner consistent with aviation safety agreements; and (2)does not exceed the estimated costs of the services..
						IIISafety
				AGeneral provisions
 301.DefinitionsIn this title, the following definitions apply: (1)AdministratorThe term Administrator means the Administrator of the FAA.
 (2)FAAThe term FAA means the Federal Aviation Administration. 302.FAA technical training (a)E-learning training pilot programNot later than 90 days after the date of enactment of this Act, the Administrator, in collaboration with the exclusive bargaining representatives of covered FAA personnel, shall establish an e-learning training pilot program in accordance with the requirements of this section.
 (b)CurriculumThe pilot program shall— (1)include a recurrent training curriculum for covered FAA personnel to ensure that the covered FAA personnel receive instruction on the latest aviation technologies, processes, and procedures;
 (2)focus on providing specialized technical training for covered FAA personnel, as determined necessary by the Administrator;
 (3)include training courses on applicable regulations of the Federal Aviation Administration; and (4)consider the efficacy of instructor-led online training.
 (c)Pilot program terminationThe pilot program shall terminate 1 year after the date of establishment of the pilot program. (d)E-learning training programUpon termination of the pilot program, the Administrator shall assess and establish or update an e-learning training program that incorporates lessons learned for covered FAA personnel as a result of the pilot program.
 (e)DefinitionsIn this section, the following definitions apply: (1)Covered FAA personnelThe term covered FAA personnel means airway transportation systems specialists and aviation safety inspectors of the Federal Aviation Administration.
 (2)E-learning trainingThe term e-learning training means learning utilizing electronic technologies to access educational curriculum outside of a traditional classroom.
							303.Safety critical staffing
 (a)Update of FAA’s safety critical staffing modelNot later than 270 days after the date of enactment of this Act, the Administrator shall update the safety critical staffing model of the Administration to determine the number of aviation safety inspectors that will be needed to fulfill the safety oversight mission of the Administration.
						(b)Audit by DOT Inspector General
 (1)In generalNot later than 90 days after the date on which the Administrator has updated the safety critical staffing model under subsection (a), the Inspector General of the Department of Transportation shall conduct an audit of the staffing model.
 (2)ContentsThe audit shall include, at a minimum— (A)a review of the assumptions and methodologies used in devising and implementing the staffing model to assess the adequacy of the staffing model in predicting the number of aviation safety inspectors needed—
 (i)to properly fulfill the mission of the Administration; and (ii)to meet the future growth of the aviation industry; and
 (B)a determination on whether the staffing model takes into account the Administration’s authority to fully utilize designees.
								(3)Report on audit
 (A)Report to SecretaryNot later than 30 days after the date of completion of the audit, the Inspector General shall submit to the Secretary a report on the results of the audit.
 (B)Report to CongressNot later than 60 days after the date of receipt of the report, the Secretary shall submit to the appropriate committees of Congress a copy of the report, together with, if appropriate, a description of any actions taken or to be taken to address the results of the audit.
 304.International efforts regarding tracking of civil aircraftThe Administrator shall exercise leadership on creating a global approach to improving aircraft tracking by working with—
 (1)foreign counterparts of the Administrator in the International Civil Aviation Organization and its subsidiary organizations;
 (2)other international organizations and fora; and (3)the private sector.
						305.Aircraft data access and retrieval systems
 (a)AssessmentNot later than 90 days after the date of enactment of this Act, the Administrator shall initiate an assessment of aircraft data access and retrieval systems for part 121 air carrier aircraft that are used in extended overwater operations to—
 (1)determine if the systems provide improved access and retrieval of aircraft data and cockpit voice recordings in the event of an aircraft accident; and
 (2)assess the cost effectiveness of each system assessed. (b)Systems To be examinedThe systems to be examined under this section shall include, at a minimum—
 (1)various methods for improving detection and retrieval of flight data, including— (A)low-frequency underwater locating devices; and
 (B)extended battery life for underwater locating devices; (2)automatic deployable flight recorders;
 (3)emergency locator transmitters; (4)triggered transmission of flight data and other satellite-based solutions;
 (5)distress-mode tracking; and (6)protections against disabling flight recorder systems.
 (c)ReportNot later than 1 year after the date of initiation of the assessment, the Administrator shall submit to the appropriate committees of Congress a report on the results of the assessment.
 (d)Part 121 air carrier definedIn this section, the term part 121 air carrier means an air carrier with authority to conduct operations under part 121 of title 14, Code of Federal Regulations.
						306.Advanced cockpit displays
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall initiate a review of heads-up display systems, heads-down display systems employing synthetic vision systems, and enhanced vision systems (in this section referred to as HUD systems, SVS, and EVS, respectively).
 (b)ContentsThe review shall— (1)evaluate the impacts of single- and dual-installed HUD systems, SVS, and EVS on the safety and efficiency of aircraft operations within the national airspace system; and
 (2)review a sufficient quantity of commercial aviation accidents or incidents in order to evaluate if HUD systems, SVS, or EVS would have produced a better outcome in each accident or incident.
 (c)ConsultationIn conducting the review, the Administrator shall consult with aviation manufacturers, representatives of pilot groups, aviation safety organizations, and any government agencies the Administrator considers appropriate.
 (d)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report containing the results of the review, the actions the Administrator plans to take with respect to the systems reviewed, and the associated timeline for such actions.
						307.Emergency medical equipment on passenger aircraft
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall evaluate and revise, as appropriate, regulations in part 121 of title 14, Code of Federal Regulations, regarding emergency medical equipment, including the contents of first-aid kits, applicable to all certificate holders operating passenger aircraft under that part.
 (b)ConsiderationIn carrying out subsection (a), the Administrator shall consider whether the minimum contents of approved emergency medical kits, including approved first-aid kits, include appropriate medications and equipment to meet the emergency medical needs of children and pregnant women.
						308.FAA and NTSB review of general aviation safety
 (a)Study requiredNot later than 30 days after the date of enactment of this Act, the Administrator, in coordination with the Chairman of the National Transportation Safety Board, shall initiate a study of general aviation safety.
 (b)Study contentsThe study required under subsection (a) shall include— (1)a review of all general aviation accidents since 2000, including a review of—
 (A)the number of such accidents; (B)the number of injuries and fatalities, including with respect to both occupants of aircraft and individuals on the ground, as a result of such accidents;
 (C)the number of such accidents investigated by the National Transportation Safety Board; (D)the number of such accidents investigated by the FAA; and
 (E)a summary of the factual findings and probable cause determinations with respect to such accidents; (2)an assessment of the most common probable cause determinations issued for general aviation accidents since 2000;
 (3)an assessment of the most common facts analyzed by the FAA and the National Transportation Safety Board in the course of investigations of general aviation accidents since 2000, including operational details;
 (4)a review of the safety recommendations of the National Transportation Safety Board related to general aviation accidents since 2000;
 (5)an assessment of the responses of the FAA and the general aviation community to the safety recommendations of the National Transportation Safety Board related to general aviation accidents since 2000;
 (6)an assessment of the most common general aviation safety issues; (7)a review of the total costs to the Federal Government to conduct investigations of general aviation accidents over the last 10 years; and
 (8)other matters the Administrator or the Chairman considers appropriate. (c)Recommendations and actions To address general aviation safetyBased on the results of the study required under subsection (a), the Administrator, in consultation with the Chairman, shall make such recommendations, including with respect to regulations and enforcement activities, as the Administrator considers necessary to—
 (1)address general aviation safety issues identified under the study; (2)protect persons and property on the ground; and
 (3)improve the safety of general aviation operators in the United States. (d)AuthorityNotwithstanding any other provision of law, the Administrator shall have the authority to undertake actions to address the recommendations made under subsection (c).
 (e)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the results of the study required under subsection (a), including the recommendations described in subsection (c).
 (f)General aviation definedIn this section, the term general aviation means aircraft operation for personal, recreational, or other noncommercial purposes. 309.Call to action airline engine safety review (a)Call to action airline engine safety reviewNot later than 90 days after the date of enactment of this Act, the Administrator shall initiate a Call to Action safety review on airline engine safety in order to bring stakeholders together to share best practices and implement actions to address airline engine safety.
 (b)ContentsThe Call to Action safety review required pursuant to subsection (a) shall include— (1)a review of Administration regulations, guidance, and directives related to airline engines during design and production, including the oversight of those processes;
 (2)a review of Administration regulations, guidance, and directives related to airline engine operation and maintenance and the oversight of those processes;
 (3)a review of reportable accidents and incidents involving airline engines during calendar years 2014 through 2018, including any identified contributing factors to the reportable accident or incident; and
 (4)a process for stakeholders, including inspectors, manufacturers, maintenance providers, airlines, labor, and aviation safety experts, to provide feedback and share best practices.
 (c)Report and recommendationsNot later than 90 days after the conclusion of the Call to Action safety review pursuant to subsection (a), the Administrator shall submit to the appropriate committees of Congress a report on the results of the review and any recommendations for actions or best practices to improve airline engine safety.
 310.Sense of Congress on access to air carrier flight decksIt is the sense of Congress that the Administrator should collaborate with other aviation authorities to advance a global standard for access to air carrier flight decks and redundancy requirements consistent with the flight deck access and redundancy requirements in the United States.
					311.Part 135 accident and incident data
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall— (1)determine, in collaboration with the National Transportation Safety Board and part 135 industry stakeholders, what, if any, additional data should be reported as part of an accident or incident notice—
 (A)to more accurately measure the safety of on-demand part 135 aircraft activity; (B)to pinpoint safety problems; and
 (C)to form the basis for critical research and analysis of general aviation issues; and (2)provide a briefing to the appropriate committees of Congress on the findings under paragraph (1), including a description of any additional data to be collected, a timeframe for implementing the additional data collection, and any potential obstacles to implementation.
 (b)Definition of part 135In this section, the term part 135 means part 135 of title 14, Code of Federal Regulations. 312.Sense of Congress; pilot in command authorityIt is the sense of Congress that the pilot in command of an aircraft is directly responsible for, and is the final authority as to, the operation of that aircraft, as set forth in section 91.3(a) of title 14, Code of Federal Regulations (or any successor regulation thereto).
					313.Report on conspicuity needs for surface vehicles operating on the airside of air carrier served
			 airports
 (a)Study requiredThe Administrator shall carry out a study on the need for the FAA to prescribe conspicuity standards for surface vehicles operating on the airside of the categories of airports that air carriers serve as specified in subsection (b).
 (b)Covered airportsThe study required by subsection (a) shall cover, at a minimum, 1 large hub airport, 1 medium hub airport, and 1 small hub airport, as those terms are defined in section 40102 of title 49, United States Code.
 (c)Report to CongressNot later than July 1, 2019, the Administrator shall submit to the appropriate committees of Congress a report setting forth the results of the study required by subsection (a), including such recommendations as the Administrator considers appropriate regarding the need for the Administration to prescribe conspicuity standards as described in subsection (a).
						314.Helicopter air ambulance operations data and reports
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator, in collaboration with helicopter air ambulance industry stakeholders, shall assess the availability of information to the general public related to the location of heliports and helipads used by helicopters providing air ambulance services, including helipads and helipads outside of those listed as part of any existing databases of Airport Master Record (5010) forms.
 (b)RequirementsBased on the assessment under subsection (a), the Administrator shall— (1)update, as necessary, any existing guidance on what information is included in the current databases of Airport Master Record (5010) forms to include information related to heliports and helipads used by helicopters providing air ambulance services; or
 (2)develop, as appropriate and in collaboration with helicopter air ambulance industry stakeholders, a new database of heliports and helipads used by helicopters providing air ambulance services.
							(c)Reports
 (1)Assessment reportNot later than 30 days after the date the assessment under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress a report on the assessment, including any recommendations on how to make information related to the location of heliports and helipads used by helicopters providing air ambulance services available to the general public.
 (2)Implementation reportNot later than 30 days after completing action under paragraph (1) or paragraph (2) of subsection (b), the Administrator shall submit to the appropriate committees of Congress a report on such action.
 (d)Incident and accident dataSection 44731 of title 49, United States Code, is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking not later than 1 year after the date of enactment of this section, and annually thereafter and inserting annually; (B)in paragraph (2), by striking flights and hours flown, by registration number, during which helicopters operated by the certificate holder were providing helicopter air ambulance services and inserting hours flown by the helicopters operated by the certificate holder;
 (C)in paragraph (3)— (i)by striking of flight and inserting of patients transported and the number of patient transport;
 (ii)by inserting or after interfacility transport,; and (iii)by striking , or ferry or repositioning flight;
 (D)in paragraph (5)— (i)by striking flights and; and
 (ii)by striking while providing air ambulance services; and (E)by amending paragraph (6) to read as follows:
									
 (6)The number of hours flown at night by helicopters operated by the certificate holder.; (2)in subsection (d)—
 (A)by striking Not later than 2 years after the date of enactment of this section, and annually thereafter, the Administrator shall submit and inserting The Administrator shall submit annually; and
 (B)by adding at the end the following: The report shall include the number of accidents experienced by helicopter air ambulance operations, the number of fatal accidents experienced by helicopter air ambulance operations, and the rate, per 100,000 flight hours, of accidents and fatal accidents experienced by operators providing helicopter air ambulance services.;
 (3)by redesignating subsection (e) as subsection (f); and (4)by inserting after subsection (d) the following:
								
 (e)ImplementationIn carrying out this section, the Administrator, in collaboration with part 135 certificate holders providing helicopter air ambulance services, shall—
 (1)propose and develop a method to collect and store the data submitted under subsection (a), including a method to protect the confidentiality of any trade secret or proprietary information submitted; and
 (2)ensure that the database under subsection (c) and the report under subsection (d) include data and analysis that will best inform efforts to improve the safety of helicopter air ambulance operations..
							315.Aviation rulemaking committee for part 135 pilot rest and duty rules
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall convene an aviation rulemaking committee to review, and develop findings and recommendations regarding, pilot rest and duty rules under part 135 of title 14, Code of Federal Regulations.
 (b)DutiesThe Administrator shall— (1)not later than 2 years after the date of enactment of this Act, submit to the appropriate committees of Congress a report based on the findings of the aviation rulemaking committee; and
 (2)not later than 1 year after the date of submission of the report under paragraph (1), issue a notice of proposed rulemaking based on any consensus recommendations reached by the aviation rulemaking committee.
 (c)CompositionThe aviation rulemaking committee shall consist of members appointed by the Administrator, including—
 (1)representatives of industry; (2)representatives of aviation labor organizations, including collective bargaining units representing pilots who are covered by part 135 of title 14, Code of Federal Regulations, and subpart K of part 91 of such title; and
 (3)aviation safety experts with specific knowledge of flight crewmember education and training requirements under part 135 of such title.
 (d)ConsiderationsThe Administrator shall direct the aviation rulemaking committee to consider— (1)recommendations of prior part 135 rulemaking committees;
 (2)accommodations necessary for small businesses; (3)scientific data derived from aviation-related fatigue and sleep research;
 (4)data gathered from aviation safety reporting programs; (5)the need to accommodate the diversity of operations conducted under part 135, including the unique duty and rest time requirements of air ambulance pilots; and
 (6)other items, as appropriate. 316.Report on obsolete test equipment (a)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the National Test Equipment Program of the FAA (in this section referred to as the Program).
 (b)ContentsThe report shall include— (1)a list of all known outstanding requests for test equipment, cataloged by type and location, under the Program;
 (2)a description of the current method under the Program of ensuring calibrated equipment is in place for utilization;
 (3)a plan by the Administrator for appropriate inventory of such equipment; (4)the Administrator’s recommendations for increasing multifunctionality in future test equipment and all known and foreseeable manufacturer technological advances; and
 (5)a plan to replace, as appropriate, obsolete test equipment throughout the service areas. 317.Helicopter fuel system safety (a)In generalChapter 447 of title 49, United States Code, is further amended by adding at the end the following:
							
								44737.Helicopter fuel system safety
									(a)Prohibition
 (1)In generalA person may not operate a covered rotorcraft in United States airspace unless the design of the rotorcraft is certified by the Administrator of the Federal Aviation Administration to—
 (A)comply with the requirements applicable to the category of the rotorcraft under paragraphs (1), (2), (3), (5), and (6) of section 27.952(a), section 27.952(c), section 27.952(f), section 27.952(g), section 27.963(g) (but allowing for a minimum puncture force of 250 pounds if successfully drop tested in-structure), and section 27.975(b) or paragraphs (1), (2), (3), (5), and (6) of section 29.952(a), section 29.952(c), section 29.952(f), section 29.952(g), section 29.963(b) (but allowing for a minimum puncture force of 250 pounds if successfully drop tested in-structure), and 29.975(a)(7) of title 14, Code of Federal Regulations, as in effect on the date of enactment of this section; or
 (B)employ other means acceptable to the Administrator to provide an equivalent level of fuel system crash resistance.
 (2)Covered rotorcraft definedIn this subsection, the term covered rotorcraft means a rotorcraft not otherwise required to comply with section 27.952, section 27.963, and section 27.975, or section 29.952, section 29.963, and section 29.975 of title 14, Code of Federal Regulations as in effect on the date of enactment of this section for which manufacture was completed, as determined by the Administrator, on or after the date that is 18 months after the date of enactment of this section.
 (b)Administrative provisionsThe Administrator shall— (1)expedite the certification and validation of United States and foreign type designs and retrofit kits that improve fuel system crashworthiness; and
 (2)not later than 180 days after the date of enactment of this section, and periodically thereafter, issue a bulletin to—
 (A)inform rotorcraft owners and operators of available modifications to improve fuel system crashworthiness; and
 (B)urge that such modifications be installed as soon as practicable. (c)Rule of constructionNothing in this section may be construed to affect the operation of a rotorcraft by the Department of Defense..
 (b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, is amended by adding at the end the following:
							
								
									44737. Helicopter fuel system safety..
						318.Applicability of medical certification standards to operators of air balloons
 (a)Short titleThis section may be cited as the Commercial Balloon Pilot Safety Act of 2018. (b)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall revise section 61.3(c) of title 14, Code of Federal Regulations (relating to second-class medical certificates), to apply to an operator of an air balloon to the same extent such regulations apply to a pilot flight crewmember of other aircraft.
 (c)Air balloon definedIn this section, the term air balloon has the meaning given the term balloon in section 1.1 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling).
						319.Designated pilot examiner reforms
 (a)In generalThe Administrator shall assign to the Aviation Rulemaking Advisory Committee (in this section referred to as the Committee) the task of reviewing all regulations and policies related to designated pilot examiners appointed under section 183.23 of title 14, Code of Federal Regulations. The Committee shall focus on the processes and requirements by which the FAA selects, trains, and deploys individuals as designated pilot examiners, and provide recommendations with respect to the regulatory and policy changes necessary to ensure an adequate number of designated pilot examiners are deployed and available to perform their duties. The Committee also shall make recommendations with respect to the regulatory and policy changes if necessary to allow a designated pilot examiner perform a daily limit of 3 new check rides with no limit for partial check rides and to serve as a designed pilot examiner without regard to any individual managing office.
 (b)Action based on recommendationsNot later than 1 year after receiving recommendations under subsection (a), the Administrator shall take such action as the Administrator considers appropriate with respect to those recommendations.
						320.Voluntary reports of operational or maintenance issues related to aviation safety
 (a)In generalThere shall be a presumption that an individual’s voluntary report of an operational or maintenance issue related to aviation safety under an aviation safety action program meets the criteria for acceptance as a valid report under such program.
 (b)Disclaimer requiredAny dissemination, within the participating organization, of a report that was submitted and accepted under an aviation safety action program pursuant to the presumption under subsection (a), but that has not undergone review by an event review committee, shall be accompanied by a disclaimer stating that the report—
 (1)has not been reviewed by an event review committee tasked with reviewing such reports; and (2)may subsequently be determined to be ineligible for inclusion in the aviation safety action program.
							(c)Rejection of report
 (1)In generalA report described under subsection (a) shall be rejected from an aviation safety action program if, after a review of the report, an event review committee tasked with reviewing such report, or the Federal Aviation Administration member of the event review committee in the case that the review committee does not reach consensus, determines that the report fails to meet the criteria for acceptance under such program.
 (2)ProtectionsIn any case in which a report of an individual described under subsection (a) is rejected under paragraph (1)—
 (A)the enforcement-related incentive offered to the individual for making such a report shall not apply; and
 (B)the protection from disclosure of the report itself under section 40123 of title 49, United States Code, shall not apply.
 (3)Aviation safety action program definedIn this section, the term aviation safety action program means a program established in accordance with Federal Aviation Administration Advisory Circular 120–66B, issued November 15, 2002 (including any similar successor advisory circular), to allow an individual to voluntarily disclose operational or maintenance issues related to aviation safety.
 321.Evaluation regarding additional ground based transmittersThe Administrator shall conduct an evaluation of providing additional ground based transmitters for Automatic Dependent Surveillance–Broadcasts (ADS–B) to provide a minimum operational network in Alaska along major flight routes.
 322.Improved safety in rural areasThe Administrator shall permit an air carrier operating pursuant to part 135 of title 14, Code of Federal Regulations, to operate to a destination with a published approach, in a noncontiguous State under instrument flight rules and conduct an instrument approach without a destination Meteorological Aerodrome Report (METAR) if a current Area Forecast, supplemented by noncertified local weather observations (such as weather cameras and human observations) is available, and an alternate airport that has a weather report is specified. The operator shall have approved procedures for departure and en route weather evaluation.
					323.Exit rows
 (a)ReviewThe Administrator shall conduct a review of current safety procedures regarding unoccupied exit rows on a covered aircraft in passenger air transportation during all stages of flight.
 (b)ConsultationIn carrying out the review, the Administrator shall consult with air carriers, aviation manufacturers, and labor stakeholders.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the results of the review.
 (d)Covered aircraft definedIn this section, the term covered aircraft means an aircraft operating under part 121 of title 14, Code of Federal Regulations. 324.Comptroller General report on FAA enforcement policyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall complete a study, and report to the appropriate committees of Congress on the results thereof, on the effectiveness of Order 8000.373, Federal Aviation Administration Compliance Philosophy, announced on June 26, 2015. Such study shall include information about—
 (1)whether reports of safety incidents increased following the order; (2)whether reduced enforcement penalties increased the overall number of safety incidents that occurred; and
 (3)whether FAA enforcement staff registered complaints about reduced enforcement reducing compliance with safety regulations.
						325.Annual safety incident report
 (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter for 5 years, the Administrator, shall submit to the appropriate committees of Congress a report regarding part 121 airline safety oversight.
 (b)ContentsThe annual report shall include— (1)a description of the Federal Aviation Administration's safety oversight process to ensure the safety of the traveling public;
 (2)a description of risk-based oversight methods applied to ensure aviation safety, including to specific issues addressed in the year preceding the report that in the determination of the Administrator address safety risk; and
 (3)in the instance of specific reviews of air carrier performance to safety regulations, a description of cases where the timelines for recurrent reviews are advanced.
							326.Aircraft air quality
 (a)Educational materialsNot later than 1 year after the date of enactment of this Act, the Administrator shall, in consultation with relevant stakeholders, establish and make available on a publicly available Internet website of the Administration, educational materials for flight attendants, pilots, and aircraft maintenance technicians on how to respond to incidents on board aircraft involving smoke or fumes.
 (b)Reporting of incidents of smoke or fumes on board aircraftNot later than 180 days after the date of enactment of this Act, the Administrator shall, in consultation with relevant stakeholders, issue guidance for flight attendants, pilots, and aircraft maintenance technicians to report incidents of smoke or fumes on board an aircraft operated by a commercial air carrier and with respect to the basis on which commercial air carriers shall report such incidents through the Service Difficulty Reporting System.
 (c)Research to develop techniques to monitor bleed air qualityNot later than 180 days after the date of enactment of this Act, the Administrator shall commission a study by the Airliner Cabin Environment Research Center of Excellence—
 (1)to identify and measure the constituents and levels of constituents resulting from bleed air in the cabins of a representative set of commercial aircraft in operation of the United States;
 (2)to assess the potential health effects of such constituents on passengers and cabin and flight deck crew;
 (3)to identify technologies suitable to provide reliable and accurate warning of bleed air contamination, including technologies to effectively monitor the aircraft air supply system when the aircraft is in flight; and
 (4)to identify potential techniques to prevent fume events. (d)Report requiredNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the feasibility, efficacy, and cost-effectiveness of certification and installation of systems to evaluate bleed air quality.
 (e)Pilot programThe FAA may conduct a pilot program to evaluate the effectiveness of technologies identified in subsection (c).
 327.Approach control radarThe Administrator shall— (1)identify airports that are currently served by FAA towers with nonradar approach and departure control (type 4 classification in the Federal Aviation Administration OPSNET); and
 (2)develop an implementation plan, which takes into account budgetary and flight volume considerations, to provide an airport identified under paragraph (1), if appropriate, with approach control radar.
						328.Report on airline and passenger safety
 (a)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on airline and passenger safety.
 (b)ContentsThe report required under subsection (a) shall include— (1)the average age of commercial aircraft owned and operated by United States air carriers;
 (2)the over-all use of planes, including average lifetime of commercial aircraft; (3)the number of hours aircraft are in flight over the life of the aircraft and the average number of hours on domestic and international flights, respectively;
 (4)the impact of metal fatigue on aircraft usage and safety; (5)a review on contractor assisted maintenance of commercial aircraft; and
 (6)a re-evaluation of the rules on inspection of aging airplanes. 329.Performance-based standardsThe Administrator shall, to the maximum extent possible and consistent with Federal law, and based on input by the public, ensure that regulations, guidance, and policies issued by the FAA on and after the date of enactment of this Act are issued in the form of performance-based standards, providing an equal or higher level of safety.
 330.Report and recommendations on certain aviation safety risksNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report that—
 (1)identifies safety risks associated with power outages at airports caused by weather or other factors, and recommends actions to improve resilience of aviation communication, navigation, and surveillance systems in the event of such outages; and
 (2)reviews alerting mechanisms, devices, and procedures for enhancing the situational awareness of pilots and air traffic controllers in the event of a failure or an irregularity of runway lights, and provides recommendations on the further implementation of such mechanisms, devices, or procedures.
						331.Review of FAA’s Aviation Safety Information Analysis and Sharing System
 (a)Audit by Department of Transportation inspector generalNot later than 90 days after the date of enactment of this Act, the inspector general of the Department of Transportation shall initiate a follow-up review of the FAA’s Aviation Safety Information Analysis and Sharing (ASIAS) system to assess FAA’s efforts and plans to improve the system.
 (b)ReviewThe review shall include, at a minimum, an evaluation of FAA’s efforts to improve the ASIAS system’s predictive capabilities and solutions developed to more widely disseminate results of ASIAS data analyses, as well as an update on previous inspector general recommendations to improve this safety analysis and sharing system.
 (c)ReportThe inspector general shall submit to the appropriate committees of Congress a report on the results of the review carried out under this section and any recommendations to improve FAA’s ASIAS system.
						332.Airport rescue and firefighting
 (a)Firefighting foamNot later than 3 years after the date of enactment of this Act, the Administrator, using the latest version of National Fire Protection Association 403, Standard for Aircraft Rescue and Fire-Fighting Services at Airports, and in coordination with the Administrator of the Environmental Protection Agency, aircraft manufacturers and airports, shall not require the use of fluorinated chemicals to meet the performance standards referenced in chapter 6 of AC No: 150/5210–6D and acceptable under 139.319(l) of title 14, Code of Federal Regulations.
 (b)Training facilitiesNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress—
 (1)a report on the number and sufficiency of aircraft rescue and firefighting training facilities in each FAA region; and
 (2)a plan, if appropriate, to address any coverage gaps identified in the report. 333.Safe air transportation of lithium cells and batteries (a)Harmonization with ICAO technical instructions (1)Adoption of ICAO instructions (A)In generalPursuant to section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), not later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall conform United States regulations on the air transport of lithium cells and batteries with the lithium cells and battery requirements in the 2015–2016 edition of the International Civil Aviation Organization’s (referred to in this subsection as ICAO) Technical Instructions (to include all addenda), including the revised standards adopted by ICAO which became effective on April 1, 2016 and any further revisions adopted by ICAO prior to the effective date of the FAA Reauthorization Act of 2018.
 (B)Further proceedingsBeginning on the date the revised regulations under subparagraph (A) are published in the Federal Register, any lithium cell and battery rulemaking action or update commenced on or after that date shall continue to comply with the requirements under section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note).
 (2)Review of other regulationsPursuant to section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), the Secretary of Transportation may initiate a review of other existing regulations regarding the air transportation, including passenger-carrying and cargo aircraft, of lithium batteries and cells.
							(b)Medical device batteries
 (1)In generalFor United States applicants, the Secretary of Transportation shall consider and either grant or deny, not later than 45 days after receipt of an application, an application submitted in compliance with part 107 of title 49, Code of Federal Regulations, for special permits or approvals for air transportation of lithium ion cells or batteries specifically used by medical devices. Not later than 30 days after the date of application, the Pipeline and Hazardous Materials Safety Administration shall provide a draft special permit to the Federal Aviation Administration based on the application. The Federal Aviation Administration shall conduct an on-site inspection for issuance of the special permit not later than 20 days after the date of receipt of the draft special permit from the Pipeline and Hazardous Materials Safety Administration.
 (2)Limited exceptions to restrictions on air transportation of medical device batteriesThe Secretary shall issue limited exceptions to the restrictions on transportation of lithium ion and lithium metal batteries to allow the shipment on a passenger aircraft of not more than 2 replacement batteries specifically used for a medical device if—
 (A)the intended destination of the batteries is not serviced daily by cargo aircraft if a battery is required for medically necessary care; and
 (B)with regard to a shipper of lithium ion or lithium metal batteries for medical devices that cannot comply with a charge limitation in place at the time, each battery is—
 (i)individually packed in an inner packaging that completely encloses the battery; (ii)placed in a rigid outer packaging; and
 (iii)protected to prevent a short circuit. (3)Medial device definedln this subsection, the term medical device means an instrument, apparatus, implement, machine, contrivance, implant, or in vitro reagent, including any component, part, or accessory thereof, which is intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment, or prevention of disease, of a person.
 (4)Savings clauseNothing in this subsection shall be construed as expanding or constricting any other authority the Secretary of Transportation has under section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note).
							(c)Lithium battery safety working group
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall establish a lithium battery safety working group (referred to as the working group in this section) to promote and coordinate efforts related to the promotion of the safe manufacture, use, and transportation of lithium batteries and cells.
 (2)DutiesThe working group shall coordinate and facilitate the transfer of knowledge and expertise among the following Federal agencies:
 (A)The Department of Transportation. (B)The Consumer Product Safety Commission.
 (C)The National Institute on Standards and Technology. (D)The Food and Drug Administration.
 (3)MembersThe Secretary shall appoint not more than 8 members to the working group with expertise in the safe manufacture, use, or transportation of lithium batteries and cells.
 (4)SubcommitteesThe Secretary, or members of the working group, may— (A)establish working group subcommittees to focus on specific issues related to the safe manufacture, use, or transportation of lithium batteries and cells; and
 (B)include in a subcommittee the participation of nonmember stakeholders with expertise in areas that the Secretary or members consider necessary.
 (5)ReportNot later than 1 year after the date it is established, the working group shall— (A)identify and assess—
 (i)additional ways to decrease the risk of fires and explosions from lithium batteries and cells; (ii)additional ways to ensure uniform transportation requirements for both bulk and individual batteries; and
 (iii)new or existing technologies that may reduce the fire and explosion risk of lithium batteries and cells; and
 (B)transmit to the appropriate committees of Congress a report on the assessments conducted under subparagraph (A), including any legislative recommendations to effectuate the safety improvements described in clauses (i) through (iii) of that subparagraph.
 (6)TerminationThe working group, and any working group subcommittees, shall terminate 90 days after the date the report is transmitted under paragraph (5).
							(d)Lithium battery air safety advisory committee
 (1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish, in accordance with the requirements of the Federal Advisory Committee Act (5 U.S.C. App.), a lithium ion and lithium metal battery air safety advisory committee (in this subsection referred to as the Committee).
 (2)DutiesThe Committee shall— (A)facilitate communication between manufacturers of lithium ion and lithium metal cells and batteries, manufacturers of products incorporating both large and small lithium ion and lithium metal batteries, air carriers, and the Federal Government regarding the safe air transportation of lithium ion and lithium metal cells and batteries and the effectiveness and economic and social impacts of the regulation of such transportation;
 (B)provide the Secretary, the Federal Aviation Administration, and the Pipeline and Hazardous Materials Safety Administration with timely information about new lithium ion and lithium metal battery technology and transportation safety practices and methodologies;
 (C)provide a forum for the Secretary to provide information on and to discuss the activities of the Department of Transportation relating to lithium ion and lithium metal battery transportation safety, the policies underlying the activities, and positions to be advocated in international forums;
 (D)provide a forum for the Secretary to provide information and receive advice on— (i)activities carried out throughout the world to communicate and enforce relevant United States regulations and the ICAO Technical Instructions; and
 (ii)the effectiveness of the activities; (E)provide advice and recommendations to the Secretary with respect to lithium ion and lithium metal battery air transportation safety, including how best to implement activities to increase awareness of relevant requirements and their importance to travelers and shippers; and
 (F)review methods to decrease the risk posed by air shipment of undeclared hazardous materials and efforts to educate those who prepare and offer hazardous materials for shipment via air transport.
 (3)MembershipThe Committee shall be composed of the following members: (A)Individuals appointed by the Secretary to represent—
 (i)large volume manufacturers of lithium ion and lithium metal cells and batteries; (ii)domestic manufacturers of lithium ion and lithium metal batteries or battery packs;
 (iii)manufacturers of consumer products powered by lithium ion and lithium metal batteries; (iv)manufacturers of vehicles powered by lithium ion and lithium metal batteries;
 (v)marketers of products powered by lithium ion and lithium metal batteries; (vi)cargo air service providers based in the United States;
 (vii)passenger air service providers based in the United States; (viii)pilots and employees of air service providers described in clauses (vi) and (vii);
 (ix)shippers of lithium ion and lithium metal batteries for air transportation; (x)manufacturers of battery-powered medical devices or batteries used in medical devices; and
 (xi)employees of the Department of Transportation, including employees of the Federal Aviation Administration and the Pipeline and Hazardous Materials Safety Administration.
 (B)Representatives of such other Government departments and agencies as the Secretary determines appropriate.
 (C)Any other individuals the Secretary determines are appropriate to comply with Federal law. (4)Report (A)In generalNot later than 180 days after the establishment of the Committee, the Committee shall submit to the Secretary and the appropriate committees of Congress a report that—
 (i)describes and evaluates the steps being taken in the private sector and by international regulatory authorities to implement and enforce requirements relating to the safe transportation by air of bulk shipments of lithium ion cells and batteries; and
 (ii)identifies any areas of enforcement or regulatory requirements for which there is consensus that greater attention is needed.
 (B)Independent statementsEach member of the Committee shall be provided an opportunity to submit an independent statement of views with the report submitted pursuant to subparagraph (A).
								(5)Meetings
 (A)In generalThe Committee shall meet at the direction of the Secretary and at least twice a year. (B)Preparation for ICAO meetingsNotwithstanding subparagraph (A), the Secretary shall convene a meeting of the Committee in connection with and in advance of each meeting of the International Civil Aviation Organization, or any of its panels or working groups, addressing the safety of air transportation of lithium ion and lithium metal batteries to brief Committee members on positions to be taken by the United States at such meeting and provide Committee members a meaningful opportunity to comment.
 (6)TerminationThe Committee shall terminate on the date that is 6 years after the date on which the Committee is established.
 (7)Termination of future of aviation advisory committeeThe Future of Aviation Advisory Committee shall terminate on the date on which the lithium ion battery air safety advisory committee is established.
							(e)Cooperative efforts to ensure compliance with safety regulations
 (1)In generalThe Secretary of Transportation, in coordination with appropriate Federal agencies, shall carry out cooperative efforts to ensure that shippers who offer lithium ion and lithium metal batteries for air transport to or from the United States comply with U.S. Hazardous Materials Regulations and ICAO Technical Instructions.
 (2)Cooperative effortsThe cooperative efforts the Secretary shall carry out pursuant to paragraph (1) include the following:
 (A)Encouraging training programs at locations outside the United States from which substantial cargo shipments of lithium ion or lithium metal batteries originate for manufacturers, freight forwarders, and other shippers and potential shippers of lithium ion and lithium metal batteries.
 (B)Working with Federal, regional, and international transportation agencies to ensure enforcement of U.S. Hazardous Materials Regulations and ICAO Technical Instructions with respect to shippers who offer noncompliant shipments of lithium ion and lithium metal batteries.
 (C)Sharing information, as appropriate, with Federal, regional, and international transportation agencies regarding noncompliant shipments.
 (D)Pursuing a joint effort with the international aviation community to develop a process to obtain assurances that appropriate enforcement actions are taken to reduce the likelihood of noncompliant shipments, especially with respect to jurisdictions in which enforcement activities historically have been limited.
 (E)Providing information in brochures and on the internet in appropriate foreign languages and dialects that describes the actions required to comply with U.S. Hazardous Materials Regulations and ICAO Technical Instructions.
 (F)Developing joint efforts with the international aviation community to promote a better understanding of the requirements of and methods of compliance with U.S. Hazardous Materials Regulations and ICAO Technical Instructions.
 (3)ReportingNot later than 120 days after the date of enactment of this Act, and annually thereafter for 2 years, the Secretary shall submit to the appropriate committees of Congress a report on compliance with the policy set forth in subsection (e) and the cooperative efforts carried out, or planned to be carried out, under this subsection.
 (f)Packaging improvementsNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with interested stakeholders, shall submit to the appropriate committees of Congress an evaluation of current practices for the packaging of lithium ion batteries and cells for air transportation, including recommendations, if any, to improve the packaging of such batteries and cells for air transportation in a safe, efficient, and cost-effective manner.
						(g)Department of transportation policy on international representation
 (1)In generalIt shall be the policy of the Department of Transportation to support the participation of industry and labor stakeholders in all panels and working groups of the dangerous goods panel of the ICAO and any other international test or standard setting organization that considers proposals on the safety or transportation of lithium ion and lithium metal batteries in which the United States participates.
 (2)ParticipationThe Secretary of Transportation shall request that as part of the ICAO deliberations in the dangerous goods panel on these issues, that appropriate experts on issues under consideration be allowed to participate.
 (h)DefinitionsIn this section, the following definitions apply: (1)ICAO technical instructionsThe term ICAO Technical Instructions has the meaning given that term in section 828(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note).
 (2)U.S. Hazardous Materials RegulationsThe term U.S. Hazardous Materials Regulations means the regulations in parts 100 through 177 of title 49, Code of Federal Regulations (including amendments adopted after the date of enactment of this Act).
							334.Runway safety
 (a)In generalNot later than 6 months after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on improving runway safety.
 (b)ContentsIn the report required under this section, the Administrator shall— (1)review the relative benefits and risks of requiring the use of runway awareness and advisory systems in turbine-powered airplanes with a maximum takeoff weight greater than 19,000 pounds;
 (2)review systems capable of detecting wrong-surface alignment to determine whether the capability exists to detect imminent wrong-surface landings at each airport where such a system is in use;
 (3)describe information gathered from the use of the Airport Surface Surveillance Capability system at San Francisco International Airport since July 2017;
 (4)assess available technologies to determine whether it is feasible, cost-effective, and appropriate to install and deploy, at any airport, systems to provide a direct warning capability to flight crews or air traffic controllers, or both, of potential runway incursions; and
 (5)describe FAA efforts to develop metrics that would allow the FAA to determine whether runway incursions are increasing and to assess the effectiveness of implemented runway safety initiatives.
 (c)ConsultationThe Administrator shall consult with the National Transportation Safety Board in developing the report required under this section.
						335.Flight attendant duty period limitations and rest requirements
						(a)Modification of final rule
 (1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation shall modify the final rule of the Federal Aviation Administration published in the Federal Register on August 19, 1994 (59 Fed. Reg. 42974; relating to flight attendant duty period limitations and rest requirements) in accordance with the requirements of this subsection.
 (2)ContentsThe final rule, as modified under paragraph (1), shall ensure that— (A)a flight attendant scheduled to a duty period of 14 hours or less is given a scheduled rest period of at least 10 consecutive hours; and
 (B)the rest period is not reduced under any circumstances. (b)Fatigue risk management plan (1)Submission of plan by part 121 air carriersNot later than 90 days after the date of enactment of this Act, each air carrier operating under part 121 of title 14, Code of Federal Regulations (in this section referred to as a part 121 air carrier), shall submit to the Administrator of the Federal Aviation Administration for review and acceptance a fatigue risk management plan for the carrier’s flight attendants.
 (2)Contents of planA fatigue risk management plan submitted by a part 121 air carrier under paragraph (1) shall include the following:
 (A)Current flight time and duty period limitations. (B)A rest scheme consistent with such limitations that enables the management of flight attendant fatigue, including annual training to increase awareness of—
 (i)fatigue; (ii)the effects of fatigue on flight attendants; and
 (iii)fatigue countermeasures. (C)Development and use of a methodology that continually assesses the effectiveness of implementation of the plan, including the ability of the plan—
 (i)to improve alertness; and (ii)to mitigate performance errors.
 (3)ReviewNot later than 1 year after the date of enactment of this Act, the Administrator shall review and accept or reject each fatigue risk management plan submitted under this subsection. If the Administrator rejects a plan, the Administrator shall provide suggested modifications for resubmission of the plan.
							(4)Plan updates
 (A)In generalA part 121 air carrier shall update its fatigue risk management plan under paragraph (1) every 2 years and submit the update to the Administrator for review and acceptance.
 (B)ReviewNot later than 1 year after the date of submission of a plan update under subparagraph (A), the Administrator shall review and accept or reject the update. If the Administrator rejects an update, the Administrator shall provide suggested modifications for resubmission of the update.
 (5)ComplianceA part 121 air carrier shall comply with the fatigue risk management plan of the air carrier that is accepted by the Administrator under this subsection.
 (6)Civil penaltiesA violation of this subsection by a part 121 air carrier shall be treated as a violation of chapter 447 of title 49, United States Code, for purposes of the application of civil penalties under chapter 463 of that title.
							336.Secondary cockpit barriers
 (a)Short titleThis section may be cited as the Saracini Aviation Safety Act of 2018. (b)RequirementNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall issue an order requiring installation of a secondary cockpit barrier on each new aircraft that is manufactured for delivery to a passenger air carrier in the United States operating under the provisions of part 121 of title 14, Code of Federal Regulations.
						337.Aircraft cabin evacuation procedures
 (a)ReviewThe Administrator of the Federal Aviation Administration shall review— (1)evacuation certification of transport-category aircraft used in air transportation, with regard to—
 (A)emergency conditions, including impacts into water; (B)crew procedures used for evacuations under actual emergency conditions;
 (C)any relevant changes to passenger demographics and legal requirements, including the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), that affect emergency evacuations; and
 (D)any relevant changes to passenger seating configurations, including changes to seat width, padding, reclining, size, pitch, leg room, and aisle width; and
 (2)recent accidents and incidents in which passengers evacuated such aircraft. (b)Consultation; review of dataIn conducting the review under subsection (a), the Administrator shall—
 (1)consult with the National Transportation Safety Board, transport-category aircraft manufacturers, air carriers, and other relevant experts and Federal agencies, including groups representing passengers, airline crew members, maintenance employees, and emergency responders; and
 (2)review relevant data with respect to evacuation certification of transport-category aircraft. (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the results of the review under subsection (a) and related recommendations, if any, including recommendations for revisions to the assumptions and methods used for assessing evacuation certification of transport-category aircraft.
 338.Sense of CongressIt is the sense of Congress that— (1)each air carrier should have in place policies and procedures to address sexual misconduct, including policies and procedures to—
 (B)facilitate the reporting of sexual misconduct to appropriate law enforcement agencies; (C)communicate to personnel and passengers of the air carrier the rights of such individuals with respect to sexual misconduct;
 (D)train personnel of the air carrier to recognize and respond appropriately to, and to notify the appropriate law enforcement agency of, sexual misconduct; and
 (E)ensure other appropriate actions are undertaken to respond effectively to sexual misconduct; and (2)individuals who perpetrate sexual misconduct should be held accountable under all applicable Federal and State laws.
						339.Civil penalties for interference
 (a)Interference with cabin or flight crewSection 46318(a) of title 49, United States Code, is amended— (1)by inserting or sexually after physically each place it appears; and
 (2)by striking $25,000 and inserting $35,000. 339A.National in-flight sexual misconduct task force (a)Establishment of task forceThe Secretary of Transportation shall establish a task force, to be known as the National In-Flight Sexual Misconduct Task Force (referred to in this section as Task Force) to—
 (1)review current practices, protocols and requirements of air carriers in responding to allegations of sexual misconduct by passengers onboard aircraft, including training, reporting and data collection; and
 (2)provide recommendations on training, reporting and data collection regarding allegations of sexual misconduct occurring on passenger airline flights that are informed by the review of information described in paragraph (1) and subsection (c)(5) on passengers who have experienced sexual misconduct onboard aircraft.
 (b)MembershipThe Task Force shall be composed of, at a minimum, representatives from— (1)Department of Transportation;
 (2)Department of Justice, including the Federal Bureau of Investigation, Office of Victims for Crimes, and the Office on Violence Against Women;
 (3)National organizations that specialize in providing services to sexual assault victims; (4)labor organizations that represent flight attendants;
 (5)labor organizations that represent pilots; (6)airports;
 (7)air carriers; (8)State and local law enforcement agencies; and
 (9)such other Federal agencies and stakeholder organizations as the Secretary of Transportation considers appropriate.
 (c)Purpose of task forceThe purpose of the Task Force shall be to— (1)issue recommendations for addressing allegations of sexual misconduct by passengers onboard aircraft, including airline employee and contractor training;
 (2)issue recommendations on effective ways for passengers involved in incidents of alleged sexual misconduct to report such allegation of sexual misconduct;
 (3)issue recommendations on how to most effectively provide data on instances of alleged sexual misconduct onboard aircraft and to whom the data collected should be reported in a manner that protects the privacy and confidentiality of individuals involved in incidents of alleged sexual misconduct and precludes the release of data that publically identifies an individual air carrier to enable better understanding of the frequency and severity of such misconduct;
 (4)issue recommendations for flight attendants, pilots, and other appropriate airline personnel on law enforcement notification in incidents of alleged sexual misconduct;
 (5)review and utilize first-hand accounts from passengers who have experienced sexual misconduct onboard aircraft; and
 (6)other matters deemed necessary by the Task Force. (d)ReportNot later than 1 year after the date of enactment of this Act, the Task Force shall submit a report with its recommendations and findings developed pursuant to subsection (c) to the Secretary of Transportation.
 (e)PlanNot later than 180 days after receiving the report required under subsection (d) the Secretary of Transportation, in coordination with relevant federal agencies, shall submit to appropriate committees of Congress a plan to address the recommendations in the report required under subsection (d). The Secretary of Transportation shall make changes to guidance, policies and regulations, as necessary, within 1 year of submitting the plan required in this subsection.
 (f)RegulationsNot later than 1 year after submitting the plan required in this subsection, the Secretary of Transportation may issue regulations as deemed necessary to require each air carrier and other covered entity to develop a policy concerning sexual misconduct in accordance with the recommendations and findings of the Task Force under subsection (c).
 (g)SunsetThe Task Force established pursuant to subsection (a) shall terminate upon the submission of the report pursuant to subsection (d).
						339B.Reporting process for sexual misconduct onboard aircraft
 (a)In generalNot later than two years after the date of the enactment of this Act, the Attorney General, in coordination with relevant Federal agencies, shall establish a streamlined process, based on the plan required under section 339A(e) of this Act, for individuals involved in incidents of alleged sexual misconduct onboard aircraft to report such allegations of sexual misconduct to law enforcement in a manner that protects the privacy and confidentiality of individuals involved in such allegations.
 (b)Availability of reporting processThe process for reporting established under subsection (a) shall be made available to the public on the primary Internet websites of—
 (1)the Office for Victims of Crime and the Office on Violence Against Women of the Department of Justice;
 (2)the Federal Bureau of Investigation; and (3)the Department of Transportation.
							BUnmanned Aircraft Systems
					341.Definitions; Integration of civil unmanned aircraft systems into national airspace system
 (a)In generalPart A of subtitle VII of title 49, United States Code, is amended by inserting after chapter 447 the following:
							
								448Unmanned aircraft systems
									
										Sec.
										44801. Definitions.
										44802. Integration of civil unmanned aircraft systems into national airspace system.
 44801.DefinitionsIn this chapter, the following definitions apply: (1)Actively tethered unmanned aircraft systemThe term actively tethered unmanned aircraft system means an unmanned aircraft system in which the unmanned aircraft component—
 (A)weighs 4.4 pounds or less, including payload but not including the tether; (B)is physically attached to a ground station with a taut, appropriately load-rated tether that provides continuous power to the unmanned aircraft and is unlikely to be separated from the unmanned aircraft; and
 (C)is controlled and retrieved by such ground station through physical manipulation of the tether. (2)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (3)ArcticThe term Arctic means the United States zone of the Chukchi Sea, Beaufort Sea, and Bering Sea north of the Aleutian chain.
 (4)Certificate of waiver; certificate of authorizationThe terms certificate of waiver and certificate of authorization mean a Federal Aviation Administration grant of approval for a specific flight operation. (5)Counter-UAS systemThe term counter-UAS system means a system or device capable of lawfully and safely disabling, disrupting, or seizing control of an unmanned aircraft or unmanned aircraft system.
 (6)Permanent areasThe term permanent areas means areas on land or water that provide for launch, recovery, and operation of small unmanned aircraft.
 (7)Public unmanned aircraft systemThe term public unmanned aircraft system means an unmanned aircraft system that meets the qualifications and conditions required for operation of a public aircraft.
 (8)Sense and avoid capabilityThe term sense and avoid capability means the capability of an unmanned aircraft to remain a safe distance from and to avoid collisions with other airborne aircraft, structures on the ground, and other objects.
 (9)Small unmanned aircraftThe term small unmanned aircraft means an unmanned aircraft weighing less than 55 pounds, including the weight of anything attached to or carried by the aircraft.
 (10)Test rangeThe term test range means a defined geographic area where research and development are conducted as authorized by the Administrator of the Federal Aviation Administration, and includes any of the 6 test ranges established by the Administrator under section 332(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), as in effect on the day before the date of enactment of the FAA Reauthorization Act of 2018, and any public entity authorized by the Federal Aviation Administration as an unmanned aircraft system flight test center before January 1, 2009.
 (11)Unmanned aircraftThe term unmanned aircraft means an aircraft that is operated without the possibility of direct human intervention from within or on the aircraft.
 (12)Unmanned aircraft systemThe term unmanned aircraft system means an unmanned aircraft and associated elements (including communication links and the components that control the unmanned aircraft) that are required for the operator to operate safely and efficiently in the national airspace system.
 (13)UTMThe term UTM means an unmanned aircraft system traffic management system or service. 44802.Integration of civil unmanned aircraft systems into national airspace system (a)Required Planning for Integration (1)Comprehensive planNot later than November 10, 2012, the Secretary of Transportation, in consultation with representatives of the aviation industry, Federal agencies that employ unmanned aircraft systems technology in the national airspace system, and the unmanned aircraft systems industry, shall develop a comprehensive plan to safely accelerate the integration of civil unmanned aircraft systems into the national airspace system.
 (2)Contents of planThe plan required under paragraph (1) shall contain, at a minimum, recommendations or projections on—
 (A)the rulemaking to be conducted under subsection (b), with specific recommendations on how the rulemaking will—
 (i)define the acceptable standards for operation and certification of civil unmanned aircraft systems; (ii)ensure that any civil unmanned aircraft system includes a sense-and-avoid capability; and
 (iii)establish standards and requirements for the operator and pilot of a civil unmanned aircraft system, including standards and requirements for registration and licensing;
 (B)the best methods to enhance the technologies and subsystems necessary to achieve the safe and routine operation of civil unmanned aircraft systems in the national airspace system;
 (C)a phased-in approach to the integration of civil unmanned aircraft systems into the national airspace system;
 (D)a timeline for the phased-in approach described under subparagraph (C); (E)creation of a safe airspace designation for cooperative manned and unmanned flight operations in the national airspace system;
 (F)establishment of a process to develop certification, flight standards, and air traffic requirements for civil unmanned aircraft systems at test ranges where such systems are subject to testing;
 (G)the best methods to ensure the safe operation of civil unmanned aircraft systems and public unmanned aircraft systems simultaneously in the national airspace system; and
 (H)incorporation of the plan into the annual NextGen Implementation Plan document (or any successor document) of the Federal Aviation Administration.
 (3)DeadlineThe plan required under paragraph (1) shall provide for the safe integration of civil unmanned aircraft systems into the national airspace system as soon as practicable, but not later than September 30, 2015.
 (4)Report to CongressNot later than February 14, 2013, the Secretary shall submit to Congress a copy of the plan required under paragraph (1).
 (5)RoadmapNot later than February 14, 2013, the Secretary shall approve and make available in print and on the Administration’s internet website a 5-year roadmap for the introduction of civil unmanned aircraft systems into the national airspace system, as coordinated by the Unmanned Aircraft Program Office of the Administration. The Secretary shall update, in coordination with the Administrator of the National Aeronautics and Space Administration (NASA) and relevant stakeholders, including those in industry and academia, the roadmap annually. The roadmap shall include, at a minimum—
 (A)cost estimates, planned schedules, and performance benchmarks, including specific tasks, milestones, and timelines, for unmanned aircraft systems integration into the national airspace system, including an identification of—
 (i)the role of the unmanned aircraft systems test ranges established under subsection (c) and the Unmanned Aircraft Systems Center of Excellence;
 (ii)performance objectives for unmanned aircraft systems that operate in the national airspace system; and
 (iii)research and development priorities for tools that could assist air traffic controllers as unmanned aircraft systems are integrated into the national airspace system, as appropriate;
 (B)a description of how the Administration plans to use research and development, including research and development conducted through NASA’s Unmanned Aircraft Systems Traffic Management initiatives, to accommodate, integrate, and provide for the evolution of unmanned aircraft systems in the national airspace system;
 (C)an assessment of critical performance abilities necessary to integrate unmanned aircraft systems into the national airspace system, and how these performance abilities can be demonstrated; and
 (D)an update on the advancement of technologies needed to integrate unmanned aircraft systems into the national airspace system, including decisionmaking by adaptive systems, such as sense-and-avoid capabilities and cyber physical systems security.
 (b)RulemakingNot later than 18 months after the date on which the plan required under subsection (a)(1) is submitted to Congress under subsection (a)(4), the Secretary shall publish in the Federal Register—
 (1)a final rule on small unmanned aircraft systems that will allow for civil operation of such systems in the national airspace system, to the extent the systems do not meet the requirements for expedited operational authorization under section 44807;
 (2)a notice of proposed rulemaking to implement the recommendations of the plan required under subsection (a)(1), with the final rule to be published not later than 16 months after the date of publication of the notice; and
 (3)an update to the Administration’s most recent policy statement on unmanned aircraft systems, contained in Docket No. FAA–2006–25714.
											.
						(b)Technical and conforming amendments
 (1)Table of chaptersThe table of chapters for subtitle VII of title 49, United States Code, is amended by inserting after the item relating to chapter 447 the following:
								
									
										448. Unmanned aircraft systems44801. 
 (2)RepealSection 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act are repealed.
							342.Update of FAA comprehensive plan
 (a)In generalNot later than 270 days after the date of enactment of this Act, the Secretary of Transportation shall update the comprehensive plan described in section 44802 of title 49, United States Code, to develop a concept of operations for the integration of unmanned aircraft into the national airspace system.
 (b)ConsiderationsIn carrying out the update under subsection (a), the Secretary shall consider, at a minimum— (1)the potential use of UTM and other technologies to ensure the safe and lawful operation of unmanned aircraft in the national airspace system;
 (2)the appropriate roles, responsibilities, and authorities of government agencies and the private sector in identifying and reporting unlawful or harmful operations and operators of unmanned aircraft;
 (3)the use of models, threat assessments, probabilities, and other methods to distinguish between lawful and unlawful operations of unmanned aircraft; and
 (4)appropriate systems, training, intergovernmental processes, protocols, and procedures to mitigate risks and hazards posed by unlawful or harmful operations of unmanned aircraft systems.
 (c)ConsultationThe Secretary shall carry out the update under subsection (a) in consultation with representatives of the aviation industry, Federal agencies that employ unmanned aircraft systems technology in the national airspace system, and the unmanned aircraft systems industry.
 (d)Program alignment reportNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress, a report that describes a strategy to—
 (1)avoid duplication; (2)leverage capabilities learned across programs;
 (3)support the safe integration of UAS into the national airspace; and (4)systematically and timely implement or execute—
 (A)commercially-operated Low Altitude Authorization and Notification Capability; (B)the Unmanned Aircraft System Integration Pilot Program; and
 (C)the Unmanned Traffic Management Pilot Program. 343.Unmanned aircraft test ranges (a)In generalChapter 448 of title 49, United States Code, as added by this Act, is further amended by adding at the end the following:
							
								44803.Unmanned aircraft test ranges
 (a)In generalThe Administrator of the Federal Aviation Administration shall carry out and update, as appropriate, a program for the use of the test ranges to facilitate the safe integration of unmanned aircraft systems into the national airspace system.
 (b)Program requirementsIn carrying out the program under subsection (a), the Administrator shall— (1)designate airspace for safely testing the integration of unmanned flight operations in the national airspace system;
 (2)develop operational standards and air traffic requirements for unmanned flight operations at test ranges;
 (3)coordinate with, and leverage the resources of, the National Aeronautics and Space Administration and the Department of Defense;
 (4)address both civil and public unmanned aircraft systems; (5)ensure that the program is coordinated with relevant aspects of the Next Generation Air Transportation System;
 (6)provide for verification of the safety of unmanned aircraft systems and related navigation procedures as it relates to continued development of standards for integration into the national airspace system;
 (7)engage test range operators, as necessary and within available resources, in projects for research, development, testing, and evaluation of unmanned aircraft systems to facilitate the Federal Aviation Administration’s development of standards for the safe integration of unmanned aircraft into the national airspace system, which may include solutions for—
 (A)developing and enforcing geographic and altitude limitations; (B)providing for alerts by the manufacturer of an unmanned aircraft system regarding any hazards or limitations on flight, including prohibition on flight as necessary;
 (C)sense and avoid capabilities; (D)beyond-visual-line-of-sight operations, nighttime operations, operations over people, operation of multiple small unmanned aircraft systems, and unmanned aircraft systems traffic management, or other critical research priorities; and
 (E)improving privacy protections through the use of advances in unmanned aircraft systems technology; (8)coordinate periodically with all test range operators to ensure test range operators know which data should be collected, what procedures should be followed, and what research would advance efforts to safely integrate unmanned aircraft systems into the national airspace system;
 (9)streamline to the extent practicable the approval process for test ranges when processing unmanned aircraft certificates of waiver or authorization for operations at the test sites;
 (10)require each test range operator to protect proprietary technology, sensitive data, or sensitive research of any civil or private entity when using that test range without the need to obtain an experimental or special airworthiness certificate;
 (11)allow test range operators to receive Federal funding, other than from the Federal Aviation Administration, including in-kind contributions, from test range participants in the furtherance of research, development, and testing objectives.
 (c)WaiversIn carrying out this section the Administrator may waive the requirements of section 44711 of title 49, United States Code, including related regulations, to the extent consistent with aviation safety.
 (d)Review of operations by test range operatorsThe operator of each test range under subsection (a) shall— (1)review the operations of unmanned aircraft systems conducted at the test range, including—
 (A)ongoing or completed research; and (B)data regarding operations by private and public operators; and
 (2)submit to the Administrator, in such form and manner as specified by the Administrator, the results of the review, including recommendations to further enable private research and development operations at the test ranges that contribute to the Federal Aviation Administration’s safe integration of unmanned aircraft systems into the national airspace system, on a quarterly basis until the program terminates.
 (e)TestingThe Secretary of Transportation may authorize an operator of a test range described in subsection (a) to administer testing requirements established by the Administrator for unmanned aircraft systems operations.
 (f)Collaborative research and development agreementsThe Administrator may use the other transaction authority under section 106(l)(6) and enter into collaborative research and development agreements, to direct research related to unmanned aircraft systems, including at any test range under subsection (a), and in coordination with the Center of Excellence for Unmanned Aircraft Systems.
 (g)Use of center of excellence for unmanned aircraft systemsThe Administrator, in carrying out research necessary to implement the consensus safety standards requirements in section 44805 shall, to the maximum extent practicable, leverage the research and testing capacity and capabilities of the Center of Excellence for Unmanned Aircraft Systems and the test ranges.
 (h)TerminationThe program under this section shall terminate on September 30, 2023.. (b)Table of contentsThe table of contents for chapter 448, as added by this Act, is further amended by adding at the end the following:
							
								
									44803. Unmanned aircraft system test ranges..
						344.Small unmanned aircraft in the Arctic
 (a)In generalChapter 448 of title 49, United States Code, as added by this Act, is further amended by adding at the end the following:
							
								44804.Small unmanned aircraft in the Arctic
 (a)In generalThe Secretary of Transportation shall develop a plan and initiate a process to work with relevant Federal agencies and national and international communities to designate permanent areas in the Arctic where small unmanned aircraft may operate 24 hours per day for research and commercial purposes.
 (b)Plan contentsThe plan under subsection (a) shall include the development of processes to facilitate the safe operation of small unmanned aircraft beyond the visual line of sight.
 (c)RequirementsEach permanent area designated under subsection (a) shall enable over-water flights from the surface to at least 2,000 feet in altitude, with ingress and egress routes from selected coastal launch sites.
 (d)AgreementsTo implement the plan under subsection (a), the Secretary may enter into an agreement with relevant national and international communities.
									(e)Aircraft approval
 (1)In generalSubject to paragraph (2), not later than 1 year after the entry into force of an agreement necessary to effectuate the purposes of this section, the Secretary shall work with relevant national and international communities to establish and implement a process for approving the use of a small unmanned aircraft in the designated permanent areas in the Arctic without regard to whether the small unmanned aircraft is used as a public aircraft, a civil aircraft, or a model aircraft.
 (2)Existing processThe Secretary may implement an existing process to meet the requirements under paragraph (1).. (b)Table of contentsThe table of contents for chapter 448 of title 49, United States Code, as added by this Act, is further amended by adding at the end the following:
							
								
									44804. Small unmanned aircraft in the Arctic..
						345.Small unmanned aircraft safety standards
 (a)In generalChapter 448 of title 49, United States Code, as added by this Act, is further amended by adding at the end the following:
							
								44805.Small Unmanned aircraft safety standards
 (a)FAA process for acceptance and authorizationThe Administrator of the Federal Aviation Administration shall establish a process for— (1)accepting risk-based consensus safety standards related to the design, production, and modification of small unmanned aircraft systems;
 (2)authorizing the operation of small unmanned aircraft system make and model designed, produced, or modified in accordance with the consensus safety standards accepted under paragraph (1);
 (3)authorizing a manufacturer to self-certify a small unmanned aircraft system make or model that complies with consensus safety standards accepted under paragraph (1); and
 (4)certifying a manufacturer of small unmanned aircraft systems, or an employee of such manufacturer, that has demonstrated compliance with the consensus safety standards accepted under paragraph (1) and met any other qualifying criteria, as determined by the Administrator, to alternatively satisfy the requirements of paragraph (1).
 (b)ConsiderationsBefore accepting consensus safety standards under subsection (a), the Administrator of the Federal Aviation Administration shall consider the following:
 (1)Technologies or standards related to geographic limitations, altitude limitations, and sense and avoid capabilities.
 (2)Using performance-based requirements. (3)Assessing varying levels of risk posed by different small unmanned aircraft systems and their operation and tailoring performance-based requirements to appropriately mitigate risk.
 (4)Predetermined action to maintain safety in the event that a communications link between a small unmanned aircraft and its operator is lost or compromised.
 (5)Detectability and identifiability to pilots, the Federal Aviation Administration, and air traffic controllers, as appropriate.
 (6)Means to prevent tampering with or modification of any system, limitation, or other safety mechanism or standard under this section or any other provision of law, including a means to identify any tampering or modification that has been made.
 (7)Consensus identification standards under section 2202 of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 615).
 (8)To the extent not considered previously by the consensus body that crafted consensus safety standards, cost-benefit and risk analyses of consensus safety standards that may be accepted pursuant to subsection (a) for newly designed small unmanned aircraft systems.
 (9)Applicability of consensus safety standards to small unmanned aircraft systems that are not manufactured commercially.
 (10)Any technology or standard related to small unmanned aircraft systems that promotes aviation safety.
 (11)Any category of unmanned aircraft systems that should be exempt from the consensus safety standards based on risk factors.
 (e)Nonapplicability of other lawsThe process for authorizing the operation of small unmanned aircraft systems under subsection (a) may allow for operation of any applicable small unmanned aircraft systems within the national airspace system without requiring—
 (1)airworthiness certification requirements under section 44704 of this title; or (2)type certification under part 21 of title 14, Code of Federal Regulations.
 (f)RevocationThe Administrator may suspend or revoke the authorizations in subsection (a) if the Administrator determines that the manufacturer or the small unmanned aircraft system is no longer in compliance with the standards accepted by the Administrator under subsection (a)(1) or with the manufacturer’s statement of compliance under subsection (h).
 (g)RequirementsWith regard to an authorization under the processes in subsection (a), the Administrator may require a manufacturer of small unmanned aircraft systems to provide the Federal Aviation Administration with the following:
 (1)The aircraft system’s operating instructions. (2)The aircraft system’s recommended maintenance and inspection procedures.
 (3)The manufacturer’s statement of compliance described in subsection (h). (4)Upon request, a sample aircraft to be inspected by the Federal Aviation Administration to ensure compliance with the consensus safety standards accepted by the Administrator under subsection (a).
 (h)Manufacturer’s statement of compliance for small UASA manufacturer’s statement of compliance shall— (1)identify the aircraft make, model, range of serial numbers, and any applicable consensus safety standards used and accepted by the Administrator;
 (2)state that the aircraft make and model meets the provisions of the consensus safety standards identified in paragraph (1);
 (3)state that the aircraft make and model conforms to the manufacturer’s design data and is manufactured in a way that ensures consistency across units in the production process in order to meet the applicable consensus safety standards accepted by the Administrator;
 (4)state that the manufacturer will make available to the Administrator, operators, or customers— (A)the aircraft’s operating instructions, which conform to the consensus safety standards identified in paragraph (1); and
 (B)the aircraft’s recommended maintenance and inspection procedures, which conform to the consensus safety standards identified in paragraph (1);
 (5)state that the manufacturer will monitor safety-of-flight issues and take action to ensure it meets the consensus safety standards identified in paragraph (1) and report these issues and subsequent actions to the Administrator;
 (6)state that at the request of the Administrator, the manufacturer will provide reasonable access for the Administrator to its facilities for the purposes of overseeing compliance with this section; and
 (7)state that the manufacturer, in accordance with the consensus safety standards accepted by the Federal Aviation Administration, has—
 (A)ground and flight tested random samples of the aircraft; (B)found the sample aircraft performance acceptable; and
 (C)determined that the make and model of aircraft is suitable for safe operation. (i)Prohibitions (1)False statements of complianceIt shall be unlawful for any person to knowingly submit a statement of compliance described in subsection (h) that is fraudulent or intentionally false.
 (2)Introduction into interstate commerceUnless the Administrator determines operation of an unmanned aircraft system may be conducted without an airworthiness certificate or permission, authorization, or approval under subsection (a), it shall be unlawful for any person to knowingly introduce or deliver for introduction into interstate commerce any small unmanned aircraft system that is manufactured after the date that the Administrator accepts consensus safety standards under this section unless—
 (A)the make and model has been authorized for operation under subsection (a); or (B)the aircraft has alternatively received design and production approval issued by the Federal Aviation Administration.
 (j)ExclusionsThe Administrator may exempt from the requirements of this section small unmanned aircraft systems that are not capable of navigating beyond the visual line of sight of the operator through advanced flight systems and technology, if the Administrator determines that such an exemption does not pose a risk to the safety of the national airspace system..
 (b)Unmanned aircraft systems research facilityThe Center of Excellence for Unmanned Aircraft Systems shall establish an unmanned aircraft systems research facility to study appropriate safety standards for unmanned aircraft systems and to validate such standards, as directed by the Administrator of the Federal Aviation Administration, consistent with section 44805 of title 49, United States Code, as added by this section.
 (c)Table of contentsThe table of contents for chapter 448 of title 49, United States Code, as added by this Act, is further amended by adding at the end the following:
							
								
									44805. Small unmanned aircraft safety standards..
						346.Public unmanned aircraft systems
 (a)In generalChapter 448 of title 49, United States Code, as added by this Act, is further amended by adding at the end the following:
							
								44806.Public unmanned aircraft systems
 (a)GuidanceThe Secretary of Transportation shall issue guidance regarding the operation of a public unmanned aircraft system—
 (1)to streamline and expedite the process for the issuance of a certificate of authorization or a certificate of waiver;
 (2)to facilitate the capability of public agencies to develop and use test ranges, subject to operating restrictions required by the Federal Aviation Administration, to test and operate public unmanned aircraft systems; and
 (3)to provide guidance on a public agency's responsibilities when operating an unmanned aircraft without a civil airworthiness certificate issued by the Administration.
										(b)Agreements with government agencies
 (1)In generalThe Secretary shall enter into an agreement with each appropriate public agency to simplify the process for issuing a certificate of waiver or a certificate of authorization with respect to an application for authorization to operate a public unmanned aircraft system in the national airspace system.
 (2)ContentsAn agreement under paragraph (1) shall— (A)with respect to an application described in paragraph (1)—
 (i)provide for an expedited review of the application; (ii)require a decision by the Administrator on approval or disapproval not later than 60 business days after the date of submission of the application; and
 (iii)allow for an expedited appeal if the application is disapproved; (B)allow for a one-time approval of similar operations carried out during a fixed period of time; and
 (C)allow a government public safety agency to operate an unmanned aircraft weighing 4.4 pounds or less if that unmanned aircraft is operated—
 (i)within or beyond the visual line of sight of the operator; (ii)less than 400 feet above the ground;
 (iii)during daylight conditions; (iv)within Class G airspace; and
 (v)outside of 5 statute miles from any airport, heliport, seaplane base, spaceport, or other location with aviation activities.
												(c)Public actively tethered unmanned aircraft systems
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall permit the use of, and may issue guidance regarding, the use of public actively tethered unmanned aircraft systems that are—
 (A)operated at an altitude of less than 150 feet above ground level; (B)operated—
 (i)within class G airspace; or (ii)at or below the ceiling depicted on the Federal Aviation Administration’s published UAS facility maps for class B, C, D, or E surface area airspace;
 (C)not flown directly over non-participating persons; (D)operated within visual line of sight of the operator; and
 (E)operated in a manner that does not interfere with and gives way to any other aircraft. (2)RequirementsPublic actively tethered unmanned aircraft systems may be operated —
 (A)without any requirement to obtain a certificate of authorization, certificate of waiver, or other approval by the Federal Aviation Administration;
 (B)without requiring airman certification under section 44703 of this title or any rule or regulation relating to airman certification; and
 (C)without requiring airworthiness certification under section 44704 of this title or any rule or regulation relating to aircraft certification.
 (3)Safety standardsPublic actively tethered unmanned aircraft systems operated within the scope of the guidance issued pursuant to paragraph (1) shall be exempt from the requirements of section 44805 of this title.
 (4)Savings provisionNothing in this subsection shall be construed to preclude the Administrator of the Federal Aviation Administration from issuing new regulations for public actively tethered unmanned aircraft systems in order to ensure the safety of the national airspace system.
										(d)Federal agency coordination to enhance the public health and safety capabilities of public unmanned
 aircraft systemsThe Administrator shall assist Federal civilian Government agencies that operate unmanned aircraft systems within civil-controlled airspace, in operationally deploying and integrating sense and avoid capabilities, as necessary to operate unmanned aircraft systems safely within the national airspace system.
									.
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448 of title 49, United States Code, as added by this Act, is further amended by adding at the end the following:
								
									
										44806. Public unmanned aircraft systems..
 (2)Public unmanned aircraft systemsSection 334 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
 (3)Facilitating interagency cooperationSection 2204(a) of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is amended by striking section 334(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and inserting section 44806 of title 49, United States Code.
							347.Special authority for certain unmanned aircraft systems
 (a)In generalChapter 448 of title 49, United States Code, as added by this Act, is further amended by adding at the end the following:
							
								44807.Special authority for certain unmanned aircraft systems
 (a)In generalNotwithstanding any other requirement of this chapter, the Secretary of Transportation shall use a risk-based approach to determine if certain unmanned aircraft systems may operate safely in the national airspace system notwithstanding completion of the comprehensive plan and rulemaking required by section 44802 or the guidance required by section 44806.
 (b)Assessment of unmanned aircraft systemsIn making the determination under subsection (a), the Secretary shall determine, at a minimum— (1)which types of unmanned aircraft systems, if any, as a result of their size, weight, speed, operational capability, proximity to airports and populated areas, operation over people, and operation within or beyond the visual line of sight, or operation during the day or night, do not create a hazard to users of the national airspace system or the public; and
 (2)whether a certificate under section 44703 or section 44704 of this title, or a certificate of waiver or certificate of authorization, is required for the operation of unmanned aircraft systems identified under paragraph (1) of this subsection.
 (c)Requirements for safe operationIf the Secretary determines under this section that certain unmanned aircraft systems may operate safely in the national airspace system, the Secretary shall establish requirements for the safe operation of such aircraft systems in the national airspace system, including operation related to research, development, and testing of proprietary systems.
 (d)SunsetThe authority under this section for the Secretary to determine if certain unmanned aircraft systems may operate safely in the national airspace system terminates effective September 30, 2023..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as added by this Act, is further amended by adding at the end the following:
								
									
										44807. Special authority for certain unmanned aircraft systems..
 (2)Special rules for certain unmanned aircraft systemsSection 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
							348.Carriage of property by small unmanned aircraft systems for compensation or hire
 (a)In generalChapter 448 of title 49, United States Code, as added by this Act, is further amended by adding at the end the following:
							
								44808.Carriage of property by small unmanned aircraft systems for compensation or hire
 (a)In generalNot later than 1 year after the date of enactment of the FAA Reauthorization Act of 2018, the Administrator of the Federal Aviation Administration shall update existing regulations to authorize the carriage of property by operators of small unmanned aircraft systems for compensation or hire within the United States.
 (b)ContentsAny rulemaking conducted under subsection (a) shall provide for the following: (1)Use performance-based requirements.
 (2)Consider varying levels of risk to other aircraft and to persons and property on the ground posed by different unmanned aircraft systems and their operation and tailor performance-based requirements to appropriately mitigate risk.
 (3)Consider the unique characteristics of highly automated, small unmanned aircraft systems. (4)Include requirements for the safe operation of small unmanned aircraft systems that, at a minimum, address—
 (A)airworthiness of small unmanned aircraft systems; (B)qualifications for operators and the type and nature of the operations;
 (C)operating specifications governing the type and nature of the unmanned aircraft system air carrier operations; and
 (D)the views of State, local, and tribal officials related to potential impacts of the carriage of property by operators of small unmanned aircraft systems for compensation or hire within the communities to be served.
 (5)Small UASThe Secretary may amend part 298 of title 14, Code of Federal Regulations, to update existing regulations to establish economic authority for the carriage of property by small unmanned aircraft systems for compensation or hire. Such authority shall only require—
 (A)registration with the Department of Transportation; (B)authorization from the Federal Aviation Administration to conduct operations; and
 (C)compliance with chapters 401, 411, and 417. (6)Availability of current certification processesPending completion of the rulemaking required in subsection (a) of this section, a person may seek an air carrier operating certificate and certificate of public convenience and necessity, or an exemption from such certificate, using existing processes..
 (b)Table of contentsThe table of contents for chapter 448 of title 49, United States Code, as added by this Act, is further amended by adding at the end the following:
							
								
									44808. Carriage of property by small unmanned aircraft systems for compensation or hire..
						349.Exception for limited recreational operations of unmanned aircraft
 (a)In generalChapter 448 of title 49, United States Code, as added by this Act, is further amended by adding at the end the following:
							
								44809.Exception for limited recreational operations of unmanned aircraft
 (a)In generalExcept as provided in subsection (e), and notwithstanding chapter 447 of title 49, United States Code, a person may operate a small unmanned aircraft without specific certification or operating authority from the Federal Aviation Administration if the operation adheres to all of the following limitations:
 (1)The aircraft is flown strictly for recreational purposes. (2)The aircraft is operated in accordance with or within the programming of a community-based organization’s set of safety guidelines that are developed in coordination with the Federal Aviation Administration.
 (3)The aircraft is flown within the visual line of sight of the person operating the aircraft or a visual observer co-located and in direct communication with the operator.
 (4)The aircraft is operated in a manner that does not interfere with and gives way to any manned aircraft.
 (5)In Class B, Class C, or Class D airspace or within the lateral boundaries of the surface area of Class E airspace designated for an airport, the operator obtains prior authorization from the Administrator or designee before operating and complies with all airspace restrictions and prohibitions.
 (6)In Class G airspace, the aircraft is flown from the surface to not more than 400 feet above ground level and complies with all airspace restrictions and prohibitions.
 (7)The operator has passed an aeronautical knowledge and safety test described in subsection (g) and maintains proof of test passage to be made available to the Administrator or law enforcement upon request.
 (8)The aircraft is registered and marked in accordance with chapter 441 of this title and proof of registration is made available to the Administrator or a designee of the Administrator or law enforcement upon request.
 (b)Other operationsUnmanned aircraft operations that do not conform to the limitations in subsection (a) must comply with all statutes and regulations generally applicable to unmanned aircraft and unmanned aircraft systems.
									(c)Operations at fixed sites
 (1)Operating procedure requiredPersons operating unmanned aircraft under subsection (a) from a fixed site within Class B, Class C, or Class D airspace or within the lateral boundaries of the surface area of Class E airspace designated for an airport, or a community-based organization conducting a sanctioned event within such airspace, shall make the location of the fixed site known to the Administrator and shall establish a mutually agreed upon operating procedure with the air traffic control facility.
 (2)Unmanned aircraft weighing more than 55 poundsA person may operate an unmanned aircraft weighing more than 55 pounds, including the weight of anything attached to or carried by the aircraft, under subsection (a) if—
 (A)the unmanned aircraft complies with standards and limitations developed by a community-based organization and approved by the Administrator; and
 (B)the aircraft is operated from a fixed site as described in paragraph (1). (d)Updates (1)In generalThe Administrator, in consultation with government, stakeholders, and community-based organizations, shall initiate a process to periodically update the operational parameters under subsection (a), as appropriate.
 (2)ConsiderationsIn updating an operational parameter under paragraph (1), the Administrator shall consider— (A)appropriate operational limitations to mitigate risks to aviation safety and national security, including risk to the uninvolved public and critical infrastructure;
 (B)operations outside the membership, guidelines, and programming of a community-based organization; (C)physical characteristics, technical standards, and classes of aircraft operating under this section;
 (D)trends in use, enforcement, or incidents involving unmanned aircraft systems; (E)ensuring, to the greatest extent practicable, that updates to the operational parameters correspond to, and leverage, advances in technology; and
 (F)equipage requirements that facilitate safe, efficient, and secure operations and further integrate all unmanned aircraft into the national airspace system.
 (3)Savings clauseNothing in this subsection shall be construed as expanding the authority of the Administrator to require a person operating an unmanned aircraft under this section to seek permissive authority of the Administrator, beyond that required in subsection (a) of this section, prior to operation in the national airspace system.
 (e)Statutory constructionNothing in this section shall be construed to limit the authority of the Administrator to pursue an enforcement action against a person operating any unmanned aircraft who endangers the safety of the national airspace system.
 (f)ExceptionsNothing in this section prohibits the Administrator from promulgating rules generally applicable to unmanned aircraft, including those unmanned aircraft eligible for the exception set forth in this section, relating to—
 (1)updates to the operational parameters for unmanned aircraft in subsection (a); (2)the registration and marking of unmanned aircraft;
 (3)the standards for remotely identifying owners and operators of unmanned aircraft systems and associated unmanned aircraft; and
 (4)other standards consistent with maintaining the safety and security of the national airspace system.
										(g)Aeronautical knowledge and safety test
 (1)In generalNot later than 180 days after the date of enactment of this section, the Administrator, in consultation with manufacturers of unmanned aircraft systems, other industry stakeholders, and community-based organizations, shall develop an aeronautical knowledge and safety test, which can then be administered electronically by the Administrator, a community-based organization, or a person designated by the Administrator.
 (2)RequirementsThe Administrator shall ensure the aeronautical knowledge and safety test is designed to adequately demonstrate an operator’s—
 (A)understanding of aeronautical safety knowledge; and (B)knowledge of Federal Aviation Administration regulations and requirements pertaining to the operation of an unmanned aircraft system in the national airspace system.
 (h)Community-based organization definedIn this section, the term community-based organization means a membership-based association entity that— (1)is described in section 501(c)(3) of the Internal Revenue Code of 1986;
 (2)is exempt from tax under section 501(a) of the Internal Revenue Code of 1986; (3)the mission of which is demonstrably the furtherance of model aviation;
 (4)provides a comprehensive set of safety guidelines for all aspects of model aviation addressing the assembly and operation of model aircraft and that emphasize safe aeromodelling operations within the national airspace system and the protection and safety of individuals and property on the ground, and may provide a comprehensive set of safety rules and programming for the operation of unmanned aircraft that have the advanced flight capabilities enabling active, sustained, and controlled navigation of the aircraft beyond visual line of sight of the operator;
 (5)provides programming and support for any local charter organizations, affiliates, or clubs; and (6)provides assistance and support in the development and operation of locally designated model aircraft flying sites.
 (i)Recognition of community-based organizationsIn collaboration with aeromodelling stakeholders, the Administrator shall publish an advisory circular within 180 days of the date of enactment of this section that identifies the criteria and process required for recognition of community-based organizations..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448 of title 49, United States Code, as added by this Act, is further amended by adding at the end the following:
								
									
										44809. Exception for limited recreational operations of unmanned aircraft..
 (2)RepealSection 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act are repealed.
							350.Use of unmanned aircraft systems at institutions of higher education
 (a)Educational and research purposesFor the purposes of section 44809 of title 49, United States Code, as added by this Act, a recreational purpose as distinguished in subsection (a)(1) of such section shall include an unmanned aircraft system operated by an institution of higher education for educational or research purposes.
 (b)UpdatesIn updating an operational parameter under subsection (d)(1) of such section for unmanned aircraft systems operated by an institution of higher education for educational or research purposes, the Administrator shall consider—
 (1)use of small unmanned aircraft systems and operations at an accredited institution of higher education, for educational or research purposes, as a component of the institution’s curricula or research;
 (2)the development of streamlined, risk-based operational approval for unmanned aircraft systems operated by institutions of higher education; and
 (3)the airspace and aircraft operators that may be affected by such operations at the institution of higher education.
 (c)Deadline for establishment of procedures and standardsNot later than 270 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration may establish regulations, procedures, and standards, as necessary, to facilitate the safe operation of unmanned aircraft systems operated by institutions of higher education for educational or research purposes.
 (d)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given to that term by section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (2)Educational or research purposesThe term education or research purposes, with respect to the operation of an unmanned aircraft system by an institution of higher education, includes—
 (A)instruction of students at the institution; (B)academic or research related uses of unmanned aircraft systems that have been approved by the institution, including Federal research;
 (C)activities undertaken by the institution as part of research projects, including research projects sponsored by the Federal Government; and
 (D)other academic activities approved by the institution. (e)Statutory construction (1)EnforcementNothing in this section shall be construed to limit the authority of the Administrator to pursue an enforcement action against a person operating any unmanned aircraft who endangers the safety of the national airspace system.
 (2)Regulations and standardsNothing in this section prohibits the Administrator from promulgating any rules or standards consistent with maintaining the safety and security of the national airspace system.
							351.Unmanned aircraft systems integration pilot program
 (a)AuthorityThe Secretary of Transportation may establish a pilot program to enable enhanced drone operations as required in the October 25, 2017 Presidential Memorandum entitled Unmanned Aircraft Systems Integration Pilot Program and described in 82 Federal Register 50301.
 (b)ApplicationsThe Secretary shall accept applications from State, local, and Tribal governments, in partnership with unmanned aircraft system operators and other private-sector stakeholders, to test and evaluate the integration of civil and public UAS operations into the low-altitude national airspace system.
 (c)ObjectivesThe purpose of the pilot program is to accelerate existing UAS integration plans by working to solve technical, regulatory, and policy challenges, while enabling advanced UAS operations in select areas subject to ongoing safety oversight and cooperation between the Federal Government and applicable State, local, or Tribal jurisdictions, in order to—
 (1)accelerate the safe integration of UAS into the NAS by testing and validating new concepts of beyond visual line of sight operations in a controlled environment, focusing on detect and avoid technologies, command and control links, navigation, weather, and human factors;
 (2)address ongoing concerns regarding the potential security and safety risks associated with UAS operating in close proximity to human beings and critical infrastructure by ensuring that operators communicate more effectively with Federal, State, local, and Tribal law enforcement to enable law enforcement to determine if a UAS operation poses such a risk;
 (3)promote innovation in and development of the United States unmanned aviation industry, especially in sectors such as agriculture, emergency management, inspection, and transportation safety, in which there are significant public benefits to be gained from the deployment of UAS; and
 (4)identify the most effective models of balancing local and national interests in UAS integration. (d)Application submissionThe Secretary shall establish application requirements and require applicants to include the following information:
 (1)Identification of the airspace to be used, including shape files and altitudes. (2)Description of the types of planned operations.
 (3)Identification of stakeholder partners to test and evaluate planned operations. (4)Identification of available infrastructure to support planned operations.
 (5)Description of experience with UAS operations and regulations. (6)Description of existing UAS operator and any other stakeholder partnerships and experience.
 (7)Description of plans to address safety, security, competition, privacy concerns, and community outreach.
							(e)Monitoring and enforcement of limitations
 (1)In generalMonitoring and enforcement of any limitations enacted pursuant to this pilot project shall be the responsibility of the jurisdiction.
 (2)Savings provisionNothing in paragraph (1) may be construed to prevent the Secretary from enforcing Federal law. (3)Examples of limitationsLimitations under this section may include—
 (A)prohibiting flight during specified morning and evening rush hours or only permitting flight during specified hours such as daylight hours, sufficient to ensure reasonable airspace access;
 (B)establishing designated take-off and landing zones, limiting operations over moving locations or fixed site public road and parks, sidewalks or private property based on zoning density, or other land use considerations;
 (C)requiring notice to public safety or zoning or land use authorities before operating; and (D)prohibiting operations in connection with community or sporting events that do not remain in one place (for example, parades and running events).
 (f)Selection criteriaIn making determinations, the Secretary shall evaluate whether applications meet or exceed the following criteria:
 (1)Overall economic, geographic, and climatic diversity of the selected jurisdictions. (2)Overall diversity of the proposed models of government involvement.
 (3)Overall diversity of the UAS operations to be conducted. (4)The location of critical infrastructure.
 (5)The involvement of commercial entities in the proposal and their ability to advance objectives that may serve the public interest as a result of further integration of UAS into the NAS.
 (6)The involvement of affected communities in, and their support for, participating in the pilot program.
 (7)The commitment of the governments and UAS operators involved in the proposal to comply with requirements related to national defense, homeland security, and public safety and to address competition, privacy, and civil liberties concerns.
 (8)The commitment of the governments and UAS operators involved in the proposal to achieve the following policy objectives:
 (A)Promoting innovation and economic development. (B)Enhancing transportation safety.
 (C)Enhancing workplace safety. (D)Improving emergency response and search and rescue functions.
 (E)Using radio spectrum efficiently and competitively. (g)ImplementationThe Secretary shall use the data collected and experience gained over the course of this pilot program to—
 (1)identify and resolve technical challenges to UAS integration; (2)address airspace use to safely and efficiently integrate all aircraft;
 (3)inform operational standards and procedures to improve safety (for example, detect and avoid capabilities, navigation and altitude performance, and command and control link);
 (4)inform FAA standards that reduce the need for waivers (for example, for operations over human beings, night operations, and beyond visual line of sight); and
 (5)address competing interests regarding UAS operational expansion, safety, security, roles and responsibilities of non-Federal Government entities, and privacy issues.
 (h)NotificationPrior to initiating any additional rounds of agreements with State, local, or Tribal governments as part of the pilot program established under subsection (a), the Secretary shall notify the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations in the Senate.
 (i)SunsetThe pilot program established under subsection (a) shall terminate 3 years after the date on which the memorandum referenced in subsection (a) is signed by the President.
 (j)Savings clauseNothing in this section shall affect any proposals, selections, imposition of conditions, operations, or other decisions made—
 (1)under the pilot program developed by the Secretary of Transportation pursuant to the Presidential memorandum titled Unmanned Aircraft Systems Integration Pilot Program, as published in the Federal Register on October 30, 2017 (82 Fed. Reg. 50301); and
 (2)prior to the date of enactment of this Act. (k)DefinitionsIn this section:
 (1)The term Lead Applicant means an eligible State, local or Tribal government that has submitted a timely application. (2)The term NAS means the low-altitude national airspace system.
 (3)The term UAS means unmanned aircraft system. 352.Part 107 transparency and technology improvements (a)TransparencyNot later than 30 days after the date of enactment of this Act, the Administrator shall publish on the FAA website a representative sample of the safety justifications, offered by applicants for small unmanned aircraft system waivers and airspace authorizations, that have been approved by the Administration for each regulation waived or class of airspace authorized, except that any published justification shall not reveal proprietary or commercially sensitive information.
 (b)Technology improvementsNot later than 90 days after the date of enactment of this Act, the Administrator shall revise the online waiver and certificates of authorization processes—
 (1)to provide real time confirmation that an application filed online has been received by the Administration; and
 (2)to provide an applicant with an opportunity to review the status of the applicant’s application. 353.Emergency exemption process (a)Sense of CongressIt is the sense of Congress that the use of unmanned aircraft systems by civil and public operators—
 (1)is an increasingly important tool in response to a catastrophe, disaster, or other emergency; (2)helps facilitate emergency response operations, such as firefighting and search and rescue; and
 (3)helps facilitate post-catastrophic response operations, such as utility and infrastructure restoration efforts and the safe and prompt processing, adjustment, and payment of insurance claims.
 (b)UpdatesThe Administrator shall, as necessary, update and improve the Special Government Interest process described in chapter 7 of Federal Aviation Administration Order JO 7200.23A to ensure that civil and public operators, including local law enforcement agencies and first responders, continue to use unmanned aircraft system operations quickly and efficiently in response to a catastrophe, disaster, or other emergency.
 (c)Best practicesThe Administrator shall develop best practices for the use of unmanned aircraft systems by States and localities to respond to a catastrophe, disaster, or other emergency response and recovery operation.
 354.Treatment of unmanned aircraft operating undergroundAn unmanned aircraft system that is operated underground for mining purposes shall not be subject to regulation or enforcement by the FAA under title 49, United States Code.
					355.Public UAS operations by Tribal governments
 (a)Public UAS operations by tribal governmentsSection 40102(a)(41) of title 49, United States Code, is amended by adding at the end the following:
							
 (F)An unmanned aircraft that is owned and operated by, or exclusively leased for at least 90 continuous days by, an Indian Tribal government, as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), except as provided in section 40125(b)..
 (b)Conforming amendmentSection 40125(b) of title 49, United States Code, is amended by striking or (D) and inserting (D), or (F). 356.Authorization of appropriations for Know Before You Fly campaignThere are authorized to be appropriated to the Administrator of the Federal Aviation Administration $1,000,000 for each of fiscal years 2019 through 2023, out of funds made available under section 106(k), for the Know Before You Fly educational campaign or similar public informational efforts intended to broaden unmanned aircraft systems safety awareness.
 357.Unmanned aircraft systems privacy policyIt is the policy of the United States that the operation of any unmanned aircraft or unmanned aircraft system shall be carried out in a manner that respects and protects personal privacy consistent with the United States Constitution and Federal, State, and local law.
					358.UAS privacy review
 (a)ReviewThe Comptroller General of the United States, in consideration of relevant efforts led by the National Telecommunications and Information Administration, shall carry out a review of the privacy issues and concerns associated with the operation of unmanned aircraft systems in the national airspace system.
 (b)ConsultationIn carrying out the review, the Comptroller General shall— (1)consult with the Department of Transportation and the National Telecommunications and Information Administration of the Department of Commerce on its ongoing efforts responsive to the Presidential memorandum titled Promoting Economic Competitiveness While Safeguarding Privacy, Civil Rights, and Civil Liberties in Domestic Use of Unmanned Aircraft Systems and dated February 15, 2015;
 (2)examine and identify the existing Federal, State, or relevant local laws that address an individual’s personal privacy;
 (3)identify specific issues and concerns that may limit the availability of civil or criminal legal remedies regarding inappropriate operation of unmanned aircraft systems in the national airspace system;
 (4)identify any deficiencies in Federal, State, or local privacy protections; and (5)provide recommendations to address any limitations and deficiencies identified in paragraphs (3) and (4).
 (c)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on the results of the review required under subsection (a).
						359.Study on fire department and emergency service agency use of unmanned aircraft systems
						(a)Study
 (1)In generalThe Administrator shall conduct a study on the use of unmanned aircraft systems by fire departments and emergency service agencies. Such study shall include an analysis of—
 (A)how fire departments and emergency service agencies currently use unmanned aircraft systems; (B)obstacles to greater use of unmanned aircraft systems by fire departments and emergency service agencies;
 (C)the best way to provide outreach to support greater use of unmanned aircraft systems by fire departments and emergency service agencies;
 (D)laws or regulations that present barriers to career, combination, and volunteer fire departments’ ability to use unmanned aircraft systems;
 (E)training and certifications required for the use of unmanned aircraft systems by fire departments and emergency service agencies;
 (F)airspace limitations and concerns in the use of unmanned aircraft systems by fire departments and emergency service agencies;
 (G)roles of unmanned aircraft systems in the provision of fire and emergency services; (H)technological challenges to greater adoption of unmanned aircraft systems by fire departments and emergency service agencies; and
 (I)other issues determined appropriate by the Administrator. (2)ConsultationIn conducting the study under paragraph (1), the Administrator shall consult with national fire and emergency service organizations.
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the study conducted under subsection (a), including the Administrator’s findings, conclusions, and recommendations.
						360.Study on financing of unmanned aircraft services
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a study on appropriate fee mechanisms to recover the costs of—
 (1)the regulation and safety oversight of unmanned aircraft and unmanned aircraft systems; and (2)the provision of air navigation services to unmanned aircraft and unmanned aircraft systems.
 (b)ConsiderationsIn carrying out the study, the Comptroller General shall consider, at a minimum— (1)any recommendations of Task Group 3 of the Drone Advisory Committee chartered by the Federal Aviation Administration on August 31, 2016;
 (2)the total annual costs incurred by the Federal Aviation Administration for the regulation and safety oversight of activities related to unmanned aircraft;
 (3)the annual costs attributable to various types, classes, and categories of unmanned aircraft activities;
 (4)air traffic services provided to unmanned aircraft operating under instrument flight rules, excluding public aircraft;
 (5)the number of full-time Federal Aviation Administration employees dedicated to unmanned aircraft programs;
 (6)the use of privately operated UTM and other privately operated unmanned aircraft systems; (7)the projected growth of unmanned aircraft operations for various applications and the estimated need for regulation, oversight, and other services;
 (8)the number of small businesses involved in the various sectors of the unmanned aircraft industry and operating as primary users of unmanned aircraft; and
 (9)any best practices or policies utilized by jurisdictions outside the United States relating to partial or total recovery of regulation and safety oversight costs related to unmanned aircraft and other emergent technologies.
 (c)Report to CongressNot later than 180 days after initiating the study, the Comptroller General shall submit to the appropriate committees of Congress a report containing recommendations on appropriate fee mechanisms to recover the costs of regulating and providing air navigation services to unmanned aircraft and unmanned aircraft systems.
 361.Report on UAS and chemical aerial applicationNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report evaluating which aviation safety requirements under part 137 of title 14, Code of Federal Regulations, should apply to unmanned aircraft system operations engaged in aerial spraying of chemicals for agricultural purposes.
 362.Sense of Congress regarding unmanned aircraft safetyIt is the sense of Congress that— (1)the unauthorized operation of unmanned aircraft near airports presents a serious hazard to aviation safety;
 (2)a collision between an unmanned aircraft and a conventional aircraft in flight could jeopardize the safety of persons aboard the aircraft and on the ground;
 (3)Federal aviation regulations, including sections 91.126 through 91.131 of title 14, Code of Federal Regulations, prohibit unauthorized operation of an aircraft in controlled airspace near an airport;
 (4)Federal aviation regulations, including section 91.13 of title 14, Code of Federal Regulations, prohibit the operation of an aircraft in a careless or reckless manner so as to endanger the life or property of another;
 (5)the Administrator should pursue all available civil and administrative remedies available to the Administrator, including referrals to other government agencies for criminal investigations, with respect to persons who operate unmanned aircraft in an unauthorized manner;
 (6)the Administrator should— (A)place particular priority in continuing measures, including partnering with nongovernmental organizations and State and local agencies, to educate the public about the dangers to public safety of operating unmanned aircraft over areas that have temporary flight restrictions in place, for purposes such as wildfires, without appropriate authorization; and
 (B)partner with State and local agencies to effectively enforce relevant laws so that unmanned aircrafts do not interfere with the efforts of emergency responders;
 (7)the Administrator should place particular priority on continuing measures, including partnerships with nongovernmental organizations, to educate the public about the dangers to the public safety of operating unmanned aircraft near airports without the appropriate approvals or authorizations; and
 (8)manufacturers and retail sellers of small unmanned aircraft systems should take steps to educate consumers about the safe and lawful operation of such systems.
						363.Prohibition regarding weapons
 (a)In generalUnless authorized by the Administrator, a person may not operate an unmanned aircraft or unmanned aircraft system that is equipped or armed with a dangerous weapon.
 (b)Dangerous weapon definedIn this section, the term dangerous weapon has the meaning given that term in section 930(g)(2) of title 18, United States Code. (c)PenaltyA person who violates this section is liable to the United States Government for a civil penalty of not more than $25,000 for each violation.
						364.U.S. Counter-UAS system review of interagency coordination processes
 (a)In generalNot later than 60 days after that date of enactment of this Act, the Administrator, in consultation with government agencies currently authorized to operate Counter-Unmanned Aircraft System (C-UAS) systems within the United States (including the territories and possessions of the United States), shall initiate a review of the following:
 (1)The process the Administration is using for interagency coordination of C-UAS activity pursuant to a relevant Federal statute authorizing such activity within the United States (including the territories and possessions of the United States).
 (2)The standards the Administration is utilizing for operation of a C-UAS systems pursuant to a relevant Federal statute authorizing such activity within the United States (including the territories and possessions of the United States), including whether the following criteria are being taken into consideration in the development of the standards:
 (A)Safety of the national airspace. (B)Protecting individuals and property on the ground.
 (C)Non-interference with avionics of manned aircraft, and unmanned aircraft, operating legally in the national airspace.
 (D)Non-interference with air traffic control systems. (E)Adequate coordination procedures and protocols with the Federal Aviation Administration during the operation of C-UAS systems.
 (F)Adequate training for personnel operating C-UAS systems. (G)Assessment of the efficiency and effectiveness of the coordination and review processes to ensure national airspace safety while minimizing bureaucracy.
 (H)Best practices for the consistent operation of C-UAS systems to the maximum extent practicable. (I)Current airspace authorization information shared by automated approval processes for airspace authorizations, such as the Low Altitude Authorization and Notification Capability.
 (J)Such other matters the Administrator considers necessary for the safe and lawful operation of C-UAS systems.
 (3)Similar interagency coordination processes already used for other matters that may be used as a model for improving the interagency coordination for the usage of C-UAS systems.
 (b)ReportNot later than 180 days after the date upon which the review in subsection (a) is initiated, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Armed Services of the House of Representatives, and the Committee on Commerce, Science, and Transportation in the Senate, and the Committee on Armed Services of the Senate, a report on the Administration’s activities related to C-UAS systems, including—
 (1)any coordination with Federal agencies and States, subdivisions and States, political authorities of at least 2 States that operate C-UAS systems;
 (2)an assessment of the standards being utilized for the operation of a counter-UAS systems within the United States (including the territories and possessions of the United States);
 (3)an assessment of the efficiency and effectiveness of the interagency coordination and review processes to ensure national airspace safety while minimizing bureaucracy; and
 (4)a review of any additional authorities needed by the Federal Aviation Administration to effectively oversee the management of C-UAS systems within the United States (including the territories and possessions of the United States).
 365.Cooperation related to certain counter-UAS technologyIn matters relating to the use of systems in the national airspace system intended to mitigate threats posed by errant or hostile unmanned aircraft system operations, the Secretary of Transportation shall consult with the Secretary of Defense to streamline deployment of such systems by drawing upon the expertise and experience of the Department of Defense in acquiring and operating such systems consistent with the safe and efficient operation of the national airspace system.
					366.Strategy for responding to public safety threats and enforcement utility of unmanned aircraft
			 systems
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall develop a comprehensive strategy to provide outreach to State and local governments and provide guidance for local law enforcement agencies and first responders with respect to—
 (1)how to identify and respond to public safety threats posed by unmanned aircraft systems; and (2)how to identify and take advantage of opportunities to use unmanned aircraft systems to enhance the effectiveness of local law enforcement agencies and first responders.
 (b)ResourcesNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a publicly available Internet website that contains resources for State and local law enforcement agencies and first responders seeking—
 (1)to respond to public safety threats posed by unmanned aircraft systems; and (2)to identify and take advantage of opportunities to use unmanned aircraft systems to enhance the effectiveness of local law enforcement agencies and public safety response efforts.
 (c)Unmanned aircraft system definedIn this section, the term unmanned aircraft system has the meaning given that term in section 44801 of title 49, United States Code, as added by this Act.
						367.Incorporation of Federal Aviation Administration occupations relating to unmanned aircraft into
 veterans employment programs of the administrationNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration, in consultation with the Secretary of Veterans Affairs, the Secretary of Defense, and the Secretary of Labor, shall determine whether occupations of the Administration relating to unmanned aircraft systems technology and regulations can be incorporated into the Veterans' Employment Program of the Administration, particularly in the interaction between such program and the New Sights Work Experience Program and the Vet-Link Cooperative Education Program.
 368.Public UAS access to special use airspaceNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue guidance for the expedited and timely access to special use airspace for public unmanned aircraft systems in order to assist Federal, State, local, or tribal law enforcement organizations in conducting law enforcement, emergency response, or for other activities.
 369.Applications for designationSection 2209 of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is amended—
 (1)in subsection (b)(1)(C)(i), by striking and distribution facilities and equipment and inserting distribution facilities and equipment, and railroad facilities; and (2)by adding at the end the following:
							
								(e)Deadlines
 (1)Not later than March 31, 2019, the Administrator shall publish a notice of proposed rulemaking to carry out the requirements of this section.
 (2)Not later than 12 months after publishing the notice of proposed rulemaking under paragraph (1), the Administrator shall issue a final rule..
						370.Sense of Congress on additional rulemaking authority
 It is the sense of Congress that— (1)beyond visual line of sight operations, nighttime operations, and operations over people of unmanned aircraft systems have tremendous potential—
 (A)to enhance both commercial and academic use; (B)to spur economic growth and development through innovative applications of this emerging technology; and
 (C)to improve emergency response efforts as it relates to assessing damage to critical infrastructure such as roads, bridges, and utilities, including water and power, ultimately speeding response time;
 (2)advancements in miniaturization of safety technologies, including for aircraft weighing under 4.4 pounds, have increased economic opportunities for using unmanned aircraft systems while reducing kinetic energy and risk compared to unmanned aircraft that may weigh 4.4 pounds or more, but less than 55 pounds;
 (3)advancements in unmanned technology will have the capacity to ultimately improve manned aircraft safety; and
 (4)integrating unmanned aircraft systems safely into the national airspace, including beyond visual line of sight operations, nighttime operations on a routine basis, and operations over people should remain a top priority for the Federal Aviation Administration as it pursues additional rulemakings under the amendments made by this section.
						371.Assessment of aircraft registration for small unmanned aircraft
 (a)EvaluationNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall enter into an agreement with the National Academy of Public Administration, to estimate and assess compliance with and the effectiveness of the registration of small unmanned aircraft systems by the Federal Aviation Administration pursuant to the interim final rule issued on December 16, 2015, titled Registration and Marking Requirements for Small Unmanned Aircraft (80 Fed. Reg. 78593).
 (b)MetricsUpon receiving the assessment, the Secretary shall, to the extent practicable, develop metrics to measure compliance with the interim final rule described in subsection (a), and any subsequent final rule, including metrics with respect to—
 (1)the levels of compliance with the interim final rule and any subsequent final rule; (2)the number of enforcement actions taken by the Administration for violations of or noncompliance with the interim final rule and any subsequent final rule, together with a description of the actions; and
 (3)the effect of the interim final rule and any subsequent final rule on compliance with any fees associated with the use of small unmanned aircraft systems.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the to the appropriate committees of Congress a report containing—
 (1)the results of the assessment required under subsection (a); (2)the metrics required under subsection (b) and how the Secretary will track these metrics; and
 (3)recommendations to Congress for improvements to the registration process for small unmanned aircraft, if necessary.
							372.Enforcement
 (a)UAS safety enforcementThe Administrator of the Federal Aviation Administration shall establish a pilot program to utilize available remote detection or identification technologies for safety oversight, including enforcement actions against operators of unmanned aircraft systems that are not in compliance with applicable Federal aviation laws, including regulations.
 (b)ReportingAs part of the pilot program, the Administrator shall establish and publicize a mechanism for the public and Federal, State, and local law enforcement to report suspected operation of unmanned aircraft in violation of applicable Federal laws and regulations.
 (c)Report to CongressNot later than 1 year after the date of enactment of the FAA Reauthorization Act of 2018, and annually thereafter through the duration of the pilot program established in subsection (a), the Administrator shall submit to the appropriate committees of Congress a report on the following:
 (1)The number of unauthorized unmanned aircraft operations detected in restricted airspace, including in and around airports, together with a description of such operations.
 (2)The number of enforcement cases brought by the Federal Aviation Administration or other Federal agencies for unauthorized operation of unmanned aircraft detected through the program, together with a description of such cases.
 (3)Recommendations for safety and operational standards for unmanned aircraft detection and mitigation systems.
 (4)Recommendations for any legislative or regulatory changes related to mitigation or detection or identification of unmanned aircraft systems.
 (d)SunsetThe pilot program established in subsection (a) shall terminate on September 30, 2023. (e)Civil penaltiesSection 46301 of title 49, United States Code, is amended—
 (1)in subsection (a)(1)(A), by inserting chapter 448, after chapter 447 (except sections 44717 and 44719–44723),; (2)in subsection (a)(5)(A)(i), by inserting chapter 448, after chapter 447 (except sections 44717–44723),;
 (3)in subsection (d)(2), by inserting chapter 448, after chapter 447 (except sections 44717 and 44719–44723),; and (4)in subsection (f)(1)(A)(i), by inserting chapter 448, after chapter 447 (except sections 44717 and 44719–44723),.
 (f)Rule of constructionNothing in this section shall be construed to limit the authority of the Administrator to pursue an enforcement action for a violation of this subtitle or any other applicable provision of aviation safety law or regulation using remote detection or identification or other technology following the sunset of the pilot program.
						373.Federal and local authorities
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study on the relative roles of the Federal Government, State, local and Tribal governments in the regulation and oversight of low-altitude operations of unmanned aircraft systems in the national airspace system; and
 (2)submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings and conclusions.
 (b)ContentsThe study under subsection (a) shall review the following: (1)The current state of the law with respect to Federal authority over low-altitude operations of unmanned aircraft systems in the national airspace system.
 (2)The current state of the law with respect to State, local, and Tribal authority over low-altitude operations of unmanned aircraft systems in the national airspace system.
 (3)Potential gaps between authorities under paragraphs (1) and (2). (4)The degree of regulatory consistency required among the Federal Government, State governments, local governments, and Tribal governments for the safe and financially viable growth and development of the unmanned aircraft industry.
 (5)The interests of Federal, State, local, and Tribal governments affected by low-altitude operations of unmanned aircraft systems and the authorities of those governments to protect such interests.
 (6)The infrastructure requirements necessary for monitoring the low-altitude operations of small unmanned aircraft and enforcing applicable laws.
							374.Spectrum
 (a)ReportNot later than 270 days after the date of enactment of this Act, and after consultation with relevant stakeholders, the Administrator of the Federal Aviation Administration, the National Telecommunications and Information Administration, and the Federal Communications Commission, shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives a report—
 (1)on whether unmanned aircraft systems operations should be permitted, but not required, to operate on spectrum that was recommended for allocation for AM(R)S and control links for UAS by the World Radio Conferences in 2007 (L-band, 960-1164 MHz) and 2012 (C-band, 5030-5091 MHz), on an unlicensed, shared, or exclusive basis, for operations within the UTM system or outside of such a system;
 (2)that addresses any technological, statutory, regulatory, and operational barriers to the use of such spectrum; and
 (3)that, if it is determined that some spectrum frequencies are not suitable for beyond-visual-line-of-sight operations by unmanned aircraft systems, includes recommendations of other spectrum frequencies that may be appropriate for such operations.
 (b)No effect on other spectrumThe report required under subsection (a) does not prohibit or delay use of any licensed spectrum to satisfy control links, tracking, diagnostics, payload communications, collision avoidance, and other functions for unmanned aircraft systems operations.
						375.Federal Trade Commission authority
 (a)In generalA violation of a privacy policy by a person that uses an unmanned aircraft system for compensation or hire, or in the furtherance of a business enterprise, in the national airspace system shall be an unfair and deceptive practice in violation of section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)).
 (b)DefinitionsIn this section, the terms unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 44801 of title 49, United States Code. 376.Plan for full operational capability of unmanned aircraft systems traffic management (a)In generalIn conjunction with completing the requirements of section 2208 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 40101 note), subject to subsection (b) of this section, the Administrator, in coordination with the Administrator of the National Aeronautics and Space Administration, and in consultation with unmanned aircraft systems industry stakeholders, shall develop a plan to allow for the implementation of unmanned aircraft systems traffic management (UTM) services that expand operations beyond visual line of sight, have full operational capability, and ensure the safety and security of all aircraft.
 (b)Completion of UTM system pilot programThe Administrator shall ensure that the UTM system pilot program, as established in section 2208 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 40101 note), is conducted to meet the following objectives of a comprehensive UTM system by the conclusion of the pilot program:
 (1)In cooperation with the National Aeronautics and Space Administration and manned and unmanned aircraft industry stakeholders, allow testing of unmanned aircraft operations, of increasing volumes and density, in airspace above test ranges, as such term is defined in section 44801 of title 49, United States Code, as well as other sites determined by the Administrator to be suitable for UTM testing, including those locations selected under the pilot program required in the October 25, 2017, Presidential Memorandum entitled, Unmanned Aircraft Systems Integration Pilot Program and described in 82 Federal Register 50301.
 (2)Permit the testing of various remote identification and tracking technologies evaluated by the Unmanned Aircraft Systems Identification and Tracking Aviation Rulemaking Committee.
 (3)Where the particular operational environment permits, permit blanket waiver authority to allow any unmanned aircraft approved by a UTM system pilot program selectee to be operated under conditions currently requiring a case-by-case waiver under part 107, title 14, Code of Federal Regulations, provided that any blanket waiver addresses risks to airborne objects as well as persons and property on the ground.
 (c)Implementation plan contentsThe plan required by subsection (a) shall— (1)include the development of safety standards to permit, authorize, or allow the use of UTM services, which may include the demonstration and validation of such services at the test ranges, as defined in section 44801 of title 49, United States Code, or other sites as authorized by the Administrator;
 (2)outline the roles and responsibilities of industry and government in establishing UTM services that allow applicants to conduct commercial and noncommercial operations, recognizing the primary private sector role in the development and implementation of the Low Altitude Authorization and Notification Capability and future expanded UTM services;
 (3)include an assessment of various components required for necessary risk reduction and mitigation in relation to the use of UTM services, including—
 (A)remote identification of both cooperative and non-cooperative unmanned aircraft systems in the national airspace system;
 (B)deconfliction of cooperative unmanned aircraft systems in the national airspace system by such services;
 (C)the manner in which the Federal Aviation Administration will conduct oversight of UTM systems, including interfaces between UTM service providers and air traffic control;
 (D)the need for additional technologies to detect cooperative and non-cooperative aircraft; (E)collaboration and coordination with air traffic control, or management services and technologies to ensure the safety oversight of manned and unmanned aircraft, including—
 (i)the Federal Aviation Administration responsibilities to collect and disseminate relevant data to UTM service providers; and
 (ii)data exchange protocols to share UAS operator intent, operational approvals, operational restraints, and other data necessary to ensure safety or security of the National Airspace System;
 (F)the potential for UTM services to manage unmanned aircraft systems carrying either cargo, payload, or passengers, weighing more than 55 pounds, and operating at altitudes higher than 400 feet above ground level; and
 (G)cybersecurity protections, data integrity, and national and homeland security benefits; and (4)establish a process for—
 (A)accepting applications for operation of UTM services in the national airspace system; (B)setting the standards for independent private sector validation and verification that the standards for UTM services established pursuant to paragraph (1) enabling operations beyond visual line of sight, have been met by applicants; and
 (C)notifying the applicant, not later than 120 days after the Administrator receives a complete application, with a written approval, disapproval, or request to modify the application.
 (d)Safety standardsIn developing the safety standards in subsection (c)(1), the Administrator— (1)shall require that UTM services help ensure the safety of unmanned aircraft and other aircraft operations that occur primarily or exclusively in airspace 400 feet above ground level and below, including operations conducted under a waiver issued pursuant to subpart D of part 107 of title 14, Code of Federal Regulations;
 (2)shall consider, as appropriate— (A)protection of persons and property on the ground;
 (B)remote identification and tracking of aircraft; (C)collision avoidance with respect to obstacles and non-cooperative aircraft;
 (D)deconfliction of cooperative aircraft and integration of other relevant airspace considerations; (E)right of way rules, inclusive of UAS operations;
 (F)safe and reliable coordination between air traffic control and other systems operated in the national airspace system;
 (G)detection of non-cooperative aircraft; (H)geographic and local factors including but not limited to terrain, buildings and structures;
 (I)aircraft equipage; and (J)qualifications, if any, necessary to operate UTM services; and
 (3)may establish temporary flight restrictions or other means available such as a certificate of waiver or authorization (COA) for demonstration and validation of UTM services.
 (e)RevocationThe Administrator may revoke the permission, authorization, or approval for the operation of UTM services if the Administrator determines that the services or its operator are no longer in compliance with applicable safety standards.
 (f)Low-risk areasThe Administrator shall establish expedited procedures for approval of UTM services operated in— (1)airspace away from congested areas; or
 (2)other airspace above areas in which operations of unmanned aircraft pose low risk, as determined by the Administrator.
 (g)ConsultationIn carrying out this section, the Administrator shall consult with other Federal agencies, as appropriate.
 (h)Sense of CongressIt is the sense of Congress that, in developing the safety standards for UTM services, the Federal Aviation Administration shall consider ongoing research and development efforts on UTM services conducted by—
 (1)the National Aeronautics and Space Administration in partnership with industry stakeholders; (2)the UTM System pilot program required by section 2208 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 40101 note); and
 (3)the participants in the pilot program required in the October 25, 2017, Presidential Memorandum entitled, Unmanned Aircraft Systems Integration Pilot Program and described in 82 Federal Register 50301.
 (i)DeadlineNot later than 1 year after the date of conclusion of the UTM pilot program established in section 2208 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 40101 note), the Administrator shall—
 (1)complete the plan required by subsection (a); (2)submit the plan to—
 (A)the Committee on Commerce, Science, and Transportation of the Senate; and (B)the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives; and
 (3)publish the plan on a publicly accessible Internet website of the Federal Aviation Administration. 377.Early implementation of certain UTM services (a)In generalNot later than 120 days after the date of the enactment of this Act, the Administrator shall, upon request of a UTM service provider, determine if certain UTM services may operate safely in the national airspace system before completion of the implementation plan required by section 376.
 (b)Assessment of UTM servicesIn making the determination under subsection (a), the Administrator shall assess, at a minimum, whether the proposed UTM services, as a result of their operational capabilities, reliability, intended use, areas of operation, and the characteristics of the aircraft involved, will maintain the safety and efficiency of the national airspace system and address any identified risks to manned or unmanned aircraft and persons and property on the ground.
 (c)Requirements for safe operationIf the Administrator determines that certain UTM services may operate safely in the national airspace system, the Administrator shall establish requirements for their safe operation in the national airspace system.
 (d)Expedited proceduresThe Administrator shall provide expedited procedures for making the assessment and determinations under this section where the UTM services will be provided primarily or exclusively in airspace above areas in which the operation of unmanned aircraft poses low risk, including but not limited to croplands and areas other than congested areas.
 (e)ConsultationIn carrying out this section, the Administrator shall consult with other Federal agencies, as appropriate.
 (f)Preexisting UTM services approvalsNothing in this Act shall affect or delay approvals, waivers, or exemptions granted by the Administrator for UTM services already in existence or approved by the Administrator prior to the date of enactment of this Act, including approvals under the Low Altitude Authorization and Notification Capability.
 378.Sense of CongressIt is the sense of Congress that— (1)each person that uses an unmanned aircraft system for compensation or hire, or in the furtherance of a business enterprise, except those operated for purposes protected by the First Amendment of the Constitution, should have a written privacy policy consistent with section 357 that is appropriate to the nature and scope of the activities regarding the collection, use, retention, dissemination, and deletion of any data collected during the operation of an unmanned aircraft system;
 (2)each privacy policy described in paragraph (1) should be periodically reviewed and updated as necessary; and
 (3)each privacy policy described in paragraph (1) should be publicly available. 379.Commercial and governmental operators (a)In generalNot later than 270 days after the date of enactment of this Act, the Administrator shall, to the extent practicable and consistent with applicable law, make available in a single location on the website of the Department of Transportation:
 (1)Any certificate of waiver or authorization issued by the Administration to Federal, State, tribal or local governments for the operation of unmanned aircraft systems within 30 days of issuance of such certificate of waiver or authorization.
 (2)A spreadsheet of UAS registrations, including the city, state, and zip code of each registered drone owner, on its website that is updated once per quarter each calendar year.
 (3)Summary descriptions and general purposes of public unmanned aircraft operations, including the locations where such unmanned aircraft may generally operate.
 (4)Summary descriptions of common civil unmanned aircraft operations. (5)The expiration date of any authorization of public or civil unmanned aircraft operations.
 (6)Links to websites of State agencies that enforce any applicable privacy laws. (7)For any unmanned aircraft system, except with respect to any operation protected by the First Amendment to the Constitution of the United States, that will collect personally identifiable information about individuals, including the use of facial recognition—
 (A)the circumstance under which the system will be used; (B)the specific kinds of personally identifiable information that the system will collect about individuals; and
 (C)how the information referred to in subparagraph (B), and the conclusions drawn from such information, will be used, disclosed, and otherwise handled, including—
 (i)how the collection or retention of such information that is unrelated to the specific use will be minimized;
 (ii)under what circumstances such information might be sold, leased, or otherwise provided to third parties;
 (iii)the period during which such information will be retained; (iv)when and how such information, including information no longer relevant to the specified use, will be destroyed; and
 (v)steps that will be used to protect against the unauthorized disclosure of any information or data, such as the use of encryption methods and other security features.
 (8)With respect to public unmanned aircraft systems— (A)the locations where the unmanned aircraft system will operate;
 (B)the time during which the unmanned aircraft system will operate; (C)the general purpose of the flight; and
 (D)the technical capabilities that the unmanned aircraft system possesses. (b)ExceptionsThe Administrator shall not disclose information pursuant to subsection (a) if the Administrator determines that the release of such information—
 (1)is not applicable; (2)is not practicable, including when the information is not available to the Administrator;
 (3)is not in compliance with applicable law; (4)would compromise national defense, homeland security or law enforcement activity;
 (5)would be withheld pursuant to an exception of the section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); or
 (6)is otherwise contrary to the public interest. (c)SunsetThis section will cease to be effective on the date that is the earlier of—
 (1)the date of publication of a Notice of Proposed Rulemaking or guidance regarding remote identification standards under section 2202 of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 615); or
 (2)September 30, 2023. 380.Transition language (a)RegulationsNotwithstanding the repeals under sections 341, 348, 347, and 383 of this Act, all orders, determinations, rules, regulations, permits, grants, and contracts, which have been issued under any law described under subsection (b) of this section before the effective date of this Act shall continue in effect until modified or revoked by the Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, as applicable, by a court of competent jurisdiction, or by operation of law other than this Act.
 (b)Laws describedThe laws described under this subsection are as follows: (1)Section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (2)Section 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). (3)Section 334 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (4)Section 2206 of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 615).
 (c)Effect on pending proceedingsThis Act shall not affect administrative or judicial proceedings pending on the effective date of this Act.
 381.Unmanned aircraft systems in restricted buildings or groundsSection 1752 of title 18, United States Code, is amended by adding after subsection (a)(4) the following:
						
 (5)knowingly and willfully operates an unmanned aircraft system with the intent to knowingly and willfully direct or otherwise cause such unmanned aircraft system to enter or operate within or above a restricted building or grounds;.
					382.Prohibition
 (a)AmendmentChapter 2 of title 18, United States Code, is amended by adding at the end the following:  40A.Operation of unauthorized unmanned aircraft over wildfires (a)In generalExcept as provided in subsection (b), an individual who operates an unmanned aircraft and knowingly or recklessly interferes with a wildfire suppression, or law enforcement or emergency response efforts related to a wildfire suppression, shall be fined under this title, imprisoned for not more than 2 years, or both.
 (b)ExceptionsThis section does not apply to the operation of an unmanned aircraft conducted by a unit or agency of the United States Government or of a State, tribal, or local government (including any individual conducting such operation pursuant to a contract or other agreement entered into with the unit or agency) for the purpose of protecting the public safety and welfare, including firefighting, law enforcement, or emergency response.
 (c)DefinitionsIn this section, the following definitions apply: (1)Unmanned aircraftThe term unmanned aircraft has the meaning given the term in section 44801 of title 49, United States Code.
 (2)WildfireThe term wildfire has the meaning given that term in section 2 of the Emergency Wildfire Suppression Act (42 U.S.C. 1856m).
 (3)Wildfire suppressionThe term wildfire suppression means an effort to contain, extinguish, or suppress a wildfire.. (b)Conforming amendmentThe table of sections for chapter 2 of title 18, United States Code, is amended by inserting after the item relating to section 40 the following:
							
								
									40A. Operation of unauthorized unmanned aircraft over wildfires..
						383.Airport safety and airspace hazard mitigation and enforcement
 (a)In generalChapter 448 of title 49, United States Code, as amended by this Act, is further amended by inserting at the end the following:
							
								44810.Airport safety and airspace hazard mitigation and enforcement
 (a)CoordinationThe Administrator of the Federal Aviation Administration shall work with the Secretary of Defense, the Secretary of Homeland Security, and the heads of other relevant Federal departments and agencies for the purpose of ensuring that technologies or systems that are developed, tested, or deployed by Federal departments and agencies to detect and mitigate potential risks posed by errant or hostile unmanned aircraft system operations do not adversely impact or interfere with safe airport operations, navigation, air traffic services, or the safe and efficient operation of the national airspace system.
									(b)Plan
 (1)In generalThe Administrator shall develop a plan for the certification, permitting, authorizing, or allowing of the deployment of technologies or systems for the detection and mitigation of unmanned aircraft systems.
 (2)ContentsThe plan shall provide for the development of policies, procedures, or protocols that will allow appropriate officials of the Federal Aviation Administration to utilize such technologies or systems to take steps to detect and mitigate potential airspace safety risks posed by unmanned aircraft system operations.
 (3)Aviation rulemaking committeeThe Administrator shall charter an aviation rulemaking committee to make recommendations for such a plan and any standards that the Administrator determines may need to be developed with respect to such technologies or systems. The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to an aviation rulemaking committee chartered under this paragraph.
 (4)Non-delegationThe plan shall not delegate any authority granted to the Administrator under this section to other Federal, State, local, territorial, or tribal agencies, or an airport sponsor, as defined in section 47102 of title 49, United States Code.
 (c)Airspace hazard mitigation programIn order to test and evaluate technologies or systems that detect and mitigate potential aviation safety risks posed by unmanned aircraft, the Administrator shall deploy such technologies or systems at 5 airports, including 1 airport that ranks in the top 10 of the FAA’s most recent Passenger Boarding Data.
 (d)AuthorityUnder the testing and evaluation in subsection (c), the Administrator shall use unmanned aircraft detection and mitigation systems to detect and mitigate the unauthorized operation of an unmanned aircraft that poses a risk to aviation safety.
 (e)Aip funding eligibilityUpon the certification, permitting, authorizing, or allowing of such technologies and systems that have been successfully tested under this section, an airport sponsor may apply for a grant under subchapter I of chapter 471 to purchase an unmanned aircraft detection and mitigation system. For purposes of this subsection, purchasing an unmanned aircraft detection and mitigation system shall be considered airport development (as defined in section 47102).
 (f)BriefingThe Administrator shall annually brief the appropriate committees of Congress, including the Committee on Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate, on the implementation of this section.
 (g)Applicability of other lawsSection 46502 of this title, section 32 of title 18, United States Code (commonly known as the Aircraft Sabotage Act), section 1031 of title 18, United States Code (commonly known as the Computer Fraud and Abuse Act of 1986), sections 2510–2522 of title 18, United States Code (commonly known as the Wiretap Act), and sections 3121–3127 of title 18, United States Code (commonly known as the Pen/Trap Statute), shall not apply to activities authorized by the Administrator pursuant to subsection (c) and (d).
 (h)SunsetThis section ceases to be effective September 30, 2023. (i)Non-delegationThe Administrator shall not delegate any authority granted to the Administrator under this section to other Federal, State, local, territorial, or tribal agencies, or an airport sponsor, as defined in section 47102 of title 49, United States Code. The Administrator may partner with other Federal agencies under this section, subject to any restrictions contained in such agencies’ authority to operate counter unmanned aircraft systems..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as amended by this Act, is further amended by inserting at the end the following:
								
									
										44810. Airport safety and airspace hazard mitigation and enforcement..
 (2)Pilot project for airport safety and airspace hazard mitigationSection 2206 of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) and the item relating to that section in the table of contents under section 1(b) of that Act are repealed.
							384.Unsafe operation of unmanned aircraft
 (a)In generalChapter 2 of title 18, United States Code, is amended by inserting after section 39A the following:  39B.Unsafe operation of unmanned aircraft (a)OffenseAny person who operates an unmanned aircraft and:
 (1)Knowingly interferes with, or disrupts the operation of, an aircraft carrying 1 or more occupants operating in the special aircraft jurisdiction of the United States, in a manner that poses an imminent safety hazard to such occupants, shall be punished as provided in subsection (c).
 (2)Recklessly interferes with, or disrupts the operation of, an aircraft carrying 1 or more occupants operating in the special aircraft jurisdiction of the United States, in a manner that poses an imminent safety hazard to such occupants, shall be punished as provided in subsection (c).
										(b)Operation of unmanned aircraft in close proximity to airports
 (1)In generalAny person who, without authorization, knowingly operates an unmanned aircraft within a runway exclusion zone shall be punished as provided in subsection (c).
 (2)Runway exclusion zone definedIn this subsection, the term runway exclusion zone means a rectangular area— (A)centered on the centerline of an active runway of an airport immediately around which the airspace is designated as class B, class C, or class D airspace at the surface under part 71 of title 14, Code of Federal Regulations; and
 (B)the length of which extends parallel to the runway’s centerline to points that are 1 statute mile from each end of the runway and the width of which is ½ statute mile.
											(c)Penalty
 (1)In generalExcept as provided in paragraph (2), the punishment for an offense under subsections (a) or (b) shall be a fine under this title, imprisonment for not more than 1 year, or both.
 (2)Serious bodily injury or deathAny person who: (A)Causes serious bodily injury or death during the commission of an offense under subsection (a)(2) shall be fined under this title, imprisoned for a term of up to 10 years, or both.
 (B)Causes, or attempts or conspires to cause, serious bodily injury or death during the commission of an offense under subsections (a)(1) and (b) shall be fined under this title, imprisoned for any term of years or for life, or both..
 (b)Table of contentsThe table of contents for chapter 2 of title 18, United States Code, is amended by inserting after the item relating to section 39A the following:
							
								
									39B. Unsafe operation of unmanned aircraft..
						CGeneral Aviation Safety
 391.Short titleThis subtitle may be cited as the Fairness for Pilots Act. 392.Expansion of Pilot’s Bill of Rights (a)Notification of investigationSubsection (b) of section 2 of the Pilot’s Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended—
 (1)in paragraph (2)(A), by inserting and the specific activity on which the investigation is based after nature of the investigation; (2)in paragraph (3), by striking timely; and
 (3)in paragraph (5), by striking section 44709(c)(2) and inserting section 44709(e)(2). (b)Release of investigative reportsSection 2 of the Pilot’s Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is further amended by adding at the end the following:
							
								(f)Release of investigative reports
									(1)In general
 (A)Emergency ordersIn any proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to the amendment, modification, suspension, or revocation of an airman certificate, in which the Administrator issues an emergency order under subsections (d) and (e) of section 44709, section 44710, or section 46105(c) of title 49, United States Code, or another order that takes effect immediately, the Administrator shall provide, upon request, to the individual holding the airman certificate the releasable portion of the investigative report at the time the Administrator issues the order. If the complete Report of Investigation is not available at the time of the request, the Administrator shall issue all portions of the report that are available at the time and shall provide the full report not later than 5 days after its completion.
 (B)Other ordersIn any nonemergency proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to the amendment, modification, suspension, or revocation of an airman certificate, in which the Administrator notifies the certificate holder of a proposed certificate action under subsections (b) and (c) of section 44709 or section 44710 of title 49, United States Code, the Administrator shall, upon the written request of the covered certificate holder and at any time after that notification, provide to the covered certificate holder the releasable portion of the investigative report.
 (2)Motion for dismissalIf the Administrator does not provide the releasable portions of the investigative report to the individual holding the airman certificate subject to the proceeding referred to in paragraph (1) by the time required by that paragraph, the individual may move to dismiss the complaint of the Administrator or for other relief and, unless the Administrator establishes good cause for the failure to provide the investigative report or for a lack of timeliness, the administrative law judge shall order such relief as the judge considers appropriate.
 (3)Releasable portion of investigative reportFor purposes of paragraph (1), the releasable portion of an investigative report is all information in the report, except for the following:
 (A)Information that is privileged. (B)Information that constitutes work product or reflects internal deliberative process.
 (C)Information that would disclose the identity of a confidential source. (D)Information the disclosure of which is prohibited by any other provision of law.
 (E)Information that is not relevant to the subject matter of the proceeding. (F)Information the Administrator can demonstrate is withheld for good cause.
 (G)Sensitive security information, as defined in section 15.5 of title 49, Code of Federal Regulations (or any corresponding similar ruling or regulation).
 (4)Rule of constructionNothing in this subsection shall be construed to prevent the Administrator from releasing to an individual subject to an investigation described in subsection (b)(1)—
 (A)information in addition to the information included in the releasable portion of the investigative report; or
 (B)a copy of the investigative report before the Administrator issues a complaint.. 393.Notification of reexamination of certificate holders (a)In generalSection 44709(a) of title 49, United States Code, is amended—
 (1)by striking The Administrator and inserting the following:  (1)In generalThe Administrator;
 (2)by adding at the end the following:  (2)Notification of reexamination of airmanBefore taking any action to reexamine an airman under paragraph (1) the Administrator shall provide to the airman—
 (A)a reasonable basis, described in detail, for requesting the reexamination; and (B)any information gathered by the Federal Aviation Administration, that the Administrator determines is appropriate to provide, such as the scope and nature of the requested reexamination, that formed the basis for that justification..
							394.Expediting updates to NOTAM Program
 (a)In generalBeginning on the date that is 180 days after the date of enactment of this Act, the Administrator may not take any enforcement action against any individual for a violation of a NOTAM (as defined in section 3 of the Pilot's Bill of Rights (49 U.S.C. 44701 note)) until the Administrator certifies to the appropriate committees of Congress that the Administrator has complied with the requirements of section 3 of the Pilot's Bill of Rights, as amended by this section.
 (b)AmendmentsSection 3 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1162; 49 U.S.C. 44701 note) is amended—
 (1)in subsection (a)(2)— (A)in the matter preceding subparagraph (A)—
 (i)by striking this Act and inserting the Fairness for Pilots Act; and (ii)by striking begin and inserting complete the implementation of;
 (B)by amending subparagraph (B) to read as follows:  (B)to continue developing and modernizing the NOTAM repository, in a public central location, to maintain and archive all NOTAMs, including the original content and form of the notices, the original date of publication, and any amendments to such notices with the date of each amendment, in a manner that is Internet-accessible, machine-readable, and searchable;;
 (C)in subparagraph (C), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
									
 (D)to specify the times during which temporary flight restrictions are in effect and the duration of a designation of special use airspace in a specific area.; and
 (2)by amending subsection (d) to read as follows:  (d)Designation of repository as sole source for NOTAMs (1)In generalThe Administrator—
 (A)shall consider the repository for NOTAMs under subsection (a)(2)(B) to be the sole location for airmen to check for NOTAMs; and
 (B)may not consider a NOTAM to be announced or published until the NOTAM is included in the repository for NOTAMs under subsection (a)(2)(B).
											(2)Prohibition on taking action for violations of NOTAMs not in repository
 (A)In generalExcept as provided in subparagraph (B), beginning on the date that the repository under subsection (a)(2)(B) is final and published, the Administrator may not take any enforcement action against an airman for a violation of a NOTAM during a flight if—
 (i)that NOTAM is not available through the repository before the commencement of the flight; and (ii)that NOTAM is not reasonably accessible and identifiable to the airman.
 (B)Exception for national securitySubparagraph (A) shall not apply in the case of an enforcement action for a violation of a NOTAM that directly relates to national security..
							395.Accessibility of certain flight data
 (a)In generalSubchapter I of chapter 471 of title 49, United States Code, is amended by inserting after section 47124 the following:
							
								47124a.Accessibility of certain flight data
 (a)DefinitionsIn this section: (1)AdministrationThe term Administration means the Federal Aviation Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (3)Applicable individualThe term applicable individual means an individual who is the subject of an investigation initiated by the Administrator related to a covered flight record.
 (4)Contract towerThe term contract tower means an air traffic control tower providing air traffic control services pursuant to a contract with the Administration under section 47124.
 (5)Covered flight recordThe term covered flight record means any air traffic data (as defined in section 2(b)(4)(B) of the Pilot's Bill of Rights (49 U.S.C. 44703 note)), created, maintained, or controlled by any program of the Administration, including any program of the Administration carried out by employees or contractors of the Administration, such as contract towers, flight service stations, and controller training programs.
										(b)Provision of covered flight record to administration
 (1)RequestsWhenever the Administration receives a written request for a covered flight record from an applicable individual and the covered flight record is not in the possession of the Administration, the Administrator shall request the covered flight record from the contract tower or other contractor of the Administration in possession of the covered flight record.
 (2)Provision of recordsAny covered flight record created, maintained, or controlled by a contract tower or another contractor of the Administration that maintains covered flight records shall be provided to the Administration if the Administration requests the record pursuant to paragraph (1).
 (3)Notice of proposed certificate actionIf the Administrator has issued, or subsequently issues, a Notice of Proposed Certificate Action relying on evidence contained in the covered flight record and the individual who is the subject of an investigation has requested the record, the Administrator shall promptly produce the record and extend the time the individual has to respond to the Notice of Proposed Certificate Action until the covered flight record is provided.
										(c)Implementation
 (1)In generalNot later than 180 days after the date of enactment of the Fairness for Pilots Act, the Administrator shall promulgate regulations or guidance to ensure compliance with this section.
										(2)Compliance by contractors
 (A)In generalCompliance with this section by a contract tower or other contractor of the Administration that maintains covered flight records shall be included as a material term in any contract between the Administration and the contract tower or contractor entered into or renewed on or after the date of enactment of the Fairness for Pilots Act.
 (B)NonapplicabilitySubparagraph (A) shall not apply to any contract or agreement in effect on the date of enactment of the Fairness for Pilots Act unless the contract or agreement is renegotiated, renewed, or modified after that date.
 (d)Protection of certain dataThe Administrator of the Federal Aviation Administration may withhold information that would otherwise be required to be made available under section only if—
 (1)the Administrator determines, based on information in the possession of the Administrator, that the Administrator may withhold the information in accordance with section 552a of title 5, United States Code; or
 (2)the information is submitted pursuant to a voluntary safety reporting program covered by section 40123 of title 49, United States Code..
 (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by inserting after the item relating to section 47124 the following:
							
								
									47124a. Accessibility of certain flight data..
 396.Authority for legal counsel to issue certain noticesNot later than 90 days after the date of enactment of this Act, the Administrator shall designate the appropriate legal counsel of the Administration as an appropriate official for purposes of section 13.11 of title 14, Code of Federal Regulations.
					IVAir Service Improvements
				AAirline Customer Service Improvements
 401.DefinitionsIn this title: (1)Covered air carrierThe term covered air carrier means an air carrier or a foreign air carrier as those terms are defined in section 40102 of title 49, United States Code.
 (2)Online serviceThe term online service means any service available over the internet, or that connects to the internet or a wide-area network.
 (3)Ticket agentThe term ticket agent has the meaning given the term in section 40102 of title 49, United States Code. 402.Reliable air service in American SamoaSection 40109(g) of title 49, United States Code, is amended—
 (1)in paragraph (2) by striking subparagraph (C) and inserting the following:  (C)review the exemption at least every 30 days (or, in the case of an exemption that is necessary to provide and sustain air transportation in American Samoa between the islands of Tutuila and Manu’a, at least every 180 days) to ensure that the unusual circumstances that established the need for the exemption still exist.; and
 (2)by striking paragraph (3) and inserting the following:  (3)Renewal of exemptions (A)In generalExcept as provided in subparagraph (B), the Secretary may renew an exemption (including renewals) under this subsection for not more than 30 days.
 (B)ExceptionThe Secretary may renew an exemption (including renewals) under this subsection that is necessary to provide and sustain air transportation in American Samoa between the islands of Tutuila and Manu’a for not more than 180 days.
 (4)Continuation of exemptionsAn exemption granted by the Secretary under this subsection may continue for not more than 5 days after the unusual circumstances that established the need for the exemption cease..
						403.Cell phone voice communication ban
 (a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following:
							
								41725.Prohibition on certain cell phone voice communications
 (a)ProhibitionThe Secretary of Transportation shall issue regulations— (1)to prohibit an individual on an aircraft from engaging in voice communications using a mobile communications device during a flight of that aircraft in scheduled passenger interstate or intrastate air transportation; and
 (2)that exempt from the prohibition described in paragraph (1) any— (A)member of the flight crew on duty on an aircraft;
 (B)flight attendant on duty on an aircraft; and (C)Federal law enforcement officer acting in an official capacity.
 (b)DefinitionsIn this section, the following definitions apply: (1)FlightThe term flight means, with respect to an aircraft, the period beginning when the aircraft takes off and ending when the aircraft lands.
										(2)Mobile communications device
 (A)In generalThe term mobile communications device means any portable wireless telecommunications equipment utilized for the transmission or reception of voice data.
 (B)LimitationThe term mobile communications device does not include a phone installed on an aircraft.. (b)Clerical amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41724 the following:
							
								
									41725. Prohibition on certain cell phone voice communications..
 404.Improved notification of insecticide useSection 42303(b) of title 49, United States Code, is amended to read as follows:  (b)Required disclosuresAn air carrier, foreign air carrier, or ticket agent selling, in the United States, a ticket for a flight in foreign air transportation to a country listed on the internet website established under subsection (a) shall—
 (1)disclose, on its own internet website or through other means, that the destination country may require the air carrier or foreign air carrier to treat an aircraft passenger cabin with insecticides prior to the flight or to apply an aerosol insecticide in an aircraft cabin used for such a flight when the cabin is occupied with passengers; and
 (2)refer the purchaser of the ticket to the internet website established under subsection (a) for additional information.. 
 405.Consumer complaints hotlineSection 42302 of title 49, United States Code, is amended by adding at the end the following:  (d)Use of new technologiesThe Secretary shall periodically evaluate the benefits of using mobile phone applications or other widely used technologies to provide new means for air passengers to communicate complaints in addition to the telephone number established under subsection (a) and shall provide such new means as the Secretary determines appropriate..
					406.Consumer information on actual flight times
 (a)StudyThe Secretary of Transportation shall conduct a study on the feasibility and advisability of modifying regulations contained in section 234.11 of title 14, Code of Federal Regulations, to ensure that—
 (1)a reporting carrier (including its contractors), during the course of a reservation or ticketing discussion or other inquiry, discloses to a consumer upon reasonable request the projected period between the actual wheels-off and wheels-on times for a reportable flight; and
 (2)a reporting carrier displays, on the public internet website of the carrier, information on the actual wheels-off and wheels-on times during the most recent calendar month for a reportable flight.
 (b)DefinitionsIn this section, the terms reporting carrier and reportable flight have the meanings given those terms in section 234.2 of title 14, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study.
						407.Training policies regarding racial, ethnic, and religious nondiscrimination
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress and the Secretary of Transportation a report describing—
 (1)each air carrier’s training policy for its employees and contractors regarding racial, ethnic, and religious nondiscrimination; and
 (2)how frequently an air carrier is required to train new employees and contractors because of turnover in positions that require such training.
 (b)Best practicesAfter the date the report is submitted under subsection (a), the Secretary shall develop and disseminate to air carriers best practices necessary to improve the training policies described in subsection (a), based on the findings of the report and in consultation with—
 (1)passengers of diverse racial, ethnic, and religious backgrounds; (2)national organizations that represent impacted communities;
 (3)air carriers; (4)airport operators; and
 (5)contract service providers. 408.Training on human trafficking for certain staff (a)In generalChapter 447 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
 44738.Training on human trafficking for certain staffIn addition to other training requirements, each air carrier shall provide training to ticket counter agents, gate agents, and other air carrier workers whose jobs require regular interaction with passengers on recognizing and responding to potential human trafficking victims.
								.
 (b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
								
									44738. Training on human trafficking for certain staff..
 409.Prohibitions against smoking on passenger flightsSection 41706 of title 49, United States Code, is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following:  (d)Electronic cigarettes (1)InclusionThe use of an electronic cigarette shall be treated as smoking for purposes of this section.
 (2)Electronic cigarette definedIn this section, the term electronic cigarette means a device that delivers nicotine to a user of the device in the form of a vapor that is inhaled to simulate the experience of smoking..
 410.Report on baggage reporting requirementsNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)study and publicize for comment a cost-benefit analysis to air carriers and consumers of changing the baggage reporting requirements of section 234.6 of title 14, Code of Federal Regulations, before the implementation of such requirements; and
 (2)submit a report on the findings of the cost-benefit analysis to the appropriate committees of Congress.
						411.Enforcement of aviation consumer protection rules
 (a)In generalThe Comptroller General of the United States shall conduct a study to consider and evaluate Department of Transportation enforcement of aviation consumer protection rules.
 (b)ContentsThe study under subsection (a) shall include an evaluation of— (1)available enforcement mechanisms;
 (2)any obstacles to enforcement; and (3)trends in Department of Transportation enforcement actions.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
						412.Strollers
 (a)In generalSubchapter I of chapter 417 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
								41726.Strollers
 (a)In generalExcept as provided in subsection (b), a covered air carrier shall not deny a passenger the ability to check a stroller at the departure gate if the stroller is being used by a passenger to transport a child traveling on the same flight as the passenger.
 (b)ExceptionSubsection (a) shall not apply in instances where the size or weight of the stroller poses a safety or security risk.
 (c)Covered air carrier definedIn this section, the term covered air carrier means an air carrier or a foreign air carrier as those terms are defined in section 40102 of title 49, United States Code.
									.
 (b)Table of contentsThe analysis for chapter 417 of title 49, United States Code, is further amended by inserting after the item relating to section 41725 the following:
							
								
									41726. Strollers..
						413.Causes of airline delays or cancellations
						(a)Review
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Administrator of the Federal Aviation Administration, shall review the categorization of delays and cancellations with respect to air carriers that are required to report such data.
 (2)ConsiderationsIn conducting the review under paragraph (1), the Secretary shall consider, at a minimum— (A)whether delays and cancellations were the result of—
 (i)decisions or matters within the control or within the discretion of the Federal Aviation Administration, including ground stop or delay management programs in response to adverse weather conditions;
 (ii)business decisions or other matters within the air carrier’s control or discretion in response to adverse weather conditions, including efforts to disrupt the travel of the fewest number of passengers; or
 (iii)other factors; (B)if the data indicate whether and to what extent delays and cancellations attributed by an air carrier to weather disproportionately impact service to smaller airports and communities;
 (C)whether it is an unfair or deceptive practice for an air carrier to inform a passenger that a flight is delayed or cancelled due to weather alone when other factors are involved;
 (D)limitations, if any, in the Federal Aviation Administration air traffic control systems that reduce the capacity or efficiency of the national airspace system during adverse weather events; and
 (E)relevant analytical work by academic institutions. (3)ConsultationThe Secretary may consult air carriers and the Advisory Committee for Aviation Consumer Protection, established under section 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), to assist in conducting the review and providing recommendations on improving the quality and quantity of information provided to passengers adversely affected by a cancellation or delay.
 (b)ReportNot later than 90 days after the date the review under subsection (a) is complete, the Secretary shall submit to the appropriate committees of Congress a report on the review under subsection (a), including any recommendations.
 (c)Savings provisionNothing in this section shall be construed as affecting or penalizing— (1)the decision of an air carrier to maximize its system capacity during weather-related events to accommodate the greatest number of passengers; or
 (2)any decisions of an air carrier or the Federal Aviation Administration in any matter related to or affecting the safety of any person.
							414.Involuntary changes to itineraries
						(a)Review
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review the rate at which air carriers change passenger itineraries more than 24 hours before departure, where the new itineraries involve additional stops or depart 3 hours earlier or later than originally scheduled and compensation or other suitable air transportation is not offered. In conducting the review, the Secretary shall consider the compensation and alternative travel options provided or offered by the air carrier in such situations.
 (2)ConsultationThe Secretary may consult with air carriers and the Advisory Committee for Aviation Consumer Protection, established under section 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), to assist in conducting the review and providing recommendations.
 (b)ReportNot later than 90 days after the date the review under subsection (a) is complete, the Secretary shall submit to appropriate committees of Congress a report on the review under subsection (a).
 415.Extension of Advisory Committee for Aviation Consumer ProtectionSection 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note) is amended in subsection (h) by striking 2018 and inserting 2023.
 416.Online access to aviation consumer protection informationNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)complete an evaluation of the aviation consumer protection portion of the Department of Transportation’s public internet website to identify any changes to the user interface, including the interface presented to individuals accessing the website from a mobile device, that will improve usability, accessibility, consumer satisfaction, and website performance;
 (2)in completing the evaluation under paragraph (1)— (A)consider the best practices of other Federal agencies with effective websites; and
 (B)consult with the Federal Web Managers Council; (3)develop a plan, including an implementation timeline, for—
 (A)making the changes identified under paragraph (1); and (B)making any necessary changes to that portion of the website that will enable a consumer, in a manner that protects the privacy of consumers and employees, to—
 (i)access information regarding each complaint filed with the Aviation Consumer Protection Division of the Department of Transportation;
 (ii)search the complaints described in clause (i) by the name of the air carrier, the dates of departure and arrival, the airports of origin and departure, and the type of complaint; and
 (iii)determine the date a complaint was filed and the date a complaint was resolved; and (4)submit the evaluation and plan to appropriate committees of Congress.
						417.Protection of pets on airplanes
 (a)ProhibitionChapter 447 of title 49, United States Code, is further amended by adding at the end the following:  44739.Pets on airplanes (a)ProhibitionIt shall be unlawful for any person to place a live animal in an overhead storage compartment of an aircraft operated under part 121 of title 14, Code of Federal Regulations.
 (b)Civil penaltyThe Administrator may impose a civil penalty under section 46301 for each violation of this section..
 (b)Conforming amendmentThe analysis for chapter 447 of title 49, United States Code, is further amended by adding at the end the following:
							
								
									44739. Pets on airplanes..
						418.Advisory committee on air ambulance and patient billing
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of Health and Human Services, shall establish an advisory committee for the purpose of reviewing options to improve the disclosure of charges and fees for air medical services, better inform consumers of insurance options for such services, and protect consumers from balance billing.
 (b)Composition of the advisory committeeThe advisory committee shall be composed of the following members: (1)The Secretary of Transportation, or the Secretary’s designee.
 (2)The Secretary of Health and Human Services, or the Secretary’s designee. (3)One representative, to be appointed by the Secretary of Transportation, of each of the following:
 (A)Each relevant Federal agency, as determined by the Secretary of Transportation. (B)State insurance regulators
 (C)Health insurance providers. (D)Patient advocacy groups.
 (E)Consumer advocacy groups. (F)Physician specializing in emergency, trauma, cardiac, or stroke.
 (4)Three representatives, to be appointed by the Secretary of Transportation, to represent the various segments of the air ambulance industry.
 (5)Additional three representatives not covered under paragraphs (1) through (4), as determined necessary and appropriate by the Secretary.
 (c)ConsultationThe advisory committee shall, as appropriate, consult with relevant experts and stakeholders not captured in (b) while conducting its review.
 (d)RecommendationsThe advisory committee shall make recommendations with respect to disclosure of charges and fees for air ambulance services and insurance coverage, consumer protection and enforcement authorities of both the Department of Transportation and State authorities, and the prevention of balance billing to consumers. The recommendations shall address, at a minimum—
 (1)the costs, benefits, practicability, and impact on all stakeholders of clearly distinguishing between charges for air transportation services and charges for non-air transportation services in bills and invoices, including the costs, benefits, and practicability of—
 (A)developing cost-allocation methodologies to separate charges for air transportation services from charges for non-air transportation services; and
 (B)formats for bills and invoices that clearly distinguish between charges for air transportation services and charges for non-air transportation services;
 (2)options, best practices, and identified standards to prevent instances of balance billing such as improving network and contract negotiation, dispute resolution between health insurance and air medical service providers, and explanation of insurance coverage and subscription programs to consumers;
 (3)steps that can be taken by State legislatures, State insurance regulators, State attorneys general, and other State officials as appropriate, consistent with current legal authorities regarding consumer protection;
 (4)recommendations made by the Comptroller General study, GAO–17–637, including what additional data from air ambulance providers and other sources should be collected by the Department of Transportation to improve its understanding of the air ambulance market and oversight of the air ambulance industry for the purposes of pursuing action related to unfair or deceptive practices or unfair methods of competition, which may include—
 (A)cost data; (B)standard charges and payments received per transport;
 (C)whether the provider is part of a hospital-sponsored program, municipality-sponsored program, hospital-independent partnership (hybrid) program, or independent program;
 (D)number of transports per base and helicopter; (E)market shares of air ambulance providers inclusive of any parent or holding companies;
 (F)any data indicating the extent of competition among air ambulance providers on the basis of price and service;
 (G)prices assessed to consumers and insurers for air transportation and any non-transportation services provided by air ambulance providers; and
 (H)financial performance of air ambulance providers; (5)definitions of all applicable terms that are not defined in statute or regulations; and
 (6)other matters as determined necessary or appropriate. (e)ReportNot later than 180 days after the date of the first meeting of the advisory committee, the advisory committee shall submit to the Secretary of Transportation, the Secretary of Health and Human Services, and the appropriate committees of Congress a report containing the recommendations made under subsection (d).
 (f)RulemakingUpon receipt of the report under subsection (e), the Secretary of Transportation shall consider the recommendations of the advisory committee and issue regulations or other guidance as deemed necessary—
 (1)to require air ambulance providers to regularly report data to the Department of Transportation; (2)to increase transparency related to Department of Transportation actions related to consumer complaints; and
 (3)to provide other consumer protections for customers of air ambulance providers. (g)Elimination of Advisory Council on Transportation StatisticsThe Advisory Council on Transportation Statistics shall terminate on the date of enactment of this Act.
						419.Air ambulance complaints to the Department of Transportation
 (a)Consumer complaintsSection 42302 of title 49, United States Code, is further amended— (1)in subsection (a) by inserting (including transportation by air ambulance (as defined by the Secretary of Transportation)) after air transportation; and
 (2)by adding at the end the following:  (e)Air ambulance providersEach air ambulance provider shall include the hotline telephone number, link to the Internet website established under subsection (a), and contact information for the Aviation Consumer Advocate established under section 425 on—
 (1)any invoice, bill, or other communication provided to a passenger or customer of the provider; and (2)its Internet Web site, and any related mobile device application..
 (b)Unfair and deceptive practices and unfair methods of competitionSection 41712(a) of title 49, United States Code, is amended by inserting air ambulance consumer (as defined by the Secretary of Transportation), after foreign air carrier, in the first place it appears. 420.Report to Congress on air ambulance oversight (a)In GeneralNot later than 180 days after submission of the report required under section 418, the Secretary of Transportation shall submit a report to the appropriate committees of Congress on air ambulance oversight.
 (b)Contents of reportThe report required under subsection (a) shall include— (1)a description of how the Secretary will conduct oversight of air ambulance providers, including the information sources the Secretary will use to conduct such oversight; and
 (2)a timeline for the issuance of any guidance concerning unfair and deceptive practices among air ambulance providers, including guidance for States and political subdivisions of States to refer such matters to the Secretary.
 421.Refunds for other fees that are not honored by a covered air carrierNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations that require each covered air carrier to promptly provide a refund to a passenger of any ancillary fees paid for services related to air travel that the passenger does not receive, including on the passenger’s scheduled flight, on a subsequent replacement itinerary if there has been a rescheduling, or for a flight not taken by the passenger.
 422.Advance boarding during pregnancyNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall review air carrier policies regarding traveling during pregnancy and, if appropriate, may revise regulations, as the Secretary considers necessary, to require an air carrier to offer advance boarding of an aircraft to a pregnant passenger who requests such assistance.
					423.Consumer complaint process improvement
 (a)In generalSection 42302(c) of title 49, United States Code is amended— (1)in the matter preceding paragraph (1), by striking An air carrier or foreign air carrier providing scheduled air transportation using any aircraft that as originally designed has a passenger capacity of 30 or more passenger seats and inserting Each air carrier and foreign air carrier;
 (2)in paragraph (1), by striking air carrier and inserting carrier; and (3)in paragraph (2), by striking air carrier and inserting carrier.
 (b)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations to implement the requirements of section 42302 of title 49, United States Code, as amended by this Act.
						424.Aviation consumer advocate
 (a)In generalThe Secretary of Transportation shall review aviation consumer complaints received that allege a violation of law and, as appropriate, pursue enforcement or corrective actions that would be in the public interest.
 (b)ConsiderationsIn considering which cases to pursue for enforcement or corrective action under subsection (a), the Secretary shall consider—
 (1)the Air Carrier Access Act of 1986 (Public Law 99–435; 100 Stat. 1080); (2)unfair and deceptive practices by air carriers (including air ambulance operators), foreign air carriers, and ticket agents;
 (3)the terms and conditions agreed to between passengers and air carriers (including air ambulance operators), foreign air carriers, or ticket agents;
 (4)aviation consumer protection and tarmac delay contingency planning requirements for both airports and airlines;
 (5)protection of air ambulance consumers; and (6)any other applicable law.
							(c)Aviation consumer advocate
 (1)In generalWithin the Aviation Consumer Protection Division of the Department of Transportation, there shall be an Aviation Consumer Advocate.
 (2)FunctionsThe Aviation Consumer Advocate shall— (A)assist consumers in resolving carrier service complaints filed with the Aviation Consumer Protection Division;
 (B)review the resolution by the Department of Transportation of carrier service complaints; (C)identify and recommend actions the Department can take to improve the enforcement of aviation consumer protection rules, protection of air ambulance consumers, and resolution of carrier service complaints; and
 (D)identify and recommend regulations and policies that can be amended to more effectively resolve carrier service complaints.
 (d)Annual reportsThe Secretary, through the Aviation Consumer Advocate, shall submit to the appropriate committees of Congress an annual report summarizing the following:
 (1)The total number of annual complaints received by the Department, including the number of complaints by the name of each air carrier and foreign air carrier.
 (2)The total number of annual complaints by category of complaint. (3)The number of complaints referred in the preceding year for enforcement or corrective action by the Department.
 (4)Any recommendations under paragraphs (2)(C) and (2)(D) of subsection (c). (5)Such other data as the Aviation Consumer Advocate considers appropriate.
 (e)Sunset on reporting requirementThe reporting requirement of subsection (d) shall terminate on September 30, 2023. 425.TICKETS Act (a)Short titleThis section may be cited as the Transparency Improvements and Compensation to Keep Every Ticketholder Safe Act of 2018 or the TICKETS Act.
 (b)Boarded passengersBeginning on the date of enactment of this Act, a covered air carrier may not deny a revenue passenger traveling on a confirmed reservation permission to board, or involuntarily remove that passenger from the aircraft, once a revenue passenger has—
 (1)checked in for the flight prior to the check-in deadline; and (2)had their ticket or boarding pass collected or electronically scanned and accepted by the gate agent.
 (c)LimitationsThe prohibition pursuant to subsection (b) shall not apply when— (1)there is a safety, security, or health risk with respect to that revenue passenger or there is a safety or security issue requiring removal of a revenue passenger; or
 (2)the revenue passenger is engaging in behavior that is obscene, disruptive, or otherwise unlawful. (d)Rule of constructionNothing in this section may be construed to limit or otherwise affect the responsibility or authority of a pilot in command of an aircraft under section 121.533 of title 14, Code of Federal Regulations, or limit any penalty under section 46504 of title 49, United States Code.
 (e)Involuntary denied boarding compensationNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule to revise part 250 of title 14, Code of Federal Regulations, to clarify that—
 (1)there is not a maximum level of compensation an air carrier or foreign air carrier may pay to a passenger who is involuntarily denied boarding as the result of an oversold flight;
 (2)the compensation levels set forth in that part are the minimum levels of compensation an air carrier or foreign air carrier must pay to a passenger who is involuntarily denied boarding as the result of an oversold flight; and
 (3)an air carrier or foreign air carrier must proactively offer to pay compensation to a passenger who is voluntarily or involuntarily denied boarding on an oversold flight, rather than waiting until the passenger requests the compensation.
							(f)GAO report on oversales
 (1)In generalThe Comptroller General of the United States shall review airline policies and practices related to oversales of flights.
 (2)ConsiderationsIn conducting the review under paragraph (1), the Comptroller General shall examine— (A)the impact on passengers as a result of an oversale, including increasing or decreasing the costs of passenger air transportation;
 (B)economic and operational factors which result in oversales; (C)whether, and if so how, the incidence of oversales varies depending on markets;
 (D)potential consequences on the limiting of oversales; and (E)best practices on how oversale policies can be communicated to passengers at airline check-in desks and airport gates.
 (3)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the review under paragraph (2).
 (g)Gate notice of policiesThe Secretary may provide guidance on how these policies should be communicated at covered air carrier check-in desks and airport gates.
 426.Report on availability of lavatories on commercial aircraftNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report assessing—
 (1)the availability of functional lavatories on commercial aircraft; (2)the extent to which flights take off without functional lavatories;
 (3)the ability of passengers with disabilities to access lavatories on commercial aircraft; (4)the extent of complaints to the Department of Transportation and air carriers related to lavatories and efforts they have taken to address complaints; and
 (5)the extent to which air carriers are reducing the size and number of lavatories to add more seats and whether this creates passenger lavatory access issues.
						427.Consumer protection requirements relating to large ticket agents
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule to require large ticket agents to adopt minimum customer service standards.
 (b)PurposeThe purpose of the final rule shall be to ensure that, to the extent feasible, there is a consistent level of consumer protection regardless of where consumers purchase air fares and related air transportation services.
 (c)StandardsIn issuing the final rule, the Secretary shall consider, to the extent feasible, establishing standards consistent with all customer service and disclosure requirements applicable to covered air carriers under this title and associated regulations.
 (d)DefinitionsIn this section, the following definitions apply: (1)Ticket agent (A)In generalSubject to subparagraph (B), the term ticket agent has the meaning given that term in section 40102(a) of title 49, United States Code.
 (B)InclusionThe term ticket agent includes a person who acts as an intermediary involved in the sale of air transportation directly or indirectly to consumers, including by operating an electronic airline information system, if the person—
 (i)holds the person out as a source of information about, or reservations for, the air transportation industry; and
 (ii)receives compensation in any way related to the sale of air transportation. (2)Large ticket agentThe term large ticket agent means a ticket agent with annual revenues of $100,000,000 or more.
 (e)EnforcementNo large ticket agent may be found in noncompliance of any standard or requirement adopted in the final rule required by this section if—
 (1)the large ticket agent is unable to meet the new standard or requirement due to the lack of information or data from the covered air carrier and the information is required for the large ticket agent to comply with such standard or requirement; or
 (2)the sale of air transportation is made by a large ticket agent pursuant to a specific corporate or government fare management contract.
							428.Widespread disruptions
 (a)In generalChapter 423 of title 49, United States Code, is amended by adding at the end the following:  42304.Widespread disruptions (a)General requirementsIn the event of a widespread disruption, a covered air carrier shall immediately publish, via a prominent link on the air carrier’s public internet website, a clear statement indicating whether, with respect to a passenger of the air carrier whose travel is interrupted as a result of the widespread disruption, the air carrier will—
 (1)provide for hotel accommodations; (2)arrange for ground transportation;
 (3)provide meal vouchers; (4)arrange for air transportation on another air carrier or foreign air carrier to the passenger’s destination; and
 (5)provide for sleeping facilities inside the airport terminal. (b)DefinitionsIn this section, the following definitions apply:
 (1)Widespread disruptionThe term widespread disruption means, with respect to a covered air carrier, the interruption of all or the overwhelming majority of the air carrier’s systemwide flight operations, including flight delays and cancellations, as the result of the failure of 1 or more computer systems or computer networks of the air carrier.
 (2)Covered air carrierThe term covered air carrier means an air carrier that provides scheduled passenger air transportation by operating an aircraft that as originally designed has a passenger capacity of 30 or more seats.
 (c)Savings provisionNothing in this section may be construed to modify, abridge, or repeal any obligation of an air carrier under section 42301..
 (b)Conforming amendmentThe analysis for chapter 423 of title 49, United States Code, is amended by adding at the end the following:
							
								
									42304. Widespread disruptions..
						429.Passenger rights
 (a)GuidelinesNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall require each covered air carrier to submit a summarized 1-page document that describes the rights of passengers in air transportation, including guidelines for the following:
 (1)Compensation (regarding rebooking options, refunds, meals, and lodging) for flight delays of various lengths.
 (2)Compensation (regarding rebooking options, refunds, meals, and lodging) for flight diversions. (3)Compensation (regarding rebooking options, refunds, meals, and lodging) for flight cancellations.
 (4)Compensation for mishandled baggage, including delayed, damaged, pilfered, or lost baggage. (5)Voluntary relinquishment of a ticketed seat due to overbooking or priority of other passengers.
 (6)Involuntary denial of boarding and forced removal for whatever reason, including for safety and security reasons.
 (b)Filing of summarized guidelinesNot later than 90 days after each air carrier submits its guidelines to the Secretary under subsection (a), the air carrier shall make available such 1-page document in a prominent location on its website.
						BAviation Consumers with Disabilities
					431.Aviation consumers with disabilities study
 (a)StudyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study that includes—
 (1)a review of airport accessibility best practices for individuals with disabilities, including best practices that improve infrastructure facilities and communications methods, including those related to wayfinding, amenities, and passenger care;
 (2)a review of air carrier and airport training policies related to section 41705 of title 49, United States Code;
 (3)a review of air carrier training policies related to properly assisting passengers with disabilities; and
 (4)a review of accessibility best practices that exceed those recommended under Public Law 90–480 (popularly known as the Architectural Barriers Act of 1968; 42 U.S.C. 4151 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Air Carrier Access Act of 1986 (Public Law 99–435; 100 Stat. 1080 et seq.), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
 (b)ReportNot later than 1 year after the date the Comptroller General initiates the study under subsection (a), the Comptroller General shall submit to the Secretary of Transportation and the appropriate committees of Congress a report on the study, including findings and recommendations.
						432.Study on in-cabin wheelchair restraint systems
 (a)StudyNot later than 2 years after the date of enactment of this Act, the Architectural and Transportation Barriers Compliance Board, in consultation with the Secretary of Transportation, aircraft manufacturers, air carriers, and disability advocates, shall conduct a study to determine—
 (1)the feasibility of in-cabin wheelchair restraint systems; and (2)if feasible, the ways in which individuals with significant disabilities using wheelchairs, including power wheelchairs, can be accommodated with in-cabin wheelchair restraint systems.
 (b)ReportNot later than 1 year after the initiation of the study under subsection (a), the Architectural and Transportation Barriers Compliance Board shall submit to the appropriate committees of Congress a report on the findings of the study.
 433.Improving wheelchair assistance for individuals with disabilitiesFollowing the receipt of the report required under section 2107 of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 622), the Secretary of Transportation shall develop, if appropriate, specific recommendations regarding improvements to wheelchair assistance provided by air carriers and recommendations on how training programs by air carriers can address consumer complaints regarding wheelchair assistance.
					434.Airline Passengers with Disabilities Bill of Rights
 (a)Airline passengers with disabilities bill of rightsThe Secretary of Transportation shall develop a document, to be known as the Airline Passengers with Disabilities Bill of Rights, using plain language to describe the basic protections and responsibilities of covered air carriers, their employees and contractors, and people with disabilities under the section 41705 of title 49, United States Code.
 (b)ContentIn developing the Airline Passengers with Disabilities Bill of Rights under subsection (a), the Secretary shall include, at a minimum, plain language descriptions of protections and responsibilities provided in law related to the following:
 (1)The right of passengers with disabilities to be treated with dignity and respect. (2)The right of passengers with disabilities to receive timely assistance, if requested, from properly trained covered air carrier and contractor personnel.
 (3)The right of passengers with disabilities to travel with wheelchairs, mobility aids, and other assistive devices, including necessary medications and medical supplies, including stowage of such wheelchairs, aids, and devices.
 (4)The right of passengers with disabilities to receive seating accommodations, if requested, to accommodate a disability.
 (5)The right of passengers with disabilities to receive announcements in an accessible format. (6)The right of passengers with disabilities to speak with a complaint resolution officer or to file a complaint with a covered air carrier or the Department of Transportation.
 (c)Rule of constructionThe development of the Airline Passengers with Disabilities Bill of Rights under subsections (a) and (b) shall not be construed as expanding or restricting the rights available to passengers with disabilities on the day before the date of the enactment of this Act pursuant to any statute or regulation.
 (d)ConsultationsIn developing the Airline Passengers with Disabilities Bill of Rights under subsection (a), the Secretary of Transportation shall consult with stakeholders, including disability organizations and covered air carriers and their contractors.
 (e)DisplayEach covered air carrier shall include the Airline Passengers with Disabilities Bill of Rights— (1)on a publicly available internet website of the covered air carrier; and
 (2)in any pre-flight notifications or communications provided to passengers who alert the covered air carrier in advance of the need for accommodations relating to a disability.
 (f)TrainingCovered air carriers and contractors of covered air carriers shall submit to the Secretary of Transportation plans that ensure employees of covered air carriers and their contractors receive training on the protections and responsibilities described in the Airline Passengers with Disabilities Bill of Rights. The Secretary shall review such plans to ensure the plans address the matters described in subsection (b).
 435.Sense of Congress regarding equal access for individuals with disabilitiesIt is the sense of Congress that— (1)the aviation industry and every relevant stakeholder must work to ensure that every individual who experiences a disability has equal access to air travel;
 (2)as technology and ease of travel continue to advance, accessibility must be a priority; and (3)accommodations must—
 (A)extend to every airport and service or facility of an air carrier; and (B)be inclusive of every disability.
 436.Civil penalties relating to harm to passengers with disabilitiesSection 46301(a) of title 49, United States Code, is amended by adding at the end the following:  (7)Penalties relating to harm to passengers with disabilities (A)Penalty for bodily harm or damage to wheelchair or other mobility aidThe amount of a civil penalty assessed under this section for a violation of section 41705 that involves damage to a passenger’s wheelchair or other mobility aid or injury to a passenger with a disability may be increased above the otherwise applicable maximum amount under this section for a violation of section 41705 to an amount not to exceed 3 times the maximum penalty otherwise allowed.
 (B)Each act constitutes separate offenseNotwithstanding paragraph (2), a separate violation of section 41705 occurs for each act of discrimination prohibited by that section..
					437.Harmonization of service animal standards
 (a)RulemakingThe Secretary of Transportation shall conduct a rulemaking proceeding— (1)to define the term service animal for purposes of air transportation; and
 (2)to develop minimum standards for what is required for service and emotional support animals carried in aircraft cabins.
 (b)ConsiderationsIn conducting the rulemaking under subsection (a), the Secretary shall consider, at a minimum— (1)whether to align the definition of service animal with the definition of that term in regulations of the Department of Justice implementing the Americans with Disabilities Act of 1990 (Public Law 101–336);
 (2)reasonable measures to ensure pets are not claimed as service animals, such as— (A)whether to require photo identification for a service animal identifying the type of animal, the breed of animal, and the service the animal provides to the passenger;
 (B)whether to require documentation indicating whether or not a service animal was trained by the owner or an approved training organization;
 (C)whether to require, from a licensed physician, documentation indicating the mitigating task or tasks a service animal provides to its owner; and
 (D)whether to allow a passenger to be accompanied by more than 1 service animal; (3)reasonable measures to ensure the safety of all passengers, such as—
 (A)whether to require health and vaccination records for a service animal; and (B)whether to require third-party proof of behavioral training for a service animal;
 (4)the impact additional requirements on service animals could have on access to air transportation for passengers with disabilities; and
 (5)if impacts on access to air transportation for passengers with disabilities are found, ways to eliminate or mitigate those impacts.
 (c)Final ruleNot later than 18 months after the date of enactment of this Act, the Secretary shall issue a final rule pursuant to the rulemaking conducted under this section.
						438.Review of practices for ticketing, pre-flight seat assignments, and stowing of assistive devices
			 for passengers with disabilities
						(a)Review
 (1)In generalNot later than 30 days after the first meeting of the advisory committee on the air travel needs of passengers with disabilities established in section 439 (referred to in this section as the Advisory Committee), the Secretary of Transportation shall direct the Advisory Committee to review current regulations with respect to practices for ticketing, pre-flight seat assignments, and stowing of assistive devices for passengers with disabilities.
 (2)RecommendationsIn carrying out the review under paragraph (1), the Advisory Committee shall, at a minimum, provide recommendations on whether current regulations should be modified or prescribed to—
 (A)provide accommodations for passengers with disabilities, if requested, in ticketing and pre-flight assignments;
 (B)require covered air carriers to provide priority access to bulkhead seating to passengers with disabilities who need access to features of those seats due to disabilities regardless of class of service of ticket purchased; and
 (C)ensure passengers with disabilities are able to stow assistive devices without cost. (b)ReportNot later than 6 months after the date of their first meeting, the Advisory Committee shall submit to the Secretary of Transportation and the appropriate committees of Congress a report on the review conducted under subsection (a)(1), including the recommendations developed under subsection (a)(2).
						439.Advisory committee on the air travel needs of passengers with disabilities
 (a)EstablishmentThe Secretary of Transportation shall establish an advisory committee on issues related to the air travel needs of passengers with disabilities (referred to in this section as the Advisory Committee).
 (b)DutiesThe Advisory Committee shall— (1)identify and assess the disability-related access barriers encountered by passengers with disabilities;
 (2)determine the extent to which the programs and activities of the Department of Transportation are addressing the barriers identified in paragraph (1);
 (3)recommend consumer protection improvements to the air travel experience of passengers with disabilities;
 (4)advise the Secretary with regard to the implementation of section 41705 of title 49, United States Code; and
 (5)conduct such activities as the Secretary considers necessary to carry out this section. (c)Membership (1)In generalThe Advisory Committee shall be composed of at least 1 representative of each of the following groups:
 (A)Passengers with disabilities. (B)National disability organizations.
 (C)Air carriers. (D)Airport operators.
 (E)Contractor service providers. (F)Aircraft manufacturers.
 (G)Wheelchair manufacturers. (H)National veterans organizations representing disabled veterans.
 (2)AppointmentThe Secretary of Transportation shall appoint each member of the Advisory Committee. (3)VacanciesA vacancy in the Advisory Committee shall be filled in the manner in which the original appointment was made.
 (d)ChairpersonThe Secretary of Transportation shall designate, from among the members appointed under subsection (c), an individual to serve as chairperson of the Advisory Committee.
 (e)Travel expensesMembers of the Advisory Committee shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code.
						(f)Reports
 (1)In generalNot later than 14 months after the date of establishment of the Advisory Committee, and annually thereafter, the Advisory Committee shall submit to the Secretary of Transportation a report on the needs of passengers with disabilities in air travel, including—
 (A)an assessment of existing disability-related access barriers, and any emerging disability-related access barriers that will likely be an issue in the next 5 calendar years;
 (B)an evaluation of the extent to which the Department of Transportation’s programs and activities are eliminating disability-related access barriers;
 (C)a description of the Advisory Committee’s actions; (D)a description of improvements related to the air travel experience of passengers with disabilities; and
 (E)any recommendations for legislation, administrative action, or other action that the Advisory Committee considers appropriate.
 (2)Report to CongressNot later than 60 days after the date the Secretary receives the report under paragraph (1), the Secretary shall submit to the appropriate committees of Congress a copy of the report, including any additional findings or recommendations that the Secretary considers appropriate.
 (g)TerminationThe Advisory Committee established under this section shall terminate on September 30, 2023. (h)Termination of the Next Generation Air Transportation System Senior Policy CommitteeThe Next Generation Air Transportation System Senior Policy Committee established by the Secretary of Transportation shall terminate on the date of the initial appointment of the members of the Advisory Committee.
						440.Regulations ensuring assistance for passengers with disabilities in air transportation
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)review, and if necessary revise, applicable regulations to ensure that passengers with disabilities who request assistance while traveling in air transportation receive dignified, timely, and effective assistance at airports and on aircraft from trained personnel; and
 (2)review, and if necessary revise, applicable regulations related to covered air carrier training programs for air carrier personnel, including contractors, who provide physical assistance to passengers with disabilities to ensure that training under such programs—
 (A)occurs on an annual schedule for all new and continuing personnel charged with providing physical assistance; and
 (B)includes, as appropriate, instruction by personnel, with hands-on training for employees who physically lift or otherwise physically assist passengers with disabilities, including the use of relevant equipment.
 (b)Types of assistanceThe assistance referred to subsection (a)(1) may include requests for assistance in boarding or deplaning an aircraft, requests for assistance in connecting between flights, and other similar or related requests, as appropriate.
 441.Transparency for disabled passengersThe compliance date of the final rule, dated November 2, 2016, on the reporting of data for mishandled baggage and wheelchairs in aircraft cargo compartments (81 Fed. Reg. 76300) shall be effective not later than 60 days after the date of enactment of this Act.
					CSmall Community Air Service
					451.Essential air service authorization
 (a)In generalSection 41742(a)(2) of title 49, United States Code, is amended by striking $150,000,000 for fiscal year 2011 and all that follows before to carry out and inserting $155,000,000 for fiscal year 2018, $158,000,000 for fiscal year 2019, $161,000,000 for fiscal year 2020, $165,000,000 for fiscal year 2021, $168,000,000 for fiscal year 2022, and $172,000,000 for fiscal year 2023.
 (b)Seasonal serviceThe Secretary of Transportation may consider the flexibility of current operational dates and airport accessibility to meet local community needs when issuing requests for proposal of essential air service at seasonal airports.
						452.Study on essential air service reform
						(a)Study
 (1)In generalThe Comptroller General of the United States shall conduct a study on the effects of section 6 of the Airport and Airway Extension Act of 2011, Part IV (Public Law 112–27), section 421 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95), and other relevant Federal laws enacted after 2010, including the amendments made by those laws, on the Essential Air Service program.
 (2)ScopeIn conducting the study under paragraph (1), the Comptroller General shall analyze, at a minimum— (A)the impact of each relevant Federal law, including the amendments made by each law, on the Essential Air Service program;
 (B)what actions communities and air carriers have taken to reduce ticket prices or increase enplanements as a result of each law;
 (C)the issuance of waivers by the Secretary under section 41731(e) of title 49, United States Code; (D)whether budgetary savings resulted from each law; and
 (E)options for further reform of the Essential Air Service program. (b)Required analysis on communitiesIn carrying out subsection (a)(2)(E) the Comptroller General shall include, for each option for further reform, an analysis of the impact on local economies of communities with airports receiving Essential Air Service funding, access to air travel for residents of rural communities and the impact to local businesses in such communities.
 (c)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the study conducted under subsection (a).
						453.Air transportation to noneligible places
 (a)DefinitionsSection 41731(a)(1)(A)(ii) of title 49, United States Code, is amended by striking Wendell H. Ford Aviation Investment and Reform Act for the 21st Century, and inserting FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190),. (b)Program sunsetSection 41736 of title 49, United States Code, is amended by adding at the end the following:
							
								(h)Sunset
 (1)ProposalsNo proposal under subsection (a) may be accepted by the Secretary after the date of enactment of this subsection.
 (2)ProgramThe Secretary may not provide any compensation under this section after the date that is 2 years after the date of enactment of this subsection..
						454.Inspector general review of service and oversight of unsubsidized carriers
 (a)In generalNot later than 1 year after the date of enactment of this Act, the inspector general of the Department of Transportation shall conduct and complete a review of orders issued by the Department of Transportation from 2005 through the date of enactment of this Act to determine whether the carriers providing unsubsidized service provided basic essential air service, and whether the Department conducted sufficient oversight of carriers providing unsubsidized service to ensure air service quality and community satisfaction.
 (b)ContentsThe review shall include, at a minimum— (1)a review of the Department’s efforts to communicate to the community served by the unsubsidized carrier on any material air service changes; and
 (2)a review of the Department’s efforts to closely monitor the quality of air service provided by the unsubsidized carrier and request proposals for basic essential air service if necessary.
 (c)ReportNot later than 30 days after the date of completion of the review, the inspector general shall submit to the appropriate committees of Congress a report on the results of the review.
						455.Small community air service
 (a)EligibilitySection 41743(c) of title 49, United States Code, is amended— (1)by striking paragraph (1) and inserting the following:
								
 (1)SizeOn the date of submission of the relevant application under subsection (b), the airport serving the community or consortium—
 (A)is not larger than a small hub airport, as determined using the Department of Transportation’s most recently published classification; and
 (B)has— (i)insufficient air carrier service; or
 (ii)unreasonably high air fares.; (2)by striking paragraph (4) and inserting the following:
								
									(4)Overall limit
 (A)In generalNo more than 40 communities or consortia of communities, or a combination thereof, may be selected to participate in the program in each year for which funds are appropriated for the program.
 (B)Same projectsExcept as provided in subparagraph (C), no community, consortia of communities, or combination thereof may participate in the program in support of the same project more than once in a 10-year period, but any community, consortia of communities, or combination thereof may apply, subsequent to such participation, to participate in the program in support of a different project at any time.
 (C)ExceptionThe Secretary may waive the limitation under subparagraph (B) related to projects that are the same if the Secretary determines that the community or consortium spent little or no money on its previous project or encountered industry or environmental challenges, due to circumstances that were reasonably beyond the control of the community or consortium.; 
 (3)in paragraph (5)— (A)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and
 (B)by inserting after subparagraph (D) the following:  (E)the assistance will be used to help restore scheduled passenger air service that has been terminated;.
 (b)Authority to make agreementsSection 41743(e)(1) of title 49, United States Code, is amended by adding at the end the following: The Secretary may amend the scope of a grant agreement at the request of the community or consortium and any participating air carrier, and may limit the scope of a grant agreement to only the elements using grant assistance or to only the elements achieved, if the Secretary determines that the amendment is reasonably consistent with the original purpose of the project.
 (c)Authorization of appropriationsSection 41743(e)(2) of title 49, United States Code, is amended to read as follows:  (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2018 through 2023 to carry out this section. Such sums shall remain available until expended..
 456.WaiversSection 41732 is amended by adding at the end the following:  (c)WaiversNotwithstanding section 41733(e), upon request by an eligible place, the Secretary may waive, in whole or in part, subsections (a) and (b) of this section or subsections (a) through (c) of section 41734. A waiver issued under this subsection shall remain in effect for a limited period of time, as determined by the Secretary..
 457.Extension of final order establishing mileage adjustment eligibilitySection 409(d) of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 41731 note) is amended by striking 2018 and inserting 2023.
 458.Reduction in subsidy-per-passengerSection 426 of the FAA Modernization and Reform Act of 2012 (126 Stat. 98) is amended by adding at the end the following:
						
							(d)Reduction in subsidy-per-passenger
 (1)In generalThe Secretary shall waive application of the subsidy-per-passenger cap described under subsection (c) if the Secretary finds that the community’s subsidy-per-passenger for a fiscal year is lower than the subsidy-per-passenger for any of the 3 previous fiscal years.
 (2)ExceptionThe Secretary shall waive application of the subsidy-per-passenger cap if the subsidy-per-passenger for a fiscal year is less than 10 percent higher than the highest subsidy-per-passenger from any of the 3 previous fiscal years. The Secretary may only waive application of the subsidy-per-passenger cap under this paragraph once per community.
 (3)Rule of constructionNothing in this subsection shall be construed to limit the Secretary’s ability under subsection (c) to waive application of the subsidy-per-passenger cap..
					VMiscellaneous
 501.DefinitionsIn this title, the following definitions apply: (1)AdministrationThe term Administration means the Federal Aviation Administration.
 (2)AdministratorThe term Administrator means the Administrator of the FAA. (3)ADS–BThe term ADS–B means automatic dependent surveillance-broadcast.
 (4)ADS–B OutThe term ADS–B Out means automatic dependent surveillance-broadcast with the ability to transmit information from the aircraft to ground stations and to other equipped aircraft.
 (5)FAAThe term FAA means the Federal Aviation Administration. (6)NextGenThe term NextGen means the Next Generation Air Transportation System.
					502.Report on air traffic control modernization
 (a)FAA reportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report describing the multiyear effort of the Administration to modernize the air transportation system (in this section referred to as the modernization effort), including—
 (1)the number of years that the modernization effort has been underway as of the date of the report; (2)the total amount of money expended on the modernization effort as of the date of the report (including a description of how that amount was calculated);
 (3)the net present value of the benefits reported from aircraft operators resulting from the money expended on the modernization effort as of the date of the report;
 (4)a definition for NextGen, including a description of any changes to that definition that occurred between 2003 and the date of the report;
 (5)the net present value of the money expended on NextGen as of the date of the report if such money had been deposited into a Government trust fund instead of being expended on NextGen;
 (6)a description of the benefits promised and benefits delivered with respect to NextGen as of the date of the report;
 (7)any changes to the benefits promised with respect to NextGen between the date on which NextGen began and the date of the report;
 (8)a description of each program or project that comprises NextGen, including— (A)when the program or project was initiated;
 (B)the total budget for the program or project; (C)the initial budget for the program or project;
 (D)the acquisition program baseline for the program or project; (E)whether the program or project has ever breached the acquisition program baseline and, if so, a description of when, why, and how the breach was resolved;
 (F)whether the program or project has been re-baselined or divided into smaller segments and, if so, a description of when, why, and the impact to the cost of the program or project;
 (G)the initial schedule for the program or project; (H)whether the program or project was delayed and, if so, a description of how long, why, and the impact to the cost of the program or project;
 (I)whether the Administration changed any contract term or deliverable for the program or project and, if so, a description of the change, why it happened, and the impact to the cost of the program or project;
 (J)benefits promised with respect to the program or project at initiation; (K)benefits delivered with respect to the program or project as of the date of the report;
 (L)whether the program or project was cancelled and, if so, a description of why and when; (M)for cancelled programs or projects, whether there were any costs associated with the decision to cancel and, if so, a description of the amount of the costs (including for both the Administration and the private sector);
 (N)the metrics, milestones, and deadlines set for the program or project and how the Administration tracked and ensured compliance with those metrics, milestones, and deadlines;
 (O)how the Administration conducted oversight of the program or project and any related stakeholder collaboration efforts;
 (P)the status of the program or project as of the date of the report; and (Q)an assessment of the key risks to the full implementation of the program and a description of how the Administration is mitigating, or plans to mitigate, those risks;
 (9)the date upon which, or milestone by which, the Administration anticipates NextGen will be complete; and
 (10)any lessons learned during the NextGen effort, and whether, how, and to what effect those lessons have been applied.
 (b)Inspector general reportNot later than 270 days after the date on which the report required under subsection (a) is submitted, the inspector general of the Department of Transportation shall review the report and submit to the appropriate committees of Congress a statement of the inspector general that—
 (1)determines the accuracy of the information reported; (2)describes any concerns with the accuracy of the information reported;
 (3)summarizes concerns raised by the inspector general, the Government Accountability Office, and other sources with respect to the Administration’s implementation and oversight of NextGen since the date on which NextGen began;
 (4)describes— (A)any pertinent recommendations made by the inspector general related to the Administration’s implementation and oversight of NextGen since the date on which NextGen began; and
 (B)whether and how the Administration addressed the recommendations; and (5)provides any other information that the inspector general determines is appropriate.
						503.Return on investment report
 (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter until the date that each NextGen program has a positive return on investment, the Administrator shall submit to the appropriate committees of Congress a report on the status of each NextGen program, including the most recent NextGen priority list under subsection (c).
 (b)ContentsThe report under subsection (a) shall include, for each NextGen program— (1)an estimate of the date the program will have a positive return on investment;
 (2)an explanation for any delay in the delivery of expected benefits from previously published estimates on delivery of such benefits, in implementing or utilizing the program;
 (3)an estimate of the completion date; (4)an assessment of the long-term and near-term user benefits of the program for—
 (A)the Federal Government; and (B)the users of the national airspace system; and
 (5)a description of how the program directly contributes to a safer and more efficient air traffic control system.
 (c)NextGen priority listBased on the assessment under subsection (a), the Administrator shall— (1)develop, in coordination with the NextGen Advisory Committee and considering the need for a balance between long-term and near-term user benefits, a prioritization of the NextGen programs;
 (2)annually update the priority list under paragraph (1); and (3)prepare budget submissions to reflect the current status of NextGen programs and projected returns on investment for each NextGen program.
 (d)Definition of return on investmentIn this section, the term return on investment means the cost associated with technologies that are required by law or policy as compared to the financial benefits derived from such technologies by a government or a user of airspace.
 (e)Repeal of NextGen prioritiesSection 202 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act are repealed.
					504.Air traffic control operational contingency plans
 (a)Air traffic control operational contingency plansNot later than 1 year after the date of enactment of this Act, the Administrator shall review the Administration’s air traffic control operational contingency plans (FAA Order JO 1900.47E), and, as the Administrator considers appropriate, update such plans, to address potential air traffic facility outages that could have a major impact on the operation of the national airspace system, including the most recent findings and recommendations in the report under subsection (c).
 (b)UpdatesNot later than 60 days after the date the air traffic control operational contingency plans are reviewed under subsection (a), the Administrator shall submit to the appropriate committees of Congress a report on the review, including any recommendations for ensuring air traffic facility outages do not have a major impact on the operation of the national airspace system.
 (c)Resiliency recommendationsNot later than 180 days after the date of enactment of this Act, and periodically thereafter as the Administrator considers appropriate, the Administrator shall convene NextGen program officials to evaluate, expedite, and complete a report on how planned NextGen capabilities can enhance the resiliency and continuity of national airspace system operations and mitigate the impact of future air traffic control disruptions.
 505.2020 ADS-B Out mandate planThe Administrator, in collaboration with the NextGen Advisory Committee, shall— (1)not later than 90 days after the date of enactment of this Act—
 (A)identify any known and potential barriers to compliance with the 2020 ADS–B Out mandate under section 91.225 of title 14, Code of Federal Regulations;
 (B)develop a plan to address the known barriers identified in paragraph (1), including a schedule for— (i)periodically reevaluating the potential barriers identified in paragraph (1); and
 (ii)developing solutions and implementing actions to address the known and potential barriers; and (C)submit the plan to the appropriate committees of Congress; and
 (2)not later than 90 days after the date the plan is submitted under paragraph (1), submit to the appropriate committees of Congress a report on the progress made toward meeting the 2020 ADS–B Out mandate.
					506.Securing aircraft avionics systems
 (a)In generalThe Administrator shall consider, where appropriate, revising Federal Aviation Administration regulations regarding airworthiness certification—
 (1)to address cybersecurity for avionics systems, including software components; and (2)to require that aircraft avionics systems used for flight guidance or aircraft control be secured against unauthorized access via passenger in-flight entertainment systems through such means as the Administrator determines appropriate to protect the avionics systems from unauthorized external and internal access.
 (b)ConsiderationIn carrying out subsection (a), the Administrator shall consider the recommendations of the Aircraft Systems Information Security Protection Working Group under section 2111 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615).
					507.Human factors
 (a)In generalIn order to avoid having to subsequently modify products and services developed as a part of NextGen, the Administrator shall—
 (1)recognize and incorporate, in early design phases of all relevant NextGen programs, the human factors and procedural and airspace implications of stated goals and associated technical changes; and
 (2)ensure that a human factors specialist, separate from the research and certification groups, is directly involved with the NextGen approval process.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					508.Programmatic risk management
 To better inform the Administration's decisions regarding the prioritization of efforts and allocation of resources for NextGen, the Administrator shall—
 (1)solicit input from specialists in probability and statistics to identify and prioritize the programmatic and implementation risks to NextGen; and
 (2)develop a method to manage and mitigate the risks identified in paragraph (1). 509.Review of FAA strategic cybersecurity plan (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall initiate a review of the comprehensive and strategic framework of principles and policies (referred to in this section as the framework) developed pursuant to section 2111 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 44903 note).
 (b)ContentsIn undertaking the review under subsection (a), the Administrator shall— (1)assess the degree to which the framework identifies and addresses known cybersecurity risks associated with the aviation system;
 (2)review existing short- and long-term objectives for addressing cybersecurity risks to the national airspace system; and
 (3)assess the Administration’s level of engagement and coordination with aviation stakeholders and other appropriate agencies, organizations, or groups with which the Administration consults to carry out the framework.
 (c)UpdatesUpon completion of the review under subsection (a), the Administrator shall modify the framework, as appropriate, to address any deficiencies identified by the review.
 (d)Report to CongressNot later than 180 days after initiating the review required by subsection (a), the Administrator shall submit to the appropriate committees of Congress a report on the results of the review, including a description of any modifications made to the framework.
					510.Consolidation and realignment of FAA services and facilities
 (a)Purpose and inputSection 804(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44501 note) is amended— (1)in paragraph (2) by striking The purpose of the report shall be— and all that follows through (B) to reduce and inserting The purpose of the report shall be to reduce; and
 (2)by striking paragraph (4) and inserting the following:  (4)InputThe report shall be prepared by the Administrator (or the Administrator’s designee) with the participation of—
 (A)representatives of labor organizations representing air traffic control system employees of the FAA; and
 (B)industry stakeholders.. (b)Military operations exclusionSection 804 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44501 note) is amended—
 (1)by redesignating subsection (e) as subsection (f); and (2)by inserting after subsection (d) the following:
							
								(e)Military operations exclusion
 (1)In generalThe Administrator may not realign or consolidate a combined TRACON and tower with radar facility of the FAA under this section if, in 2015, the total annual military operations at the facility comprised at least 40 percent of the total annual TRACON operations at the facility.
 (2)TRACON definedIn this subsection, the term TRACON means terminal radar approach control.. 511.FAA review and reform (a)Agency reportNot later than 60 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a detailed analysis of any actions taken to address the findings and recommendations included in the report required under section 812(d) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 106 note), including—
 (1)consolidating, phasing-out, or eliminating duplicative positions, programs, roles, or offices; (2)eliminating or streamlining wasteful practices;
 (3)eliminating or phasing-out redundant, obsolete, or unnecessary functions; (4)reforming and streamlining inefficient processes so that the activities of the Administration are completed in an expedited and efficient manner; and
 (5)reforming or eliminating ineffectual or outdated policies. (b)Additional reviewNot later than 18 months after the date of enactment of this Act, the Administrator shall undertake and complete a thorough review of each program, office, and organization within the Administration to identify—
 (1)duplicative positions, programs, roles, or offices; (2)wasteful practices;
 (3)redundant, obsolete, or unnecessary functions; (4)inefficient processes; and
 (5)ineffectual or outdated policies. (c)Actions To streamline and reform FAANot later than 60 days after the date of completion of the review under subsection (b), the Administrator shall undertake such actions as may be necessary to address the findings of the Administrator under such subsection.
 (d)Report to CongressNot later than 120 days after the date of completion of the review under subsection (b), the Administrator shall submit to the appropriate committees of Congress a report on the actions taken by the Administrator pursuant to subsection (c), including any recommendations for legislative or administrative actions.
 512.Air showsOn an annual basis, the Administrator shall work with representatives of Administration-approved air shows, the general aviation community, and stadiums and other large outdoor events and venues to identify and resolve, to the maximum extent practicable, scheduling conflicts between Administration-approved air shows and large outdoor events and venues where—
 (1)flight restrictions will be imposed pursuant to section 521 of title V of division F of Public Law 108–199 (118 Stat. 343); or
 (2)any other restriction will be imposed pursuant to Federal Aviation Administration Flight Data Center Notice to Airmen 4/3621 (or any successor notice to airmen).
					513.Part 91 review, reform, and streamlining
 (a)Establishment of task forceNot later than 90 days after the date of enactment of this Act, the Administrator shall establish a task force comprised of representatives of the general aviation industry who regularly perform part 91 operations, labor unions (including those representing FAA aviation safety inspectors and FAA aviation safety engineers), manufacturers, and the Government to—
 (1)conduct an assessment of the FAA oversight and authorization processes and requirements for aircraft under part 91; and
 (2)make recommendations to streamline the applicable authorization and approval processes, improve safety, and reduce regulatory cost burdens and delays for the FAA and aircraft owners and operators who operate pursuant to part 91.
 (b)ContentsIn conducting the assessment and making recommendations under subsection (a), the task force shall consider—
 (1)process reforms and improvements to allow the FAA to review and approve applications in a fair and timely fashion;
 (2)the appropriateness of requiring an authorization for each experimental aircraft rather than using a broader all-makes-and-models approach;
 (3)ways to improve the timely response to letters of authorization applications for aircraft owners and operators who operate pursuant to part 91, including setting deadlines and granting temporary or automatic authorizations if deadlines are missed by the FAA;
 (4)methods for enhancing the effective use of delegation systems; (5)methods for training the FAA’s field office employees in risk-based and safety management system oversight; and
 (6)such other matters related to streamlining part 91 authorization and approval processes as the task force considers appropriate.
						(c)Report to Congress
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the results of the task force’s assessment.
 (2)ContentsThe report shall include an explanation of how the Administrator will— (A)implement the recommendations of the task force;
 (B)measure progress in implementing the recommendations; and (C)measure the effectiveness of the implemented recommendations.
 (d)Implementation of recommendationsNot later than 18 months after the date of enactment of this Act, the Administrator shall implement the recommendations made under this section.
 (e)DefinitionIn this section, the term part 91 means part 91 of title 14, Code of Federal Regulations. (f)Applicable lawPublic Law 92–463 shall not apply to the task force.
 (g)SunsetThe task force shall terminate on the day the Administrator submits the report required under subsection (c).
 514.Aircraft leasingSection 44112(b) of title 49, United States Code, is amended— (1)by striking on land or water; and
 (2)by inserting operational before control. 515.Pilots sharing flight expenses with passengers (a)Guidance (1)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall make publicly available, in a clear and concise format, advisory guidance that describes how a pilot may share flight expenses with passengers in a manner consistent with Federal law, including regulations.
 (2)Examples includedThe guidance shall include examples of— (A)flights for which pilots and passengers may share expenses;
 (B)flights for which pilots and passengers may not share expenses; (C)the methods of communication that pilots and passengers may use to arrange flights for which expenses are shared; and
 (D)the methods of communication that pilots and passengers may not use to arrange flights for which expenses are shared.
							(b)Report
 (1)In generalNot later than 180 days after the date on which guidance is made publicly available under subsection (a), the Comptroller General of the United States shall submit to the appropriate committees of Congress a report analyzing Federal policy with respect to pilots sharing flight expenses with passengers.
 (2)Evaluations includedThe report submitted under paragraph (1) shall include an evaluation of— (A)the rationale for such Federal policy;
 (B)safety and other concerns related to pilots sharing flight expenses with passengers; and (C)benefits related to pilots sharing flight expenses with passengers.
							516.Terminal Aerodrome Forecast
 (a)In generalThe Administrator shall permit a covered air carrier to operate to or from a location in a noncontiguous State without a Terminal Aerodrome Forecast or Meteorological Aerodrome Report if—
 (1)such location is determined to be under visual meteorological conditions; (2)a current Area Forecast, supplemented by other local weather observations or reports, is available; and
 (3)an alternate airport that has an available Terminal Aerodrome Forecast and weather report is specified.
 (b)ProceduresA covered air carrier shall— (1)have approved procedures for dispatch or release and enroute weather evaluation; and
 (2)operate under instrument flight rules enroute to the destination. (c)LimitationWithout a written finding of necessity, based on objective and historical evidence of imminent threat to safety, the Administrator shall not promulgate any operation specification, policy, or guidance document pursuant to this section that is more restrictive than, or requires procedures that are not expressly stated in, the regulations.
 (d)Covered air carrier definedIn this section, the term covered air carrier means an air carrier operating in a noncontiguous State under part 121 of title 14, Code of Federal Regulations.
 517.Public aircraft eligible for logging flight timesThe Administrator shall issue regulations modifying section 61.51(j)(4) of title 14, Code of Federal Regulations, so as to include aircraft under the direct operational control of forestry and fire protection agencies as public aircraft eligible for logging flight times.
 518.Aircraft Registry OfficeThe Administrator shall designate employees at the Aircraft Registry Office in Oklahoma City, Oklahoma, as excepted employees in the event of a shutdown or emergency furlough to ensure that the office remains open for the duration of the lapse in Federal Government appropriations to the Federal Aviation Administration.
 519.FAA data transparencySection 45303 of title 49, United States Code, is amended by adding at the end the following:  (g)Data transparency (1)Air traffic services initial data report (A)Initial reportNot later than 6 months after the date of enactment of the FAA Reauthorization Act of 2018, the Administrator and the Chief Operating Officer of the Air Traffic Organization shall, based upon the most recently available full fiscal year data, complete the following calculations for each segment of air traffic services users:
 (i)The total costs allocable to the use of air traffic services for that segment during such fiscal year.
 (ii)The total revenues received from that segment during such fiscal year. (B)Validation of model (i)Review and determinationNot later than 3 months after completion of the initial report required under subparagraph (A), the inspector general of the Department of Transportation shall review and determine the validity of the model used by the Administrator and the Chief Operating Officer to complete the calculations required under subparagraph (A).
 (ii)Validation processIn the event that the inspector general determines that the model used by the Administrator and the Chief Operating Officer to complete the calculations required by subparagraph (A) is not valid—
 (I)the inspector general shall provide the Administrator and Chief Operating Officer recommendations on how to revise the model;
 (II)the Administrator and the Chief Operating Officer shall complete the calculations required by subparagraph (A) utilizing the revised model and resubmit the revised initial report required under subparagraph (A) to the inspector general; and
 (III)not later than 3 months after completion of the revised initial report required under subparagraph (A), the inspector general shall review and determine the validity of the revised model used by the Administrator and the Chief Operating Officer to complete the calculations required by subparagraph (A).
 (iii)Access to dataThe Administrator and the Chief Operating Officer shall provide the inspector general of the Department of Transportation with unfettered access to all data produced by the cost accounting system operated and maintained pursuant to subsection (e).
 (C)Report to CongressNot later than 60 days after completion of the review and receiving a determination that the model used is valid under subparagraph (B), the Administrator and the Chief Operating Officer shall submit to the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on Ways and Means of the House of Representatives, and the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on Finance of the Senate a report describing the results of the calculations completed under subparagraph (A).
 (D)PublicationNot later than 60 days after submission of the report required under subparagraph (C), the Administrator and Chief Operating Officer shall publish the initial report, including any revision thereto if required as a result of the validation process for the model.
								(2)Air traffic services biennial data reporting
 (A)Biennial data reportingNot later than March 31, 2019, and biennially thereafter for 8 years, the Administrator and the Chief Operating Officer shall, using the validated model, complete the following calculations for each segment of air traffic services users for the most recent full fiscal year:
 (i)The total costs allocable to the use of the air traffic services for that segment. (ii)The total revenues received from that segment.
 (B)Report to CongressNot later than 15 days after completing the calculations under subparagraph (A), the Administrator and the Chief Operating Officer shall complete and submit to the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on Ways and Means of the House of Representatives, and the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on Finance of the Senate a report containing the results of such calculations.
 (C)PublicationNot later than 60 days after completing the calculations pursuant to subparagraph (A), the Administrator and the Chief Operating Officer shall publish the results of such calculations.
								(3)Segments of air traffic services users
 (A)In generalFor purposes of this subsection, each of the following shall constitute a separate segment of air traffic services users:
 (i)Passenger air carriers conducting operations under part 121 of title 14, Code of Federal Regulations.
 (ii)All-cargo air carriers conducting operations under part 121 of such title. (iii)Operators covered by part 125 of such title.
 (iv)Air carriers and operators of piston-engine aircraft operating under part 135 of such title. (v)Air carriers and operators of turbine-engine aircraft operating under part 135 of such title.
 (vi)Foreign air carriers providing passenger air transportation. (vii)Foreign air carriers providing all-cargo air transportation.
 (viii)Operators of turbine-engine aircraft operating under part 91 of such title, excluding those operating under subpart (K) of such part.
 (ix)Operators of piston-engine aircraft operating under part 91 of such title, excluding those operating under subpart (K) of such part.
 (x)Operators covered by subpart (K) of part 91 of such title. (xi)Operators covered by part 133 of such title.
 (xii)Operators covered by part 136 of such title. (xiii)Operators covered by part 137 of such title.
 (xiv)Operators of public aircraft that qualify under section 40125. (xv)Operators of aircraft that neither take off from, nor land in, the United States.
 (B)Additional segmentsThe Secretary may identify and include additional segments of air traffic users under subparagraph (A) as revenue and air traffic services cost data become available for that additional segment of air traffic services users.
 (4)DefinitionsFor purposes of this subsection: (A)Air traffic servicesThe term air traffic services means services—
 (i)used for the monitoring, directing, control, and guidance of aircraft or flows of aircraft and for the safe conduct of flight, including communications, navigation, and surveillance services and provision of aeronautical information; and
 (ii)provided directly, or contracted for, by the Federal Aviation Administration. (B)Air traffic services userThe term air traffic services user means any individual or entity using air traffic services provided directly, or contracted for, by the Federal Aviation Administration within United States airspace or international airspace delegated to the United States..
 520.Intra-agency coordinationNot later than 120 days after the date of enactment of this Act, the Administrator shall implement a policy that—
 (1)designates the Associate Administrator for Commercial Space Transportation as the primary liaison between the commercial space transportation industry and the Administration;
 (2)recognizes the necessity of, and set forth processes for, launch license and permit holder coordination with the Air Traffic Organization on matters including—
 (A)the use of air navigation facilities; (B)airspace safety; and
 (C)planning of commercial space launch and launch support activities; (3)designates a single point of contact within the Air Traffic Organization who is responsible for—
 (A)maintaining letters of agreement between a launch license or permit holder and a Federal Aviation Administration facility;
 (B)making such letters of agreement available to the Associate Administrator for Commercial Space Transportation;
 (C)ensuring that a facility that has entered into such a letter of agreement is aware of and fulfills its responsibilities under the letter; and
 (D)liaising between the Air Traffic Organization and the Associate Administrator for Commercial Space Transportation on any matter relating to such a letter of agreement; and
 (4)requires the Associate Administrator for Commercial Space Transportation to facilitate, upon the request of a launch license or permit holder—
 (A)coordination between a launch license and permit holder and the Air Traffic Organization; and (B)the negotiation of letters of agreement between a launch license or permit holder and a Federal Aviation Administration facility or the Air Traffic Organization.
						521.Administrative Services Franchise Fund
 (a)In generalNot later than 30 days after the date of enactment of this section, the inspector general of the Department of Transportation shall initiate an audit of the Administrative Services Franchise Fund of the FAA (in this section referred to as the Franchise Fund).
 (b)ConsiderationsIn conducting the audit pursuant to subsection (a), the inspector general shall— (1)review the history, intended purpose, and objectives of the Franchise Fund;
 (2)describe and assess each program, service, or activity that uses the Franchise Fund, including— (A)the agencies or government bodies that use each program, service, or activity;
 (B)the number of employees, including full-time equivalents and contractors, associated with each program, service, or activity;
 (C)the costs associated with the employees described in subparagraph (B) and the extent to which such costs are covered by Federal appropriations or Franchise Fund revenue;
 (D)the revenue, expenses, and profits or losses associated with each program, service, or activity; (E)overhead rates associated with each program, service, or activity; and
 (F)a breakdown of the revenue collected from services provided to the FAA, Department of Transportation, other Federal entities, and non-Federal entities;
 (3)assess the FAA’s governance and oversight of the Franchise Fund and the programs, service, and activities that use the Franchise Fund, including the use of internal and publicly available performance metrics;
 (4)evaluate the current and historical unobligated and unexpended balances of the Franchise Fund; and (5)assess the degree to which FAA policies and controls associated with the Franchise Fund conform with generally accepted accounting principles, Federal policies, best practices, or other guidance relating to revolving funds.
 (c)ReportNot later than 180 days after the date of initiation of the audit described in subsection (a), the inspector general shall submit to the appropriate committees of Congress a report on the results of the audit, including findings and recommendations.
					522.Automatic dependent surveillance-broadcast
 (a)RepealSubsection (b) of section 211 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is repealed.
 (b)RequirementThe Administrator shall ensure that any regulation issued pursuant to such subsection has no force or effect.
 523.Contract weather observersSection 2306(b) of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 641) is amended by striking 2018 and inserting 2023.
				524.Regions and centers
 (a)In generalSection 44507 of title 49, United States Code, is amended— (1)by striking the section heading and inserting Regions and centers;
 (2)by striking The Civil Aeromedical Institute and inserting the following:  (a)Civil Aeromedical InstituteThe Civil Aeromedical Institute; and
 (3)by adding at the end the following:  (b)William J. Hughes Technical CenterThe Secretary of Transportation shall define the roles and responsibilities of the William J. Hughes Technical Center in a manner that is consistent with the defined roles and responsibilities of the Civil Aeromedical Institute under subsection (a)..
 (b)Clerical amendmentThe analysis for chapter 445 of title 49, United States Code, is amended by striking the item relating to section 44507 and inserting the following:
						
							
								44507. Regions and centers..
 525.Geosynthetic materialsThe Administrator, to the extent practicable, shall encourage the use of durable, resilient, and sustainable materials and practices, including the use of geosynthetic materials and other innovative technologies, in carrying out the activities of the Federal Aviation Administration.
				526.National Airmail Museum
 (a)FindingsCongress finds that— (1)in 1930, commercial airmail carriers began operations at Smith Field in Fort Wayne, Indiana;
 (2)the United States lacks a national museum dedicated to airmail; and (3)the airmail hangar at Smith Field in Fort Wayne, Indiana—
 (A)will educate the public on the role of airmail in aviation history; and (B)honor the role of the hangar in the history of the Nation’s airmail service.
							(b)Designation
 (1)In generalThe airmail museum located at the Smith Field in Fort Wayne, Indiana, is designated as the National Airmail Museum. (2)Effect of designationThe national museum designated by this section is not a unit of the National Park System and the designation of the National Airmail Museum shall not require or permit Federal funds to be expended for any purpose related to that national memorial.
						527.Status of agreement between FAA and Little Rock Port Authority
 (a)Briefing requirementNot later than 30 days after the date of enactment of this Act, the Administrator shall provide to the appropriate committees of Congress a briefing on the agreement between the FAA and the Little Rock Port Authority to relocate the Little Rock Very High Frequency Omnidirectional Range with Collocated Tactical Air Control and Navigation (LIT VORTAC).
 (b)Briefing contentsThe briefing required under subsection (a) shall include the following: (1)The status of the efforts by the Federal Aviation Administration to relocate the LIT VORTAC.
 (2)The long-term and short-term budget projections for the relocation project. (3)A description of and timeline for each phase of the relocation project.
 (4)A description of and explanation for the required location radius. (5)A description of work completed by the Federal Aviation Administration as of the date of the briefing.
						528.Briefing on aircraft diversions from Los Angeles International Airport to Hawthorne Municipal
 AirportNot later than 1 year after the date of the enactment of this Act, the Administrator shall provide a briefing to appropriate committees of Congress on diversions of aircraft from Los Angeles International Airport to Hawthorne Municipal Airport, also known as Jack Northrop Field, in the City of Hawthorne, California. This briefing shall cover at least the previous one-year period and include the total number of aircraft diversions, the average number of diversions per day, the types of aircraft diverted, and the reasons for the diversions.
				529.TFR report
 (a)In generalNot later than 1 year after the date of enactment of this Act (except as described in subsection (d)), the Administrator shall submit to the appropriate committees of Congress a report containing the results of the study described in subsection (b).
 (b)RecommendationsThe Administrator shall make recommendations based on— (1)an analysis of—
 (A)the economic effects of temporary flight restrictions, particularly temporary flight restrictions issued pursuant to section 91.141 of title 14, Code of Federal Regulations, on airports or aviation-related businesses located or based in an area covered by the temporary flight restriction; and
 (B)potential options and recommendations for mitigating identified negative economic effects on airports or aviation-related businesses located or based in an area frequently covered by a temporary flight restriction; and
 (2)an analysis of the potential for using security procedures similar to those described in the Maryland Three Program (allowing properly vetted private pilots to fly to, from, or between the three general aviation airports closest to the National Capital Region) during temporary flight restrictions in the following airports:
 (A)Solberg Airport. (B)Somerset Airport.
 (C)Palm Beach County Park Airport (also known as Lantana Airport). (c)CollaborationIn making the recommendations described in subsection (b), the Administrator shall consult with—
 (1)industry stakeholders; and (2)the head of any other agency that, in the Administrator’s determination, is a stakeholder agency.
 (d)Special deadlineNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report containing the results of the portion of the study described in subsection (b)(1)(A).
					530.Air traffic services at aviation events
 (a)Requirement to provide services and related supportThe Administrator shall provide air traffic services and aviation safety support for large, multiday aviation events, including airshows and fly-ins, where the average daily number of manned operations were 1,000 or greater in at least one of the preceding two years, without the imposition or collection of any fee, tax, or other charge for that purpose. Amounts for the provision of such services and support shall be derived from amounts appropriated or otherwise available for the Administration.
 (b)Determination of services and support to be providedIn determining the services and support to be provided for an aviation event for purposes of subsection (a), the Administrator shall take into account the following:
 (1)The services and support required to meet levels of activity at prior events, if any, similar to the event.
 (2)The anticipated need for services and support at the event. 531.Application of veterans’ preference to Federal Aviation Administration personnel management systemSection 40122(g)(2)(B) of title 49, United States Code, is amended—
 (1)by inserting 3304(f), to the extent consistent with the Federal Aviation Administration’s status as an excepted service agency, before 3308–3320; and
 (2)by inserting 3330a, 3330b, 3330c, and 3330d, before relating. 532.Clarification of requirements for living history flights (a)In generalNotwithstanding any other law or regulation, in administering sections 61.113(c), 91.9, 91.315, 91.319(a)(1), 91.319(a)(2), 119.5(g), and 119.21(a) of title 14, Code of Federal Regulations (or any successor regulations), the Administrator shall allow an aircraft owner or operator to accept monetary or in-kind donations for a flight operated by a living history flight experience provider, if the aircraft owner or operator has—
 (1)volunteered to provide such transportation; and (2)notified any individual that will be on the flight, at the time of inquiry about the flight, that the flight operation is for charitable purposes and is not subject to the same requirements as a commercial flight.
 (b)Conditions To ensure public safetyThe Administrator, consistent with current standards of the Administration for such operations, shall impose minimum standards with respect to training and flight hours for operations conducted by an owner or operator of an aircraft providing living history flight experience operations, including mandating that the pilot in command of such aircraft hold a commercial pilot certificate with instrument rating and be current and qualified with respect to all ratings or authorizations applicable to the specific aircraft being flown to ensure the safety of flight operations described in subsection (a).
 (c)Living history flight experience provider definedIn this section, the term living history flight experience provider means an aircraft owner, aircraft operator, or organization that provides, arranges, or otherwise fosters living history flight experiences for the purpose of fulfilling its mission.
					533.Review and reform of FAA performance management system
 (a)Establishment of advisory panelNot later than 90 days after the date of enactment of this section, the Secretary of Transportation shall establish an advisory panel comprising no more than 7 independent, nongovernmental experts in budget, finance, or personnel management to review and evaluate the effectiveness of the FAA’s personnel management system and performance management program for employees not covered by collective bargaining agreements.
 (b)Review, evaluation, and recommendationsThe advisory panel shall, at a minimum— (1)review all appropriate FAA orders, policies, procedures, guidance, and the Human Resources Policy Manual;
 (2)review any applicable reports regarding FAA’s personnel management system, including reports of the Department of Transportation Office of Inspector General, Government Accountability Office, and National Academy of Public Administration, and determine the status of recommendations made in those reports;
 (3)review the personnel management system of any other agency or governmental entity with a similar system to the FAA for best practices with regard to personnel management;
 (4)assess the unique personnel authorities granted to the FAA, determine whether the FAA has taken full advantage of those authorities, and identify those authorities the FAA has not fully taken advantage of;
 (5)review and determine the overall effectiveness of the FAA’s compensation, bonus pay, performance metrics, and evaluation processes for employees not covered by collective bargaining agreements;
 (6)review whether existing performance metrics and bonus pay practices align with the FAA’s mission and significantly improve the FAA’s provision of air traffic services, implementation of air traffic control modernization initiatives, and accomplishment of other FAA operational objectives;
 (7)identify the highest, lowest, and average complete compensation for each position of employees not covered by collective bargaining agreements;
 (8)survey interested parties and stakeholders, including representatives of the aviation industry, for their views and recommendations regarding improvements to the FAA’s personnel management system and performance management program;
 (9)develop recommendations to address the findings of the work done pursuant to paragraphs (1) through (7), and to address views and recommendations raised by interested parties pursuant to paragraph (8); and
 (10)develop recommendations to improve the FAA’s personnel management system and performance management program, including the compensation, bonus pay, performance metrics, and evaluation processes, for employees not covered by collective bargaining agreements.
 (c)ReportNot later than 1 year after initiating the review and evaluation pursuant to subsection (a), the advisory panel shall submit a report on the results of the review and evaluation and its recommendations to the Secretary, the Administrator, the appropriate committees of Congress.
 (d)Report to CongressNot later than 3 months after submittal of the report pursuant to subsection (c), the Administrator shall transmit to the appropriate committees of Congress a report summarizing the findings of the advisory panel that—
 (1)contains an explanation of how the Administrator will implement the recommendations of the advisory panel and measure the effectiveness of the recommendations; and
 (2)specifies any recommendations that the Administrator will not implement and the reasons for not implementing such recommendations.
 (e)SunsetThe advisory panel shall terminate on the date that is 60 days after the transmittal of the report pursuant to subsection (d).
					534.NextGen delivery study
 (a)StudyNot later than 180 days after the enactment of this Act, the inspector general of the Department of Transportation shall initiate a study of the potential impacts of a significantly delayed, significantly diminished, or completely failed delivery of the Next Generation Air Transportation System modernization initiative by the Federal Aviation Administration, including impacts to the air traffic control system and the national airspace system as a whole.
 (b)Scope of studyIn carrying out the study under subsection (a), the inspector general shall assess the Administration’s performance related to the NextGen modernization initiative, including—
 (1)the potential impacts on the operational efficiency of our aviation system; (2)an analysis of potential economic losses and stranded investments directly related to NextGen;
 (3)an analysis of the potential impacts to our international competitiveness in aviation innovation; (4)an analysis of the main differences that would be seen in our air traffic control system;
 (5)the potential impacts on the flying public, including potential impacts to flight times, fares, and delays in the air and on the ground;
 (6)the effects on supply chains reliant on air transportation of cargo; (7)the potential impacts on the long-term benefits promised by NextGen;
 (8)an analysis of the potential impacts on aircraft noise and flight paths; (9)the potential changes in separation standards, fuel consumption, flight paths, block times, and landing procedures or lack thereof;
 (10)the potential impacts on aircraft taxi times and aircraft emissions or lack thereof; (11)a determination of the total potential costs and logistical challenges of the failure of NextGen, including a comparison of the potential loss of the return on public and private sector investment related to NextGen, as compared to other available investment alternatives, between December 12, 2003, and the date of enactment of this Act; and
 (12)other matters arising in the course of the study. (c)ReportNot later than 1 year after the date of initiation of the study under subsection (a), the inspector general shall submit to the appropriate committees of Congress a report on the results of the study.
 535.Study on allergic reactionsNot later than 120 days after the date of enactment of this Act, the Administrator shall— (1)study the prevalence of allergic reactions on board flights, whether airlines universally report reactions to the Federal Aviation Administration, and the frequency of first aid inventory checks to ensure medicine to prevent anaphylactic shock is in an aircraft; and
 (2)submit a report to the Committees on Transportation and Infrastructure, Energy and Commerce, and Appropriations of the House of Representatives and the Committees on Commerce, Science, and Transportation, Health, Education, Labor, and Pensions, and Appropriations of the Senate.
 536.Oxygen mask design studyNot later than 180 days after the date of enactment of this Act, the Administrator shall conduct a study to review and evaluate the design and effectiveness of commercial aircraft oxygen masks. In conducting the study, the Administrator shall determine whether the current design of oxygen masks is adequate, and whether changes to the design could increase correct passenger usage of the masks.
				537.Air cargo study
 (a)In generalNot later than 6 months after the date of enactment of this Act, the Comptroller General of the United States shall begin a study of international air cargo services among the United States and Central American, South American, and Caribbean Basin countries, that—
 (1)analyzes the supply of and demand for air cargo transportation services among the United States and Central American, South American, and Caribbean Basin countries;
 (2)analyzes the supply of and demand for air cargo transportation services between— (A)the United States, Central American, South American, and Caribbean Basin countries; and
 (B)African and European countries; (3)identifies the busiest routes in terms of cargo capacity and frequency of air service;
 (4)identifies any air carrier or foreign air carrier hubs in Central American, South American, and Caribbean Basin countries at which a significant amount of air cargo is sorted, handled, or consolidated for transportation to or from the United States;
 (5)identifies any air carrier or foreign air carrier hubs in the United States at which a significant amount of air cargo is sorted, handled, or consolidated for transportation to or from Central American, South American, and Caribbean Basin countries.
 (6)identifies any significant gaps in the air cargo services or cargo air carrier networks— (A)among the countries described in paragraph (2)(A);
 (B)between such countries and African countries; and (C)between such countries and European countries; and
 (7)assesses the possible impact of the establishment of an air carrier hub in Puerto Rico at which air cargo is sorted, handled, or consolidated for transportation to or from the United States, including the impact on—
 (A)the employment rate and economy of Puerto Rico; (B)domestic and foreign air transportation of cargo;
 (C)United States competitiveness in the air transportation of cargo; (D)air cargo operations at other airports in the United States; and
 (E)domestic air carrier employment. (b)ReportNot later than 12 months after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the study described in subsection (a).
 (c)DefinitionIn this section, the term Caribbean Basin countries has the same meaning given the term Caribbean Basin country in section 501 of the Food for Peace Act (7 U.S.C. 1737). 538.Sense of Congress on preventing the transportation of disease-carrying mosquitoes and other insects on commercial aircraftIt is the sense of Congress that the Secretary of Transportation and the Secretary of Agriculture should, in coordination and consultation with the World Health Organization, develop a framework and guidance for the use of safe, effective, and nontoxic means of preventing the transportation of disease-carrying mosquitoes and other insects on commercial aircraft.
				539.Technical corrections
 (a)Airport capacity enhancement projects at congested airportsSection 40104(c) of title 49, United States Code, is amended by striking section 47176 and inserting section 47175. (b)Passenger facility chargesSection 40117(a)(5) of title 49, United States Code, is amended by striking charge or charge and inserting charge.
 (c)Overflights of national parksSection 40128(a)(3) of title 49, United States Code, is amended by striking under part 91 of the title 14, and inserting under part 91 of title 14,. (d)Plans To address needs of families of passengers involved in foreign air carrier accidentsSection 41313(c)(16) of title 49, United States Code, is amended by striking An assurance that the foreign air carrier and inserting An assurance that.
 (e)Operations of carriersThe analysis for chapter 417 of title 49, United States Code, is amended by striking the item relating to section 41718 and inserting the following:
						
							
								41718. Special rules for Ronald Reagan Washington National Airport..
 (f)Schedules for certain transportation of mailSection 41902(a) of title 49, United States Code, is amended by striking section 41906 and inserting section 41905. (g)Weighing mailSection 41907 of title 49, United States Code, is amended by striking and and all that follows through administrative and inserting and administrative.
 (h)Structures interfering with air commerce or national securitySection 44718(b)(1) of title 49, United States Code, is amended— (1)in the matter preceding subparagraph (A) by striking air navigation facilities and equipment and inserting air or space navigation facilities and equipment; and
 (2)in subparagraph (A)— (A)in clause (v) by striking and at the end;
 (B)by redesignating clause (vi) as clause (vii); and (C)by inserting after clause (v) the following:
								
 (vi)the impact on launch and reentry for launch and reentry vehicles arriving or departing from a launch site or reentry site licensed by the Secretary of Transportation; and.
 (i)Flight attendant certificationSection 44728 of title 49, United States Code, is amended— (1)in subsection (c), by striking chapter and inserting title; and
 (2)in subsection (d)(3), by striking is and inserting be. (j)Fees involving aircraft not providing air transportationSection 45302 of title 49, United States Code, is amended by striking 44703(f)(2) each place it appears and inserting 44703(g)(2).
 (k)Schedule of feesSection 45301(a)(1) of title 49, United States Code, is amended by striking United States government and inserting United States Government. (l)Classified evidenceSection 46111(g)(2)(A) of title 49, United States Code, is amended by striking (18 U.S.C. App.) and inserting (18 U.S.C. App.)).
 (m)Chapter 465The analysis for chapter 465 of title 49, United States Code, is amended by striking the following item:
						
							
								46503. Repealed..
 (n)Allowable cost standardsSection 47110(b)(2) of title 49, United States Code, is amended— (1)in subparagraph (B), by striking compatability  and inserting compatibility; and
 (2)in subparagraph (D)(i), by striking climactic  and inserting climatic. (o)Definition of qualified HUBZone small business concernSection 47113(a)(3) of title 49, United States Code, is amended by striking (15 U.S.C. 632(o)) and inserting (15 U.S.C. 632(p)).
 (p)Special apportionment categoriesSection 47117(e)(1)(B) is amended by striking at least and inserting At least. (q)Solicitation and consideration of commentsSection 47171(l) of title 49, United States Code, is amended by striking 4371 and inserting 4321.
 (r)Operations and maintenanceSection 48104 is amended by striking (a) Authorization of appropriations.—the and inserting The. (s)Adjustments to compensation for significantly increased costsSection 426 of the FAA Modernization and Reform Act of 2012 is amended—
 (1)in subsection (a) (49 U.S.C. 41737 note) by striking Secretary and inserting Secretary of Transportation; and (2)in subsection (c) (49 U.S.C. 41731 note) by striking the Secretary may waive and inserting the Secretary of Transportation may waive.
 (t)Aircraft departure queue management pilot programSection 507(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44505 note) is amended by striking section 48101(a) and inserting section 48101(a) of title 49, United States Code,.
 540.Report on illegal charter flightsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall submit to the appropriate committees of Congress an analysis of reports filed during the 10-year period preceding such date of enactment through the illegal charter hotline of the FAA and other sources that includes—
 (1)what followup action the Department of Transportation or the Administration takes when a report of illegal charter operations is received;
 (2)how the Department of Transportation or the Administration decides to allocate resources; (3)challenges the Department of Transportation or the Administration face in identifying illegal operators; and
 (4)recommendations for improving the efforts of the Department of Transportation or the Administration to combat illegal charter carrier operations.
 541.Use of NASA’s super guppy aircraft for commercial transportNotwithstanding section 40125 of title 49, United States Code, the Aero Spacelines Super Guppy Turbine B–377–SGT aircraft, serial number 0004, may be used to provide the transport, for compensation or hire, of oversized space launch vehicle components or oversized spacecraft components while continuing to qualify as a public aircraft operation pursuant to section 40102(a)(41)(A) of title 49, United States Code, if—
 (1)the aircraft is owned and operated by the National Aeronautics and Space Administration; (2)commercial operation is limited to operations conducted wholly in United States airspace; and
 (3)no commercially available domestic air transport alternative exists. 542.Prohibited airspace assessment (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, in coordination with appropriate Federal agencies, shall conduct an assessment on the security of United States prohibited airspace designated by the Federal Aviation Administration, with a focus on permanent prohibited airspace (in this section referred to as United States prohibited airspace).
 (b)Minimum componentsThe assessment developed under subsection (a) shall be unclassified but may contain a classified annex. It shall, at a minimum, include—
 (1)a summary of the number and types of violations of United States prohibited airspace and historical trends of such numbers and types;
 (2)an assessment of the processes used to establish United States prohibited airspace; (3)an assessment of manned and unmanned aircraft, current and future, with the ability to penetrate United States prohibited airspace undetected;
 (4)an assessment of the current and future capabilities of the United States to mitigate threats to United States prohibited airspace;
 (5)recommendations on how to improve security of United States prohibited airspace; and (6)a process to modify section 99.7 of title 14, Code of Federal Regulations, to expand the Administrator’s authority to establish temporary flight restrictions in cooperation with State and local law enforcement agencies, or as required for purposes of national security, homeland security, or law enforcement support.
						543.Report on multiagency use of airspace and environmental review
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator, in consultation with the Secretary of Defense, shall submit to the covered committees of Congress a report documenting efforts made toward improving processes to resolve persistent challenges for special use airspace requests in support of, or associated with, short notice testing requirements at Major Range and Test Facility Bases, including the establishment of temporary military operations areas used for conducting short-term, scheduled exercises.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)Analysis of previous efforts to streamline internal processes associated with the designation of temporary military operations areas at Major Range and Test Facility Bases and the use of such areas for scheduled exercises.
 (2)Analysis of progress made to ensure consistency of environmental review, including impact analysis, associated environmental studies, or consultation, while complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other environmental requirements.
 (3)Identification of challenges, if any, in complying with the National Environmental Policy Act of 1969.
 (4)A description of airspace requirements, current test and training needs statements completed during the 10-year period preceding the report, and future 5-year requirements, including all temporary military operating areas, special use airspaces, instrument routes, visual routes, and unfulfilled user requirements.
 (5)Proposed options and solutions to overcome identified challenges, if any, including identifying whether—
 (A)a solution or solutions can be incorporated within the existing Federal Aviation Administration and Department of Defense Memorandum of Understanding; or
 (B)changes to current law are required. (c)DefinitionsIn this section:
 (1)Covered committees of CongressThe term covered committees of Congress means— (A)the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate; and
 (B)the Committee on Transportation and Infrastructure and the Committee on Armed Services of the House of Representatives.
 (2)Major Range and Test Facility BaseThe term Major Range and Test Facility Base has the meaning given the term in section 196(i) of title 10, United States Code. (3)Special use airspaceThe term special use airspace means certain designations of airspace designated by the Federal Aviation Administration, as administered by the Secretary of Defense.
 544.Agency procurement reporting requirementsSection 40110(d) of title 49, United States Code, is amended by adding at the end the following:  (5)Annual report on the purchase of foreign manufactured articles (A)Report (i)Not later than 90 days after the end of the fiscal year, the Secretary of Transportation shall submit a report to Congress on the dollar amount of acquisitions subject to the Buy American Act made by the agency from entities that manufacture the articles, materials, or supplies outside of the United States in such fiscal year.
 (ii)The report required by clause (i) shall only include acquisitions with total value exceeding the micro-purchase level.
 (B)ContentsThe report required by subparagraph (A) shall separately indicate— (i)the dollar value of any articles, materials, or supplies purchased that were manufactured outside of the United States; and
 (ii)a summary of the total procurement funds spent on goods manufactured in the United States versus funds spent on goods manufactured outside of the United States.
 (C)Availability of reportThe Secretary shall make the report under subparagraph (A) publicly available on the agency’s website not later than 30 days after submission to Congress..
				545.FAA organizational reform
 (a)Chief Technology OfficerSection 106(s) of title 49, United States Code, is amended to read as follows:  (s)Chief Technology Officer (1)In general (A)AppointmentThere shall be a Chief Technology Officer appointed by the Chief Operating Officer. The Chief Technology Officer shall report directly to the Chief Operating Officer.
 (B)Minimum qualificationsThe Chief Technology Officer shall have— (i)at least 10 years experience in engineering management or another relevant technical management field; and
 (ii)knowledge of or experience in the aviation industry. (C)RemovalThe Chief Technology Officer shall serve at the pleasure of the Administrator.
 (D)RestrictionThe Chief Technology Officer may not also be the Deputy Administrator. (2)ResponsibilitiesThe responsibilities of the Chief Technology Officer shall include—
 (A)ensuring the proper operation, maintenance, and cybersecurity of technology systems relating to the air traffic control system across all program offices of the Administration;
 (B)coordinating the implementation, operation, maintenance, and cybersecurity of technology programs relating to the air traffic control system with the aerospace industry and other Federal agencies;
 (C)reviewing and providing advice to the Secretary, the Administrator, and the Chief Operating Officer on the Administration’s budget, cost-accounting system, and benefit-cost analyses with respect to technology programs relating to the air traffic control system;
 (D)consulting with the Administrator on the Capital Investment Plan of the Administration prior to its submission to Congress;
 (E)developing an annual air traffic control system technology operation and maintenance plan that is consistent with the annual performance targets established under paragraph (4); and
 (F)ensuring that the air traffic control system architecture remains, to the maximum extent practicable, flexible enough to incorporate future technological advances developed and directly procured by aircraft operators.
									(3)Compensation
 (A)In generalThe Chief Technology Officer shall be paid at an annual rate of basic pay to be determined by the Administrator, in consultation with the Chief Operating Officer. The annual rate may not exceed the annual compensation paid under section 102 of title 3. The Chief Technology Officer shall be subject to the postemployment provisions of section 207 of title 18 as if the position of Chief Technology Officer were described in section 207(c)(2)(A)(i) of that title.
 (B)BonusIn addition to the annual rate of basic pay authorized by subparagraph (A), the Chief Technology Officer may receive a bonus for any calendar year not to exceed 30 percent of the annual rate of basic pay, based upon the Administrator’s evaluation of the Chief Technology Officer's performance in relation to the performance targets established under paragraph (4).
									(4)Annual performance targets
 (A)In generalThe Administrator and the Chief Operating Officer, in consultation with the Chief Technology Officer, shall establish measurable annual performance targets for the Chief Technology Officer in key operational areas.
 (B)ReportThe Administrator shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing the annual performance targets established under subparagraph (A).
 (5)Annual performance reportThe Chief Technology Officer shall prepare and transmit to the Secretary of Transportation, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate an annual report containing—
 (A)detailed descriptions and metrics of how successful the Chief Technology Officer was in meeting the annual performance targets established under paragraph (4); and
 (B)other information as may be requested by the Administrator and the Chief Operating Officer.. (b)Conforming amendments (1)Section 709(a)(3)(L) of the Vision 100–Century of Aviation Reauthorization Act (49 U.S.C. 40101 note) is amended by striking Chief NextGen Officer and inserting Chief Technology Officer.
 (2)Section 804(a)(4)(A) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44501 note) is amended by striking Chief NextGen Officer and inserting Chief Technology Officer.
						546.FAA Civil Aviation Registry upgrade
 (a)In generalNot later than 3 years after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall complete covered upgrades of the Administration’s Civil Aviation Registry (in this section referred to as the Registry).
 (b)Covered upgrade definedIn this section, the term covered upgrades means— (1)the digitization of nondigital Registry information, including paper documents, microfilm images, and photographs, from an analog or nondigital format to a digital format;
 (2)the digitalization of Registry manual and paper-based processes, business operations, and functions by leveraging digital technologies and a broader use of digitized data;
 (3)the implementation of systems allowing a member of the public to submit any information or form to the Registry and conduct any transaction with the Registry by electronic or other remote means; and
 (4)allowing more efficient, broader, and remote access to the Registry. (c)ApplicabilityThe requirements of subsection (a) shall apply to the entire Civil Aviation Registry, including the Aircraft Registration Branch and the Airmen Certification Branch.
 (d)Manual surchargeChapter 453 of title 49, United States Code, is amended by adding at the end the following:  45306.Manual surcharge (a)In generalNot later 3 years after the date of enactment of the FAA Reauthorization Act of 2018, the Administrator shall impose and collect a surcharge on a Civil Aviation Registry transaction that—
 (1)is conducted in person at the Civil Aviation Registry; (2)could be conducted, as determined by the Administrator, with the same or greater level of efficiency by electronic or other remote means; and
 (3)is not related to research or other non-commercial activities. (b)Maximum surchargeA surcharge imposed and collected under subsection (a) shall not exceed twice the maximum fee the Administrator is authorized to charge for the registration of an aircraft, not used to provide air transportation, after the transfer of ownership under section 45302(b)(2).
 (c)Credit to account and availabilityMonies collected from a surcharge imposed under subsection (a) shall be treated as monies collected under section 45302 and subject to the terms and conditions set forth in section 45302(d)..
 (e)ReportNot later than 1 year after date of enactment of this Act, and annually thereafter until the covered upgrades required under subsection (a) are complete, the Administrator shall submit a report to the appropriate committees of Congress describing—
 (1)the schedule for the covered upgrades to the Registry; (2)the office responsible for the implementation of the such covered upgrades;
 (3)the metrics being used to measure progress in implementing the covered upgrades; and (4)the status of the covered upgrades as of the date of the report.
						547.Enhanced air traffic services
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a pilot program to provide air traffic control services on a preferential basis to aircraft equipped with certain NextGen avionics that—
 (1)lasts at least 2 years; and (2)operates in at least 3 suitable airports.
 (b)Duration of daily serviceThe air traffic control services provided under the pilot program established under subsection (a) shall occur for at least 3 consecutive hours between 0600 and 2200 local time during each day of the pilot program.
 (c)Airport selectionThe Administrator shall designate airports for participation in the pilot program after consultation with aircraft operators, manufacturers, and airport sponsors.
					(d)Definitions
 (1)Certain NextGen avionicsThe term certain NextGen avionics means those avionics and related software designated by the Administrator after consultations with aircraft operators and manufacturers.
 (2)Preferential basisThe term preferential basis means— (A)prioritizing aircraft equipped with certain NextGen avionics during a Ground Delay Program by assigning them fewer minutes of delay relative to other aircraft based upon principles established after consultation with aircraft operators and manufacturers; or
 (B)sequencing aircraft equipped with certain NextGen avionics ahead of other aircraft in the Traffic Flow Management System to the maximum extent consistent with safety.
 (e)SunsetThe pilot program established under subsection (a) shall terminate on September 30, 2023. (f)ReportNot later than 90 days after the date on which the pilot program terminates, the Administrator shall submit to the appropriate committees of Congress a report on the results of the pilot program.
 548.Sense of Congress on artificial intelligence in aviationIt is the sense of Congress that the Administration should, in consultation with appropriate Federal agencies and industry stakeholders, periodically review the use or proposed use of artificial intelligence technologies within the aviation system and assess whether the Administration needs a plan regarding artificial intelligence standards and best practices to carry out its mission.
				549.Study on cybersecurity workforce of FAA
 (a)StudyNot later than 1 year after the date of the enactment of this Act, the Administrator shall enter into an agreement with the National Academy of Sciences to conduct a study on the cybersecurity workforce of the Administration in order to develop recommendations to increase the size, quality, and diversity of such workforce, including cybersecurity researchers and specialists.
 (b)Report to CongressNot later than 180 days after the completion of the study conducted under subsection (a), the Administrator shall submit to the appropriate committees of Congress a report on the results of such study.
 550.Treatment of multiyear lessees of large and turbine-powered multiengine aircraftThe Secretary of Transportation shall revise such regulations as may be necessary to ensure that multiyear lessees and owners of large and turbine-powered multiengine aircraft are treated equally for purposes of joint ownership policies of the FAA.
				551.Employee Assault Prevention and Response Plans
 (a)In generalNot later than 90 days after the date of enactment of this Act, each air carrier operating under part 121 of title 14, Code of Federal Regulations (in this section referred to as a part 121 air carrier), shall submit to the Administrator for review and acceptance an Employee Assault Prevention and Response Plan related to the customer service agents of the air carrier and that is developed in consultation with the labor union representing such agents.
 (b)Contents of planAn Employee Assault Prevention and Response Plan submitted under subsection (a) shall include the following:
 (1)Reporting protocols for air carrier customer service agents who have been the victim of a verbal or physical assault.
 (2)Protocols for the immediate notification of law enforcement after an incident of verbal or physical assault committed against an air carrier customer service agent.
 (3)Protocols for informing Federal law enforcement with respect to violations of section 46503 of title 49, United States Code.
 (4)Protocols for ensuring that a passenger involved in a violent incident with a customer service agent of an air carrier is not allowed to move through airport security or board an aircraft until appropriate law enforcement has had an opportunity to assess the incident and take appropriate action.
 (5)Protocols for air carriers to inform passengers of Federal laws protecting Federal, airport, and air carrier employees who have security duties within an airport.
 (c)Employee trainingA part 121 air carrier shall conduct initial and recurrent training for all employees, including management, of the air carrier with respect to the plan required under subsection (a), which shall include training on de-escalating hostile situations, written protocols on dealing with hostile situations, and the reporting of relevant incidents.
 (d)StudyNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)complete a study of crimes of violence (as defined in section 16 of title 18, United States Code) committed against airline customer service representatives while they are performing their duties and on airport property; and
 (2)submit the findings of the study, including any recommendations, to the appropriate committees of Congress.
 (e)Gap analysisThe study required under subsection (d) shall include a gap analysis to determine if State and local laws and resources are adequate to deter or otherwise address the crimes of violence described in subsection (a) and recommendations on how to address any identified gaps.
					552.Study on training of customer-facing air carrier employees
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall conduct a study on the training received by customer-facing employees of air carriers.
 (b)ContentsThe study shall include— (1)an analysis of the training received by customer-facing employees with respect to the management of disputes on aircraft;
 (2)an examination of how institutions of higher learning, in coordination with air carriers, customer-facing employees and their representatives, consumer advocacy organizations, and other stakeholders, could—
 (A)review such training and related practices; (B)produce recommendations; and
 (C)if determined appropriate, provide supplemental training; and (3)the effectiveness of air carriers’ Employee Assault Prevention and Response Plans required under section 551.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on the results of the study.
					553.Automated weather observing systems policy
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator shall— (1)update automated weather observing systems standards to maximize the use of new technologies that promote the reduction of equipment or maintenance cost for non-Federal automated weather observing systems, including the use of remote monitoring and maintenance, unless demonstrated to be ineffective;
 (2)review, and if necessary update, existing policies in accordance with the standards developed under paragraph (1); and
 (3)establish a process under which appropriate onsite airport personnel or an aviation official may, with appropriate manufacturer training or alternative training as determined by the Administrator, be permitted to conduct the minimum triannual preventative maintenance checks under the advisory circular for non-Federal automated weather observing systems (AC 150/5220–16E) and any other similar, successor checks.
 (b)PermissionPermission to conduct the minimum triannual preventative maintenance checks described under subsection (a)(3) and any similar, successor checks shall not be withheld but for specific cause.
 (c)StandardsIn updating the standards under subsection (a)(1), the Administrator shall— (1)ensure the standards are performance-based;
 (2)use risk analysis to determine the accuracy of the automated weather observing systems outputs required for pilots to perform safe aircraft operations; and
 (3)provide a cost-benefit analysis to determine whether the benefits outweigh the cost for any requirement not directly related to safety.
						(d)AIP eligibility of AWOS equipment
 (1)In generalNotwithstanding any other law, the Administrator is authorized to and shall waive any positive benefit-cost ratio requirement for automated weather-observing system equipment under subchapter I of chapter 471, of title 49, United States Code, if—
 (A)the airport sponsor or State, as applicable, certifies that a grant for such automated weather observing systems equipment under that chapter will assist an applicable airport to respond to regional emergency needs, including medical, firefighting, and search and rescue needs;
 (B)the Secretary determines, after consultation with the airport sponsor or State, as applicable, that the placement of automated weather-observing equipment at the airport will not cause unacceptable radio frequency congestion; and
 (C)the other requirements under that chapter are met. (2)Applicability to low population density StatesThis subsection is applicable only to airports located in states with a population density, based on the most recent decennial census, of 50 or fewer persons per square mile.
 (e)ReportNot later than September 30, 2025, the Administrator shall submit to the appropriate committees of Congress a report on the implementation of the requirements under this section.
					554.Prioritizing and supporting the Human Intervention Motivation Study (HIMS) program and the Flight
			 Attendant Drug and Alcohol Program (FADAP)
 (a)In generalThe Administration shall continue to prioritize and support the Human Intervention Motivation Study (HIMS) program for flight crewmembers and the Flight Attendant Drug and Alcohol Program (FADAP) for flight attendants.
					(b)Study and recommendations
 (1)In generalThe Secretary of Transportation shall enter into an agreement with the Transportation Research Board (in this subsection referred to as the Board) under which the Board shall—
 (A)conduct a study on the Human Intervention Motivation Study (HIMS) program, the Flight Attendant Drug and Alcohol Program (FADAP), and any other drug and alcohol programs within the other modal administrations within the Department of Transportation;
 (B)to the extent justified by the findings from the study described in subparagraph (A), make recommendations to the Federal Aviation Administration and other administrations within the Department of Transportation on how to implement programs, or changes to existing programs, that seek to help transportation workers get treatment for drug and alcohol abuse and return to work; and
 (C)upon the completion of the study described in subparagraph (A), submit to the appropriate committees of Congress a report on such study, including the Board's findings, conclusions, and recommendations.
 (2)RequirementIn conducting the study under paragraph (1), the Board shall identify— (A)best policies and practices within existing programs; and
 (B)best prevention, early intervention, and return to work practices specifically around prescription medication abuse, with a special emphasis on employee use of opioids.
							555.Cost-effectiveness analysis of equipment rental
					(a)Agency analysis of equipment acquisition
 (1)In generalExcept as provided for under subsection (d), the head of each executive agency shall acquire equipment using the method of acquisition most advantageous to the Federal Government based on a case-by-case analysis of comparative costs and other factors, including those factors listed in section 7.401 of the Federal Acquisition Regulation.
 (2)Methods of acquisitionThe methods of acquisition to be compared in the analysis under paragraph (1) shall include, at a minimum, purchase, short-term rental or lease, long-term rental or lease, interagency acquisition, and acquisition agreements with a State or a local government as described in subsection (c).
 (3)Amendment of Federal Acquisition RegulationNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall amend the Federal Acquisition Regulation to implement the requirement of this subsection, including a determination of the factors for executive agencies to consider for purposes of performing the analysis under paragraph (1).
 (4)Rule of constructionNothing in this subsection shall be construed to affect the requirements of chapter 37 of title 41, United States Code, section 2305 of title 10, United States Code, or section 1535 of title 31, United States Code.
 (b)Date of implementationThe analysis described in subsection (a) shall be applied to contracts for the acquisition of equipment entered into on or after the date that the Federal Acquisition Regulation is amended pursuant to paragraph (3) of such subsection.
					(c)Acquisition agreements with States or local governments
 (1)In generalNotwithstanding any other provision of law, including chapter 37 of title 41, United States Code, the Small Business Act (15 U.S.C. 631 et seq.), and section 2305 of title 10, United States Code, the head of an executive agency may enter into an acquisition agreement authorized by this section directly with a State or a local government if the agency head determines that the agreement otherwise satisfies the requirements of subsection (a)(1).
 (2)Terms and conditionsAny agreement under paragraph (1) shall contain such terms and conditions as the head of the agency deems necessary or appropriate to protect the interests of the United States.
 (d)ExceptionsThe analysis otherwise required under subsection (a) is not required— (1)when the President has issued an emergency declaration or a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
 (2)in other emergency situations if the agency head makes a determination that obtaining such equipment is necessary in order to protect human life or property; or
 (3)when otherwise authorized by law. (e)Study of agency analysesNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive report on the decisions made by the executive agencies with the highest levels of acquisition spending, and a sample of executive agencies with lower levels of acquisition spending, to acquire high-value equipment by lease, rental, or purchase pursuant to subpart 7.4 of the Federal Acquisition Regulation.
 (f)DefinitionsIn this section: (1)Executive agencyThe term executive agency has the meaning given that term in section 102 of title 40, United States Code.
 (2)Interagency acquisitionThe term interagency acquisition has the meaning given that term in section 2.101 of the Federal Acquisition Regulation. (3)StateThe term State has the meaning given the term in section 6501 of title 31, United States Code.
 (4)Local governmentThe term local government means any unit of local government within a State, including a county, municipality, city, borough, town, township, parish, local public authority, school district, special district, intrastate district, council of governments, or regional or interstate government entity, and any agency or instrumentality of a local government.
						556.Aircraft registration
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall initiate a rulemaking to increase the duration of aircraft registrations for noncommercial general aviation aircraft to 7 years.
 (b)ConsiderationsIn promulgating the notice of proposed rulemaking described in subsection (a), the Administrator may consider any events, circumstances, changes in any ownership entity or structure, or other condition that would necessitate renewal prior to the expiration of an aircraft registration.
					557.Requirement to consult with stakeholders in defining scope and requirements for future flight
 service programNot later than 180 days after the date of enactment of this Act, the Administrator shall consult with stakeholders in defining the scope and requirements for any new Future Flight Service Program of the Administration to be used in a competitive source selection for the next flight service contract with the Administration.
				558.Federal Aviation Administration performance measures and targets
 (a)Performance measuresNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish performance measures relating to the management of the Administration, which shall, at a minimum, include measures to assess—
 (1)the timely and cost-effective completion of projects; and (2)the effectiveness of the Administration in achieving the goals described in section 47171 of title 49, United States Code.
 (b)Performance targetsNot later than 180 days after the date on which the Secretary establishes performance measures in accordance with subsection (a), the Secretary shall establish performance targets relating to each of the measures described in that subsection.
 (c)ReportNot later than 2 years after the date of enactment of this Act, the inspector general of the Department of Transportation shall submit to the appropriate committees of Congress a report describing the progress of the Secretary in meeting the performance targets established under subsection (b).
 559.Report on plans for air traffic control facilities in the New York City and Newark regionNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the Administration’s staffing and scheduling plans for air traffic control facilities in the New York City and Newark region for the 1-year period beginning on such date of enactment.
 560.Work plan for the New York/New Jersey/Philadelphia Metropolitan Area Airspace ProjectNot later than 90 days after the date of enactment of this Act, the Administrator shall develop and publish in the Federal Register a work plan for the New York/New Jersey/Philadelphia Metropolitan Area Airspace Project.
 561.Annual report on inclusion of disabled veteran leave in personnel management systemNot later than 1 year after the date of enactment of this Act, and not less frequently than annually there after until the date that is 5 years after the date of enactment of this Act, the Administrator shall publish on a publicly accessible internet website a report on—
 (1)the effect of the amendments made by subsections (a) and (b) of section 2 of the Federal Aviation Administration Veteran Transition Improvement Act of 2016 (Public Law 114–242), on the Administration’s work force; and
 (2)the number of disabled veterans benefitting from such subsections. 562.Enhanced surveillance capabilityNot later than 120 days after the date of enactment of this Act, the Administrator shall identify and implement a strategy to—
 (1)advance near-term and long-term uses of enhanced surveillance systems, such as space-based ADS–B, within United States airspace or international airspace delegated to the United States;
 (2)exercise leadership on setting global standards for the separation of aircraft in oceanic airspace by working with—
 (A)foreign counterparts of the Administrator in the International Civil Aviation Organization and its subsidiary organizations;
 (B)other international organizations and fora; and (C)the private sector; and
 (3)ensure the participation of the Administration in the analysis of trials of enhanced surveillance systems, such as space-based ADS–B, performed by foreign air navigation service providers in North Atlantic airspace.
 563.Access of air carriers to information about applicants to be pilots from national driver registerSection 30305(b)(8) of title 49, United States Code, is amended to read as follows:  (8) (A)An individual who is seeking employment by an air carrier as a pilot may request the chief driver licensing official of a State to provide information about the individual under subsection (a) of this section to the prospective employer of the individual, the authorized agent of the prospective employer, or the Secretary of Transportation.
 (B)An air carrier that is the prospective employer of an individual described in subparagraph (A), or an authorized agent of such an air carrier, may request and receive information about that individual from the National Driver Register through an organization approved by the Secretary for purposes of requesting, receiving, and transmitting such information directly to the prospective employer of such an individual or the authorized agent of the prospective employer. This paragraph shall be carried out in accordance with paragraphs (2) and (11) of section 44703(h) and the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.).
 (C)Information may not be obtained from the National Driver Register under this paragraph if the information was entered in the Register more than 5 years before the request unless the information is about a revocation or suspension still in effect on the date of the request..
 564.Regulatory reformSection 106(p)(5) of title 49, United States Code, is amended— (1)by striking Committee, or and inserting Committee,; and
 (2)by striking the period at the end and inserting , or such aerospace rulemaking committees as the Secretary shall designate.. 565.Aviation fuel (a)Use of unleaded aviation gasolineThe Administrator shall allow the use of an unleaded aviation gasoline in an aircraft as a replacement for a leaded gasoline if the Administrator—
 (1)determines that the unleaded aviation gasoline qualifies as a replacement for an approved leaded gasoline;
 (2)identifies the aircraft and engines that are eligible to use the qualified replacement unleaded gasoline; and
 (3)adopts a process (other than the traditional means of certification) to allow eligible aircraft and engines to operate using qualified replacement unleaded gasoline in a manner that ensures safety.
 (b)TimingThe Administrator shall adopt the process described in subsection (a)(3) not later than 180 days after the later of—
 (1)the date on which the Administration completes the Piston Aviation Fuels Initiative; or (2)the date on which the American Society for Testing and Materials publishes a production specification for an unleaded aviation gasoline.
 (c)Type certificationExisting regulatory mechanisms by which an unleaded aviation gasoline can be approved for use in an engine or aircraft by Type or Supplemental Type Certificate for individual aircraft and engine types or by Approved Model List Supplemental Type Certificate providing coverage for a broad range of applicable types of aircraft or engines identified in the application shall continue to be fully available as a means of approving and bringing an unleaded aviation gasoline into general use in the United States. Such approvals shall be issued when the Administrator finds that the aircraft or engine performs properly and meets the applicable regulations and minimum standards under the normal certification process.
 566.Right to privacy when using air traffic control systemNotwithstanding any other provision of law, the Administrator shall, upon request of a private aircraft owner or operator, block the registration number of the aircraft of the owner or operator from any public dissemination or display, except in data made available to a Government agency, for the noncommercial flights of the owner or operator.
				567.Federal Aviation Administration workforce review
 (a)In generalNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a review to assess the workforce and training needs of the FAA in the anticipated budgetary environment.
 (b)ContentsIn conducting the review, the Comptroller General shall— (1)identify the long-term workforce and training needs of the FAA workforce;
 (2)assess the impact of automation, digitalization, and artificial intelligence on the FAA workforce; (3)analyze the skills and qualifications required of the FAA workforce for successful performance in the current and future projected aviation environment;
 (4)review current performance incentive policies of the FAA, including awards for performance; (5)analyze ways in which the FAA can work with industry and labor, including labor groups representing the FAA workforce, to establish knowledge-sharing opportunities between the FAA and the aviation industry regarding new equipment and systems, best practices, and other areas of interest; and
 (6)develop recommendations on the most effective qualifications, training programs (including e-learning training), and performance incentive approaches to address the needs of the future projected aviation regulatory system in the anticipated budgetary environment.
 (c)ReportNot later than 270 days after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the review.
					568.Review of approval process for use of large air tankers and very large air tankers for wildland
			 firefighting
 (a)Review and improvement of current approval processThe Chief of the Forest Service, in consultation with the Administrator, shall conduct a review of the process used by the Forest Service to approve the use of large air tankers and very large air tankers for wildland firefighting for the purpose of—
 (1)determining the current effectiveness, safety, and consistency of the approval process; (2)developing recommendations for improving the effectiveness, safety, and consistency of the approval process; and
 (3)assisting in developing standardized next-generation requirements for air tankers used for firefighting.
 (b)Reporting requirementNot later than 1 year after the date of enactment of this Act, the Chief of the Forest Service shall submit to Congress a report describing the outcome of the review conducted under subsection (a).
					569.FAA technical workforce
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall— (1)identify and assess barriers to attracting, developing, training, and retaining a talented workforce in the areas of systems engineering, architecture, systems integration, digital communications, and cybersecurity;
 (2)develop a comprehensive plan to attract, develop, train, and retain talented individuals in those fields; and
 (3)identify existing authorities available to the Administrator, through personnel reform, to attract, develop, and retain this talent.
 (b)ReportThe Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					570.Study on airport credit assistance
					(a)Review
 (1)In generalThe Secretary of Transportation shall conduct a review to determine whether a Federal credit assistance program would be beneficial and feasible for airport-related projects as defined in section 40117(a) of title 49, United States Code.
 (2)ConsiderationsIn carrying out the review under paragraph (1), the Secretary may consider— (A)expanding eligibility under an existing Federal credit assistance program to include such projects; and
 (B)establishing a new credit assistance program for such projects. (b)ReportNot later than 270 days after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on the Environment and Public Works of the Senate a report on the results of the review carried out under subsection (a). The report shall include a description of—
 (1)the benefits and other effects; (2)potential projects;
 (3)the budgetary impacts, including an estimate of— (A)the average annual loan volume;
 (B)the average subsidy rate; and (C)any loss of Federal revenue;
 (4)impacts on existing programs; (5)the administrative costs; and
 (6)any personnel changes. 571.Spectrum availability (a)FindingsCongress makes the following findings:
 (1)The Spectrum Pipeline Act of 2015 (47 U.S.C. 921 note) requires the Secretary of Commerce to identify 30 megahertz of electromagnetic spectrum below the frequency of 3 gigahertz to be reallocated to non-Federal use, to shared Federal and non-Federal use, or to a combination thereof.
 (2)The Spectrum Pipeline Act of 2015 (47 U.S.C. 921 note) authorized the Director of the Office of Management and Budget to use amounts made available through the Spectrum Relocation Fund to make payments to Federal entities for research and development, engineering studies, economic analyses, and other activities intended to improve the efficiency and effectiveness of Federal spectrum use in order to make such spectrum available for reallocation for non-Federal use, for shared Federal and non-Federal use, or for a combination thereof.
 (3)The Federal Aviation Administration, in coordination with the Department of Commerce, the Department of Defense, and the Department of Homeland Security, established the Spectrum Efficient National Surveillance Radar (referred to in this section as SENSR) Program to assess the feasibility of consolidating certain long-range, short-range, and weather radar systems in order to make available the 1300–1350 megahertz band.
 (4)The SENSR Program received approval and approximately $71,500,000 from Office of Management and Budget on June 2, 2017, to proceed with Phase I of the SENSR Spectrum Pipeline Plan, which will focus on requirements and concept development as well as documenting expected costs and information for all impacted Federal spectrum systems.
 (b) Sense of CongressIt is the sense of Congress that the SENSR Program of the FAA should continue its assessment of the feasibility of making the 1300–1350 megahertz band of electromagnetic spectrum available for non-Federal use.
					572.Special review relating to air space changes
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Federal Aviation Management Advisory Council established under section 106(p) of title 49, United States Code (in this section referred to as the Council) shall initiate a special review of the Federal Aviation Administration.
 (b)ReviewThe special review of the Administration required under subsection (a) shall consist of the following:
 (1)A review of the practices and procedures of the Federal Aviation Administration for developing proposals with respect to changes in regulations, policies, or guidance of the Federal Aviation Administration relating to airspace that affect airport operations, airport capacity, the environment, or communities in the vicinity of airports, including an assessment of the extent to which there is consultation, or a lack of consultation, with respect to such proposals—
 (A)between and among the affected elements of the Federal Aviation Administration, including the Air Traffic Organization, the Office of Airports, the Flight Standards Service, the Office of NextGen, and the Office of Energy and Environment; and
 (B)between the Federal Aviation Administration and affected entities, including airports, aircraft operators, communities, and State and local governments.
 (2)Recommendations for revisions to such practices and procedures to improve communications and coordination between and among affected elements of the Federal Aviation Administration and with other affected entities with respect to proposals described in paragraph (1) and the potential effects of such proposals.
 (c)ConsultationIn conducting the special review, the Council shall consult with— (1)air carriers, including passenger and cargo air carriers;
 (2)general aviation, including business aviation and fixed wing aircraft and rotorcraft; (3)airports of various sizes and types;
 (4)exclusive bargaining representatives of air traffic controllers certified under section 7111 of title 5, United States Code; and
 (5)State aviation officials. (d)Report requiredNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the results of the special review conducted by the Council, including a description of the comments, recommendations, and dissenting views received from the Council and a description of how the Administrator plans to implement the recommendations of the Council.
 573.Reimbursement for immigration inspectionsSection 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)) is amended— (1)by inserting , train, after commercial aircraft; and
 (2)by inserting , rail line, after airport. 574.FAA employees in Guam (a)In generalThe Secretary of Transportation shall use existing authorities to negotiate an agreement that shall be renegotiated after no sooner than 3 years with the Secretary of Defense—
 (1)to authorize Federal Aviation Administration employees assigned to Guam, their spouses, and their dependent children access to Department of Defense health care facilities located in Guam on a space available basis; and
 (2)to provide for payments by the Federal Aviation Administration to the Department of Defense for the administrative and any other costs associated with—
 (A)enrolling Federal Aviation Administration employees assigned to Guam, their spouses, and their dependent children in any Department of Defense health care facility necessary to allow access pursuant to paragraph (1); and
 (B)third-party billing for any medical costs incurred as a result of Federal Aviation Administration employees, their spouses, or their dependent children accessing and receiving medical treatment or services at a Department of Defense health care facility located in Guam.
 (b)Funds subject to appropriationsFunds for payments by the Federal Aviation Administration described in subsection (a)(2) are subject to the availability of amounts specifically provided in advance for that purpose in appropriations Acts.
					(c)Report on Access to Facilities of the Department of Defense in Guam
 (1)In GeneralNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation and the Secretary of Defense shall jointly submit a report to the Committees on Armed Services of the Senate and the House of Representatives, the Committee on Commerce of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives on eligibility for and access to Department of Defense support facilities by Federal Aviation Administration employees in the U.S. territory of Guam.
 (2)ScopeThe report required under paragraph (1) shall: (A)Evaluate the ability of Department of Defense support facilities in Guam to adequately serve current military personnel and dependent populations.
 (B)Determine how any substantial increases to military personnel and dependent populations in Guam would impact the ability of existing Department of Defense support facilities to provide services for military personnel and dependents stationed in Guam.
 (C)Provide recommendations on any improvements to existing Department of Defense facilities which may be needed to ensure those facilities in Guam can support an increased population of military personnel and dependent population in Guam.
 (D)Consider the impact of expanded access to Department of Defense support facilities in Guam to Federal Aviation Administration employees and their families on the ability of those facilities to provide services to military personnel and their families.
 (E)Recognize the Federal Aviation Administration’s vital role as the sole provider of radar air traffic control services for aircraft traversing into and out of the airspace near and above Guam the vast majority of which are military operations, Department of Defense aircraft, or other aircraft traveling to Guam in order to interact with Department of Defense facilities.
 (F)Review the existing authorities authorizing eligibility and access for non-military personnel and their dependents to Department of Defense support facilities, including health care facilities, commissaries, and exchanges, outside the continental United States.
 (G)Determine the applicability of those existing authorities to Department of Defense support facilities in the U.S. territory of Guam.
 (H)Outline the specific conditions on Guam, which may necessitate access to Department of Defense support facilities in Guam by Federal Aviation Administration personnel and their families.
 (I)Determine any changes in laws or regulations that may be necessary to authorize Federal Aviation Administration employees and their families access to Department of Defense health care facilities, commissaries, and exchanges in Guam.
 575.GAO study on airline computer network disruptionsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report containing a review of the following:
 (1)Direct and indirect effects on passengers, if any, resulting from significant computer network disruptions of part 121 (of title 49, Code of Federal Regulations) air carriers between January 1, 2014, and the date of enactment of this section, including—
 (A)systemwide delays; (B)flight cancellations; and
 (C)disrupted or broken itineraries. (2)An estimate of any expenses incurred by passengers during significant computer network disruptions, including—
 (A)meals, lodging, and ancillary expenses per persons; (B)late hotel check-in or car rental fees;
 (C)missed cruise-ship departures; and (D)lost productivity.
 (3)Air carriers’ contracts of carriage and interline agreements to determine if and how air carriers accommodate passengers affected by significant computer network disruptions on other air carriers or foreign air carriers.
 (4)Whether passengers who have been displaced by significant computer network disruptions are furnished with alternative transportation aboard another air carrier or foreign air carrier.
 (5)Costs incurred by airports, if any, to meet the essential needs of passengers, including increased demands on utilities, food concessionaires, restroom facilities, and security staffing, during significant computer network disruptions.
 (6)Other costs, if any, incurred by passengers, airports, and other entities as a direct result of significant computer network disruptions.
 (7)Processes, plans, and redundancies in place at air carriers to respond to and recover from such network disruptions.
 576.Tower markingSection 2110 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 44718 note) is amended to read as follows:
					
						2110.Tower marking
							(a)Application
 (1)In generalExcept as provided by paragraph (2), not later than 18 months after the date of enactment of the FAA Reauthorization Act of 2018 or the date of availability of the database developed by the Administrator pursuant to subsection (c), whichever is later, all covered towers shall be either—
 (A)clearly marked consistent with applicable guidance in the advisory circular of the FAA issued December 4, 2015 (AC 70/7460-IL); or
 (B)included in the database described in subsection (c). (2)Meteorological evaluation towerA covered tower that is a meteorological evaluation tower shall be subject to the requirements of subparagraphs (A) and (B) of paragraph (1).
								(b)Definitions
 (1)In generalIn this section, the following definitions apply: (A)Covered tower (i)In generalThe term covered tower means a structure that—
 (I)is a meteorological evaluation tower, a self-standing tower, or tower supported by guy wires and ground anchors;
 (II)is 10 feet or less in diameter at the above-ground base, excluding concrete footing; (III)at the highest point of the structure is at least 50 feet above ground level;
 (IV)at the highest point of the structure is not more than 200 feet above ground level; (V)has accessory facilities on which an antenna, sensor, camera, meteorological instrument, or other equipment is mounted; and
 (VI)is located on land that is— (aa)in a rural area; and
 (bb)used for agricultural purposes or immediately adjacent to such land. (ii)ExclusionsThe term covered tower does not include any structure that—
 (I)is adjacent to a house, barn, electric utility station, or other building; (II)is within the curtilage of a farmstead or adjacent to another building or visible structure;
 (III)supports electric utility transmission or distribution lines; (IV)is a wind-powered electrical generator with a rotor blade radius that exceeds 6 feet;
 (V)is a street light erected or maintained by a Federal, State, local, or tribal entity; (VI)is designed and constructed to resemble a tree or visible structure other than a tower;
 (VII)is an advertising billboard; (VIII)is located within the right-of-way of a rail carrier, including within the boundaries of a rail yard, and is used for a railroad purpose;
											(IX)
 (aa)is registered with the Federal Communications Commission under the Antenna Structure Registration program set forth under part 17 of title 47, Code of Federal Regulations; and
 (bb)is determined by the Administrator to pose no hazard to air navigation; or (X)has already mitigated any hazard to aviation safety in accordance with Federal Aviation Administration guidance or as otherwise approved by the Administrator.
 (B)Rural areaThe term rural area has the meaning given the term in section 609(a)(5) of the Public Utility Regulatory Policies Act of 1978 (7 U.S.C. 918c(a)(5)).
 (C)Agricultural purposesThe term agricultural purposes means farming in all its branches and the cultivation and tillage of the soil, the production, cultivation, growing, and harvesting of any agricultural or horticultural commodities performed by a farmer or on a farm, or on pasture land or rangeland.
 (2)Other definitionsThe Administrator shall define such other terms as may be necessary to carry out this section. (c)DatabaseThe Administrator shall—
 (1)develop a new database, or if appropriate use an existing database that meets the requirements under this section, that contains the location and height of each covered tower that, pursuant to subsection (a), the owner or operator of such tower elects not to mark (unless the Administrator has determined that there is a significant safety risk requiring that the tower be marked), except that meteorological evaluation towers shall be marked and contained in the database;
 (2)keep the database current to the extent practicable; (3)ensure that any proprietary information in the database is protected from disclosure in accordance with law;
 (4)ensure that, by virtue of accessing the database, users agree and acknowledge that information in the database—
 (A)may only be used for aviation safety purposes; and (B)may not be disclosed for purposes other than aviation safety, regardless of whether or not the information is marked or labeled as proprietary or with a similar designation;
 (5)ensure that the tower information in the database is de-identified and that the information only includes the location and height of covered towers and whether the tower has guy wires;
 (6)ensure that information in the dataset is encrypted at rest and in transit and is protected from unauthorized access and acquisition;
 (7)ensure that towers excluded from the definition of covered tower under subsection (d)(1)(B)(ii)(VIII) must be registered by its owner in the database;
 (8)ensure that a tower to be included in the database pursuant to subsection (c)(1) and constructed after the date on which the database is fully operational is submitted by its owner to the FAA for inclusion in the database before its construction;
 (9)ensure that pilots who intend to conduct low-altitude operations in locations described in subsection (b)(1)(A)(i)(VI) consult the relevant parts of the database before conducting such operations; and
 (10)make the database available for use not later than 1 year after the date of enactment of the FAA Reauthorization Act of 2018.
 (d)Exclusion and waiver authoritiesAs part of a rulemaking conducted pursuant to this section, the Administrator— (1)may exclude a class, category, or type of tower that is determined by the Administrator, after public notice and comment, to not pose a hazard to aviation safety;
 (2)shall establish a process to waive specific covered towers from the marking requirements under this section as required under the rulemaking if the Administrator later determines such tower or towers do not pose a hazard to aviation safety;
 (3)shall consider, in establishing exclusions and granting waivers under this subsection, factors that may sufficiently mitigate risks to aviation safety, such as the length of time the tower has been in existence or alternative marking methods or technologies that maintains a tower’s level of conspicuousness to a degree which adequately maintains the safety of the airspace; and
 (4)shall consider excluding towers located in a State that has enacted tower marking requirements according to the Federal Aviation Administration’s recommended guidance for the voluntary marking of meteorological evaluation towers erected in remote and rural areas that are less than 200 feet above ground level to enhance the conspicuity of the towers for low level agricultural operations in the vicinity of those towers.
 (e)Periodic reviewThe Administrator shall, in consultation with the Federal Communications Commission, periodically review any regulations or guidance regarding the marking of covered towers issued pursuant to this section and update them as necessary, consistent with this section, and in the interest of safety of low-altitude aircraft operations.
 (f)FCC regulationsThe Federal Communications Commission shall amend section 17.7 of title 47, Code of Federal Regulations, to require a notification to the Federal Aviation Administration for any construction or alteration of an antenna structure, as defined in section 17.2(a) of title 47, Code of Federal Regulations, that is a covered tower as defined by this section..
				577.Minimum dimensions for passenger seats
 (a)In generalNot later than 1 year after the date of enactment of this Act, and after providing notice and an opportunity for comment, the Administrator of the Federal Aviation Administration shall issue regulations that establish minimum dimensions for passenger seats on aircraft operated by air carriers in interstate air transportation or intrastate air transportation, including minimums for seat pitch, width, and length, and that are necessary for the safety of passengers.
 (b)DefinitionsThe definitions contained in section 40102(a) of title 49, United States Code, apply to this section.
 578.Judicial review for proposed alternative environmental review and approval proceduresSection 330 of title 23, United States Code, is amended— (1)in subsection (a)(2), by striking “5 States” and inserting “2 States”; and
 (2)in subsection (e)— (A)in paragraph (2)(A), by striking “2 years” and inserting “150 days as set forth in section 139(l)”; and
 (B)in paragraph (3)(B)(i), by striking “2 years” and inserting “150 days as set forth in section 139(l)”.
 579.Regulatory streamliningNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue a final regulation revising section 121.333(c)(3) of title 14, Code of Federal Regulations, to apply only to flight altitudes above flight level 410.
				580.Spaceports
 (a)Sense of Congress on state spaceport contributionsIt is the Sense of Congress that— (1)State and local government-owned or -operated spaceports have contributed hundreds of millions of dollars in infrastructure improvements to the national space launch infrastructure, providing the United States Government and commercial customers with world-class space launch and processing infrastructure that is necessary to support continued American leadership in space;
 (2)State and local government-owned or –operated spaceports play a critical role in providing resiliency and redundancy in the national launch infrastructure to support national security and civil government capabilities, and should be recognized as a critical infrastructure in Federal strategy and planning;
 (3)continued State and local government investments at launch and reentry facilities should be encouraged and to the maximum extent practicable supported in Federal policies, planning and infrastructure investment considerations, including through Federal, State, and local partnerships;
 (4)Federal investments in space infrastructure should enable partnerships between Federal agencies and state and local spaceports to modernize and enable expanded 21st century space transportation infrastructure, especially multi-modal networks needed for robust space transportation that support national security, civil, and commercial launch customers; and
 (5)States and local governments that have made investments to build, maintain, operate, and improve capabilities for national security, civil, and commercial customers should be commended for their infrastructure contributions to launch and reentry sites, and encouraged through a variety of programs and policies to continue these investments in the national interest.
						(b)Establishment of office of Spaceports
 (1)Establishment of office of SpaceportsTitle 51, United States Code, is amended by adding at the end of subtitle V the following:  515Office of Spaceports 51501.Establishment of Office of Spaceports (a)Establishment of officeNot later than 90 days after the date of enactment of this section, the Secretary of Transportation shall identify, within the Office of Commercial Space Transportation, a centralized policy office to be known as the Office of Spaceports.
 (b)FunctionsThe Office of Spaceports shall— (1)support licensing activities for operation of launch and reentry sites;
 (2)develop policies that promote infrastructure improvements at spaceports; (3)provide technical assistance and guidance to spaceports;
 (4)promote United States spaceports within the Department; and (5)strengthen the Nation’s competitiveness in commercial space transportation infrastructure and increase resilience for the Federal Government and commercial customers.
 (c)RecognitionIn carrying out the functions assigned in subsection (b), the Secretary shall recognize the unique needs and distinctions of spaceports that host—
 (1)launches to or reentries from orbit; and (2)are involved in suborbital launch activities.
 (d)DirectorThe head of the Office of the Associate Administrator for Commercial Space Transportation shall designate a Director of the Office of Spaceports.
 (e)DefinitionIn this section the term spaceport means a launch or reentry site that is operated by an entity licensed by the Secretary of Transportation..
 (2)Technical and conforming amendmentThe table of chapters of title 51, United States Code, is amended by adding at the end of subtitle V the following:
							
								
									515.Office of Spaceports51501.
						(c)Report on national spaceports policy
 (1)Sense of CongressIt is the sense of Congress that— (A)A robust network of space transportation infrastructure, including spaceports, is vital to the growth of the domestic space industry and America’s competitiveness and access to space.
 (B)Non-Federal spaceports have significantly increased the space transportation infrastructure of the United States through significant investments by State and local governments, which have encouraged greater private investment.
 (C)These spaceports have led to the development of a growing number of orbital and suborbital launch and reentry sites that are available to the national security, civil, and commercial space customers at minimal cost to the Federal Government.
 (D)The Federal Government, led by the Secretary of Transportation, should seek to promote the growth, resilience, and capabilities of this space transportation infrastructure through policies and through partnerships with State and local governments.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall submit to Congress a report that—
 (A)evaluates the Federal Government’s national security and civil space transportation demands and the needs of the United States and international commercial markets;
 (B)proposes policies and programs designed to ensure a robust and resilient orbital and suborbital spaceport infrastructure to serve and capitalize on these space transportation opportunities;
 (C)reviews the development and investments made by international competitors in foreign spaceports, to the extent practicable;
 (D)makes recommendations on how the Federal Government can support, encourage, promote, and facilitate greater investments in infrastructure at spaceports; and
 (E)considers and makes recommendations about how spaceports can fully support and enable the national space policy.
 (3)Updates to the reportNot later than 3 years after the date of enactment of this Act and every 2 years until December 2024, the Secretary shall—
 (A)update the previous report prepared under this subsection; and (B)submit the updated report to Congress.
 (4)Consultations requiredIn preparing the reports required by this subsection, the Secretary shall consult with individuals including—
 (A)the Secretary of Defense; (B)the Secretary of Commerce;
 (C)the Administrator of the National Aeronautics and Space Administration; and (D)interested persons at spaceports, State and local governments, and industry.
							(d)Report on space transportation infrastructure matching grants
 (1)GAO study and reportThe Comptroller General of the United States shall conduct a study regarding spaceport activities carried out pursuant to chapters 509 and 511 of title 51, United States Code, including—
 (A)an assessment of potential mechanisms to provide Federal support to spaceports, including the airport improvement program established under subchapter I of chapter 471 of title 49, United States Code, and the program established under chapter 511 of title 51, United States Code;
 (B)recommendations for potential funding options; and (C)any necessary changes to improve the spaceport application review process.
 (2)ConsultationIn carrying out the study described in paragraph (1), the Comptroller General shall consult with sources from each component of the commercial space transportation sector, including interested persons in industry and government officials at the Federal, State, and local levels.
 (3)User-funded spaceportsIn reviewing funding options, the Comptroller General shall distinguish between spaceports that are funded by users and those that are not.
 (4)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report containing results of the study conducted under paragraph (1).
 (e)DefinitionIn this section, the term spaceport means a launch or reentry site that is operated by an entity licensed by the Secretary of Transportation.
					581.Special rule for certain aircraft operations (space support vehicles)
 (a)Space support vehicle definitionsSection 50902 of title 51, United States Code, is amended— (1)by redesignating paragraphs (21) through (25) as paragraphs (23) through (27), respectively; and
 (2)by inserting after paragraph (20) the following:  (21)‘space support vehicle flight’ means a flight in the air that—
 (A)is not a launch or reentry; but (B)is conducted by a space support vehicle.
 (22)‘space support vehicle’ means a vehicle that is— (A)a launch vehicle;
 (B)a reentry vehicle; or (C)a component of a launch or reentry vehicle..
						(b)Special rule for certain aircraft operations
 (1)In generalChapter 447, of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
								44737.Special rule for certain aircraft operations.
 (a)In generalThe operator of an aircraft with a special airworthiness certification in the experimental category may—
 (1)operate the aircraft for the purpose of conducting a space support vehicle flight (as that term is defined in chapter 50902 of title 51); and
 (2)conduct such flight under such certificate carrying persons or property for compensation or hire— (A)notwithstanding any rule or term of a certificate issued by the Administrator of the Federal Aviation Administration that would prohibit flight for compensation or hire; or
 (B)without obtaining a certificate issued by the Administrator to conduct air carrier or commercial operations.
 (b)Limited applicabilitySubsection (a) shall apply only to a space support vehicle flight that satisfies each of the following:
 (1)(1) The aircraft conducting the space support vehicle flight— (A)takes flight and lands at a single site that is operated by an entity licensed for operation under chapter 509 of title 51;
 (B)is owned or operated by a launch or reentry vehicle operator licensed under chapter 509 of title 51, or on behalf of a launch or reentry vehicle operator licensed under chapter 509 of title 51;
 (C)is a launch vehicle, a reentry vehicle, or a component of a launch or reentry vehicle licensed for operations pursuant to chapter 509 of title 51; and
 (D)is used only to simulate space flight conditions in support of— (i)training for potential space flight participants, government astronauts, or crew (as those terms are defined in chapter 509 of title 51);
 (ii)the testing of hardware to be used in space flight; or (iii)research and development tasks, which require the unique capabilities of the aircraft conducting the flight.
												(c)Rules of construction
 (1)Space support vehiclesSection 44711(a)(1) shall not apply to a person conducting a space support vehicle flight under this section only to the extent that a term of the experimental certificate under which the person is operating the space support vehicle prohibits the carriage of persons or property for compensation or hire.
 (2)Authority of AdministratorNothing in this section shall be construed to limit the authority of the Administrator of the Federal Aviation Administration to exempt a person from a regulatory prohibition on the carriage of persons or property for compensation or hire subject to terms and conditions other than those described in this section.
 (2)Technical amendmentThe table of contents of 447 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
								
									Sec. 44737. Special rule for certain aircraft operations..
 (3)Rule of construction relating to role of NASANothing in this subsection shall be construed as limiting the ability of National Aeronautics and Space Administration (NASA) to place conditions on or otherwise qualify the operations of NASA contractors providing NASA services.
						582.Portability of repairman certificates
 (a)In generalThe Administrator shall assign to the Aviation Rulemaking Advisory Committee the task of making recommendations with respect to the regulatory and policy changes, as appropriate, to allow a repairman certificate issued under section 65.101 of title 14, Code of Federal Regulations, to be portable from one employing certificate holder to another.
 (b)Action based on recommendationsNot later than 1 year after receiving recommendations under subsection (a), the Administrator may take such action as the Administrator considers appropriate with respect to those recommendations.
					583.Undeclared hazardous materials public awareness campaign
 (a)In generalThe Secretary of Transportation shall carry out a public awareness campaign to reduce the amount of undeclared hazardous materials traveling through air commerce.
 (b)Campaign requirementsThe public awareness campaign required under subsection (a) shall do the following: (1)Focus on targeting segments of the hazardous materials industry with high rates of undeclared shipments through air commerce and educate air carriers, shippers, manufacturers, and other relevant stakeholders of such segments on properly packaging and classifying such shipments.
 (2)Educate the public on proper ways to declare and ship hazardous materials, examples of everyday items that are considered hazardous materials, and penalties associated with intentional shipments of undeclared hazardous materials.
						(c)Interagency working group
 (1)EstablishmentNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation shall establish an interagency working group to promote collaboration and engagement between the Department of Transportation and other relevant agencies, and develop recommendations and guidance on how best to conduct the public awareness campaign required under subsection (a).
 (2)DutiesThe interagency working group shall consult with relevant stakeholders, including cargo air carriers, passenger air carriers, and labor organizations representing pilots for cargo and passenger air carriers operating under part 121 of title 14, Code of Federal Regulations.
 (d)UpdateNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall provide to the appropriate committees of Congress an update on the status of the public awareness campaign required under subsection (a).
 584.Liability protection for volunteer pilots who fly for the public benefitSection 4 of the Volunteer Protection Act of 1997 (42 U.S.C. 14503) is amended— (1)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively;
 (2)in subsection (a), by striking subsections (b) and (d) and inserting subsections (b), (c), and (e); and (3)by inserting after subsection (a) the following:
						
 (b)Liability protection for pilots that fly for public benefitExcept as provided in subsections (c) and (e), no volunteer of a volunteer pilot nonprofit organization that arranges flights for public benefit shall be liable for harm caused by an act or omission of the volunteer on behalf of the organization if, at the time of the act or omission, the volunteer—
 (1)was operating an aircraft in furtherance of the purpose of, and acting within the scope of the volunteer’s responsibilities on behalf of, the nonprofit organization to provide patient and medical transport (including medical transport for veterans), disaster relief, humanitarian assistance, or other similar charitable missions;
 (2)was properly licensed and insured for the operation of the aircraft; (3)was in compliance with all requirements of the Federal Aviation Administration for recent flight experience; and
 (4)did not cause the harm through willful or criminal misconduct, gross negligence, reckless misconduct, or a conscious, flagrant indifference to the rights or safety of the individual harmed by the volunteer.; and
 (4)in subsection (g)(2), as redesignated, by striking (e) and inserting (f). VIAviation Workforce AYouth in Aviation 601.Student outreach reportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report that describes the Administration’s existing outreach efforts, such as the STEM Aviation and Space Education Outreach Program, to elementary and secondary students who are interested in careers in science, technology, engineering, art, and mathematics—
 (1)to prepare and inspire such students for aviation and aeronautical careers; and (2)to mitigate an anticipated shortage of pilots and other aviation professionals.
						602.Youth Access to American Jobs in Aviation Task Force
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish a Youth Access to American Jobs in Aviation Task Force (in this section referred to as the Task Force).
 (b)DutiesNot later than 12 months after its establishment under subsection (a), the Task Force shall develop and submit to the Administrator recommendations and strategies for the Administration to—
 (1)facilitate and encourage high school students in the United States, beginning in their junior year, to enroll in and complete career and technical education courses, including STEM, that would prepare them to enroll in a course of study related to an aviation career at an institution of higher education, including a community college or trade school;
 (2)facilitate and encourage the students described in paragraph (1) to enroll in a course of study related to an aviation career, including aviation manufacturing, engineering and maintenance, at an institution of higher education, including a community college or trade school; and
 (3)identify and develop pathways for students who complete a course of study described in paragraph (2) to secure registered apprenticeships, workforce development programs, or careers in the aviation industry of the United States.
 (c)ConsiderationsWhen developing recommendations and strategies under subsection (b), the Task Force shall— (1)identify industry trends that encourage or discourage youth in the United States from pursuing careers in aviation;
 (2)consider how the Administration; air carriers; aircraft, powerplant, and avionics manufacturers; aircraft repair stations; and other aviation stakeholders can coordinate efforts to support youth in pursuing careers in aviation;
 (3)identify methods of enhancing aviation apprenticeships, job skills training, mentorship, education, and outreach programs that are exclusive to youth in the United States; and
 (4)identify potential sources of government and private sector funding, including grants and scholarships, that may be used to carry out the recommendations and strategies described in subsection (b) and to support youth in pursuing careers in aviation.
 (d)ReportNot later than 30 days after submission of the recommendations and strategies under subsection (b), the Task Force shall submit to the appropriate committees of Congress a report outlining such recommendations and strategies.
 (e)Composition of Task ForceThe Administrator shall appoint members of the Task Force, including representatives from the following:
 (1)Air carriers. (2)Aircraft, powerplant, and avionics manufacturers.
 (3)Aircraft repair stations. (4)Local educational agencies or high schools.
 (5)Institutions of higher education, including community colleges and aviation trade schools. (6)Such other aviation and educational stakeholders and experts as the Administrator considers appropriate.
 (f)Period of AppointmentMembers shall be appointed to the Task Force for the duration of the existence of the Task Force. (g)CompensationTask Force members shall serve without compensation.
 (h)SunsetThe Task Force shall terminate upon the submittal of the report pursuant to subsection (d). (i)Definition of STEMThe term STEM means—
 (1)science, technology, engineering, and mathematics; and (2)other career and technical education subjects that build on the subjects described in paragraph (1).
							BWomen in Aviation
 611.Sense of Congress regarding women in aviationIt is the sense of Congress that the aviation industry should explore all opportunities, including pilot training, science, technology, engineering, and mathematics education, and mentorship programs, to encourage and support female students and aviators to pursue a career in aviation.
					612.Supporting women’s involvement in the aviation field
 (a)Advisory BoardTo encourage women and girls to enter the field of aviation, the Administrator of the Federal Aviation Administration shall create and facilitate the Women in Aviation Advisory Board (referred to in this section as the Board), with the objective of promoting organizations and programs that are providing education, training, mentorship, outreach, and recruitment of women into the aviation industry.
 (b)CompositionThe Board shall consist of members whose diverse background and expertise allow them to contribute balanced points of view and ideas regarding the strategies and objectives set forth in subsection (f).
 (c)SelectionNot later than 9 months after the date of enactment of this Act, the Administrator shall appoint members of the Board, including representatives from the following:
 (1)Major airlines and aerospace companies. (2)Nonprofit organizations within the aviation industry.
 (3)Aviation business associations. (4)Engineering business associations.
 (5)United States Air Force Auxiliary, Civil Air Patrol. (6)Institutions of higher education and aviation trade schools.
 (d)Period of AppointmentMembers shall be appointed to the Board for the duration of the existence of the Board. (e)CompensationBoard members shall serve without compensation.
 (f)DutiesNot later than 18 months after the date of enactment of this Act, the Board shall present a comprehensive plan for strategies the Administration can take, which include the following objectives:
 (1)Identifying industry trends that directly or indirectly encourage or discourage women from pursuing careers in aviation.
 (2)Coordinating the efforts of airline companies, nonprofit organizations, and aviation and engineering associations to facilitate support for women pursuing careers in aviation.
 (3)Creating opportunities to expand existing scholarship opportunities for women in the aviation industry.
 (4)Enhancing aviation training, mentorship, education, and outreach programs that are exclusive to women.
							(g)Reports
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Board shall submit a report outlining the comprehensive plan for strategies pursuant to subsection (f) to the Administrator and the appropriate committees of Congress.
 (2)Availability onlineThe Administrator shall make the report publicly available online and in print. (h)SunsetThe Board shall terminate upon the submittal of the report pursuant to subsection (g).
						CFuture of Aviation Workforce
					621.Aviation and aerospace workforce of the future
 (a)FindingsCongress finds that— (1)in 2016, United States air carriers carried a record high number of passengers on domestic flights, 719 million passengers;
 (2)the United States aerospace and defense industry employed 1.7 million workers in 2015, or roughly 2 percent of the Nation’s total employment base;
 (3)the average salary of an employee in the aerospace and defense industry is 44 percent above the national average;
 (4)in 2015, the aerospace and defense industry contributed nearly $202.4 billion in value added to the United States economy;
 (5)an effective aviation industry relies on individuals with unique skill sets, many of which can be directly obtained through career and technical education opportunities; and
 (6)industry and the Federal Government have taken some actions to attract qualified individuals to careers in aviation and aerospace and to retain qualified individuals in such careers.
 (b)Sense of CongressIt is the sense of Congress that— (1)public and private education institutions should make available to students and parents information on approved programs of study and career pathways, including career exploration, work-based learning opportunities, dual and concurrent enrollment opportunities, and guidance and advisement resources;
 (2)public and private education institutions should partner with aviation and aerospace companies to promote career paths available within the industry and share information on the unique benefits and opportunities the career paths offer;
 (3)aviation companies, including air carriers, manufacturers, commercial space companies, unmanned aircraft system companies, and repair stations, should create opportunities, through apprenticeships or other mechanisms, to attract young people to aviation and aerospace careers and to enable individuals to gain the critical skills needed to thrive in such professions; and
 (4)the Federal Government should consider the needs of men and women interested in pursuing careers in the aviation and aerospace industry, the long-term personnel needs of the aviation and aerospace industry, and the role of aviation in the United States economy in the creation and administration of educational and financial aid programs.
							622.Aviation and aerospace workforce of the future study
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a study—
 (1)to evaluate the current and future supply of individuals in the aviation and aerospace workforce; (2)to identify the factors influencing the supply of individuals pursuing a career in the aviation or aerospace industry, including barriers to entry into the workforce; and
 (3)to identify methods to increase the future supply of individuals in the aviation and aerospace workforce, including best practices or programs to incentivize, recruit, and retain young people in aviation and aerospace professions.
 (b)ConsultationThe Comptroller General shall conduct the study in consultation with— (1)appropriate Federal agencies; and
 (2)the aviation and aerospace industry, institutions of higher education, and labor stakeholders. (c)Report to congressNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the study and related recommendations.
 623.Sense of Congress on hiring veteransIt is the sense of Congress that the aviation industry, including certificate holders under parts 121, 135, and 145 of title 14, Code of Federal Regulations, should hire more of the Nation's veterans.
					624.Aviation maintenance industry technical workforce
 (a)RegulationsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue a final rule to modernize training programs at aviation maintenance technician schools governed by part 147 of title 14, Code of Federal Regulations.
 (b)GuidanceNot later than 180 days after the date of enactment of this Act, the Administrator shall coordinate with government, educational institutions, labor organizations representing aviation maintenance workers, and businesses to develop and publish guidance or model curricula for aviation maintenance technician schools referred to in subsection (a) to ensure workforce readiness for industry needs, including curricula related to training in avionics, troubleshooting, and other areas of industry needs.
 (c)Review and periodic updatesThe Administrator shall— (1)ensure training programs referred to in subsection (a) are revised and updated in correlation with aviation maintenance technician airman certification standards as necessary to reflect current technology and maintenance practices; and
 (2)publish updates to the guidance or model curricula required under subsection (b) at least once every 2 years, as necessary, from the date of initial publication.
 (d)Report to CongressIf the Administrator does not issue such final rule by the deadline specified in subsection (a), the Administrator shall, not later than 30 days after such deadline, submit to the appropriate committees of Congress a report containing—
 (1)an explanation as to why such final rule was not issued by such deadline; and (2)a schedule for issuing such final rule.
 (e)StudyThe Comptroller General of the United States shall conduct a study on technical workers in the aviation maintenance industry.
 (f)ContentsIn conducting the study under subsection (e), the Comptroller General shall— (1)analyze the current Standard Occupational Classification system with regard to the aviation profession, particularly technical workers in the aviation maintenance industry;
 (2)analyze how changes to the Federal employment classification of aviation maintenance industry workers might affect government data on unemployment rates and wages;
 (3)analyze how changes to the Federal employment classification of aviation maintenance industry workers might affect projections for future aviation maintenance industry workforce needs and project technical worker shortfalls;
 (4)analyze the impact of Federal regulation, including Federal Aviation Administration oversight of certification, testing, and education programs, on employment of technical workers in the aviation maintenance industry;
 (5)develop recommendations on how Federal Aviation Administration regulations and policies could be improved to modernize training programs at aviation maintenance technical schools and address aviation maintenance industry needs for technical workers;
 (6)develop recommendations for better coordinating actions by government, educational institutions, and businesses to support workforce growth in the aviation maintenance industry; and
 (7)develop recommendations for addressing the needs for government funding, private investment, equipment for training purposes, and other resources necessary to strengthen existing training programs or develop new training programs to support workforce growth in the aviation industry.
 (g)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the study.
 (h)DefinitionsIn this section, the following definitions apply: (1)Aviation maintenance industryThe term aviation maintenance industry means repair stations certificated under part 145 of title 14, Code of Federal Regulations.
 (2)Technical workerThe term technical worker means an individual authorized under part 43 of title 14, Code of Federal Regulations, to maintain, rebuild, alter, or perform preventive maintenance on an aircraft, airframe, aircraft engine, propeller, appliance, or component part or employed by an entity so authorized to perform such a function.
							625.Aviation workforce development programs
 (a)In generalThe Secretary of Transportation shall establish— (1)a program to provide grants for eligible projects to support the education of future aircraft pilots and the development of the aircraft pilot workforce; and
 (2)a program to provide grants for eligible projects to support the education and recruitment of aviation maintenance technical workers and the development of the aviation maintenance workforce.
							(b)Project grants
 (1)In generalOut of amounts made available under section 48105 of title 49, United States Code, not more than $5,000,000 for each of fiscal years 2019 through 2023 is authorized to be expended to provide grants under the program established under subsection (a)(1), and $5,000,000 for each of fiscal years 2019 through 2023 is authorized to provide grants under the program established under subsection (a)(2).
 (2)Dollar amount limitNot more than $500,000 shall be available for any 1 grant in any 1 fiscal year under the programs established under subsection (a).
							(c)Eligible applications
 (1)An application for a grant under the program established under subsection (a)(1) shall be submitted, in such form as the Secretary may specify, by—
 (A)an air carrier, as defined in section 40102 of title 49, United States Code, or a labor organization representing aircraft pilots;
 (B)an accredited institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or a high school or secondary school (as defined in section 7801 of the Higher Education Act of 1965 (20 U.S.C. 7801));
 (C)a flight school that provides flight training, as defined in part 61 of title 14, Code of Federal Regulations, or that holds a pilot school certificate under part 141 of title 14, Code of Federal Regulations; or
 (D)a State or local governmental entity. (2)An application for a grant under the pilot program established under subsection (a)(2) shall be submitted, in such form as the Secretary may specify, by—
 (A)a holder of a certificate issued under part 21, 121, 135, or 145 of title 14, Code of Federal Regulations or a labor organization representing aviation maintenance workers;
 (B)an accredited institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or a high school or secondary school (as defined in section 7801 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); and
 (C)a State or local governmental entity. (d)Eligible projects (1)For purposes of the program established under subsection (a)(1), an eligible project is a project—
 (A)to create and deliver curriculum designed to provide high school students with meaningful aviation education that is designed to prepare the students to become aircraft pilots, aerospace engineers, or unmanned aircraft systems operators; or
 (B)to support the professional development of teachers using the curriculum described in subparagraph (A).
 (2)For purposes of the pilot program established under subsection (a)(2), an eligible project is a project—
 (A)to establish new educational programs that teach technical skills used in aviation maintenance, including purchasing equipment, or to improve existing such programs;
 (B)to establish scholarships or apprenticeships for individuals pursuing employment in the aviation maintenance industry;
 (C)to support outreach about careers in the aviation maintenance industry to— (i)primary, secondary, and post-secondary school students; or
 (ii)to communities underrepresented in the industry; (D)to support educational opportunities related to aviation maintenance in economically disadvantaged geographic areas;
 (E)to support transition to careers in aviation maintenance, including for members of the Armed Forces; or
 (F)to otherwise enhance aviation maintenance technical education or the aviation maintenance industry workforce.
 (e)Grant application reviewIn reviewing and selecting applications for grants under the programs established under subsection (a), the Secretary shall—
 (1)prior to selecting among competing applications, consult, as appropriate, with representatives of aircraft repair stations, design and production approval holders, air carriers, labor organizations, business aviation, general aviation, educational institutions, and other relevant aviation sectors; and
 (2)ensure that the applications selected for projects established under subsection (a)(1) will allow participation from a diverse collection of public and private schools in rural, suburban, and urban areas.
							DUnmanned Aircraft Systems Workforce
					631.Community and technical college centers of excellence in small unmanned aircraft system technology
			 training
 (a)DesignationNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of Education and the Secretary of Labor, shall establish a process to designate consortia of public, 2-year institutions of higher education as Community and Technical College Centers of Excellence in Small Unmanned Aircraft System Technology Training (in this section referred to as the Centers of Excellence).
 (b)FunctionsA Center of Excellence designated under subsection (a) shall have the capacity to train students for career opportunities in industry and government service related to the use of small unmanned aircraft systems.
 (c)Education and training requirementsIn order to be designated as a Center of Excellence under subsection (a), a consortium shall be able to address education and training requirements associated with various types of small unmanned aircraft systems, components, and related equipment, including with respect to—
 (1)multirotor and fixed-wing small unmanned aircraft; (2)flight systems, radio controllers, components, and characteristics of such aircraft;
 (3)routine maintenance, uses and applications, privacy concerns, safety, and insurance for such aircraft;
 (4)hands-on flight practice using small unmanned aircraft systems and computer simulator training; (5)use of small unmanned aircraft systems in various industry applications and local, State, and Federal government programs and services, including in agriculture, law enforcement, monitoring oil and gas pipelines, natural disaster response and recovery, fire and emergency services, and other emerging areas;
 (6)Federal policies concerning small unmanned aircraft; (7)dual credit programs to deliver small unmanned aircraft training opportunities to secondary school students; or
 (8)training with respect to sensors and the processing, analyzing, and visualizing of data collected by small unmanned aircraft.
 (d)CollaborationEach Center of Excellence shall seek to collaborate with institutions participating in the Alliance for System Safety of UAS through Research Excellence of the Federal Aviation Administration and with the test ranges defined under section 44801 of title 49, United States Code, as added by this Act.
 (e)Institution of higher educationIn this section, the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
						632.Collegiate training initiative program for unmanned aircraft systems
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish a collegiate training initiative program relating to unmanned aircraft systems by making new agreements or continuing existing agreements with institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) under which the institutions prepare students for careers involving unmanned aircraft systems. The Administrator may establish standards for the entry of such institutions into the program and for their continued participation in the program.
 (b)Unmanned aircraft system definedIn this section, the term unmanned aircraft system has the meaning given that term by section 44801 of title 49, United States Code, as added by this Act.
						VIIFLIGHT R&D Act
				AGeneral Provisions
 701.Short titleThis title may be cited as the FAA Leadership in Groundbreaking High-Tech Research and Development Act or the FLIGHT R&D Act. 702.DefinitionsIn this title, the following definitions apply:
 (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (2)FAAThe term FAA means the Federal Aviation Administration.
 (3)NASAThe term NASA means the National Aeronautics and Space Administration. (4)SecretaryThe term Secretary means the Secretary of Transportation.
						703.Authorization of appropriations
 (a)AuthorizationsSection 48102(a) of title 49, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking and, for each of fiscal years 2012 through 2015, under subsection (g);
 (2)in paragraph (9), by striking and at the end; and (3)by striking paragraph (10) and inserting the following:
								
 (10)$189,000,000 for fiscal year 2018; (11)$194,000,000 for fiscal year 2019;
 (12)$199,000,000 for fiscal year 2020; (13)$204,000,000 for fiscal year 2021;
 (14)$209,000,000 for fiscal year 2022; and (15)$214,000,000 for fiscal year 2023..
 (b)Research prioritiesSection 48102(b) of title 49, United States Code, is amended— (1)in paragraph (1), by striking consider and inserting prioritize safety in considering;
 (2)by striking paragraph (3); (3)by redesignating paragraph (2) as paragraph (3); and
 (4)by inserting after paragraph (1) the following:  (2)As safety related activities shall be the highest research priority, at least 70 percent of the amount appropriated under subsection (a) of this section shall be for safety research and development projects..
 (c)Annual submission of the National Aviation Research PlanSection 48102(g) of title 49, United States Code, is amended to read as follows:  (g)Annual submission of the National Aviation Research PlanThe Administrator shall submit the national aviation research plan to Congress no later than the date of submission of the President’s budget request to Congress for that fiscal year, as required under section 44501(c)..
						BFAA Research and Development Organization
					711.Assistant Administrator for Research and Development
 (a)AppointmentNot later than 3 months after the date of enactment of this Act, the Administrator shall appoint an Assistant Administrator for Research and Development.
 (b)ResponsibilitiesThe Assistant Administrator for Research and Development shall, at a minimum, be responsible for— (1)management and oversight of all the FAA’s research and development programs and activities; and
 (2)production of all congressional reports from the FAA relevant to research and development, including the national aviation research plan required under section 44501(c) of title 49, United States Code.
 (c)Dual appointmentThe Assistant Administrator for Research and Development may be a dual-appointment, holding the responsibilities of another Assistant Administrator.
						712.Research advisory committee
 (a)Advice and recommendationsSection 44508(a)(1)(A) of title 49, United States Code, is amended to read as follows:  (A)provide advice and recommendations to the Administrator of the Federal Aviation Administration and Congress about needs, objectives, plans, approaches, content, and accomplishments of all aviation research and development activities and programs carried out, including those under sections 40119, 44504, 44505, 44507, 44511–44513, and 44912 of this title;.
 (b)Written reply to research advisory committeeSection 44508 of title 49, United States Code, is amended by adding at the end the following:  (f)Written reply (1)In generalNot later than 60 days after receiving any recommendation from the research advisory committee, the Administrator shall provide a written reply to the research advisory committee that, at a minimum—
 (A)clearly states whether the Administrator accepts or rejects the recommendation; (B)explains the rationale for the Administrator’s decision;
 (C)sets forth the timeframe in which the Administrator will implement the recommendation; and (D)describes the steps the Administrator will take to implement the recommendation.
 (2)TransparencyThe written reply to the research advisory committee, when transmitted to the research advisory committee, shall be—
 (A)made publicly available on the research advisory committee website; and (B)transmitted to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (3)National aviation research planThe national aviation research plan required under section 44501(c) shall include a summary of all research advisory committee recommendations and a description of the status of their implementation..
						CUnmanned Aircraft Systems
 721.Unmanned aircraft systems research and development roadmapThe Secretary shall submit the unmanned aircraft systems roadmap to Congress on an annual basis as required under section 48802(a) of title 49, United States Code, as added by this Act.
					DCybersecurity and responses to other threats
 731.Cyber TestbedNot later than 6 months after the date of enactment of this Act, the Administrator shall develop an integrated Cyber Testbed for research, development, evaluation, and validation of air traffic control modernization technologies, before they enter the national airspace system, as being compliant with FAA data security regulations. The Cyber Testbed shall be part of an integrated research and development test environment capable of creating, identifying, defending, and solving cybersecurity-related problems for the national airspace system. This integrated test environment shall incorporate integrated test capacities within the FAA related to the national airspace system and NextGen.
					732.Study on the effect of extreme weather on air travel
 (a)Study requiredNot later than 1 year after the date of enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration and the Administrator of the Federal Aviation Administration shall jointly complete a study on the effect of extreme weather on commercial air travel.
 (b)ElementsThe study required by subsection (a) shall include assessment of the following: (1)Whether extreme weather may result in an increase in turbulence.
 (2)The effect of extreme weather on current commercial air routes. (3)The effect of extreme weather on domestic airports, air traffic control facilities, and associated facilities.
							EFAA Research and Development Activities
 741.Research plan for the certification of new technologies into the national airspace systemNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with NASA, shall transmit a comprehensive research plan for the certification of new technologies into the national airspace system to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. This plan shall identify research necessary to support the certification and implementation of NextGen, including both ground and air elements, and explain the plan’s relationship to other activities and procedures required for certification and implementation of new technologies into the national airspace system. This plan shall be informed by the recommendations of the National Research Council report titled Transformation in the Air—A Review of the FAA Research Plan, issued on June 8, 2015. This plan shall include, at a minimum—
 (1)a description of the strategic and prescriptive value of the research plan; (2)an explanation of the expected outcomes from executing the plan;
 (3)an assessment of the FAA’s plan to use research and development to improve cybersecurity over the next 5 years;
 (4)an assessment of the current software assurance practices, and the desired level or attributes to target in the software assurance program; and
 (5)best practices in research and development used by other organizations, such as NASA, NavCanada, and Eurocontrol.
						742.Technology review
						(a)Review
 (1)In generalThe Administrator of the Federal Aviation Administration, in coordination with the Administrator of the National Aeronautics and Space Administration, shall conduct a review of current and planned research on the use of advanced aircraft technologies, innovative materials, alternative fuels, additive manufacturing, and novel aircraft designs, to increase aircraft fuel efficiency.
 (2)SummariesThe review conducted under paragraph (1) shall include summaries of projects and missions to examine—
 (A)the effectiveness of such technologies, materials, fuels, and aircraft designs to enhance fuel efficiency and aerodynamic performance, and reduce drag, weight, noise, and fuel consumption; and
 (B)the potential for novel flight pattern planning and communications systems to reduce aircraft taxiing and airport circling.
 (3)RecommendationsThe review conducted under paragraph (1) shall identify potential opportunities for additional research and development, public or private, to increase aircraft fuel efficiency.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report containing the results of the review conducted under subsection (a).
						743.CLEEN aircraft and engine technology partnership
 (a)Cooperative agreementSubchapter I of chapter 475 of title 49, United States Code, is amended by adding at the end the following:
							
								47511.CLEEN engine and airframe technology partnership
 (a)In generalThe Administrator of the Federal Aviation Administration shall enter into a cost-sharing cooperative agreement, using a competitive process, with institutions, entities, or consortiums to carry out a program for the development, maturation, and testing of certifiable CLEEN aircraft, engine technologies, and jet fuels for civil subsonic airplanes.
 (b)CLEEN engine and airframe technology definedIn this section, the term CLEEN aircraft and engine technology means continuous lower energy, emissions, and noise aircraft and engine technology. (c)Performance objectiveThe Administrator shall establish the performance objectives for the program in terms of the specific objectives to reduce fuel burn, emissions and noise..
 (b)Technical and conforming amendmentThe table of contents of subchapter I of chapter 475 is amended by inserting after the item relating to section 47510 the following:
							
								
									47511. CLEEN engine and airframe technology partnership..
 744.Research and deployment of certain airfield pavement technologiesUsing amounts made available under section 48102(a) of title 49, United States Code, the Administrator of the Federal Aviation Administration may carry out a program for the research and development of aircraft pavement technologies under which the Administrator makes grants to, and enters into cooperative agreements with, institutions of higher education and nonprofit organizations that—
 (1)research concrete and asphalt airfield pavement technologies that extend the life of airfield pavements;
 (2)develop and conduct training; (3)provide for demonstration projects; and
 (4)promote the latest airfield pavement technologies to aid in the development of safer, more cost effective, and more durable airfield pavements.
						FGeospatial data
					751.Short title; findings
 (a)Short titleThis subtitle may be cited as the Geospatial Data Act of 2018. (b)FindingsCongress finds that—
 (1)open and publicly available data is essential to the successful operation of the GeoPlatform; (2)the private sector in the United States, for the purposes of acquiring and producing quality geospatial data and geospatial data services, has been and continues to be invaluable in carrying out the varying missions of Federal departments and agencies, as well as contributing positively to the United States economy; and
 (3)over the last 2 decades, Congress has passed legislation that promotes greater access and use of Government information and data, which has—
 (A)sparked new, innovative start-ups and services; (B)spurred economic growth in many sectors, such as in the geospatial services;
 (C)advanced scientific research; (D)promoted public access to Federally funded services and data; and
 (E)improved access to geospatial data for the purposes of promoting public health, weather forecasting, economic development, environmental protection, flood zone research, and other purposes.
 752.DefinitionsIn this subtitle— (1)the term Advisory Committee means the National Geospatial Advisory Committee established under section 754(a);
 (2)the term Committee means the Federal Geographic Data Committee established under section 753(a); (3)the term covered agency—
 (A)means— (i)an Executive department, as defined in section 101 of title 5, United States Code, that collects, produces, acquires, maintains, distributes, uses, or preserves geospatial data on paper or in electronic form to fulfill the mission of the Executive department, either directly or through a relationship with another organization, including a State, local government, Indian tribe, institution of higher education, business partner or contractor of the Federal Government, and the public;
 (ii)the National Aeronautics and Space Administration; or (iii)the General Services Administration; and
 (B)does not include the Department of Defense (including 30 components and agencies performing national missions) or any element of the intelligence community;
 (4)the term GeoPlatform means the GeoPlatform described in section 758(a); (5)the term geospatial data—
 (A)means information that is tied to a location on the Earth, including by identifying the geographic location and characteristics of natural or constructed features and boundaries on the Earth, and that is generally represented in vector datasets by points, lines, polygons, or other complex geographic features or phenomena;
 (B)may be derived from, among other things, remote sensing, mapping, and surveying technologies; (C)includes images and raster datasets, aerial photographs, and other forms of geospatial data or datasets in digitized or non-digitized form; and
 (D)does not include— (i)geospatial data and activities of an Indian tribe not carried out, in whole or in part, using Federal funds, as determined by the tribal government;
 (ii)classified national security-related geospatial data and activities of the Department of Defense, unless declassified;
 (iii)classified national security-related geospatial data and activities of the Department of Energy, unless declassified;
 (iv)geospatial data and activities under chapter 22 of title 10, United States Code, or section 110 of the National Security Act of 1947 (50 U.S.C. 3045);
 (v)intelligence geospatial data and activities, as determined by the Director of National Intelligence; or
 (vi)certain declassified national security-related geospatial data and activities of the intelligence community, as determined by the Secretary of Defense, the Secretary of Energy, or the Director of National Intelligence;
 (6)the term Indian tribe has the meaning given that term under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b); (7)the term institution of higher education has the meaning given that term under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
 (8)the term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003);
 (9)the term lead covered agency means a lead covered agency for a National Geospatial Data Asset data theme designated under section 756(b)(1);
 (10)the term local government means any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State;
 (11)the term metadata for geospatial data means information about geospatial data, including the content, source, vintage, accuracy, condition, projection, method of collection, and other characteristics or descriptions of the geospatial data;
 (12)the term National Geospatial Data Asset data theme means the National Geospatial Data Asset core geospatial datasets (including electronic records and coordinates) relating to a topic or subject designated under section 756;
 (13)the term National Spatial Data Infrastructure means the technology, policies, criteria, standards, and employees necessary to promote geospatial data sharing throughout the Federal Government, State, tribal, and local governments, and the private sector (including nonprofit organizations and institutions of higher education); and
 (14)the term proven practices means methods and activities that advance the use of geospatial data for the benefit of society. 753.Federal Geographic Data Committee (a)In generalThere is established within the Department of the Interior an interagency committee to be known as the Federal Geographic Data Committee, which shall act as the lead entity in the executive branch for the development, implementation, and review of policies, practices, and standards relating to geospatial data.
						(b)Membership
 (1)Chairperson and Vice ChairpersonThe Secretary of the Interior and the Director of the Office of Management and Budget shall serve as Chairperson of the Committee and Vice Chairperson of the Committee, respectively.
							(2)Other members
 (A)In generalThe head of each covered agency and the Director of the National Geospatial-Intelligence Agency shall each designate a representative of their respective agency to serve as a member of the Committee.
 (B)Requirement for appointmentsAn officer appointed to serve as a member of the Committee shall hold a position as an assistant secretary, or an equivalent position, or a higher ranking position.
 (3)GuidanceNot later than 1 year after the date of enactment of this Act, and as needed thereafter, the Director of the Office of Management and Budget shall update guidance with respect to membership of the Committee and the roles of members of the Committee.
 (c)DutiesThe Committee shall— (1)lead the development and management of and operational decision making for the National Spatial Data Infrastructure strategic plan and geospatial data policy in accordance with section 755;
 (2)designate National Geospatial Data Asset data themes and oversee the coordinated management of the National Geospatial Data Asset data themes in accordance with section 756;
 (3)establish and maintain geospatial data standards in accordance with section 757; (4)periodically review and determine the extent to which covered agencies comply with geospatial data standards;
 (5)ensure that the GeoPlatform operates in accordance with section 758; (6)direct and facilitate national implementation of the system of National Geospatial Data Asset data themes;
 (7)communicate with and foster communication among covered agencies and other entities and individuals relating to geospatial data technology development, transfer, and exchange in order to—
 (A)identify and meet the needs of users of geospatial data; (B)promote cost-effective data collection, documentation, maintenance, distribution, and preservation strategies; and
 (C)leverage Federal and non-Federal resources, such as promoting Federal shared services and cross-agency coordination for marketplace solutions;
 (8)define roles and responsibilities and promote and guide cooperation and coordination among agencies of the Federal Government, State, tribal, and local governments, institutions of higher education, and the private sector in the collection, production, sharing, and use of geospatial information, the implementation of the National Spatial Data Infrastructure, and the identification of proven practices;
 (9)coordinate with international organizations having an interest in the National Spatial Data Infrastructure or global spatial data infrastructures;
 (10)make available online and update at least annually— (A)a summary of the status for each National Geospatial Data Asset data theme, based on the report submitted by the applicable lead covered agency under section 756(b)(3)(E)(ii)(I), which shall include—
 (i)an evaluation of the progress of each lead covered agency in achieving the requirements under subparagraphs (A), (B), (C), and (D) of section 756(b)(3); and
 (ii)a determination of whether, for each of subparagraphs (A), (B), (C), and (D) of section 756(b)(3), each lead covered agency meets expectations, has made progress toward expectations, or fails to meet expectations;
 (B)a summary and evaluation of the achievements of each covered agency, based on the annual report submitted by the covered agency under section 759(b)(1), which shall include a determination of whether the covered agency meets expectations, has made progress toward expectations, or fails to meet expectations for each of paragraphs (1) through (13) of section 759(a);
 (C)a collection of periodic technical publications, management articles, and reports related to the National Spatial Data Infrastructure; and
 (D)a membership directory for the Committee, including identifying members of any subcommittee or working group of the Committee;
								(11)
 (A)make available to and request comments from the Advisory Committee regarding the summaries and evaluations required under subparagraphs (A) and (B) of paragraph (10);
 (B)if requested by the Advisory Committee, respond to any comments by the Advisory Committee; and (C)not less than once every 2 years, submit to Congress a report that includes the summaries and evaluations required under subparagraphs (A) and (B) of paragraph (10), the comments of the Advisory Committee, and the responses of the Committee to the comments;
								(12)
 (A)make available to and request comments from covered agencies regarding the summaries and evaluations required under subparagraphs (A) and (B) of paragraph (10); and
 (B)not less than once every 2 years, submit to Congress a report that includes the comments of the covered agencies and the responses of the Committee to the comments; and
 (13)support and promote the infrastructure of networks, systems, services, and standards that provide a digital representation of the Earth to users for many applications.
 (d)Staff supportThe Committee shall establish an Office of the Secretariat within the Department of the Interior to provide administrative support, strategic planning, funding, and technical support to the Committee.
						754.National Geospatial Advisory Committee
 (a)EstablishmentThe Secretary of the Interior shall establish within the Department of the Interior the National Geospatial Advisory Committee to provide advice and recommendations to the Chairperson of the Committee.
						(b)Membership
 (1)CompositionThe Advisory Committee shall be composed of not more than 30 members, at least one of which will be from the National Geospatial-Intelligence Agency, who shall—
 (A)be appointed by the Chairperson of the Committee; (B)be selected—
 (i)to generally achieve a balanced representation of the viewpoints of various interested parties involved in national geospatial activities and the development of the National Spatial Data Infrastructure; and
 (ii)with consideration of a geographic balance of residence of the members; and (C)be selected from among groups involved in the geospatial community, including—
 (i)States; (ii)local governments;
 (iii)regional governments; (iv)tribal governments;
 (v)private sector entities; (vi)geospatial information user industries;
 (vii)professional associations; (viii)scholarly associations;
 (ix)nonprofit organizations; (x)academia;
 (xi)licensed geospatial data acquisition professionals; and (xii)the Federal Government.
 (2)ChairpersonThe Chairperson of the Committee shall appoint the Chairperson of the Advisory Committee. (3)Period of appointment; vacancies (A)In generalMembers shall be appointed for a term of 3 years, with the term of 1/3 of the members expiring each year.
 (B)VacanciesAny vacancy in the Advisory Committee shall not affect its powers, but shall be filled in the same manner as the original appointment.
 (4)Limit on termsExcept for the member from the National Geospatial-Intelligence Agency, an individual— (A)may not be appointed to more than 2 consecutive terms as a member of the Advisory Committee; and
 (B)after serving for 2 consecutive terms, is eligible to be appointed as a member of the Advisory Committee on and after the date that is 2 years after the end of the second consecutive term of the individual as a member of the Advisory Committee.
 (5)Ethical requirementsA member of the Advisory Committee may not participate in any specific-party matter (including a lease, license, permit, contract, claim, agreement, or related litigation) with the Department of the Interior in which the member has a direct financial interest.
							(6)Incumbents
 (A)In generalAn individual serving on the day before the date of enactment of this Act as a member of the National Geospatial Advisory Committee established by the Secretary of the Interior may serve as a member of the Advisory Committee until the end of the term of the individual under the appointment.
 (B)Limit on termsAny period of service as a member of the National Geospatial Advisory Committee established by the Secretary of the Interior shall be considered a period of service as a member of the Advisory Committee for purposes of paragraph (4).
 (c)SubcommitteesA subcommittee of the Advisory Committee— (1)may be formed for the purposes of compiling information or conducting research;
 (2)shall be composed of members appointed by the Chairperson of the Advisory Committee; (3)shall act under the direction of the Chairperson of the Advisory Committee and the officer or employee designated under section 10(e) of the Federal Advisory Committee Act (5 U.S.C. App.) with respect to the Advisory Committee;
 (4)shall report the recommendations of the subcommittee to the Advisory Committee for consideration; and
 (5)shall meet as necessary to accomplish the objectives of the subcommittee, subject to the approval of the Chairperson of the Advisory Committee and the availability of resources.
							(d)Meetings
 (1)In generalThe Advisory Committee shall meet at the call of the Chairperson, not less than 1 time each year and not more than 4 times each year.
 (2)QuorumA majority of the members of the Advisory Committee shall constitute a quorum, but a lesser number of members may hold meetings or hearings.
 (e)Duties of the Advisory CommitteeThe Advisory Committee shall— (1)provide advice and recommendations relating to—
 (A)the management of Federal and national geospatial programs; (B)the development of the National Spatial Data Infrastructure; and
 (C)implementation of this subtitle; (2)review and comment on geospatial policy and management issues; and
 (3)ensure the views of representatives of non-Federal interested parties involved in national geospatial activities are conveyed to the Committee.
							(f)Powers of the Advisory Committee
 (1)MeetingsThe Advisory Committee may hold meetings (which shall be open to the public) and sit and act at such times and places as the Advisory Committee considers advisable to carry out this subtitle.
							(2)Information from covered agencies
 (A)In generalThe Advisory Committee, with the concurrence of the Chairperson of the Committee, may secure directly from any covered agency such information as the Advisory Committee considers necessary to carry out this subtitle. Upon request of the Chairperson of the Advisory Committee, the head of such agency shall furnish such information to the Advisory Committee.
 (B)NoncooperationThe Advisory Committee shall include in the comments of the Advisory Committee submitted under section 753(c)(11) a discussion of any failure by a covered agency to furnish information in response to a request under subparagraph (A) of this paragraph.
 (3)Postal servicesThe Advisory Committee may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.
							(g)Advisory Committee personnel matters
							(1)No compensation of members
 (A)Non-federal employeesA member of the Advisory Committee who is not an officer or employee of the Federal Government shall serve without compensation.
 (B)Federal employeesA member of the Advisory Committee who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.
 (2)Travel expensesThe members of the Advisory Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Advisory Committee.
 (3)Detail of government employeesAny Federal Government employee may be detailed to the Committee to support the Advisory Committee without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
 (4)Staff supportThe Office of the Secretariat established by the Committee under section 753(d) shall provide administrative support to the Advisory Committee.
							(h)Applicability of FACA
 (1)In generalExcept as provided in paragraph (2), the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory Committee.
 (2)No terminationSection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee.
							(i)Termination
 (1)In generalExcept as provided in paragraph (2), the Advisory Committee shall terminate 10 years after the date of enactment of this Act.
 (2)ContinuationThe Advisory Committee may be continued for successive 10-year periods by action taken by the Secretary of the Interior to renew the Advisory Committee before the date on which the Advisory Committee would otherwise terminate.
							755.National Spatial Data Infrastructure
 (a)In generalThe National Spatial Data Infrastructure shall ensure that geospatial data from multiple sources (including the covered agencies, State, local, and tribal governments, the private sector, and institutions of higher education) is available and easily integrated to enhance the understanding of the physical and cultural world.
 (b)GoalsThe goals of the National Spatial Data Infrastructure are to— (1)ensure—
 (A)that geospatial data are reviewed prior to disclosure to ensure— (i)compliance with section 552a of title 5 (commonly known as the Privacy Act of 1974); and
 (ii)that personally identifiable information is not disclosed, which shall include an assessment of re-identification risk when determining what data constitute personally identifiable information;
 (B)that geospatial data are designed to enhance the accuracy of statistical information, both in raw form and in derived information products;
 (C)free and open access for the public to geospatial data, information, and interpretive products, in accordance with Office of Management and Budget Circular A–130, or any successor thereto;
 (D)the protection of proprietary interests related to licensed information and data; and (E)the interoperability and sharing capabilities of Federal information systems and data to enable the drawing of resources from covered agencies and partners of covered agencies; and
 (2)support and advance the establishment of a Global Spatial Data Infrastructure, consistent with national security, national defense, national intelligence, and international trade requirements, including ensuring that covered agencies develop international geospatial data in accordance with international voluntary consensus standards, as defined in Office of Management and Budget Circular A–119, or any successor thereto.
 (c)Strategic planThe Committee shall prepare and maintain a strategic plan for the development and implementation of the National Spatial Data Infrastructure in a manner consistent with national security, national defense, and emergency preparedness program policies regarding data accessibility.
 (d)Advisory roleThe Committee shall advise Federal and non-Federal users of geospatial data on their responsibilities relating to implementation of the National Spatial Data Infrastructure.
						756.National Geospatial Data Asset data themes
 (a)In generalThe Committee shall designate as National Geospatial Data Asset data themes the primary topics and subjects for which the coordinated development, maintenance, and dissemination of geospatial data will benefit the Federal Government and the interests of the people of the United States, which shall—
 (1)be representations of conceptual topics describing digital spatial information for the Nation; and (2)contain associated datasets (with attribute records and coordinates)—
 (A)that are documented, verifiable, and officially designated to meet recognized standards; (B)that may be used in common; and
 (C)from which other datasets may be derived. (b)Lead covered agencies (1)In generalFor each National Geospatial Data Asset data theme, the Committee shall designate one or more covered agencies as the lead covered agencies for the National Geospatial Data Asset data theme.
 (2)General responsibilityThe lead covered agencies for a National Geospatial Data Asset data theme shall be responsible for ensuring the coordinated management of the data, supporting resources (including technology and personnel), and related services and products of the National Geospatial Data Asset data theme.
 (3)Specific responsibilitiesTo assist in fulfilling the responsibilities under paragraph (2) with respect to a National Geospatial Data Asset data theme, the lead covered agencies shall—
 (A)provide leadership and facilitate the development and implementation of geospatial data standards for the National Geospatial Data Asset data theme, with a particular emphasis on a data content standard for the National Geospatial Data Asset data theme, including by—
 (i)assessing existing standards; (ii)identifying anticipated or needed data standards; and
 (iii)developing a plan to originate and implement needed standards with relevant community and international practices—
 (I)in accordance with Office of Management and Budget Circular A–119, or any successor thereto; and (II)consistent with or as a part of the plan described in subparagraph (B);
 (B)provide leadership and facilitate the development and implementation of a plan for nationwide population of the National Geospatial Data Asset data theme, which shall—
 (i)include developing partnership programs with States, Indian tribes, institutions of higher education, private sector entities, other Federal agencies, and local governments;
 (ii)meet the needs of users of geospatial data; (iii)address human and financial resource needs;
 (iv)identify needs relating to standards, metadata for geospatial data within the National Geospatial Data Asset data theme, and the GeoPlatform; and
 (v)expedite the development of necessary National Geospatial Data Asset data themes; (C)establish goals that support the strategic plan for the National Spatial Data Infrastructure prepared under section 755(c);
 (D)as necessary, collect and analyze information from users of geospatial data within the National Geospatial Data Asset data theme regarding the needs of the users for geospatial data and incorporate the needs of users in strategies relating to the National Geospatial Data Asset data theme; and
 (E)as part of administering the National Geospatial Data Asset data theme— (i)designate a point of contact within the lead covered agency who shall be responsible for developing, maintaining, coordination relating to, and disseminating data using the GeoPlatform;
 (ii)submit to the Committee— (I)a performance report, at least annually, that documents the activities relating to and implementation of the National Geospatial Data Asset data theme, including progress in achieving the requirements under subparagraphs (A), (B), (C), and (D); and
 (II)comments, as appropriate, regarding the summary and evaluation of the performance report provided by the Committee under section 753(c)(12);
 (iii)publish maps or comparable graphics online (in accordance with the mapping conventions specified by the Committee) showing the extent and status of the National Geospatial Data Asset data themes for which the covered agency is a lead covered agency;
 (iv)encourage individuals and entities that are a source of geospatial data or metadata for geospatial data for the National Geospatial Data Asset data theme to provide access to such data through the GeoPlatform;
 (v)coordinate with the GeoPlatform; and (vi)identify and publish proven practices for the use and application of geospatial data of the lead covered agency.
									757.Geospatial data standards
 (a)In generalIn accordance with section 216 of the E-Government Act of 2002 (44 U.S.C. 3501 note), the Committee shall establish standards for each National Geospatial Data Asset data theme, which—
 (1)shall include— (A)rules, conditions, guidelines, and characteristics for the geospatial data within the National Geospatial Data Asset data theme and related processes, technology, and organization; and
 (B)content standards for metadata for geospatial data within the National Geospatial Data Asset data theme;
 (2)to the maximum extent practicable, shall be consistent with international standards and protocols; (3)shall include universal data standards that shall be acceptable for the purposes of declassified intelligence community data; and
 (4)the Committee shall periodically review and update as necessary for the standards to remain current, relevant, and effective.
 (b)Development of standardsThe Committee shall— (1)develop and promulgate standards under this section—
 (A)in accordance with Office of Management and Budget Circular A–119, or any successor thereto; and (B)after consultation with a broad range of data users and providers;
 (2)to the maximum extent possible, use national and international standards adopted by voluntary standards consensus bodies; and
 (3)establish new standards only to the extent standards described in paragraph (2) do not exist. (c)ExclusionThe Secretary of the Interior shall withhold from public disclosure any information the disclosure of which reasonably could be expected to cause damage to the national interest, security, or defense of the United States, including information relating to geospatial intelligence data activities, as determined in consultation with the Director of National Intelligence.
						758.GeoPlatform
 (a)In generalThe Committee shall operate an electronic service that provides access to geospatial data and metadata for geospatial data to the general public, to be known as the GeoPlatform.
						(b)Implementation
 (1)In generalThe GeoPlatform— (A)shall—
 (i)be available through the internet and other communications means; (ii)be accessible through a common interface;
 (iii)include metadata for all geospatial data collected by covered agencies, directly or indirectly; (iv)include download access to all open geospatial data directly or indirectly collected by covered agencies; and
 (v)include a set of programming instructions and standards providing an automated means of accessing available geospatial data, which—
 (I)harmonize sources and data standards associated with geospatial data, including metadata; and (II)to the maximum extent practicable, as determined by the Chairperson of the Committee, shall be made publicly available;
 (B)may include geospatial data from a source other than a covered agency, if determined appropriate by the Committee; and
 (C)shall not store or serve proprietary information or data acquired under a license by the Federal Government, unless authorized by the data provider.
 (2)Managing partnerThe Chairperson of the Committee shall designate an agency to serve as the managing partner for developing and operating the GeoPlatform, taking direction from the Committee on the scope, functionality, and performance of the GeoPlatform.
 (c)ClarificationAlthough the GeoPlatform is intended to include all National Geospatial Data Asset and other Federal datasets, nothing in this subtitle shall be construed to prevent a covered agency from also presenting, providing, or disseminating data that is—
 (1)specific to the functions of the covered agency; or (2)targeted to information consumers that directly interface with the services, portals, or other mechanisms of the covered agency.
							759.Covered agency responsibilities
 (a)In generalEach covered agency shall— (1)prepare, maintain, publish, and implement a strategy for advancing geographic information and related geospatial data and activities appropriate to the mission of the covered agency, in support of the strategic plan for the National Spatial Data Infrastructure prepared under section 755(c);
 (2)collect, maintain, disseminate, and preserve geospatial data such that the resulting data, information, or products can be readily shared with other Federal agencies and non-Federal users;
 (3)promote the integration of geospatial data from all sources; (4)ensure that data information products and other records created in geospatial data and activities are included on agency record schedules that have been approved by the National Archives and Records Administration;
 (5)allocate resources to fulfill the responsibilities of effective geospatial data collection, production, and stewardship with regard to related activities of the covered agency, and as necessary to support the activities of the Committee;
 (6)use the geospatial data standards, including the standards for metadata for geospatial data, and other appropriate standards, including documenting geospatial data with the relevant metadata and making metadata available through the GeoPlatform;
 (7)coordinate and work in partnership with other Federal agencies, agencies of State, tribal, and local governments, institutions of higher education, and the private sector to efficiently and cost-effectively collect, integrate, maintain, disseminate, and preserve geospatial data, building upon existing non-Federal geospatial data to the extent possible;
 (8)use geospatial information to— (A)make Federal geospatial information and services more useful to the public;
 (B)enhance operations; (C)support decision making; and
 (D)enhance reporting to the public and to Congress; (9)protect personal privacy and maintain confidentiality in accordance with Federal policy and law;
 (10)participate in determining, when applicable, whether declassified data can contribute to and become a part of the National Spatial Data Infrastructure;
 (11)search all sources, including the GeoPlatform, to determine if existing Federal, State, local, or private geospatial data meets the needs of the covered agency before expending funds for geospatial data collection;
 (12)to the maximum extent practicable, ensure that a person receiving Federal funds for geospatial data collection provides high-quality data; and
 (13)appoint a contact to coordinate with the lead covered agencies for collection, acquisition, maintenance, and dissemination of the National Geospatial Data Asset data themes used by the covered agency.
							(b)Reporting
 (1)In generalEach covered agency shall submit to the Committee an annual report regarding the achievements of the covered agency in preparing and implementing the strategy described in subsection (a)(1) and complying with the other requirements under subsection (a).
 (2)Budget submissionEach covered agency shall— (A)include geospatial data in preparing the budget submission of the covered agency to the President under sections 1105(a) and 1108 of title 31, United States Code;
 (B)maintain an inventory of all geospatial data assets in accordance with OMB Circular A–130, or any successor thereto; and
 (C)prepare an annual report to Congress identifying Federal-wide geospatial data assets, as defined in OMB Circular A–16, as set forth in OMB memo M–11–03, Issuance of OMB Circular A–16 Supplemental Guidance (November 10, 2010), or any successor thereto.
 (3)DisclosureEach covered agency shall disclose each contract, cooperative agreement, grant, or other transaction that deals with geospatial data, which may include posting information relating to the contract, cooperative agreement, grant, or other transaction on www.USAspending.gov and www.itdashboard.gov, or any successors thereto.
 (4)OMB reviewIn reviewing the annual budget justifications submitted by covered agencies, the Office of Management and Budget shall take into consideration the summary and evaluations required under subparagraphs (A) and (B) of section 753(c)(10), comments, and replies to comments as required under paragraphs (11) and (12) of section 753(c), in its annual evaluation of the budget justification of each covered agency.
 (5)ReportingThe Office of Management and Budget shall include a discussion of the summaries and evaluation of the progress in establishing the National Spatial Data Infrastructure in each E-Government status report submitted under section 3606 of title 44, United States Code.
 (c)AuditsNot less than once every 2 years, the inspector general of a covered agency (or senior ethics official of the covered agency for a covered agency without an inspector general) shall submit to Congress an audit of the collection, production, acquisition, maintenance, distribution, use, and preservation of geospatial data by the covered agency, which shall include a review of—
 (1)the compliance of the covered agency with the standards for geospatial data, including metadata for geospatial data, established under section 757;
 (2)the compliance of the covered agency with the requirements under subsection (a); and (3)the compliance of the covered agency on the limitation on the use of Federal funds under section 759A.
							759A.Limitation on use of Federal funds
 (a)DefinitionIn this section, the term implementation date means the date that is 5 years after the date on which standards for each National Geospatial Data Asset data theme are established under section 757.
 (b)LimitationExcept as provided otherwise in this section, on and after the implementation date, a covered agency may not use Federal funds for the collection, production, acquisition, maintenance, or dissemination of geospatial data that does not comply with the applicable standards established under section 757, as determined by the Committee.
 (c)Exception for existing geospatial dataOn and after the implementation date, a covered agency may use Federal funds to maintain and disseminate geospatial data that does not comply with the applicable standards established under section 757 if the geospatial data was collected, produced, or acquired by the covered agency before the implementation date.
						(d)Waiver
 (1)In generalThe Chairperson of the Committee may grant a waiver of the limitation under subsection (b), upon a request from a covered agency submitted in accordance with paragraph (2).
 (2)RequirementsA request for a waiver under paragraph (1) shall— (A)be submitted not later than 30 days before the implementation date;
 (B)provide a detailed explanation of the reasons for seeking a waiver; (C)provide a detailed plan to achieve compliance with the applicable standards established under section 757; and
 (D)provide the date by which the covered agency shall achieve compliance with the applicable standards established under section 757.
 (e)Best efforts to comply during transitionDuring the period beginning on the date on which standards for a National Geospatial Data Asset data theme are established under section 757 and ending on the implementation date, each covered agency, to the maximum extent practicable, shall collect, produce, acquire, maintain, and disseminate geospatial data within the National Geospatial Data Asset data theme in accordance with the standards.
 759B.Savings provisionNothing in this subtitle shall repeal, amend, or supersede any existing law unless specifically provided in this subtitle.
 759C.Private sectorThe Committee and each covered agency may, to the maximum extent practical, rely upon and use the private sector in the United States for the provision of geospatial data and services.
					GMiscellaneous
 761.NextGen researchNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report specifying the top 5 priority research areas for the implementation and advancement of NextGen, including—
 (1)an assessment of why the research areas are a priority for the implementation and advancement of NextGen;
 (2)an identification of the other Federal agencies and private organizations assisting the Administration with the research; and
 (3)an estimate of when the research will be completed. 762.Advanced Materials Center of Excellence (a)In generalChapter 445 of title 49, United States Code, is amended by adding at the end the following:
							
								44518.Advanced Materials Center of Excellence
 (a)In generalThe Administrator of the Federal Aviation Administration shall continue operation of the Advanced Materials Center of Excellence (referred to in this section as the Center) under its structure as in effect on March 1, 2016, which shall focus on applied research and training on the durability and maintainability of advanced materials in transport airframe structures.
 (b)ResponsibilitiesThe Center shall— (1)promote and facilitate collaboration among academia, the Transportation Division of the Federal Aviation Administration, and the commercial aircraft industry, including manufacturers, commercial air carriers, and suppliers; and
 (2)establish goals set to advance technology, improve engineering practices, and facilitate continuing education in relevant areas of study..
 (b)Table of contentsThe table of contents for chapter 445 of title 49, United States Code, is amended by adding at the end the following:
							
								
									44518. Advanced Materials Center of Excellence..
						VIIIAviation Revenue Provisions
				801.Expenditure authority from Airport and Airway Trust Fund
 (a)In generalSection 9502(d)(1) of the Internal Revenue Code of 1986 is amended— (1)in the matter preceding subparagraph (A) by striking October 1, 2018 and inserting October 1, 2023; and
 (2)in subparagraph (A) by striking the semicolon at the end and inserting or the FAA Reauthorization Act of 2018;. (b)Conforming amendmentSection 9502(e)(2) of such Code is amended by striking October 1, 2018 and inserting October 1, 2023.
					802.Extension of taxes funding Airport and Airway Trust Fund
 (a)Fuel taxesSection 4081(d)(2)(B) of the Internal Revenue Code of 1986 is amended by striking September 30, 2018 and inserting September 30, 2023. (b)Ticket taxes (1)PersonsSection 4261(k)(1)(A)(ii) of such Code is amended by striking September 30, 2018 and inserting September 30, 2023.
 (2)PropertySection 4271(d)(1)(A)(ii) of such Code is amended by striking September 30, 2018 and inserting September 30, 2023. (c)Fractional ownership programs (1)Fuel taxSection 4043(d) of such Code is amended by striking September 30, 2021 and inserting September 30, 2023.
 (2)Treatment as noncommercial aviationSection 4083(b) of such Code is amended by striking October 1, 2018 and inserting October 1, 2023. (3)Exemption from ticket taxesSection 4261(j) of such Code is amended by striking September 30, 2018 and inserting September 30, 2023.
						CNational Transportation Safety Board Reauthorization Act of 2018
 1101.Short titleThis division may be cited as the National Transportation Safety Board Reauthorization Act. 1102.DefinitionsIn this division, the following definitions apply:
 (1)BoardThe term Board means the National Transportation Safety Board. (2)ChairmanThe term Chairman means the Chairman of the National Transportation Safety Board.
 (3)Most wanted listThe term Most Wanted List means the Board publication entitled Most Wanted List. 1103.Authorization of appropriationsSection 1118(a) of title 49, United States Code, is amended to read as follows:
				
 (a)In generalThere are authorized to be appropriated for the purposes of this chapter $111,400,000 for fiscal year 2019, $112,400,000 for fiscal year 2020, $113,400,000 for fiscal year 2021, and $114,400,000 for fiscal year 2022. Such sums shall remain available until expended..
			1104.Still images
				(a)Still images, voice recorders, and video recorders
 (1)Cockpit recordings and transcriptsSection 1114(c) of title 49, United States Code, is amended— (A)by redesignating paragraph (2) as paragraph (3);
 (B)in paragraph (3), as so redesignated, by inserting References to information in making safety recommendations.— before This; and (C)in paragraph (1)—
 (i)in the first sentence, by striking The Board and inserting Confidentiality of recordings.—Except as provided in paragraph (2), the Board; and (ii)by amending the second sentence to read as follows:
								
 (2)ExceptionSubject to subsections (b) and (g), the Board shall make public any part of a transcript, any written depiction of visual information obtained from a video recorder, or any still image obtained from a video recorder the Board decides is relevant to the accident or incident—
 (A)if the Board holds a public hearing on the accident or incident, at the time of the hearing; or (B)if the Board does not hold a public hearing, at the time a majority of the other factual reports on the accident or incident are placed in the public docket..
 (2)Surface vehicle recordings and transcriptsSection 1114(d) of title 49, United States Code, is amended— (A)by redesignating paragraph (2) as paragraph (3); and
 (B)in paragraph (1)— (i)in the first sentence, by striking The Board and inserting Except as provided in paragraph (2), the Board; and
 (ii)by amending the second sentence to read as follows:  (2)ExceptionSubject to subsections (b) and (g), the Board shall make public any part of a transcript, any written depiction of visual information obtained from a video recorder, or any still image obtained from a video recorder the Board decides is relevant to the accident—
 (A)if the Board holds a public hearing on the accident, at the time of the hearing; or (B)if the Board does not hold a public hearing, at the time a majority of the other factual reports on the accident are placed in the public docket..
 (3)Privacy protectionsSection 1114 of title 49, United States Code, is amended by adding at the end the following:  (g)Privacy protectionsBefore making public any still image obtained from a video recorder under subsection (c)(2) or subsection (d)(2), the Board shall take such action as appropriate to protect from public disclosure any information that readily identifies an individual, including a decedent..
 (b)Cockpit and surface vehicle recordings and transcriptsSection 1154(a) of title 49, United States Code, is amended— (1)in the heading, by striking Transcripts and recordings and inserting In general;
 (2)in paragraph (1)— (A)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and
 (B)by inserting before subparagraph (B), as so redesignated, the following:  (A)any still image that the National Transportation Safety Board has not made available to the public under section 1114(c) or 1114(d) of this title;;
 (3)in paragraph (3)— (A)in the matter preceding subparagraph (A), by striking recorder recording and inserting recorder recording, including with regard to a video recording any still image that the National Transportation Safety Board has not made available to the public under section 1114(c) or 1114(d) of this title,; and
 (B)in subparagraph (B), by striking recorder recording and inserting recorder recording, including with regard to a video recording any still image that the National Transportation Safety Board has not made available to the public under section 1114(c) or 1114(d) of this title,;
 (4)in paragraph (4)— (A)in subparagraph (A)—
 (i)by inserting a still image or before a part of a cockpit; and (ii)by striking the part of the transcript or the recording each place it appears and inserting the still image, the part of the transcript, or the recording;
 (B)in subparagraph (B)— (i)by inserting a still image or before a part of a cockpit; and
 (ii)by striking the part of the transcript or the recording each place it appears and inserting the still image, the part of the transcript, or the recording; and (5)in paragraph (6)—
 (A)by redesignating subparagraph (B) as subparagraph (C); and (B)by inserting after subparagraph (A) the following:
							
 (B)Still imageThe term still image means any still image obtained from a video recorder.. 1105.Electronic recordsSection 1134(a)(2) of title 49, United States Code, is amended by inserting including an electronic record, after record,.
			1106.Report on Most Wanted List methodology
 (a)In generalNot later than the date on which the first Most Wanted List to be published after the date of enactment of this Act is published, the Chairman shall publish on a publicly available website of the Board and submit to appropriate committees of Congress a report on the methodology used to prioritize and select recommendations to be included by the Board in the Most Wanted List.
 (b)ElementsThe report under subsection (a) shall include— (1)a detailed description of how the Board accounts for the risk to safety addressed in each of its recommendations, including the extent to which the Board considers—
 (A)the types of data and other information, including studies and reports, used to identify the amount and probability of risk to safety;
 (B)the reduction of the risk to safety, estimated over a period of time, by implementing each recommendation;
 (C)the practicality and feasibility of achieving the reduction of the risk to safety described in subparagraph (B); and
 (D)any alternate means of reducing the risk; (2)a detailed description of the extent to which the Board considers any prior, related investigation, safety recommendation, or other safety action when prioritizing and selecting recommendations; and
 (3)a description of the extent of coordination and consultation when prioritizing and selecting the recommendations.
 (c)GAO reportNot later than 15 months after the date that the methodology report is published under subsection (a), the Comptroller General of the United States shall submit to the appropriate committees of Congress a report examining the methodology used by the Board to prioritize and select safety recommendations for inclusion in the Most Wanted List.
				1107.Methodology
 (a)RedesignationSection 1116 of title 49, United States Code, is amended by adding at the end the following:  (c)Annual reportThe National Transportation Safety Board shall submit a report to Congress on July 1 of each year. The report shall include—
 (1)a statistical and analytical summary of the transportation accident investigations conducted and reviewed by the Board during the prior calendar year;
 (2)a survey and summary of the recommendations made by the Board to reduce the likelihood of recurrence of those accidents together with the observed response to each recommendation;
 (3)a detailed appraisal of the accident investigation and accident prevention activities of other departments, agencies, and instrumentalities of the United States Government and State and local governmental authorities having responsibility for those activities under a law of the United States or a State;
 (4)a description of the activities and operations of the National Transportation Safety Board Training Center during the prior calendar year;
 (5)a list of accidents, during the prior calendar year, that the Board was required to investigate under section 1131 but did not investigate and an explanation of why they were not investigated; and
 (6)a list of ongoing investigations that have exceeded the expected time allotted for completion by Board order and an explanation for the additional time required to complete each such investigation..
				(b)Methodology
 (1)In generalSection 1117 of title 49, United States Code, is amended to read as follows:  1117.Methodology (a)In generalNot later than 2 years after the date of enactment of the National Transportation Safety Board Reauthorization Act, the Chairman shall include with each investigative report in which a recommendation is issued by the Board a methodology section detailing the process and information underlying the selection of each recommendation.
 (b)ElementsExcept as provided in subsection (c), the methodology section under subsection (a) shall include, for each recommendation—
 (1)a brief summary of the Board’s collection and analysis of the specific accident investigation information most relevant to the recommendation;
 (2)a description of the Board’s use of external information, including studies, reports, and experts, other than the findings of a specific accident investigation, if any were used to inform or support the recommendation, including a brief summary of the specific safety benefits and other effects identified by each study, report, or expert; and
 (3)a brief summary of any examples of actions taken by regulated entities before the publication of the safety recommendation, to the extent such actions are known to the Board, that were consistent with the recommendation.
 (c)Acceptable limitationIf the Board knows of more than 3 examples taken by regulated entities before the publication of the safety recommendation that were consistent with the recommendation, the brief summary under subsection (b)(3) may be limited to only 3 of those examples.
 (d)ExceptionSubsection (a) shall not apply if the recommendation is only for a person to disseminate information on—
 (1)an existing agency best practices document; or (2)an existing regulatory requirement.
 (e)Rule of constructionNothing in this section may be construed to require any change to a recommendation made by the Board before the date of enactment of the National Transportation Safety Board Reauthorization Act, unless the recommendation is a repeat recommendation issued on or after the date of enactment of such Act.
 (f)Savings clauseNothing in this section may be construed— (1)to delay publication of the findings, cause, or probable cause of a Board investigation;
 (2)to delay the issuance of an urgent recommendation that the Board has determined must be issued to avoid immediate loss, death, or injury; or
 (3)to limit the number of examples the Board may consider before issuing a recommendation.. (2)Clerical amendmentThe analysis for chapter 11 of title 49, United States Code, is amended by inserting after the item relating to section 1116 the following:
						
							
								117. Methodology..
					1108.Multimodal accident database management system
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Board shall establish and maintain a multimodal accident database management system for Board investigators.
 (b)PurposesThe purposes of the system shall be to support the Board in improving— (1)the quality of accident data the Board makes available to the public; and
 (2)the selection of accidents for investigation and allocation of limited resources. (c)RequirementsThe system shall—
 (1)maintain a historical record of accidents that are investigated by the Board; and (2)be capable of the secure storage, retrieval, and management of information associated with the investigations of such accidents.
					1109.Addressing the needs of families of individuals involved in accidents
 (a)Air carriers holding certificates of public convenience and necessitySection 41113 of title 49, United States Code, is amended— (1)in subsection (a), by striking a major and inserting any; and
 (2)in subsection (b)— (A)in paragraph (9), by striking (and any other victim of the accident) and inserting (and any other victim of the accident, including any victim on the ground);
 (B)in paragraph (16), by striking major and inserting any; and (C)in paragraph (17)(A), by striking significant and inserting any.
 (b)Foreign air carriers providing foreign air transportationSection 41313 of title 49, United States Code, is amended— (1)in subsection (b), by striking a major and inserting any; and
 (2)in subsection (c)— (A)in paragraph (1), by striking a significant and inserting any;
 (B)in paragraph (2), by striking a significant and inserting any; (C)by amending paragraph (9) to read as follows:
							
 (9)Equal treatment of passengersAn assurance that the treatment of the families of nonrevenue passengers (and any other victim of the accident, including any victim on the ground) will be the same as the treatment of the families of revenue passengers.;
 (D)in paragraph (16)— (i)by striking major and inserting any; and
 (ii)by striking the foreign air carrier will consult and inserting will consult; and (E)in paragraph (17)(A), by striking significant and inserting any.
 (c)Assistance to families of passengers involved in aircraft accidentsSection 1136 of title 49, United States Code, is amended— (1)in subsection (a), by striking aircraft accident within the United States involving an air carrier or foreign air carrier and resulting in a major loss of life and inserting aircraft accident involving an air carrier or foreign air carrier, resulting in any loss of life, and for which the National Transportation Safety Board will serve as the lead investigative agency; and
 (2)in subsection (h)— (A)by amending paragraph (1) to read as follows:
							
 (1)Aircraft accidentThe term aircraft accident means any aviation disaster, regardless of its cause or suspected cause, for which the National Transportation Safety Board is the lead investigative agency.; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking ; and and inserting a semicolon;
 (ii)in subparagraph (B), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
								
 (C)any other person injured or killed in the aircraft accident, as determined appropriate by the Board..
 (d)Assistance to families of passengers involved in rail passenger accidentsSection 1139 of title 49, United States Code, is amended— (1)in subsection (a), by striking resulting in a major loss of life and inserting resulting in any loss of life, and for which the National Transportation Safety Board will serve as the lead investigative agency; and
 (2)by amending subsection (h)(1) to read as follows:  (1)Rail passenger accidentThe term rail passenger accident means any rail passenger disaster that—
 (A)results in any loss of life; (B)the National Transportation Safety Board will serve as the lead investigative agency for; and
 (C)occurs in the provision of— (i)interstate intercity rail passenger transportation (as such term is defined in section 24102); or
 (ii)high-speed rail (as such term is defined in section 26105) transportation, regardless of its cause or suspected cause.. 
					(e)Information for families of individuals involved in accidents
 (1)In generalSubchapter III of chapter 11 of subtitle II of title 49, United States Code, is amended by adding at the end the following:
						
 1140.Information for families of individuals involved in accidentsIn the course of an investigation of an accident described in section 1131(a)(1), except an aircraft accident described in section 1136 or a rail passenger accident described in section 1139, the Board may, to the maximum extent practicable, ensure that the families of individuals involved in the accident, and other individuals the Board deems appropriate—
 (1)are informed as to the roles, with respect to the accident and the post-accident activities, of the Board;
 (2)are briefed, before any public briefing, about the accident, its causes, and any other findings from the investigation; and
 (3)are individually informed of and allowed to attend any public hearings and meetings of the Board about the accident..
 (2)Table of contentsThe table of contents of chapter 11 of subtitle II of title 49, United States Code, is amended by inserting after the item relating to section 1139 the following:
						
							
								1140. Information for families of individuals involved in accidents..
 1110.Government Accountability Office report on investigation launch decision-making processesSection 1138 of title 49, United States Code, is amended— (1)in subsection (b)—
 (A)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and (B)by inserting after paragraph (4) the following:
						
 (5) the process and procedures to select an accident to investigate;; and  (2)in subsection (c), by inserting a comma after Science.
				1111.Periodic review of safety recommendations
 (a)ReportsSection 1116 of title 49, United States Code, as amended by this Act, is further amended— (1)in the heading, by striking and studies and inserting , studies, and retrospective reviews; and
 (2)by adding at the end the following:  (d)Retrospective reviews (1)In generalSubject to paragraph (2), not later than June 1, 2019, and at least every 5 years thereafter, the Chairman shall complete a retrospective review of recommendations issued by the Board that are classified as open by the Board.
 (2)ContentsA review under paragraph (1) shall include— (A)a determination of whether the recommendation should be updated, closed, or reissued in light of—
 (i)changed circumstances; (ii)more recently issued recommendations;
 (iii)the availability of new technologies; or (iv)new information making the recommendation ineffective or insufficient for achieving its objective; and
 (B)a justification for each determination under subparagraph (A). (3)ReportNot later than 180 days after the date a review under paragraph (1) is complete, the Chairman shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the findings of the review under paragraph (1); (B)each determination under paragraph (2)(A) and justification under paragraph (2)(B); and
 (C)if applicable, a schedule for updating, closing, or reissuing a recommendation.. (b)Clerical amendmentThe analysis for chapter 11 of title 49, United States Code, is amended by striking the item relating to section 1116 and inserting the following:
					
						
							1116. Reports, studies, and retrospective reviews..
 (c)Savings clauseNothing in this section or the amendments made by this section may be construed to limit or otherwise affect the authority of the Board to update, close, or reissue a recommendation.
				1112.General organization
 (a)Terms of the chairman and vice chairmanSection 1111(d) of title 49, United States Code, is amended by striking 2 years and inserting 3 years. (b)Nonpublic collaborative discussionsSection 1111 of such title is further amended by adding at the end the following:
					
						(k)Open meetings
 (1)In generalThe Board shall be deemed to be an agency for purposes of section 552b of title 5. (2)Nonpublic collaborative discussions (A)In generalNotwithstanding section 552b of title 5, a majority of the members may hold a meeting that is not open to public observation to discuss official agency business if—
 (i)no formal or informal vote or other official agency action is taken at the meeting; (ii)each individual present at the meeting is a member or an employee of the Board;
 (iii)at least 1 member of the Board from each political party is present at the meeting, if applicable; and
 (iv)the General Counsel of the Board is present at the meeting. (B)Disclosure of nonpublic collaborative discussionsExcept as provided under subparagraphs (C) and (D), not later than 2 business days after the conclusion of a meeting under subparagraph (A), the Board shall make available to the public, in a place easily accessible to the public—
 (i)a list of the individuals present at the meeting; and (ii)a summary of the matters, including key issues, discussed at the meeting, except for any matter the Board properly determines may be withheld from the public under section 552b(c) of title 5.
 (C)SummaryIf the Board properly determines a matter may be withheld from the public under section 552b(c) of title 5, the Board shall provide a summary with as much general information as possible on each matter withheld from the public.
 (D)Active investigationsIf a discussion under subparagraph (A) directly relates to an active investigation, the Board shall make the disclosure under subparagraph (B) on the date the Board adopts the final report.
 (E)Preservation of open meetings requirements for agency actionNothing in this paragraph may be construed to limit the applicability of section 552b of title 5 with respect to a meeting of the members other than that described in this paragraph.
 (F)Statutory constructionNothing in this paragraph may be construed— (i)to limit the applicability of section 552b of title 5 with respect to any information which is proposed to be withheld from the public under subparagraph (B)(ii); or
 (ii)to authorize the Board to withhold from any individual any record that is accessible to that individual under section 552a of title 5..
 (c)Authority To acquire small unmanned aircraft systems for investigation purposesSection 1113(b)(1) of such title is amended— (1)in subparagraph (H), by striking and at the end;
 (2)in subparagraph (I), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (J)notwithstanding section 1343 of title 31, acquire 1 or more small unmanned aircraft (as defined in section 44801) for use in investigations under this chapter..
 (d)Investigative officersSection 1113 of such title is amended by striking subsection (h). (e)Technical amendmentSection 1113(a)(1) of such title is amended by striking subpena and inserting subpoena.
				1113.Technical and conforming amendments
 (a)Table of contentsThe table of contents of subchapter III of chapter 11 of subtitle II of title 49, United States Code, is amended in the item relating to section 1138 by striking Board and inserting Board..
 (b)General authoritySection 1131(a)(1)(A) of title 49, United States Code, is amended by striking a public aircraft as defined by section 40102(a)(37) of this title and inserting a public aircraft as defined by section 40102(a) of this title. DDisaster Recovery Reform 1201.Short titleThis division may be cited as the Disaster Recovery Reform Act of 2018.
			1202.Applicability
 (a)Applicability for Stafford ActExcept as otherwise expressly provided, the amendments in this division to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) apply to each major disaster and emergency declared by the President on or after August 1, 2017, under the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
 (b)Division applicabilityExcept as otherwise expressly provided, the authorities provided under this division apply to each major disaster and emergency declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act on or after January 1, 2016.
 1203.DefinitionsIn this division: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)AgencyThe term Agency means the Federal Emergency Management Agency. (3)StateThe term State has the meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
				1204.Wildfire prevention
 (a)Mitigation assistanceSection 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
						
 (d)Hazard mitigation assistanceWhether or not a major disaster is declared, the President may provide hazard mitigation assistance in accordance with section 404 in any area affected by a fire for which assistance was provided under this section..
 (b)Conforming amendmentsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—
 (1)in section 404(a) (42 U.S.C. 5170c(a)) (as amended by this division)— (A)by inserting before the first period , or any area affected by a fire for which assistance was provided under section 420; and
 (B)in the third sentence by inserting or event under section 420 after major disaster each place it appears; and (2)in section 322(e)(1) (42 U.S.C. 5165(e)(1)), by inserting or event under section 420 after major disaster each place it appears.
 (c)Reporting requirementNot later than 1 year after the date of enactment of this Act and annually thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committees on Appropriations of the Senate and the House of Representatives a report containing a summary of any projects carried out, and any funding provided to those projects, under subsection (d) of section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) (as amended by this section).
 1205.Additional activitiesSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following:
				
 (f)Use of assistanceRecipients of hazard mitigation assistance provided under this section and section 203 may use the assistance to conduct activities to help reduce the risk of future damage, hardship, loss, or suffering in any area affected by a wildfire or windstorm, such as—
 (1)reseeding ground cover with quick-growing or native species; (2)mulching with straw or chipped wood;
 (3)constructing straw, rock, or log dams in small tributaries to prevent flooding; (4)placing logs and other erosion barriers to catch sediment on hill slopes;
 (5)installing debris traps to modify road and trail drainage mechanisms; (6)modifying or removing culverts to allow drainage to flow freely;
 (7)adding drainage dips and constructing emergency spillways to keep roads and bridges from washing out during floods;
 (8)planting grass to prevent the spread of noxious weeds; (9)installing warning signs;
 (10)establishing defensible space measures; (11)reducing hazardous fuels;
 (12)mitigating windstorm damage, including replacing or installing electrical transmission or distribution utility pole structures with poles that are resilient to extreme wind and combined ice and wind loadings for the basic wind speeds and ice conditions associated with the relevant location;
 (13)removing standing burned trees; and (14)replacing water systems that have been burned and have caused contamination..
			1206.Eligibility for code implementation and enforcement
 (a)In generalSection 402 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a) is amended—
 (1)in paragraph (4), by striking and at the end; (2)by redesignating paragraph (5) as paragraph (6); and
 (3)by inserting after paragraph (4) the following:  (5)provide assistance to State and local governments for building code and floodplain management ordinance administration and enforcement, including inspections for substantial damage compliance; and.
 (b)Repair, restoration, and replacement of damaged facilitiesSection 406(a)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(2)) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (D)base and overtime wages for extra hires to facilitate the implementation and enforcement of adopted building codes for a period of not more than 180 days after the major disaster is declared..
					1207.Program improvements
 (a)Hazard MitigationSection 406(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(c)) is amended—
 (1)in paragraph (1)(A), by striking 90 percent of; and (2)in paragraph (2)(A), by striking 75 percent of.
 (b)Flood insuranceSection 406(d)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(d)(1)) is amended by adding at the end the following: This section shall not apply to more than one building of a multi-structure educational, law enforcement, correctional, fire, or medical campus, for any major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) on or after January 1, 2016, through December 31, 2018..
 (c)ParticipationSection 428(d) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189f(d)) is amended—
 (1)by striking Participation in and inserting the following:  (1)In generalParticipation in; and
 (2)by adding at the end the following:  (2)No conditionsThe President may not condition the provision of Federal assistance under this Act on the election by a State, local, or Indian tribal government, or owner or operator of a private nonprofit facility to participate in the alternative procedures adopted under this section..
 (d)CertificationSection 428(e)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189f(e)(1)) is amended—
 (1)in subparagraph (E), by striking and at the end; (2)in subparagraph (F), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (G)once certified by a professionally licensed engineer and accepted by the Administrator, the estimates on which grants made pursuant to this section are based shall be presumed to be reasonable and eligible costs, as long as there is no evidence of fraud..
 1208.Prioritization of facilitiesNot later than 180 days after the date of enactment of this Act, the Administrator shall provide guidance and training on an annual basis to State, local, and Indian tribal governments, first responders, and utility companies on—
 (1)the need to prioritize assistance to hospitals, nursing homes, and other long-term care facilities to ensure that such health care facilities remain functioning or return to functioning as soon as practicable during power outages caused by natural hazards, including severe weather events;
 (2)how hospitals, nursing homes and other long-term care facilities should adequately prepare for power outages during a major disaster or emergency, as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122); and
 (3)how State, local, and Indian tribal governments, first responders, utility companies, hospitals, nursing homes, and other long-term care facilities should develop a strategy to coordinate emergency response plans, including the activation of emergency response plans, in anticipation of a major disaster, including severe weather events.
				1209.Guidance on evacuation routes
				(a)In general
 (1)IdentificationThe Administrator, in coordination with the Administrator of the Federal Highway Administration, shall develop and issue guidance for State, local, and Indian tribal governments regarding the identification of evacuation routes.
 (2)GuidanceThe Administrator of the Federal Highway Administration, in coordination with the Administrator, shall revise existing guidance or issue new guidance as appropriate for State, local, and Indian tribal governments regarding the design, construction, maintenance, and repair of evacuation routes.
					(b)Considerations
 (1)IdentificationIn developing the guidance under subsection (a)(1), the Administrator shall consider— (A)whether evacuation routes have resisted impacts and recovered quickly from disasters, regardless of cause;
 (B)the need to evacuate special needs populations, including— (i)individuals with a physical or mental disability;
 (ii)individuals in schools, daycare centers, mobile home parks, prisons, nursing homes and other long-term care facilities, and detention centers;
 (iii)individuals with limited-English proficiency; (iv)the elderly; and
 (v)individuals who are tourists, seasonal workers, or homeless; (C)the sharing of information and other public communications with evacuees during evacuations;
 (D)the sheltering of evacuees, including the care, protection, and sheltering of animals; (E)the return of evacuees to their homes; and
 (F)such other items the Administrator considers appropriate. (2)Design, construction, maintenance, and repairIn revising or issuing guidance under subsection (a)(2), the Administrator of the Federal Highway Administration shall consider—
 (A)methods that assist evacuation routes to— (i)withstand likely risks to viability, including flammability and hydrostatic forces;
 (ii)improve durability, strength (including the ability to withstand tensile stresses and compressive stresses), and sustainability; and
 (iii)provide for long-term cost savings; (B)the ability of evacuation routes to effectively manage contraflow operations;
 (C)for evacuation routes on public lands, the viewpoints of the applicable Federal land management agency regarding emergency operations, sustainability, and resource protection; and
 (D)such other items the Administrator of the Federal Highway Administration considers appropriate. (c)StudyThe Administrator, in coordination with the Administrator of the Federal Highway Administration and State, local, territorial, and Indian tribal governments, may—
 (1)conduct a study of the adequacy of available evacuation routes to accommodate the flow of evacuees; and
 (2)submit recommendations on how to help with anticipated evacuation route flow, based on the study conducted under paragraph (1), to—
 (A)the Federal Highway Administration; (B)the Agency;
 (C)State, local, territorial, and Indian tribal governments; and (D)Congress.
						1210.Duplication of benefits
				(a)In general
 (1)AuthoritySection 312(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155(b)) is amended by adding at the end the following:
						
							(4)Waiver of general prohibition
 (A)In generalThe President may waive the general prohibition provided in subsection (a) upon request of a Governor on behalf of the State or on behalf of a person, business concern, or any other entity suffering losses as a result of a major disaster or emergency, if the President finds such waiver is in the public interest and will not result in waste, fraud, or abuse. In making this decision, the President may consider the following:
 (i)The recommendations of the Administrator of the Federal Emergency Management Agency made in consultation with the Federal agency or agencies administering the duplicative program.
 (ii)If a waiver is granted, the assistance to be funded is cost effective. (iii)Equity and good conscience.
 (iv)Other matters of public policy considered appropriate by the President. (B)Grant or denial of waiverA request under subparagraph (A) shall be granted or denied not later than 45 days after submission of such request.
 (C)Prohibition on determination that loan is a duplicationNotwithstanding subsection (c), in carrying out subparagraph (A), the President may not determine that a loan is a duplication of assistance, provided that all Federal assistance is used toward a loss suffered as a result of the major disaster or emergency..
 (2)LimitationThis subsection, including the amendment made by paragraph (1), shall not be construed to apply to section 406 or 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172, 5174).
 (3)ApplicabilityThe amendment made by paragraph (1) shall apply to any major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) between January 1, 2016, and December 31, 2021.
 (4)SunsetOn the date that is 5 years after the date of enactment of this Act, section 312(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155(b)) is amended by striking paragraph (4), as added by subsection (a)(1) of this section.
					(5)Report
 (A)In generalNot later than 1 year after the date of enactment of this Act, the Administrator, in coordination with other relevant Federal agencies, shall submit to the congressional committees of jurisdiction a report conducted by all relevant Federal agencies to improve the comprehensive delivery of disaster assistance to individuals following a major disaster or emergency declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
 (B)ContentsThe report required under subparagraph (A) shall include both administrative actions taken, or planned to be taken, by the agencies as well as legislative proposals, where appropriate, of the following:
 (i)Efforts to improve coordination between the Agency and other relevant Federal agencies when delivering disaster assistance to individuals.
 (ii)Clarify the sequence of delivery of disaster assistance to individuals from the Agency, and other relevant Federal agencies.
 (iii)Clarify the interpretation and implementation of section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155) when providing disaster assistance to individuals, including providing a common interpretation across the Agency, and other relevant Federal agencies, of the definitions and requirements under such section 312.
 (iv)Increase the effectiveness of communication to applicants for assistance programs for individuals after a disaster declaration, including the breadth of programs available and the potential impacts of utilizing one program versus another.
 (C)Report updateNot later than 4 years after the date of enactment of this subsection, the Administrator, in coordination with other relevant Federal agencies, shall submit to the congressional committees of jurisdiction an update to the report required under subparagraph (A).
						(b)Funding of a federally authorized water resources development project
 (1)Eligible activitiesNotwithstanding section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155) and its implementing regulations, assistance provided pursuant to section 404 of such Act may be used to fund activities authorized for construction within the scope of a federally authorized water resources development project of the Army Corps of Engineers if such activities are also eligible activities under such section.
 (2)Federal fundingAll Federal funding provided under section 404 pursuant to this section shall be applied toward the Federal share of such project.
 (3)Non-Federal matchAll non-Federal matching funds required under section 404 pursuant to this section shall be applied toward the non-Federal share of such project.
 (4)Total Federal shareFunding provided under section 404 pursuant to this section may not exceed the total Federal share for such project.
 (5)No effectNothing in this section shall— (A)affect the cost-share requirement of a hazard mitigation measure under section 404;
 (B)affect the eligibility criteria for a hazard mitigation measure under section 404; (C)affect the cost share requirements of a federally authorized water resources development project; and
 (D)affect the responsibilities of a non-Federal interest with respect to the project, including those related to the provision of lands, easements, rights-of-way, dredge material disposal areas, and necessary relocations.
 (6)LimitationIf a federally authorized water resources development project of the Army Corps of Engineers is constructed with funding provided under section 404 pursuant to this subsection, no further Federal funding shall be provided for construction of such project.
					1211.State administration of assistance for direct temporary housing and permanent housing construction
 (a)State roleSection 408(f) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(f)) is amended—
 (1)in paragraph (1)— (A)by striking the paragraph heading and inserting State- or Indian tribal government-administered assistance and other needs assistance.—;
 (B)in subparagraph (A)— (i)by striking financial; and
 (ii)by striking subsection (e) and inserting subsections (c)(1)(B), (c)(4), and (e) if the President and the State or Indian tribal government comply, as determined by the Administrator, with paragraph (3); and
 (C)in subparagraph (B)— (i)by striking financial; and
 (ii)by striking subsection (e) and inserting subsections (c)(1)(B), (c)(4), and (e); and (2)by adding at the end the following:
						
							(3)Requirements
 (A)ApplicationA State or Indian tribal government desiring to provide assistance under subsection (c)(1)(B), (c)(4), or (e) shall submit to the President an application for a grant to provide financial assistance under the program.
 (B)CriteriaThe President, in consultation and coordination with State and Indian tribal governments, shall establish criteria for the approval of applications submitted under subparagraph (A). The criteria shall include, at a minimum—
 (i)a requirement that the State or Indian tribal government submit a housing strategy under subparagraph (C);
 (ii)the demonstrated ability of the State or Indian tribal government to manage the program under this section;
 (iii)there being in effect a plan approved by the President as to how the State or Indian tribal government will comply with applicable Federal laws and regulations and how the State or Indian tribal government will provide assistance under its plan;
 (iv)a requirement that the State or Indian tribal government comply with rules and regulations established pursuant to subsection (j); and
 (v)a requirement that the President, or the designee of the President, comply with subsection (i). (C)Requirement of housing strategy (i)In generalA State or Indian tribal government submitting an application under this paragraph shall have an approved housing strategy, which shall be developed and submitted to the President for approval.
 (ii)RequirementsThe housing strategy required under clause (i) shall— (I)outline the approach of the State in working with Federal partners, Indian tribal governments, local communities, nongovernmental organizations, and individual disaster survivors to meet disaster-related sheltering and housing needs; and
 (II)include the establishment of an activation plan for a State Disaster Housing Task Force, as outlined in the National Disaster Housing Strategy, to bring together State, tribal, local, Federal, nongovernmental, and private sector expertise to evaluate housing requirements, consider potential solutions, recognize special needs populations, and propose recommendations.
 (D)Quality assuranceBefore approving an application submitted under this section, the President, or the designee of the President, shall institute adequate policies, procedures, and internal controls to prevent waste, fraud, abuse, and program mismanagement for this program and for programs under subsections (c)(1)(B), (c)(4), and (e). The President shall monitor and conduct quality assurance activities on a State or Indian tribal government’s implementation of programs under subsections (c)(1)(B), (c)(4), and (e). If, after approving an application of a State or Indian tribal government submitted under this paragraph, the President determines that the State or Indian tribal government is not administering the program established by this section in a manner satisfactory to the President, the President shall withdraw the approval.
 (E)AuditsThe Inspector General of the Department of Homeland Security shall provide for periodic audits of the programs administered by States and Indian tribal governments under this subsection.
 (F)Applicable lawsAll Federal laws applicable to the management, administration, or contracting of the programs by the Federal Emergency Management Agency under this section shall be applicable to the management, administration, or contracting by a non-Federal entity under this section.
 (G)Report on effectivenessNot later than 18 months after the date of enactment of this paragraph, the Inspector General of the Department of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the State or Indian tribal government’s role to provide assistance under this section. The report shall contain an assessment of the effectiveness of the State or Indian tribal government’s role in providing assistance under this section, including—
 (i)whether the State or Indian tribal government’s role helped to improve the general speed of disaster recovery;
 (ii)whether the State or Indian tribal government providing assistance under this section had the capacity to administer this section; and
 (iii)recommendations for changes to improve the program if the State or Indian tribal government’s role to administer the programs should be continued.
 (H)Report on incentivesNot later than 12 months after the date of enactment of this paragraph, the Administrator of the Federal Emergency Management Agency shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on a potential incentive structure for awards made under this section to encourage participation by eligible States and Indian tribal governments. In developing this report, the Administrator of the Federal Emergency Management Agency shall consult with State, local, and Indian tribal entities to gain their input on any such incentive structure to encourage participation and shall include this information in the report. This report should address, among other options, potential adjustments to the cost-share requirement and management costs to State and Indian tribal governments.
 (I)ProhibitionThe President may not condition the provision of Federal assistance under this Act on a State or Indian tribal government requesting a grant under this section.
								(J)Miscellaneous
 (i)Notice and commentThe Administrator of the Federal Emergency Management Agency may waive notice and comment rulemaking with respect to rules to carry out this section, if the Administrator determines doing so is necessary to expeditiously implement this section, and may carry out this section as a pilot program until such regulations are promulgated.
 (ii)Final RuleNot later than 2 years after the date of enactment of this paragraph, the Administrator of the Federal Emergency Management Agency shall issue final regulations to implement this subsection as amended by the Disaster Recovery Reform Act of 2018.
 (iii)Waiver and expirationThe authority under clause (i) and any pilot program implemented pursuant to such clause shall expire 2 years after the date of enactment of this paragraph or upon issuance of final regulations pursuant to clause (ii), whichever occurs sooner..
 (b)ReimbursementThe Federal Emergency Management Agency (FEMA) shall reimburse State and local units of government (for requests received within a period of 3 years after the declaration of a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)) upon determination that a locally implemented housing solution, implemented by State or local units of government—
 (1)costs 50 percent of comparable FEMA solution or whatever the locally implemented solution costs, whichever is lower;
 (2)complies with local housing regulations and ordinances; and (3)the housing solution was implemented within 90 days of the disaster.
 1212.Assistance to individuals and householdsSection 408(h) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(h)) is amended—
 (1)in paragraph (1), by inserting , excluding financial assistance to rent alternate housing accommodations under subsection (c)(1)(A)(i) and financial assistance to address other needs under subsection (e) after disaster;
 (2)by redesignating paragraph (2) as paragraph (3); (3)by inserting after paragraph (1) the following:
					
 (2)Other needs assistanceThe maximum financial assistance any individual or household may receive under subsection (e) shall be equivalent to the amount set forth in paragraph (1) with respect to a single major disaster.;
 (4)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting paragraphs (1) and (2); and (5)by inserting after paragraph (3) (as so redesignated) the following:
					
						(4)Exclusion of necessary expenses for individuals with disabilities
 (A)In generalThe maximum amount of assistance established under paragraph (1) shall exclude expenses to repair or replace damaged accessibility-related improvements under paragraphs (2), (3), and (4) of subsection (c) for individuals with disabilities.
 (B)Other needs assistanceThe maximum amount of assistance established under paragraph (2) shall exclude expenses to repair or replace accessibility-related personal property under subsection (e)(2) for individuals with disabilities..
				1213.Multifamily lease and repair assistance
 (a)Lease and repair of rental units for temporary housingSection 408(c)(1)(B)(ii)(II) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)(ii)(II)) is amended to read as follows:
					
 (II)Improvements or repairsUnder the terms of any lease agreement for property entered into under this subsection, the value of the improvements or repairs shall be deducted from the value of the lease agreement..
 (b)Rental properties impactedSection 408(c)(1)(B)(ii)(I)(aa) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)(ii)(I)(aa)) is amended to read as follows:
					
 (aa)enter into lease agreements with owners of multifamily rental property impacted by a major disaster or located in areas covered by a major disaster declaration to house individuals and households eligible for assistance under this section; and.
 (c)Inspector general reportNot later than 2 years after the date of the enactment of this Act, the inspector general of the Department of Homeland Security shall—
 (1)assess the use of the authority provided under section 408(c)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)), as amended by this division, including the adequacy of any benefit-cost analysis done to justify the use of this alternative; and
 (2)submit a report on the results of the assessment conducted under paragraph (1) to the appropriate committees of Congress.
 1214.Private nonprofit facilitySection 102(11)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(11)(B)) is amended by inserting food banks, after shelter workshops,.
 1215.Management costsSection 324 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165b) is amended—
 (1)in subsection (a) by striking any administrative expense, and any other expense not directly chargeable to and inserting any direct administrative cost, and any other administrative expense associated with; and (2)in subsection (b)—
 (A)by striking Notwithstanding and inserting the following:  (1)In generalNotwithstanding;
 (B)in paragraph (1), as added by subparagraph (A), by striking establish and inserting implement; and (C)by adding at the end the following:
						
 (2)Specific Management CostsThe Administrator of the Federal Emergency Management Agency shall provide the following percentage rates, in addition to the eligible project costs, to cover direct and indirect costs of administering the following programs:
 (A)Hazard mitigationA grantee under section 404 may be reimbursed not more than 15 percent of the total amount of the grant award under such section of which not more than 10 percent may be used by the grantee and 5 percent by the subgrantee for such costs.
 (B)Public AssistanceA grantee under sections 403, 406, 407, and 502 may be reimbursed not more than 12 percent of the total award amount under such sections, of which not more than 7 percent may be used by the grantee and 5 percent by the subgrantee for such costs..
					1216.Flexibility
				(a)Waiver authority
 (1)DefinitionIn this subsection, the term covered assistance means assistance provided— (A)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (B)in relation to a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) on or after October 28, 2012.
 (2)AuthorityNotwithstanding section 3716(e) of title 31, United States Code, the Administrator— (A)subject to subparagraph (B), may waive a debt owed to the United States related to covered assistance provided to an individual or household if—
 (i)the covered assistance was distributed based on an error by the Agency; (ii)there was no fault on behalf of the debtor; and
 (iii)the collection of the debt would be against equity and good conscience; and (B)may not waive a debt under subparagraph (A) if the debt involves fraud, the presentation of a false claim, or misrepresentation by the debtor or any party having an interest in the claim.
						(3)Monitoring of covered assistance distributed based on error
 (A)In generalThe Inspector General of the Department of Homeland Security shall monitor the distribution of covered assistance to individuals and households to determine the percentage of such assistance distributed based on an error.
 (B)Removal of waiver authority based on excessive error rateIf the Inspector General of the Department of Homeland Security determines, with respect to any 12-month period, that the amount of covered assistance distributed based on an error by the Agency exceeds 4 percent of the total amount of covered assistance distributed—
 (i)the Inspector General shall notify the Administrator and publish the determination in the Federal Register; and
 (ii)with respect to any major disaster or emergency declared by the President under section 401 or section 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170; 42 U.S.C. 5191) after the date on which the determination is published under subparagraph (A), the authority of the Administrator to waive debt under paragraph (2) shall no longer be effective.
							(b)Recoupment of certain assistance prohibited
 (1)In generalNotwithstanding section 3716(e) of title 31, United States Code, and unless there is evidence of civil or criminal fraud, the Agency may not take any action to recoup covered assistance from the recipient of such assistance if the receipt of such assistance occurred on a date that is more than 3 years before the date on which the Agency first provides to the recipient written notification of an intent to recoup.
 (2)Covered assistance definedIn this subsection, the term covered assistance means assistance provided— (A)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (B)in relation to a major disaster or emergency declared by the President under section 401 or 501, respectively, of such Act (42 U.S.C. 5170; 42 U.S.C. 5191) on or after January 1, 2012.
						(c) Statute of limitations
 (1)In generalSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended—
 (A)in subsection (a)(1)— (i)by striking Except and inserting Notwithstanding section 3716(e) of title 31, United States Code, and except; and
 (ii)by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and (B)in subsection (b)—
 (i)in paragraph (1) by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and (ii)in paragraph (3) by inserting for project completion as certified by the grantee after final expenditure report.
							(2)Applicability
 (A)In generalWith respect to disaster or emergency assistance provided to a State or local government on or after January 1, 2004—
 (i)no administrative action may be taken to recover a payment of such assistance after the date of enactment of this Act if the action is prohibited under section 705(a)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205(a)(1)), as amended by paragraph (1); and
 (ii)any administrative action to recover a payment of such assistance that is pending on such date of enactment shall be terminated if the action is prohibited under section 705(a)(1) of that Act, as amended by paragraph (1).
 (B)LimitationThis section, including the amendments made by this section, may not be construed to invalidate or otherwise affect any administration action completed before the date of enactment of this Act.
						1217.Additional disaster assistance
 (a)Disaster mitigationSection 209 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149) is amended by adding at the end the following:
					
 (e)Disaster mitigationIn providing assistance pursuant to subsection (c)(2), if appropriate and as applicable, the Secretary may encourage hazard mitigation in assistance provided pursuant to such subsection..
 (b)Emergency management assistance compact grantsSection 661(d) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 761(d)) is amended by striking for fiscal year 2008 and inserting for each of fiscal years 2018 through 2022.
 (c)Emergency management performance grants programSection 662(f) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 762(f)) is amended by striking the program and all that follows through 2012 and inserting the program, for each of fiscal years 2018 through 2022.
 (d)Technical amendmentSection 403(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)(3)) is amended by striking the second subparagraph (J).
				1218.National veterinary emergency teams
 (a)In generalThe Administrator of the Federal Emergency Management Agency may establish one or more national veterinary emergency teams at accredited colleges of veterinary medicine.
 (b)ResponsibilitiesA national veterinary emergency team shall— (1)deploy with a team of the National Urban Search and Rescue Response System to assist with—
 (A)veterinary care of canine search teams; (B)locating and treating companion animals, service animals, livestock, and other animals; and
 (C)surveillance and treatment of zoonotic diseases; (2)recruit, train, and certify veterinary professionals, including veterinary students, in accordance with an established set of plans and standard operating guidelines to carry out the duties associated with planning for and responding to major disasters and emergencies as described in paragraph (1);
 (3)assist State governments, Indian tribal governments, local governments, and nonprofit organizations in developing emergency management and evacuation plans that account for the care and rescue of animals and in improving local readiness for providing veterinary medical response during an emergency or major disaster; and
 (4)coordinate with the Department of Homeland Security, the Department of Health and Human Services, the Department of Agriculture, State, local, and Indian tribal governments (including departments of animal and human health), veterinary and health care professionals, and volunteers.
 1219.Right of arbitrationSection 423 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189a) is amended by adding at the end the following:
				
					(d)Right of arbitration
 (1)In generalNotwithstanding this section, an applicant for assistance under this title may request arbitration to dispute the eligibility for assistance or repayment of assistance provided for a dispute of more than $500,000 for any disaster that occurred after January 1, 2016. Such arbitration shall be conducted by the Civilian Board of Contract Appeals and the decision of such Board shall be binding.
 (2)ReviewThe Civilian Board of Contract Appeals shall consider from the applicant all original and additional documentation, testimony, or other such evidence supporting the applicant’s position at any time during arbitration.
 (3)Rural areasFor an applicant for assistance in a rural area under this title, the assistance amount eligible for arbitration pursuant to this subsection shall be $100,000.
 (4)Rural area definedFor the purposes of this subsection, the term rural area means an area with a population of less than 200,000 outside an urbanized area. (5)EligibilityTo participate in arbitration under this subsection, an applicant—
 (A)shall submit the dispute to the arbitration process established under the authority granted under section 601 of Public Law 111–5; and
 (B)may submit a request for arbitration after the completion of the first appeal under subsection (a) at any time before the Administrator of the Federal Emergency Management Agency has issued a final agency determination or 180 days after the Administrator’s receipt of the appeal if the Administrator has not provided the applicant with a final determination on the appeal. The applicant’s request shall contain documentation from the administrative record for the first appeal and may contain additional documentation supporting the applicant’s position..
			1220.Unified Federal environmental and historic preservation review
 (a)Review and analysisNot later than 180 days after the date of enactment of this Act, the Administrator shall review the Unified Federal Environmental and Historic Preservation review process established pursuant to section 429 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189g), and submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that includes the following:
 (1)An analysis of whether and how the unified process has expedited the interagency review process to ensure compliance with the environmental and historic requirements under Federal law relating to disaster recovery projects.
 (2)A survey and analysis of categorical exclusions used by other Federal agencies that may be applicable to any activity related to a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191).
 (3)Recommendations on any further actions, including any legislative proposals, needed to expedite and streamline the review process.
 (b)RegulationsAfter completing the review, survey, and analyses under subsection (a), but not later than 2 years after the date of enactment of this Act, and after providing notice and opportunity for public comment, the Administrator shall issue regulations to implement any regulatory recommendations, including any categorical exclusions identified under subsection (a), to the extent that the categorical exclusions meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations, and section II of DHS Instruction Manual 023–01–001–01.
				1221.Closeout incentives
 (a)Facilitating closeoutSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended by adding at the end the following:
					
						(d)Facilitating closeout
 (1)IncentivesThe Administrator of the Federal Emergency Management Agency may develop incentives and penalties that encourage State, local, or Indian tribal governments to close out expenditures and activities on a timely basis related to disaster or emergency assistance.
 (2)Agency requirementsThe Federal Emergency Management Agency shall, consistent with applicable regulations and required procedures, meet its responsibilities to improve closeout practices and reduce the time to close disaster program awards..
 (b)RegulationsThe Administrator shall issue regulations to implement the amendment made by this section. 1222.Performance of servicesSection 306 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149) is amended by adding at the end the following:
				
 (c)The Administrator of the Federal Emergency Management Agency is authorized to appoint temporary personnel, after serving continuously for 3 years, to positions in the Federal Emergency Management Agency in the same manner that competitive service employees with competitive status are considered for transfer, reassignment, or promotion to such positions. An individual appointed under this subsection shall become a career-conditional employee, unless the employee has already completed the service requirements for career tenure..
 1223.Study to streamline and consolidate information collectionNot later than 1 year after the date of enactment of this Act, the Administrator— (1)in coordination with the Small Business Administration, the Department of Housing and Urban Development, the Disaster Assistance Working Group of the Council of the Inspectors General on Integrity and Efficiency, and other appropriate agencies, conduct a study and develop a plan, consistent with law, under which the collection of information from disaster assistance applicants and grantees will be modified, streamlined, expedited, efficient, flexible, consolidated, and simplified to be less burdensome, duplicative, and time consuming for applicants and grantees;
 (2)in coordination with the Small Business Administration, the Department of Housing and Urban Development, the Disaster Assistance Working Group of the Council of the Inspectors General on Integrity and Efficiency, and other appropriate agencies, develop a plan for the regular collection and reporting of information on Federal disaster assistance awarded, including the establishment and maintenance of a website for presenting the information to the public; and
 (3)submit the plans developed under paragraphs (1) and (2) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 1224.Agency accountabilityTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following:
				
					430.Agency accountability
 (a)Public AssistanceNot later than 5 days after an award of a public assistance grant is made under section 406 that is in excess of $1,000,000, the Administrator of the Federal Emergency Management Agency shall publish on the website of the Federal Emergency Management Agency the specifics of each such grant award, including—
 (1)identifying the Federal Emergency Management Agency Region; (2)the disaster or emergency declaration number;
 (3)the State, county, and applicant name; (4)if the applicant is a private nonprofit organization;
 (5)the damage category code; (6)the amount of the Federal share obligated; and
 (7)the date of the award. (b)Mission Assignments (1)In generalNot later than 5 days after the issuance of a mission assignment or mission assignment task order, the Administrator of the Federal Emergency Management Agency shall publish on the website of the Federal Emergency Management Agency any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster in excess of $1,000,000, including—
 (A)the name of the impacted State or Indian Tribe; (B)the disaster declaration for such State or Indian Tribe;
 (C)the assigned agency; (D)the assistance requested;
 (E)a description of the disaster; (F)the total cost estimate;
 (G)the amount obligated; (H)the State or Indian tribal government cost share, if applicable;
 (I)the authority under which the mission assignment or mission assignment task order was directed; and (J)if applicable, the date a State or Indian Tribe requested the mission assignment.
 (2)Recording changesNot later than 10 days after the last day of each month until a mission assignment or mission assignment task order described in paragraph (1) is completed and closed out, the Administrator of the Federal Emergency Management Agency shall update any changes to the total cost estimate and the amount obligated.
 (c)Disaster Relief Monthly ReportNot later than 10 days after the first day of each month, the Administrator of the Federal Emergency Management Agency shall publish on the website of the Federal Emergency Management Agency reports, including a specific description of the methodology and the source data used in developing such reports, including—
 (1)an estimate of the amounts for the fiscal year covered by the President’s most recent budget pursuant to section 1105(a) of title 31, United States Code, including—
 (A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year; (B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1;
 (C)the amount of obligations for noncatastrophic events for the budget year; (D)the amount of obligations for the budget year for catastrophic events delineated by event and by State;
 (E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current fiscal year, the budget year, and each fiscal year thereafter;
 (F)the amount of previously obligated funds that will be recovered for the budget year; (G)the amount that will be required for obligations for emergencies, as described in section 102(1), major disasters, as described in section 102(2), fire management assistance grants, as described in section 420, surge activities, and disaster readiness and support activities; and
 (H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii)); and
 (2)an estimate or actual amounts, if available, of the following for the current fiscal year, which shall be submitted not later than the fifth day of each month, published by the Administrator of the Federal Emergency Management Agency on the website of the Federal Emergency Management Agency not later than the fifth day of each month:
 (A)A summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made.
 (B)A table of disaster relief activity delineated by month, including— (i)the beginning and ending balances;
 (ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities;
 (iii)the obligations for catastrophic events delineated by event and by State; and (iv)the amount of previously obligated funds that are recovered.
 (C)A summary of allocations, obligations, and expenditures for catastrophic events delineated by event.
 (D)The cost of the following categories of spending: (i)Public assistance.
 (ii)Individual assistance. (iii)Mitigation.
 (iv)Administrative. (v)Operations.
 (vi)Any other relevant category (including emergency measures and disaster resources) delineated by disaster.
 (E)The date on which funds appropriated will be exhausted. (d)Contracts (1)InformationNot later than 10 days after the first day of each month, the Administrator of the Federal Emergency Management Agency shall publish on the website of the Federal Emergency Management Agency the specifics of each contract in excess of $1,000,000 that the Federal Emergency Management Agency enters into, including—
 (A)the name of the party; (B)the date the contract was awarded;
 (C)the amount and scope of the contract; (D)if the contract was awarded through a competitive bidding process;
 (E)if no competitive bidding process was used, the reason why competitive bidding was not used; and (F)the authority used to bypass the competitive bidding process.
								The information shall be delineated by disaster, if applicable, and specify the damage category
 code, if applicable.(2)ReportNot later than 10 days after the last day of the fiscal year, the Administrator of the Federal Emergency Management Agency shall provide a report to the appropriate committees of Congress summarizing the following information for the preceding fiscal year:
 (A)The number of contracts awarded without competitive bidding. (B)The reasons why a competitive bidding process was not used.
 (C)The total amount of contracts awarded with no competitive bidding. (D)The damage category codes, if applicable, for contracts awarded without competitive bidding.
								(e)Collection of public assistance recipient and subrecipient contracts
 (1)In generalNot later than 180 days after the date of enactment of this subsection, the Administrator of the Federal Emergency Management Agency shall initiate and maintain an effort to collect and store information, prior to the project closeout phase on any contract entered into by a public assistance recipient or subrecipient that through the base award, available options, or any subsequent modifications has an estimated value of more than $1,000,000 and is funded through section 324, 403, 404, 406, 407, 428, or 502, including—
 (A)the disaster number, project worksheet number, and the category of work associated with each contract;
 (B)the name of each party; (C)the date the contract was awarded;
 (D)the amount of the contract; (E)the scope of the contract;
 (F)the period of performance for the contract; and (G)whether the contract was awarded through a competitive bidding process.
 (2)Availability of information collectedThe Administrator of the Federal Emergency Management Agency shall make the information collected and stored under paragraph (1) available to the Inspector General of the Department of Homeland Security, the Government Accountability Office, and appropriate committees of Congress, upon request.
 (3)ReportNot later than 365 days after the date of enactment of this subsection, the Administrator of the Federal Emergency Management Agency shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the efforts of the Federal Emergency Management Agency to collect the information described in paragraph (1)..
 1225.Audit of contractsNotwithstanding any other provision of law, the Administrator of the Federal Emergency Management Agency shall not reimburse a State or local government, an Indian tribal government (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), or the owner or operator of a private nonprofit facility (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) for any activities made pursuant to a contract entered into after August 1, 2017, that prohibits the Administrator or the Comptroller General of the United States from auditing or otherwise reviewing all aspects relating to the contract.
			1226.Inspector general audit of FEMA contracts for tarps and plastic sheeting
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Inspector General of the Department of Homeland Security shall initiate an audit of the contracts awarded by the Agency for tarps and plastic sheeting for the Commonwealth of Puerto Rico and the United States Virgin Islands in response to Hurricane Irma and Hurricane Maria.
 (b)ConsiderationsIn carrying out the audit under subsection (a), the inspector general shall review— (1)the contracting process used by the Agency to evaluate offerors and award the relevant contracts to contractors;
 (2)the assessment conducted by the Agency of the past performance of the contractors, including any historical information showing that the contractors had supported large-scale delivery quantities in the past;
 (3)the assessment conducted by the Agency of the capacity of the contractors to carry out the relevant contracts, including with respect to inventory, production, and financial capabilities;
 (4)how the Agency ensured that the contractors met the terms of the relevant contracts; and (5)whether the failure of the contractors to meet the terms of the relevant contracts and the subsequent cancellation by the Agency of the relevant contracts affected the provision of tarps and plastic sheeting to the Commonwealth of Puerto Rico and the United States Virgin Islands.
 (c)ReportNot later than 270 days after the date of initiation of the audit under subsection (a), the inspector general shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the audit, including findings and recommendations.
 1227.Relief organizationsSection 309 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5152) is amended—
 (1)in subsection (a), by striking and other relief or and inserting long-term recovery groups, domestic hunger relief, and other relief, or; and (2)in subsection (b), by striking and other relief or and inserting long-term recovery groups, domestic hunger relief, and other relief, or.
 1228.Guidance on inundated and submerged roadsThe Administrator of the Federal Emergency Management Agency, in coordination with the Administrator of the Federal Highway Administration, shall develop and issue guidance for State, local, and Indian tribal governments regarding repair, restoration, and replacement of inundated and submerged roads damaged or destroyed by a major disaster, and for associated expenses incurred by the Government, with respect to roads eligible for assistance under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172).
			1229.Extension of assistance
 (a)In generalNotwithstanding any other provision of law, in the case of an individual eligible to receive unemployment assistance under section 410(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177(a)) as a result of a disaster declaration made for Hurricane Irma and Hurricane Maria in the Commonwealth of Puerto Rico and the United States Virgin Islands, the President shall make such assistance available for 52 weeks after the date of the disaster declaration effective as if enacted at the time of the disaster declaration.
 (b)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this section. 1230.Guidance and recommendations (a)GuidanceThe Administrator shall provide guidance to a common interest community that provides essential services of a governmental nature on actions that a common interest community may take in order to be eligible to receive reimbursement from a grantee that receives funds from the Agency for certain activities performed after an event that results in a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
 (b)RecommendationsNot later than 90 days after the date of enactment of this Act, the Administrator shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a legislative proposal on how to provide eligibility for disaster assistance with respect to common areas of condominiums and housing cooperatives.
 (c)Effective dateThis section shall be effective on the date of enactment of this Act. 1231.Guidance on hazard mitigation assistance (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall issue guidance regarding the acquisition of property for open space as a mitigation measure under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) that includes—
 (1)a process by which the State hazard mitigation officer appointed for such an acquisition shall, not later than 60 days after the applicant for assistance enters into an agreement with the Administrator regarding the acquisition, provide written notification to each affected unit of local government for such acquisition that includes—
 (A)the location of the acquisition; (B)the State-local assistance agreement for the hazard mitigation grant program;
 (C)a description of the acquisition; and (D)a copy of the deed restriction; and
 (2)recommendations for entering into and implementing a memorandum of understanding between units of local government and covered entities that includes provisions to allow an affected unit of local government notified under paragraph (1) to—
 (A)use and maintain the open space created by such a project, consistent with section 404 (including related regulations, standards, and guidance) and consistent with all adjoining property, subject to the notification of the adjoining property, so long as the cost of the maintenance is borne by the local government; and
 (B)maintain the open space pursuant to standards exceeding any local government standards defined in the agreement with the Administrator described under paragraph (1).
 (b)DefinitionsIn this section: (1)Affected unit of local governmentThe term affected unit of local government means any entity covered by the definition of local government in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), that has jurisdiction over the property subject to the acquisition described in subsection (a).
 (2)Covered entityThe term covered entity means— (A)the grantee or subgrantee receiving assistance for an open space project described in subsection (a);
 (B)the State in which such project is located; and (C)the applicable Regional Administrator of the Agency.
						1232.Local impact
 (a)In generalIn making recommendations to the President regarding a major disaster declaration, the Administrator of the Federal Emergency Management Agency shall give greater consideration to severe local impact or recent multiple disasters. Further, the Administrator shall make corresponding adjustments to the Agency’s policies and regulations regarding such consideration. Not later than 1 year after the date of enactment of this section, the Administrator shall report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the changes made to regulations and policies and the number of declarations that have been declared based on the new criteria.
 (b)Effective dateThis section shall be effective on the date of enactment of this Act. 1233.Additional hazard mitigation activitiesSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c), as amended by this division, is further amended by adding at the end the following:
				
 (g)Use of assistance for earthquake hazardsRecipients of hazard mitigation assistance provided under this section and section 203 may use the assistance to conduct activities to help reduce the risk of future damage, hardship, loss, or suffering in any area affected by earthquake hazards, including—
 (1)improvements to regional seismic networks in support of building a capability for earthquake early warning;
 (2)improvements to geodetic networks in support of building a capability for earthquake early warning; and
 (3)improvements to seismometers, Global Positioning System receivers, and associated infrastructure in support of building a capability for earthquake early warning..
			1234.National public infrastructure predisaster hazard mitigation
 (a)Predisaster hazard mitigationSection 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) is amended—
 (1)in subsection (c) by inserting Public Infrastructure after the National; (2)in subsection (e)(1)(B)—
 (A)by striking or at the end of clause (ii); (B)by striking the period at the end of clause (iii) and inserting ; or; and
 (C)by adding at the end the following:  (iv)to establish and carry out enforcement activities and implement the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters.;
 (3)in subsection (f)— (A)in paragraph (1) by inserting for mitigation activities that are cost effective after competitive basis; and
 (B)by adding at the end the following:  (3)Redistribution of unobligated amountsThe President may—
 (A)withdraw amounts of financial assistance made available to a State (including amounts made available to local governments of a State) under this subsection that remain unobligated by the end of the third fiscal year after the fiscal year for which the amounts were allocated; and
 (B)in the fiscal year following a fiscal year in which amounts were withdrawn under subparagraph (A), add the amounts to any other amounts available to be awarded on a competitive basis pursuant to paragraph (1).;
 (4)in subsection (g)— (A)by inserting provide financial assistance only in States that have received a major disaster declaration in the previous 7 years, or to any Indian tribal government located partially or entirely within the boundaries of such States, and after the President shall;
 (B)in paragraph (9) by striking and at the end; (C)by redesignating paragraph (10) as paragraph (12); and
 (D)by adding after paragraph (9) the following:  (10)the extent to which the State, local, Indian tribal, or territorial government has facilitated the adoption and enforcement of the latest published editions of relevant consensus-based codes, specifications, and standards, including amendments made by State, local, Indian tribal, or territorial governments during the adoption process that incorporate the latest hazard-resistant designs and establish criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters;
 (11)the extent to which the assistance will fund activities that increase the level of resiliency; and; (5)by striking subsection (i) and inserting the following:
						
							(i)National public infrastructure predisaster mitigation assistance
 (1)In generalThe President may set aside from the Disaster Relief Fund, with respect to each major disaster, an amount equal to 6 percent of the estimated aggregate amount of the grants to be made pursuant to sections 403, 406, 407, 408, 410, 416, and 428 for the major disaster in order to provide technical and financial assistance under this section and such set aside shall be deemed to be related to activities carried out pursuant to major disasters under this Act.
 (2)Estimated aggregate amountNot later than 180 days after each major disaster declaration pursuant to this Act, the estimated aggregate amount of grants for purposes of paragraph (1) shall be determined by the President and such estimated amount need not be reduced, increased, or changed due to variations in estimates.
 (3)No reduction in amountsThe amount set aside pursuant to paragraph (1) shall not reduce the amounts otherwise made available for sections 403, 404, 406, 407, 408, 410, 416, and 428 under this Act.; and
 (6)by striking subsections (j) and (m); (7)by redesignating subsections (k), (l), and (n) as subsections (j), (k), and (l), respectively and
 (8)by adding at the end the following:  (m)Latest published editionsFor purposes of subsections (e)(1)(B)(iv) and (g)(10), the term latest published editions means, with respect to relevant consensus-based codes, specifications, and standards, the 2 most recently published editions..
 (b)ApplicabilityThe amendments made to section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) by paragraphs (3) and (5) of subsection (a) shall apply to funds appropriated on or after the date of enactment of this Act.
 (c)Sense of CongressIt is the sense of Congress that— (1)all funding expended from the National Public Infrastructure Predisaster Mitigation Assistance created by Section 203(i)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), as added by this section, shall not be considered part of FEMA’s regular appropriations for non-Stafford activities, also known as the Federal Emergency Management Agency’s Disaster Relief Fund base; and
 (2)the President should have the funds related to the National Public Infrastructure Predisaster Mitigation Assistance created by Section 203(i)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), as added by this section, identified in and allocated from the Federal Emergency Management Agency’s Disaster Relief Fund for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (d)SunsetOn the date that is 5 years after the date of enactment of this Act, section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) is amended by striking subsection (m), as added by subsection (a)(8) of this section.
				1235.Additional mitigation activities
 (a)Hazard mitigation clarificationSection 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by striking the first sentence and inserting the following: The President may contribute up to 75 percent of the cost of hazard mitigation measures which the President has determined are cost effective and which substantially reduce the risk of, or increase resilience to, future damage, hardship, loss, or suffering in any area affected by a major disaster..
 (b)Eligible costSection 406(e)(1)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(1)(A)) is amended—
 (1)in the matter preceding clause (i), by inserting after section, the following: for disasters declared on or after August 1, 2017, or a disaster in which a cost estimate has not yet been finalized for a project, or for any project for which the finalized cost estimate is on appeal,;
 (2)in clause (i), by striking and at the end; (3)in clause (ii)—
 (A)by striking codes, specifications, and standards and inserting the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purposes of protecting the health, safety, and general welfare of a facility’s users against disasters;
 (B)by striking applicable at the time at which the disaster occurred; and (C)by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (iii)in a manner that allows the facility to meet the definition of resilient developed pursuant to this subsection..
 (c)Other eligible costSection 406(e)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(1)) is further amended by adding at the end the following:
					
 (C)ContributionsContributions for the eligible cost made under this section may be provided on an actual cost basis or on cost-estimation procedures..
 (d)New rulesSection 406(e) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)) is further amended by adding at the end the following:
					
						(5)New rules
 (A)In generalNot later than 18 months after the date of enactment of this paragraph, the President, acting through the Administrator of the Federal Emergency Management Agency, and in consultation with the heads of relevant Federal departments and agencies, shall issue a final rulemaking that defines the terms resilient and resiliency for purposes of this subsection.
 (B)Interim guidanceNot later than 60 days after the date of enactment of this paragraph, the Administrator shall issue interim guidance to implement this subsection. Such interim guidance shall expire 18 months after the date of enactment of this paragraph or upon issuance of final regulations pursuant to subparagraph (A), whichever occurs first.
 (C)GuidanceNot later than 90 days after the date on which the Administrator issues the final rulemaking under this paragraph, the Administrator shall issue any necessary guidance related to the rulemaking.
 (D)ReportNot later than 2 years after the date of enactment of this paragraph, the Administrator shall submit to Congress a report summarizing the regulations and guidance issued pursuant to this paragraph..
 (e)Conforming amendmentSection 205(d)(2) of the Disaster Mitigation Act of 2000 (42 U.S.C. 5172 note) is amended by inserting (B) after except that paragraph (1).
				1236.Guidance and training by FEMA on coordination of emergency response plans
 (a)Training requirementThe Administrator, in coordination with other relevant agencies, shall provide guidance and training on an annual basis to State, local, and Indian tribal governments, first responders, and facilities that store hazardous materials on coordination of emergency response plans in the event of a major disaster or emergency, including severe weather events. The guidance and training shall include the following:
 (1)Providing a list of equipment required in the event a hazardous substance is released into the environment.
 (2)Outlining the health risks associated with exposure to hazardous substances to improve treatment response.
 (3)Publishing best practices for mitigating further danger to communities from hazardous substances. (b)ImplementationThe requirement of subsection (a) shall be implemented not later than 180 days after the date of enactment of this Act.
				1237.Certain recoupment prohibited
 (a)In generalNotwithstanding any other provision of law, the Agency shall deem any covered disaster assistance to have been properly procured, provided, and utilized, and shall restore any funding of covered disaster assistance previously provided but subsequently withdrawn or deobligated.
 (b)Covered disaster assistance definedIn this section, the term covered disaster assistance means assistance— (1)provided to a local government pursuant to section 403, 406, or 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, or 5173); and
 (2)with respect to which the inspector general of the Department of Homeland Security has determined, after an audit, that—
 (A)the Agency deployed to the local government a Technical Assistance Contractor to review field operations, provide eligibility advice, and assist with day-to-day decisions;
 (B)the Technical Assistance Contractor provided inaccurate information to the local government; and (C)the local government relied on the inaccurate information to determine that relevant contracts were eligible, reasonable, and reimbursable.
 (c)Effective dateThis section shall be effective on the date of enactment of this Act. 1238.Federal assistance to individuals and households and nonprofit facilities (a)Critical document fee waiver (1)In generalNotwithstanding section 1 of the Passport Act of June 4, 1920 (22 U.S.C. 214) or any other provision of law, the President, in consultation with the Governor of a State, may provide a waiver under this subsection to an individual or household described in section 408(e)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(e)(1)) for the following document replacement fees:
 (A)The passport application fee for individuals who lost their United States passport in a major disaster within the preceding three calendar years.
 (B)The file search fee for a United States passport. (C)The Application for Waiver of Passport and/or Visa form (Form I–193) fee.
 (D)The Permanent Resident Card replacement form (Form I–90) filing fee. (E)The Declaration of Intention form (Form N–300) filing fee.
 (F)The Naturalization/Citizenship Document replacement form (Form N–565) filing fee. (G)The Employment Authorization form (Form I–765) filing fee.
 (H)The biometric service fee. (2)Exemption from form requirementThe authority of the President to waive fees under subparagraphs (C) through (H) of paragraph (1) applies regardless of whether the individual or household qualifies for a Form I–912 Request for Fee Waiver, or any successor thereto.
 (3)Exemption from assistance maximumThe assistance limit in section 408(h) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(h)) shall not apply to any fee waived under this subsection.
 (4)ReportNot later than 365 days after the date of enactment of this subsection, the Administrator and the head of any other agency given critical document fee waiver authority under this subsection shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the costs associated with providing critical document fee waivers as described in paragraph (1).
 (b)Federal assistance to private nonprofit childcare facilitiesSection 102(11)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(11)(A)) is amended—
 (1)in the second subparagraph (A) (as added by Public Law 115–123), by inserting center-based childcare, after facility),; and (2)in the first subparagraph (A), by striking (A) IN GENERAL.—The term private nonprofit facility means private nonprofit educational, utility and all that follows through President..
 (c)ApplicabilityThe amendment made by subsection (b)(1) shall apply to any major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) on or after the date of enactment of this Act.
				1239.Cost of assistance estimates
 (a)In generalNot later than 270 days after the date of enactment of this Act, the Administrator shall review the factors considered when evaluating a request for a major disaster declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), specifically the estimated cost of the assistance, and provide a report and briefing to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (b)RulemakingNot later than 2 years after the date of enactment of this Act, the Administrator shall review and initiate a rulemaking to update the factors considered when evaluating a Governor's request for a major disaster declaration, including reviewing how the Agency estimates the cost of major disaster assistance, and consider other impacts on the capacity of a jurisdiction to respond to disasters. In determining the capacity of a jurisdiction to respond to disasters, and prior to the issuance of such a rule, the Administrator shall engage in meaningful consultation with relevant representatives of State, regional, local, and Indian tribal government stakeholders.
 1240.Report on insurance shortfallsNot later than 2 years after the date of enactment of this section, and each year thereafter until 2023, the Administrator of the Federal Emergency Management Agency shall submit a report to Congress on the number of instances and the estimated amounts involved, by State, for cases in which self-insurance amounts have been insufficient to address flood damages.
			1241.Post disaster building safety assessment
				(a)Building safety assessment team
 (1)In generalThe Administrator shall coordinate with State and local governments and organizations representing design professionals, such as architects and engineers, to develop guidance, including best practices, for post-disaster assessment of buildings by licensed architects and engineers to ensure the design professionals properly analyze the structural integrity and livability of buildings and structures.
 (2)PublicationThe Administrator shall publish the guidance required to be developed under paragraph (1) not later than 1 year after the date of enactment of this Act.
 (b)National incident management systemThe Administrator shall revise or issue guidance as required to the National Incident Management System Resource Management component to ensure the functions of post-disaster building safety assessment, such as those functions performed by design professionals are accurately resource typed within the National Incident Management System.
 (c)Effective dateThis section shall be effective on the date of enactment of this Act. 1242.FEMA updates on national preparedness assessmentNot later than 6 months after the date of enactment of this Act, and every 6 months thereafter until completion, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committees on Transportation and Infrastructure and Homeland Security of the House of Representatives an update on the progress of the Agency in completing action 6 with respect to the report published by the Government Accountability Office entitled 2012 Annual Report: Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance Revenue (February 28, 2012), which recommends the Agency to—
 (1)complete a national preparedness assessment of capability gaps at each level based on tiered, capability-specific performance objectives to enable prioritization of grant funding; and
 (2)identify the potential costs for establishing and maintaining those capabilities at each level and determine what capabilities Federal agencies should provide.
 1243.FEMA report on duplication in non-natural disaster preparedness grant programsNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committees on Homeland Security and Governmental Affairs of the Senate and the Committees on Transportation and Infrastructure and Homeland Security of the House of Representatives a report on the results of the efforts of the Agency to identify and prevent unnecessary duplication within and across the non-natural disaster preparedness grant programs of the Agency, as recommended in the report published by the Government Accountability Office entitled 2012 Annual Report: Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance Revenue (February 28, 2012), including with respect to—
 (1)the Urban Area Security Initiative established under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604);
 (2)the Port Security Grant Program authorized under section 70107 of title 46, United States Code; (3)the State Homeland Security Grant Program established under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605); and
 (4)the Transit Security Grant Program authorized under titles XIV and XV of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1131 et seq.).
				1244.Study and report
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall enter into a contract with the National Academy of Medicine to conduct a study and prepare a report as described in subsection (b).
				(b)Study and report
					(1)Study
 (A)In generalThe study described in this subsection shall be a study of matters concerning best practices in mortality counts as a result of a major disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)).
 (B)ContentsThe study described in this subsection shall address approaches to quantifying mortality and significant morbidity among populations affected by major disasters, which shall include best practices and policy recommendations for—
 (i)equitable and timely attribution, in order to facilitate access to available benefits, among other things;
 (ii)timely prospective tracking of population levels of mortality and significant morbidity, and their causes, in order to continuously inform response efforts; and
 (iii)a retrospective study of disaster-related mortality and significant morbidity to inform after-action analysis and improve subsequent preparedness efforts.
 (2)ReportNot later than 2 years after the date on which the contract described in subsection (a) is entered into, the National Academy of Medicine shall complete and transmit to the Administrator a report on the study described in paragraph (1).
 (c)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this section. 1245.Review of assistance for damaged underground water infrastructure (a)Definition of public assistance grant programThe term public assistance grant program means the public assistance grant program authorized under sections 403, 406, 407, 428, and 502(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, 5173, 5192(a)).
 (b)Review and briefingNot later than 60 days after the date of enactment of this Act, the Administrator shall— (1)conduct a review of the assessment and eligibility process under the public assistance grant program with respect to assistance provided for damaged underground water infrastructure as a result of a major disaster declared under section 401 of such Act (42 U.S.C. 5170), including wildfires, and shall include the extent to which local technical memoranda, prepared by a local unit of government in consultation with the relevant State or Federal agencies, identified damaged underground water infrastructure that should be eligible for the public assistance grant program; and
 (2)provide to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the review conducted under paragraph (1).
 (c)Report and recommendationsThe Administrator shall— (1)not later than 180 days after the date of enactment of this Act, issue a report on the review conducted under subsection (b)(1); and
 (2)not later than 180 days after the date on which the Administrator issues the report required under paragraph (1), initiate a rulemaking, if appropriate, to address any recommendations contained in the report.
 1246.ExtensionThe Administrator shall extend the deadlines to implement the reasonable and prudent alternative outlined in the jeopardy biological opinion dated April 14, 2016, by up to 3 years from the date of enactment of this Act. Within 18 months from the date of enactment of this Act, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Environment and Public Works of the Senate; and the Committee on Homeland Security, the Committee on Natural Resources, and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of implementing these reasonable and prudent alternatives.
			EConcrete masonry
 1301.Short titleThis division may be cited as the Concrete Masonry Products Research, Education, and Promotion Act of 2018. 1302.Declaration of policy (a)PurposeThe purpose of this division is to authorize the establishment of an orderly program for developing, financing, and carrying out an effective, continuous, and coordinated program of research, education, and promotion, including funds for marketing and market research activities, that is designed to—
 (1)strengthen the position of the concrete masonry products industry in the domestic marketplace; (2)maintain, develop, and expand markets and uses for concrete masonry products in the domestic marketplace; and
 (3)promote the use of concrete masonry products in construction and building. (b)LimitationNothing in this division may be construed to provide for the control of production or otherwise limit the right of any person to manufacture concrete masonry products.
 1303.DefinitionsFor the purposes of this division: (1)Block machineThe term block machine means a piece of equipment that utilizes vibration and compaction to form concrete masonry products.
 (2)BoardThe term Board means the Concrete Masonry Products Board established under section 1305. (3)CavityThe term cavity means the open space in the mold of a block machine capable of forming a single concrete masonry unit having nominal plan dimensions of 8 inches by 16 inches.
 (4)Concrete masonry productsThe term concrete masonry products refers to a broader class of products, including concrete masonry units as well as hardscape products such as concrete pavers and segmental retaining wall units, manufactured on a block machine using dry-cast concrete.
 (5)Concrete masonry unitThe term concrete masonry unit— (A)means a concrete masonry product that is a manmade masonry unit having an actual width of 3 inches or greater and manufactured from dry-cast concrete using a block machine; and
 (B)includes concrete block and related concrete units used in masonry applications. (6)Conflict of interestThe term conflict of interest means, with respect to a member or employee of the Board, a situation in which such member or employee has a direct or indirect financial or other interest in a person that performs a service for, or enters into a contract with, for anything of economic value.
 (7)DepartmentThe term Department means the Department of Commerce. (8)Dry-Cast concreteThe term dry-cast concrete means a composite material that is composed essentially of aggregates embedded in a binding medium composed of a mixture of cementitious materials (including hydraulic cement, pozzolans, or other cementitious materials) and water of such a consistency to maintain its shape after forming in a block machine.
 (9)EducationThe term education means programs that will educate or communicate the benefits of concrete masonry products in safe and environmentally sustainable development, advancements in concrete masonry product technology and development, and other information and programs designed to generate increased demand for commercial, residential, multifamily, and institutional projects using concrete masonry products and to generally enhance the image of concrete masonry products.
 (10)Machine cavitiesThe term machine cavities means the cavities with which a block machine could be equipped. (11)Machine cavities in operationThe term machine cavities in operation means those machine cavities associated with a block machine that have produced concrete masonry units within the last 6 months of the date set for determining eligibility and is fully operable and capable of producing concrete masonry units.
 (12)ManufacturerThe term manufacturer means any person engaged in the manufacturing of commercial concrete masonry products in the United States.
 (13)Masonry unitThe term masonry unit means a noncombustible building product intended to be laid by hand or joined using mortar, grout, surface bonding, post-tensioning or some combination of these methods.
 (14)OrderThe term order means an order issued under section 1304. (15)PersonThe term person means any individual, group of individuals, partnership, corporation, association, cooperative, or any other entity.
 (16)PromotionThe term promotion means any action, including paid advertising, to advance the image and desirability of concrete masonry products with the express intent of improving the competitive position and stimulating sales of concrete masonry products in the marketplace.
 (17)ResearchThe term research means studies testing the effectiveness of market development and promotion efforts, studies relating to the improvement of concrete masonry products and new product development, and studies documenting the performance of concrete masonry.
 (18)SecretaryThe term Secretary means the Secretary of Commerce. (19)United StatesThe term United States means the several States and the District of Columbia.
				1304.Issuance of orders
				(a)In general
 (1)IssuanceThe Secretary, subject to the procedures provided in subsection (b), shall issue orders under this division applicable to manufacturers of concrete masonry products. (2)ScopeAny order shall be national in scope.
 (3)One orderNot more than 1 order shall be in effect at any one time. (b)Procedures (1)Development or receipt of proposed orderA proposed order with respect to the generic research, education, and promotion with regards to concrete masonry products may be—
 (A)proposed by the Secretary at any time; or (B)requested by or submitted to the Secretary by—
 (i)an existing national organization of concrete masonry product manufacturers; or (ii)any person that may be affected by the issuance of an order.
 (2)Publication of proposed orderIf the Secretary determines that a proposed order received in accordance with paragraph (1)(B) is consistent with and will effectuate the purpose of this division, the Secretary shall publish such proposed order in the Federal Register not later than 90 days after receiving the order, and give not less than 30 days notice and opportunity for public comment on the proposed order.
					(3)Issuance of order
 (A)In generalAfter notice and opportunity for public comment are provided in accordance with paragraph (2), the Secretary shall issue the order, taking into consideration the comments received and including in the order such provisions as are necessary to ensure that the order is in conformity with this division.
 (B)Effective dateIf there is an affirmative vote in a referendum as provided in section 1307, the Secretary shall issue the order and such order shall be effective not later than 140 days after publication of the proposed order.
 (c)AmendmentsThe Secretary may, from time to time, amend an order. The provisions of this division applicable to an order shall be applicable to any amendment to an order.
				1305.Required terms in orders
 (a)In generalAny order issued under this division shall contain the terms and provisions specified in this section.
				(b)Concrete Masonry Products Board
					(1)Establishment and membership
 (A)EstablishmentThe order shall provide for the establishment of a Concrete Masonry Products Board to carry out a program of generic promotion, research, and education regarding concrete masonry products.
						(B)Membership
 (i)Number of membersThe Board shall consist of not fewer than 15 and not more than 25 members. (ii)AppointmentThe members of the Board shall be appointed by the Secretary from nominations submitted as provided in the order.
 (iii)CompositionThe Board shall consist of manufacturers. No employee of an industry trade organization exempt from tax under paragraph (3) or (6) of section 501(c) of the Internal Revenue Code of 1986 representing the concrete masonry industry or related industries shall serve as a member of the Board and no member of the Board may serve concurrently as an officer of the board of directors of a national concrete masonry products industry trade association. Only 2 individuals from any single company or its affiliates may serve on the Board at any one time.
							(2)Distribution of appointments
 (A)RepresentationTo ensure fair and equitable representation of the concrete masonry products industry, the composition of the Board shall reflect the geographical distribution of the manufacture of concrete masonry products in the United States, the types of concrete masonry products manufactured, and the range in size of manufacturers in the United States.
 (B)Adjustment in board representationThree years after the assessment of concrete masonry products commences pursuant to an order, and at the end of each 3-year period thereafter, the Board, subject to the review and approval of the Secretary, shall, if warranted, recommend to the Secretary the reapportionment of the Board membership to reflect changes in the geographical distribution of the manufacture of concrete masonry products and the types of concrete masonry products manufactured.
 (3)Nominations ProcessThe Secretary may make appointments from nominations by manufacturers pursuant to the method set forth in the order.
 (4)Failure to appointIf the Secretary fails to make an appointment to the Board within 60 days of receiving nominations for such appointment, the first nominee for such appointment shall be deemed appointed, unless the Secretary provides reasonable justification for the delay to the Board and to Congress and provides a reasonable date by which approval or disapproval will be made.
 (5)AlternatesThe order shall provide for the selection of alternate members of the Board by the Secretary in accordance with procedures specified in the order.
					(6)Terms
 (A)In generalThe members and any alternates of the Board shall each serve for a term of 3 years, except that members and any alternates initially appointed to the Board shall serve for terms of not more than 2, 3, and 4 years, as specified by the order.
 (B)Limitation on consecutive termsA member or an alternate may serve not more than 2 consecutive terms. (C)Continuation of termNotwithstanding subparagraph (B), each member or alternate shall continue to serve until a successor is appointed by the Secretary.
 (D)VacanciesA vacancy arising before the expiration of a term of office of an incumbent member or alternate of the Board shall be filled in a manner provided for in the order.
 (7)Disqualification from Board serviceThe order shall provide that if a member or alternate of the Board who was appointed as a manufacturer ceases to qualify as a manufacturer, such member or alternate shall be disqualified from serving on the Board.
					(8)Compensation
 (A)In generalMembers and any alternates of the Board shall serve without compensation. (B)Travel expensesIf approved by the Board, members or alternates shall be reimbursed for reasonable travel expenses, which may include per diem allowance or actual subsistence incurred while away from their homes or regular places of business in the performance of services for the Board.
 (c)Powers and duties of the BoardThe order shall specify the powers and duties of the Board, including the power and duty— (1)to administer the order in accordance with its terms and conditions and to collect assessments;
 (2)to develop and recommend to the Secretary for approval such bylaws as may be necessary for the functioning of the Board and such rules as may be necessary to administer the order, including activities authorized to be carried out under the order;
 (3)to meet, organize, and select from among members of the Board a chairperson, other officers, and committees and subcommittees, as the Board determines appropriate;
 (4)to establish regional organizations or committees to administer regional initiatives; (5)to establish working committees of persons other than Board members;
 (6)to employ such persons, other than the members, as the Board considers necessary, and to determine the compensation and specify the duties of the persons;
 (7)to prepare and submit for the approval of the Secretary, before the beginning of each fiscal year, rates of assessment under section 1306 and an annual budget of the anticipated expenses to be incurred in the administration of the order, including the probable cost of each promotion, research, and information activity proposed to be developed or carried out by the Board;
 (8)to borrow funds necessary for the startup expenses of the order; (9)to carry out generic research, education, and promotion programs and projects relating to concrete masonry products, and to pay the costs of such programs and projects with assessments collected under section 1306;
 (10)subject to subsection (e), to enter into contracts or agreements to develop and carry out programs or projects of research, education, and promotion relating to concrete masonry products;
 (11)to keep minutes, books, and records that reflect the actions and transactions of the Board, and promptly report minutes of each Board meeting to the Secretary;
 (12)to receive, investigate, and report to the Secretary complaints of violations of the order; (13)to furnish the Secretary with such information as the Secretary may request;
 (14)to recommend to the Secretary such amendments to the order as the Board considers appropriate; and (15)to provide the Secretary with advance notice of meetings to permit the Secretary, or the representative of the Secretary, to attend the meetings.
					(d)Programs and projects; budgets; expenses
					(1)Programs and projects
 (A)In generalThe order shall require the Board to submit to the Secretary for approval any program or project of research, education, or promotion relating to concrete masonry products.
 (B)Statement requiredAny educational or promotional activity undertaken with funds provided by the Board shall include a statement that such activities were supported in whole or in part by the Board.
						(2)Budgets
 (A)SubmissionThe order shall require the Board to submit to the Secretary for approval a budget of the anticipated expenses and disbursements of the Board in the implementation of the order, including the projected costs of concrete masonry products research, education, and promotion programs and projects.
 (B)TimingThe budget shall be submitted before the beginning of a fiscal year and as frequently as may be necessary after the beginning of the fiscal year.
 (C)ApprovalIf the Secretary fails to approve or reject a budget within 60 days of receipt, such budget shall be deemed approved, unless the Secretary provides to the Board and to Congress, in writing, reasonable justification for the delay and provides a reasonable date by which approval or disapproval will be made.
						(3)Administrative Expenses
 (A)Incurring expensesThe Board may incur the expenses described in paragraph (2) and other expenses for the administration, maintenance, and functioning of the Board as authorized by the Secretary.
 (B)Payment of expensesExpenses incurred under subparagraph (A) shall be paid by the Board using assessments collected under section 1306, earnings obtained from assessments, and other income of the Board. Any funds borrowed by the Board shall be expended only for startup costs and capital outlays.
 (C)Limitation on spendingFor fiscal years beginning 3 or more years after the date of the establishment of the Board, the Board may not expend for administration (except for reimbursement to the Secretary required under subparagraph (D)), maintenance, and functioning of the Board in a fiscal year an amount that exceeds 10 percent of the assessment and other income received by the Board for the fiscal year.
 (D)Reimbursement of SecretaryThe order shall require that the Secretary be reimbursed by the Board from assessments for all expenses incurred by the Secretary in the implementation, administration, and supervision of the order, including all referenda costs incurred in connection with the order.
						(e)Contracts and agreements
 (1)In generalThe order shall provide that, with the approval of the Secretary, the Board may— (A)enter into contracts and agreements to carry out generic research, education, and promotion programs and projects relating to concrete masonry products, including contracts and agreements with manufacturer associations or other entities as considered appropriate by the Secretary;
 (B)enter into contracts and agreements for administrative services; and (C)pay the cost of approved generic research, education, and promotion programs and projects using assessments collected under section 1306, earnings obtained from assessments, and other income of the Board.
 (2)RequirementsEach contract or agreement shall provide that any person who enters into the contract or agreement with the Board shall—
 (A)develop and submit to the Board a proposed program or project together with a budget that specifies the cost to be incurred to carry out the program or project;
 (B)keep accurate records of all transactions relating to the contract or agreement; (C)account for funds received and expended in connection with the contract or agreement;
 (D)make periodic reports to the Board of activities conducted under the contract or agreement; and (E)make such other reports as the Board or the Secretary considers relevant.
 (3)Failure to approveIf the Secretary fails to approve or reject a contract or agreement entered into under paragraph (1) within 60 days of receipt, the contract or agreement shall be deemed approved, unless the Secretary provides to the Board and to Congress, in writing, reasonable justification for the delay and provides a reasonable date by which approval or disapproval will be made.
					(f)Books and records of Board
 (1)In generalThe order shall require the Board to— (A)maintain such books and records (which shall be available to the Secretary for inspection and audit) as the Secretary may require;
 (B)collect and submit to the Secretary, at any time the Secretary may specify, any information the Secretary may request; and
 (C)account for the receipt and disbursement of all funds in the possession, or under the control, of the Board.
 (2)AuditsThe order shall require the Board to have— (A)the books and records of the Board audited by an independent auditor at the end of each fiscal year; and
 (B)a report of the audit submitted directly to the Secretary. (g)Prohibited activities (1)In generalSubject to paragraph (2), the Board shall not engage in any program or project to, nor shall any funds received by the Board under this division be used to—
 (A)influence legislation, elections, or governmental action; (B)engage in an action that would be a conflict of interest;
 (C)engage in advertising that is false or misleading; (D)engage in any promotion, research, or education that would be disparaging to other construction materials; or
 (E)engage in any promotion or project that would benefit any individual manufacturer. (2)ExceptionsParagraph (1) does not preclude—
 (A)the development and recommendation of amendments to the order; (B)the communication to appropriate government officials of information relating to the conduct, implementation, or results of research, education, and promotion activities under the order except communications described in paragraph (1)(A); or
 (C)any lawful action designed to market concrete masonry products directly to a foreign government or political subdivision of a foreign government.
 (h)Periodic evaluationThe order shall require the Board to provide for the independent evaluation of all research, education, and promotion programs or projects undertaken under the order, beginning 5 years after the date of enactment of this Act and every 3 years thereafter. The Board shall submit to the Secretary and make available to the public the results of each such evaluation.
 (i)ObjectivesThe Board shall establish annual research, education, and promotion objectives and performance metrics for each fiscal year subject to approval by the Secretary.
 (j)Biennial reportEvery 2 years the Board shall prepare and make publicly available a comprehensive and detailed report that includes an identification and description of all programs and projects undertaken by the Board during the previous 2 years as well as those planned for the subsequent 2 years and detail the allocation or planned allocation of Board resources for each such program or project. Such report shall also include—
 (1)the overall financial condition of the Board; (2)a summary of the amounts obligated or expended during the 2 preceding fiscal years; and
 (3)a description of the extent to which the objectives of the Board were met according to the metrics required under subsection (i).
					(k)Books and records of persons covered by order
 (1)In generalThe order shall require that manufacturers shall— (A)maintain records sufficient to ensure compliance with the order and regulations; and
 (B)make the records described in subparagraph (A) available, during normal business hours, for inspection by employees or agents of the Board or the Department.
 (2)Time requirementAny record required to be maintained under paragraph (1) shall be maintained for such time period as the Secretary may prescribe. (3)Confidentiality of information (A)In generalExcept as otherwise provided in this paragraph, trade secrets and commercial or financial information that is privileged or confidential reported to, or otherwise obtained by the Board or the Secretary (or any representative of the Board or the Secretary) under this division shall not be disclosed by any officers, employees, and agents of the Department or the Board.
 (B)Suits and hearingsInformation referred to in subparagraph (A) may be disclosed only if— (i)the Secretary considers the information relevant; and
 (ii)the information is revealed in a judicial proceeding or administrative hearing brought at the direction or on the request of the Secretary or to which the Secretary or any officer of the Department is a party.
 (C)General statements and publicationsThis paragraph does not prohibit— (i)the issuance of general statements based on reports or on information relating to a number of persons subject to an order if the statements do not identify the information furnished by any person; or
 (ii)the publication, by direction of the Secretary, of the name of any person violating any order and a statement of the particular provisions of the order violated by the person.
 (D)PenaltyAny officer, employee, or agent of the Department of Commerce or any officer, employee, or agent of the Board who willfully violates this paragraph shall be fined not more than $1,000 and imprisoned for not more than 1 year, or both.
 (4)Withholding informationThis subsection does not authorize the withholding of information from Congress. 1306.Assessments (a)AssessmentsThe order shall provide that assessments shall be paid by a manufacturer if the manufacturer has manufactured concrete masonry products during a period of at least 180 days prior to the date the assessment is to be remitted.
				(b)Collection
 (1)In generalAssessments required under the order shall be remitted by the manufacturer to the Board in the manner prescribed by the order.
 (2)TimingThe order shall provide that assessments required under the order shall be remitted to the Board not less frequently than quarterly.
 (3)RecordsAs part of the remittance of assessments, manufacturers shall identify the total amount due in assessments on all sales receipts, invoices or other commercial documents of sale as a result of the sale of concrete masonry units in a manner as prescribed by the Board to ensure compliance with the order.
 (c)Assessment ratesWith respect to assessment rates, the order shall contain the following terms: (1)Initial rateThe assessment rate on concrete masonry products shall be $0.01 per concrete masonry unit sold.
					(2)Changes in the rate
 (A)Authority to change rateThe Board shall have the authority to change the assessment rate. A two-thirds majority of voting members of the Board shall be required to approve a change in the assessment rate.
 (B)Limitation on increasesAn increase or decrease in the assessment rate with respect to concrete masonry products may not exceed $0.01 per concrete masonry unit sold.
 (C)Maximum rateThe assessment rate shall not be in excess of $0.05 per concrete masonry unit. (D)Limitation on frequency of changesThe assessment rate may not be increased or decreased more than once annually.
						(d)Late-Payment and interest charges
 (1)In generalLate-payment and interest charges may be levied on each person subject to the order who fails to remit an assessment in accordance with subsection (b).
 (2)RateThe rate for late-payment and interest charges shall be specified by the Secretary. (e)Investment of assessmentsPending disbursement of assessments under a budget approved by the Secretary, the Board may invest assessments collected under this section in—
 (1)obligations of the United States or any agency of the United States; (2)general obligations of any State or any political subdivision of a State;
 (3)interest-bearing accounts or certificates of deposit of financial institutions that are members of the Federal Reserve System; or
 (4)obligations fully guaranteed as to principal and interest by the United States. (f)Assessment funds for Regional Initiatives (1)In generalThe order shall provide that not less than 50 percent of the assessments (less administration expenses) paid by a manufacturer shall be used to support research, education, and promotion programs and projects in support of the geographic region of the manufacturer.
 (2)Geographic regionsThe order shall provide for the following geographic regions: (A)Region I shall comprise Connecticut, Delaware, the District of Columbia, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, Vermont, and West Virginia.
 (B)Region II shall comprise Alabama, Florida, Georgia, Mississippi, North Carolina, South Carolina, Tennessee, and Virginia.
 (C)Region III shall comprise Illinois, Indiana, Iowa, Kentucky, Michigan, Minnesota, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin.
 (D)Region IV shall comprise Arizona, Arkansas, Kansas, Louisiana, Missouri, New Mexico, Oklahoma, and Texas.
 (E)Region V shall comprise Alaska, California, Colorado, Hawaii, Idaho, Montana, Nevada, Oregon, Utah, Washington, and Wyoming.
 (3)Adjustment of geographic regionsThe order shall provide that the Secretary may, upon recommendation of the Board, modify the composition of the geographic regions described in paragraph (2).
					1307.Referenda
				(a)Initial Referendum
 (1)Referendum requiredDuring the 60-day period immediately preceding the proposed effective date of the order issued under section 1304, the Secretary shall conduct a referendum among manufacturers eligible under subsection (b)(2) subject to assessments under section 1306.
 (2)Approval of order neededThe order shall become effective only if the Secretary determines that the order has been approved by a majority of manufacturers voting who also represent a majority of the machine cavities in operation of those manufacturers voting in the referendum.
					(b)Votes permitted
 (1)In generalEach manufacturer eligible to vote in a referendum conducted under this section shall be entitled to cast 1 vote.
 (2)EligibilityFor purposes of paragraph (1), a manufacturer shall be considered to be eligible to vote if the manufacturer has manufactured concrete masonry products during a period of at least 180 days prior to the first day of the period during which voting in the referendum will occur.
					(c)Manner of conducting referenda
 (1)In generalReferenda conducted pursuant to this section shall be conducted in a manner determined by the Secretary.
 (2)Advance registrationA manufacturer who chooses to vote in any referendum conducted under this section shall register with the Secretary prior to the voting period, after receiving notice from the Secretary concerning the referendum under paragraph (4).
 (3)VotingThe Secretary shall establish procedures for voting in any referendum conducted under this section. The ballots and other information or reports that reveal or tend to reveal the identity or vote of voters shall be strictly confidential.
 (4)NoticeNot later than 30 days before a referendum is conducted under this section with respect to an order, the Secretary shall notify all manufacturers, in such a manner as determined by the Secretary, of the period during which voting in the referendum will occur. The notice shall explain any registration and voting procedures established under this subsection.
 (d)Subsequent referendaIf an order is approved in a referendum conducted under subsection (a), the Secretary shall conduct a subsequent referendum— (1)at the request of the Board, subject to the voting requirements of subsections (b) and (c), to ascertain whether eligible manufacturers favor suspension, termination, or continuance of the order; or
 (2)effective beginning on the date that is 5 years after the date of the approval of the order, and at 5-year intervals thereafter, at the request of 25 percent or more of the total number of persons eligible to vote under subsection (b).
 (e)Suspension or terminationIf, as a result of a referendum conducted under subsection (d), the Secretary determines that suspension or termination of the order is favored by a majority of all votes cast in the referendum as provided in subsection (a)(2), the Secretary shall—
 (1)not later than 180 days after the referendum, suspend or terminate, as appropriate, collection of assessments under the order; and
 (2)suspend or terminate, as appropriate, programs and projects under the order as soon as practicable and in an orderly manner.
 (f)Costs of referendaThe Board established under an order with respect to which a referendum is conducted under this section shall reimburse the Secretary from assessments for any expenses incurred by the Secretary to conduct the referendum.
				1308.Petition and review
				(a)Petition
 (1)In generalA person subject to an order issued under this division may file with the Secretary a petition— (A)stating that the order, any provision of the order, or any obligation imposed in connection with the order, is not established in accordance with law; and
 (B)requesting a modification of the order or an exemption from the order. (2)HearingThe Secretary shall give the petitioner an opportunity for a hearing on the petition, in accordance with regulations issued by the Secretary.
 (3)RulingAfter the hearing, the Secretary shall make a ruling on the petition. The ruling shall be final, subject to review as set forth in subsection (b).
 (4)Limitation on petitionAny petition filed under this subsection challenging an order, any provision of the order, or any obligation imposed in connection with the order, shall be filed not less than 2 years after the effective date of the order, provision, or obligation subject to challenge in the petition.
					(b)Review
 (1)Commencement of actionThe district courts of the United States in any district in which a person who is a petitioner under subsection (a) resides or conducts business shall have jurisdiction to review the ruling of the Secretary on the petition of the person, if a complaint requesting the review is filed no later than 30 days after the date of the entry of the ruling by the Secretary.
 (2)ProcessService of process in proceedings under this subsection shall be conducted in accordance with the Federal Rules of Civil Procedure.
 (3)RemandsIf the court in a proceeding under this subsection determines that the ruling of the Secretary on the petition of the person is not in accordance with law, the court shall remand the matter to the Secretary with directions—
 (A)to make such ruling as the court shall determine to be in accordance with law; or (B)to take such further action as, in the opinion of the court, the law requires.
 (c)EnforcementThe pendency of proceedings instituted under this section shall not impede, hinder, or delay the Attorney General or the Secretary from obtaining relief under section 1309.
				1309.Enforcement
 (a)JurisdictionA district court of the United States shall have jurisdiction to enforce, and to prevent and restrain any person from violating, this division or an order or regulation issued by the Secretary under this division.
 (b)Referral to Attorney GeneralA civil action authorized to be brought under this section shall be referred to the Attorney General of the United States for appropriate action.
				(c)Civil penalties and orders
 (1)Civil penaltiesA person who willfully violates an order or regulation issued by the Secretary under this division may be assessed by the Secretary a civil penalty of not more than $5,000 for each violation.
 (2)Separate offenseEach violation and each day during which there is a failure to comply with an order or regulation issued by the Secretary shall be considered to be a separate offense.
 (3)Cease-and-desist ordersIn addition to, or in lieu of, a civil penalty, the Secretary may issue an order requiring a person to cease and desist from violating the order or regulation.
 (4)Notice and hearingNo order assessing a penalty or cease-and-desist order may be issued by the Secretary under this subsection unless the Secretary provides notice and an opportunity for a hearing on the record with respect to the violation.
 (5)FinalityAn order assessing a penalty or a cease-and-desist order issued under this subsection by the Secretary shall be final and conclusive unless the person against whom the order is issued files an appeal from the order with the appropriate district court of the United States.
 (d)Additional remediesThe remedies provided in this division shall be in addition to, and not exclusive of, other remedies that may be available.
				1310.Investigation and power to subpoena
 (a)InvestigationsThe Secretary may conduct such investigations as the Secretary considers necessary for the effective administration of this division, or to determine whether any person has engaged or is engaging in any act that constitutes a violation of this division or any order or regulation issued under this division.
				(b)Subpoenas, oaths, and affirmations
 (1)InvestigationsFor the purpose of conducting an investigation under subsection (a), the Secretary may administer oaths and affirmations, subpoena witnesses, compel the attendance of witnesses, take evidence, and require the production of any records that are relevant to the inquiry. The production of the records may be required from any place in the United States.
 (2)Administrative hearingsFor the purpose of an administrative hearing held under section 1308(a)(2) or section 1309(c)(4), the presiding officer may administer oaths and affirmations, subpoena witnesses, compel the attendance of witnesses, take evidence, and require the production of any records that are relevant to the inquiry. The attendance of witnesses and the production of the records may be required from any place in the United States.
					(c)Aid of courts
 (1)In generalIn the case of contumacy by, or refusal to obey a subpoena issued under subsection (b) to, any person, the Secretary may invoke the aid of any court of the United States within the jurisdiction of which the investigation or proceeding is conducted, or where the person resides or conducts business, in order to enforce a subpoena issued under subsection (b).
 (2)OrderThe court may issue an order requiring the person referred to in paragraph (1) to comply with a subpoena referred to in paragraph (1). (3)Failure to obeyAny failure to obey the order of the court may be punished by the court as a contempt of court.
 (4)ProcessProcess in any proceeding under this subsection may be served in the United States judicial district in which the person being proceeded against resides or conducts business, or wherever the person may be found.
					1311.Suspension or termination
 (a)Mandatory suspension or terminationThe Secretary shall suspend or terminate an order or a provision of an order if the Secretary finds that an order or provision of an order obstructs or does not tend to effectuate the purpose of this division, or if the Secretary determines that the order or a provision of an order is not favored by a majority of all votes cast in the referendum as provided in section 1307(a)(2).
 (b)Implementation of suspension or terminationIf, as a result of a referendum conducted under section 1307, the Secretary determines that the order is not approved, the Secretary shall—
 (1)not later than 180 days after making the determination, suspend or terminate, as the case may be, collection of assessments under the order; and
 (2)as soon as practicable, suspend or terminate, as the case may be, activities under the order in an orderly manner.
 1312.Amendments to ordersThe provisions of this division applicable to the order shall be applicable to any amendment to the order, except that section 1308 shall not apply to an amendment.
 1313.Effect on other lawsThis division shall not affect or preempt any other Federal or State law authorizing research, education, and promotion relating to concrete masonry products.
 1314.RegulationsThe Secretary may issue such regulations as may be necessary to carry out this division and the power vested in the Secretary under this division.
 1315.Limitation on expenditures for administrative expensesFunds appropriated to carry out this division may not be used for the payment of the expenses or expenditures of the Board in administering the order.
			1316.Limitations on obligation of funds
 (a)In generalIn each fiscal year of the covered period, the Board may not obligate an amount greater than the sum of—
 (1)73 percent of the amount of assessments estimated to be collected under section 1306 in such fiscal year;
 (2)73 percent of the amount of assessments actually collected under section 1306 in the most recent fiscal year for which an audit report has been submitted under section 1305(f)(2)(B) as of the beginning of the fiscal year for which the amount that may be obligated is being determined, less the estimate made pursuant to paragraph (1) for such most recent fiscal year; and
 (3)amounts permitted in preceding fiscal years to be obligated pursuant to this subsection that have not been obligated.
 (b)Excess amounts deposited in escrow accountAssessments collected under section 1306 in excess of the amount permitted to be obligated under subsection (a) in a fiscal year shall be deposited in an escrow account for the duration of the covered period.
 (c)Treatment of amounts in escrow accountDuring the covered period, the Board may not obligate, expend, or borrow against amounts required under subsection (b) to be deposited in the escrow account. Any interest earned on such amounts shall be deposited in the escrow account and shall be unavailable for obligation for the duration of the covered period.
 (d)Release of amounts in escrow accountAfter the covered period, the Board may withdraw and obligate in any fiscal year an amount in the escrow account that does not exceed 1/5 of the amount in the escrow account on the last day of the covered period.
				(e)Special rule for estimates for particular fiscal years
 (1)RuleFor purposes of subsection (a)(1), the amount of assessments estimated to be collected under section 1306 in a fiscal year specified in paragraph (2) shall be equal to 62 percent of the amount of assessments actually collected under such section in the most recent fiscal year for which an audit report has been submitted under section 1305(f)(2)(B) as of the beginning of the fiscal year for which the amount that may be obligated is being determined.
 (2)Fiscal years specifiedThe fiscal years specified in this paragraph are the 9th and 10th fiscal years that begin on or after the date of enactment of this Act.
 (f)Covered period definedIn this section, the term covered period means the period that begins on the date of enactment of this Act and ends on the last day of the 11th fiscal year that begins on or after such date of enactment.
 1317.Study and report by the Government Accountability OfficeNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall prepare a study, and not later than 8 years after the date of enactment of this Act, the Comptroller General shall submit to Congress and the Secretary a report, examining—
 (1)how the Board spends assessments collected; (2)the extent to which the reported activities of the Board help achieve the annual objectives of the Board;
 (3)any changes in demand for concrete masonry products relative to other building materials; (4)any impact of the activities of the Board on the market share of competing products;
 (5)any impact of the activities of the Board on the overall size of the market for building products; (6)any impact of the activities of the Board on the total number of concrete-masonry-related jobs, including manufacturing, sales, and installation;
 (7)any significant effects of the activities of the Board on downstream purchasers of concrete masonry products and real property into which concrete masonry products are incorporated;
 (8)effects on prices of concrete masonry products as a result of the activities of the Board; (9)the cost to the Federal Government of an increase in concrete masonry product prices, if any, as a result of the program established by this division;
 (10)the extent to which key statutory requirements are met; (11)the extent and strength of Federal oversight of the program established by this division;
 (12)the appropriateness of administering the program from within the Office of the Secretary of Commerce and the appropriateness of administering the program from within any division of the Department, including whether the Department has the expertise, knowledge, or other capabilities necessary to adequately administer the program; and
 (13)any other topic that the Comptroller General considers appropriate. 1318.Study and report by the Department of CommerceNot later than 3 years after the date of enactment of this Act, the Secretary shall prepare a study and submit to Congress a report examining the appropriateness and effectiveness of applying the commodity check-off program model (such as those programs established under the Commodity Promotion, Research, and Information Act of 1996 (7 U.S.C. 7411 et seq.)) to a nonagricultural industry, taking into account the program established by this division and any other check-off program involving a nonagricultural industry.
			FBUILD Act of 2018
 1401.Short titleThis division may be cited as the Better Utilization of Investments Leading to Development Act of 2018 or the BUILD Act of 2018. 1402.DefinitionsIn this division:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (2)Less developed countryThe term less developed country means a country with a low-income economy, lower-middle-income economy, or upper-middle-income economy, as defined by the International Bank for Reconstruction and Development and the International Development Association (collectively referred to as the World Bank).
 (3)Predecessor authorityThe term predecessor authority means authorities repealed by title VI. (4)Qualifying sovereign entityThe term qualifying sovereign entity means—
 (A)any agency or instrumentality of a foreign state (as defined in section 1603 of title 28, United States Code) that has a purpose that is similar to the purpose of the Corporation as described in section 1412(b); or
 (B)any international financial institution (as defined in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c))).
					IEstablishment
 1411.Statement of policyIt is the policy of the United States to facilitate market-based private sector development and inclusive economic growth in less developed countries through the provision of credit, capital, and other financial support—
 (1)to mobilize private capital in support of sustainable, broad-based economic growth, poverty reduction, and development through demand-driven partnerships with the private sector that further the foreign policy interests of the United States;
 (2)to finance development that builds and strengthens civic institutions, promotes competition, and provides for public accountability and transparency;
 (3)to help private sector actors overcome identifiable market gaps and inefficiencies without distorting markets;
 (4)to achieve clearly defined economic and social development outcomes; (5)to coordinate with institutions with purposes similar to the purposes of the Corporation to leverage resources of those institutions to produce the greatest impact;
 (6)to provide countries a robust alternative to state-directed investments by authoritarian governments and United States strategic competitors using best practices with respect to transparency and environmental and social safeguards, and which take into account the debt sustainability of partner countries;
 (7)to leverage private sector capabilities and innovative development tools to help countries transition from recipients of bilateral development assistance toward increased self-reliance; and
 (8)to complement and be guided by overall United States foreign policy, development, and national security objectives, taking into account the priorities and needs of countries receiving support.
					1412.United States International Development Finance Corporation
 (a)EstablishmentThere is established in the executive branch the United States International Development Finance Corporation (in this division referred to as the Corporation), which shall be a wholly owned Government corporation for purposes of chapter 91 of title 31, United States Code, under the foreign policy guidance of the Secretary of State.
 (b)PurposeThe purpose of the Corporation shall be to mobilize and facilitate the participation of private sector capital and skills in the economic development of less developed countries, as described in subsection (c), and countries in transition from nonmarket to market economies, in order to complement the development assistance objectives, and advance the foreign policy interests, of the United States. In carrying out its purpose, the Corporation, utilizing broad criteria, shall take into account in its financing operations the economic and financial soundness and development objectives of projects for which it provides support under title II.
					(c)Less developed country focus
 (1)In generalThe Corporation shall prioritize the provision of support under title II in less developed countries with a low-income economy or a lower-middle-income economy.
 (2)Support in upper-middle-income countriesThe Corporation shall restrict the provision of support under title II in a less developed country with an upper-middle-income economy unless—
 (A)the President certifies to the appropriate congressional committees that such support furthers the national economic or foreign policy interests of the United States; and
 (B)such support is designed to produce significant developmental outcomes or provide developmental benefits to the poorest population of that country.
							1413.Management of Corporation
 (a)Structure of CorporationThere shall be in the Corporation a Board of Directors (in this division referred to as the Board), a Chief Executive Officer, a Deputy Chief Executive Officer, a Chief Risk Officer, a Chief Development Officer, and such other officers as the Board may determine.
					(b)Board of Directors
 (1)DutiesAll powers of the Corporation shall vest in and be exercised by or under the authority of the Board. The Board—
 (A)shall perform the functions specified to be carried out by the Board in this division; (B)may prescribe, amend, and repeal bylaws, rules, regulations, policies, and procedures governing the manner in which the business of the Corporation may be conducted and in which the powers granted to the Corporation by law may be exercised; and
 (C)shall develop, in consultation with stakeholders, other interested parties, and the appropriate congressional committees, a publicly available policy with respect to consultations, hearings, and other forms of engagement in order to provide for meaningful public participation in the Board’s activities.
							(2)Membership of Board
 (A)In generalThe Board shall consist of— (i)the Chief Executive Officer of the Corporation;
 (ii)the officers specified in subparagraph (B); and (iii)four other individuals who shall be appointed by the President, by and with the advice and consent of the Senate, of which—
 (I)one individual should be appointed from among a list of at least 5 individuals submitted by the majority leader of the Senate after consultation with the chairman of the Committee on Foreign Relations of the Senate;
 (II)one individual should be appointed from among a list of at least 5 individuals submitted by the minority leader of the Senate after consultation with the ranking member of the Committee on Foreign Relations of the Senate;
 (III)one individual should be appointed from among a list of at least 5 individuals submitted by the Speaker of the House of Representatives after consultation with the chairman of the Committee on Foreign Affairs of the House of Representatives; and
 (IV)one individual should be appointed from among a list of at least 5 individuals submitted by the minority leader of the House of Representatives after consultation with the ranking member of the Committee on Foreign Affairs of the House of Representatives.
									(B)Officers specified
 (i)In generalThe officers specified in this subparagraph are the following: (I)The Secretary of State or a designee of the Secretary.
 (II)The Administrator of the United States Agency for International Development or a designee of the Administrator.
 (III)The Secretary of the Treasury or a designee of the Secretary. (IV)The Secretary of Commerce or a designee of the Secretary.
 (ii)Requirements for designeesA designee under clause (i) shall be selected from among officers— (I)appointed by the President, by and with the advice and consent of the Senate;
 (II)whose duties relate to the programs of the Corporation; and (III)who is designated by and serving at the pleasure of the President.
 (C)Requirements for nongovernment membersA member of the Board described in subparagraph (A)(iii)— (i)may not be an officer or employee of the United States Government;
 (ii)shall have relevant experience, which may include experience relating to the private sector, the environment, labor organizations, or international development, to carry out the purpose of the Corporation;
 (iii)shall be appointed for a term of 3 years and may be reappointed for one additional term; (iv)shall serve until the member’s successor is appointed and confirmed;
 (v)shall be compensated at a rate equivalent to that of level IV of the Executive Schedule under section 5315 of title 5, United States Code, when engaged in the business of the Corporation; and
 (vi)may be paid per diem in lieu of subsistence at the applicable rate under the Federal Travel Regulation under subtitle F of title 41, Code of Federal Regulations, from time to time, while away from the home or usual place of business of the member.
 (3)ChairpersonThe Secretary of State, or the designee of the Secretary under paragraph (2)(B)(i)(I), shall serve as the Chairperson of the Board.
 (4)Vice chairpersonThe Administrator of the United States Agency for International Development, or the designee of the Administrator under paragraph (2)(B)(i)(II), shall serve as the Vice Chairperson of the Board.
 (5)QuorumFive members of the Board shall constitute a quorum for the transaction of business by the Board. (c)Public hearingsThe Board shall hold at least 2 public hearings each year in order to afford an opportunity for any person to present views with respect to whether—
 (1)the Corporation is carrying out its activities in accordance with this division; and (2)any support provided by the Corporation under title II in any country should be suspended, expanded, or extended.
						(d)Chief Executive Officer
 (1)AppointmentThere shall be in the Corporation a Chief Executive Officer, who shall be appointed by the President, by and with the advice and consent of the Senate, and who shall serve at the pleasure of the President.
 (2)Authorities and dutiesThe Chief Executive Officer shall be responsible for the management of the Corporation and shall exercise the powers and discharge the duties of the Corporation subject to the bylaws, rules, regulations, and procedures established by the Board.
 (3)Relationship to BoardThe Chief Executive Officer shall report to and be under the direct authority of the Board. (4)CompensationSection 5313 of title 5, United States Code, is amended by adding at the end the following:
							Chief Executive Officer, United States International Development Finance Corporation..
 (e)Deputy Chief Executive OfficerThere shall be in the Corporation a Deputy Chief Executive Officer, who shall be appointed by the President, by and with the advice and consent of the Senate, and who shall serve at the pleasure of the President.
					(f)Chief Risk Officer
 (1)AppointmentSubject to the approval of the Board, the Chief Executive Officer of the Corporation shall appoint a Chief Risk Officer, from among individuals with experience at a senior level in financial risk management, who—
 (A)shall report directly to the Board; and (B)shall be removable only by a majority vote of the Board.
 (2)DutiesThe Chief Risk Officer shall, in coordination with the audit committee of the Board established under section 1441, develop, implement, and manage a comprehensive process for identifying, assessing, monitoring, and limiting risks to the Corporation, including the overall portfolio diversification of the Corporation.
						(g)Chief Development Officer
 (1)AppointmentSubject to the approval of the Board, the Chief Executive Officer, with the concurrence of the Administrator of the United States Agency for International Development, shall appoint a Chief Development Officer, from among individuals with experience in development, who—
 (A)shall report directly to the Board; and (B)shall be removable only by a majority vote of the Board.
 (2)DutiesThe Chief Development Officer shall— (A)coordinate the Corporation’s development policies and implementation efforts with the United States Agency for International Development, the Millennium Challenge Corporation, and other relevant United States Government departments and agencies, including directly liaising with missions of the United States Agency for International Development, to ensure that departments, agencies, and missions have training, awareness, and access to the Corporation’s tools in relation to development policy and projects in countries;
 (B)under the guidance of the Chief Executive Officer, manage employees of the Corporation that are dedicated to structuring, monitoring, and evaluating transactions and projects co-designed with the United States Agency for International Development and other relevant United States Government departments and agencies;
 (C)authorize and coordinate transfers of funds or other resources to and from such agencies, departments, or missions upon the concurrence of those institutions in support of the Corporation’s projects or activities;
 (D)manage the responsibilities of the Corporation under paragraphs (1) and (4) of section 1442(b) and paragraphs (1)(A) and (3)(A) of section 1443(b);
 (E)coordinate and implement the activities of the Corporation under section 1445; and (F)be an ex officio member of the Development Advisory Council established under subsection (i) and participate in or send a representative to each meeting of the Council.
							(h)Officers and employees
 (1)In generalExcept as otherwise provided in this section, officers, employees, and agents shall be selected and appointed by the Corporation, and shall be vested with such powers and duties as the Corporation may determine.
						(2)Administratively determined employees
 (A)Appointment; compensation; removalOf officers and employees employed by the Corporation under paragraph (1), not more than 50 may be appointed, compensated, or removed without regard to title 5, United States Code.
 (B)ReinstatementUnder such regulations as the President may prescribe, officers and employees appointed to a position under subparagraph (A) may be entitled, upon removal from such position (unless the removal was for cause), to reinstatement to the position occupied at the time of appointment or to a position of comparable grade and salary.
 (C)Additional positionsPositions authorized by subparagraph (A) shall be in addition to those otherwise authorized by law, including positions authorized under section 5108 of title 5, United States Code.
 (D)Rates of pay for officers and employeesThe Corporation may set and adjust rates of basic pay for officers and employees appointed under subparagraph (A) without regard to the provisions of chapter 51 or subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, respectively.
							(3)Liability of employees
 (A)In generalAn individual who is a member of the Board or an officer or employee of the Corporation has no liability under this division with respect to any claim arising out of or resulting from any act or omission by the individual within the scope of the employment of the individual in connection with any transaction by the Corporation.
 (B)Rule of constructionSubparagraph (A) shall not be construed to limit personal liability of an individual for criminal acts or omissions, willful or malicious misconduct, acts or omissions for private gain, or any other acts or omissions outside the scope of the individual’s employment.
 (C)Conflicts of interestThe Corporation shall establish and publish procedures for avoiding conflicts of interest on the part of officers and employees of the Corporation and members of the Development Advisory Council established under subsection (i).
 (D)Savings provisionThis paragraph shall not be construed— (i)to affect—
 (I)any other immunities and protections that may be available to an individual described in subparagraph (A) under applicable law with respect to a transaction described in that subparagraph; or
 (II)any other right or remedy against the Corporation, against the United States under applicable law, or against any person other than an individual described in subparagraph (A) participating in such a transaction; or
 (ii)to limit or alter in any way the immunities that are available under applicable law for Federal officers and employees not described in this paragraph.
								(i)Development Advisory Council
 (1)In generalThere is established a Development Advisory Council (in this subsection referred to as the Council) to advise the Board on development objectives of the Corporation. (2)MembershipMembers of the Council shall be appointed by the Board, on the recommendation of the Chief Executive Officer and the Chief Development Officer, and shall be composed of not more than 9 members broadly representative of nongovernmental organizations, think tanks, advocacy organizations, foundations, and other institutions engaged in international development.
 (3)FunctionsThe Board shall call upon members of the Council, either collectively or individually, to advise the Board regarding the extent to which the Corporation is meeting its development mandate and any suggestions for improvements in with respect to meeting that mandate, including opportunities in countries and project development and implementation challenges and opportunities.
 (4)Federal Advisory Committee ActThe Council shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.). 1414.Inspector General of the Corporation (a)In generalSection 8G(a)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by inserting the United States International Development Finance Corporation, after the Smithsonian Institution,.
 (b)Oversight independenceSection 8G(a)(4) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in subparagraph (H), by striking ; and and inserting a semicolon;
 (2)in subparagraph (I), by striking the semicolon and inserting ; and; and (3)by adding at the end the following:
							
 (J)with respect to the United States International Development Finance Corporation, such term means the Board of Directors of the United States International Development Finance Corporation;.
						1415.Independent accountability mechanism
 (a)In generalThe Board shall establish a transparent and independent accountability mechanism. (b)FunctionsThe independent accountability mechanism established pursuant to subsection (a) shall—
 (1)annually evaluate and report to the Board and Congress regarding compliance with environmental, social, labor, human rights, and transparency standards, consistent with Corporation statutory mandates;
 (2)provide a forum for resolving concerns regarding the impacts of specific Corporation-supported projects with respect to such standards; and
 (3)provide advice regarding Corporation projects, policies, and practices. IIAuthorities 1421.Authorities relating to provision of support (a)In generalThe authorities in this title shall only be exercised to—
 (1)carry out of the policy of the United States in section 1411 and the purpose of the Corporation in section 1412;
 (2)mitigate risks to United States taxpayers by sharing risks with the private sector and qualifying sovereign entities through co-financing and structuring of tools; and
 (3)ensure that support provided under this title is additional to private sector resources by mobilizing private capital that would otherwise not be deployed without such support.
						(b)Lending and guaranties
 (1)In generalThe Corporation may make loans or guaranties upon such terms and conditions as the Corporation may determine.
 (2)DenominationLoans and guaranties issued under paragraph (1) may be denominated and repayable in United States dollars or foreign currencies. Foreign currency denominated loans and guaranties should only be provided if the Board determines there is a substantive policy rationale for such loans and guaranties.
 (3)Applicability of Federal Credit Reform Act of 1990Loans and guaranties issued under paragraph (1) shall be subject to the requirements of the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).
						(c)Equity investments
 (1)In generalThe Corporation may, as a minority investor, support projects with funds or use other mechanisms for the purpose of purchasing, and may make and fund commitments to purchase, invest in, make pledges in respect of, or otherwise acquire, equity or quasi-equity securities or shares or financial interests of any entity, including as a limited partner or other investor in investment funds, upon such terms and conditions as the Corporation may determine.
 (2)DenominationSupport provided under paragraph (1) may be denominated and repayable in United States dollars or foreign currency. Foreign currency denominated support provided by paragraph (1) should only be provided if the Board determines there is a substantive policy rationale for such support.
 (3)Guidelines and criteriaThe Corporation shall develop guidelines and criteria to require that the use of the authority provided by paragraph (1) with respect to a project has a clearly defined development and foreign policy purpose, taking into account the following objectives:
 (A)The support for the project would be more likely than not to substantially reduce or overcome the effect of an identified market failure in the country in which the project is carried out.
 (B)The project would not have proceeded or would have been substantially delayed without the support. (C)The support would meaningfully contribute to transforming local conditions to promote the development of markets.
 (D)The support can be shown to be aligned with commercial partner incentives. (E)The support can be shown to have significant developmental impact and will contribute to long-term commercial sustainability.
 (F)The support furthers the policy of the United States described in section 1411. (4)Limitations on equity investments (A)Per project limitThe aggregate amount of support provided under this subsection with respect to any project shall not exceed 30 percent of the aggregate amount of all equity investment made to the project at the time that the Corporation approves support of the project.
 (B)Total limitSupport provided pursuant to this subsection shall be limited to not more than 35 percent of the Corporation’s aggregate exposure on the date that such support is provided.
 (5)Sales and liquidation of positionThe Corporation shall seek to sell and liquidate any support for a project provided under this subsection as soon as commercially feasible, commensurate with other similar investors in the project and taking into consideration the national security interests of the United States.
 (6)TimetableThe Corporation shall create a project-specific timetable for support provided under paragraph (1). (d)Insurance and reinsuranceThe Corporation may issue insurance or reinsurance, upon such terms and conditions as the Corporation may determine, to private sector entities and qualifying sovereign entities assuring protection of their investments in whole or in part against any or all political risks such as currency inconvertibility and transfer restrictions, expropriation, war, terrorism, civil disturbance, breach of contract, or nonhonoring of financial obligations.
					(e)Promotion of and support for private investment opportunities
 (1)In generalIn order to carry out the purpose of the Corporation described in section 1412(b), the Corporation may initiate and support, through financial participation, incentive grant, or otherwise, and on such terms and conditions as the Corporation may determine, feasibility studies for the planning, development, and management of, and procurement for, potential bilateral and multilateral development projects eligible for support under this title, including training activities undertaken in connection with such projects, for the purpose of promoting investment in such projects and the identification, assessment, surveying, and promotion of private investment opportunities, utilizing wherever feasible and effective, the facilities of private investors.
 (2)Contributions to costsThe Corporation shall, to the maximum extent practicable, require any person receiving funds under the authorities of this subsection to—
 (A)share the costs of feasibility studies and other project planning services funded under this subsection; and
 (B)reimburse the Corporation those funds provided under this section, if the person succeeds in project implementation.
 (f)Special projects and programsThe Corporation may administer and manage special projects and programs in support of specific transactions undertaken by the Corporation, including programs of financial and advisory support that provide private technical, professional, or managerial assistance in the development of human resources, skills, technology, capital savings, or intermediate financial and investment institutions or cooperatives, and including the initiation of incentives, grants, or studies for energy, women’s economic empowerment, microenterprise households, or other small business activities.
					(g)Enterprise funds
 (1)In generalThe Corporation may, following consultation with the Secretary of State, the Administrator of the United States Agency for International Development, and the heads of other relevant departments or agencies, establish and operate enterprise funds in accordance with this subsection.
 (2)Private character of fundsNothing in this section shall be construed to make an enterprise fund an agency or establishment of the United States Government, or to make the officers, employees, or members of the Board of Directors of an enterprise fund officers or employees of the United States for purposes of title 5, United States Code.
 (3)Purposes for which support may be providedThe Corporation, subject to the approval of the Board, may designate private, nonprofit organizations as eligible to receive support under this title for the following purposes:
 (A)To promote development of economic freedom and private sectors, including small- and medium-sized enterprises and joint ventures with the United States and host country participants.
 (B)To facilitate access to credit to small- and medium-sized enterprises with sound business plans in countries where there is limited means of accessing credit on market terms.
 (C)To promote policies and practices conducive to economic freedom and private sector development. (D)To attract foreign direct investment capital to further promote private sector development and economic freedom.
 (E)To complement the work of the United States Agency for International Development and other donors to improve the overall business-enabling environment, financing the creation and expansion of the private business sector.
 (F)To make financially sustainable investments designed to generate measurable social benefits and build technical capacity in addition to financial returns.
							(4)Operation of funds
 (A)ExpendituresFunds made available to an enterprise fund shall be expended at the minimum rate necessary to make timely payments for projects and activities carried out under this subsection.
 (B)Administrative expensesNot more than 3 percent per annum of the funds made available to an enterprise fund may be obligated or expended for the administrative expenses of the enterprise fund.
 (5)Board of DirectorsEach enterprise fund established under this subsection should be governed by a Board of Directors comprised of private citizens of the United States or the host country, who—
 (A)shall be appointed by the President after consultation with the chairmen and ranking members of the appropriate congressional committees; and
 (B)have pursued careers in international business and have demonstrated expertise in international and emerging market investment activities.
 (6)Majority member requirementThe majority of the members of the Board of Directors shall be United States citizens who shall have relevant experience relating to the purposes described in paragraph (3).
 (7)ReportsNot later than one year after the date of the establishment of an enterprise fund under this subsection, and annually thereafter until the enterprise fund terminates in accordance with paragraph (10), the Board of Directors of the enterprise fund shall—
 (A)submit to the appropriate congressional committees a report— (i)detailing the administrative expenses of the enterprise fund during the year preceding the submission of the report;
 (ii)describing the operations, activities, engagement with civil society and relevant local private sector entities, development objectives and outcomes, financial condition, and accomplishments of the enterprise fund during that year;
 (iii)describing the results of any audit conducted under paragraph (8); and (iv)describing how audits conducted under paragraph (8) are informing the operations and activities of the enterprise fund; and
 (B)publish, on a publicly available internet website of the enterprise fund, each report required by subparagraph (A).
							(8)Oversight
							(A)Inspector General performance audits
 (i)In generalThe Inspector General of the Corporation shall conduct periodic audits of the activities of each enterprise fund established under this subsection.
 (ii)ConsiderationIn conducting an audit under clause (i), the Inspector General shall assess whether the activities of the enterprise fund—
 (I)support the purposes described in paragraph (3); (II)result in profitable private sector investing; and
 (III)generate measurable social benefits. (B)Recordkeeping requirementsThe Corporation shall ensure that each enterprise fund receiving support under this subsection—
 (i)keeps separate accounts with respect to such support; and (ii)maintains such records as may be reasonably necessary to facilitate effective audits under this paragraph.
 (9)Return of funds to TreasuryAny funds resulting from any liquidation, dissolution, or winding up of an enterprise fund, in whole or in part, shall be returned to the Treasury of the United States.
 (10)TerminationThe authority of an enterprise fund to provide support under this subsection shall terminate on the earlier of—
 (A)the date that is 10 years after the date of the first expenditure of amounts from the enterprise fund; or
 (B)the date on which the enterprise fund is liquidated. (h)Supervision of supportSupport provided under this title shall be subject to section 622(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2382(c)).
					(i)Small business development
 (1)In generalThe Corporation shall undertake, in cooperation with appropriate departments, agencies, and instrumentalities of the United States as well as private entities and others, to broaden the participation of United States small businesses and cooperatives and other small United States investors in the development of small private enterprise in less developed friendly countries or areas.
						(2)Outreach to minority-owned and women-owned businesses
 (A)In generalThe Corporation shall collect data on the involvement of minority- and women-owned businesses in projects supported by the Corporation, including—
 (i)the amount of insurance and financing provided by the Corporation to such businesses in connection with projects supported by the Corporation; and
 (ii)to the extent such information is available, the involvement of such businesses in procurement activities conducted or supported by the Corporation.
 (B)Inclusion in annual reportThe Corporation shall include, in its annual report submitted to Congress under section 1443, the aggregate data collected under this paragraph, in such form as to quantify the effectiveness of the Corporation's outreach activities to minority- and women-owned businesses.
							1422.Terms and conditions
 (a)In generalExcept as provided in subsection (b), support provided by the Corporation under this title shall be on such terms and conditions as the Corporation may prescribe.
 (b)RequirementsThe following requirements apply to support provided by the Corporation under this title: (1)The Corporation shall provide support using authorities under this title only if it is necessary—
 (A)to alleviate a credit market imperfection; or (B)to achieve specified development or foreign policy objectives of the United States Government by providing support in the most efficient way to meet those objectives on a case-by-case basis.
 (2)The final maturity of a loan made or guaranteed by the Corporation shall not exceed the lesser of— (A)25 years; or
 (B)debt servicing capabilities of the project to be financed by the loan (as determined by the Corporation).
 (3)The Corporation shall, with respect to providing any loan guaranty to a project, require the parties to the project to bear the risk of loss in an amount equal to at least 20 percent of the guaranteed support by the Corporation in the project.
 (4)The Corporation may not make or guarantee a loan unless the Corporation determines that the borrower or lender is responsible and that adequate provision is made for servicing the loan on reasonable terms and protecting the financial interest of the United States.
 (5)The interest rate for direct loans and interest supplements on guaranteed loans shall be set by reference to a benchmark interest rate (yield) on marketable Treasury securities or other widely recognized or appropriate benchmarks with a similar maturity to the loans being made or guaranteed, as determined in consultation with the Director of the Office of Management and Budget and the Secretary of the Treasury. The Corporation shall establish appropriate minimum interest rates for loans, guaranties, and other instruments as necessary.
 (6)The minimum interest rate for new loans as established by the Corporation shall be adjusted periodically to take account of changes in the interest rate of the benchmark financial instrument.
						(7)
 (A)The Corporation shall set fees or premiums for support provided under this title at levels that minimize the cost to the Government while supporting achievement of the objectives of support.
 (B)The Corporation shall review fees for loan guaranties periodically to ensure that the fees assessed on new loan guaranties are at a level sufficient to cover the Corporation’s most recent estimates of its costs.
 (8)Any loan guaranty provided by the Corporation shall be conclusive evidence that— (A)the guaranty has been properly obtained;
 (B)the loan qualified for the guaranty; and (C)but for fraud or material misrepresentation by the holder of the guaranty, the guaranty is presumed to be valid, legal, and enforceable.
 (9)The Corporation shall prescribe explicit standards for use in periodically assessing the credit risk of new and existing direct loans or guaranteed loans.
 (10)The Corporation may not make loans or loan guaranties except to the extent that budget authority to cover the costs of the loans or guaranties is provided in advance in an appropriations Act, as required by section 504 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c).
 (11)The Corporation shall rely upon specific standards to assess the developmental and strategic value of projects for which it provides support and should only provide the minimum level of support necessary in order to support such projects.
 (12)Any loan or loan guaranty made by the Corporation should be provided on a senior basis or pari passu with other senior debt unless there is a substantive policy rationale to provide such support otherwise.
						1423.Payment of losses
					(a)Payments for defaults on guaranteed loans
 (1)In generalIf the Corporation determines that the holder of a loan guaranteed by the Corporation suffers a loss as a result of a default by a borrower on the loan, the Corporation shall pay to the holder the percent of the loss, as specified in the guaranty contract, after the holder of the loan has made such further collection efforts and instituted such enforcement proceedings as the Corporation may require.
 (2)SubrogationUpon making a payment described in paragraph (1), the Corporation shall ensure the Corporation will be subrogated to all the rights of the recipient of the payment.
 (3)Recovery effortsThe Corporation shall pursue recovery from the borrower of the amount of any payment made under paragraph (1) with respect to the loan.
						(b)Limitation on payments
 (1)In generalExcept as provided by paragraph (2), compensation for insurance, reinsurance, or a guaranty issued under this title shall not exceed the dollar value of the tangible or intangible contributions or commitments made in the project, plus interest, earnings, or profits actually accrued on such contributions or commitments, to the extent provided by such insurance, reinsurance, or guaranty.
						(2)Exception
 (A)In generalThe Corporation may provide that— (i)appropriate adjustments in the insured dollar value be made to reflect the replacement cost of project assets; and
 (ii)compensation for a claim of loss under insurance of an equity investment under section 1421 may be computed on the basis of the net book value attributable to the equity investment on the date of loss.
								(3)Additional limitation
 (A)In generalNotwithstanding paragraph (2)(A)(ii) and except as provided in subparagraph (B), the Corporation shall limit the amount of direct insurance and reinsurance issued under section 1421 with respect to a project so as to require that the insured and its affiliates bear the risk of loss for at least 10 percent of the amount of the Corporation’s exposure to that insured and its affiliates in the project.
 (B)ExceptionThe limitation under subparagraph (A) shall not apply to direct insurance or reinsurance of loans provided by banks or other financial institutions to unrelated parties.
 (c)Actions by Attorney GeneralThe Attorney General shall take such action as may be appropriate to enforce any right accruing to the United States as a result of the issuance of any loan or guaranty under this title.
 (d)Rule of constructionNothing in this section shall be construed to preclude any forbearance for the benefit of a borrower that may be agreed upon by the parties to a loan guaranteed by the Corporation if budget authority for any resulting costs to the United States Government (as defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) is available.
					1424.Termination
 (a)In generalThe authorities provided under this title terminate on the date that is 7 years after the date of the enactment of this Act.
 (b)Termination of CorporationThe Corporation shall terminate on the date on which the portfolio of the Corporation is liquidated.
					IIIAdministrative and general provisions
				1431.Operations
 (a)Bilateral agreementsThe Corporation may provide support under title II in connection with projects in any country the government of which has entered into an agreement with the United States authorizing the Corporation to provide such support in that country.
					(b)Claims settlement
 (1)In generalClaims arising as a result of support provided under title II or under predecessor authority may be settled, and disputes arising as a result thereof may be arbitrated with the consent of the parties, on such terms and conditions as the Corporation may determine.
 (2)Settlements conclusivePayment made pursuant to any settlement pursuant to paragraph (1), or as a result of an arbitration award, shall be final and conclusive notwithstanding any other provision of law.
 (c)Presumption of complianceEach contract executed by such officer or officers as may be designated by the Board shall be conclusively presumed to be issued in compliance with the requirements of this division.
 (d)Electronic payments and documentsThe Corporation shall implement policies to accept electronic documents and electronic payments in all of its programs.
					1432.Corporate powers
 (a)In generalThe Corporation— (1)may adopt, alter, and use a seal, to include an identifiable symbol of the United States;
 (2)may make and perform such contracts, including no-cost contracts (as defined by the Corporation), grants, and other agreements notwithstanding division C of subtitle I of title 41, United States Code, with any person or government however designated and wherever situated, as may be necessary for carrying out the functions of the Corporation;
 (3)may lease, purchase, or otherwise acquire, improve, and use such real property wherever situated, as may be necessary for carrying out the functions of the Corporation, except that, if the real property is for the Corporation’s own occupancy, the lease, purchase, acquisition, improvement, or use of the real property shall be entered into or conducted in consultation with the Administrator of General Services;
 (4)may accept cash gifts or donations of services or of property (real, personal, or mixed), tangible or intangible, for the purpose of carrying out the functions of the Corporation;
 (5)may use the United States mails in the same manner and on the same conditions as the Executive departments (as defined in section 101 of title 5, United States Code);
 (6)may contract with individuals for personal services, who shall not be considered Federal employees for any provision of law administered by the Director of the Office of Personnel Management;
 (7)may hire or obtain passenger motor vehicles; (8)may sue and be sued in its corporate name;
 (9)may acquire, hold, or dispose of, upon such terms and conditions as the Corporation may determine, any property, real, personal, or mixed, tangible or intangible, or any interest in such property, except that, in the case of real property that is for the Corporation’s own occupancy, the acquisition, holding, or disposition of the real property shall be conducted in consultation with the Administrator of General Services;
 (10)may lease office space for the Corporation’s own use, with the obligation of amounts for such lease limited to the current fiscal year for which payments are due until the expiration of the current lease under predecessor authority, as of the day before the date of the enactment of this Act;
 (11)may indemnify directors, officers, employees, and agents of the Corporation for liabilities and expenses incurred in connection with their activities on behalf of the Corporation;
 (12)notwithstanding any other provision of law, may represent itself or contract for representation in any legal or arbitral proceeding;
 (13)may exercise any priority of the Government of the United States in collecting debts from bankrupt, insolvent, or decedents’ estates;
 (14)may collect, notwithstanding section 3711(g)(1) of title 31, United States Code, or compromise any obligations assigned to or held by the Corporation, including any legal or equitable rights accruing to the Corporation;
 (15)may make arrangements with foreign governments (including agencies, instrumentalities, or political subdivisions of such governments) or with multilateral organizations or institutions for sharing liabilities;
 (16)may sell direct investments of the Corporation to private investors upon such terms and conditions as the Corporation may determine; and
 (17)shall have such other powers as may be necessary and incident to carrying out the functions of the Corporation.
 (b)Treatment of propertyNotwithstanding any other provision of law relating to the acquisition, handling, or disposal of property by the United States, the Corporation shall have the right in its discretion to complete, recondition, reconstruct, renovate, repair, maintain, operate, or sell any property acquired by the Corporation pursuant to the provisions of this division, except that, in the case of real property that is for the Corporation’s own occupancy, the completion, reconditioning, reconstruction, renovation, repair, maintenance, operation, or sale of the real property shall be conducted in consultation with the Administrator of General Services.
 1433.Maximum contingent liabilityThe maximum contingent liability of the Corporation outstanding at any one time shall not exceed in the aggregate $60,000,000,000.
				1434.Corporate funds
 (a)Corporate Capital AccountThere is established in the Treasury of the United States a fund to be known as the Corporate Capital Account to carry out the purposes of the Corporation. (b)FundingThe Corporate Capital Account shall consist of—
 (1)fees charged and collected pursuant to subsection (c); (2)any amounts received pursuant to subsection (e);
 (3)investments and returns on such investments pursuant to subsection (g); (4)unexpended balances transferred to the Corporation pursuant to subsection (i);
 (5)payments received in connection with settlements of all insurance and reinsurance claims of the Corporation; and
 (6)all other collections transferred to or earned by the Corporation, excluding the cost, as defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a), of loans and loan guaranties.
 (c)Fee authorityFees may be charged and collected for providing services in amounts to be determined by the Corporation.
					(d)Uses
 (1)In generalSubject to Acts making appropriations, the Corporation is authorized to pay— (A)the cost, as defined in section 502 of the Federal Credit Reform Act of 1990, of loans and loan guaranties;
 (B)administrative expenses of the Corporation; (C)for the cost of providing support authorized by subsections (c), (e), (f), and (g) of section 1421;
 (D)project-specific transaction costs. (2)Income and revenueIn order to carry out the purposes of the Corporation, all collections transferred to or earned by the Corporation, excluding the cost, as defined in section 502 of the Federal Credit Reform Act of 1990, of loans and loan guaranties, shall be deposited into the Corporate Capital Account and shall be available to carry out its purpose, including without limitation—
 (A)payment of all insurance and reinsurance claims of the Corporation; (B)repayments to the Treasury of amounts borrowed under subsection (e); and
 (C)dividend payments to the Treasury under subsection (f). (e)Full faith and credit (1)In generalAll support provided pursuant to predecessor authorities or title II shall continue to constitute obligations of the United States, and the full faith and credit of the United States is hereby pledged for the full payment and performance of such obligations.
 (2)Authority to borrowThe Corporation is authorized to borrow from the Treasury such sums as may be necessary to fulfill such obligations of the United States and any such borrowing shall be at a rate determined by the Secretary of the Treasury, taking into consideration the current average market yields on outstanding marketable obligations of the United States of comparable maturities, for a period jointly determined by the Corporation and the Secretary, and subject to such terms and conditions as the Secretary may require.
 (f)DividendsThe Board, in consultation with the Director of the Office of Management and Budget, shall annually assess a dividend payment to the Treasury if the Corporation’s insurance portfolio is more than 100 percent reserved.
					(g)Investment authority
 (1)In generalThe Corporation may request the Secretary of the Treasury to invest such portion of the Corporate Capital Account as is not, in the Corporation’s judgment, required to meet the current needs of the Corporate Capital Account.
 (2)Form of investmentsSuch investments shall be made by the Secretary of the Treasury in public debt obligations, with maturities suitable to the needs of the Corporate Capital Account, as determined by the Corporation, and bearing interest at rates determined by the Secretary, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturities.
 (h)CollectionsInterest earnings made pursuant to subsection (g), earnings collected related to equity investments, and amounts, excluding fees related to insurance or reinsurance, collected pursuant to subsection (c), shall not be collected for any fiscal year except to the extent provided in advance in appropriations Acts.
 (i)Transfer from predecessor agencies and programsBy the end of the transition period described in title VI, the unexpended balances, assets, and responsibilities of any agency specified in the plan required by section 1462 shall be transferred to the Corporation.
 (j)Transfer of fundsIn order to carry out this division, funds authorized to be appropriated to carry out the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) may be transferred to the Corporation and funds authorized to be appropriated to the Corporation may be transferred to the Department of State and the United States Agency for International Development.
 (k)DefinitionIn this section, the term project-specific transaction costs— (1)means those costs incurred by the Corporation for travel, legal expenses, and direct and indirect costs incurred in claims settlements associated with the provision of support under title II and shall not be considered administrative expenses for the purposes of this section; and
 (2)does not include information technology (as such term is defined in section 11101 of title 40, United States Code).
 1435.Coordination with other development agenciesIt is the sense of Congress that the Corporation should use relevant data of the Department of State, the Millennium Challenge Corporation, the United States Agency for International Development, and other departments and agencies that have development functions to better inform the decisions of the Corporation with respect to providing support under title II.
				IVMonitoring, evaluation, and reporting
				1441.Establishment of risk and audit committees
 (a)In generalTo assist the Board to fulfill its duties and responsibilities under section 1421(a), the Corporation shall establish a risk committee and an audit committee.
 (b)Duties and responsibilities of risk committeeSubject to the direction of the Board, the risk committee established under subsection (a) shall have oversight responsibility of—
 (1)formulating risk management policies of the operations of the Corporation; (2)reviewing and providing guidance on operation of the Corporation’s global risk management framework;
 (3)developing policies for enterprise risk management, monitoring, and management of strategic, reputational, regulatory, operational, developmental, environmental, social, and financial risks;
 (4)developing the risk profile of the Corporation, including a risk management and compliance framework and governance structure to support such framework; and
 (5)developing policies and procedures for assessing, prior to providing, and for any period during which the Corporation provides, support to any foreign entities, whether such entities have in place sufficient enhanced due diligence policies and practices to prevent money laundering and corruption to ensure the Corporation does not provide support to persons that are—
 (A)knowingly engaging in acts of corruption; (B)knowingly providing material or financial support for terrorism, drug trafficking, or human trafficking; or
 (C)responsible for ordering or otherwise directing serious or gross violations of human rights. (c)Duties and responsibilities of audit committeeSubject to the direction of the Board, the audit committee established under subsection (a) shall have the oversight responsibility of—
 (1)the integrity of the Corporation’s financial reporting and systems of internal controls regarding finance and accounting;
 (2)the integrity of the Corporation’s financial statements; (3)the performance of the Corporation’s internal audit function; and
 (4)compliance with legal and regulatory requirements related to the finances of the Corporation. 1442.Performance measures, evaluation, and learning (a)In generalThe Corporation shall develop a performance measurement system to evaluate and monitor projects supported by the Corporation under title II and to guide future projects of the Corporation.
 (b)ConsiderationsIn developing the performance measurement system required by subsection (a), the Corporation shall— (1)develop a successor for the development impact measurement system of the Overseas Private Investment Corporation (as such system was in effect on the day before the date of the enactment of this Act);
 (2)develop a mechanism for ensuring that support provided by the Corporation under title II is in addition to private investment;
 (3)develop standards for, and a method for ensuring, appropriate financial performance of the Corporation's portfolio; and
 (4)develop standards for, and a method for ensuring, appropriate development performance of the Corporation’s portfolio, including—
 (A)measurement of the projected and ex post development impact of a project; and (B)the information necessary to comply with section 1443.
 (c)Public availability of certain informationThe Corporation shall make available to the public on a regular basis information about support provided by the Corporation under title II and performance metrics about such support on a country-by-country basis.
 (d)ConsultationIn developing the performance measurement system required by subsection (a), the Corporation shall consult with the Development Advisory Council established under section 1413(i) and other stakeholders and interested parties engaged in sustainable economic growth and development.
					1443.Annual report
 (a)In generalAfter the end of each fiscal year, the Corporation shall submit to the appropriate congressional committees a complete and detailed report of its operations during that fiscal year, including an assessment of—
 (1)the economic and social development impact, including with respect to matters described in subsections (d), (e), and (f) of section 1451, of projects supported by the Corporation under title II;
 (2)the extent to which the operations of the Corporation complement or are compatible with the development assistance programs of the United States and qualifying sovereign entities;
 (3)the Corporation’s institutional linkages with other relevant United States Government department and agencies, including efforts to strengthen such linkages; and
 (4)the compliance of projects supported by the Corporation under title II with human rights, environmental, labor, and social policies, or other such related policies that govern the Corporation’s support for projects, promulgated or otherwise administered by the Corporation.
 (b)ElementsEach annual report required by subsection (a) shall include analyses of the effects of projects supported by the Corporation under title II, including—
 (1)reviews and analyses of— (A)the desired development outcomes for projects and whether or not the Corporation is meeting the associated metrics, goals, and development objectives, including, to the extent practicable, in the years after conclusion of projects; and
 (B)the effect of the Corporation’s support on access to capital and ways in which the Corporation is addressing identifiable market gaps or inefficiencies and what impact, if any, such support has on access to credit for a specific project, country, or sector;
 (2)an explanation of any partnership arrangement or cooperation with a qualifying sovereign entity in support of each project;
 (3)projections of— (A)development outcomes, and whether or not support for projects are meeting the associated performance measures, both during the start-up phase and over the duration of the support, and to the extent practicable, measures of such development outcomes should be on a gender-disaggregated basis, such as changes in employment, access to financial services, enterprise development and growth, and composition of executive boards and senior leadership of enterprises receiving support under title II; and
 (B)the value of private sector assets brought to bear relative to the amount of support provided by the Corporation and the value of any other public sector support; and
 (4)an assessment of the extent to which lessons learned from the monitoring and evaluation activities of the Corporation, and from annual reports from previous years compiled by the Corporation, have been applied to projects.
 1444.Publicly available project informationThe Corporation shall— (1)maintain a user-friendly, publicly available, machine-readable database with detailed project-level information, as appropriate and to the extent practicable, including a description of the support provided by the Corporation under title II, including, to the extent feasible, the information included in the report to Congress under section 1443 and project-level performance metrics; and
 (2)include a clear link to information about each project supported by the Corporation under title II on the internet website of the Department of State, ForeignAssistance.gov, or a successor website or other online publication.
					1445.Engagement with investors
 (a)In generalThe Corporation, acting through the Chief Development Officer, shall, in cooperation with the Administrator of the United States Agency for International Development—
 (1)develop a strategic relationship with private sector entities focused at the nexus of business opportunities and development priorities;
 (2)engage such entities and reduce business risks primarily through direct transaction support and facilitating investment partnerships;
 (3)develop and support tools, approaches, and intermediaries that can mobilize private finance at scale in the developing world;
 (4)pursue highly developmental projects of all sizes, especially those that are small but designed for work in the most underdeveloped areas, including countries with chronic suffering as a result of extreme poverty, fragile institutions, or a history of violence; and
 (5)pursue projects consistent with the policy of the United States described in section 1411 and the Joint Strategic Plan and the Mission Country Development Cooperation Strategies of the United States Agency for International Development.
 (b)AssistanceTo achieve the goals described in subsection (a), the Corporation shall— (1)develop risk mitigation tools;
 (2)provide transaction structuring support for blended finance models; (3)support intermediaries linking capital supply and demand;
 (4)coordinate with other Federal agencies to support or accelerate transactions; (5)convene financial, donor, civil society, and public sector partners around opportunities for private finance within development priorities;
 (6)offer strategic planning and programming assistance to catalyze investment into priority sectors; (7)provide transaction structuring support;
 (8)deliver training and knowledge management tools for engaging private investors; (9)partner with private sector entities that provide access to capital and expertise; and
 (10)identify and screen new investment partners. (c)Technical assistanceThe Corporation shall coordinate with the United States Agency for International Development and other agencies and departments, as necessary, on projects and programs supported by the Corporation that include technical assistance.
					1446.Notifications to be provided by the Corporation
 (a)In generalNot later than 15 days prior to the Corporation making a financial commitment associated with the provision of support under title II in an amount in excess of $10,000,000, the Chief Executive Officer of the Corporation shall submit to the appropriate congressional committees a report in writing that contains the information required by subsection (b).
 (b)Information requiredThe information required by this subsection includes— (1)the amount of each such financial commitment;
 (2)an identification of the recipient or beneficiary; and (3)a description of the project, activity, or asset and the development goal or purpose to be achieved by providing support by the Corporation.
 (c)Bilateral agreementsThe Chief Executive Officer of the Corporation shall notify the appropriate congressional committees not later than 30 days after entering into a new bilateral agreement described in section 1431(a).
					VConditions, restrictions, and prohibitions
				1451.Limitations and preferences
 (a)Limitation on support for single entityNo entity receiving support from the Corporation under title II may receive more than an amount equal to 5 percent of the Corporation’s maximum contingent liability authorized under section 1433.
					(b)Preference for support for projects sponsored by United States persons
 (1)In generalThe Corporation should give preferential consideration to projects sponsored by or involving private sector entities that are United States persons.
 (2)United states person definedIn this subsection, the term United States person means— (A)a United States citizen; or
 (B)an entity owned or controlled by an individual or individuals described in subparagraph (A). (c)Preference for support in countries in compliance with international trade obligations (1)Consultations with United States Trade RepresentativeNot less frequently than annually, the Corporation shall consult with the United States Trade Representative with respect to the status of countries eligible to receive support from the Corporation under title II and the compliance of those countries with their international trade obligations.
 (2)Preferential considerationThe Corporation shall give preferential consideration to providing support under title II for projects in countries in compliance with or making substantial progress coming into compliance with their international trade obligations.
						(d)Worker rights
 (1)In generalThe Corporation shall only support projects under title II in countries that are taking steps to adopt and implement laws that extend internationally recognized worker rights (as defined in section 507 of the Trade Act of 1974 (19 U.S.C. 2467)) to workers in that country, including any designated zone in that country.
 (2)Required contract languageThe Corporation shall also include the following language, in substantially the following form, in all contracts which the Corporation enters into with persons receiving support under title II: The person receiving support agrees not to take actions to prevent employees of the foreign enterprise from lawfully exercising their right of association and their right to organize and bargain collectively. The person further agrees to observe applicable laws relating to a minimum age for employment of children, acceptable conditions of work with respect to minimum wages, hours of work, and occupational health and safety, and not to use forced labor or the worst forms of child labor (as defined in section 507 of the Trade Act of 1974 (19 U.S.C. 2467)). The person is not responsible under this paragraph for the actions of a foreign government..
 (e)Impact notificationThe Board shall not vote in favor of any project proposed to be supported by the Corporation under title II that is likely to have significant adverse environmental or social impacts that are sensitive, diverse, or unprecedented, unless—
 (1)at least 60 days before the date of the vote, an environmental and social impact assessment or initial environmental and social audit, analyzing the environmental and social impacts of the proposed project and of alternatives to the proposed project, including mitigation measures, is completed;
 (2)such assessment or audit has been made available to the public of the United States, locally affected groups in the country in which the project will be carried out, and nongovernmental organizations in that country; and
 (3)the Corporation, applying best practices with respect to environmental and social safeguards, includes in any contract relating to the project provisions to ensure the mitigation of any such adverse environmental or social impacts.
 (f)Women’s economic empowermentIn utilizing its authorities under title II, the Corporation shall consider the impacts of its support on women’s economic opportunities and outcomes and shall prioritize the reduction of gender gaps and maximize development impact by working to improve women’s economic opportunities.
					(g)Preference for provision of support in countries embracing private enterprise
 (1)In generalThe Corporation should give preferential consideration to projects for which support under title II may be provided in countries the governments of which have demonstrated consistent support for economic policies that promote the development of private enterprise, both domestic and foreign, and maintaining the conditions that enable private enterprise to make a full contribution to the development of such countries, including—
 (A)market-based economic policies; (B)protection of private property rights;
 (C)respect for the rule of law; and (D)systems to combat corruption and bribery.
 (2)Sources of informationThe Corporation should rely on both third-party indicators and United States Government information, such as the Department of State’s Investment Climate Statements, the Department of Commerce’s Country Commercial Guides, or the Millennium Challenge Corporation’s Constraints Analysis, to assess whether countries meet the conditions described in paragraph (1).
 (h)Consideration of foreign boycott participationIn providing support for projects under title II, the Corporation shall consider, using information readily available, whether the project is sponsored by or substantially affiliated with any person taking or knowingly agreeing to take actions, or having taken or knowingly agreed to take actions within the past 3 years, which demonstrate or otherwise evidence intent to comply with, further, or support any boycott described in section 1773(a) of the Export Control Reform Act of 2018 (subtitle B of title XVII of Public Law 115–232).
 (i)Ensuring opportunities for small businesses in foreign developmentThe Corporation shall, using broad criteria, make, to the maximum extent possible consistent with this division, efforts—
 (1)to give preferential consideration in providing support under title II to projects sponsored by or involving small businesses; and
 (2)to ensure that the proportion of projects sponsored by or involving United States small businesses, including women-, minority-, and veteran-owned small businesses, is not less than 50 percent of all projects for which the Corporation provides support and that involve United States persons.
						1452.Additionality and avoidance of market distortion
 (a)In generalBefore the Corporation provides support for a project under title II, the Corporation shall ensure that private sector entities are afforded an opportunity to support the project.
 (b)Safeguards, policies, and guidelinesThe Corporation shall develop appropriate safeguards, policies, and guidelines to ensure that support provided by the Corporation under title II—
 (1)supplements and encourages, but does not compete with, private sector support; (2)operates according to internationally recognized best practices and standards with respect to ensuring the avoidance of market distorting government subsidies and the crowding out of private sector lending; and
 (3)does not have a significant adverse impact on United States employment. 1453.Prohibition on support in countries that support terrorism or violate human rights and with sanctioned persons (a)In generalThe Corporation is prohibited from providing support under title II for a government, or an entity owned or controlled by a government, if the Secretary of State has determined that the government—
 (1)has repeatedly provided support for acts of international terrorism for purposes of— (A)section 1754(c)(1)(A)(i) of the Export Control Reform Act of 2018 (subtitle B of title XVII of Public Law 115–232);
 (B)section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)); (C)section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)); or
 (D)any other relevant provision of law; or (2)has engaged in a consistent pattern of gross violations of internationally recognized human rights for purposes of section 116(a) or 502B(a)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(a) and 2304(a)(2)) or any other relevant provision of law.
 (b)Prohibition on support of sanctioned personsThe Corporation is prohibited from all dealings related to any project under title II prohibited under United States sanctions laws or regulations, including dealings with persons on the list of specially designated persons and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury, except to the extent otherwise authorized by the Secretary of the Treasury or the Secretary of State.
 (c)Prohibition on support of activities subject to sanctionsThe Corporation shall require any person receiving support under title II to certify that the person, and any entity owned or controlled by the person, is in compliance with all United States sanctions laws and regulations.
 1454.Applicability of certain provisions of lawSubsections (g), (l), (m), and (n) of section 237 of the Foreign Assistance Act of 1961 (22 U.S.C. 2197) shall apply with respect to the Corporation to the same extent and in the same manner as such subsections applied with respect to the Overseas Private Investment Corporation on the day before the date of the enactment of this Act.
				VITransitional provisions
 1461.DefinitionsIn this title: (1)AgencyThe term agency includes any entity, organizational unit, program, or function.
 (2)Transition periodThe term transition period means the period— (A)beginning on the date of the enactment of this Act; and
 (B)ending on the effective date of the reorganization plan required by section 1462(e). 1462.Reorganization plan (a)Submission of plan (1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a reorganization plan regarding the following:
 (A)The transfer of agencies, personnel, assets, and obligations to the Corporation pursuant to this title.
 (B)Any consolidation, reorganization, or streamlining of agencies transferred to the Corporation pursuant to this title.
 (C)Any efficiencies or cost savings achieved or additional costs incurred as a result of the transfer of agencies, personnel, assets, and obligations to the Corporation pursuant to this title, including reductions in unnecessary or duplicative operations, assets, and personnel.
 (2)ConsultationNot later than 15 days before the date on which the plan is transmitted pursuant to this subsection, the President shall consult with the appropriate congressional committees on such plan.
 (b)Plan elementsThe plan transmitted under subsection (a) shall contain, consistent with this division, such elements as the President deems appropriate, including the following:
 (1)Identification of any functions of agencies transferred to the Corporation pursuant to this title that will not be transferred to the Corporation under the plan.
 (2)Specification of the steps to be taken to organize the Corporation, including the delegation or assignment of functions transferred to the Corporation.
 (3)Specification of the funds available to each agency that will be transferred to the Corporation as a result of transfers under the plan.
 (4)Specification of the proposed allocations within the Corporation of unexpended funds transferred in connection with transfers under the plan.
 (5)Specification of any proposed disposition of property, facilities, contracts, records, and other assets and obligations of agencies transferred under the plan.
 (6)Specification of the number of authorized positions and personnel employed before the end of the transition period that will be transferred to the Corporation, including plans to mitigate the impact of such transfers on the United States Agency for International Development.
						(c)Report on coordination
 (1)In generalThe transfer of functions authorized by this section may occur only after the President and Chief Executive Officer of the Overseas Private Investment Corporation and the Administrator of the United States Agency for International Development jointly submit to the Committee on Foreign Affairs and Committee on Appropriations of the House of Representatives and Committee on Foreign Relations and Committee on Appropriations of the Senate a report in writing that contains the information required by paragraph (2).
 (2)Information requiredThe information required by this paragraph includes a description in detail of the procedures to be followed after the transfer of functions authorized by this section have occurred to coordinate between the Corporation and the United States Agency for International Development in carrying out the functions so transferred.
 (d)Modification of planThe President shall consult with the appropriate congressional committees before making any material modification or revision to the plan before the plan becomes effective in accordance with subsection (e).
					(e)Effective date
 (1)In generalThe reorganization plan described in this section, including any modifications or revisions of the plan under subsection (c), shall become effective for an agency on the date specified in the plan (or the plan as modified pursuant to subsection (d)), except that such date may not be earlier than 90 days after the date the President has transmitted the reorganization plan to the appropriate congressional committees pursuant to subsection (a).
 (2)Statutory constructionNothing in this subsection may be construed to require the transfer of functions, personnel, records, balances of appropriations, or other assets of an agency on a single date.
						1463.Transfer of functions
 (a)In generalEffective at the end of the transition period, there shall be transferred to the Corporation the functions, personnel, assets, and liabilities of—
 (1)the Overseas Private Investment Corporation, as in existence on the day before the date of the enactment of this Act; and
 (2)the following elements of the United States Agency for International Development: (A)The Development Credit Authority.
 (B)The existing Legacy Credit portfolio under the Urban Environment Program and any other direct loan programs and non-Development Credit Authority guaranty programs authorized by the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or other predecessor Acts, as in existence on the date of the enactment of this Act, other than any sovereign loan guaranties.
 (b)Additional transfer authorityEffective at the end of the transition period, there is authorized to be transferred to the Corporation, with the concurrence of the Administrator of the United States Agency for International Development, the functions, personnel, assets, and liabilities of the following elements of the United States Agency for International Development:
 (1)The Office of Private Capital and Microenterprise. (2)The enterprise funds.
						(c)Sovereign loan guaranty transfer
 (1)In generalEffective at the end of the transition period, there is authorized to be transferred to the Corporation or any other appropriate department or agency of the United States Government the loan accounts and the legal rights and responsibilities for the sovereign loan guaranty portfolio held by the United States Agency for International Development as in existence on the day before the date of the enactment of this Act.
 (2)Inclusion in reorganization planThe President shall include in the reorganization plan submitted under section 1462 a description of the transfer authorized under paragraph (1).
 (d)Bilateral agreementsAny bilateral agreement of the United States in effect on the date of the enactment of this Act that serves as the basis for programs of the Overseas Private Investment Corporation and the Development Credit Authority shall be considered as satisfying the requirements of section 1431(a).
 (e)TransitionDuring the transition period, the agencies specified in subsection (a) shall— (1)continue to administer the assets and obligations of those agencies; and
 (2)carry out such programs and activities authorized under this division as may be determined by the President.
 1464.Termination of Overseas Private Investment Corporation and other superceded authoritiesEffective at the end of the transition period— (1)the Overseas Private Investment Corporation is terminated; and
 (2)title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.) (other than subsections (g), (l), (m), and (n) of section 237 of that Act) is repealed.
					1465.Transitional authorities
 (a)Provision of assistance by officialsUntil the transfer of an agency to the Corporation under section 1463, any official having authority over, or functions relating to, the agency on the day before the date of the enactment of this Act shall provide to the Corporation such assistance, including the use of personnel and assets, as the Corporation may request in preparing for the transfer and integration of the agency into the Corporation.
 (b)Services and personnelDuring the transition period, upon the request of the Corporation, the head of any executive agency may, on a reimbursable or non-reimbursable basis, provide services or detail personnel to assist with the transition.
					(c)Acting officials
 (1)In generalDuring the transition period, pending the advice and consent of the Senate to the appointment of an officer required by this division to be appointed by and with such advice and consent, the President may designate any officer whose appointment was required to be made by and with such advice and consent and who was such an officer before the end of the transition period (and who continues in office) or immediately before such designation, to act in such office until the same is filled as provided in this division. While so acting, such officers shall receive compensation at the higher of—
 (A)the rates provided by this division for the respective offices in which they act; or (B)the rates provided for the offices held at the time of designation.
 (2)Rule of constructionNothing in this division shall be construed to require the advice and consent of the Senate to the appointment by the President to a position in the Corporation of any officer whose agency is transferred to the Corporation pursuant to this title and whose duties following such transfer are germane to those performed before such transfer.
 (d)Transfer of personnel, assets, obligations, and functionsUpon the transfer of an agency to the Corporation under section 1463— (1)the personnel, assets, and obligations held by or available in connection with the agency shall be transferred to the Corporation for appropriate allocation, subject to the approval of the Director of the Office of Management and Budget and in accordance with section 1531(a)(2) of title 31, United States Code; and
 (2)the Corporation shall have all functions— (A)relating to the agency that any other official could by law exercise in relation to the agency immediately before such transfer; and
 (B)vested in the Corporation by this division or other law. 1466.Savings provisions (a)Completed administrative actions (1)In generalCompleted administrative actions of an agency shall not be affected by the enactment of this Act or the transfer of such agency to the Corporation under section 1463, but shall continue in effect according to their terms until amended, modified, superseded, terminated, set aside, or revoked in accordance with law by an officer of the United States or a court of competent jurisdiction, or by operation of law.
 (2)Completed administrative action definedIn this subsection, the term completed administrative action includes orders, determinations, rules, regulations, personnel actions, permits, agreements, grants, contracts, certificates, policies, licenses, registrations, and privileges.
						(b)Pending proceedings
 (1)In generalPending proceedings in an agency, including notices of proposed rulemaking, and applications for licenses, permits, certificates, grants, and financial assistance, shall continue notwithstanding the enactment of this Act or the transfer of the agency to the Corporation, unless discontinued or modified under the same terms and conditions and to the same extent that such discontinuance could have occurred if such enactment or transfer had not occurred.
 (2)OrdersOrders issued in proceedings described in paragraph (1), and appeals therefrom, and payments made pursuant to such orders, shall issue in the same manner and on the same terms as if this division had not been enacted or the agency had not been transferred, and any such orders shall continue in effect until amended, modified, superseded, terminated, set aside, or revoked by an officer of the United States or a court of competent jurisdiction, or by operation of law.
 (c)Pending civil actionsPending civil actions shall continue notwithstanding the enactment of this Act or the transfer of an agency to the Corporation, and in such civil actions, proceedings shall be had, appeals taken, and judgments rendered and enforced in the same manner and with the same effect as if such enactment or transfer had not occurred.
 (d)ReferencesReferences relating to an agency that is transferred to the Corporation under section 1463 in statutes, Executive orders, rules, regulations, directives, or delegations of authority that precede such transfer or the date of the enactment of this Act shall be deemed to refer, as appropriate, to the Corporation, to its officers, employees, or agents, or to its corresponding organizational units or functions. Statutory reporting requirements that applied in relation to such an agency immediately before the effective date of this division shall continue to apply following such transfer if they refer to the agency by name.
					(e)Employment provisions
 (1)RegulationsThe Corporation may, in regulations prescribed jointly with the Director of the Office of Personnel Management, adopt the rules, procedures, terms, and conditions, established by statute, rule, or regulation before the date of the enactment of this Act, relating to employment in any agency transferred to the Corporation under section 1463.
 (2)Effect of transfer on conditions of employmentExcept as otherwise provided in this division, or under authority granted by this division, the transfer pursuant to this title of personnel shall not alter the terms and conditions of employment, including compensation, of any employee so transferred.
 (f)Statutory reporting requirementsAny statutory reporting requirement that applied to an agency transferred to the Corporation under this title immediately before the date of the enactment of this Act shall continue to apply following that transfer if the statutory requirement refers to the agency by name.
 1467.Other terminationsExcept as otherwise provided in this division, whenever all the functions vested by law in any agency have been transferred pursuant to this title, each position and office the incumbent of which was authorized to receive compensation at the rates prescribed for an office or position at level II, III, IV, or V of the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code, shall terminate.
 1468.Incidental transfersThe Director of the Office of Management and Budget, in consultation with the Corporation, is authorized and directed to make such additional incidental dispositions of personnel, assets, and liabilities held, used, arising from, available, or to be made available, in connection with the functions transferred by this title, as the Director may determine necessary to accomplish the purposes of this division.
 1469.ReferenceWith respect to any function transferred under this title (including under a reorganization plan under section 1462) and exercised on or after the date of the enactment of this Act, reference in any other Federal law to any department, commission, or agency or any officer or office the functions of which are so transferred shall be deemed to refer to the Corporation or official or component of the Corporation to which that function is so transferred.
				1470.Conforming amendments
 (a)Exempt programsSection 255(g) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)) is amended by striking Overseas Private Investment Corporation, Noncredit Account (71–4184–0–3–151). and inserting United States International Development Finance Corporation..
 (b)Executive scheduleTitle 5, United States Code, is amended— (1)in section 5314, by striking President, Overseas Private Investment Corporation.;
 (2)in section 5315, by striking Executive Vice President, Overseas Private Investment Corporation.; and (3)in section 5316, by striking Vice Presidents, Overseas Private Investment Corporation (3)..
 (c)Office of International Trade of the Small Business AdministrationSection 22 of the Small Business Act (15 U.S.C. 649) is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking the President of the Overseas Private Investment Corporation, Director and inserting the Board of Directors of the United States International Development Finance Corporation, the Director; and
 (2)by striking Overseas Private Investment Corporation each place it appears and inserting United States International Development Finance Corporation. (d)United States and foreign commercial serviceSection 2301 of the Export Enhancement Act of 1988 (15 U.S.C. 4721) is amended by striking Overseas Private Investment Corporation each place it appears and inserting United States International Development Finance Corporation.
 (e)Trade promotion coordinating committeeSection 2312(d)(1)(K) of the Export Enhancement Act of 1988 (15 U.S.C. 4727(d)(1)(K)) is amended by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation.
 (f)Interagency trade data advisory committeeSection 5402(b) of the Omnibus Trade and Competitiveness Act of 1988 (15 U.S.C. 4902(b)) is amended by striking the President of the Overseas Private Investment Corporation and inserting the Chief Executive Officer of the United States International Development Finance Corporation.
 (g)Misuse of names of Federal agenciesSection 709 of title 18, United States Code, is amended by striking Overseas Private Investment, Overseas Private Investment Corporation, or OPIC, and inserting United States International Development Finance Corporation or DFC. (h)Engagement on currency exchange rate and economic policiesSection 701(c)(1)(A) of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4421(c)(1)(A)) is amended by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation.
 (i)Internships with institute for international public policySection 625 of the Higher Education Act of 1965 (20 U.S.C. 1131c(a)) is amended by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation. (j)Foreign Assistance Act of 1961The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended—
 (1)in section 116— (A)in subsection (a), by inserting , and no support may be provided under title II of the Better Utilization of Investments Leading to Development Act of 2018, after this part;
 (B)in the first subsection (b)— (i)by inserting or title II of the Better Utilization of Investments Leading to Development Act of 2018 after this part;
 (ii)by inserting or the Chief Executive Officer of the United States International Development Finance Corporation, as applicable, after this Act;
 (iii)by inserting or support after the assistance; and (iv)by inserting or support after such assistance each place it appears;
 (C)in the second subsection (b), by inserting under this part, and no support may be provided under title II of the Better Utilization of Investments Leading to Development Act of 2018, after provided; and (D)in subsection (c), by striking under this part, the Administrator and inserting under this part, or support provided under title II of the Better Utilization of Investments Leading to Development Act of 2018, the Administrator, or the Chief Executive Officer of the United States International Development Finance Corporation, as applicable,;
 (2)in section 449B(b)(2) (22 U.S.C. 2296b(b)(2)), by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation; and (3)in section 481(e)(4)(A) (22 U.S.C. 2291(e)(4)(A)), in the matter preceding clause (i), by striking (including programs under title IV of chapter 2, relating to the Overseas Private Investment Corporation) and inserting (and any support under title II of the Better Utilization of Investments Leading to Development Act of 2018, relating to the United States International Development Finance Corporation).
 (k)Electrify Africa Act of 2015Sections 5 and 7 of the Electrify Africa Act of 2015 (Public Law 114–121; 22 U.S.C. 2293 note) are amended by striking Overseas Private Investment Corporation each place it appears and inserting United States International Development Finance Corporation.
 (l)Foreign Aid Transparency and Accountability Act of 2016Section 2(3) of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191; 22 U.S.C. 2394c note) is amended—
 (1)in subparagraph (A), by striking except for and all that follows through chapter 3 and insert except for chapter 3; (2)in subparagraph (C), by striking and at the end;
 (3)in subparagraph (D), by striking the period at the end and inserting ; and; and (4)by adding at the end the following:
							
 (E)the Better Utilization of Investments Leading to Development Act of 2018.. (m)Support for East European Democracy (SEED) programThe Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.) is amended—
 (1)in section 2(c) (22 U.S.C. 5401(c)), by striking paragraph (12) and inserting the following:  (12)United States International Development Finance CorporationPrograms of the United States International Development Finance Corporation.; and
 (2)in section 201 (22 U.S.C. 5421), by striking subsection (e) and inserting the following:  (e)Grants to enterprise fundsFunds appropriated to the President pursuant to subsection (b) shall be granted to the Enterprise Funds to carry out the purposes specified in subsection (a) and for the administrative expenses of each Enterprise Fund—
 (1)except as provided in paragraph (2), by the United States Agency for International Development; or (2)if the Enterprise Funds are transferred to the United States International Development Finance Corporation pursuant to section 1463(b) of the Better Utilization of Investments Leading to Development Act of 2018, by the Corporation..
 (n)Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996Section 202(b)(2)(B)(iv) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6062(b)(2)(B)(iv)) is amended by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation.
 (o)International Religious Freedom Act of 1998Section 405(a)(10) of the International Religious Freedom Act of 1998 (22 U.S.C. 6445(a)(10)) is amended by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation.
 (p)Trafficking Victims Protection Act of 2000Section 103(8)(A) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(8)(A)) is amended in clause (viii) to read as follows:
						
 (viii)any support under title II of the Better Utilization of Investments Leading to Development Act of 2018 relating to the United States International Development Finance Corporation; and. (q)Technology deployment in developing countriesSection 732(b) of the Global Environmental Protection Assistance Act of 1989 (22 U.S.C. 7902(b)) is amended by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation.
 (r)Expanded nonmilitary assistance for UkraineSection 7(c)(3) of the Ukraine Freedom Support Act of 2014 (22 U.S.C. 8926(c)(3)) is amended— (1)in the paragraph heading, by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation;
 (2)in the matter preceding subparagraph (A), by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation; and (3)in subparagraph (B), by striking by eligible investors (as defined in section 238 of the Foreign Assistance Act of 1961 (22 U.S.C. 2198)).
 (s)Global Food Security Act of 2016Section 4(7) of the Global Food Security Act of 2016 (22 U.S.C. 9303(7)) is amended by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation. (t)Sense of Congress on European and Eurasian energy securitySection 257(c)(2)(B) of the Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9546(c)(2)(B)) is amended by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation.
 (u)Wholly owned government corporationSection 9101(3) of title 31, United States Code, is amended by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation. (v)Energy Independence and Security Act of 2007Title IX of the Energy Independence and Security Act of 2007 (42 U.S.C. 17321 et seq.) is amended—
 (1)in section 914 (42 U.S.C. 17334)— (A)in the section heading, by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation;
 (B)in subsection (a), in the matter preceding paragraph (1), by striking Overseas Private Investment Corporation and inserting United States International Development Finance Corporation; and (C)in subsection (b), in the matter preceding paragraph (1), by striking Overseas Private Investment Corporation shall include in its annual report required under section 240A of the Foreign Assistance Act of 1961 (22 U.S.C. 2200a) and inserting United States International Development Finance Corporation shall include in its annual report required under section 1443 of the Better Utilization of Investments Leading to Development Act of 2018; and
 (2)in section 916(a)(2)(I) (42 U.S.C. 17336(a)(2)(I)), by striking Overseas Private Investment Corporation: and inserting United States International Development Finance Corporation;. (w)Effective dateThe amendments made by this section shall take effect at the end of the transition period.
					GSyria Study Group
			1501.Syria Study Group
 (a)EstablishmentThere is established a working group to be known as the Syria Study Group (in this section referred to as the Group). (b)PurposeThe purpose of the Group is to examine and make recommendations on the military and diplomatic strategy of the United States with respect to the conflict in Syria.
				(c)Composition
 (1)MembershipThe Group shall be composed of 12 members, none of whom may be members of Congress, who shall be appointed as follows:
 (A)One member appointed by the chair of the Committee on Armed Services of the Senate. (B)One member appointed by the ranking minority member of the Committee on Armed Services of the Senate.
 (C)One member appointed by the chair of the Committee on Foreign Relations of the Senate. (D)One member appointed by the ranking minority member of the Committee on Foreign Relations of the Senate.
 (E)One member appointed by the chair of the Committee on Armed Services of the House of Representatives.
 (F)One member appointed by the ranking minority member of the Committee on Armed Services of the House of Representatives.
 (G)One member appointed by the chair of the Committee on Foreign Affairs of the House of Representatives.
 (H)One member appointed by the ranking minority member of the Committee on Foreign Affairs of the House of Representatives.
 (I)One member appointed by the majority leader of the Senate. (J)One member appointed by the minority leader of the Senate.
 (K)One member appointed by the Speaker of the House of Representatives. (L)One member appointed by the minority leader of the House of Representatives.
						(2)Co-chairs
 (A)Of the members of the Group, one co-chair shall be jointly designated by— (i)the chairs of the Committee on Armed Services and the Committee on Foreign Relations of the Senate;
 (ii)the chairs of the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives;
 (iii)the majority leader of the Senate; and (iv)the Speaker of the House of Representatives.
 (B)Of the members of the Group, one co-chair shall be jointly designated by— (i)the ranking minority members of the Committee on Armed Services and the Committee on Foreign Relations of the Senate;
 (ii)the ranking minority members of the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives;
 (iii)the minority leader of the Senate; and (iv)the minority leader of the House of Representatives.
 (3)Period of appointmentA member shall be appointed for the life of the Group. (4)VacanciesAny vacancy in the Group shall be filled in the same manner as the original appointment.
					(d)Duties
 (1)ReviewThe Group shall conduct a review on the current United States military and diplomatic strategy with respect to the conflict in Syria that includes a review of current United States objectives in Syria and the desired end state in Syria.
 (2)Assessment and recommendationsThe Group shall— (A)conduct a comprehensive assessment of the current situation in Syria, the impact of such situation on neighboring countries, the resulting regional and geopolitical threats to the United States, and current military, diplomatic, and political efforts to achieve a stable Syria; and
 (B)develop recommendations on the military and diplomatic strategy of the United States with respect to the conflict in Syria.
						(e)Cooperation of United States Government
 (1)In generalThe Group shall receive the full and timely cooperation of the Secretary of Defense, the Secretary of State, and the Director of National Intelligence in providing the Group with analyses, briefings, and other information necessary for the discharge of the duties of the Group under subsection (d).
 (2)LiaisonThe Secretary of Defense, the Secretary of State, and the Director of National Intelligence shall each designate at least one officer or employee of the Department of Defense, the Department of State, and the Office of the Director of National Intelligence, respectively, to serve as a liaison to the Group.
 (3)FacilitationThe United States Institute of Peace shall take appropriate actions to facilitate the Group in the discharge of the duties of the Group under this section.
					(f)Reports
					(1)Final report
 (A)In generalNot later than 180 days after the date of enactment of this section, the Group shall submit to the President, the Secretary of Defense, the Committee on Armed Services and the Committee on Foreign Relations of the Senate, the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives, the majority and minority leaders of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives a report that sets forth the findings, conclusions, and recommendations of the Group under this section.
 (B)ElementsThe report required by subparagraph (A) shall include each of the following: (i)An assessment of the current security, political, humanitarian, and economic situations in Syria.
 (ii)An assessment of the current participation and objectives of the various external actors in Syria. (iii)An assessment of the consequences of continued conflict in Syria.
 (iv)Recommendations for a resolution to the conflict in Syria, including— (I)options for a gradual political transition to a post-Assad Syria; and
 (II)actions necessary for reconciliation. (v)A roadmap for a United States and coalition strategy to reestablish security and governance in Syria, including recommendations for the synchronization of stabilization, development, counterterrorism, and reconstruction efforts.
 (vi)Any other matter with respect to the conflict in Syria that the Group considers to be appropriate. (2)Interim reportNot later than 90 days after the date of enactment of this section, the Group shall submit to the Committee on Armed Services and the Committee on Foreign Relations of the Senate, the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives, the majority and minority leaders of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives a report that describes the status of the review and assessment under subsection (d) and any interim recommendations developed by the Group as of the date of the briefing.
 (3)Form of reportThe report submitted to Congress under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (g)TerminationThe Group shall terminate on the date that is 180 days after the date on which the Group submits the report required by subsection (f)(1).
				HPreventing Emerging Threats
 1601.Short titleThis division may be cited as the Preventing Emerging Threats Act of 2018. 1602.Protection of certain facilities and assets from unmanned aircraft (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following:
					
						210G.Protection of certain facilities and assets from unmanned aircraft
 (a)AuthorityNotwithstanding section 46502 of title 49, United States Code, or sections 32, 1030, 1367 and chapters 119 and 206 of title 18, United States Code, the Secretary and the Attorney General may, for their respective Departments, take, and may authorize personnel with assigned duties that include the security or protection of people, facilities, or assets, to take such actions as are described in subsection (b)(1) that are necessary to mitigate a credible threat (as defined by the Secretary or the Attorney General, in consultation with the Secretary of Transportation) that an unmanned aircraft system or unmanned aircraft poses to the safety or security of a covered facility or asset.
							(b)Actions described
 (1)In generalThe actions authorized in subsection (a) are the following: (A)During the operation of the unmanned aircraft system, detect, identify, monitor, and track the unmanned aircraft system or unmanned aircraft, without prior consent, including by means of intercept or other access of a wire communication, an oral communication, or an electronic communication used to control the unmanned aircraft system or unmanned aircraft.
 (B)Warn the operator of the unmanned aircraft system or unmanned aircraft, including by passive or active, and direct or indirect physical, electronic, radio, and electromagnetic means.
 (C)Disrupt control of the unmanned aircraft system or unmanned aircraft, without prior consent, including by disabling the unmanned aircraft system or unmanned aircraft by intercepting, interfering, or causing interference with wire, oral, electronic, or radio communications used to control the unmanned aircraft system or unmanned aircraft.
 (D)Seize or exercise control of the unmanned aircraft system or unmanned aircraft. (E)Seize or otherwise confiscate the unmanned aircraft system or unmanned aircraft.
 (F)Use reasonable force, if necessary, to disable, damage, or destroy the unmanned aircraft system or unmanned aircraft.
 (2)Required coordinationThe Secretary and the Attorney General shall develop for their respective Departments the actions described in paragraph (1) in coordination with the Secretary of Transportation.
 (3)Research, testing, training, and evaluationThe Secretary and the Attorney General shall conduct research, testing, training on, and evaluation of any equipment, including any electronic equipment, to determine its capability and utility prior to the use of any such technology for any action described in subsection (b)(1).
 (4)CoordinationThe Secretary and the Attorney General shall coordinate with the Administrator of the Federal Aviation Administration when any action authorized by this section might affect aviation safety, civilian aviation and aerospace operations, aircraft airworthiness, or the use of the airspace.
 (c)ForfeitureAny unmanned aircraft system or unmanned aircraft described in subsection (a) that is seized by the Secretary or the Attorney General is subject to forfeiture to the United States.
							(d)Regulations and guidance
 (1)In generalThe Secretary, the Attorney General, and the Secretary of Transportation may prescribe regulations and shall issue guidance in the respective areas of each Secretary or the Attorney General to carry out this section.
								(2)Coordination
 (A)Coordination with department of transportationThe Secretary and the Attorney General shall coordinate the development of their respective guidance under paragraph (1) with the Secretary of Transportation.
 (B)Effect on aviation safetyThe Secretary and the Attorney General shall respectively coordinate with the Secretary of Transportation and the Administrator of the Federal Aviation Administration before issuing any guidance, or otherwise implementing this section, if such guidance or implementation might affect aviation safety, civilian aviation and aerospace operations, aircraft airworthiness, or the use of airspace.
 (e)Privacy protectionThe regulations or guidance issued to carry out actions authorized under subsection (b) by each Secretary or the Attorney General, as the case may be, shall ensure that—
 (1)the interception or acquisition of, or access to, or maintenance or use of, communications to or from an unmanned aircraft system under this section is conducted in a manner consistent with the First and Fourth Amendments to the Constitution of the United States and applicable provisions of Federal law;
 (2)communications to or from an unmanned aircraft system are intercepted or acquired only to the extent necessary to support an action described in subsection (b)(1);
 (3)records of such communications are maintained only for as long as necessary, and in no event for more than 180 days, unless the Secretary of Homeland Security or the Attorney General determine that maintenance of such records is necessary to investigate or prosecute a violation of law, directly support an ongoing security operation, is required under Federal law, or for the purpose of any litigation;
 (4)such communications are not disclosed outside the Department of Homeland Security or the Department of Justice unless the disclosure—
 (A)is necessary to investigate or prosecute a violation of law; (B)would support the Department of Defense, a Federal law enforcement agency, or the enforcement activities of a regulatory agency of the Federal Government in connection with a criminal or civil investigation of, or any regulatory, statutory, or other enforcement action relating to an action described in subsection (b)(1);
 (C)is between the Department of Homeland Security and the Department of Justice in the course of a security or protection operation of either agency or a joint operation of such agencies; or
 (D)is otherwise required by law; and (5)to the extent necessary, the Department of Homeland Security and the Department of Justice are authorized to share threat information, which shall not include communications referred to in subsection (b), with State, local, territorial, or tribal law enforcement agencies in the course of a security or protection operation.
 (f)BudgetThe Secretary and the Attorney General shall submit to Congress, as a part of the homeland security or justice budget materials for each fiscal year after fiscal year 2019, a consolidated funding display that identifies the funding source for the actions described in subsection (b)(1) within the Department of Homeland Security or the Department of Justice. The funding display shall be in unclassified form, but may contain a classified annex.
							(g)Semiannual briefings and notifications
 (1)In generalOn a semiannual basis during the period beginning 6 months after the date of enactment of this section and ending on the date specified in subsection (i), the Secretary and the Attorney General shall, respectively, provide a briefing to the appropriate congressional committees on the activities carried out pursuant to this section.
 (2)RequirementEach briefing required under paragraph (1) shall be conducted jointly with the Secretary of Transportation.
 (3)ContentEach briefing required under paragraph (1) shall include— (A)policies, programs, and procedures to mitigate or eliminate impacts of such activities to the National Airspace System;
 (B)a description of instances in which actions described in subsection (b)(1) have been taken, including all such instances that may have resulted in harm, damage, or loss to a person or to private property;
 (C)a description of the guidance, policies, or procedures established to address privacy, civil rights, and civil liberties issues implicated by the actions allowed under this section, as well as any changes or subsequent efforts that would significantly affect privacy, civil rights or civil liberties;
 (D)a description of options considered and steps taken to mitigate any identified impacts to the national airspace system related to the use of any system or technology, including the minimization of the use of any technology that disrupts the transmission of radio or electronic signals, for carrying out the actions described in subsection (b)(1);
 (E)a description of instances in which communications intercepted or acquired during the course of operations of an unmanned aircraft system were held for more than 180 days or shared outside of the Department of Justice or the Department of Homeland Security;
 (F)how the Secretary, the Attorney General, and the Secretary of Transportation have informed the public as to the possible use of authorities under this section;
 (G)how the Secretary, the Attorney General, and the Secretary of Transportation have engaged with Federal, State, and local law enforcement agencies to implement and use such authorities.
 (4)Unclassified formEach briefing required under paragraph (1) shall be in unclassified form, but may be accompanied by an additional classified briefing.
 (5)NotificationWithin 30 days of deploying any new technology to carry out the actions described in subsection (b)(1), the Secretary and the Attorney General shall, respectively, submit a notification to the appropriate congressional committees. Such notification shall include a description of options considered to mitigate any identified impacts to the national airspace system related to the use of any system or technology, including the minimization of the use of any technology that disrupts the transmission of radio or electronic signals, for carrying out the actions described in subsection (b)(1).
 (h)Rule of constructionNothing in this section may be construed to— (1)vest in the Secretary or the Attorney General any authority of the Secretary of Transportation or the Administrator of the Federal Aviation Administration;
 (2)vest in the Secretary of Transportation or the Administrator of the Federal Aviation Administration any authority of the Secretary or the Attorney General;
 (3)vest in the Secretary of Homeland Security any authority of the Attorney General; (4)vest in the Attorney General any authority of the Secretary of Homeland Security; or
 (5)provide a new basis of liability for any State, local, territorial, or tribal law enforcement officers who participate in the protection of a mass gathering identified by the Secretary or Attorney General under subsection (k)(3)(C)(iii)(II), act within the scope of their authority, and do not exercise the authority granted to the Secretary and Attorney General by this section.
 (i)TerminationThe authority to carry out this section with respect to a covered facility or asset specified in subsection (k)(3) shall terminate on the date that is 4 years after the date of enactment of this section.
 (j)Scope of authorityNothing in this section shall be construed to provide the Secretary or the Attorney General with additional authorities beyond those described in subsections (a) and (k)(3)(C)(iii).
 (k)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, and the Committee on the Judiciary of the Senate; and
 (B)the Committee on Homeland Security, the Committee on Transportation and Infrastructure, the Committee on Energy and Commerce, and the Committee on the Judiciary of the House of Representatives.
 (2)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31.
 (3)The term covered facility or asset means any facility or asset that— (A)is identified as high-risk and a potential target for unlawful unmanned aircraft activity by the Secretary or the Attorney General, in coordination with the Secretary of Transportation with respect to potentially impacted airspace, through a risk-based assessment for purposes of this section (except that in the case of the missions described in subparagraph (C)(i)(II) and (C)(iii)(I), such missions shall be presumed to be for the protection of a facility or asset that is assessed to be high-risk and a potential target for unlawful unmanned aircraft activity);
 (B)is located in the United States (including the territories and possessions, territorial seas or navigable waters of the United States); and
 (C)directly relates to one or more— (i)missions authorized to be performed by the Department of Homeland Security, consistent with governing statutes, regulations, and orders issued by the Secretary, pertaining to—
 (I)security or protection functions of the U.S. Customs and Border Protection, including securing or protecting facilities, aircraft, and vessels, whether moored or underway;
 (II)United States Secret Service protection operations pursuant to sections 3056(a) and 3056A(a) of title 18, United States Code, and the Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note); or
 (III)protection of facilities pursuant to section 1315(a) of title 40, United States Code; (ii)missions authorized to be performed by the Department of Justice, consistent with governing statutes, regulations, and orders issued by the Attorney General, pertaining to—
 (I)personal protection operations by— (aa)the Federal Bureau of Investigation as specified in section 533 of title 28, United States Code; and
 (bb)the United States Marshals Service of Federal jurists, court officers, witnesses, and other threatened persons in the interests of justice, as specified in section 566(e)(1)(A) of title 28, United States Code;
 (II)protection of penal, detention, and correctional facilities and operations conducted by the Federal Bureau of Prisons; or
 (III)protection of the buildings and grounds leased, owned, or operated by or for the Department of Justice, and the provision of security for Federal courts, as specified in section 566(a) of title 28, United States Code;
 (iii)missions authorized to be performed by the Department of Homeland Security or the Department of Justice, acting together or separately, consistent with governing statutes, regulations, and orders issued by the Secretary or the Attorney General, respectively, pertaining to—
 (I)protection of a National Special Security Event and Special Event Assessment Rating event; (II)the provision of support to State, local, territorial, or tribal law enforcement, upon request of the chief executive officer of the State or territory, to ensure protection of people and property at mass gatherings, that is limited to a specified timeframe and location, within available resources, and without delegating any authority under this section to State, local, territorial, or tribal law enforcement; or
 (III)protection of an active Federal law enforcement investigation, emergency response, or security function, that is limited to a specified timeframe and location; and
 (iv)missions authorized to be performed by the United States Coast Guard, including those described in clause (iii) as directed by the Secretary, and as further set forth in section 104 of title 14, United States Code, and consistent with governing statutes, regulations, and orders issued by the Secretary of the Department in which the Coast Guard is operating.
 (4)The terms electronic communication, intercept, oral communication, and wire communication have the meaning given those terms in section 2510 of title 18, United States Code. (5)The term homeland security or justice budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Secretary and the Attorney General in support of the budget for that fiscal year.
 (6)For purposes of subsection (a), the term personnel means officers and employees of the Department of Homeland Security or the Department of Justice. (7)The terms unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 44801, of title 49, United States Code.
 (8)For purposes of this section, the term risk-based assessment includes an evaluation of threat information specific to a covered facility or asset and, with respect to potential impacts on the safety and efficiency of the national airspace system and the needs of law enforcement and national security at each covered facility or asset identified by the Secretary or the Attorney General, respectively, of each of the following factors:
 (A)Potential impacts to safety, efficiency, and use of the national airspace system, including potential effects on manned aircraft and unmanned aircraft systems, aviation safety, airport operations, infrastructure, and air navigation services related to the use of any system or technology for carrying out the actions described in subsection (b)(1).
 (B)Options for mitigating any identified impacts to the national airspace system related to the use of any system or technology, including minimizing when possible the use of any technology which disrupts the transmission of radio or electronic signals, for carrying out the actions described in subsection (b)(1).
 (C)Potential consequences of the impacts of any actions taken under subsection (b)(1) to the national airspace system and infrastructure if not mitigated.
 (D)The ability to provide reasonable advance notice to aircraft operators consistent with the safety of the national airspace system and the needs of law enforcement and national security.
 (E)The setting and character of any covered facility or asset, including whether it is located in a populated area or near other structures, whether the facility is open to the public, whether the facility is also used for nongovernmental functions, and any potential for interference with wireless communications or for injury or damage to persons or property.
 (F)The setting, character, timeframe, and national airspace system impacts of National Special Security Event and Special Event Assessment Rating events.
 (G)Potential consequences to national security, public safety, or law enforcement if threats posed by unmanned aircraft systems are not mitigated or defeated.
									(l)Department of homeland security assessment
 (1)ReportNot later than 1 year after the date of the enactment of this section, the Secretary shall conduct, in coordination with the Attorney General and the Secretary of Transportation, an assessment to the appropriate congressional committees, including—
 (A)an evaluation of the threat from unmanned aircraft systems to United States critical infrastructure (as defined in this Act) and to domestic large hub airports (as defined in section 40102 of title 49, United States Code);
 (B)an evaluation of current Federal and State, local, territorial, or tribal law enforcement authorities to counter the threat identified in subparagraph (A), and recommendations, if any, for potential changes to existing authorities to allow State, local, territorial, and tribal law enforcement to assist Federal law enforcement to counter the threat where appropriate;
 (C)an evaluation of the knowledge of, efficiency of, and effectiveness of current procedures and resources available to owners of critical infrastructure and domestic large hub airports when they believe a threat from unmanned aircraft systems is present and what additional actions, if any, the Department of Homeland Security or the Department of Transportation could implement under existing authorities to assist these entities to counter the threat identified in subparagraph (A);
 (D)an assessment of what, if any, additional authorities are needed by each Department and law enforcement to counter the threat identified in subparagraph (A); and
 (E)an assessment of what, if any, additional research and development the Department needs to counter the threat identified in subparagraph (A).
 (2)Unclassified formThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 210F the following:
					
						
							Sec. 210G. Protection of certain facilities and assets from unmanned aircraft..
				1603.Protecting against unmanned aircraft
 (a)In generalChapter 5 of title 14, United States Code, is amended by inserting after section 103 the following:  104.Protecting against unmanned aircraftFor the purposes of section 210G(k)(3)(C)(iv) of the Homeland Security Act of 2002, the missions authorized to be performed by the United States Coast Guard shall be those related to—
 (1)functions of the U.S. Coast Guard relating to security or protection of facilities and assets assessed to be high-risk and a potential target for unlawful unmanned aircraft activity, including the security and protection of—
 (A)a facility, including a facility that is under the administrative control of the Commandant; and (B)a vessel (whether moored or underway) or an aircraft, including a vessel or aircraft—
 (i)that is operated by the Coast Guard, or that the Coast Guard is assisting or escorting; and (ii)that is directly involved in a mission of the Coast Guard pertaining to—
 (I)assisting or escorting a vessel of the Department of Defense; (II)assisting or escorting a vessel of national security significance, a high interest vessel, a high capacity passenger vessel, or a high value unit, as those terms are defined by the Secretary;
 (III)section 91(a) of this title; (IV)assistance in protecting the President or the Vice President (or other officer next in order of succession to the Office of the President) pursuant to the Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note);
 (V)protection of a National Special Security Event and Special Event Assessment Rating events; (VI)air defense of the United States, including air sovereignty, ground-based air defense, and the National Capital Region integrated air defense system; or
 (VII)a search and rescue operation; and (2)missions directed by the Secretary pursuant to 210G(k)(3)(C)(iii) of the Homeland Security Act of 2002..
 (b)Clerical amendmentThe analysis for chapter 5 of title 14, United States Code, is amended by inserting after the item relating to section 103 the following:
					
						
							104. Protecting against unmanned aircraft..
				ISupplemental appropriations for disaster relief, 2018 
 The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2018, and for other purposes, namely:
			
				DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
				Community planning and development
				COMMUNITY DEVELOPMENT FUND
 (Including transfers of funds) For an additional amount for Community Development Fund, $1,680,000,000, to remain available until expended, for necessary expenses for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas resulting from a major disaster declared in 2018 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided, That funds shall be awarded directly to the State or unit of general local government at the discretion of the Secretary: Provided further, That as a condition of making any grant, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with these funds, and to detect and prevent waste, fraud, and abuse of funds: Provided further, That prior to the obligation of funds a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing and economic revitalization in the most impacted and distressed areas: Provided further, That such funds may not be used for activities reimbursable by, or for which funds are made available by, the Federal Emergency Management Agency or the Army Corps of Engineers: Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That a State or subdivision thereof may use up to 5 percent of its allocation for administrative costs: Provided further, That in administering the funds under this heading, the Secretary of Housing and Urban Development may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974: Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this heading that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, 408(c)(4), or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval or permit: Provided further, That, notwithstanding section 104(g)(2) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading if the recipient has adopted an environmental review, approval or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): Provided further, That the Secretary shall publish via notice in the Federal Register any waiver, or alternative requirement, to any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver or alternative requirement: Provided further, That of the amounts made available under this heading, up to $2,500,000 may be transferred, in aggregate, to Department of Housing and Urban Development—Program Office Salaries and Expenses—Community Planning and Development for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount designated under this heading as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress.
				1701.Budgetary effects
 (a)Statutory PAYGO scorecardsThe budgetary effects of this division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay As-You-Go Act of 2010.
 (b)Senate PAYGO ScorecardsThe budgetary effects of this division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress).
 (c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(7) and (c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division shall be estimated for purposes of section 251 of such Act.
				
 This division may be cited as the Supplemental Appropriations for Disaster Relief Act, 2018. JMaritime security 1801.Short titleThis division may be cited as the Maritime Security Improvement Act of 2018.
 1802.DefinitionsIn this division: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (C)the Committee on Homeland Security of the House of Representatives; and (D)the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)TSAThe term TSA means the Transportation Security Administration. 1803.Coordination with TSA on maritime facilitiesThe Secretary of Homeland Security shall—
 (1)provide the Administrator of the TSA with updates to vulnerability assessments required under section 70102(b)(3) of title 46, United States Code, to avoid any duplication of effort between the Coast Guard and the TSA; and
 (2)identify any security gaps between authorities of operating entities within the Department of Homeland Security that a threat could exploit to cause a transportation security incident (as defined in section 70101 of title 46, United States Code).
 1804.Strategic plan to enhance the security of the international supply chainSection 201 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 941) is amended—
 (1)in subsection (a), by striking as appropriate and inserting triennially; and (2)in subsection (g)—
 (A)in the heading, by striking Report and inserting Reports; and (B)by amending paragraph (2) to read as follows:
						
 (2)UpdatesNot later than 270 days after the date of enactment of the Maritime Security Improvement Act of 2018 and triennially thereafter, the Secretary shall submit to the appropriate congressional committees a report that contains any updates to the strategic plan under subsection (a) since the prior report..
					1805.Cybersecurity information sharing and coordination in ports
 (a)Maritime cybersecurity risk assessment modelThe Secretary of Homeland Security, through the Commandant of the Coast Guard and the Under Secretary responsible for overseeing the critical infrastructure protection, cybersecurity, and other related programs of the Department of Homeland Security, shall—
 (1)not later than 1 year after the date of enactment of this Act, coordinate with the National Maritime Security Advisory Committee, the Area Maritime Security Advisory Committees, and other maritime stakeholders, as necessary, to develop and implement a maritime cybersecurity risk assessment model, consistent with the activities described in section 2(e) of the National Institute of Standards and Technology Act (15 U.S.C. 272(e)), to evaluate current and future cybersecurity risks that have the potential to affect the marine transportation system or that would cause a transportation security incident (as defined in section 70101 of title 46, United States Code) in ports; and
 (2)not less than biennially thereafter, evaluate the effectiveness of the cybersecurity risk assessment model established under paragraph (1).
 (b)Port security; definitionsSection 70101 of title 46, United States Code, is amended— (1)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)The term cybersecurity risk has the meaning given the term in section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148).
							.
					(c)National Maritime Security Advisory Committee
 (1)FunctionsSection 70112(a)(1)(A) of title 46, United States Code, is amended by inserting before the semicolon the following: “, including on enhancing the sharing of information related to cybersecurity risks that may cause a transportation security incident, between relevant Federal agencies and—
						
 (i)State, local, and tribal governments; (ii)relevant public safety and emergency response agencies;
 (iii)relevant law enforcement and security organizations; (iv)maritime industry;
 (v)port owners and operators; and (vi)terminal owners and operators;.
 (2)Information sharingThe Commandant of the Coast Guard and the Under Secretary responsible for overseeing the critical infrastructure protection, cybersecurity, and other related programs of the Department of Homeland Security shall—
 (A)ensure there is a process for each Area Maritime Security Advisory Committee established under section 70112 of title 46, United States Code—
 (i)to facilitate the sharing of information related to cybersecurity risks that may cause transportation security incidents;
 (ii)to timely report transportation security incidents to the national level; and (iii)to disseminate such reports across the entire maritime transportation system via the National Cybersecurity and Communications Integration Center; and
 (B)issue voluntary guidance for the management of such cybersecurity risks in each Area Maritime Transportation Security Plan and facility security plan required under section 70103 of title 46, United States Code, approved after the date that the cybersecurity risk assessment model is developed under subsection (a) of this section.
						(d)Vulnerability assessments and security plans
 (1)Facility and vessel assessmentsSection 70102(b)(1) of title 46, United States Code, is amended— (A)in the matter preceding subparagraph (A), by striking and by not later than December 31, 2004; and
 (B)in subparagraph (C), by inserting security against cybersecurity risks, after physical security,. (2)Maritime transportation security plansSection 70103 of title 46, United States Code, is amended—
 (A)in subsection (a)(1), by striking Not later than April 1, 2005, the and inserting The; (B)in subsection (a)(2), by adding at the end the following:
							
 (K)A plan to detect, respond to, and recover from cybersecurity risks that may cause transportation security incidents.;
 (C)in subsection (b)(2)— (i)in subparagraph (G)(ii), by striking ; and and inserting a semicolon;
 (ii)by redesignating subparagraph (H) as subparagraph (I); and (iii)by inserting after subparagraph (G) the following:
								
 (H)include a plan for detecting, responding to, and recovering from cybersecurity risks that may cause transportation security incidents; and; and
 (D)in subsection (c)(3)(C)— (i)in clause (iv), by striking ; and and inserting a semicolon;
 (ii)by redesignating clause (v) as clause (vi); and (iii)by inserting after clause (iv) the following:
								
 (v)detecting, responding to, and recovering from cybersecurity risks that may cause transportation security incidents; and.
 (3)ApplicabilityThe amendments made by this subsection shall apply to assessments or security plans, or updates to such assessments or plans, submitted after the date that the cybersecurity risk assessment model is developed under subsection (a).
 (e)Brief to CongressNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard and the Under Secretary responsible for overseeing the critical infrastructure protection, cybersecurity, and other related programs of the Department of Homeland Security shall provide to the appropriate committees of Congress a briefing on how the Coast Guard will assist in security and response in the port environment when a cyber-caused transportation security incident occurs, to include the use of cyber protection teams.
 1806.Facility inspection intervalsSection 70103(c)(4)(D) of title 46, United States Code, is amended to read as follows:  (D)subject to the availability of appropriations, periodically, but not less than one time per year, conduct a risk-based, no notice facility inspection to verify the effectiveness of each such facility security plan..
			1807.Updates of maritime operations coordination plan
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following:
					
						435.Maritime operations coordination plan
 (a)In generalNot later than 180 days after the date of enactment of the Maritime Security Improvement Act of 2018, and biennially thereafter, the Secretary shall— (1)update the Maritime Operations Coordination Plan, published by the Department on July 7, 2011, to strengthen coordination, planning, information sharing, and intelligence integration for maritime operations of components and offices of the Department with responsibility for maritime security missions; and
 (2)submit each update to the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives. (b)ContentsEach update shall address the following:
 (1)Coordinating the planning, integration of maritime operations, and development of joint maritime domain awareness efforts of any component or office of the Department with responsibility for maritime security missions.
 (2)Maintaining effective information sharing and, as appropriate, intelligence integration, with Federal, State, and local officials and the private sector, regarding threats to maritime security.
 (3)Cooperating and coordinating with Federal departments and agencies, and State and local agencies, in the maritime environment, in support of maritime security missions.
 (4)Highlighting the work completed within the context of other national and Department maritime security strategic guidance and how that work fits with the Maritime Operations Coordination Plan..
 (b)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2136) is amended by adding after the item relating to section 434 the following:
					
						
							435. Maritime operations coordination plan..
				1808.Evaluation of Coast Guard deployable specialized forces
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives a report on the state of the Coast Guard's Deployable Specialized Forces (referred to in this section as DSF).
 (b)ContentsThe report shall include, at a minimum, the following: (1)For each of the past 3 fiscal years, and for each type of DSF, the following:
 (A)A cost analysis, including training, operating, and travel costs. (B)The number of personnel assigned.
 (C)The total number of units. (D)The total number of operations conducted.
 (E)The number of operations requested by each of the following: (i)Coast Guard.
 (ii)Other components or offices of the Department of Homeland Security. (iii)Other Federal departments or agencies.
 (iv)State agencies. (v)Local agencies.
 (F)The number of operations fulfilled in support of each entity described in clauses (i) through (v) of subparagraph (E).
 (2)An examination of alternative distributions of deployable specialized forces, including the feasibility, cost (including cost savings), and impact on mission capability of such distributions, including at a minimum the following:
 (A)Combining deployable specialized forces, primarily focused on counterdrug operations, under one centralized command.
 (B)Distributing counter-terrorism and anti-terrorism capabilities to deployable specialized forces in each major United States port.
 (c)Definition of deployable specialized forces or DSFIn this section, the term deployable specialized forces or DSF means the deployable specialized forces established under section 70106 of title 46, United States Code.
				1809.Repeal of interagency operational centers for port security and secure systems of transportation
				(a)Interagency operational centers for port security
 (1)RepealSection 70107A of title 46, United States Code, is repealed. (2)Savings clause A repeal made by this subsection shall not affect an interagency operational center established before the date of enactment of this Act.
 (3)Notice to CongressThe Secretary of Homeland Security shall notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives at least 1 year before ceasing operations of any interagency operational center established before the date of enactment of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347; 120 Stat. 1884).
 (b)Secure systems of transportationSection 70116 of title 46, United States Code, is repealed. (c)Technical and conforming amendments (1)Table of contentsThe table of contents for chapter 701 of title 46, United States Code, is amended by striking the items relating to sections 70107A and 70116.
 (2)Report requirementSection 108 of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347; 120 Stat. 1893) is amended by striking subsection (b) (46 U.S.C. 70107A note) and inserting the following:
						
 (b)[Reserved].. 1810.Duplication of efforts in the maritime domain (a)GAO analysisNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct an analysis of all operations in the applicable location of— (A)the Air and Marine Operations of the U.S. Customs and Border Protection; and
 (B)any other agency of the Department of Homeland Security that operates air and marine assets; (2)in conducting the analysis under paragraph (1)—
 (A)examine the extent to which the Air and Marine Operations is synchronizing and deconflicting any duplicative flight hours or patrols with the agencies described in paragraph (1)(B); and
 (B)include a sector-by-sector analysis of any potential costs savings or other benefits that would be derived through greater coordination of flight hours and patrols; and
 (3)submit to the Secretary of Homeland Security and the appropriate committees of Congress a report on the analysis, including any recommendations.
 (b)DHS reportNot later than 180 days after the date the report is submitted under subsection (a)(3), the Secretary of Homeland Security shall submit to the appropriate committees of Congress a report on what actions the Secretary plans to take in response to the findings of the analysis and recommendations of the Comptroller General.
 (c)Definition of applicable locationIn this section, the term applicable location means any location in which the Air and Marine Operations of the U.S. Customs and Border Protection is based within 45 miles of a location in which any other agency of the Department of Homeland Security also operates air and marine assets.
				1811.Maritime security capabilities assessments
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by section 1807 of this Act, is further amended by adding at the end the following:
					
 436.Maritime security capabilities assessmentsNot later than 180 days after the date of enactment of the Maritime Security Improvement Act of 2018, and annually thereafter, the Secretary shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives, an assessment of the number and type of maritime assets and the number of personnel required to increase the Department’s maritime response rate pursuant to section 1092 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 223)..
 (b)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2136), as amended by section 1807 of this Act, is further amended by adding after the item relating to section 435 the following:
					
						
							436. Maritime security capabilities assessments..
 1812.Container Security InitiativeSection 205(l) of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 945) is amended—
 (1)by striking paragraph (2); and (2)in paragraph (1)—
 (A)by striking (1) In general.—Not later than September 30, 2007, and inserting Not later than 270 days after the date of enactment of the Maritime Security Improvement Act of 2018,; and (B)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively.
					1813.Maritime border security review
 (a)DefinitionsIn this section: (1)Maritime borderThe term maritime border means—
 (A)the transit zone; and (B)the borders and territorial waters of Puerto Rico and the United States Virgin Islands.
 (2)Transit zoneThe term transit zone has the meaning given the term in section 1092(a) of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 223(a)).
					(b)Maritime border threat analysis
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate committees of Congress a maritime border threat analysis that includes an identification and description of the following:
 (A)Current and potential threats posed by the individuals and groups seeking to— (i)enter the United States through the maritime border; or
 (ii)exploit border vulnerabilities on the maritime border. (B)Improvements needed at United States sea ports—
 (i)to prevent terrorists and instruments of terror from entering the United States; and (ii)to reduce criminal activity, as measured by the total flow of illegal goods and illicit drugs, related to the maritime border.
 (C)Improvements needed with respect to the maritime border— (i)to prevent terrorists and instruments of terror from entering the United States; and
 (ii)reduce criminal activity related to the maritime border. (D)Vulnerabilities in law, policy, cooperation between State, territorial, and local law enforcement, or international agreements that hinder effective and efficient border security, counterterrorism, anti-human trafficking efforts, and the flow of legitimate trade with respect to the maritime border.
 (E)Metrics and performance parameters used by the Department of Homeland Security to evaluate maritime security effectiveness, as appropriate.
 (2)Analysis requirementsIn preparing the threat analysis under subsection (a), the Secretary of Homeland Security shall consider the following:
 (A)Technology needs and challenges. (B)Personnel needs and challenges.
 (C)The role of State, territorial, and local law enforcement in maritime border security activities. (D)The need for cooperation among Federal, State, territorial, local, and appropriate international law enforcement entities relating to maritime border security.
 (E)The geographic challenges of the maritime border. (F)The impact of Hurricanes Harvey, Irma, Maria, and Nate on general border security activities with respect to the maritime border.
						(3)Classified threat analysis
 (A)In generalTo the extent possible, the Secretary of Homeland Security shall submit the threat analysis under subsection (a) in unclassified form.
 (B)ClassifiedThe Secretary may submit a portion of the threat analysis in classified form if the Secretary determines that such form is appropriate for such portion.
 1814.Maritime border security cooperationThe Secretary of the department in which the Coast Guard is operating shall, in accordance with law—
 (1)partner with other Federal, State, and local government agencies to leverage existing technology, including existing sensor and camera systems and other sensors, in place along the maritime border to facilitate monitoring of high-risk maritime borders, as determined by the Secretary; and
 (2)subject to the availability of appropriations, enter into such agreements as the Secretary considers necessary to ensure the monitoring described in paragraph (1).
 1815.Transportation worker identification credential appeals processNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall transmit to the appropriate committees of Congress a report on the following:
 (1)The average completion time of an appeal under the appeals process established under section 70105(c)(4) of title 46, United States Code.
 (2)The most common reasons for any delays at each step in such process. (3)Recommendations on how to resolve any such delays as expeditiously as possible.
				1816.Technical and conforming amendments
 (a)Study to identify redundant background records checksSection 105 of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347; 120 Stat. 1891) and the item relating to that section in the table of contents for that Act are repealed.
 (b)Domestic radiation detection and imagingSection 121 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 921) is amended—
 (1)by striking subsections (c), (d), and (e); (2)by redesignating subsections (f), (g), (h), and (i) as subsections (c), (d), (e), and (f), respectively; and
 (3)in subsection (e)(1)(B), as redesignated, by striking (and updating, if any, of that strategy under subsection (c)). (c)Inspection of car ferries entering from abroadSection 122 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 922) and the item relating to that section in the table of contents for that Act are repealed.
				(d)Report on arrival and departure manifest for certain commercial vessels in the United States Virgin
 IslandsSection 127 of the Security and Accountability for Every Port Act of 2006 (120 Stat. 1900) and the item relating to that section in the table of contents for that Act are repealed.
				(e)International cooperation and coordination
 (1)In generalSection 233 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 983) is amended to read as follows:
						
							233.Inspection technology and training
 (a)In generalThe Secretary, in coordination with the Secretary of State, the Secretary of Energy, and appropriate representatives of other Federal agencies, may provide technical assistance, equipment, and training to facilitate the implementation of supply chain security measures at ports designated under the Container Security Initiative.
 (b)Acquisition and trainingUnless otherwise prohibited by law, the Secretary may— (1)lease, loan, provide, or otherwise assist in the deployment of nonintrusive inspection and radiation detection equipment at foreign land and sea ports under such terms and conditions as the Secretary prescribes, including nonreimbursable loans or the transfer of ownership of equipment; and
 (2)provide training and technical assistance for domestic or foreign personnel responsible for operating or maintaining such equipment..
 (2)Table of contentsThe table of contents in section 1(b) of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347; 120 Stat. 1884) is amended by amending the item relating to section 233 to read as follows:
						
							
								Sec. 233. Inspection technology and training..
 (f)Pilot program to improve the security of empty containersSection 235 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 984) and the item relating to that section in the table of contents for that Act are repealed.
 (g)Security plan for essential air service and small community airportsSection 701 of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347; 120 Stat. 1943) and the item relating to that section in the table of contents for that Act are repealed.
 (h)Aircraft charter customer and lessee prescreening programSection 708 of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347; 120 Stat. 1947) and the item relating to that section in the table of contents for that Act are repealed.
				KTransportation Security
			ITransportation Security
				1901.Short title; references
 (a)Short titleThis title may be cited as the TSA Modernization Act. (b)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 1902.DefinitionsIn this title: (1)AdministratorThe term Administrator means the Administrator of the TSA.
 (2)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation of the Senate;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; and (C)the Committee on Homeland Security of the House of Representatives.
 (3)ASACThe term ASAC means the Aviation Security Advisory Committee established under section 44946 of title 49, United States Code.
 (4)DepartmentThe term Department means the Department of Homeland Security. (5)Explosive detection canine teamThe term explosives detection canine team means a canine and a canine handler that are trained to detect explosives and other threats as defined by the Secretary.
 (6)SecretaryThe term Secretary means the Secretary of Homeland Security. (7)TSAThe term TSA means the Transportation Security Administration.
					AOrganization and authorizations
 1903.Authorization of appropriationsSection 114(w) is amended to read as follows:  (w)Authorization of appropriationsThere are authorized to be appropriated to the Transportation Security Administration for salaries, operations, and maintenance of the Administration—
 (1)$7,849,247,000 for fiscal year 2019; (2)$7,888,494,000 for fiscal year 2020; and
 (3)$7,917,936,000 for fiscal year 2021.. 1904.Administrator of the Transportation Security Administration; 5-year term (a)In generalSection 114, as amended by section 1903 of this Act, is further amended—
 (1)in subsection (a), by striking Department of Transportation and inserting Department of Homeland Security; (2)by amending subsection (b) to read as follows:
								
									(b)Leadership
										(1)Head of Transportation Security Administration
 (A)AppointmentThe head of the Administration shall be the Administrator of the Transportation Security Administration (referred to in this section as the Administrator). The Administrator shall be appointed by the President, by and with the advice and consent of the Senate.
 (B)QualificationsThe Administrator must— (i)be a citizen of the United States; and
 (ii)have experience in a field directly related to transportation or security. (C)TermEffective with respect to any individual appointment by the President, by and with the advice and consent of the Senate, after the date of enactment of the TSA Modernization Act, the term of office of an individual appointed as the Administrator shall be 5 years. The term of office of an individual serving as the Administrator on the date of enactment of the TSA Modernization Act shall be 5 years beginning on the date that the Administrator began serving.
											(2)Deputy administrator
 (A)AppointmentThere is established in the Transportation Security Administration a Deputy Administrator, who shall assist the Administrator in the management of the Transportation Security Administration. The Deputy Administrator shall be appointed by the President.
 (B)VacancyThe Deputy Administrator shall be Acting Administrator during the absence or incapacity of the Administrator or during a vacancy in the office of Administrator.
 (C)QualificationsThe Deputy Administrator must— (i)be a citizen of the United States; and
 (ii)have experience in a field directly related to transportation or security. (3)Chief counsel (A)AppointmentThere is established in the Transportation Security Administration a Chief Counsel, who shall advise the Administrator and other senior officials on all legal matters relating to the responsibilities, functions, and management of the Transportation Security Administration.
 (B)QualificationsThe Chief Counsel must be a citizen of the United States.; and (3)in subsections (c) through (n), (p), (q), and (r), by striking Under Secretary each place it appears and inserting Administrator.
							(b)Technical and conforming amendments
 (1)In generalSection 114, as amended by subsection (a) of this section, is further amended— (A)in subsection (g)—
 (i)in paragraph (1)— (I)in the matter preceding subparagraph (A), by striking Subject to the direction and control of the Secretary and inserting Subject to the direction and control of the Secretary of Homeland Security; and
 (II)in subparagraph (D), by inserting of Homeland Security after Secretary; and (ii)in paragraph (3), by inserting of Homeland Security after Secretary;
 (B)in subsection (j)(1)(D), by inserting of Homeland Security after Secretary; (C)in subsection (k), by striking functions transferred, on or after the date of enactment of the Aviation and Transportation Security Act, and inserting functions assigned;
 (D)in subsection (l)(4)(B), by striking Administrator under subparagraph (A) and inserting Administrator of the Federal Aviation Administration under subparagraph (A); (E)in subsection (n), by striking Department of Transportation and inserting Department of Homeland Security;
 (F)in subsection (o), by striking Department of Transportation and inserting Department of Homeland Security; (G)in subsection (p)(4), by striking Secretary of Transportation and inserting Secretary of Homeland Security;
 (H)in subsection (s)— (i)in paragraph (3)(B), by inserting ) after Act of 2007; and
 (ii)in paragraph (4)— (I)in the heading, by striking Submissions of plans to Congress and inserting Submission of plans;
 (II)by striking subparagraph (A); (III)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively;
 (IV)in subparagraph (A), as redesignated— (aa)in the heading, by striking Subsequent versions and inserting In general; and
 (bb)by striking After December 31, 2015, the and inserting The; and (V)in subparagraph (B)(ii)(III)(cc), as redesignated, by striking for the Department and inserting for the Department of Homeland Security;
 (I)by redesignating subsections (u), (v), and (w) as subsections (t), (u), and (v), respectively; (J)in subsection (t), as redesignated—
 (i)in paragraph (1)— (I)by striking subparagraph (D); and
 (II)by redesignating subparagraph (E) as subparagraph (D); (ii)in paragraph (2), by inserting of Homeland Security after Plan, the Secretary;
 (iii)in paragraph (4)(B)— (I)by inserting of Homeland Security after agency within the Department; and
 (II)by inserting of Homeland Security after Secretary; (iv)by amending paragraph (6) to read as follows:
										
 (6)Annual report on planThe Secretary of Homeland Security shall annually submit to the appropriate congressional committees a report containing the Plan.; and
 (v)in paragraphs (7) and (8), by inserting of Homeland Security after Secretary; and (K)in subsection (u), as redesignated—
 (i)in paragraph (1)— (I)in subparagraph (B), by inserting or the Administrator after Secretary of Homeland Security; and
 (II)in subparagraph (C)(ii), by striking Secretary’s designee and inserting Secretary of Defense’s designee; (III)in subparagraphs (B), (C), (D), and (E) of paragraph (3), by inserting of Homeland Security after Secretary each place it appears;
 (ii)in paragraph (4)(A), by inserting of Homeland Security after Secretary; (iii)in paragraph (5), by inserting of Homeland Security after Secretary; and
 (iv)in paragraph (7)— (I)in subparagraph (A), by striking Not later than December 31, 2008, and annually thereafter, the Secretary and inserting The Secretary of Homeland Security; and
 (II)by striking subparagraph (D). (2)Congressional oversight of security assurance for public and private stakeholdersSection 1203(b)(1)(B) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (49 U.S.C. 114 note) is amended by striking , under section 114(u)(7) of title 49, United States Code, as added by this section, or otherwise,.
							(c)Executive schedule
							(1)Administrator of the TSA
 (A)Positions at level IISection 5313 of title 5, United States Code, is amended by inserting after the item relating to the Under Secretary of Homeland Security for Management the following:
									
 Administrator of the Transportation Security Administration.. (B)Bonus eligibilitySection 101(c)(2) of the Aviation and Transportation Security Act (5 U.S.C. 5313 note) is amended—
 (i)by striking Under Secretary and inserting Administrator of the Transportation Security Administration; (ii)by striking on the Secretary's and inserting on the Secretary of Homeland Security's; and
 (iii)by striking Under Secretary's and inserting Administrator's. (2)Deputy administrator of the TSASection 5314 of title 5, United States Code, is amended by inserting after the item relating to Deputy Administrators, Federal Emergency Management Agency the following:
								
 Deputy Administrator, Transportation Security Administration.. (3)NonapplicabilityThe amendment made by paragraph (2) of this subsection shall not affect the salary of an individual who is performing the duties of the Deputy Administrator on the date of enactment of this Act, even if that individual is subsequently appointed as Deputy Administrator.
 1905.Transportation Security Administration organizationSection 114, as amended by sections 1903 and 1904 of this Act, is further amended by adding at the end the following:
						
							(w)Leadership and organization
 (1)In generalFor each of the areas described in paragraph (2), the Administrator of the Transportation Security Administration shall appoint at least 1 individual who shall—
 (A)report directly to the Administrator or the Administrator’s designated direct report; and (B)be responsible and accountable for that area.
 (2)Areas describedThe areas described in this paragraph are as follows: (A)Aviation security operations and training, including risk-based, adaptive security—
 (i)focused on airport checkpoint and baggage screening operations; (ii)workforce training and development programs; and
 (iii)ensuring compliance with aviation security law, including regulations, and other specialized programs designed to secure air transportation.
 (B)Surface transportation security operations and training, including risk-based, adaptive security— (i)focused on accomplishing security systems assessments;
 (ii)reviewing and prioritizing projects for appropriated surface transportation security grants; (iii)operator compliance with surface transportation security law, including regulations, and voluntary industry standards; and
 (iv)workforce training and development programs, and other specialized programs designed to secure surface transportation.
 (C)Transportation industry engagement and planning, including the development, interpretation, promotion, and oversight of a unified effort regarding risk-based, risk-reducing security policies and plans (including strategic planning for future contingencies and security challenges) between government and transportation stakeholders, including airports, domestic and international airlines, general aviation, air cargo, mass transit and passenger rail, freight rail, pipeline, highway and motor carriers, and maritime.
 (D)International strategy and operations, including agency efforts to work with international partners to secure the global transportation network.
 (E)Trusted and registered traveler programs, including the management and marketing of the agency’s trusted traveler initiatives, including the PreCheck Program, and coordination with trusted traveler programs of other Department of Homeland Security agencies and the private sector.
 (F)Technology acquisition and deployment, including the oversight, development, testing, evaluation, acquisition, deployment, and maintenance of security technology and other acquisition programs.
 (G)Inspection and compliance, including the integrity, efficiency and effectiveness of the agency’s workforce, operations, and programs through objective audits, covert testing, inspections, criminal investigations, and regulatory compliance.
 (H)Civil rights, liberties, and traveler engagement, including ensuring that agency employees and the traveling public are treated in a fair and lawful manner consistent with Federal laws and regulations protecting privacy and prohibiting discrimination and reprisal.
 (I)Legislative and public affairs, including communication and engagement with internal and external audiences in a timely, accurate, and transparent manner, and development and implementation of strategies within the agency to achieve congressional approval or authorization of agency programs and policies.
 (3)NotificationThe Administrator shall submit to the appropriate committees of Congress— (A)not later than 180 days after the date of enactment of the TSA Modernization Act, a list of the names of the individuals appointed under paragraph (1); and
 (B)an update of the list not later than 5 days after any new individual is appointed under paragraph (1)..
					1906.Transportation Security Administration efficiency
						(a)Efficiency review
 (1)In generalNot later than 270 days after the date of enactment of this Act, the Administrator shall complete a comprehensive, agency-wide efficiency review of the TSA to identify and effectuate spending reductions and administrative savings that can be achieved by the streamlining or restructuring of TSA divisions.
 (2)RequirementsIn carrying out the review under paragraph (1), the Administrator shall consider the following: (A)Eliminating unnecessarily duplicative or overlapping programs and initiatives.
 (B)Eliminating unnecessary or obsolete rules, regulations, directives, or procedures. (C)Reducing overall operating expenses of the TSA, including costs associated with the number of personnel, as a direct result of efficiencies gained through the implementation of risk-based screening or through any other means as determined appropriate by the Administrator in accordance with this section.
 (D)Reducing, by 20 percent, the number of positions at the Senior Executive Service level at the TSA as calculated on the date of enactment of this Act.
 (E)Such other matters the Administrator considers appropriate. (b)Report to CongressNot later than 30 days after the date the efficiency review under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress a report on the findings, including a description of any cost savings expected to be achieved by the streamlining or restructuring of TSA divisions.
						1907.Personnel management system review
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator shall convene a working group consisting of representatives of the TSA and representatives of the labor organization representing security screening personnel to recommend reforms to the TSA’s personnel management system, including appeals to the Merit Systems Protection Board and grievance procedures.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the working group convened under subsection (a) shall submit to the Administrator and the appropriate committees of Congress a report containing proposed, mutually agreed-upon recommendations to reform the TSA’s personnel management system.
 (c)ImplementationTo the extent authorized under law, the Administrator may implement 1 or more of the recommendations submitted under subsection (b).
 (d)TerminationThe working group shall terminate on the date that the report is submitted under subsection (b). 1908.TSA leap pay reform (a)Definition of basic payClause (ii) of section 8331(3)(E) of title 5, United States Code, is amended to read as follows:
							
 (ii)received after September 11, 2001, by a Federal air marshal or criminal investigator (as defined in section 5545a(a)(2)) of the Transportation Security Administration, subject to all restrictions and earning limitations imposed on criminal investigators receiving such pay under section 5545a, including the premium pay limitations under section 5547;.
						(b)Effective date; applicability
 (1)In generalSubject to paragraph (2), this section, and the amendments made by this section, shall take effect on the first day of the first pay period commencing on or after the date of enactment of this section.
							(2)Retroactive application
 (A)In generalAny availability pay received for any pay period commencing before the date of enactment of this Act by a Federal air marshal or criminal investigator employed by the Transportation Security Administration shall be deemed basic pay under section 8331(3) of title 5, United States Code, if the Transportation Security Administration treated such pay as retirement-creditable basic pay, but the Office of Personnel Management, based on an interpretation of section 8331(3) of title 5, United States Code, did not accept such pay as retirement-creditable basic pay.
 (B)ImplementationNot later than 3 months after the date of enactment of this Act, the Director of the Office of Personnel Management shall commence taking such actions as are necessary to implement the amendments made by this section with respect to availability pay deemed to be basic pay under subparagraph (A).
 1909.Rank awards program for transportation security administration executives and senior professionalsSection 114(n), as amended by section 1904 of this Act, is further amended— (1)by inserting (1) In general.— before The personnel management system and indenting appropriately; and
 (2)by adding at the end the following:  (2)Meritorious Executive or Distinguished Executive rank awardsNotwithstanding section 40122(g)(2) of this title, the applicable sections of title 5 shall apply to the Transportation Security Administration personnel management system, except that—
 (A)for purposes of applying such provisions to the personnel management system— (i)the term agency means the Department of Homeland Security;
 (ii)the term senior executive means a Transportation Security Administration executive serving on a Transportation Security Executive Service appointment;
 (iii)the term career appointee means a Transportation Security Administration executive serving on a career Transportation Security Executive Service appointment; and
 (iv)The term senior career employee means a Transportation Security Administration employee covered by the Transportation Security Administration Core Compensation System at the L or M pay band;
 (B)receipt by a career appointee or a senior career employee of the rank of Meritorious Executive or Meritorious Senior Professional entitles the individual to a lump-sum payment of an amount equal to 20 percent of annual basic pay, which shall be in addition to the basic pay paid under the applicable Transportation Security Administration pay system; and
 (C)receipt by a career appointee or a senior career employee of the rank of Distinguished Executive or Distinguished Senior Professional entitles the individual to a lump-sum payment of an amount equal to 35 percent of annual basic pay, which shall be in addition to the basic pay paid under the applicable Transportation Security Administration pay system.
 (3)Definition of applicable sections of title 5In this subsection, the term applicable sections of title 5 means— (A)subsections (b), (c) and (d) of section 4507 of title 5; and
 (B)subsections (b) and (c) of section 4507a of title 5.. 1910.Transmittals to CongressWith regard to each report, legislative proposal, or other communication of the Executive Branch related to the TSA and required to be submitted to Congress or the appropriate committees of Congress, the Administrator shall transmit such communication directly to the appropriate committees of Congress.
					BSecurity technology
					1911.Third party testing and verification of screening technology
 (a)In generalIn carrying out the responsibilities under section 114(f)(9), the Administrator shall develop and implement, not later than 1 year after the date of enactment of this Act, a program to enable a vendor of related security screening technology to obtain testing and verification, including as an alternative to the TSA's test and evaluation process, by an appropriate third party, of such technology before procurement or deployment.
						(b)Detection testing
 (1)In generalThe third party testing and verification program authorized under subsection (a) shall include detection testing to evaluate the performance of the security screening technology system regarding the probability of detection, the probability of false alarm, and such other indicators that the system is able to meet the TSA's mission needs.
 (2)ResultsThe results of the third party detection testing under paragraph (1) shall be considered final if the results are approved by the Administration in accordance with approval standards developed by the Administrator.
 (3)Coordination with final testingTo the extent practicable, but without compromising the integrity of the TSA test and evaluation process, the Administrator shall coordinate the third party detection testing under paragraph (1) with any subsequent, final Federal Government testing.
 (4)International standardsTo the extent practicable and permissible under law and considering the national security interests of the United States, the Administrator shall—
 (A)share detection testing information and standards with appropriate international partners; and (B)coordinate with the appropriate international partners to align TSA testing and evaluation with relevant international standards to maximize the capability to detect explosives and other threats.
								(c)Operational testing
 (1)In generalSubject to paragraph (2), the third party testing and verification program authorized under subsection (a) shall include operational testing.
 (2)LimitationThird party operational testing under paragraph (1) may not exceed 1 year. (d)AlternativeThird party testing under subsection (a) shall replace as an alternative, at the discretion of the Administrator, the testing at the TSA Systems Integration Facility, including testing for—
 (1)health and safety factors; (2)operator interface;
 (3)human factors; (4)environmental factors;
 (5)throughput; (6)reliability, maintainability, and availability factors; and
 (7)interoperability. (e)Testing and verification framework (1)In generalThe Administrator shall—
 (A)establish a framework for the third party testing and for verifying a security technology is operationally effective and able to meet the TSA's mission needs before it may enter or re-enter, as applicable, the operational context at an airport or other transportation facility;
 (B)use phased implementation to allow the TSA and the third party to establish best practices; and (C)oversee the third party testing and evaluation framework.
 (2)RecommendationsThe Administrator shall request ASAC's Security Technology Subcommittee, in consultation with representatives of the security manufacturers industry, to develop and submit to the Administrator recommendations for the third party testing and verification framework.
 (f)Field testingThe Administrator shall prioritize the field testing and evaluation, including by third parties, of security technology and equipment at airports and on site at security technology manufacturers whenever possible as an alternative to the TSA Systems Integration Facility.
						(g)Appropriate third parties
 (1)Citizenship requirementAn appropriate third party under subsection (a) shall be— (A)if an individual, a citizen of the United States; or
 (B)if an entity, owned and controlled by a citizen of the United States. (2)WaiverThe Administrator may waive the requirement under paragraph (1)(B) if the entity is a United States subsidiary of a parent company that has implemented a foreign ownership, control, or influence mitigation plan that has been approved by the Defense Security Service of the Department of Defense before applying to provide third party testing. The Administrator may reject any application to provide third party testing under subsection (a) submitted by an entity that requires a waiver under this paragraph.
 (3)Conflicts of interestThe Administrator shall ensure, to the extent possible, that an entity providing third party testing under this section does not have a contractual, business, or other pecuniary interest (exclusive of any such testing) in—
 (A)the security screening technology subject to such testing; or (B)the vendor of such technology.
								(h)GAO review
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a study on the third party testing program developed under this section
 (2)ReviewThe study under paragraph (1) shall include a review of the following: (A)Any efficiencies or gains in effectiveness achieved in TSA operations, including technology acquisition or screening operations, as a result of such program.
 (B)The degree to which the TSA conducts timely and regular oversight of the appropriate third parties engaged in such testing.
 (C)The effect of such program on the following: (i)The introduction of innovative detection technologies into security screening operations.
 (ii)The availability of testing for technologies developed by small to medium sized businesses. (D)Any vulnerabilities associated with such program, including with respect to the following:
 (i)National security. (ii)Any conflicts of interest between the appropriate third parties engaged in such testing and the entities providing such technologies to be tested.
 (iii)Waste, fraud, and abuse. 1912.Transportation security administration systems integration facility (a)In generalThe Administrator shall continue to operate the Transportation Security Administration Systems Integration Facility (referred to in this section as the TSIF) for the purposes of testing and evaluating advanced transportation security screening technologies related to the mission of the TSA.
 (b)RequirementsThe TSIF shall— (1)evaluate the technologies described in subsection (a) to enhance the security of transportation systems through screening and threat mitigation and detection;
 (2)test the technologies described in subsection (a) to support identified mission needs of the TSA and to meet requirements for acquisitions and procurement;
 (3)to the extent practicable, provide original equipment manufacturers with test plans to minimize requirement interpretation disputes and adhere to provided test plans;
 (4)collaborate with other technical laboratories and facilities for purposes of augmenting the capabilities of the TSIF;
 (5)deliver advanced transportation security screening technologies that enhance the overall security of domestic transportation systems; and
 (6)to the extent practicable, provide funding and promote efforts to enable participation by a small business concern (as the term is described under section 3 of the Small Business Act (15 U.S.C. 632)) that—
 (A)has an advanced technology or capability; but (B)does not have adequate resources to participate in testing and evaluation processes.
 (c)Staffing and resource allocationThe Administrator shall ensure adequate staffing and resource allocations for the TSIF in a manner that—
 (1)prevents unnecessary delays in the testing and evaluation of advanced transportation security screening technologies for acquisitions and procurement determinations;
 (2)ensures the issuance of final paperwork certification no later than 45 days after the date such testing and evaluation has concluded; and
 (3)ensures collaboration with technology stakeholders to close capabilities gaps in transportation security.
							(d)Deadline
 (1)In generalThe Administrator shall notify the appropriate committees of Congress if testing and evaluation by the TSIF of an advanced transportation security screening technology under this section exceeds 180 days from the delivery date.
 (2)NotificationThe notification under paragraph (1) shall include— (A)information relating to the delivery date;
 (B)a justification for why the testing and evaluation process has exceeded 180 days; and (C)the estimated date for completion of such testing and evaluation.
 (3)Definition of delivery dateIn this subsection, the term delivery date means the date that the owner of an advanced transportation security screening technology— (A)after installation, delivers the technology to the TSA for testing and evaluation; and
 (B)submits to the Administrator, in such form and manner as the Administrator prescribes, a signed notification of the delivery described in subparagraph (A).
 (e)Retesting and evaluationAdvanced transportation security screening technology that fails testing and evaluation by the TSIF may be retested and evaluated at the discretion of the Administrator.
 (f)Rule of constructionNothing in this section may be construed to affect the authority or responsibility of an officer of the Department, or an officer of any other Federal department or agency, with respect to research, development, testing, and evaluation of technologies, including such authorities or responsibilities of the Undersecretary for Science and Technology of the Department and Assistant Secretary of the Countering Weapons of Mass Destruction Office of the Department.
						1913.Opportunities to pursue expanded networks for business
 (a)StrategySubtitle B of title of title XVI of the Homeland Security Act of 2002 (6 U.S.C. 563 et seq.) is amended by adding at the end following:
							
								1617.Diversified security technology industry marketplace
 (a)In generalNot later than 120 days after the date of enactment of the TSA Modernization Act, the Administrator shall develop and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives a strategy to promote a diverse security technology industry marketplace upon which the Administrator can rely to acquire advanced transportation security technologies or capabilities, including by increased participation of small business innovators.
 (b)ContentsThe strategy required under subsection (a) shall include the following: (1)Information on how existing Administration solicitation, testing, evaluation, piloting, acquisition, and procurement processes impact the Administrator’s ability to acquire from the security technology industry marketplace, including small business innovators that have not previously provided technology to the Administration, innovative technologies or capabilities with the potential to enhance transportation security.
 (2)Specific actions that the Administrator will take, including modifications to the processes described in paragraph (1), to foster diversification within the security technology industry marketplace.
 (3)Projected timelines for implementing the actions described in paragraph (2). (4)Plans for how the Administrator could, to the extent practicable, assist a small business innovator periodically during such processes, including when such an innovator lacks adequate resources to participate in such processes, to facilitate an advanced transportation security technology or capability being developed and acquired by the Administrator.
 (5)An assessment of the feasibility of partnering with an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code to provide venture capital to businesses, particularly small business innovators, for commercialization of innovative transportation security technologies that are expected to be ready for commercialization in the near term and within 36 months.
 (c)Feasibility assessmentIn conducting the feasibility assessment under subsection (b)(5), the Administrator shall consider the following:
 (1)Establishing an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code as a venture capital partnership between the private sector and the intelligence community to help businesses, particularly small business innovators, commercialize innovative security-related technologies.
 (2)Enhanced engagement through the Science and Technology Directorate of the Department of Homeland Security.
 (d)Rule of constructionNothing in this section may be construed as requiring changes to the Transportation Security Administration standards for security technology.
 (e)DefinitionsIn this section: (1)Intelligence communityThe term intelligence community has the meaning given the term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (2)Small business concernThe term small business concern has the meaning described under section 3 of the Small Business Act (15 U.S.C. 632). (3)Small business innovatorThe term small business innovator means a small business concern that has an advanced transportation security technology or capability..
 (b)GAO reviewNot later than 1 year after the date the strategy is submitted under section 1617 of the Homeland Security Act of 2002, the Comptroller General of the United States shall—
 (1)review the extent to which the strategy— (A)addresses the requirements of that section;
 (B)has resulted in increased participation of small business innovators in the security technology industry marketplace; and
 (C)has diversified the security technology industry marketplace; and (2)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives the findings of the review and any recommendations.
 (c)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 1616 the following:
							
								
									1617. Diversified security technology industry marketplace..
						1914.Reciprocal recognition of security standards
 (a)In generalThe Administrator, in coordination with appropriate international aviation security authorities, shall develop a validation process for the reciprocal recognition of security equipment technology approvals among international security partners or recognized certification authorities for deployment.
 (b)RequirementThe validation process shall ensure that the certification by each participating international security partner or recognized certification authority complies with detection, qualification, and information security, including cybersecurity, standards of the TSA, the Department of Homeland Security, and the National Institute of Standards and Technology.
						1915.Transportation Security Laboratory
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Administrator and the Undersecretary for Science and Technology—
 (1)shall conduct a review to determine whether the TSA is the most appropriate component within the Department to administer the Transportation Security Laboratory; and
 (2)may direct the TSA to administer the Transportation Security Laboratory if the review under paragraph (1) identifies the TSA as the most appropriate component.
 (b)Periodic reviewsThe Secretary shall periodically review the screening technology test and evaluation process conducted at the Transportation Security Laboratory to improve the coordination, collaboration, and communication between the Transportation Security Laboratory and the TSA to identify factors contributing to acquisition inefficiencies, develop strategies to reduce acquisition inefficiencies, facilitate more expeditious initiation and completion of testing, and identify how laboratory practices can better support acquisition decisions.
 (c)ReportsThe Secretary shall report the findings of each review under this section to the appropriate committees of Congress.
						1916.Innovation Task Force
 (a)In generalThe Administrator shall establish an innovation task force— (1)to cultivate innovations in transportation security;
 (2)to develop and recommend how to prioritize and streamline requirements for new approaches to transportation security;
 (3)to accelerate the development and introduction of new innovative transportation security technologies and improvements to transportation security operations; and
 (4)to provide industry with access to the airport environment during the technology development and assessment process to demonstrate the technology and to collect data to understand and refine technical operations and human factor issues.
 (b)ActivitiesThe task force shall— (1)conduct activities to identify and develop an innovative technology, emerging security capability, or process designed to enhance transportation security, including—
 (A)by conducting a field demonstration of such a technology, capability, or process in the airport environment;
 (B)by gathering performance data from such a demonstration to inform the acquisition process; and (C)by enabling a small business with an innovative technology or emerging security capability, but less than adequate resources, to participate in such a demonstration;
 (2)conduct at least quarterly collaboration meetings with industry, including air carriers, airport operators, and other transportation security stakeholders to highlight and discuss best practices on innovative security operations and technology evaluation and deployment; and
 (3)submit to the appropriate committees of Congress an annual report on the effectiveness of key performance data from task force-sponsored projects and checkpoint enhancements.
							(c)Composition
 (1)AppointmentThe Administrator, in consultation with the Chairperson of ASAC shall appoint the members of the task force.
 (2)ChairpersonThe task force shall be chaired by the Administrator's designee. (3)RepresentationThe task force shall be comprised of representatives of—
 (A)the relevant offices of the TSA; (B)if considered appropriate by the Administrator, the Science and Technology Directorate of the Department of Homeland Security;
 (C)any other component of the Department of Homeland Security that the Administrator considers appropriate; and
 (D)such industry representatives as the Administrator considers appropriate. (d)Rule of constructionNothing in this section shall be construed to require the acquisition or deployment of an innovative technology, emerging security capability, or process identified, developed, or recommended under this section.
 (e)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the task force established under this section.
 1917.5-Year technology investment plan updateSection 1611 of the Homeland Security Act of 2002 (6 U.S.C. 563) is amended— (1)in subsection (g)—
 (A)by striking the matter preceding paragraph (1) and inserting The Administrator shall, in collaboration with relevant industry and government stakeholders, annually submit to Congress in an appendix to the budget request and publish in an unclassified format in the public domain—;
 (B)in paragraph (1), by striking ; and and inserting a semicolon; (C)in paragraph (2), by striking the period and inserting ; and; and
 (D)by adding at the end the following:  (3)information about acquisitions completed during the fiscal year preceding the fiscal year during which the report is submitted.; and
 (2)by adding at the end the following:  (h)Additional update requirementsUpdates and reports under subsection (g) shall—
 (1)be prepared in consultation with— (A)the persons described in subsection (b); and
 (B)the Surface Transportation Security Advisory Committee established under section 404; and (2)include—
 (A)information relating to technology investments by the Transportation Security Administration and the private sector that the Department supports with research, development, testing, and evaluation for aviation, including air cargo, and surface transportation security;
 (B)information about acquisitions completed during the fiscal year preceding the fiscal year during which the report is submitted;
 (C)information relating to equipment of the Transportation Security Administration that is in operation after the end of the life-cycle of the equipment specified by the manufacturer of the equipment; and
 (D)to the extent practicable, a classified addendum to report sensitive transportation security risks and associated capability gaps that would be best addressed by security-related technology described in subparagraph (A)..
							
								(i)Notice of covered changes to plan
 (1)Notice requiredThe Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives notice of any covered change to the Plan not later than 90 days after the date that the covered change is made.
 (2)Definition of covered changeIn this subsection, the term covered change means— (A)an increase or decrease in the dollar amount allocated to the procurement of a technology; or
 (B)an increase or decrease in the number of a technology.. 1918.Maintenance of security-related technology (a)In generalTitle XVI of the Homeland Security Act of 2002 (6 U.S.C. 561 et seq.), as amended by section 1913 of this Act, is further amended by adding at the end the following:
							
								CMaintenance of security-related technology
									1621.Maintenance validation and oversight
 (a)In generalNot later than 180 days after the date of enactment of the TSA Modernization Act, the Administrator shall develop and implement a preventive maintenance validation process for security-related technology deployed to airports.
 (b)Maintenance by administration personnel at airportsFor maintenance to be carried out by Administration personnel at airports, the process referred to in subsection (a) shall include the following:
 (1)Guidance to Administration personnel at airports specifying how to conduct and document preventive maintenance actions.
 (2)Mechanisms for the Administrator to verify compliance with the guidance issued pursuant to paragraph (1).
 (c)Maintenance by contractors at airportsFor maintenance to be carried by a contractor at airports, the process referred to in subsection (a) shall require the following:
 (1)Provision of monthly preventative maintenance schedules to appropriate Administration personnel at each airport that includes information on each action to be completed by contractor.
 (2)Notification to appropriate Administration personnel at each airport when maintenance action is completed by a contractor.
 (3)A process for independent validation by a third party of contractor maintenance. (d)Penalties for noncomplianceThe Administrator shall require maintenance for any contracts entered into 60 days after the date of enactment of the TSA Modernization Act or later for security-related technology deployed to airports to include penalties for noncompliance when it is determined that either preventive or corrective maintenance has not been completed according to contractual requirements and manufacturers’ specifications..
 (b)Table of contentsThe table of contents of the Homeland Security Act of 2002, as amended by section 1913 of this Act, is further amended by inserting after the item relating to section 1617 the following:
							
								
									Subtitle C—Maintenance of security-related technology
									1621. Maintenance validation and oversight..
						1919.Biometrics expansion
 (a)In generalThe Administrator and the Commissioner of U.S. Customs and Border Protection shall consult with each other on the deployment of biometric technologies.
 (b)Rule of constructionNothing in this section shall be construed to permit the Commissioner of U.S. Customs and Border Protection to facilitate or expand the deployment of biometric technologies, or otherwise collect, use, or retain biometrics, not authorized by any provision of or amendment made by the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3638) or the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 121 Stat. 266).
 (c)Report requiredNot later than 270 days after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress, and to any Member of Congress upon the request of that Member, a report that includes specific assessments from the Administrator and the Commissioner of U.S. Customs and Border Protection with respect to the following:
 (1)The operational and security impact of using biometric technology to identify travelers. (2)The potential effects on privacy of the expansion of the use of biometric technology under paragraph (1), including methods proposed or implemented to mitigate any risks to privacy identified by the Administrator or the Commissioner related to the active or passive collection of biometric data.
 (3)Methods to analyze and address any matching performance errors related to race, gender, or age identified by the Administrator with respect to the use of biometric technology, including the deployment of facial recognition technology;
 (4)With respect to the biometric entry-exit program, the following: (A)Assessments of—
 (i)the error rates, including the rates of false positives and false negatives, and accuracy of biometric technologies;
 (ii)the effects of biometric technologies, to ensure that such technologies do not unduly burden categories of travelers, such as a certain race, gender, or nationality;
 (iii)the extent to which and how biometric technologies could address instances of travelers to the United States overstaying their visas, including—
 (I)an estimate of how often biometric matches are contained in an existing database; (II)an estimate of the rate at which travelers using fraudulent credentials identifications are accurately rejected; and
 (III)an assessment of what percentage of the detection of fraudulent identifications could have been accomplished using conventional methods;
 (iv)the effects on privacy of the use of biometric technologies, including methods to mitigate any risks to privacy identified by the Administrator or the Commissioner of U.S. Customs and Border Protection related to the active or passive collection of biometric data; and
 (v)the number of individuals who stay in the United States after the expiration of their visas each year.
 (B)A description of— (i)all audits performed to assess—
 (I)error rates in the use of biometric technologies; or (II)whether the use of biometric technologies and error rates in the use of such technologies disproportionately affect a certain race, gender, or nationality; and
 (ii)the results of the audits described in clause (i). (C)A description of the process by which domestic travelers are able to opt-out of scanning using biometric technologies.
 (D)A description of— (i)what traveler data is collected through scanning using biometric technologies, what agencies have access to such data, and how long the agencies possess such data;
 (ii)specific actions that the Department and other relevant Federal departments and agencies take to safeguard such data; and
 (iii)a short-term goal for the prompt deletion of the data of individual United States citizens after such data is used to verify traveler identities.
 (d)Publication of assessmentsThe Secretary, the Administrator, and the Commissioner shall, if practicable, publish a public version of the assessment required by subsection (c)(2) on the Internet website of the TSA and of the U.S. Customs and Border Protection.
						1920.Pilot program for automated exit lane technology
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall establish a pilot program to implement and evaluate the use of automated exit lane technology at small hub airports and nonhub airports (as those terms are defined in section 40102 of title 49, United States Code).
 (b)PartnershipThe Administrator shall carry out the pilot program in partnership with the applicable airport directors.
 (c)Cost shareThe Federal share of the cost of the pilot program under this section shall not exceed 85 percent of the total cost of the program.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program under this section $15,000,000 for each of fiscal years 2019 through 2021.
 (e)GAO reportNot later than 2 years after the date the pilot program is implemented, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the pilot program, including—
 (1)the extent of airport participation in the pilot program and how the program was implemented; (2)the results of the pilot program and any reported benefits, including the impact on security and any cost-related efficiencies realized by TSA or at the participating airports; and
 (3)the feasibility of expanding the pilot program to additional airports, including to medium and large hub airports.
 1921.Authorization of appropriations; exit lane securityThere is authorized to be appropriated to carry out section 44903(n)(1) of title 49, United States Code, $77,000,000 for each of fiscal years 2019 through 2021.
					1922.Real-time security checkpoint wait times
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator shall make available to the public information on wait times at each airport security checkpoint at which security screening operations are conducted or overseen by the TSA.
 (b)RequirementsThe information described in subsection (a) shall be provided in real time via technology and published—
 (1)online; and (2)in physical locations at applicable airport terminals.
 (c)ConsiderationsThe Administrator shall only make the information described in subsection (a) available to the public if it can do so in a manner that does not increase public area security risks.
 (d)Definition of wait timeIn this section, the term wait time means the period beginning when a passenger enters a queue for a screening checkpoint and ending when that passenger exits the checkpoint.
						1923.GAO report on deployment of screening technologies across airports
 (a)StudyThe Comptroller General of the United States shall conduct a study whether the TSA allocates resources, including advanced imaging and computed tomography technologies, appropriately based on risk at Category X, I, II, III, and IV airports at which security screening operations are conducted or overseen by the TSA.
 (b)Cost analysisAs a part of the study conducted under subsection (a), the Comptroller General shall analyze the costs allocated or incurred by the TSA at Category X, I, II, III, and IV airports—
 (1)to purchase and deploy screening equipment and other assets, including advanced imaging and computed tomography technologies, at Category X, I, II, III, and IV airports;
 (2)to install such equipment, including any related variant, and assets in the airport; and (3)to maintain such equipment and assets.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the findings of the study under subsection (a).
						1924.Screening technology review and performance objectives
						(a)Review of technology acquisitions process
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator, in coordination with relevant officials of the Department, shall conduct a review of existing advanced transportation security screening technology testing and evaluation, acquisitions, and procurement practices within TSA.
 (2)ContentsSuch review shall include— (A)identifying process delays and obstructions within the Department and the Administration regarding how such technology is identified, tested and evaluated, acquired, and deployed;
 (B)assessing whether the TSA can better leverage existing resources or processes of the Department for the purposes of technology testing and evaluation;
 (C)assessing whether the TSA can further encourage innovation and competition among technology stakeholders, including through increased participation of and funding for small business concerns (as such term is described under section 3 of the Small Business Act (15 U.S.C. 632));
 (D)identifying best practices of other Department components or United States Government entities; and (E)a plan to address any problems or challenges identified by such review.
 (b)BriefingThe Administrator shall provide to the appropriate committees of Congress a briefing on the findings of the review required under this section and a plan to address any problems or challenges identified by such review.
 (c)Acquisitions and procurement enhancementIncorporating the results of the review in subsection (a), the Administrator shall— (1)engage in outreach, coordination, and collaboration with transportation stakeholders to identify and foster innovation of new advanced transportation security screening technologies;
 (2)streamline the overall technology development, testing, evaluation, acquisitions, procurement, and deployment processes of the Administration; and
 (3)ensure the effectiveness and efficiency of such processes. (d)AssessmentThe Secretary, in consultation with the Chief Privacy Officer of the Department, shall submit to the appropriate committees of Congress a compliance assessment of the TSA acquisition process relating to the health and safety risks associated with implementation of screening technologies.
 (e)Performance objectivesThe Administrator shall establish performance objectives for the testing and verification of security technology, including testing and verification conducted by appropriate third parties under section 1911, to ensure that progress is made, at a minimum, toward—
 (1)reducing time for each phase of testing while maintaining security (including testing for detection testing, operational testing, testing and verification framework, and field testing);
 (2)eliminating testing and verification delays; and (3)increasing accountability.
							(f)Tracking
 (1)In generalIn carrying out subsection (e), the Administrator shall establish and continually track performance metrics for each type of security technology submitted for testing and verification, including testing and verification conducted by appropriate third parties under section 1911.
 (2)Measuring progress toward goalsThe Administrator shall use the metrics established and tracked under paragraph (1) to generate data on an ongoing basis and to measure progress toward the achievement of the performance objectives established under subsection (e).
							(3)Report required
 (A)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report assessing the extent to which the performance objectives established under subsection (e), as measured by the performance metrics established and tracked under paragraph (1) of this subsection, have been met.
 (B)ElementsThe report required by subparagraph (A) shall include— (i)a list of the performance metrics established under paragraph (1), including the length of time for each phase of testing and verification for each type of security technology; and
 (ii)a comparison of the progress achieved for testing and verification of security technology conducted by the TSA and the testing and verification of security technology conducted by third parties.
 (C)Proprietary informationThe report required by subparagraph (A) shall— (i)not include identifying information regarding an individual or entity or equipment; and
 (ii)protect proprietary information. (g)Information technology securityNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a plan to conduct recurring reviews of the operational, technical, and management security controls for Administration information technology systems at airports.
						1925.Computed tomography pilot programs
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall carry out a pilot program to test the use of screening equipment using computed tomography technology to screen baggage at passenger screening checkpoints at airports.
						(b)Feasibility study
 (1)In generalNot later than 120 days after the date of enactment of this Act, the Administrator, in coordination with the Under Secretary for Science and Technology of the Department, shall submit to the appropriate committees of Congress a feasibility study regarding expanding the use of computed tomography technology for the screening of air cargo transported on passenger aircraft operated by an air carrier or foreign air carrier in air transportation, interstate air transportation, or interstate air commerce.
 (2)ConsiderationsIn conducting the feasibility study under paragraph (1), the Administrator shall consider the following:
 (A)Opportunities to leverage computed tomography systems used for screening passengers and baggage. (B)Costs and benefits of using computed tomography technology for screening air cargo.
 (C)An analysis of emerging computed tomography systems that may have potential to enhance the screening of air cargo, including systems that may address aperture challenges associated with screening certain categories of air cargo.
 (D)An analysis of emerging screening technologies, in addition to computed tomography, that may be used to enhance the screening of air cargo.
 (c)Pilot programNot later than 120 days after the date the feasibility study is submitted under subsection (b), the Administrator shall initiate a 2-year pilot program to achieve enhanced air cargo security screening outcomes through the use of new or emerging screening technologies, such as computed tomography technology, as identified through such study.
 (d)UpdatesNot later than 60 days after the date the pilot program under subsection (c) is initiated, and biannually thereafter for 2 years, the Administrator shall brief the appropriate committees of Congress on the progress of implementation of such pilot program.
 (e)DefinitionsIn this section: (1)Air carrierThe term air carrier has the meaning given the term in section 40102 of title 49, United States Code.
 (2)Air transportationThe term air transportation has the meaning given the term in section 40102 of title 49, United States Code. (3)Foreign air carrierThe term foreign air carrier has the meaning given the term in section 40102 of title 49, United States Code.
 (4)Interstate air commerceThe term interstate air commerce has the meaning given the term in section 40102 of title 49, United States Code. (5)Interstate air transportationThe term interstate air transportation has the meaning given the term in section 40102 of title 49, United States Code.
							CPublic area security
 1926.DefinitionsIn this subtitle: (1)Behavioral standardsThe term behavioral standards means standards for the evaluation of explosives detection working canines for certain factors, including canine temperament, work drive, suitability for training, environmental factors used in evaluations, and canine familiarity with natural or man-made surfaces or working conditions relevant to the canine’s expected work area.
 (2)Medical standardsThe term medical standards means standards for the evaluation of explosives detection working canines for certain factors, including canine health, management of heredity health conditions, breeding practices, genetics, pedigree, and long-term health tracking.
 (3)Technical standardsThe term technical standards means standards for the evaluation of explosives detection working canines for certain factors, including canine search techniques, handler-canine communication, detection testing conditions and logistics, and learned explosive odor libraries.
						1927.Explosives detection canine capacity building
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall establish a working group to determine ways to support decentralized, non-Federal domestic canine breeding capacity to produce high quality explosives detection canines and modernize canine training standards.
 (b)Working group compositionThe working group established under subsection (a) shall be comprised of representatives from the following:
 (1)The TSA. (2)The Science and Technology Directorate of the Department.
 (3)National domestic canine associations with expertise in breeding and pedigree. (4)Universities with expertise related to explosives detection canines and canine breeding.
 (5)Domestic canine breeders and vendors. (c)ChairpersonsThe Administrator shall approve of 2 individuals from among the representatives of the working group specified in subsection (b) to serve as the Chairpersons of the working group as follows:
 (1)One Chairperson shall be from an entity specified in paragraph (1) or (2) of that subsection. (2)One Chairperson shall be from an entity specified in paragraph (3), (4), or (5) of that subsection.
 (d)Proposed standards and recommendationsNot later than 180 days after the date the working group is established under subsection (a), the working group shall submit to the Administrator—
 (1)proposed behavioral standards, medical standards, and technical standards for domestic canine breeding and canine training described in that subsection; and
 (2)recommendations on how the TSA can engage stakeholders to further the development of such domestic non-Federal canine breeding capacity and training.
 (e)StrategyNot later than 180 days after the date the recommendations are submitted under subsection (d), the Administrator shall develop and submit to the appropriate committees of Congress a strategy for working with non-Federal stakeholders to facilitate expanded the domestic canine breeding capacity described in subsection (a), based on such recommendations.
 (f)ConsultationIn developing the strategy under subsection (e), the Administrator shall consult with the Under Secretary for Science and Technology of the Department, the Commissioner for U.S. Customs and Border Protection, the Director of the United States Secret Service, and the heads of such other Federal departments or agencies as the Administrator considers appropriate to incorporate, to the extent practicable, mission needs across the Department for an expanded non-Federal domestic explosives detection canine breeding capacity that can be leveraged to help meet the Department’s operational needs.
 (g)TerminationThe working group established under subsection (a) shall terminate on the date that the strategy is submitted under subsection (e), unless the Administrator extends the termination date for the purposes of section 1928.
 (h)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this Act.
						1928.Third party domestic canines
 (a)In generalNot later than 1 year after the date of enactment of this Act, to enhance the efficiency and efficacy of transportation security by increasing the supply of canine teams for use by the TSA and transportation stakeholders, the Administrator shall develop and issue behavioral standards, medical standards, and technical standards, based on the recommendations of the working group under section 1927, that a third party explosives detection canine must satisfy to be certified for the screening of individuals and property, including detection of explosive vapors among individuals and articles of property, in public areas of an airport under section 44901 of title 49, United States Code.
						(b)Augmenting public area security
 (1)In generalThe Administrator shall develop guidance on the coordination of development and deployment of explosives detection canine teams for use by transportation stakeholders to enhance public area security at transportation hubs, including airports.
 (2)ConsultationIn developing the guidance under paragraph (1), the Administrator shall consult with— (A)the working group established under section 1927;
 (B)the officials responsible for carrying out section 1941; and (C)such transportation stakeholders, canine providers, law enforcement, privacy groups, and transportation security providers as the Administrator considers relevant.
 (c)AgreementSubject to subsections (d), (e), and (f), not later than 270 days after the issuance of standards under subsection (a), the Administrator shall, to the extent possible, enter into an agreement with at least 1 third party to test and certify the capabilities of canines in accordance with the standards under subsection (a).
 (d)Expedited deploymentIn entering into an agreement under subsection (c), the Administrator shall use— (1)the other transaction authority under section 114(m) of title 49, United States Code; or
 (2)such other authority of the Administrator as the Administrator considers appropriate to expedite the deployment of additional canine teams.
 (e)ProcessBefore entering into an agreement under subsection (c), the Administrator shall— (1)evaluate and verify the third party's ability to effectively evaluate the capabilities of canines;
 (2)designate key elements required for appropriate evaluation venues where third parties may conduct testing; and
 (3)periodically assess the program at evaluation centers to ensure the proficiency of the canines beyond the initial testing and certification by the third party.
 (f)ConsultationTo determine best practices for the use of third parties to test and certify the capabilities of canines, the Administrator shall consult with the following persons before entering into an agreement under subsection (c):
 (1)The Secretary of State. (2)The Secretary of Defense.
 (3)Non-profit organizations that train, certify, and provide the services of canines for various purposes.
 (4)Institutions of higher education with research programs related to use of canines for the screening of individuals and property, including detection of explosive vapors among individuals and articles of property.
							(g)Third party explosives detection canine provider list
 (1)In generalNot later than 90 days after the date the Administrator enters into an agreement under subsection (c), the Administrator shall develop and maintain a list of the names of each third party from which the TSA procures explosive detection canines, including for each such third party the relevant contractual period of performance.
 (2)DistributionThe Administrator shall make the list under paragraph (1) available to appropriate transportation stakeholders in such form and manner as the Administrator prescribes.
 (h)OversightThe Administrator shall establish a process to ensure appropriate oversight of the certification program and compliance with the standards under subsection (a), including periodic audits of participating third parties.
						(i)Authorization
 (1)TSAThe Administrator shall develop and implement a process for the TSA to procure third party explosives detection canines certified under this section.
							(2)Aviation stakeholders
 (A)In generalThe Administrator shall authorize an aviation stakeholder, under the oversight of and in coordination with the Federal Security Director at an applicable airport, to contract with, procure or purchase, and deploy one or more third party explosives detection canines certified under this section to augment public area security at that airport.
								(B)Applicable large hub airports
 (i)In generalExcept as provided under subparagraph (ii), notwithstanding any law to the contrary, and subject to the other provisions of this paragraph, an applicable large hub airport may provide a certified canine described in subparagraph (A) on an in-kind basis to the TSA to be deployed as a passenger screening canine at that airport unless the applicable large hub airport consents to the use of that certified canine elsewhere.
 (ii)ExceptionThe Administrator may, on a case-by-case basis, deploy a certified canine described in subparagraph (A) to a transportation facility other than the applicable large hub airport described in clause (i) for not more than 90 days per year if the Administrator—
 (I)determines that such deployment is necessary to meet operational or security needs; and (II)notifies the applicable large hub airport described in clause (i).
 (iii)Nondeployable caninesAny certified canine provided to the TSA under clause (i) that does not complete training for deployment under that clause shall be the responsibility of the large hub airport unless the TSA agrees to a different outcome.
 (C)HandlersNot later than 30 days before a canine begins training to become a certified canine under subparagraph (B), the airport shall notify the TSA of such training and the Administrator shall assign a TSA canine handler to participate in the training with that canine, as appropriate.
 (D)LimitationThe Administrator may not reduce the staffing allocation model for an applicable large hub airport based on that airport's provision of a certified canine under this paragraph.
 (j)DefinitionsIn this section: (1)Applicable large hub airportThe term applicable large hub airport means a large hub airport (as defined in section 40102 of title 49, United States Code) that has less than 100 percent of the allocated passenger screening canine teams staffed by the TSA.
 (2)Aviation stakeholderThe term aviation stakeholder includes an airport, airport operator, and air carrier. 1929.Tracking and monitoring of canine training and testingNot later than 180 days after the date of enactment of this Act, the Administrator shall use, to the extent practicable, a digital monitoring system for all training, testing, and validation or certification of public and private canine assets utilized or funded by the TSA to facilitate improved review, data analysis, and record keeping of canine testing performance and program administration.
					1930.VIPR team statistics
						(a)VIPR team statistics
 (1)In generalNot later than 90 days after the date of enactment of this Act, and annually thereafter, the Administrator shall notify the appropriate committees of Congress of the number of VIPR teams available for deployment at transportation facilities, including—
 (A)the number of VIPR team operations that include explosive detection canine teams; and (B)the distribution of VIPR team operations deployed across different modes of transportation.
 (2)AnnexThe notification under paragraph (1) may contain a classified annex. (3)Definition of VIPR teamIn this subsection, the term VIPR means a Visible Intermodal Prevention and Response team authorized under section 1303 of the National Transit Systems Security Act of 2007 (6 U.S.C. 1112).
 (b)Authorization of VIPR teamsSection 1303(b) of the National Transit Systems Security Act of 2007 (6 U.S.C. 1112(b)) is amended by striking to the extent appropriated, including funds to develop not more than 60 VIPR teams, for fiscal years 2016 through 2018 and inserting such sums as necessary, including funds to develop at least 30, but not more than 60, VIPR teams, for fiscal years 2019 through 2021.
						1931.Public area security working group
 (a)DefinitionsIn this section: (1)Public and private stakeholdersThe term public and private stakeholders has the meaning given the term in section 114(t)(1)(C) of title 49, United States Code.
 (2)Surface transportation assetThe term surface transportation asset includes— (A)facilities, equipment, or systems used to provide transportation services by—
 (i)a public transportation agency (as the term is defined in section 1402 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1131));
 (ii)a railroad carrier (as the term is defined in section 20102 of title 49, United States Code); (iii)an owner or operator of—
 (I)an entity offering scheduled, fixed-route transportation services by over-the road bus (as the term is defined in section 1501 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1151)); or
 (II)a bus terminal; or (B)other transportation facilities, equipment, or systems, as determined by the Secretary.
								(b)Public area security working group
 (1)Working groupThe Administrator, in coordination with the National Protection and Programs Directorate, shall establish a working group to promote collaborative engagement between the TSA and public and private stakeholders to develop non-binding recommendations for enhancing security in public areas of transportation facilities (including facilities that are surface transportation assets), including recommendations regarding the following:
 (A)Information sharing and interoperable communication capabilities among the TSA and public and private stakeholders with respect to terrorist or other threats.
 (B)Coordinated incident response procedures. (C)The prevention of terrorist attacks and other incidents through strategic planning, security training, exercises and drills, law enforcement patrols, worker vetting, and suspicious activity reporting.
 (D)Infrastructure protection through effective construction design barriers and installation of advanced surveillance and other security technologies.
								(2)Annual report
 (A)In generalNot later than 1 year after the date the working group is established under paragraph (1), the Administrator shall submit to the appropriate committee of Congress a report, covering the 12-month period preceding the date of the report, on—
 (i)the organization of the working group; (ii)the activities of the working group;
 (iii)the participation of the TSA and public and private stakeholders in the activities of the working group;
 (iv)the findings of the working group, including any recommendations. (B)PublicationThe Administrator may publish a public version of such report that describes the activities of the working group and such related matters as would be informative to the public, consistent with section 552(b) of title 5, United States Code.
 (3)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under subsection (a) or any subcommittee thereof.
							(c)Technical assistance
 (1)In generalThe Secretary shall— (A)inform owners and operators of surface transportation assets about the availability of technical assistance, including vulnerability assessment tools and cybersecurity guidelines, to help protect and enhance the resilience of public areas of such assets; and
 (B)upon request, and subject to the availability of appropriations, provide such technical assistance to owners and operators of surface transportation assets.
 (2)Best practicesNot later than 1 year after the date of enactment of this Act, and periodically thereafter, the Secretary shall publish on the Department website and widely disseminate, as appropriate, current best practices for protecting and enhancing the resilience of public areas of transportation facilities (including facilities that are surface transportation assets), including associated frameworks or templates for implementation.
							(d)Review
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall— (A)review of regulations, directives, policies, and procedures issued by the Administrator regarding the transportation of a firearm and ammunition; and
 (B)submit to the appropriate committees of Congress a report on the findings of the review under subparagraph (A), including, as appropriate, information on any plans to modify any regulation, directive, policy, or procedure based on the review.
 (2)ConsultationIn preparing the report under paragraph (1), the Administrator shall consult with— (A)ASAC;
 (B)the Surface Transportation Security Advisory Committee under section 404 of the Homeland Security Act of 2002; and
 (C)appropriate public and private stakeholders. 1932.Public area best practices (a)In generalThe Administrator shall, in accordance with law and as received or developed, periodically submit information, on any best practices developed by the TSA or appropriate transportation stakeholders related to protecting the public spaces of transportation infrastructure from emerging threats, to the following:
 (1)Federal Security Directors at airports. (2)Appropriate security directors for other modes of transportation.
 (3)Other appropriate transportation security stakeholders. (b)Information sharingThe Administrator shall, in accordance with law—
 (1)in coordination with the Office of the Director of National Intelligence and industry partners, implement improvements to the Air Domain Intelligence and Analysis Center to encourage increased participation from stakeholders and enhance government and industry security information sharing on transportation security threats, including on cybersecurity threat awareness;
 (2)expand and improve the City and Airport Threat Assessment or similar program to public and private stakeholders to capture, quantify, communicate, and apply applicable intelligence to inform transportation infrastructure mitigation measures, such as—
 (A)quantifying levels of risk by airport that can be used to determine risk-based security mitigation measures at each location; and
 (B)determining random and surge employee inspection operations based on changing levels of risk; (3)continue to disseminate Transportation Intelligence Notes, tear-lines, and related intelligence products to appropriate transportation security stakeholders on a regular basis; and
 (4)continue to conduct both regular routine and threat-specific classified briefings between the TSA and appropriate transportation sector stakeholders on an individual or group basis to provide greater information sharing between public and private sectors.
 (c)Mass notificationThe Administrator shall encourage security stakeholders to utilize mass notification systems, including the Integrated Public Alert Warning System of the Federal Emergency Management Agency and social media platforms, to disseminate information to transportation community employees, travelers, and the general public, as appropriate.
 (d)Public awareness programsThe Secretary, in coordination with the Administrator, shall expand public programs of the Department of Homeland Security and the TSA that increase security threat awareness, education, and training to include transportation network public area employees, including airport and transportation vendors, local hotels, cab and limousine companies, ridesharing companies, cleaning companies, gas station attendants, cargo operators, and general aviation members.
						1933.Airport worker access controls cost and feasibility study
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with ASAC, shall submit to the Comptroller General of the United States and the appropriate committees of Congress a study examining the shared cost and feasibility to airports, airlines, and the TSA of implementing enhanced employee inspection measures at all access points between non-secured areas and secured areas at a statistically significant number of Category I, II, III, IV, and X airports.
 (b)AssessmentTo the extent practicable, in conducting the study, the Administrator shall assess the cost, operational efficiency, and security effectiveness of requiring all employees to present for inspection at every access point between non-secured areas and secured areas of airports, and of deploying some or all of the following screening measures and technologies:
 (1)A secure door utilizing card and pin entry or biometric technology. (2)Surveillance video recording capable of storing video data for at least 30 days.
 (3)Advanced screening technologies, including at least 1 of the following: (A)Magnetometer (walk-through or hand-held).
 (B)Explosives detection canines. (C)Explosives trace detection swabbing.
 (D)Advanced imaging technology. (E)X-ray bag screening technology.
 (4)The TSA's Advanced Threat Local Allocation Strategy (commonly known as ATLAS). (c)ContentsTo the extent practicable, the study under subsection (a) shall include the following:
 (1)Costs associated with establishing an operational minimum number of employee entry and exit points. (2)A comparison of estimated costs and security effectiveness associated with implementing the security features specified in paragraphs (1), (2), (3), and (4) of subsection (b) based on information on the experiences from those category I, II, III, IV, and X airports that have already implemented or piloted enhanced employee inspection measures at access points between non-secured areas and secured areas of airports.
 (d)GAO reviewNot later than 90 days after the date of receipt of the study under subsection (a), the Comptroller General of the United States shall—
 (1)review the study to assess the quality and reliability of the study; and (2)submit to the appropriate committees of Congress a report on the results of the review under paragraph (1).
							1934.Securing airport worker access points
 (a)Cooperative efforts to enhance airport security awarenessNot later than 180 days after the date of enactment of this Act, the Administrator shall consult with air carriers, foreign air carriers, airport operators, and labor unions representing credentialed employees to enhance security awareness of credentialed airport populations regarding insider threats to aviation security and best practices related to airport access controls.
 (b)Credentialing standardsNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with air carriers, foreign air carriers, airport operators, and labor unions representing credentialed employees, shall assess credentialing standards, policies, and practices, including implementation of relevant credentialing updates required under the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 615), to ensure that insider threats to aviation security are adequately addressed.
						(c)SIDA applications
							(1)Social security numbers required
 (A)In generalNot later than 60 days after the date of enactment of this Act, the Administrator shall revise the application submitted by an individual applying for a credential granting access to the Secure Identification Area of an airport to require the social security number of such individual in order to strengthen security vetting effectiveness.
 (B)Failure to provide numberAn applicant who does not provide such applicant’s social security number may be denied such a credential.
 (2)Screening noticeThe Administrator shall issue requirements for an airport operator to include in each application for access to a Security Identification Display Area notification to the applicant that an employee holding a credential granting access to a Security Identification Display Area may be screened at any time while gaining access to, working in, or leaving a Security Identification Display Area.
 (d)Secured and sterile areas of airportsThe Administrator shall consult with airport operators and airline operators to identify advanced technologies, including biometric identification technologies, that could be used for securing employee access to the secured areas and sterile areas of airports.
 (e)Rap back vetting Not later than 180 days after the date of enactment of this Act, the Administrator shall identify and submit to the appropriate committees of Congress the number of credentialed aviation worker populations at airports that are continuously vetted through the Federal Bureau of Investigation’s Rap Back Service, consistent with section 3405(b)(2) of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 44901 note).
 (f)Insider threat education and mitigationNot later than 180 days after the date of enactment of this Act, the Administrator shall identify means of enhancing the TSA’s ability to leverage the resources of the Department and the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) to educate Administration personnel on insider threats to aviation security and how the TSA can better mitigate such insider threats.
 (g)Employee inspectionsConsistent with the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 615), the Administrator shall ensure that TSA-led, random employee physical inspection efforts of aviation workers are targeted, strategic, and focused on providing the greatest level of security effectiveness.
						(h)Covert testing
 (1)In generalConsistent with the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 615), the Administrator shall continue to conduct covert testing of TSA-led employee inspection operations at airports and measure existing levels of security effectiveness.
 (2)RequirementsThe Administrator shall provide— (A)the results of such testing to—
 (i)the airport operator for the airport that is the subject of any such testing; and (ii)as appropriate, to air carriers and foreign air carriers that operate at the airport that is the subject of such testing; and
 (B)recommendations and technical assistance for air carriers, foreign air carriers, and airport operators to conduct their own employee inspections, as needed.
 (3)Annual reportingThe Administrator shall for each of fiscal years 2019 through 2021, submit to the appropriate committees of Congress a report on the frequency, methodology, strategy, and effectiveness of employee inspection operations at airports.
							(i)Centralized database
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with ASAC, shall—
 (A)subject to paragraph (2), establish a national, centralized database of the names of each individual who—
 (i)has had an airport-issued badge revoked for failure to comply with aviation security requirements; or
 (ii)has had an aircraft operator-issued badge revoked for failure to comply with aviation security requirements;
 (B)determine the appropriate reporting mechanisms for air carriers, foreign air carriers, and airport operators—
 (i)to submit to the Administration data regarding an individual described in subparagraph (A); and (ii)to access the database; and
 (C)establish a process to allow an individual whose name is mistakenly entered into the database to correct the record and have the individual's name expunged from the database.
 (2)LimitationThe database shall not include the name of any individual whose badge has been revoked as a result of a termination or cessation of employment unrelated to—
 (A)a violation of a security requirement; or (B)a determination that the individual poses a threat to aviation security.
								1935.Law Enforcement Officer Reimbursement Program
 (a)In generalIn accordance with section 44903(c)(1) of title 49, United States Code, the Administrator shall increase the number of awards, and the total funding amount of each award, under the Law Enforcement Officer Reimbursement Program—
 (1)to increase the presence of law enforcement officers in the public areas of airports, including baggage claim, ticket counters, and nearby roads;
 (2)to increase the presence of law enforcement officers at screening checkpoints; (3)to reduce the response times of law enforcement officers during security incidents; and
 (4)to provide visible deterrents to potential terrorists. (b)Cooperation by AdministratorIn carrying out subsection (a), the Administrator shall use the authority provided to the Administrator under section 114(m) of title 49, United States Code, that is the same authority as is provided to the Administrator of the Federal Aviation Administration under section 106(m) of that title.
 (c)Administrative burdensThe Administrator shall review the regulations and compliance policies related to the Law Enforcement Officer Reimbursement Program and, if necessary, revise such regulations and policies to reduce any administrative burdens on applicants or recipients of such awards.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out section 44901(h) of title 49, United States Code, $55,000,000 for each of fiscal years 2019 through 2021.
						1936.Airport perimeter and access control security
						(a)Risk assessments of airport security
 (1)In generalThe Administrator shall— (A)not later than 180 days after the date of enactment of this Act, update the Transportation Sector Security Risk Assessment (referred to in this section as the TSSRA); and
 (B)not later than 90 days after the date the TSSRA is updated under subparagraph (A)— (i)update with the most currently available intelligence information the Comprehensive Risk Assessment of Perimeter and Access Control Security (referred to in this section as the Risk Assessment of Airport Security);
 (ii)establish a regular schedule for periodic updates to the Risk Assessment of Airport Security; and (iii)conduct a system-wide assessment of airport access control points and airport perimeter security.
 (2)ContentsThe security risk assessments required under paragraph (1)(B) shall— (A)include updates reflected in the TSSRA and Joint Vulnerability Assessment findings;
 (B)reflect changes to the risk environment relating to airport access control points and airport perimeters;
 (C)use security event data for specific analysis of system-wide trends related to airport access control points and airport perimeter security to better inform risk management decisions; and
 (D)consider the unique geography of and current best practices used by airports to mitigate potential vulnerabilities.
 (3)ReportThe Administrator shall report the results of the TSSRA and Risk Assessment of Airport Security under paragraph (1) to—
 (A)the appropriate committees of Congress; (B)relevant Federal departments and agencies; and
 (C)airport operators. (b)Airport security strategy development (1)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall update the 2012 National Strategy for Airport Perimeter and Access Control Security (referred to in this section as the National Strategy).
 (2)ContentsThe update to the National Strategy shall include— (A)information from the Risk Assessment of Airport Security; and
 (B)information on— (i)airport security-related activities;
 (ii)the status of TSA efforts to address the objectives of the National Strategy; (iii)finalized outcome-based performance measures and performance levels for—
 (I)each activity described in clause (i); and (II)each objective described in clause (ii); and
 (iv)input from airport operators. (3)UpdatesNot later than 90 days after the date the update to the National Strategy is complete, the Administrator shall establish a regular schedule for determining if and when additional updates to the strategy under paragraph (1) are necessary.
							DPassenger and cargo security
					1937.PreCheck Program
 (a)In generalSection 44919 is amended to read as follows:  44919.PreCheck Program (a)In generalThe Administrator of the Transportation Security Administration shall continue to administer the PreCheck Program in accordance with section 109(a)(3) of the Aviation and Transportation Security Act (49 U.S.C. 114 note).
 (b)ExpansionNot later than 180 days after the date of enactment of the TSA Modernization Act, the Administrator shall enter into an agreement, using other transaction authority under section 114(m) of this title, with at least 2 private sector entities to increase the methods and capabilities available for the public to enroll in the PreCheck Program.
 (c)Minimum capability requirementsAt least 1 agreement under subsection (b) shall include the following capabilities: (1)Start-to-finish secure online or mobile enrollment capability.
 (2)Vetting of an applicant by means other than biometrics, such as a risk assessment, if— (A)such means—
 (i)are evaluated and certified by the Secretary of Homeland Security; (ii)meet the definition of a qualified anti-terrorism technology under section 865 of the Homeland Security Act of 2002 (6 U.S.C. 444); and
 (iii)are determined by the Administrator to provide a risk assessment that is as effective as a fingerprint-based criminal history records check conducted through the Federal Bureau of Investigation with respect to identifying individuals who are not qualified to participate in the PreCheck Program due to disqualifying criminal history; and
 (B)with regard to private sector risk assessments, the Secretary has certified that reasonable procedures are in place with regard to the accuracy, relevancy, and proper utilization of information employed in such risk assessments.
 (d)Additional capability requirementsAt least 1 agreement under subsection (b) shall include the following capabilities: (1)Start-to-finish secure online or mobile enrollment capability.
 (2)Vetting of an applicant by means of biometrics if the collection— (A)is comparable with the appropriate and applicable standards developed by the National Institute of Standards and Technology;
 (B)protects privacy and data security, including that any personally identifiable information is collected, retained, used, and shared in a manner consistent with section 552a of title 5, United States Code (commonly known as Privacy Act of 1974), and with agency regulations;
 (C)is evaluated and certified by the Secretary of Homeland Security; and (D)is determined by the Administrator to provide a risk assessment that is as effective as a fingerprint-based criminal history records check conducted through the Federal Bureau of Investigation with respect to identifying individuals who are not qualified to participate in the PreCheck Program due to disqualifying criminal history.
 (e)Target enrollmentSubject to subsections (b), (c), and (d), the Administrator shall take actions to expand the total number of individuals enrolled in the PreCheck Program as follows:
 (1)7,000,000 passengers before October 1, 2019. (2)10,000,000 passengers before October 1, 2020.
 (3)15,000,000 passengers before October 1, 2021. (f)Marketing of PreCheck ProgramNot later than 90 days after the date of enactment of the TSA Modernization Act, the Administrator shall—
 (1)enter into at least 2 agreements, using other transaction authority under section 114(m) of this title, to market the PreCheck Program; and
 (2)implement a long-term strategy for partnering with the private sector to encourage enrollment in such program.
 (g)Identity verification enhancementThe Administrator shall— (1)coordinate with the heads of appropriate components of the Department to leverage Department-held data and technologies to verify the identity and citizenship of individuals enrolling in the PreCheck Program;
 (2)partner with the private sector to use biometrics and authentication standards, such as relevant standards developed by the National Institute of Standards and Technology, to facilitate enrollment in the program; and
 (3)consider leveraging the existing resources and abilities of airports to collect fingerprints for use in background checks to expedite identity verification.
 (h)PreCheck Program lanes operationThe Administrator shall— (1)ensure that PreCheck Program screening lanes are open and available during peak and high-volume travel times at appropriate airports to individuals enrolled in the PreCheck Program; and
 (2)make every practicable effort to provide expedited screening at standard screening lanes during times when PreCheck Program screening lanes are closed to individuals enrolled in the program in order to maintain operational efficiency.
										(i)Eligibility of members of the Armed Forces for expedited security screening
 (1)In generalSubject to paragraph (3), an individual specified in paragraph (2) is eligible for expedited security screening under the PreCheck Program.
 (2)Individuals specifiedAn individual specified in this subsection is any of the following: (A)A member of the Armed Forces, including a member of a reserve component or the National Guard.
 (B)A cadet or midshipman of the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, or the United States Coast Guard Academy.
 (C)A family member of an individual specified in subparagraph (A) or (B) who is younger than 12 years old and accompanying the individual.
 (3)ImplementationThe eligibility of an individual specified in paragraph (2) for expedited security screening under the PreCheck Program is subject to such policies and procedures as the Administrator may prescribe to carry out this subsection, in consultation with the Secretary of Defense and, with respect to the United States Coast Guard, the Commandant of the United States Coast Guard.
 (j)Vetting for PreCheck Program participantsThe Administrator shall initiate an assessment to identify any security vulnerabilities in the vetting process for the PreCheck Program, including determining whether subjecting PreCheck Program participants to recurrent fingerprint-based criminal history records checks, in addition to recurrent checks against the terrorist watchlist, could be done in a cost-effective manner to strengthen the security of the PreCheck Program.
 (k)Assurance of separate programIn carrying out this section, the Administrator shall ensure that the additional private sector application capabilities under subsections (b), (c), and (d) are undertaken in addition to any other related TSA program, initiative, or procurement, including the Universal Enrollment Services program.
 (l)Expenditure of fundsAny Federal funds expended by the Administrator to expand PreCheck Program enrollment shall be expended in a manner that includes the requirements of this section..
						(b)Technical and conforming amendments
 (1)RepealSubtitle A of title III of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 44901 note) and the items relating to that subtitle in the table of contents of that Act are repealed.
 (2)Table of contentsThe table of contents of chapter 449 is amended by amending the item relating to section 44919 to read as follows:
								
									
										44919. PreCheck Program..
 (3)Screening passengers and propertySection 44901(a) is amended by striking 44919 or. 1938.PreCheck expedited screening (a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator shall ensure that only a traveler who is a member of a trusted traveler program specified in subsection (b) is permitted to use a TSA PreCheck security screening lane at a passenger screening checkpoint.
 (b)Trusted traveler programs specifiedA trusted traveler program specified in this subsection is any of the following: (1)The PreCheck Program under section 44919 of title 49, United States Code.
 (2)Any other program implemented by the TSA under section 109(a)(3) of the Aviation and Transportation Security Act (49 U.S.C. 114 note).
 (3)Any other United States Government program that issues a unique identifier, such as a known traveler number, that the TSA accepts as validating that the individual holding such identifier is a member of a known low-risk population.
 (c)ExemptionsNothing in this section shall affect— (1)the authority of the Administrator, under section 44927 of title 49, United States Code, to carry out expedited screening for members of the Armed Forces with disabilities or severe injuries or veterans with disabilities or severe injuries; or
 (2)the Honor Flight program under section 44928 of that title. (d)Low-risk travelers Any traveler who is determined by the Administrator to be low risk based on the traveler's age and who is not a member of a trusted traveler program specified in subsection (b) shall be permitted to utilize TSA PreCheck security screening lanes at Transportation Security Administration checkpoints when traveling on the same reservation as a member of such a program.
						(e)Risk modified screening
 (1)Pilot programNot later than 60 days after the date of enactment of this Act and subject to paragraph (2), the Administrator shall commence a pilot program regarding a risk modified screening protocol for lanes other than designated TSA PreCheck security screening lanes at passenger screening checkpoints, in airports of varying categories, to further segment passengers based on risk.
 (2)EligibilityOnly a low-risk passenger shall be eligible to participate in the risk modified screening pilot program under paragraph (1).
 (3)Definition of low-risk passengerIn this subsection, the term low-risk passenger means a passenger who— (A)meets a risk-based, intelligence-driven criteria prescribed by the Administrator; or
 (B)undergoes a canine enhanced screening upon arrival at the passenger screening checkpoint. (4)TerminationThe pilot program shall terminate on the date that is 120 days after the date it commences under paragraph (1).
 (5)BriefingNot later than 30 days after the termination date under paragraph (4), the Administrator shall brief the appropriate committees of Congress on the findings of the pilot program, including—
 (A)information relating to the security effectiveness and passenger facilitation effectiveness of the risk modified screening protocol;
 (B)a determination regarding whether the risk modified screening protocol was effective; and (C)if the Administrator determined that the protocol was effective, a plan for the deployment of the protocol at as many TSA passenger screening checkpoints as practicable.
 (6)ImplementationIn determining whether deployment of the protocol at a TSA passenger screening checkpoint at an airport is practicable, the Administrator shall consider—
 (A)the level of risk at the airport; (B)the available space at the airport;
 (C)passenger throughput levels at the airport; (D)the checkpoint configuration at the airport; and
 (E)adequate resources to appropriately serve passengers in TSA PreCheck security screening lanes at the passenger screening checkpoint.
								(f)Working group
 (1)In generalIn carrying out subsection (e), the Administrator shall establish a working group to advise the Administrator on the development of plans for the deployment of the protocol at TSA passenger screening checkpoints, other than designated TSA PreCheck security screening lanes, in the most effective and efficient manner practicable.
 (2)MembersThe working group shall be comprised of representatives of Category X, I, II, III, and IV airports and air carriers (as the term is defined in section 40102 of title 49, United States Code).
 (3)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this subsection.
							(g)Briefings
 (1)In generalThe Administrator shall brief, on a biannual basis, the appropriate committees of Congress on the implementation of subsections (a) until the Administrator certifies that only travelers who are members of trusted traveler programs specified in subsection (b) are permitted to use TSA PreCheck security screening lanes at passenger screening checkpoints.
 (2)CertificationUpon a determination by the Administrator that only travelers who are members of a trusted traveler program specified in subsection (b) are permitted to use TSA PreCheck security screening lanes at checkpoints in accordance with subsection (a), the Administrator shall submit to the appropriate committees of Congress a written certification relating to such determination.
 (h)Inspector general assessmentsThe Inspector General of the Department shall assess and transmit to the appropriate committees of Congress the Administrator’s implementation under subsection (a).
						(i)Expansion of TSA PreCheck Program enrollment
 (1)Long-term strategyNot later than 180 days after the date of enactment of this Act, the Administrator shall develop and begin the implementation a long-term strategy to increase enrollment in the TSA PreCheck Program.
 (2)ConsiderationsIn developing the strategy under paragraph (1), the Administrator shall consider the following: (A)Partnering with air carriers (as the term is defined in section 40102 of title 49, United States Code) to incorporate PreCheck Program promotion opportunities in the reservation process described in section 1560.101 of title 49, Code of Federal Regulations;
 (B)Including in the PreCheck Program of an individual who— (i)holds a Secret, Top Secret, or Top Secret/Sensitive Compartmented Information clearance, unless the individual has had the individual's clearance revoked or did not pass a periodic reinvestigation; or
 (ii)is a current, full-time Federal law enforcement officer. (C)Providing PreCheck Program enrollment flexibility by offering secure mobile enrollment platforms that facilitate in-person identity verification and application data collection, such as through biometrics.
 (D)Reducing travel time to PreCheck Program enrollment centers for applicants, including— (i)by adjusting the locations and schedules of existing PreCheck Program enrollment centers to accommodate demand;
 (ii)by seeking to colocate such enrollment centers with existing facilities that support the issuance of—
 (I)United States passports; and (II)Security Identification Display Area credentials (as the term is defined in section 1540.5 of title 49, Code of Federal Regulations) located in public, non-secure areas of airports if no systems of an airport operator are used in support of enrollment activities for such credentials; and
 (iii)by increasing the availability of PreCheck Program enrollment platforms, such as kiosks, tablets, or staffed laptop stations.
 (E)The feasibility of providing financial assistance or other incentives for PreCheck Program enrollment for—
 (i)children who are at least 12 years or older, but less than 18 years old; (ii)families consisting of 5 or more immediate family members;
 (iii)private sector entities, including small businesses, to establish PreCheck Program enrollment centers in their respective facilities; and
 (iv)private sector entities, including small business concerns (as the term is described in section 3 of the Small Business Act (15 U.S.C. 632)), to reimburse an employee for the cost of the PreCheck Program application.
 1939.Trusted traveler programs; collaborationNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection, shall—
 (1)review each trusted traveler program administered by U.S. Customs and Border Protection and the PreCheck Program;
 (2)identify any improvements that can be made to such programs— (A)to streamline and integrate the requirements and operations of such programs to reduce administrative burdens, including applications for inclusion and determining whether a valid credential can satisfy the requirements for another credential;
 (B)to increase information and data sharing across such programs; and (C)to allow the public to access and link to the applications for enrollment in all of such programs from 1 online portal;
 (3)identify any law, including regulations, policy, or procedure that may unnecessarily inhibit collaboration among Department of Homeland Security agencies regarding such programs or implementation of the improvements identified under paragraph (2);
 (4)recommend any legislative, administrative, or other actions that can be taken to eliminate any unnecessary barriers to collaboration or implementation identified in paragraph (3); and
 (5)submit to the appropriate committees of Congress a report on the review, including any unnecessary barriers to collaboration or implementation identified under paragraph (3), and any recommendations under paragraph (4).
 1940.Passenger security feeSection 44940(c) is amended by adding at the end the following:  (3)Offsetting collectionsBeginning on October 1, 2027, fees collected under subsection (a)(1) for any fiscal year shall be credited as offsetting collections to appropriations made for aviation security measures carried out by the Transportation Security Administration, to remain available until expended..
 1941.Third party canine teams for air cargo securitySection 1307 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1116) is amended by adding at the end the following:
						
							(h)Third party canine teams for air cargo security
 (1)In generalIn order to enhance the screening of air cargo and ensure that third party explosives detection canine assets are leveraged for such purpose, the Administrator shall, not later than 180 days after the date of enactment of the TSA Modernization Act—
 (A)develop and issue standards for the use of such third party explosives detection canine assets for the primary screening of air cargo;
 (B)develop a process to identify qualified non-Federal entities that will certify canine assets that meet the standards established by the Administrator under subparagraph (A);
 (C)ensure that entities qualified to certify canine assets shall be independent from entities that will train and provide canines to end users of such canine assets;
 (D)establish a system of Transportation Security Administration audits of the process developed under subparagraph (B); and
 (E)provide that canines certified for the primary screening of air cargo can be used by air carriers, foreign air carriers, freight forwarders, and shippers.
 (2)ImplementationBeginning on the date that the development of the process under paragraph (1)(B) is complete, the Administrator shall—
 (A)facilitate the deployment of such assets that meet the certification standards of the Administration, as determined by the Administrator;
 (B)make such standards available to vendors seeking to train and deploy third party explosives detection canine assets; and
 (C)ensure that all costs for the training and certification of canines, and for the use of supplied canines, are borne by private industry and not the Federal Government.
 (3)DefinitionsIn this subsection: (A)Air carrierThe term air carrier has the meaning given the term in section 40102 of title 49, United States Code.
 (B)Foreign air carrierThe term foreign air carrier has the meaning given the term in section 40102 of title 49, United States Code. (C)Third party explosives detection canine assetThe term third party explosives detection canine asset means any explosives detection canine or handler not owned or employed, respectively, by the Transportation Security Administration..
 1942.Known Shipper Program reviewThe Administrator shall direct the Air Cargo Subcommittee of ASAC— (1)to conduct a comprehensive review and security assessment of the Known Shipper Program;
 (2)to recommend whether the Known Shipper Program should be modified or eliminated considering the full implementation of 100 percent screening under section 44901(g) of title 49, United States Code; and
 (3)to report its findings and recommendations to the Administrator. 1943.Establishment of air cargo security division (a)In generalSubchapter II of chapter 449 is amended by adding at the end the following:
							
								44947.Air cargo security division
 (a)EstablishmentNot later than 90 days after the date of enactment of the TSA Modernization Act, the Administrator shall establish an air cargo security division to carry out and engage with stakeholders regarding the implementation of air cargo security programs established by the Administration.
 (b)Leadership; staffingThe air cargo security division established pursuant to subsection (a) shall be headed by an individual in the executive service within the TSA and be staffed by not fewer than 4 full-time equivalents, including the head of the division.
 (c)StaffingThe Administrator of the Transportation Security Administration shall staff the air cargo security division with existing TSA personnel..
 (b)Table of contentsThe table of contents of chapter 449 is amended by inserting after the item related to section 44946 the following:
							
								
									44947. Air cargo security division..
						1944.Air cargo regulation review
 (a)ReviewNot later than 150 days after the date of enactment of this Act, the Administrator shall— (1)review the Certified Cargo Screening Program, including—
 (A)consideration of the degree to which the Program is effective at fully addressing evolving threats to air cargo, particularly as air cargo volumes fluctuate; and
 (B)identification of any vulnerabilities in the Program and effectiveness of information sharing with air cargo security stakeholders; and
 (2)submit to the appropriate committees of Congress a report on the findings of the review under paragraph (1), including—
 (A)a description of the actions the Administrator has taken to improve the Program; and (B)a description of the actions the Administrator will take to address the findings of the review under paragraph (1), including any plans to issue new rulemaking, if necessary.
 1945.GAO reviewNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)review the Department's analysis and intelligence pre-screening processes and procedures for air cargo entering the United States;
 (2)review the pilot program conducted under section 1925; (3)assess the effectiveness of the Department’s risk-based strategy for examining air cargo and ensuring compliance with air cargo security law, including regulations; and
 (4)review the Department’s information sharing procedures and practices for disseminating information to relevant stakeholders on preventing, mitigating, and responding to air cargo related threats.
						1946.Screening partnership program updates
 (a)Security Screening Opt-Out ProgramSection 44920 is amended— (1)in the heading by striking Security screening opt-out program and inserting Screening partnership program;
 (2)by amending subsection (a) to read as follows:  (a)In generalAn airport operator may submit to the Administrator of the Transportation Security Administration an application to carry out the screening of passengers and property at the airport under section 44901 by personnel of a qualified private screening company pursuant to a contract entered into with the Transportation Security Administration.;
 (3)in subsection (b)— (A)by amending paragraph (1) to read as follows:
									
 (1)In generalNot later than 60 days after the date of receipt of an application submitted by an airport operator under subsection (a), the Administrator shall approve or deny the application.; and
 (B)in paragraphs (2) and (3), by striking Under Secretary each place it appears and inserting Administrator; (4)in subsection (d)—
 (A)in the heading, by striking Standards inserting Selection of contracts and standards; (B)by redesignating paragraph (2) as paragraph (3);
 (C)in paragraph (1)— (i)by striking The Under Secretary may enter and all that follows through certifies to Congress that— and inserting The Administrator shall, upon approval of the application, provide the airport operator with a list of qualified private screening companies.; and
 (ii)by inserting before subparagraphs (A) and (B) the following:  (2)ContractsThe Administrator shall, to the extent practicable, enter into a contract with a private screening company from the list provided under paragraph (1) for the provision of screening at the airport not later than 120 days after the date of approval of an application submitted by the airport operator under subsection (a) if—; and
 (D)in paragraph (2), as redesignated— (i)in subparagraph (A), by striking ; and and inserting a semicolon;
 (ii)in subparagraph (B)— (I)by striking Under Secretary and inserting Administrator; and
 (II)by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
										
 (C)the selected qualified private screening company offered contract price is equal to or less than the cost to the Federal Government to provide screening services at the airport.; and
 (E)in paragraph (3), as redesignated— (i)by striking paragraph (1)(B) and inserting paragraph (2)(B); and
 (ii)by striking Under Secretary each place it appears and inserting Administrator; (5)in subsection (e)—
 (A)in the heading, by striking Screened and inserting Screening; (B)by striking the period at the end and inserting ; and;
 (C)by striking The Under Secretary shall and inserting The Administrator shall—; (D)by inserting (1) before provide Federal Government and indenting appropriately; and
 (E)by adding at the end the following:  (2)undertake covert testing and remedial training support for employees of private screening companies providing screening at airports.;
 (6)in subsection (f)— (A)in the heading, by inserting or suspension after Termination;
 (B)by striking terminate and inserting suspend or terminate, as appropriate,; and (C)by striking Under Secretary each place it appears and inserting Administrator; and
 (7)by striking subsection (h) and inserting the following:  (h)Evaluation of screening company proposals for award (1)In generalExcept as provided in paragraph (2), notwithstanding any other provision of law, including title 48 of the Code of Federal Regulations and the Federal Advisory Committee Act (5 U.S.C. App.), an airport operator that has applied and been approved to have security screening services carried out by a qualified private screening company under contract with the Administrator may nominate to the head of the contracting activity an individual to participate in the evaluation of proposals for the award of such contract.
 (2)Participation on a proposal evaluation committeeAny participation on a proposal evaluation committee under paragraph (1) shall be conducted in accordance with chapter 21 of title 41.
 (i)Innovative screening approaches and technologiesThe Administrator shall encourage an airport operator to whom screening services are provided under this section to recommend to the Administrator innovative screening approaches and technologies. Upon receipt of any such recommendations, the Administrator shall review and, if appropriate, test, conduct a pilot project, and, if appropriate, deploy such approaches and technologies..
							(b)Feasibility assessment
 (1)In generalThe Administrator, in consultation with airport operators and airlines, shall submit to the appropriate committees of Congress an assessment of the feasibility of modifying the Screening Partnership Program to allow an individual airport terminal to participate in the Screening Partnership Program.
 (2)ConsiderationsIn conducting the assessment under paragraph (1), the Administrator shall consider— (A)potential benefits and costs, including with respect to the efficacy of security operations, of such an approach;
 (B)potential impacts on security operations; and (C)potential impacts on recruitment, hiring, and retention.
 (c)Applications submitted before the date of enactmentNot later than 30 days after the date of enactment of this Act, the Administrator shall approve or deny, in accordance with section 44920(b) of title 49, United States Code, as amended by this Act, each application submitted before the date of enactment of this Act, by an airport operator under subsection (a) of that section, that is awaiting such a determination.
 1947.Screening performance assessmentsSubject to part 1520 of title 49, Code of Federal Regulations, the Administrator shall quarterly make available to the airport director of an airport—
 (1)an assessment of the screening performance of that airport compared to the mean average performance of all airports in the equivalent airport category for screening performance data; and
 (2)a briefing on the results of performance data reports, including— (A)a scorecard of objective metrics developed by the Office of Security Operations to measure screening performance, such as results of annual proficiency reviews and covert testing, at the appropriate level of classification; and
 (B)other performance data, including— (i)passenger throughput;
 (ii)wait times; and (iii)employee attrition, absenteeism, injury rates, and any other human capital measures collected by the TSA.
								1948.Transportation security training programs
 (a)In generalSection 44935 is amended— (1)by striking (i) Accessibility of computer-based training facilities.— and inserting (k) Accessibility of computer-based training facilities.—; and
 (2)by adding at the end the following:  (l)Initial and recurring training (1)In generalThe Administrator shall establish a training program for new security screening personnel located at the Transportation Security Administration Academy.
										(2)Recurring training
 (A)In generalNot later than 180 days after the date of enactment of the TSA Modernization Act, the Administrator shall establish recurring training for security screening personnel regarding updates to screening procedures and technologies, including, in response to weaknesses identified in covert tests at airports—
 (i)methods to identify the verification of false or fraudulent travel documents; and (ii)training on emerging threats.
 (B)ContentsThe training under subparagraph (A) shall include— (i)internal controls for monitoring and documenting compliance of transportation security officers with such training requirements; and
 (ii)such other matters as identified by the Administrator with regard to such training.. (b)GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)examine the effectiveness of the new security screening personnel training under section 44935(l) of title 49, United States Code; and
 (2)submit to the appropriate committees of Congress a report on the findings under paragraph (1), including any recommendations.
							1949.Traveler redress improvement
						(a)Redress process
 (1)In generalNot later than 30 days after the date of enactment of this Act, the Administrator, using existing resources, systems, and processes, shall ensure the availability of the Department of Homeland Security Traveler Redress Inquiry Program (referred to in this section as DHS TRIP) redress process to adjudicate an inquiry for an individual who—
 (A)is a citizen of the United States or alien lawfully admitted for permanent residence; (B)has filed the inquiry with DHS TRIP after receiving enhanced screening at an airport passenger security checkpoint more than 3 times in any 60-day period; and
 (C)believes the individual has been wrongly identified as being a threat to aviation security. (2)BriefingNot later than 180 days after the date of enactment of this Act, the Administrator shall brief the appropriate committees of Congress on the implementation of the redress process required under paragraph (1).
							(b)Privacy impact review and update
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall review and update the Privacy Impact Assessment for the Secure Flight programs to ensure the assessment accurately reflects the operation of such programs.
 (2)Public dissemination; formThe Administrator shall— (A)publish the Secure Flight Privacy Impact Assessment review and update required under paragraph (1) on a publicly-accessible internet webpage of the TSA; and
 (B)submit the Secure Flight Privacy Impact Assessment review and update to the appropriate committees of Congress.
								(c)Rule review and notification process
 (1)Rule reviewNot later than 60 days after the date of enactment of this Act, and every 120 days thereafter, the Assistant Administrator of the Office of Intelligence and Analysis of the TSA, in coordination with the entities specified in paragraph (3), shall identify and review the screening rules established by the Office of Intelligence and Analysis of TSA.
 (2)Notification processNot later than 2 days after the date that any change to a rule identified under paragraph (1) is made, the Assistant Administrator of the Office of Intelligence and Analysis of the TSA shall notify the entities specified in paragraph (3) of the change.
 (3)Entities specifiedThe entities specified in this paragraph are as follows: (A)The Office of Civil Rights and Liberties, Ombudsman, and Traveler Engagement of the TSA.
 (B)The Office of Civil Rights and Liberties of the Department. (C)The Office of Chief Counsel of the TSA.
 (D)The Office of General Counsel of the Department. (E)The Privacy Office of the Administration.
 (F)The Privacy Office of the Department. (G)The Federal Air Marshal Service.
 (H)The Traveler Redress Inquiry Program of the Department. (d)Federal Air Marshal Service coordination (1)In generalThe Administrator shall ensure that the rules identified in subsection (c) are taken into account for Federal Air Marshal mission scheduling.
 (2)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on whether, and if so how, the rules identified in subsection (c) are incorporated in the risk analysis conducted during the Federal Air Marshal mission scheduling process.
 (e)GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)study the rules identified under subsection (c)(1), including— (A)whether the rules are effective in mitigating potential threats to aviation security; and
 (B)whether, and if so how, the TSA coordinates with the Department regarding any proposed change to a rule; and
 (2)submit to the appropriate committees of Congress a report on the findings under paragraph (1), including any recommendations.
							1950.Improvements for screening of passengers with disabilities
						(a)Revised training
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with nationally-recognized veterans and disability organizations, shall revise the training requirements for Transportation Security Officers related to the screening of passengers with disabilities, including passengers with disabilities who participate in the PreCheck program.
 (2)Training specificationsIn revising the training requirements under paragraph (1), the Administrator shall address the proper screening, and any particular sensitivities related to the screening, of a passenger with a disability—
 (A)traveling with a medical device, including an indwelling medical device; (B)traveling with a prosthetic;
 (C)traveling with a wheelchair, walker, scooter, or other mobility device; (D)traveling with a service animal; or
 (E)with sensitivities to touch, pressure, sound, or hypersensitivity to stimuli in the environment. (3)Training frequencyThe Administrator shall implement the revised training under paragraph (1) during initial and recurrent training of all Transportation Security Officers.
 (b)Best practicesThe individual at the TSA responsible for civil rights, liberties, and traveler engagement shall— (1)record each complaint from a passenger with a disability regarding the screening practice of the TSA;
 (2)identify the most frequent concerns raised, or accommodations requested, in the complaints; (3)determine the best practices for addressing the concerns and requests identified in paragraph (2); and
 (4)recommend appropriate training based on such best practices. (c)SignageAt each category X airport, the TSA shall place signage at each security checkpoint that—
 (1)specifies how to contact the appropriate TSA employee at the airport designated to address complaints of screening mistreatment based on disability; and
 (2)describes how to receive assistance from that individual or other qualified personnel at the security screening checkpoint.
 (d)Reports to CongressNot later than September 30 of the first full fiscal year after the date of enactment of this Act, and each fiscal year thereafter, the Administrator shall submit to the appropriate committees of Congress a report on the checkpoint experiences of passengers with disabilities, including the following:
 (1)The number and most frequent types of disability-related complaints received. (2)The best practices recommended under subsection (b) to address the top areas of concern.
 (3)The estimated wait times for assist requests for passengers with disabilities, including disabled passengers who participate in the PreCheck program.
							1951.Air cargo advance screening program
 (a)In generalThe Commissioner of U.S. Customs and Border Protection and the Administrator, consistent with the requirements of the Trade Act of 2002 (Public Law 107–210) shall—
 (1)establish an air cargo advance screening program (referred to in this section as the ACAS Program) for the collection of advance electronic information from air carriers and other persons within the supply chain regarding cargo being transported to the United States by air;
 (2)under such program, require that such information be transmitted by such air carriers and other persons at the earliest point practicable prior to loading of such cargo onto an aircraft destined to or transiting through the United States;
 (3)establish appropriate communications systems with freight forwarders, shippers, and air carriers; (4)establish a system that will allow freight forwarders, shippers, and air carriers to provide shipment level data for air cargo, departing from any location that is inbound to the United States; and
 (5)identify opportunities in which the information furnished in compliance with the ACAS Program could be used by the Administrator.
 (b)Inspection of high-risk cargoUnder the ACAS Program, the Commissioner of U.S. Customs and Border Protection and the Administrator shall ensure that all cargo that has been identified as high-risk is inspected—
 (1)prior to the loading of such cargo onto aircraft at the last point of departure; or (2)at an earlier point in the supply chain, before departing for the United States.
 (c)ConsultationIn carrying out the ACAS Program, the Commissioner of U.S. Customs and Border Protection and the Administrator shall consult with relevant stakeholders, as appropriate, to ensure that an operationally feasible and practical approach to—
 (1)the collection of advance information with respect to cargo on aircraft departing for the United States is applied; and
 (2)the inspection of high-risk cargo recognizes the significant differences among air cargo business models and modes of transportation.
 (d)AnalysisThe Commissioner of U.S. Customs and Border Protection and the Administrator may analyze the information described in subsection (a) in the Department of Homeland Security’s automated targeting system and integrate such information with other intelligence to enhance the accuracy of the risk assessment process under the ACAS Program.
 (e)No duplicationThe Commissioner of U.S. Customs and Border Protection and the Administrator shall carry out this section in a manner that, after the ACAS Program is fully in effect, ensures, to the greatest extent practicable, that the ACAS Program does not duplicate other Department programs or requirements relating to the submission of air cargo data or the inspection of high-risk cargo.
 (f)Consideration of industryIn carrying out the ACAS Program, the Commissioner of U.S. Customs and Border Protection and the Administrator shall—
 (1)consider the content and timeliness of the available data may vary among entities in the air cargo industry and among countries;
 (2)explore procedures to accommodate the variations described in paragraph (1) while maximizing the contribution of such data to the risk assessment process under the ACAS Program;
 (3)test the business processes, technologies, and operational procedures required to provide advance information with respect to cargo on aircraft departing for the United States and carry out related inspection of high-risk cargo, while ensuring delays and other negative impacts on vital supply chains are minimized; and
 (4)consider the cost, benefit, and feasibility before establishing any set time period for submission of certain elements of the data for air cargo under this section in line with the regulatory guidelines specified in Executive Order 13563 or any successor Executive order or regulation.
 (g)GuidanceThe Commissioner of U.S. Customs and Border Protection and the Administrator shall provide guidance for participants in the ACAS Program regarding the requirements for participation, including requirements for transmitting shipment level data.
 (h)Use of dataThe Commissioner of U.S. Customs and Border Protection and the Administrator shall use the data provided under the ACAS Program for targeting shipments for screening and aviation security purposes only.
 (i)Final ruleNot later than 180 days after the date of enactment of this Act, the Commissioner of U.S. Customs and Border Protection, in coordination with the Administrator, shall issue a final regulation to implement the ACAS Program to include the electronic transmission to U.S. Customs and Border Protection of data elements for targeting cargo, including appropriate security elements of shipment level data.
 (j)ReportNot later than 180 days after the date of the commencement of the ACAS Program, the Commissioner of U.S. Customs and Border Protection and the Administrator shall submit to the appropriate committees of Congress a report detailing the operational implementation of providing advance information under the ACAS Program and the value of such information in targeting cargo.
						1952.General aviation airports
 (a)Short titleThis section may be cited as the Securing General Aviation and Charter Air Carrier Service Act. (b)Advanced passenger prescreening systemNot later than 120 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the status of the deployment of the advanced passenger prescreening system, and access thereto for certain aircraft charter operators, as required by section 44903(j)(2)(E) of title 49, United States Code, including—
 (1)the reasons for the delay in deploying the system; and (2)a detailed schedule of actions necessary for the deployment of the system.
							(c)Screening services other than in primary passenger terminals
 (1)In generalSubject to the provisions of this subsection, the Administrator may provide screening services to a charter air carrier in an area other than the primary passenger terminal of an applicable airport.
 (2)RequestsA request for screening services under paragraph (1) shall be made at such time, in such form, and in such manner as the Administrator may require, except that the request shall be made to the Federal Security Director for the applicable airport at which the screening services are requested.
 (3)AvailabilityA Federal Security Director may provide requested screening services under this section if the Federal Security Director determines such screening services are available.
							(4)Agreements
 (A)LimitationNo screening services may be provided under this section unless a charter air carrier agrees in writing to compensate the TSA for all reasonable costs, including overtime, of providing the screening services.
 (B)PaymentsNotwithstanding section 3302 of title 31, United States Code, payment received under subparagraph (A) shall be credited to the account that was used to cover the cost of providing the screening services. Amounts so credited shall be merged with amounts in that account, and shall be available for the same purposes, and subject to the same conditions and limitations, as other amounts in that account.
 (5)DefinitionsIn this subsection: (A)Applicable airportThe term applicable airport means an airport that—
 (i)is not a commercial service airport; and (ii)is receiving screening services for scheduled passenger aircraft.
 (B)Charter air carrierThe term charter air carrier has the meaning given the term in section 40102 of title 49, United States Code. (C)Screening servicesThe term screening services means the screening of passengers and property similar to the screening of passengers and property described in section 44901 of title 49, United States Code.
 (d)ReportNot later than 120 days after the date of enactment of this Act, the Administrator, in consultation with the ASAC, shall, consistent with the requirements of paragraphs (6) and (7) of section 44946(b) of title 49, United States Code, submit to the appropriate Committees of Congress an implementation plan, including an implementation schedule, for any of the following recommendations that were adopted by the ASAC and with which the Administrator has concurred before the date of the enactment of this Act:
 (1)The recommendation regarding general aviation access to Ronald Reagan Washington National Airport, as adopted on February 17, 2015.
 (2)The recommendation regarding the vetting of persons seeking flight training in the United States, as adopted on July 28, 2016.
 (3)Any other such recommendations relevant to the security of general aviation adopted before the date of the enactment of this Act.
 (e)Designated staffingThe Administrator may designate 1 or more full-time employees of the TSA to liaise with, and respond to issues raised by, general aviation stakeholders.
 (f)Security enhancementsNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with the ASAC, shall submit to the appropriate committees of Congress a report on the feasibility of requiring a security threat assessment before an individual could obtain training from a private flight school to operate an aircraft having a maximum certificated takeoff weight of more than 12,500 pounds.
						EForeign airport security
					1953.Last point of departure airports; security directives
						(a)Notice and consultation
 (1)In generalThe Administrator shall, to the maximum extent practicable, consult and notify the following stakeholders prior to making changes to security standards via security directives and emergency amendments for last points of departure:
 (A)Trade association representatives, for affected air carriers and airports, who hold the appropriate security clearances.
 (B)The head of each relevant Federal department or agency, including the Administrator of the Federal Aviation Administration.
 (2)Transmittal to CongressNot later than 3 days after the date that the Administrator issues a security directive or emergency amendment for a last point of departure, the Administrator shall transmit to the appropriate committees of Congress a description of the extent to which the Administrator consulted and notified the stakeholders under paragraph (1).
							(b)GAO report
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall review the effectiveness of the TSA process to update, consolidate, or revoke security directives, emergency amendments, and other policies related to international aviation security at last point of departure airports and submit to the appropriate committees of Congress and the Administrator a report on the findings and recommendations.
 (2)ContentsIn conducting the review under paragraph (1), the Comptroller General shall— (A)review current security directives, emergency amendments, and any other policies related to international aviation security at last point of departure airports;
 (B)review the extent of intra-agency and interagency coordination, stakeholder outreach, coordination, and feedback; and
 (C)review TSA's process and criteria for, and implementation of, updating or revoking the policies described in subparagraph (A).
 (c)RescreeningSubject to section 44901(d)(4)(c) of title 49, United States Code, upon discovery of specific threat intelligence, the Administrator shall immediately direct TSA personnel to rescreen passengers and baggage arriving from an airport outside the United States and identify enhanced measures that should be implemented at that airport.
 (d)Notification to CongressNot later than 1 day after the date that the Administrator determines that a foreign air carrier is in violation of part 1546 of title 49, Code of Federal Regulations, or any other applicable security requirement, the Administrator shall notify the appropriate committees of Congress.
 (e)Decisions not subject to judicial reviewNotwithstanding any other provision of law, any decision of the Administrator under subsection (a)(1) relating to consultation or notification shall not be subject to judicial review.
 1954.Last point of departure airport assessmentSection 44907(a)(2)(B) is amended by inserting , including the screening and vetting of airport workers before the semicolon. 1955.Tracking security screening equipment from last point of departure airports (a)Donation of screening equipment To protect the United StatesChapter 449 is amended—
 (1)in subchapter I, by adding at the end the following:  44929.Donation of screening equipment to protect the United States (a)In generalSubject to subsection (b), the Administrator is authorized to donate security screening equipment to a foreign last point of departure airport operator if such equipment can be reasonably expected to mitigate a specific vulnerability to the security of the United States or United States citizens.
 (b)ConditionsBefore donating any security screening equipment to a foreign last point of departure airport operator the Administrator shall—
 (1)ensure that the screening equipment has been restored to commercially available settings; (2)ensure that no TSA-specific security standards or algorithms exist on the screening equipment; and
 (3)verify that the appropriate officials have an adequate system— (A)to properly maintain and operate the screening equipment; and
 (B)to document and track any removal or disposal of the screening equipment to ensure the screening equipment does not come into the possession of terrorists or otherwise pose a risk to security.
 (c)ReportsNot later than 30 days before any donation of security screening equipment under subsection (a), the Administrator shall provide to the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a detailed written explanation of the following:
 (1)The specific vulnerability to the United States or United States citizens that will be mitigated by such donation.
 (2)An explanation as to why the recipient of such donation is unable or unwilling to purchase security screening equipment to mitigate such vulnerability.
 (3)An evacuation plan for sensitive technologies in case of emergency or instability in the country to which such donation is being made.
 (4)How the Administrator will ensure the security screening equipment that is being donated is used and maintained over the course of its life by the recipient.
 (5)The total dollar value of such donation. (6)How the appropriate officials will document and track any removal or disposal of the screening equipment by the recipient to ensure the screening equipment does not come into the possession of terrorists or otherwise pose a risk to security.; and
 (2)in the table of contents, by inserting after the item relating to section 44928 the following:   44929. Donation of screening equipment to protect the United States.. (b)Technical and conforming amendmentsSection 3204 of the Aviation Security Act of 2016 (49 U.S.C. 44901 note) and the item relating to that section in the table of contents of that Act are repealed.
 (c)Raising international standardsNot later than 90 days after the date of enactment of this Act, the Administrator shall collaborate with other aviation authorities and the United States Ambassador or the Charge d’Affaires to the United States Mission to the International Civil Aviation Organization, as applicable, to advance a global standard for each international airport to document and track the removal and disposal of any security screening equipment to ensure the screening equipment does not come into the possession of terrorists or otherwise pose a risk to security.
						1956.International security standards
						(a)Global aviation security review
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator, in coordination with the Commissioner of the U.S. Customs and Border Protection, the Director of the Office of International Engagement of the Department of Homeland Security, and the Secretary of State, shall conduct a global aviation security review to improve aviation security standards, including standards intended to mitigate cybersecurity threats, across the global aviation system.
 (2)Best practicesThe global aviation security review shall establish best practices regarding the following: (A)Collaborating with foreign partners to improve global aviation security capabilities and standards.
 (B)Identifying foreign partners that— (i)have not successfully implemented security protocols from the International Civil Aviation Organization or the Department of Homeland Security; and
 (ii)have not taken steps to implement such security protocols; (C)Improving the development, outreach, and implementation process for security directives or emergency amendments issued to domestic and foreign air carriers.
 (D)Assessing the cybersecurity risk of security screening equipment. (b)NotificationNot later than 90 days after the date of enactment of this Act, the Administrator, in consultation with the United States Ambassador to the International Civil Aviation Organization, shall notify the Committee on Commerce, Science, and Transportation and the Committee on Foreign Relations of the Senate, and the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives of the progress of the review under subsection (a) and any proposed international improvements to aviation security.
 (c)ICAOSubject to subsection (a), the Administrator and Ambassador shall take such action at the International Civil Aviation Organization as the Administrator and Ambassador consider necessary to advance aviation security improvement proposals, including if practicable, introducing a resolution to raise minimum standards for aviation security.
 (d)Briefings to CongressBeginning not later than 180 days after the date of enactment of this Act, and periodically thereafter, the Administrator, in consultation with the Ambassador with respect to subsection (c), shall brief the Committee on Commerce, Science, and Transportation and the Committee on Foreign Relations of the Senate, and the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives on the implementation of subsections (a) and (b).
						1957.Aviation security in Cuba
 (a)Security of public charter operationsThe Administrator of the Transportation Security Administration, in coordination with the Secretary of Transportation and the Administrator of the Federal Aviation Administration, shall—
 (1)direct all public charters operating flights between the United States and Cuba to provide updated flight schedules to, and maintain such schedules with, the Transportation Security Administration; and
 (2)develop and implement a mechanism that corroborates and validates flight schedule data to more reliably track the public charter operations of air carriers between the United States and Cuba.
 (b)Briefing on security at airports in CubaThe Administrator shall provide to Congress (including the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate) a confidential briefing on the following aspects of security measures at airports in Cuba that have air service to the United States:
 (1)Details about the type of equipment used at screening checkpoints and an analysis of the capabilities and weaknesses of that equipment.
 (2)Information about each such airport’s canine screening program, if used. (3)The frequency of training for screening and security personnel.
 (4)Access controls in place to ensure only credentialed personnel have access to the secure and sterile areas of such airports.
 (5)An assessment of the ability of known or suspected terrorists to use Cuba as a gateway to entering the United States.
 (6)Security of such airports’ perimeters. (7)The vetting practices and procedures for airport employees.
 (8)Any other information the Administrator considers relevant to the security practices, procedures, and equipment in place at such airports.
							1958.Report on airports used by Mahan Air
 (a)In generalNot later than 120 days after the date of enactment of this Act, and annually thereafter through 2021, the Secretary of Homeland Security, in consultation with the Secretary of Transportation, the Secretary of State, the Secretary of the Treasury, and the Director of National Intelligence, shall submit to Congress a report that includes—
 (1)a list of all airports at which aircraft owned or controlled by Mahan Air have landed during the 2 years preceding the submission of the report; and
 (2)for each such airport— (A)an assessment of whether aircraft owned or controlled by Mahan Air continue to conduct operations at that airport;
 (B)an assessment of whether any of the landings of aircraft owned or controlled by Mahan Air were necessitated by an emergency situation;
 (C)a determination regarding whether additional security measures should be imposed on flights to the United States that originate from that airport; and
 (D)an explanation of the rationale for that determination. (b)Form of reportEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)Publication of listThe list required by subsection (a)(1) shall be publicly and prominently posted on the website of the Department of Homeland Security on the date on which the report required by subsection (a) is submitted to Congress.
						FCockpit and cabin security
					1959.Federal air marshal service updates
						(a)Standardization
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Administrator shall develop a standard written agreement that shall be the basis of all negotiations and agreements that begin after the date of enactment of this Act between the United States and foreign governments or partners regarding the presence of Federal air marshals on flights to and from the United States, including deployment, technical assistance, and information sharing.
 (2)Written agreementsExcept as provided in paragraph (3), not later than 180 days after the date of enactment of this Act, all agreements between the United States and foreign governments or partners regarding the presence of Federal air marshals on flights to and from the United States shall be in writing and signed by the Administrator or other authorized United States Government representative.
 (3)ExceptionThe Administrator may schedule Federal air marshal service on flights operating to a foreign country with which no written agreement is in effect if the Administrator determines that—
 (A)such mission is necessary for aviation security; and (B)the requirements of paragraph (4)(B) are met.
								(4)Notification to Congress
 (A)Written agreementsNot later than 30 days after the date that the Administrator enters into a written agreement under this section, the Administrator shall transmit to the appropriate committees of Congress a copy of the agreement.
 (B)No written agreementsThe Administrator shall submit to the appropriate committees of Congress— (i)not later than 30 days after the date of enactment of this Act, a list of each foreign government or partner that does not have a written agreement under this section, including an explanation for why no written agreement exists and a justification for the determination that such a mission is necessary for aviation security; and
 (ii)not later than 30 days after the date that the Administrator makes a determination to schedule Federal air marshal service on flights operating to a foreign country with which no written agreement is in effect under paragraph (3), the name of the applicable foreign government or partner, an explanation for why no written agreement exists, and a justification for the determination that such mission is necessary for aviation security.
 (b)Mission scheduling automationThe Administrator shall endeavor to acquire automated capabilities or technologies for scheduling Federal air marshal service missions based on current risk modeling.
						(c)Improving Federal Air Marshal Service deployments
 (1)After-action reportsThe Administrator shall strengthen internal controls to ensure that all after-action reports on Federal air marshal service special mission coverage provided to stakeholders include documentation of supervisory review and approval, and mandatory narratives.
 (2)StudyThe Administrator shall contract with an independent entity to conduct a validation and verification study of the risk analysis and risk-based determinations guiding Federal air marshal service deployment, including the use of risk-based strategies under subsection (d).
 (3)Cost-benefit analysisThe Administrator shall conduct a cost-benefit analysis regarding mitigation of aviation security threats through Federal air marshal service deployment.
 (4)Performance measuresThe Administrator shall improve existing performance measures to better determine the effectiveness of in-flight operations in addressing the highest risks to aviation transportation based on current intelligence.
 (5)Long distance flightsSection 44917 is amended— (A)by striking subsection (b); and
 (B)by redesignating subsections (c) through (d) as subsections (b) through (c), respectively. (d)Use of risk-based strategies (1)In generalSection 44917(a) is amended—
 (A)in paragraph (7), by striking and after the semicolon at the end; (B)in paragraph (8), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (9)shall require the Federal Air Marshal Service to utilize a risk-based strategy when allocating resources between international and domestic flight coverage, including when initially setting its annual target numbers of average daily international and domestic flights to cover;
 (10)shall require the Federal Air Marshal Service to utilize a risk-based strategy to support domestic allocation decisions;
 (11)shall require the Federal Air Marshal Service to utilize a risk-based strategy to support international allocation decisions; and
 (12)shall ensure that the seating arrangements of Federal air marshals on aircraft are determined in a manner that is risk-based and most capable of responding to current threats to aviation security..
 (2)BriefingNot later than 270 days after the date of enactment of this Act, the Administrator shall brief the appropriate committees of Congress on the Federal Air Marshal Service's compliance with the requirements under paragraphs (9) through (12) of section 44917(a) of title 49, United States Code, as added by this Act, and the documented methodology used by the Federal Air Marshal Service to conduct risk assessments in accordance with such paragraphs.
 (3)Implementation deadlineNot later than 180 days after the date of enactment of this Act, the Administrator shall begin implementing the requirements under paragraphs (9) through (12) of section 44917(a), United States Code, as added by this Act.
 1960.Crew member self-defense trainingThe Administrator, in consultation with the Administrator of the Federal Aviation Administration, shall continue to carry out and encourage increased participation by air carrier employees in the voluntary self-defense training program under section 44918(b) of title 49, United States Code.
					1961.Flight deck safety and security
 (a)Threat assessmentNot later than 90 days after the date of enactment of this Act, the Administrator, in consultation with the Administrator of the Federal Aviation Administration, shall complete a detailed threat assessment to identify any safety or security risks associated with unauthorized access to the flight decks on commercial aircraft and any appropriate measures that should be taken based on the risks.
 (b)RTCA reportThe Administrator, in coordination with the Administrator of the Federal Aviation Administration, shall disseminate RTCA Document (DO–329) Aircraft Secondary Barriers and Alternative Flight Deck Security Procedure to aviation stakeholders, including air carriers and flight crew, to convey effective methods and best practices to protect the flight deck.
						1962.Carriage of weapons, explosives, and incendiaries by individuals
 (a)Interpretive ruleSubject to subsections (b) and (c), the Administrator shall periodically review and amend, as necessary, the interpretive rule (68 Fed. Reg. 7444) that provides guidance to the public on the types of property considered to be weapons, explosives, and incendiaries prohibited under section 1540.111 of title 49, Code of Federal Regulations.
 (b)ConsiderationsBefore determining whether to amend the interpretive rule to include or remove an item from the prohibited list, the Administrator shall—
 (1)research and evaluate— (A)the impact, if any, the amendment would have on security risks;
 (B)the impact, if any, the amendment would have on screening operations, including effectiveness and efficiency; and
 (C)whether the amendment is consistent with international standards and guidance, including of the International Civil Aviation Organization; and
 (2)consult with appropriate aviation security stakeholders, including ASAC. (c)ExceptionsExcept for plastic or round bladed butter knives, the Administrator may not amend the interpretive rule described in subsection (a) to authorize any knife to be permitted in an airport sterile area or in the cabin of an aircraft.
 (d)NotificationThe Administrator shall— (1)publish in the Federal Register any amendment to the interpretive rule described in subsection (a); and
 (2)notify the appropriate committees of Congress of the amendment not later than 3 days before publication under paragraph (1).
							1963.Federal flight deck officer program improvements
 (a)Improved access to training facilitiesSection 44921(c)(2)(C)(ii) is amended— (1)by striking The training of and inserting the following:
								
 (I)In generalThe training of; (2)in subclause (I), as designated, by striking approved by the Under Secretary; and
 (3)by adding at the end the following:  (II)Access to training facilitiesThe Administrator shall designate additional firearms training facilities located in various regions of the United States for Federal flight deck officers for recurrent and requalifying training relative to the number of such facilities available on the day before such date of enactment..
 (b)Firearms requalificationSection 44921(c)(2)(C) is amended— (1)in clause (iii)—
 (A)by striking The Under Secretary shall and inserting the following:  (I)In generalThe Administrator shall;
 (B)in subclause (I), as designated by subparagraph (A), by striking the Under Secretary and inserting the Administrator; and (C)by adding at the end the following:
									
 (II)Use of facilities for requalificationThe Administrator shall allow a Federal flight deck officer to requalify to carry a firearm under the program through training at a Transportation Security Administration-approved firearms training facility utilizing a Transportation Security Administration-approved contractor and a curriculum developed and approved by the Transportation Security Administration.; and
 (2)by adding at the end the following:  (iv)Periodic reviewThe Administrator shall periodically review requalification training intervals and assess whether it is appropriate and sufficient to adjust the time between each requalification training to facilitate continued participation in the program under this section while still maintaining effectiveness of the training, and update the training requirements as appropriate..
 (c)Training reviewSection 44921(c)(2) is amended by adding at the end the following:  (D)Training reviewNot later than 2 years after the date of enactment of the TSA Modernization Act, and biennially thereafter, the Administrator shall review training facilities and training requirements for initial and recurrent training for Federal flight deck officers and evaluate how training requirements, including the length of training, could be streamlined while maintaining the effectiveness of the training, and update the training requirements as appropriate.. 
 (d)Other measures to facilitate trainingSection 44921(e) is amended— (1)by striking Pilots participating and inserting the following:
								
 (1)In generalPilots participating; and (2)by adding at the end the following:
								
 (2)Facilitation of trainingAn air carrier shall permit a pilot seeking to be deputized as a Federal flight deck officer or a Federal flight deck officer to take a reasonable amount of leave to participate in initial, recurrent, or requalification training, as applicable, for the program. Leave required under this paragraph may be provided without compensation..
 (e)International harmonizationSection 44921(f) is amended— (1)in paragraphs (1) and (3), by striking Under Secretary and inserting Administrator; and
 (2)by adding at the end the following:  (4)Consistency with Federal air marshal programThe Administrator shall harmonize, to the extent practicable and in a manner that does not jeopardize existing Federal air marshal agreements, the policies relating to the carriage of firearms on international flights by Federal flight deck officers with the policies of the Federal air marshal program for carrying firearms on such flights and carrying out the duties of a Federal flight deck officer, notwithstanding Annex 17 of the International Civil Aviation Organization..
 (f)Physical standardsSection 44921(d)(2) is amended— (1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively;
 (2)in clause (ii), as redesignated, by striking Under Secretary's and inserting Administrator's; (3)by striking A pilot is and inserting the following:
								
 (A)In generalA pilot is; and (4)by adding at the end the following:
								
 (B)Consistency with requirements for certain medical certificatesIn establishing standards under subparagraph (A)(ii), the Administrator may not establish medical or physical standards for a pilot to become a Federal flight deck officer that are inconsistent with or more stringent than the requirements of the Federal Aviation Administration for the issuance of the required airman medical certificate under part 67 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling).. 
 (g)Transfer of statusSection 44921(d) is amended by adding at the end the following:  (5)Transfer from inactive to active statusIn accordance with any applicable Transportation Security Administration appeals processes, a pilot deputized as a Federal flight deck officer who moves to inactive status may return to active status upon successful completion of a recurrent training program administered within program guidelines..
 (h)Technical correctionsSection 44921, as amended by this section, is further amended— (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator;
 (2)in subsection (b)— (A)in paragraph (1), by striking Not later than 3 months after the date of enactment of this section, the Under Secretary and inserting The Administrator;
 (B)in paragraph (2), by striking Beginning 3 months after the date of enactment of this section, the Under Secretary shall begin the process of training and deputizing and inserting The Administrator shall train and deputize; and
 (C)in paragraph (3)(N), by striking Under Secretary's and inserting Administrator's; (3)in subsection (d)(4)—
 (A)by striking may, and inserting may; and (B)by striking Under Secretary's and inserting Administrator's;
 (4)in subsection (i)(2), by striking the Under Secretary may and inserting may; (5)in subsection (k)—
 (A)by striking paragraphs (2) and (3); and (B)by striking Applicability.— and all that follows through This section and inserting Applicability.—This section;
 (6)by adding at the end the following:  (l)DefinitionsIn this section:
 (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration. (2)Air transportationThe term air transportation includes all-cargo air transportation.
 (3)Firearms training facilityThe term firearms training facility means a private or government-owned gun range approved by the Administrator to provide recurrent or requalification training, as applicable, for the program, utilizing a Transportation Security Administration-approved contractor and a curriculum developed and approved by the Transportation Security Administration.
 (4)PilotThe term pilot means an individual who has final authority and responsibility for the operation and safety of the flight or any other flight deck crew member.; and
 (7)by striking Under Secretary each place it appears and inserting Administrator. (i)Sensitive security informationNot later than 180 days after the date of enactment of this Act—
 (1)the Secretary of Transportation shall revise section 15.5(b)(11) of title 49, Code of Federal Regulations, to classify information about pilots deputized as Federal flight deck officers under section 44921 of title 49, United States Code, as sensitive security information in a manner consistent with the classification of information about Federal air marshals; and
 (2)the Administrator shall revise section 1520.5(b)(11) of title 49, Code of Federal Regulations, to classify information about pilots deputized as Federal flight deck officers under section 44921 of title 49, United States Code, as sensitive security information in a manner consistent with the classification of information about Federal air marshals.
 (j)RegulationsNot later than 180 days after the date of enactment of this Act, the Administrator shall prescribe such regulations as may be necessary to carry out this section and the amendments made by this section.
						GSurface transportation security
					1964.Surface transportation security assessment and implementation of risk-based strategy
						(a)Security assessment
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall complete an assessment of the vulnerabilities of and risks to surface transportation systems.
 (2)ConsiderationsIn conducting the security assessment under paragraph (1), the Administrator shall, at a minimum— (A)consider appropriate intelligence;
 (B)consider security breaches and attacks at domestic and international surface transportation facilities;
 (C)consider the vulnerabilities and risks associated with specific modes of surface transportation; (D)evaluate the vetting and security training of—
 (i)employees in surface transportation; and (ii)other individuals with access to sensitive or secure areas of surface transportation networks; and
 (E)consider input from— (i)representatives of different modes of surface transportation;
 (ii)representatives of critical infrastructure entities; (iii)the Transportation Systems Sector Coordinating Council; and
 (iv)the heads of other relevant Federal departments or agencies. (b)Risk-based surface transportation security strategy (1)In generalNot later than 180 days after the date the security assessment under subsection (a) is complete, the Administrator shall use the results of the assessment—
 (A)to develop and implement a cross-cutting, risk-based surface transportation security strategy that includes—
 (i)all surface transportation modes; (ii)a mitigating strategy that aligns with each vulnerability and risk identified in subsection (a);
 (iii)a planning process to inform resource allocation; (iv)priorities, milestones, and performance metrics to measure the effectiveness of the risk-based surface transportation security strategy; and
 (v)processes for sharing relevant and timely intelligence threat information with appropriate stakeholders;
 (B)to develop a management oversight strategy that— (i)identifies the parties responsible for the implementation, management, and oversight of the risk-based surface transportation security strategy; and
 (ii)includes a plan for implementing the risk-based surface transportation security strategy; and (C)to modify the risk-based budget and resource allocations, in accordance with section 1965(c), for the Transportation Security Administration.
 (2)Coordinated approachIn developing and implementing the risk-based surface transportation security strategy under paragraph (1), the Administrator shall coordinate with the heads of other relevant Federal departments or agencies, and stakeholders, as appropriate—
 (A)to evaluate existing surface transportation security programs, policies, and initiatives, including the explosives detection canine teams, for consistency with the risk-based security strategy and, to the extent practicable, avoid any unnecessary duplication of effort;
 (B)to determine the extent to which stakeholder security programs, policies, and initiatives address the vulnerabilities and risks to surface transportation systems identified in subsection (a); and
 (C)subject to subparagraph (B), to mitigate each vulnerability and risk to surface transportation systems identified in subsection (a).
								(c)Report
 (1)In generalNot later than 180 days after the date the security assessment under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress and the Inspector General of the Department a report that—
 (A)describes the process used to complete the security assessment; (B)describes the process used to develop the risk-based security strategy;
 (C)describes the risk-based security strategy; (D)includes the management oversight strategy;
 (E)includes— (i)the findings of the security assessment;
 (ii)a description of the actions recommended or taken by the Administrator to mitigate the vulnerabilities and risks identified in subsection (a), including interagency coordination;
 (iii)any recommendations for improving the coordinated approach to mitigating vulnerabilities and risks to surface transportation systems; and
 (iv)any recommended changes to the National Infrastructure Protection Plan, the modal annexes to such plan, or relevant surface transportation security programs, policies, or initiatives; and
 (F)may contain a classified annex. (2)ProtectionsIn preparing the report, the Administrator shall take appropriate actions to safeguard information described by section 552(b) of title 5, United States Code, or protected from disclosure by any other law of the United States.
 (d)UpdatesNot less frequently than semiannually, the Administrator shall report to or brief the appropriate committees of Congress on the vulnerabilities of and risks to surface transportation systems and how those vulnerabilities and risks affect the risk-based security strategy.
						1965.Risk-based budgeting and resource allocation
 (a)ReportIn conjunction with the submission of the Department’s annual budget request to the Office of Management and Budget, the Administrator shall submit to the appropriate committees of Congress a report that describes a risk-based budget and resource allocation plan for surface transportation sectors, within and across modes, that—
 (1)reflects the risk-based surface transportation security strategy under section 1964(b); and (2)is organized by appropriations account, program, project, and initiative.
 (b)Budget transparencyIn submitting the annual budget of the United States Government under section 1105 of title 31, United States Code, the President shall clearly distinguish the resources requested for surface transportation security from the resources requested for aviation security.
						(c)Resource reallocation
 (1)In generalNot later than 15 days after the date on which the Transportation Security Administration allocates any resources or personnel, including personnel sharing, detailing, or assignment, or the use of facilities, technology systems, or vetting resources, for a nontransportation security purpose or National Special Security Event (as defined in section 2001 of Homeland Security Act of 2002 (6 U.S.C. 601)), the Secretary shall provide the notification described in paragraph (2) to the appropriate committees of Congress.
 (2)NotificationA notification described in this paragraph shall include— (A)the reason for and a justification of the resource or personnel allocation;
 (B)the expected end date of the resource or personnel allocation; and (C)the projected cost to the Transportation Security Administration of the personnel or resource allocation.
 (d)5-year capital investment planNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives a 5-year capital investment plan, consistent with the 5-year technology investment plan under section 1611 of title XVI of the Homeland Security Act of 2002, as amended by section 3 of the Transportation Security Acquisition Reform Act (Public Law 113–245; 128 Stat. 2871).
 1966.Surface transportation security management and interagency coordination reviewNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)review the staffing, budget, resource, and personnel allocation, and management oversight strategy of the Transportation Security Administration's surface transportation security programs;
 (2)review the coordination between relevant entities of leadership, planning, policy, inspections, and implementation of security programs relating to surface transportation to reduce redundancy and regulatory burden; and
 (3)submit to the appropriate committees of Congress a report on the findings of the reviews under paragraphs (1) and (2), including any recommendations for improving coordination between relevant entities and reducing redundancy and regulatory burden.
						1967.Transparency
						(a)Regulations
 (1)In generalNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter, the Administrator shall publish on a public website information regarding the status of each regulation relating to surface transportation security that is directed by law to be issued and that has not been issued if not less than 2 years have passed since the date of enactment of the law.
 (2)ContentsThe information published under paragraph (1) shall include— (A)an updated rulemaking schedule for the outstanding regulation;
 (B)current staff allocations; (C)data collection or research relating to the development of the rulemaking;
 (D)current efforts, if any, with security experts, advisory committees, and other stakeholders; and (E)other relevant details associated with the development of the rulemaking that impact the progress of the rulemaking.
 (b)Inspector General reviewNot later than 180 days after the date of enactment of this Act, and every 2 years thereafter until all of the requirements under titles XIII, XIV, and XV of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1111 et seq.) and under this title have been fully implemented, the Inspector General of the Department shall submit to the appropriate committees of Congress a report that—
 (1)identifies the requirements under such titles of that Act and under this title that have not been fully implemented;
 (2)describes what, if any, additional action is necessary; and (3)includes recommendations regarding whether any of the requirements under such titles of that Act or this title should be amended or repealed.
							1968.TSA counterterrorism asset deployment
						(a)Counterterrorism asset deployment
 (1)In generalIf the Administrator deploys any counterterrorism personnel or resource, such as explosive detection sweeps, random bag inspections, or patrols by Visible Intermodal Prevention and Response teams, to enhance security at a transportation system or transportation facility for a period of not less than 180 consecutive days, the Administrator shall provide sufficient notification to the system or facility operator, as applicable, not less than 14 days prior to terminating the deployment.
 (2)ExceptionThis subsection shall not apply if the Administrator— (A)determines there is an urgent security need for the personnel or resource described in paragraph (1); and
 (B)notifies the appropriate committees of Congress of the determination under subparagraph (A). (b)VIPR teamsSection 1303 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1112) is amended—
 (1)in subsection (a)(4), by striking team, and inserting team as to specific locations and times within the facilities of such entities at which VIPR teams are to be deployed to maximize the effectiveness of such deployment,; and
 (2)by striking subsection (b) and inserting the following:  (b)Performance measuresNot later than 1 year after the date of enactment of the TSA Modernization Act, the Administrator shall develop and implement a system of qualitative performance measures and objectives by which to assess the roles, activities, and effectiveness of VIPR team operations on an ongoing basis, including a mechanism through which the transportation entities referred to in subsection (a)(4) may submit feedback on VIPR team operations involving their systems or facilities.
 (c)PlanNot later than 1 year after the date of the enactment of the TSA Modernization Act, the Administrator shall develop and implement a plan for ensuring the interoperability of communications among VIPR team participants and between VIPR teams and any transportation entities with systems or facilities that are involved in VIPR team operations. Such plan shall include an analysis of the costs and resources required to carry out such plan..
							1969.Surface Transportation Security Advisory Committee
 (a)In generalSubtitle A of title IV of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by adding at the end the following:
							
								404.Surface Transportation Security Advisory Committee
 (a)EstablishmentThe Administrator of the Transportation Security Administration (referred to in this section as Administrator) shall establish within the Transportation Security Administration the Surface Transportation Security Advisory Committee (referred to in this section as the Advisory Committee).
									(b)Duties
 (1)In generalThe Advisory Committee may advise, consult with, report to, and make recommendations to the Administrator on surface transportation security matters, including the development, refinement, and implementation of policies, programs, initiatives, rulemakings, and security directives pertaining to surface transportation security.
 (2)Risk-based securityThe Advisory Committee shall consider risk-based security approaches in the performance of its duties.
										(c)Membership
 (1)CompositionThe Advisory Committee shall be composed of— (A)voting members appointed by the Administrator under paragraph (2); and
 (B)nonvoting members, serving in an advisory capacity, who shall be designated by— (i)the Transportation Security Administration;
 (ii)the Department of Transportation; (iii)the Coast Guard; and
 (iv)such other Federal department or agency as the Administrator considers appropriate. (2)AppointmentThe Administrator shall appoint voting members from among stakeholders representing each mode of surface transportation, such as passenger rail, freight rail, mass transit, pipelines, highways, over-the-road bus, school bus industry, and trucking, including representatives from—
 (A)associations representing such modes of surface transportation; (B)labor organizations representing such modes of surface transportation;
 (C)groups representing the users of such modes of surface transportation, including asset manufacturers, as appropriate;
 (D)relevant law enforcement, first responders, and security experts; and (E)such other groups as the Administrator considers appropriate.
 (3)ChairpersonThe Advisory Committee shall select a chairperson from among its voting members. (4)Term of office (A)Terms (i)In generalThe term of each voting member of the Advisory Committee shall be 2 years, but a voting member may continue to serve until the Administrator appoints a successor.
 (ii)ReappointmentA voting member of the Advisory Committee may be reappointed. (B)Removal (i)In generalThe Administrator may review the participation of a member of the Advisory Committee and remove such member for cause at any time.
 (ii)Access to informationThe Administrator may remove any member of the Advisory Committee that the Administrator determines should be restricted from reviewing, discussing, or possessing classified information or sensitive security information.
 (5)Prohibition on compensationThe members of the Advisory Committee shall not receive any compensation from the Government by reason of their service on the Advisory Committee.
										(6)Meetings
 (A)In generalThe Administrator shall require the Advisory Committee to meet at least semiannually in person or through web conferencing and may convene additional meetings as necessary.
 (B)Public meetingsAt least 1 of the meetings of the Advisory Committee each year shall be— (i)announced in the Federal Register;
 (ii)announced on a public website; and (iii)open to the public.
 (C)AttendanceThe Advisory Committee shall maintain a record of the persons present at each meeting. (D)Minutes (i)In generalUnless otherwise prohibited by other Federal law, minutes of the meetings shall be published on the public website under subsection (e)(5).
 (ii)Protection of classified and sensitive informationThe Advisory Committee may redact or summarize, as necessary, minutes of the meetings to protect classified or other sensitive information in accordance with law.
												(7)Voting member access to classified and sensitive security information
 (A)DeterminationsNot later than 60 days after the date on which a voting member is appointed to the Advisory Committee and before that voting member may be granted any access to classified information or sensitive security information, the Administrator shall determine if the voting member should be restricted from reviewing, discussing, or possessing classified information or sensitive security information.
											(B)Access
 (i)Sensitive security informationIf a voting member is not restricted from reviewing, discussing, or possessing sensitive security information under subparagraph (A) and voluntarily signs a nondisclosure agreement, the voting member may be granted access to sensitive security information that is relevant to the voting member’s service on the Advisory Committee.
 (ii)Classified informationAccess to classified materials shall be managed in accordance with Executive Order 13526 of December 29, 2009 (75 Fed. Reg. 707), or any subsequent corresponding Executive order.
												(C)Protections
 (i)Sensitive security informationVoting members shall protect sensitive security information in accordance with part 1520 of title 49, Code of Federal Regulations.
 (ii)Classified informationVoting members shall protect classified information in accordance with the applicable requirements for the particular level of classification.
 (8)Joint committee meetingsThe Advisory Committee may meet with 1 or more of the following advisory committees to discuss multimodal security issues and other security-related issues of common concern:
 (A)Aviation Security Advisory Committee established under section 44946 of title 49, United States Code.
 (B)Maritime Security Advisory Committee established under section 70112 of title 46, United States Code.
 (C)Railroad Safety Advisory Committee established by the Federal Railroad Administration. (9)Subject matter expertsThe Advisory Committee may request the assistance of subject matter experts with expertise related to the jurisdiction of the Advisory Committee.
										(d)Reports
 (1)Periodic reportsThe Advisory Committee shall periodically submit reports to the Administrator on matters requested by the Administrator or by a majority of the members of the Advisory Committee.
										(2)Annual report
 (A)SubmissionThe Advisory Committee shall submit to the Administrator and the appropriate congressional committees an annual report that provides information on the activities, findings, and recommendations of the Advisory Committee during the preceding year.
 (B)PublicationNot later than 6 months after the date that the Administrator receives an annual report under subparagraph (A), the Administrator shall publish a public version of the report, in accordance with section 552a(b) of title 5, United States Code.
											(e)Administration response
 (1)ConsiderationThe Administrator shall consider the information, advice, and recommendations of the Advisory Committee in formulating policies, programs, initiatives, rulemakings, and security directives pertaining to surface transportation security.
 (2)FeedbackNot later than 90 days after the date that the Administrator receives a recommendation from the Advisory Committee under subsection (d)(2), the Administrator shall submit to the Advisory Committee written feedback on the recommendation, including—
 (A)if the Administrator agrees with the recommendation, a plan describing the actions that the Administrator has taken, will take, or recommends that the head of another Federal department or agency take to implement the recommendation; or
 (B)if the Administrator disagrees with the recommendation, a justification for that determination. (3)NoticesNot later than 30 days after the date the Administrator submits feedback under paragraph (2), the Administrator shall—
 (A)notify the appropriate congressional committees of the feedback, including the determination under subparagraph (A) or subparagraph (B) of that paragraph, as applicable; and
 (B)provide the appropriate congressional committees with a briefing upon request. (4)UpdatesNot later than 90 days after the date the Administrator receives a recommendation from the Advisory Committee under subsection (d)(2) that the Administrator agrees with, and quarterly thereafter until the recommendation is fully implemented, the Administrator shall submit a report to the appropriate congressional committees or post on the public website under paragraph (5) an update on the status of the recommendation.
 (5)WebsiteThe Administrator shall maintain a public website that— (A)lists the members of the Advisory Committee; and
 (B)provides the contact information for the Advisory Committee. (f)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee or any subcommittee established under this section..
						(b)Advisory Committee members
 (1)Voting membersNot later than 180 days after the date of enactment of this Act, the Administrator shall appoint the voting members of the Surface Transportation Security Advisory Committee established under section 404 of the Homeland Security Act of 2002, as added by subsection (a) of this section.
 (2)Nonvoting membersNot later than 90 days after the date of enactment of this Act, each Federal Government department and agency with regulatory authority over a mode of surface or maritime transportation, as the Administrator considers appropriate, shall designate an appropriate representative to serve as a nonvoting member of the Surface Transportation Security Advisory Committee.
 (c)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 403 the following:
							
								
									Sec. 404. Surface Transportation Security Advisory Committee..
						1970.Review of the explosives detection canine team program
 (a)In generalNot later than 90 days after the date that the Inspector General of the Department receives the report under section 1964(c), the Inspector General of the Department shall—
 (1)review the explosives detection canine team program, including— (A)the development by the Transportation Security Administration of a deployment strategy for explosives detection canine teams;
 (B)the national explosives detection canine team training program, including canine training, handler training, refresher training, and updates to such training;
 (C)the use of the canine assets during an urgent security need, including the reallocation of such program resources outside the transportation systems sector during an urgent security need; and
 (D)the monitoring and tracking of canine assets; and (2)submit to the appropriate committees of Congress a report on the review, including any recommendations.
 (b)ConsiderationsIn conducting the review of the deployment strategy under subsection (a)(1)(A), the Inspector General shall consider whether the Transportation Security Administration's method to analyze the risk to transportation facilities and transportation systems is appropriate.
						1971.Expansion of national explosives detection canine team program
 (a)In generalThe Secretary, where appropriate, shall encourage State, local, and tribal governments and private owners of high-risk transportation facilities to strengthen security through the use of explosives detection canine teams.
						(b)Increased capacity
 (1)In generalBefore the date the Inspector General of the Department submits the report under section 1970, the Administrator may increase the number of State and local surface and maritime transportation canines by not more than 70 explosives detection canine teams.
 (2)Additional teamsBeginning on the date the Inspector General of the Department submits the report under section 1970, the Secretary may increase the State and local surface and maritime transportation canines up to 200 explosives detection canine teams unless more are identified in the risk-based surface transportation security strategy under section 1964, consistent with section 1965 or with the President's most recent budget submitted under section 1105 of title 31, United States Code.
 (3)RecommendationsBefore initiating any increase in the number of explosives detection teams under paragraph (2), the Secretary shall consider any recommendations in the report under section 1970 on the efficacy and management of the explosives detection canine program.
 (c)DeploymentThe Secretary shall— (1)use the additional explosives detection canine teams, as described in subsection (b)(1), as part of the Department's efforts to strengthen security across the Nation's surface and maritime transportation networks;
 (2)make available explosives detection canine teams to all modes of transportation, subject to the requirements under section 1968, to address specific vulnerabilities or risks, on an as-needed basis and as otherwise determined appropriate by the Secretary; and
 (3)consider specific needs and training requirements for explosives detection canine teams to be deployed across the Nation's surface and maritime transportation networks, including in venues of multiple modes of transportation, as the Secretary considers appropriate.
 (d)AuthorizationThere are authorized to be appropriated to the Secretary to the extent of appropriations to carry out this section for each of fiscal years 2019 through 2021.
						1972.Study on security standards and best practices for passenger transportation systems
						(a)Security standards and best practices for United States and foreign passenger transportation
 systemsThe Comptroller General of the United States shall conduct a study of how the Transportation Security Administration—
 (1)identifies and compares— (A)United States and foreign passenger transportation security standards; and
 (B)best practices for protecting passenger transportation systems, including shared terminal facilities, and cyber systems; and
 (2)disseminates the findings under paragraph (1) to stakeholders. (b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall issue a report that contains—
 (1)the findings of the study conducted under subsection (a); and (2)any recommendations for improving the relevant processes or procedures.
							1973.Amtrak security upgrades
 (a)Railroad security assistanceSection 1513(b) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1163(b)) is amended—
 (1)in paragraph (1), by striking the period at the end and inserting , including communications interoperability where appropriate with relevant outside agencies and entities.;
 (2)in paragraph (5), by striking security of and inserting security and preparedness of; (3)in paragraph (7), by striking security threats and inserting security threats and preparedness, including connectivity to the National Terrorist Screening Center; and
 (4)in paragraph (9), by striking and security officers and inserting , security, and preparedness officers. (b)Specific projectsSection 1514(a)(3) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1164(a)(3)) is amended—
 (1)in subparagraph (D) by inserting , or to connect to the National Terrorism Screening Center watchlist after Secretary; (2)in subparagraph (G), by striking ; and at the end and inserting a semicolon;
 (3)in subparagraph (H) by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following:
								
 (I)for improvements to passenger verification systems; (J)for improvements to employee and contractor verification systems, including identity verification technology; or
 (K)for improvements to the security of Amtrak computer systems, including cybersecurity assessments and programs..
							1974.Passenger rail vetting
 (a)In generalNot later than 180 days after the date on which the Amtrak Board of Directors submits a request to the Administrator, the Administrator shall issue a decision on the use by Amtrak of the Transportation Security Administration's Secure Flight Program or a similar passenger vetting system to enhance passenger rail security.
 (b)ConsiderationsIn making a decision under subsection (a), the Administrator shall— (1)consider the technological, privacy, operational, and security impacts of such a decision; and
 (2)describe such impacts in any strategic plan developed under subsection (c). (c)Strategic planIf the Administrator decides to grant the request by Amtrak under subsection (a), the decision shall include a strategic plan for working with rail stakeholders to enhance passenger rail security by—
 (1)vetting passengers using terrorist watch lists maintained by the Federal Government or a similar passenger vetting system maintained by the Transportation Security Administration; and
 (2)where applicable and in consultation with the Commissioner of U.S. Customs and Border Protection, assessing whether the vetting process should be integrated into preclearance operations established under section 813 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4432).
 (d)NoticesThe Administrator shall notify the appropriate committees of Congress of any decision made under subsection (a) and the details of the strategic plan under subsection (c).
 (e)Rule of constructionNothing in this section shall be construed to limit the Administrator’s authority to set the access to, or terms and conditions of using, the Secure Flight Program or a similar passenger vetting system.
						1975.Study on surface transportation inspectors
 (a)StrategyNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the appropriate congressional committees and the Comptroller General of the United States a strategy to guide operations of surface transportation security inspectors that addresses the following:
 (1)Any limitations in data systems for such inspectors, as identified by the Comptroller General. (2)Alignment of operations with risk assessment findings, including an approach to identifying and prioritizing entities and locations for inspections.
 (3)Measurable objectives for the surface transportation security inspectors program. (b)GAO reviewNot later than 180 days after the date the strategy under subsection (a) is submitted, the Comptroller General of the United States shall review such strategy and, as appropriate, issue recommendations.
						1976.Security awareness program
 (a)EstablishmentThe Administrator shall establish a program to promote surface transportation security through the training of surface transportation operators and frontline employees on each of the skills identified in subsection (c).
 (b)ApplicationThe program established under subsection (a) shall apply to all modes of surface transportation, including public transportation, rail, highway, motor carrier, and pipeline.
 (c)TrainingThe program established under subsection (a) shall cover, at a minimum, the skills necessary to recognize, assess, and respond to suspicious items or actions that could indicate a threat to transportation.
						(d)Assessment
 (1)In generalThe Administrator shall conduct an assessment of current training programs for surface transportation operators and frontline employees.
 (2)ContentsThe assessment shall identify— (A)whether other training is being provided, either voluntarily or in response to other Federal requirements; and
 (B)whether there are any gaps in existing training. (e)UpdatesThe Administrator shall ensure the program established under subsection (a) is updated as necessary to address changes in risk and terrorist methods and to close any gaps identified in the assessment under subsection (d).
						(f)Suspicious activity reporting
 (1)In generalThe Secretary shall maintain a national telephone number for an individual to use to report suspicious activity under this section to the Administration.
 (2)ProceduresThe Administrator shall establish procedures for the Administration— (A)to review and follow-up, as necessary, on each report received under paragraph (1); and
 (B)to share, as necessary and in accordance with law, the report with appropriate Federal, State, local, and tribal entities.
 (3)Rule of constructionNothing in this section may be construed to— (A)replace or affect in any way the use of 9–1–1 services in an emergency; or
 (B)replace or affect in any way the security training program requirements specified in sections 1408, 1517, and 1534 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1137, 1167, 1184).
 (g)Definition of frontline employeeIn this section, the term frontline employee includes— (1)an employee of a public transportation agency who is a transit vehicle driver or operator, dispatcher, maintenance and maintenance support employee, station attendant, customer service employee, security employee, or transit police, or any other employee who has direct contact with riders on a regular basis, and any other employee of a public transportation agency that the Administrator determines should receive security training under this section or that is receiving security training under other law;
 (2)over-the-road bus drivers, security personnel, dispatchers, maintenance and maintenance support personnel, ticket agents, other terminal employees, and other employees of an over-the-road bus operator or terminal owner or operator that the Administrator determines should receive security training under this section or that is receiving security training under other law; or
 (3)security personnel, dispatchers, locomotive engineers, conductors, trainmen, other onboard employees, maintenance and maintenance support personnel, bridge tenders, and any other employees of railroad carriers that the Administrator determines should receive security training under this section or that is receiving security training under other law.
							1977.Voluntary use of credentialing
 (a)In generalAn applicable individual who is subject to credentialing or a background investigation may satisfy that requirement by obtaining a valid transportation security card.
 (b)Issuance of cardsThe Secretary of Homeland Security— (1)shall expand the transportation security card program, consistent with section 70105 of title 46, United States Code, to allow an applicable individual who is subject to credentialing or a background investigation to apply for a transportation security card; and
 (2)may charge reasonable fees, in accordance with section 520(a) of the Department of Homeland Security Appropriations Act, 2004 (6 U.S.C. 469(a)), for providing the necessary credentialing and background investigation.
 (c)VettingThe Administrator shall develop and implement a plan to utilize, in addition to any background check required for initial issue, the Federal Bureau of Investigation's Rap Back Service and other vetting tools as appropriate, including the No-Fly and Selectee lists, to get immediate notification of any criminal activity relating to any person with a valid transportation security card.
 (d)DefinitionsIn this section: (1)Applicable individual who is subject to credentialing or a background investigationThe term applicable individual who is subject to credentialing or a background investigation means only an individual who—
 (A)because of employment is regulated by the Transportation Security Administration, Department of Transportation, or Coast Guard and is required to have a background records check to obtain a hazardous materials endorsement on a commercial driver's license issued by a State under section 5103a of title 49, United States Code; or
 (B)is required to have a credential and background records check under section 2102(d)(2) of the Homeland Security Act of 2002 (6 U.S.C. 622(d)(2)) at a facility with activities that are regulated by the Transportation Security Administration, Department of Transportation, or Coast Guard.
 (2)Valid transportation security cardThe term valid transportation security card means a transportation security card that is— (A)issued under section 70105 of title 46, United States Code;
 (B)not expired; (C)shows no signs of tampering; and
 (D)bears a photograph of the individual representing such card. 1978.Background records checks for issuance of hazmat licenses (a)Issuance of licensesSection 5103a(a)(1) is amended—
 (1)by striking unless and inserting unless—; (2)by striking the Secretary of Homeland Security and inserting the following:
								
 (A)“the Secretary of Homeland Security”;; (3)in subparagraph (A), as designated by paragraph (2) of this subsection, by striking the period at the end and inserting ; or; and
 (4)by adding at the end the following:  (B)the individual holds a valid transportation security card issued under section 70105 of title 46..
 (b)Transportation security cardSection 5103a(d)(1) is amended, in the matter preceding subparagraph (A), by striking described in subsection (a)(1) and inserting under subsection (a)(1)(A). 1979.Cargo container scanning technology review (a)Designations (1)In generalNot later than 1 year after the date of enactment of this Act, and not less frequently than once every 5 years thereafter until the date of full-scale implementation of 100 percent screening of cargo containers and 100 percent scanning of high-risk containers required under section 232 of the SAFE Port Act (6 U.S.C. 982), the Secretary shall solicit proposals for scanning technologies, consistent with the standards under subsection (b)(8) of that section, to improve scanning of cargo at domestic ports.
 (2)EvaluationIn soliciting proposals under paragraph (1), the Secretary shall establish measures to assess the performance of the proposed scanning technologies, including—
 (A)the rate of false positives; (B)the delays in processing times; and
 (C)the impact on the supply chain. (b)Pilot program (1)EstablishmentThe Secretary may establish a pilot program to determine the efficacy of a scanning technology referred to in subsection (a).
 (2)Application processIn carrying out the pilot program under this subsection, the Secretary shall— (A)solicit applications from domestic ports;
 (B)select up to 4 domestic ports to participate in the pilot program; and (C)select ports with unique features and differing levels of trade volume.
 (3)ReportNot later than 1 year after initiating a pilot program under paragraph (1), the Secretary shall submit to the appropriate committees of Congress a report on the pilot program, including—
 (A)an evaluation of the scanning technologies proposed to improve security at domestic ports and to meet the full-scale implementation requirement;
 (B)the costs to implement a pilot program; (C)the benefits of the proposed scanning technologies;
 (D)the impact of the pilot program on the supply chain; and (E)recommendations for implementation of advanced cargo scanning technologies at domestic ports.
 (4)Sharing pilot program testing resultsThe results of the pilot testing of advanced cargo scanning technologies shall be shared, as appropriate, with government agencies and private stakeholders whose responsibilities encompass the secure transport of cargo.
							1980.Pipeline security study
 (a)StudyThe Comptroller General of the United States shall conduct a study regarding the roles and responsibilities of the Department of Homeland Security and the Department of Transportation with respect to pipeline security.
 (b)ContentsThe study under subsection (a) shall examine— (1)whether the Annex to the Memorandum of Understanding executed on August 9, 2006, between the Department of Homeland Security and the Department of Transportation adequately delineates strategic and operational responsibilities for pipeline security, including whether it is clear which department is responsible for—
 (A)protecting against intentional pipeline breaches and cyber attacks; (B)responding to intentional pipeline breaches and cyber attacks; and
 (C)planning to recover from the impact of intentional pipeline breaches and cyber attacks; (2)whether the respective roles and responsibilities of each department are adequately conveyed to relevant stakeholders and to the public;
 (3)whether the processes and procedures for determining whether a particular pipeline breach is a terrorist incident are clear and effective;
 (4)whether, and if so how, pipeline sector stakeholders share security-related information; (5)the guidance pipeline operators report use to address security risks and the extent to which the TSA ensures its guidelines reflect the current threat environment;
 (6)the extent to which the TSA has assessed security risks to pipeline systems; and (7)the extent to which the TSA has assessed its effectiveness in reducing pipeline security risks.
 (c)Report on studyNot later than 180 days after the date of enactment of the TSA Modernization Act, the Comptroller General of the United States shall submit to the Secretary of Homeland Security and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the findings of the study under subsection (a).
 (d)Report to CongressNot later than 90 days after the date the report under subsection (c) is submitted, the Secretary of Homeland Security shall review and analyze the study and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives a report on such review and analysis, including any recommendations for—
 (1)changes to the Annex to the Memorandum of Understanding referred to in subsection (b)(1); and (2)other improvements to pipeline security activities at the Department.
							1981.Feasibility assessment
 (a)Emerging issuesNot later than 180 days after the date of enactment of this Act, the Secretary, acting through the Administrator and in coordination with the Under Secretary for Science and Technology of the Department of Homeland Security, shall submit to the appropriate committees of Congress a feasibility assessment of modifying the security of surface transportation assets by—
 (1)introducing next generation technologies to be integrated into systems of surface transportation assets to detect explosives, including through the deployment of mobile explosives detection technologies to conduct risk-based passenger and property screening at such systems;
 (2)providing surface transportation asset operators with access to the Transportation Security Administration’s Secure Flight Program or a similar passenger vetting system maintained by the Transportation Security Administration;
 (3)deploying a credential authentication technology or other means of identification document inspection to high-risk surface transportation assets to assist operators conducting passenger vetting; and
 (4)deploying scalable, cost-effective technology solutions to detect chemical, biological, radiological, nuclear, or explosive threats within high-risk surface transportation assets that are capable of passive, continuous, and real-time sensing and detection of, and alerting passengers and operating personnel to, the presence of such a threat.
 (b)ConsiderationsIn carrying out the assessment under subsection (a), the Secretary, acting through the Administrator and in coordination with the Under Secretary for Science and Technology of the Department of Homeland Security, shall address the technological, privacy, operational, passenger facilitation, and public acceptance considerations involved with each security measure contemplated in such assessment.
 1982.Best practices to secure against vehicle-based attacksNot later than 180 days after the date of enactment of this Act, the Administrator shall disseminate best practices to public and private stakeholders regarding how to enhance transportation security against the threat of a vehicle-based terrorist attack.
					1983.Surface transportation stakeholder survey
 (a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary shall begin conducting a survey of public and private stakeholders responsible for securing surface transportation assets regarding resource challenges, including the availability of Federal funding, associated with securing such assets that provides an opportunity for respondents to set forth information on specific unmet needs.
 (b)ReportNot later than 120 days after beginning the survey required under subsection (a), the Secretary shall report to the appropriate committees of Congress regarding the results of such survey and the Department of Homeland Security’s efforts to address any identified security vulnerabilities.
 1984.Nuclear material and explosive detection technologyThe Secretary, in coordination with the Director of the National Institute of Standards and Technology and the head of each relevant Federal department or agency researching nuclear material detection systems or explosive detection systems, shall research, facilitate, and, to the extent practicable, deploy next generation technologies, including active neutron interrogation, to detect nuclear material and explosives in transportation systems and transportation facilities.
					HTransportation security
					1985.National strategy for transportation security review
						(a)GAO review
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall evaluate the degree to which the most recent National Strategy for Transportation Security, as updated, under section 114(s) of title 49, United States Code, is reflected in relevant Federal transportation security programs, budgets, research, staffing levels, and related activities.
 (2)ConsiderationsIn conducting the evaluation under paragraph (1), the Comptroller General shall consider the degree to which—
 (A)the strategy is sufficiently forward-looking to guide future Federal efforts relating to transportation security;
 (B)Federal transportation security programs, budgets, research, staffing levels, and related activities for fiscal year 2019 and subsequent fiscal years would be guided by the strategy; and
 (C)any annual progress reports submitted to Congress under that section after the strategy is submitted would provide information on the degree to which that strategy guides Federal efforts relating to transportation security.
								1986.Risk scenarios
 (a)In generalThe Administrator shall annually develop, consistent with the transportation modal security plans required under section 114(s) of title 49, United States Code, risk-based priorities based on risk assessments conducted or received by the Secretary across all transportation modes that consider threats, vulnerabilities, and consequences.
 (b)ScenariosThe Administrator shall ensure that the risk-based priorities identified under subsection (a) are informed by an analysis of terrorist attack scenarios for each transportation mode, including cyber-attack scenarios and intelligence and open source information about current and evolving threats.
 (c)ReportNot later than 120 days after the date that annual risk-based priorities are developed under subsection (a), the Administrator shall submit to the appropriate committees of Congress a report that includes the following:
 (1)Copies of the risk assessments for each transportation mode. (2)A summary that ranks the risks within and across modes.
 (3)A description of the risk-based priorities for securing the transportation sector that identifies and prioritizes the greatest security needs of such transportation sector, both across and within modes, in the order that such priorities should be addressed.
 (4)Information on the underlying methodologies used to assess risks across and within each transportation mode and the basis for any assumptions regarding threats, vulnerabilities, and consequences made in assessing and prioritizing risks within each such mode and across modes.
 (d)ClassificationThe information provided under subsection (c) may be submitted in a classified format or unclassified format, as the Administrator considers appropriate.
						1987.Integrated and unified operations centers
 (a)FrameworkNot later than 120 days after the date of enactment of this Act, the Administrator, in consultation with the heads of other appropriate offices or components of the Department, shall make available to public and private stakeholders a framework for establishing an integrated and unified operations center responsible for overseeing daily operations of a transportation facility that promotes coordination for responses to terrorism, serious incidents, and other purposes, as determined appropriate by the Administrator.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall brief the appropriate committees of Congress regarding the establishment and activities of integrated and unified operations centers at transportation facilities at which the TSA has a presence.
						1988.National Deployment Force
 (a)In generalSubchapter II of chapter 449, as amended by section 1943 of this Act, is further amended by adding at the end the following:
							
								44948.National Deployment Office
 (a)EstablishmentThere is established within the Transportation Security Administration a National Deployment Office, to be headed by an individual with supervisory experience. Such individual shall be designated by the Administrator of the Transportation Security Administration.
 (b)DutiesThe individual designated as the head of the National Deployment Office shall be responsible for the following:
 (1)Maintaining a National Deployment Force within the Transportation Security Administration, including transportation security officers, supervisory transportation security officers and lead transportation security officers, to provide the Administration with rapid and efficient response capabilities and augment the Department of Homeland Security’s homeland security operations to mitigate and reduce risk, including for the following:
 (A)Airports temporarily requiring additional security personnel due to an emergency, seasonal demands, hiring shortfalls, severe weather conditions, passenger volume mitigation, equipment support, or other reasons.
 (B)Special events requiring enhanced security including National Special Security Events, as determined by the Secretary of Homeland Security.
 (C)Response in the aftermath of any manmade disaster, including any terrorist attack. (D)Other such situations, as determined by the Administrator.
 (2)Educating transportation security officers regarding how to participate in the Administration’s National Deployment Force.
 (3)Recruiting officers to serve on the National Deployment Force, in accordance with a staffing model to be developed by the Administrator.
 (4)Approving 1-year appointments for officers to serve on the National Deployment Force, with an option to extend upon officer request and with the approval of the appropriate Federal Security Director.
 (5)Training officers to serve on the National Deployment Force.. (b)Table of contentsThe table of contents of subchapter II of chapter 449, as amended by section 1943 of this Act, is further amended by adding after the item relating to section 44947 the following:
							
								
									44948. National Deployment Office..
 (c)Conforming amendmentSection 114(f), as amended by section 1904 of this Act, is further amended— (1)in paragraph (14), by striking and after the semicolon at the end;
 (2)by redesignating paragraph (15) as paragraph (16); and (3)by inserting after paragraph (14) the following:
								
 (15)establish and maintain a National Deployment Office as required under section 44948 of this title; and.
 (d)Career developmentThe Administrator may consider service in the National Deployment Force as a positive factor when evaluating applicants for promotion opportunities within the TSA.
						(e)Report
 Not later than 1 year after the date of enactment of this Act and annually thereafter for 5 years, the Administrator shall submit to the appropriate committees of Congress a report regarding activities of the National Deployment Office, including the National Deployment Force, established under section 44948 of title 49, United States Code. Each such report shall include information relating to the following:
 (1)When, where, why, how many, and for how long the National Deployment Force was deployed throughout the 12-month period covered by such report and the costs associated with such deployment.
 (2)A description of collaboration between the National Deployment Office and other components of the Department, other Federal agencies, and State and local transportation security stakeholders.
 (3)The size of the National Deployment Force, including information on the staffing model of the National Deployment Force and adherence to such model as established by the Administrator.
 (4)Information on recruitment, appointment, and training activities, including processes utilized to attract, recruit, appoint, and train officers to serve on the National Deployment Force.
							1989.Information sharing and cybersecurity
 (a)Federal security directorsSection 44933 is amended by adding at the end the following:  (c)Information sharingNot later than 1 year after the date of the enactment of the TSA Modernization Act, the Administrator shall—
 (1)require each Federal Security Director of an airport to meet at least quarterly with the airport director, airport security coordinator, and law enforcement agencies serving each such airport to discuss incident management protocols, including the resolution of screening anomalies at passenger screening checkpoints; and
 (2)require each Federal Security Director at an airport to inform, consult, and coordinate, as appropriate, with the respective airport security coordinator in a timely manner on security matters impacting airport operations and to establish and maintain operational protocols with such airport operators to ensure coordinated responses to security matters..
						(b)Plan to improve information sharing
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall develop a plan to improve intelligence information sharing with State and local transportation entities that includes best practices to ensure that the information shared is actionable, useful, and not redundant.
 (2)ContentsThe plan required under paragraph (1) shall include the following: (A)The incorporation of best practices for information sharing.
 (B)The identification of areas of overlap and redundancy. (C)An evaluation and incorporation of stakeholder input in the development of such plan.
 (D)The integration of any recommendations of the Comptroller General of the United States on information sharing.
 (3)SolicitationThe Administrator shall solicit on an annual basis input from appropriate stakeholders, including State and local transportation entities, on the quality and quantity of intelligence received by such stakeholders relating to information sharing.
							(c)Best practices sharing
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a mechanism to share with State and local transportation entities best practices from across the law enforcement spectrum, including Federal, State, local, and tribal entities, that relate to employee training, employee professional development, technology development and deployment, hardening tactics, and passenger and employee awareness programs.
 (2)ConsultationThe Administrator shall solicit and incorporate stakeholder input— (A)in developing the mechanism for sharing best practices as required under paragraph (1); and
 (B)not less frequently than annually on the quality and quantity of information such stakeholders receive through the mechanism established under such paragraph.
								(d)Cybersecurity
 (1)In generalThe Administrator, in consultation with the Secretary, shall— (A)not later than 120 days after the date of enactment of this Act, implement the Framework for Improving Critical Infrastructure Cybersecurity (referred to in this section as the Framework developed by the National Institute of Standards and Technology, and any update to such Framework under section 2 of the National Institute of Standards and Technology Act (15 U.S.C. 272), to manage the agency’s cybersecurity risks; and
 (B)evaluate, on a periodic basis, but not less often than biennially, the use of the Framework under subparagraph (A).
 (2)Cybersecurity enhancements to aviation security activitiesThe Secretary, in consultation with the Secretary of Transportation, shall, upon request, conduct cybersecurity vulnerability assessments for airports and air carriers.
							(3)TSA trusted traveler and credentialing program cyber evaluation
 (A)Evaluation requiredNot later than 120 days after the date of enactment of this Act, the Secretary shall— (i)evaluate the cybersecurity of TSA trusted traveler and credentialing programs that contain personal information of specific individuals or information that identifies specific individuals, including the Transportation Worker Identification Credential and PreCheck programs;
 (ii)identify any cybersecurity risks under the programs described in clause (i); and (iii)develop remediation plans to address the cybersecurity risks identified under clause (ii).
 (B)Submission to CongressNot later than 30 days after the date the evaluation under subparagraph (A) is complete, the Secretary shall submit to the appropriate committees of Congress information relating to such evaluation, including any cybersecurity vulnerabilities identified and remediation plans to address such vulnerabilities. Such submission shall be provided in a classified form.
 (4)DefinitionsIn this subsection, the terms cybersecurity risk and incident have the meanings given the terms in section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148).
 1990.Security technologies tied to foreign threat countriesNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress an assessment of terrorist and other threats to the transportation sector, including surface transportation assets, posed by the use of security technologies, including software and networked technologies, developed or manufactured by firms that are owned or closely linked to the governments of countries that are known to pose a cyber or homeland security threat.
					IConforming and miscellaneous amendments
					1991.Title 49 amendments
 (a)Deletion of duties related to aviation securitySection 106(g) is amended to read as follows:  (g)Duties and powers of AdministratorThe Administrator shall carry out the following:
 (1)Duties and powers of the Secretary of Transportation under subsection (f) of this section related to aviation safety (except those related to transportation, packaging, marking, or description of hazardous material) and stated in the following:
 (A)Section 308(b). (B)Subsections (c) and (d) of section 1132.
 (C)Sections 40101(c), 40103(b), 40106(a), 40108, 40109(b), 40113(a), 40113(c), 40113(d), 40113(e), and 40114(a).
 (D)Chapter 445, except sections 44501(b), 44502(a)(2), 44502(a)(3), 44502(a)(4), 44503, 44506, 44509, 44510, 44514, and 44515.
 (E)Chapter 447, except sections 44717, 44718(a), 44718(b), 44719, 44720, 44721(b), 44722, and 44723. (F)Chapter 451.
 (G)Chapter 453. (H)Section 46104.
 (I)Subsections (d) and (h)(2) of section 46301 and sections 46303(c), 46304 through 46308, 46310, 46311, and 46313 through 46316.
 (J)Chapter 465. (K)Sections 47504(b) (related to flight procedures), 47508(a), and 48107.
 (2)Additional duties and powers prescribed by the Secretary of Transportation.. (b)Transportation Security Oversight BoardSection 115 is amended—
 (1)in subsection (c)(1), by striking Under Secretary of Transportation for security and inserting Administrator of the Transportation Security Administration; and (2)in subsection (c)(6), by striking Under Secretary and inserting Administrator.
 (c)Chapter 401 amendmentsChapter 401 is amended— (1)in section 40109—
 (A)in subsection (b), by striking , 40119, 44901, 44903, 44906, and 44935–44937; and (B)in subsection (c), by striking sections 44909 and and inserting sections 44909(a), 44909(b), and;
 (2)in section 40113— (A)in subsection (a)—
 (i)by striking the Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary or and inserting the Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by that Administrator or;
 (ii)by striking carried out by the Administrator and inserting carried out by that Administrator; and (iii)by striking , Under Secretary, or Administrator, and inserting , Administrator of the Transportation Security Administration, or Administrator of the Federal Aviation Administration,; and
 (B)in subsection (d)— (i)by striking Under Secretary of Transportation for Security or the;
 (ii)by striking Transportation Security Administration or Federal Aviation Administration, as the case may be, and inserting Federal Aviation Administration; and (iii)by striking Under Secretary or Administrator, as the case may be, and inserting Administrator;
 (3)by striking section 40119; and (4)in the table of contents, by striking the item relating to section 40119 and inserting the following:
								
									
										40119. [Reserved]..
 (d)Chapter 449 amendmentsChapter 449 is amended— (1)in section 44901—
 (A)in subsection (a)— (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (ii)by striking , United States Code; (B)in subsection (c), by striking but not later than the 60th day following the date of enactment of the Aviation and Transportation Security Act;
 (C)in subsection (d)— (i)in paragraph (1)—
 (I)in the matter preceding subparagraph (A), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (II)in subparagraph (A), by striking no later than December 31, 2002;
 (ii)by striking paragraphs (2) and (3); (iii)by redesignating paragraph (4) as paragraph (2); and
 (iv)in paragraph (2), as redesignated— (I)in subparagraph (A), by striking Assistant Secretary (Transportation Security Administration) and inserting Administrator of the Transportation Security Administration;
 (II)in subparagraph (B), by striking Assistant Secretary and inserting Administrator of the Transportation Security Administration; and (III)in subparagraph (D)—
 (aa)by striking Assistant Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and (bb)by striking Assistant Secretary the second place it appears and inserting Administrator;
 (D)in subsection (e)— (i)in that matter preceding paragraph (1)—
 (I)by striking but not later than the 60th day following the date of enactment of the Aviation and Transportation Security Act; and
 (II)by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (ii)in paragraph (4), by striking Under Secretary and inserting Administrator;
 (E)in subsection (f), by striking after the date of enactment of the Aviation and Transportation Security Act; (F)in subsection (g)—
 (i)in paragraph (1), by striking Not later than 3 years after the date of enactment of the Implementing Recommendations of the 9/11 Commission Act of 2007, the and inserting The;
 (ii)in paragraph (2), by striking as follows: and all that follows and inserting a period; (iii)by amending paragraph (3) to read as follows:
										
 (3)RegulationsThe Secretary of Homeland Security shall issue a final rule as a permanent regulation to implement this subsection in accordance with the provisions of chapter 5 of title 5.;
 (iv)by striking paragraph (4); and (v)by redesignating paragraph (5) as paragraph (4);
 (G)in subsection (h)— (i)in paragraph (1), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (2)— (I)by striking Under Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (II)by striking Under Secretary each place it appears and inserting Administrator; (H)in subsection (i)—
 (i)in the matter preceding paragraph (1), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (ii)in paragraph (2), by striking Under Secretary and inserting Administrator;
 (I)in subsection (j)(1)— (i)in the matter preceding subparagraph (A), by striking Before January 1, 2008, the and inserting The; and
 (ii)in subparagraph (A), by striking the date of enactment of this subsection and inserting August 3, 2007; (J)in subsection (k)—
 (i)in paragraph (1), by striking Not later than one year after the date of enactment of this subsection, the and inserting The; (ii)in paragraph (2), by striking Not later than 6 months after the date of enactment of this subsection, the and inserting The; and
 (iii)in paragraph (3), by striking Not later than 180 days after the date of enactment of this subsection, the in paragraph (3) and inserting The; and (K)in subsection (l)—
 (i)in paragraph (2)— (I)in the matter preceding subparagraph (A), by striking Beginning June 1, 2012, the Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting The Administrator of the Transportation Security Administration; and
 (II)in subparagraph (B), by striking Assistant Secretary and inserting Administrator; (ii)in paragraph (3)—
 (I)in subparagraph (A)— (aa)by striking Assistant Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (bb)by striking Assistant Secretary the second place it appears and inserting Administrator; and (II)in subparagraph (B), by striking Assistant Secretary and inserting Administrator of the Transportation Security Administration; and
 (iii)in paragraph (4)— (I)in subparagraph (A)—
 (aa)by striking 60 days after the deadline specified in paragraph (2), and not later than; (bb)by striking Assistant Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and
 (cc)by striking Assistant Secretary the second place it appears and inserting Administrator; and (II)in subparagraph (B), by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (2)section 44902 is amended— (A)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (B)in subsection (b), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; (3)section 44903 is amended—
 (A)in subsection (a)— (i)in the heading, by striking Definition and inserting Definitions;
 (ii)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively; (iii)in subparagraph (B), as redesignated, by striking Under Secretary of Transportation for Security and inserting Administrator;
 (iv)in the matter preceding subparagraph (A), as redesignated, by striking In this section, law enforcement personnel means individuals— and inserting In this section:; (v)by inserting before subparagraph (A), the following:
										
 (2)Law enforcement personnelThe term law enforcement personnel means individuals—; and (vi)by inserting before paragraph (2), as redesignated, the following:
										
 (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.; (B)in subsection (d), by striking Secretary of Transportation and inserting Administrator;
 (C)in subsection (g), by striking Under Secretary's each place it appears and inserting Administrator's; (D)in subsection (h)—
 (i)in paragraph (3), by striking Secretary and inserting Secretary of Homeland Security; (ii)in paragraph (4)—
 (I)in subparagraph (A), by striking , as soon as practicable after the date of enactment of this subsection,; (II)in subparagraph (C), by striking section 44903(c) and inserting subsection (c); and
 (III)in subparagraph (E), by striking , not later than March 31, 2005,; (iii)in paragraph (5), by striking Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting Administrator;
 (iv)in paragraph (6)(A)— (I)in the matter preceding clause (i), by striking Not later than 18 months after the date of enactment of the Implementing Recommendations of the 9/11 Commission Act of 2007, the and inserting The; and
 (II)in clause (i), by striking section and inserting paragraph; and (v)in paragraph (6)(C), by striking Secretary and inserting Secretary of Homeland Security;
 (E)in subsection (i)(3), by striking , after the date of enactment of this paragraph,; (F)in subsection (j)—
 (i)by amending paragraph (1) to read as follows:  (1)In generalThe Administrator shall periodically recommend to airport operators commercially available measures or procedures to prevent access to secure airport areas by unauthorized persons.;
 (ii)in paragraph (2)— (I)in the heading, by striking Computer-Assisted Passenger Prescreening System and inserting Secure Flight program;
 (II)in subparagraph (A)— (aa)by striking Computer-Assisted Passenger Prescreening System and inserting Secure Flight program;
 (bb)by striking Secretary of Transportation and inserting Administrator; and (cc)by striking system each place it appears and inserting program;
 (III)in subparagraph (B)— (aa)by striking Computer-Assisted Passenger Prescreening System and inserting Secure Flight program;
 (bb)by striking Secretary of Transportation and inserting Administrator; and (cc)by striking Secretary and inserting Administrator;
 (IV)in subparagraph (C)— (aa)in clause (i), by striking Not later than January 1, 2005, the Assistant Secretary of Homeland Security (Transportation Security Administration), or the designee of the Assistant Secretary, and inserting The Administrator;
 (bb)in clause (ii), by striking Not later than 180 days after completion of testing under clause (i), the and inserting The; and (cc)in clause (iv), by striking Not later than 180 days after and inserting After;
 (V)in subparagraph (D), by striking Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting Administrator; (VI)in subparagraph (E)(i), by striking Not later than 90 days after the date on which the Assistant Secretary assumes the performance of the advanced passenger prescreening function under subparagraph (C)(ii), the and inserting The Administrator; and
 (VII)by striking Assistant Secretary each place it appears and inserting Administrator; (G)in subsection (l), by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator;
 (H)in subsection (m)— (i)in paragraph (1), by striking Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting Administrator; and
 (ii)by striking Assistant Secretary each place it appears and inserting Administrator; and (I)by striking Under Secretary each place it appears and inserting Administrator;
 (4)section 44904 is amended— (A)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (B)in subsection (c)— (i)by striking section 114(t)(3) and inserting section 114(s)(3); and
 (ii)by striking section 114(t) and inserting section 114(s); (C)in subsection (d)—
 (i)by striking Not later than 90 days after the date of the submission of the National Strategy for Transportation Security under section 114(t)(4)(A), the Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting The Administrator of the Transportation Security Administration; and
 (ii)by striking section 114(t)(1) and inserting section 114(s)(1); and (D)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (5)section 44905 is amended— (A)in subsection (a)—
 (i)by striking Secretary of Transportation and inserting Administrator of the Transportation Security Administration; and (ii)by striking Secretary. and inserting Administrator.;
 (B)in subsection (b), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (C)in subsections (c), (d), and (f), by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (6)section 44906 is amended— (A)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (B)by striking Under Secretary each place it appears and inserting Administrator; (7)section 44908 is amended—
 (A)by striking Secretary of Transportation each place it appears and inserting Administrator of the Transportation Security Administration; (B)in subsection (a), by striking safety or; and
 (C)in subsection (c), by striking The Secretary and inserting The Administrator; (8)section 44909 is amended—
 (A)in subsection (a)(1), by striking Not later than March 16, 1991, the and inserting The; and (B)in subsection (c)—
 (i)in paragraph (1), by striking Not later than 60 days after the date of enactment of the Aviation and Transportation Security Act, each and inserting Each;
 (ii)in paragraphs (2)(F) and (5), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (iii)in paragraph (6)—
 (I)in subparagraph (A), by striking Not later than 60 days after date of enactment of this paragraph, the and inserting The; and (II)in subparagraph (B)(ii)—
 (aa)by striking the Secretary will and inserting the Secretary of Homeland Security will; and (bb)by striking the Secretary to and inserting the Secretary of Homeland Security to;
 (9)section 44911 is amended— (A)in subsection (b), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (B)in subsection (d), by striking request of the Secretary and inserting request of the Secretary of Homeland Security; and (C)in subsection (e)—
 (i)by striking Secretary, and the Under Secretary and inserting Secretary of Homeland Security, and the Administrator of the Transportation Security Administration; and (ii)by striking intelligence community and the Under Secretary and inserting intelligence community and the Administrator of the Transportation Security Administration;
 (10)section 44912 is amended— (A)in subsection (a)—
 (i)in paragraph (1)— (I)by striking Under Secretary of Transportation for Security and inserting Administrator; and
 (II)by striking , not later than November 16, 1993,; and (ii)in paragraph (4)(C), by striking Research, Engineering and Development Advisory Committee and inserting Administrator;
 (B)in subsection (c)— (i)in paragraph (1), by striking , as a subcommittee of the Research, Engineering, and Development Advisory Committee,; and
 (ii)in paragraph (4), by striking Not later than 90 days after the date of the enactment of the Aviation and Transportation Security Act, and every two years thereafter, and inserting Biennially,;
 (C)by striking Under Secretary each place it appears and inserting Administrator; and (D)by adding at the end the following:
									
										(d)Security and research and development activities
 (1)In generalThe Administrator shall conduct research (including behavioral research) and development activities appropriate to develop, modify, test, and evaluate a system, procedure, facility, or device to protect passengers and property against acts of criminal violence, aircraft piracy, and terrorism and to ensure security.
											(2)Disclosure
 (A)In generalNotwithstanding section 552 of title 5, the Administrator shall prescribe regulations prohibiting disclosure of information obtained or developed in ensuring security under this title if the Secretary of Homeland Security decides disclosing the information would—
 (i)be an unwarranted invasion of personal privacy; (ii)reveal a trade secret or privileged or confidential commercial or financial information; or
 (iii)be detrimental to transportation safety. (B)Information to CongressSubparagraph (A) does not authorize information to be withheld from a committee of Congress authorized to have the information.
 (C)Rule of constructionNothing in subparagraph (A) shall be construed to authorize the designation of information as sensitive security information (as defined in section 15.5 of title 49, Code of Federal Regulations)—
 (i)to conceal a violation of law, inefficiency, or administrative error; (ii)to prevent embarrassment to a person, organization, or agency;
 (iii)to restrain competition; or (iv)to prevent or delay the release of information that does not require protection in the interest of transportation security, including basic scientific research information not clearly related to transportation security.
 (D)Privacy ActSection 552a of title 5 shall not apply to disclosures that the Administrator of the Transportation Security Administration may make from the systems of records of the Transportation Security Administration to any Federal law enforcement, intelligence, protective service, immigration, or national security official in order to assist the official receiving the information in the performance of official duties.
 (3)Transfers of duties and powers prohibitedExcept as otherwise provided by law, the Administrator may not transfer a duty or power under this section to another department, agency, or instrumentality of the United States Government.
 (e)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Transportation Security Administration.; (11)section 44913 is amended—
 (A)in subsection (a)— (i)in paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration (referred to in this section as the Administrator);
 (ii)by striking paragraph (2); (iii)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
 (iv)by striking Under Secretary each place it appears and inserting Administrator; and (B)in subsection (b), by striking Secretary of Transportation and inserting Administrator;
 (12)section 44914 is amended— (A)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (B)by striking Under Secretary each place it appears and inserting Administrator; and (C)by inserting the Department of Transportation, before air carriers, airport authorities, and others;
 (13)section 44915 is amended by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; (14)section 44916 is amended—
 (A)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (B)in subsection (b)—
 (i)by striking Under Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and (ii)by striking Under Secretary the second place it appears and inserting Administrator;
 (15)section 44917 is amended— (A)in subsection (a)—
 (i)in the matter preceding paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (ii)in paragraph (2), by striking by the Secretary and inserting by the Administrator;
 (B)in subsection (d)— (i)in paragraph (1), by striking Assistant Secretary for Immigration and Customs Enforcement of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (3), by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (16)section 44918 is amended—
 (A)in subsection (a)— (i)in paragraph (2)(E), by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration;
 (ii)in paragraph (4), by striking Not later than one year after the date of enactment of the Vision 100—Century of Aviation Reauthorization Act, the and inserting The; and
 (iii)in paragraph (5), by striking the date of enactment of the Vision 100—Century of Aviation Reauthorization Act and inserting December 12, 2003,; (B)in subsection (b)—
 (i)in paragraph (1), by striking Not later than one year after the date of enactment of the Vision 100—Century of Aviation Reauthorization Act, the and inserting The; and
 (ii)in paragraph (6), by striking Federal Air Marshals Service and inserting Federal Air Marshal Service; and (C)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (17)section 44920 is amended— (A)in subsection (g)(1), by striking subsection (a) or section 44919 and inserting subsection (a); and
 (B)by adding at the end the following:  (i)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Transportation Security Administration.;
 (18)section 44922 is amended— (A)in the heading, by striking Deputation and inserting Deputization;
 (B)in subsection (a)— (i)in the heading, by striking Deputation and inserting Deputization; and
 (ii)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; (C)in subsection (e), by striking deputation and inserting deputization; and
 (D)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (19)section 44923 is amended—
 (A)in subsection (a), by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration; (B)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (C)in subsection (e)— (i)by striking paragraph (2); and
 (ii)by striking (1) In general.—; and (D)by striking subsection (j);
 (20)section 44924 is amended— (A)in subsection (a)—
 (i)by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration; and (ii)by striking Administrator under and inserting Administrator of the Federal Aviation Administration under;
 (B)in subsections (b), (c), (d), (e), and (f), by striking Administrator and inserting Administrator of the Federal Aviation Administration; (C)in subsection (f), by striking Not later than 240 days after the date of enactment of this section, the and inserting The; and
 (D)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (21)section 44925 is amended—
 (A)in subsection (b)(1), by striking Not later than 90 days after the date of enactment of this section, the Assistant Secretary of Homeland Security (Transportation Security Administration) and inserting The Administrator of the Transportation Security Administration;
 (B)in subsection (b), by striking paragraph (3); and (C)in subsection (d), by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (22)section 44926(b)(3) is amended by striking an misidentified passenger and inserting a misidentified passenger; (23)section 44927 is amended—
 (A)by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (B)in subsection (a), by striking Veteran Affairs and inserting Veterans Affairs; and
 (C)in subsection (f)— (i)in the heading, by striking Report and inserting Reports; and
 (ii)by striking Not later than 1 year after the date of enactment of this section, and annually thereafter, and inserting Each year,; (24)section 44933 is amended—
 (A)in subsection (a)— (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (ii)by striking Federal Security Manager and inserting Federal Security Director; and (iii)by striking Managers each place it appears and inserting Federal Security Directors;
 (B)in subsection (b), by striking Manager and inserting Federal Security Director; and (C)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (25)section 44934 is amended— (A)in subsection (a)—
 (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; (ii)by striking airports. In coordination with the Secretary and inserting airports. In coordination with the Secretary of State;
 (iii)by striking The Secretary shall give high priority and inserting The Secretary of State shall give high priority; and (iv)by striking Under Secretary each place it appears and inserting Administrator; and
 (B)in subsection (b)— (i)in the matter preceding paragraph (1), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and
 (ii)in paragraph (1), by striking Under Secretary and inserting Administrator; and (C)in subsection (c), by striking the Secretary and the chief and inserting the Secretary of State and the chief;
 (26)section 44935 is amended— (A)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator;
 (B)in subsection (e)— (i)in paragraph (1), by striking Under Secretary of Transportation for Security and inserting Administrator; and
 (ii)in paragraph (2)(A)— (I)in the matter preceding clause (i)—
 (aa)by striking Within 30 days after the date of enactment of the Aviation and Transportation Security Act, the and inserting The; and (bb)by inserting other before provision of law; and
 (II)in clause (ii), by striking section 1102(a)(22) and inserting section 101(a)(22); (C)in subsection (f)(1), by inserting other before provision of law;
 (D)in subsection (g)(2), by striking Within 60 days after the date of enactment of the Aviation and Transportation Security Act, the and inserting The; (E)by striking Under Secretary each place it appears and inserting Administrator; and
 (F)by adding at the end the following:  (l)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Transportation Security Administration.;
 (27)section 44936 is amended— (A)in subsection (a)—
 (i)by striking Under Secretary of Transportation for Security each place it appears and inserting Administrator; (ii)in paragraph (1)—
 (I)in subparagraph (A), by striking ,, and inserting a comma; and (II)by striking subparagraph (C); and
 (iii)by redesignating subparagraph (D) as subparagraph (C); (B)in subsection (c)(1), by striking Under Secretary's and inserting Administrator's;
 (C)by striking Under Secretary each place it appears and inserting Administrator; and (D)by adding at the end the following:
									
 (f)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Transportation Security Administration.; (28)section 44937 is amended by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (29)section 44938 is amended— (A)in subsection (a)—
 (i)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and (ii)by striking Secretary of Transportation and inserting Secretary of Homeland Security; and
 (B)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (30)section 44939(d) is amended by striking Not later than 60 days after the date of enactment of this section, the Secretary and inserting The Secretary of Homeland Security;
 (31)section 44940 is amended— (A)in subsection (a)—
 (i)in paragraph (1)— (I)by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (II)by striking the last two sentences; and (ii)by adding at the end the following:
										
											(2)Determination of costs
 (A)In generalThe amount of the costs under paragraph (1) shall be determined by the Administrator of the Transportation Security Administration and shall not be subject to judicial review.
 (B)Definition of Federal law enforcement personnelFor purposes of paragraph (1)(A), the term Federal law enforcement personnel includes State and local law enforcement officers who are deputized under section 44922.; (B)in subsections (b), (d), (e), (g), and (h), by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration;
 (C)in subsection (d)— (i)in paragraph (1)—
 (I)by striking within 60 days of the date of enactment of this Act, or; and (II)by striking thereafter; and
 (ii)in paragraph (2), by striking subsection (d) each place it appears and inserting paragraph (1) of this subsection; (D)in subsection (e)(1), by striking Fees payable to Under Secretary in the heading and inserting Fees payable to Administrator; and
 (E)in subsection (i)(4)— (i)by striking subparagraphs (A) through (D); and
 (ii)by redesignating subparagraphs (E) through (L) as subparagraphs (A) through (H), respectively; (32)section 44941(a) is amended by inserting the Department of Homeland Security, after Department of Transportation,;
 (33)section 44942 is amended— (A)in subsection (a)—
 (i)in paragraph (1)— (I)in the matter preceding subparagraph (A), by striking Within 180 days after the date of enactment of the Aviation and Transportation Security Act, the Under Secretary for Transportation Security may, in consultation with and inserting The Administrator of the Transportation Security Administration may, in consultation with other relevant Federal agencies and; and
 (II)in subparagraph (A), by striking , and and inserting ; and; and (ii)in paragraph (2), by inserting a comma after Federal Aviation Administration;
 (B)in subsection (b)— (i)by striking (1) Performance plan and report.—;
 (ii)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; (iii)in paragraph (1), as redesignated—
 (I)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; (II)in subparagraph (A), as redesignated, by striking the Secretary and the Under Secretary for Transportation Security shall agree and inserting the Secretary of Homeland Security and the Administrator of the Transportation Security Administration shall agree; and
 (III)in subparagraph (B), as redesignated, by striking the Secretary, the Under Secretary for Transportation Security and inserting the Secretary of Homeland Security, the Administrator of the Transportation Security Administration,; and
 (iv)in paragraph (2), as redesignated, by striking Under Secretary for Transportation Security and inserting Administrator of the Transportation Security Administration; (34)section 44943 is amended—
 (A)in subsection (a), by striking Under Secretary for Transportation Security and inserting Administrator of the Transportation Security Administration; (B)in subsection (b)—
 (i)in paragraph (1)— (I)by striking Secretary and Under Secretary of Transportation for Security and inserting Secretary of Homeland Security and Administrator of the Transportation Security Administration; and
 (II)by striking Under Secretary and inserting Administrator of the Transportation Security Administration; and (ii)in paragraph (2)—
 (I)by striking Under Secretary the first place it appears and inserting Administrator of the Transportation Security Administration; and (II)by striking Under Secretary shall each place it appears and inserting Administrator shall; and
 (C)in subsection (c), by striking Aviation Security Act, the Under Secretary for Transportation Security and inserting Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597), the Administrator of the Transportation Security Administration;
 (35)section 44944 is amended— (A)in subsection (a)—
 (i)in paragraph (1), by striking Under Secretary of Transportation for Transportation Security and inserting Administrator of the Transportation Security Administration; and (ii)in paragraph (4), by inserting the Administrator of the Federal Aviation Administration, after consult with; and
 (B)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (36)section 44945(b) is amended by striking Assistant Secretary each place it appears and inserting Administrator of the Transportation Security Administration; and
 (37)section 44946 is amended— (A)in subsection (g)—
 (i)by striking paragraph (2); (ii)by redesignating paragraph (1) as paragraph (2); and
 (iii)by inserting before paragraph (2), as redesignated, the following:  (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.;
 (B)by striking Assistant Secretary each place it appears and inserting Administrator; (C)in subsection (b)(4)—
 (i)by striking the Secretary receives and inserting the Administrator receives; and (ii)by striking the Secretary shall and inserting the Administrator shall; and
 (D)in subsection (c)(1)(A), by striking Not later than 180 days after the date of enactment of the Aviation Security Stakeholder Participation Act of 2014, the and inserting The.
 (e)Chapter 451 amendmentsSection 45107 is amended— (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (2)in subsection (b), by striking the second sentence. (f)Chapter 461 amendmentsChapter 461 is amended—
 (1)in each of sections 46101(a)(1), 46102(a), 46103(a), 46104(a), 46105(a), 46106, 46107(b), and 46110(a) by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration;
 (2)in each of sections 46101, 46102(c), 46103, 46104, 46105, 46107, and 46110 by striking or Administrator each place it appears and inserting or Administrator of the Federal Aviation Administration; (3)in each of sections 46101(a)(1), 46102(a) 46103(a), 46104(a), 46105(a), 46106, 46107(b), and 46110(a) by striking by the Administrator) and inserting by the Administrator of the Federal Aviation Administration);
 (4)in each of sections 46101, 46102, 46103, 46104, 46105, 46107, and 46110 by striking Under Secretary, each place it appears and inserting Administrator of the Transportation Security Administration,; (5)in section 46102—
 (A)in subsection (b), by striking the Administrator each place it appears and inserting the Administrator of the Federal Aviation Administration; (B)in subsection (c), by striking and Administrator each place it appears and inserting and Administrator of the Federal Aviation Administration; and
 (C)in subsection (d), by striking the Administrator, or an officer or employee of the Administration in subsection (d) and inserting the Administrator of the Federal Aviation Administration, or an officer or employee of the Federal Aviation Administration;
 (6)in section 46104— (A)by striking subpena each place it appears and inserting subpoena; and
 (B)in subsection (b)— (i)in the heading, by striking subpenas and inserting subpoenas; and
 (ii)by striking the Administrator, or and inserting the Administrator of the Federal Aviation Administration, or; (7)in section 46105(c), by striking When the Administrator and inserting When the Administrator of the Federal Aviation Administration;
 (8)in section 46109, by inserting (or the Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator) after Secretary of Transportation; and
 (9)in section 46111— (A)in subsection (a)—
 (i)by inserting the before Federal Aviation Administration; (ii)by striking Administrator is and inserting Administrator of the Federal Aviation Administration is; and
 (iii)by striking Under Secretary for Border and Transportation Security of the Department of Homeland Security and inserting Administrator of the Transportation Security Administration; (B)in subsections (b), (c), (e), and (g), by striking Administrator each place it appears and inserting Administrator of the Federal Aviation Administration;
 (C)in subsection (g)(2)(A), by striking (18 U.S.C. App.) and inserting (18 U.S.C. App.)); and (D)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration.
 (g)Chapter 463 amendmentsChapter 463 is amended— (1)in section 46301—
 (A)in subsection (a)(5)— (i)in subparagraph (A)(i), by striking or chapter 451 and inserting chapter 451; and
 (ii)in subparagraph (D), by inserting of Transportation after Secretary; (B)in subsection (d)—
 (i)in paragraph (2)— (I)by striking defined by the Secretary and inserting defined by the Secretary of Transportation; and
 (II)by striking Administrator shall and inserting Administrator of the Federal Aviation Administration shall; (ii)in paragraphs (3), (4), (5), (6), (7), and (8), by striking Administrator each place it appears and inserting Administrator of the Federal Aviation Administration; and
 (iii)in paragraph (8), by striking Under Secretary and inserting Administrator of the Transportation Security Administration; (C)in subsection (e), by inserting of Transportation after Secretary;
 (D)in subsection (g), by striking Administrator and inserting Administrator of the Federal Aviation Administration; and (E)in subsection (h)(2)—
 (i)by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration; and
 (ii)by striking or the Administrator with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration;
 (2)in section 46304(b), by striking or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration;
 (3)in section 46311— (A)in subsection (a)—
 (i)in the matter preceding paragraph (1)— (I)by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration;
 (II)by striking the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration;
 (III)by striking Administrator shall and inserting Administrator of the Federal Aviation Administration shall; and (IV)by striking Administrator, and inserting Administrator of the Federal Aviation Administration,; and
 (ii)in paragraph (1), by striking Administrator and inserting Administrator of the Federal Aviation Administration; (B)in subsections (b) and (c), by striking Administrator each place it appears and inserting Administrator of the Federal Aviation Administration; and
 (C)by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration; (4)in section 46313—
 (A)by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration;
 (B)by striking or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration; and
 (C)by striking subpena and inserting subpoena; and (5)in section 46316(a)—
 (A)by striking Under Secretary of Transportation for Security with respect to security duties and powers designated to be carried out by the Under Secretary and inserting Administrator of the Transportation Security Administration with respect to security duties and powers designated to be carried out by the Administrator of the Transportation Security Administration; and
 (B)by striking or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator and inserting or the Administrator of the Federal Aviation Administration with respect to aviation safety duties and powers designated to be carried out by the Administrator of the Federal Aviation Administration.
 (h)Chapter 465 amendmentsChapter 465 is amended— (1)in section 46505(d)(2), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration; and
 (2)in the table of contents for chapter 465 of subtitle VII, by striking the following:   46503. Repealed.. (i)Chapter 483 repeal (1)In generalChapter 483 is repealed.
 (2)Conforming amendmentThe table of contents for subtitle VII is amended by striking the following:   483.Aviation security funding48301. (j)Authority To exempt (1)In generalSubchapter II of chapter 449 is amended by inserting before section 44933 the following:
								
 44931.Authority to exemptThe Secretary of Homeland Security may grant an exemption from a regulation prescribed in carrying out sections 44901, 44903, 44906, 44909(c), and 44935–44937 of this title when the Secretary decides the exemption is in the public interest.
									44932.Administrative
 (a)General authorityThe Secretary of Homeland Security or the Administrator of the Transportation Security Administration may take action the Secretary or the Administrator considers necessary to carry out this chapter and chapters 461, 463, and 465 of this title, including conducting investigations, prescribing regulations, standards, and procedures, and issuing orders.
 (b)IndemnificationThe Administrator of the Transportation Security Administration may indemnify an officer or employee of the Transportation Security Administration against a claim or judgment arising out of an act that the Administrator decides was committed within the scope of the official duties of the officer or employee..
 (2)Table of contentsThe table of contents of chapter 449 is amended by inserting before the item relating to section 44933 the following:
								
									
										44931. Authority to exempt.
										44932. Administrative..
 1992.Table of contents of chapter 449The table of contents of chapter 449 is amended— (1)in the item relating to section 44922, by striking Deputation and inserting Deputization; and
 (2)by inserting after section 44941 the following:   44942. Performance goals and objectives. 44943. Performance management system.. 1993.Other laws; Intelligence Reform and Terrorism Prevention Act of 2004Section 4016(c) of the Intelligence Reform and Terrorism Prevention Act of 2004 (49 U.S.C. 44917 note) is amended—
 (1)in paragraph (1), by striking Assistant Secretary for Immigration and Customs Enforcement and inserting Administrator of the Transportation Security Administration; and (2)in paragraph (2), by striking Assistant Secretary for Immigration and Customs Enforcement and the Director of Federal Air Marshal Service of the Department of Homeland Security, in coordination with the Assistant Secretary of Homeland Security (Transportation Security Administration), and inserting Administrator of the Transportation Security Administration and the Director of Federal Air Marshal Service of the Department of Homeland Security.
 1994.Savings provisionsReferences relating to the Under Secretary of Transportation for Security in statutes, Executive orders, rules, regulations, directives, or delegations of authority that precede the effective date of this Act shall be deemed to refer, as appropriate, to the Administrator of the Transportation Security Administration.
					
	Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
